                                      Exhibit A




Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20          Entered 09/27/20 08:34:20   Desc
                 Exhibit Ex. A - Vista Outdoor Inc.   Page 1 of 435
                                                              EXECUTION VERSION




                          ASSET PURCHASE AGREEMENT

                                     by and among

                               VISTA OUTDOOR INC.

                                       as Buyer,

                                          and

                      REMINGTON OUTDOOR COMPANY, INC.

                                          and

     EACH OF THE SUBSIDIARIES OF REMINGTON OUTDOOR COMPANY, INC.,

                                        as Seller

                  SET FORTH ON THE SIGNATURE PAGES HERETO

                             Dated as of September 26, 2020




Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20          Entered 09/27/20 08:34:20   Desc
                 Exhibit Ex. A - Vista Outdoor Inc.   Page 2 of 435
                                                  TABLE OF CONTENTS

                                                                                                                                         Page


ARTICLE 1 PURCHASE AND SALE OF THE ACQUIRED ASSETS ...................................... 2

   1.1     Transfer of Acquired Assets ............................................................................................ 2
   1.2     Excluded Assets ............................................................................................................... 5
   1.3     Assumed Liabilities ......................................................................................................... 6
   1.4     Excluded Liabilities ......................................................................................................... 7
   1.5     Assumption/Rejection of Certain Assets; Cure Amount ................................................. 8
   1.6     Non-Assignment of Acquired Assets............................................................................. 10
   1.7     Conflicts with Other Bidders ......................................................................................... 11

ARTICLE 2 CONSIDERATION ................................................................................................. 11

   2.1     Consideration ................................................................................................................. 11
   2.2     Good Faith Deposit ........................................................................................................ 11
   2.3     Purchase Price Adjustment ............................................................................................ 13
   2.4     Withholding ................................................................................................................... 16

ARTICLE 3 CLOSING AND DELIVERIES............................................................................... 17

   3.1     Closing ........................................................................................................................... 17
   3.2     Seller’s Deliveries .......................................................................................................... 17
   3.3     Buyer’s Deliveries ......................................................................................................... 18

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER .................................. 19

   4.1     Corporate Organization.................................................................................................. 19
   4.2     Authorization and Validity ............................................................................................ 19
   4.3     No Conflict or Violation ................................................................................................ 19
   4.4     Title and Ownership....................................................................................................... 20
   4.5     Compliance with Law .................................................................................................... 20
   4.6     Remington Licensing Corporation................................................................................. 20
   4.7     Material Contracts and Leases ....................................................................................... 21
   4.8     Permits ........................................................................................................................... 21
   4.9     Real Property ................................................................................................................. 21
   4.10    Financial Statements ...................................................................................................... 22
   4.11    No Undisclosed Material Liabilities .............................................................................. 22
   4.12    Absence of Certain Changes .......................................................................................... 22
   4.13    Proceedings .................................................................................................................... 23
   4.14    Intellectual Property ....................................................................................................... 23
   4.15    Environmental, Health and Safety Matters .................................................................... 25
   4.16    Product Liability; Warranties......................................................................................... 26
   4.17    Security Arrangements................................................................................................... 26
   4.18    Customers and Suppliers................................................................................................ 26


                                                                    -i-
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20                                            Entered 09/27/20 08:34:20                        Desc
                 Exhibit Ex. A - Vista Outdoor Inc.                                     Page 3 of 435
  4.19    Trade and Anti-Corruption ............................................................................................ 26
  4.20    Brokers ........................................................................................................................... 27
  4.21    Employment Matters...................................................................................................... 27
  4.22    Taxes .............................................................................................................................. 28
  4.23    Warranties Exclusive ..................................................................................................... 29

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BUYER ................................... 30

  5.1     Corporate Organization.................................................................................................. 30
  5.2     Qualification to do Business .......................................................................................... 30
  5.3     Authorization and Validity ............................................................................................ 30
  5.4     No Conflict or Violation ................................................................................................ 30
  5.5     Consents and Approvals ................................................................................................ 31
  5.6     Adequate Assurances Regarding Assumed Contracts ................................................... 31
  5.7     Financial Capability ....................................................................................................... 31
  5.8     Investigation by Buyer ................................................................................................... 31
  5.9     Warranties Exclusive ..................................................................................................... 32

ARTICLE 6 COVENANTS OF THE PARTIES ......................................................................... 32

  6.1     Efforts to Close; Further Assurances ............................................................................. 32
  6.2     Access to Properties and Documents ............................................................................. 33
  6.3     Seller Confidentiality ..................................................................................................... 33
  6.4     Operation of the Business .............................................................................................. 34
  6.5     Adequate Assurances Regarding Assumed Contracts ................................................... 34
  6.6     Wrong Pockets ............................................................................................................... 34
  6.7     Cure of Defaults ............................................................................................................. 34
  6.8     Released Claims ............................................................................................................. 35
  6.9     Insurance ........................................................................................................................ 35
  6.10    No Successor Liability ................................................................................................... 35
  6.11    Notification of Certain Matters ...................................................................................... 36
  6.12    Real Property Matters .................................................................................................... 36
  6.13    Acquired Permits ........................................................................................................... 36
  6.14    HSR Act ......................................................................................................................... 37

ARTICLE 7 ADDITIONAL AGREEMENTS ............................................................................. 38

  7.1     Bankruptcy Matters........................................................................................................ 38
  7.2     Transition Arrangements ............................................................................................... 39

ARTICLE 8 EMPLOYEES AND EMPLOYEE BENEFITS ...................................................... 39

  8.1     Transferred Employees .................................................................................................. 40
  8.2     Employment Tax Reporting........................................................................................... 40
  8.3     Benefits .......................................................................................................................... 40
  8.4     WARN Act..................................................................................................................... 40
  8.5     Third Party Beneficiary.................................................................................................. 41



                                                                   - ii -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20                                            Entered 09/27/20 08:34:20                        Desc
                 Exhibit Ex. A - Vista Outdoor Inc.                                     Page 4 of 435
ARTICLE 9 TAXES. .................................................................................................................... 41

   9.1       Taxes Related to Purchase of Assets ............................................................................. 41
   9.2       Cooperation on Tax Matters .......................................................................................... 41
   9.3       Allocation of Purchase Price.......................................................................................... 41
   9.4       FAET Matters ................................................................................................................ 41

ARTICLE 10 CONDITIONS PRECEDENT TO PERFORMANCE BY PARTIES. ................. 42

   10.1      Conditions Precedent to Performance by Seller ............................................................ 42
   10.2      Conditions Precedent to Performance by Buyer ............................................................ 43

ARTICLE 11 TERMINATION. ................................................................................................... 44

   11.1      Conditions of Termination ............................................................................................. 44
   11.2      Effect of Termination; Remedies ................................................................................... 46

ARTICLE 12 MISCELLANEOUS .............................................................................................. 46

   12.1      No Survival of Representations and Warranties ............................................................ 46
   12.2      Successors and Assigns.................................................................................................. 47
   12.3      Governing Law; Jurisdiction.......................................................................................... 47
   12.4      WAIVER OF JURY TRIAL.......................................................................................... 47
   12.5      Expenses ........................................................................................................................ 47
   12.6      Severability .................................................................................................................... 47
   12.7      Notices ........................................................................................................................... 48
   12.8      Amendments; Waivers ................................................................................................... 49
   12.9      Specific Performance ..................................................................................................... 49
   12.10     Public Announcements .................................................................................................. 49
   12.11     Entire Agreement ........................................................................................................... 50
   12.12     Exhibits and Schedules .................................................................................................. 50
   12.13     Parties in Interest............................................................................................................ 50
   12.14     Bulk Sales Laws ............................................................................................................. 50
   12.15     Construction ................................................................................................................... 50
   12.16     Counterparts and Facsimiles .......................................................................................... 51

ARTICLE 13 DEFINITIONS ....................................................................................................... 51

   13.1      Certain Terms Defined ................................................................................................... 51
   13.2      All Terms Cross-Referenced.......................................................................................... 64




                                                                     - iii -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20                                              Entered 09/27/20 08:34:20                        Desc
                 Exhibit Ex. A - Vista Outdoor Inc.                                       Page 5 of 435
EXHIBITS

Exhibit 1        -   Bidding Procedures Order
Exhibit 2        -   Good Faith Deposit Escrow Agreement
Exhibit 3        -   Form of Bill of Sale
Exhibit 4        -   Form of Assignment and Assumption Agreement
Exhibit 5        -   RESERVED
Exhibit 6        -   Form of Intellectual Property Assignment Agreement
Exhibit 7        -   Form of Transition Services Agreement
Exhibit 8        -   Form of Trademark License Agreement
Exhibit 9        -   Form of Adjustment Escrow Agreement
Exhibit 10       -   Form of Sale Order
Exhibit 11       -   Balance Sheet Rules and Inventory Amount Illustrative Example




                                            iv
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20            Entered 09/27/20 08:34:20    Desc
                 Exhibit Ex. A - Vista Outdoor Inc.     Page 6 of 435
                              ASSET PURCHASE AGREEMENT

       THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of September 26,
2020 (the “Effective Date”), is entered into by and among Remington Outdoor Company, Inc., a
Delaware corporation and debtor-in-possession (“ROC”), each of the subsidiaries of ROC set forth
on the signature pages to this Agreement (collectively with ROC, “Seller”), and Vista Outdoor
Inc. (“Buyer”), or a Buyer Acquisition Vehicle as assignee in accordance with Section 12.2.
Capitalized terms used in this Agreement are defined or cross-referenced in Article 13.

                                            RECITALS

        A.      Seller is engaged in the manufacturing and sale of sale of ammunition, ammunition
products and related components at the Arkansas Property other than under the Barnes Bullets
brand (the “Business”), and owns various assets related to the Business. On July 27, 2020 (the
“Petition Date”) Seller filed a voluntary petition for relief under Chapter 11 of Title 11, United
States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”) in the United States Bankruptcy
Court for the Northern District of Alabama (the “Bankruptcy Court” and the case arising under
such petition, the “Bankruptcy Case”).

       B.     On the Petition Date, Seller filed a Motion for (I) an Order Establishing Bidding
Procedures and Granting Related Relief and (II) an Order or Orders Approving the Sale of the
Debtors’ Assets (the “Bidding Procedures Motion”) pursuant to which Seller sought and the
Bankruptcy Court approved, the Bidding Procedures Order attached hereto as Exhibit 1 (the
“Bidding Procedures Order”).

        C.      Buyer desires to purchase the Acquired Assets free and clear of Liens, Claims and
Interests (other than Permitted Liens), except for assumption of the Assumed Liabilities from
Seller, and Seller desires to sell, convey, assign and transfer to Buyer, the Acquired Assets together
with the Assumed Liabilities, all in the manner and subject to the terms and conditions set forth in
this Agreement and in accordance with Sections 105, 363 and 365 and other applicable provisions
of the Bankruptcy Code.

       D.      Buyer, in exchange for the transfer to Buyer of the Acquired Assets, desires to
provide certain consideration (as set forth below) to Seller.

        E.      Concurrently with the execution and delivery of this Agreement, in order to secure
certain obligations of Buyer, each of ROC, Buyer and the Escrow Agent have entered into that
certain Good Faith Deposit Escrow Agreement as further described herein.

       F.     Concurrently with the execution and delivery of this Agreement, Roundhill Group,
LLC (the “Firearms Buyer”), has entered into a separate asset purchase agreement with Seller (the
“Firearms Asset Purchase Agreement”) providing for the sale of the Firearms Business to the
Firearms Buyer;

       G.     The Acquired Assets and Assumed Liabilities are assets and Liabilities of Seller,
which are to be purchased and assumed by Buyer pursuant to the Sale Order, which order will
include the authorization for the assumption by Seller and assignment to Buyer of certain
executory contracts and unexpired leases and Liabilities thereunder under Section 365 of the


                                                -1-
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20                   Entered 09/27/20 08:34:20        Desc
                 Exhibit Ex. A - Vista Outdoor Inc.            Page 7 of 435
Bankruptcy Code, all in the manner and subject to the terms and conditions set forth in this
Agreement and the Sale Order and in accordance with the applicable provisions of the Bankruptcy
Code. The consummation of the transactions set forth in this Agreement is subject, among other
things, to the entry of the Sale Order.

                               STATEMENT OF AGREEMENT

       NOW, THEREFORE, in consideration of the foregoing and their respective
representations, warranties, covenants and agreements herein contained, and other good and
valuable consideration the receipt and sufficiency of which are hereby acknowledged, Seller and
Buyer agree as follows:

                                    ARTICLE 1
                     PURCHASE AND SALE OF THE ACQUIRED ASSETS.

        1.1     Transfer of Acquired Assets. At the Closing, upon and subject to the terms and
conditions set forth in this Agreement, Seller shall sell to Buyer, and Buyer shall acquire from
Seller, all of Seller’s right, title and interest in and to the Acquired Assets free and clear of all
Liens, Claims and Interests (other than Permitted Liens and the Assumed Liabilities). For all
purposes under this Agreement, the term “Acquired Assets” shall only include the following
properties, assets, Interests, and rights of Seller existing as of the Closing Date, of any kind or
nature, real or personal, tangible or intangible:

               (a)     the Arkansas Property;

               (b)     all of Seller’s owned (i) (A) equipment, machinery, furniture, fixtures and
improvements, tooling and spare parts and any other tangible property located at the Arkansas
Property (including, any consumables thereon) or that is otherwise primarily used or primarily
held for use in the ownership, operation and/or management of the Business, including the
Huntsville Owned Ammo FF&E and (B) assets otherwise set forth on Schedule 1.1(b) (clauses
(i)(A) and (i)(B) of this Section 1.1(b), collectively, the “Owned FF&E”), and (ii) to the extent
assignable, rights to any warranties and licenses received from manufacturers and sellers of the
Owned FF&E;

                (c)    all of Seller’s (i) equipment, machinery, furniture, fixtures and
improvements, tooling and spare parts and other tangible property located at the Arkansas Property
or that is otherwise primarily used or primarily held for use in the ownership, operation and/or
management of the Business, including the Huntsville Leased Ammo FF&E and those such assets
leased pursuant to the Contracts set forth on Schedule 1.1(c) (the “Assumed FF&E Leases” and
the equipment, machinery, furniture, fixtures and improvements, tooling and spare parts so leased,
the “Leased FF&E”), (ii) rights under the Assumed FF&E Leases, and (iii) to the extent assignable,
rights to any warranties and licenses received from manufacturers and lessors of the Leased FF&E;

               (d)      all of Seller’s (i) owned cars, trucks and other motor vehicles primarily used
or primarily held for use in the ownership, operation and/or management of the Business, including
those such assets set forth on Schedule 1.1(d) (the “Owned Motor Vehicles”), and (ii) rights to the
warranties and licenses received from manufacturers and sellers of the Owned Motor Vehicles;



                                                -2-
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20                   Entered 09/27/20 08:34:20        Desc
                 Exhibit Ex. A - Vista Outdoor Inc.            Page 8 of 435
               (e)     all of Seller’s (i) cars, trucks and other motor vehicles that are both leased
pursuant to any Contract and primarily used for the ownership, operation of management of the
Business, including those such assets set forth on Schedule 1.1(e) (the “Assumed Motor Vehicle
Leases” and the cars, trucks and other motor vehicles so leased, the “Leased Motor Vehicles”), (ii)
rights under the Assumed Motor Vehicle Leases, and (iii) rights to the warranties and licenses
received from manufacturers and lessors of the Leased Motor Vehicles;

               (f)    all insurance proceeds received by Seller and insurance awards received by
Seller with respect to any of the Acquired Assets after the Closing Date (including under any
Excluded Insurance Policies), which, for the avoidance of doubt, shall not include the proceeds of
any D&O Insurance;

                (g)    to the extent assignable under applicable Law (including the Bankruptcy
Code), all (i) IP Licenses and (ii) rights of Seller to use and/or access any commercially available
off-the-shelf software licensed pursuant to non-negotiated standard end-user object code shrink-
wrap or click-wrap licenses, in each case that are used or held for use by Seller in connection with
the ownership, operation and/or management of the Business, in each case, to the extent (x) related
to Seller’s customer relationship management (CRM) system (e.g., Salesforce) or (y) set forth on
Schedule 1.1(g) (the “Business IP Licenses”);

               (h)   subject to Section 1.5, all Contracts set forth on Schedule 1.1(h) (together
with the Assumed Motor Vehicle Leases, the Assumed FF&E Leases, and the Business IP
Licenses, the “Assumed Contracts”);

               (i)     to the extent transferable under applicable Law, all Permits issued to Seller
by any Government and used in connection with the ownership, operation and/or management of
the Business, and all pending applications therefor, including those Permits set forth on Schedule
1.1(i) (the “Acquired Permits”);

                (j)     all (i) Intellectual Property owned and used or held for use by Seller in
connection with the ownership, operation and/or management of the Business, (ii) Trademarks
containing the name or other usage of “Remington” or any other Business Name, either alone or
in combination with other words, graphics or designs, including all rights in said term as a trade
name, trademark, corporate name, service mark and domain name, and any confusingly similar
variation, derivative or transaction thereof (the “Remington Brand”), and (iii) rights to any domain
names (including application therefore) containing or otherwise utilizing the Remington Brand
and/or the Business Names, and any and all corresponding rights that, now or hereafter, may be
secured throughout the world, including the Intellectual Property set forth on Schedule 1.1(j) (the
“Acquired Intellectual Property”);

                 (k)   all of the Equity Interests (the “RLC Shares”) of Remington Licensing
Corporation, a Delaware corporation (“RLC”), that are owned by RA Brands, L.L.C., a Delaware
limited liability company (“RA Brands”);

               (l)     all IT Systems owned by Seller;

               (m)     all Business Data;



                                                -3-
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20                  Entered 09/27/20 08:34:20         Desc
                 Exhibit Ex. A - Vista Outdoor Inc.           Page 9 of 435
               (n)    all sales orders or other commitments of Seller to purchasers of goods,
services or products produced or sold by the Business that are set forth on Schedule 1.1(n) (the
“Customer Orders”);

              (o)     all outstanding purchase orders or other commitments of Seller to suppliers
of goods and services for materials, supplies or other items primarily used in connection with the
ownership, operation and/or management of the Business that are set forth on Schedule 1.1(o) (the
“Purchase Orders”);

                (p)     all right, title and interest in and to all inventory, supplies, works in progress,
and finished goods (i) within the scope of the operations of the Business, (ii) located on the
Arkansas Property, or (iii) (to the extent within the scope of the operations of the Business) in the
possession of any Affiliate of Seller or any third-party that holds such assets for the benefit of
Seller (collectively, the “Inventory”);

                 (q)    all (i) rights to refunds relating to, and prepaid expenses and deposits
attributable to, any Purchase Orders, Customer Orders, Assumed Contracts, Inventory, and/or any
other Acquired Assets, and all rights under credit card merchant accounts, (ii) prepaid charges and
deposits in respect of telephone, electricity, water and sewer and other utilities provided to the
Arkansas Property, and (iii) other deposits, prepaid charges and expenses paid by Seller and other
rights of Seller in connection with or primarily relating to any Acquired Asset;

             (r)      all goodwill associated with the Acquired Intellectual Property or any of the
Acquired Assets or otherwise primarily associated with the Business;

                (s)     all Claims held by Seller that relate to Acquired Assets;

                 (t)    subject to Section 1.2(p), to the extent permitted by applicable Law (and
other than all Documents of Seller held by Seller or Seller’s counsel related to the Retained
Litigation), all Documents (including Employee Records) that are primarily used in, primarily held
for use in, or that primarily relate to, the Acquired Assets, the Assumed Liabilities or the Business;

                (u)      subject to Section 1.2(p), originals of all financial, marketing and business
information, pricing and cost information, business and marketing plans and other information,
files, correspondence, records, data, plans, reports and recorded knowledge, historical trademark
files, prosecution files of Seller in whatever media retained or stored, including computer programs
and disks, in each case to the extent exclusively arising out of or exclusively relating to the
ownership, operation and/or management of the Business; provided that, to the extent such
information (i) primarily (but not exclusively) arises out of or primarily (but not exclusively)
relates to the ownership, operation and/or management of the Business, or (ii) exists only in
electronic form, then in each case the Acquired Assets will instead include only copies of the
applicable information described in this Section 1.1(u);

                (v)     copies of all ATF Records; and

                (w)     all other assets set forth on Schedule 1.1(w).




                                                   -4-
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                               Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 10 of 435
       1.2     Excluded Assets. Notwithstanding any provision to the contrary in this Agreement,
Buyer is not acquiring any right, title or interest in any assets of Seller other than the Acquired
Assets, including the following assets, properties and rights of Seller (collectively, “Excluded
Assets”):

               (a)     other than with respect to the Intellectual Property rights associated with the
Remington Brand and/or the Business Names, if applicable, any asset that is exclusively related to
the operation of the Firearms Business;

               (b)     all Owned Real Property, other than the Arkansas Property;

               (c)     all Leased Real Property;

               (d)     all (i) minute books, stock ledgers, corporate seals and stock certificates of
Seller, and other similar books and records that Seller is required by Law to retain and (ii) Tax
Returns, financial statements and corporate or other entity filings; provided that Seller shall
provide Buyer with reasonable access to the same following the Closing to the extent relating to
the Acquired Assets and when reasonably requested by Buyer;

                (e)     all (i) retainers, prepayments or on-account cash paid to Seller’s
professionals and advisors, including any carve-out under any Cash Collateral Order (whether
retained in the Bankruptcy Case or otherwise) and (ii) other deposits, prepaid charges and expenses
paid by Seller to the extent in connection with or relating to any Excluded Asset;

                (f)    subject to Section 1.1(f), all insurance policies of ROC and any of its
subsidiaries (including the D&O Insurance), and all rights thereunder;

               (g)    all rights to or claims for refunds, overpayments or rebates of Pre-Closing
Taxes, including any refunds, overpayments or rebates of Pre-Closing Taxes, other than, in any of
the foregoing cases, any such refunds, overpayments or rebates that are attributable to Taxes
actually paid by Buyer;

               (h)     all shares of capital stock (and any other Equity Interests or rights
convertible into Equity Interests) issued by any Seller;

              (i)    other than with respect to the Acquired Assets relating to the Remington
Brand and/or the Business Names, all Documents exclusively relating to any Excluded Asset;

              (j)     all Documents exclusively relating to any Employees who do not become
Transferred Employees; provided that, to the extent permitted by applicable Law, Seller shall be
permitted to make copies of such Documents available to Buyer if reasonably related to addressing
or defending any such Employees’ claims against Buyer;

                (k)      subject to Section 1.6, any asset that requires the consent of a third party to
be transferred, assumed or assigned hereunder as to which, by the Closing Date (and after giving
effect to the entry of the Sale Order and any other Order of the Bankruptcy Court eliminating any
contractual right of third parties to withhold such consent), such consent to transfer, assumption



                                                 -5-
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 11 of 435
or assignment has not been effected or excused (for clarity, all Liabilities associated with each
such asset are Excluded Liabilities pursuant to Section 1.4(a));

               (l)    all Employee Benefit Plans and all assets of, and Contracts relating to or
associated with such Employee Benefit Plans;

                (m)     all Cash and Accounts Receivable;

               (n)     any rights of Seller under this Agreement or any Ancillary Agreement to
which Seller is a party, including any rights relating to the Purchase Price;

                (o)    copies of all Historic Firearms Books and Records of Seller, other than any
records that also constitute the ATF Records;

                (p)    all Documents of Seller held by Seller or Seller’s counsel relating to or that
could be discoverable in any litigation against Seller; provided, however, if requested by Buyer,
Seller shall upon reasonable request of Buyer provide copies of all such correspondence to Buyer
if such documents relate to any Acquired Assets or Assumed Liabilities;

               (q)     all rights of recovery, insurance (subject to Section 1.1(f)), rights of set-off,
rights of indemnity, contribution or recoupment, warranties, guarantees, rights, remedies, counter-
claims, cross-claims and defenses related to any Excluded Liability;

                (r)     all Avoidance Actions;

               (s)   the Arkansas Grant Agreement and all Distributor Agreements (other than
any Distributor Agreements set forth on Schedule 1.1(h)); and

                (t)     all assets that are otherwise set forth on Schedule 1.2(t).

Notwithstanding anything to the contrary herein, nothing in this Section 1.2 shall be deemed to
characterize the Remington Brand or any other Business Name as an Excluded Asset.
        1.3      Assumed Liabilities. At the Closing, upon and subject to the terms and conditions
set forth in this Agreement, Buyer shall assume, and Buyer agrees to thereafter pay, perform and
discharge when due (in accordance with their respective terms and subject to the respective
conditions thereof), only the following Liabilities (to the extent not fully paid or discharged prior
to the Closing) and no others (all items in this Section 1.3 being collectively, the “Assumed
Liabilities”):

              (a)      all Liabilities of Seller arising under any Assumed Contract (in each of the
foregoing cases solely to the extent arising or attributable to any period after the Closing), and the
Buyer Cure Amount in connection with the assignment of the Assumed Contracts to, and the
assumption of the Assumed Contracts by, Buyer;

              (b)     all Liabilities and obligations of Seller under the Customer Orders and the
Purchase Orders (including liabilities in respect of customer deposits, security deposits and prepaid
items); and



                                                 -6-
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 12 of 435
               (c)     all Liabilities and obligations for Transfer Taxes; and

               (d)     all accrued Liabilities for salary and workers’ compensation related to the
Transferred Employees; provided, however, for purposes of clarity, the parties acknowledge and
agree that Buyer is not assuming any Liabilities related to any Employee Benefit Plans, including
the Pension Plan.

       1.4     Excluded Liabilities. Notwithstanding any provision to the contrary set forth in this
Agreement, Buyer will not assume, and will not be obligated to assume or be obliged to pay,
perform or otherwise discharge, or in any other way be liable or responsible for, any Liability
whatsoever of Seller or the Business, whether existing on the Closing Date or arising thereafter,
other than the Assumed Liabilities (such Liabilities, collectively, the “Excluded Liabilities”).
Without limiting the foregoing, Buyer shall not be obligated to assume, and does not assume, and
hereby disclaims all of the Excluded Liabilities, which for the avoidance of doubt, include:

                (a)      except as otherwise contemplated in Section 1.3, all Liabilities of Seller
arising out of or relating to the operation of the Business or use of the Acquired Assets prior to the
Closing;

                 (b)    subject to Section 1.3(d), all Liabilities (including any Employee
Liabilities) arising out of or relating to any Employee Benefit Plan, Pension Plan or any other
benefit or compensation (i) plan, (ii) program, (iii) policy, (iv) Contract, (v) agreement, or (vi)
arrangement of any kind; in each case of the foregoing cases (A) that is or at any time was
sponsored, maintained, contributed to or required to be contributed to by Seller or any of its
Affiliates or (B) under or with respect to which Seller or any of its Affiliates has any Liability;

                (c)    all Liabilities arising out of or relating to the employment or engagement,
potential employment or engagement, or termination of employment or engagement of any
employee, consultant or independent contractor of Seller (including all former employees and/or
any dependent or beneficiary of any employee), including all Liabilities arising from (i) the
misclassification of any Employee as exempt from the requirements of the Fair Labor Standards
Act or analogous applicable Laws of any state, (ii) the misclassification of any employee as an
independent contractor, (iii) workers’ compensation and short- or long-term disability claims
(except as otherwise expressly included in the calculation of the Final Inventory Amount), or (iv)
any collective bargaining agreements;

               (d)     all Liabilities arising out of or relating to any Excluded Asset;

              (e)     all Liabilities and obligations of Seller arising out of or relating to the
Priority Term Loan, the FILO Facility, the Exit Term Loan or the Intercompany Note;

                (f)    all Liabilities of Seller arising out of or relating to any violation of
Environmental Laws or the presence or Environmental Release of, or exposure to, any Hazardous
Substance at, on, under or migrating from or to any Acquired Assets or at, on, under or migrating
from or to any real property currently or previously used or owned by Seller or its predecessor in
interest, in each case solely to the extent occurring prior to the Closing Date, including any
Proceedings or Orders in respect of the foregoing (and including all fines, penalties or other
obligations arising therefrom);


                                                -7-
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 13 of 435
                (g)    all Liabilities arising out of or relating to the WARN Act that are attributable
to any acts or omissions of Seller or its Affiliates prior to the Closing;

               (h)     all Liabilities and obligations for Pre-Closing Taxes;

               (i)      all Liabilities and obligations of Seller arising out of or relating to the
negotiation, preparation, execution and performance of this Agreement, the Ancillary Agreements
to which Seller is a party and the transactions contemplated hereby and thereby, including fees and
expenses of counsel, accountants, consultants, advisers and others;

                (j)    all Liabilities of, and Claims against, Seller arising out of or relating to the
grants of restricted common unit/share awards and stock options by Seller;

              (k)    all Liabilities and obligations of Seller arising out of or relating to any
Distributor Agreement (other than any Distributor Agreements set forth on Schedule 1.1(h)) and
the Arkansas Grant Agreement;

              (l)    any Liabilities and obligations of Seller under this Agreement, or any
Ancillary Agreement to which Seller is a party;

               (m)     all State of Alabama Project Development Liabilities;

               (n)     all City of Huntsville Project Development Liabilities;

               (o)     all Liabilities and obligations under the CBA;

               (p)     the Retained Litigation;

               (q)     all Liabilities for the Seller Cure Amount; and

               (r)     all Liabilities set forth on Schedule 1.4(r).

       1.5     Assumption/Rejection of Certain Assets; Cure Amount.

               (a)     At the Closing and at such other times as may be specified in accordance
with the terms and conditions hereof, pursuant to Section 365 of the Bankruptcy Code, subject to
the terms and conditions hereof, Seller shall assign to Buyer and Buyer shall assume from Seller,
the Assumed Contracts. The amounts necessary, pursuant to Section 365 of the Bankruptcy Code,
to cure any and all defaults and to pay all actual or pecuniary losses that have resulted from any
such defaults under any Assumed Contract (such aggregate amount, the “Cure Amount”), shall be
borne by Buyer as and when finally determined by the Bankruptcy Court pursuant to the
procedures set forth in the Sale Order, the Bidding Procedures Order and this Agreement;
provided, however, in no event shall Buyer’s obligation to pay the Cure Amount (Buyer’s portion
of the Cure Amount, the “Buyer Cure Amount”) exceed, in the aggregate, $8,100,000, and Seller
shall be responsible for any excess thereof (Seller’s portion of the Cure Amount, the “Seller Cure
Amount”).




                                                  -8-
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 14 of 435
                (b)      From and after the Effective Date until the Closing (or the earlier
termination of this Agreement pursuant to Article 11), Buyer shall have the right to notify Seller
in writing of Buyer’s election to designate any 365 Contract that is (i) scheduled as an Assumed
Contract hereunder that Buyer does not wish to assume or acquire as an Excluded Asset and/or an
Excluded Liability or (ii) identified as an Excluded Asset hereunder (other than any Contracts that
Seller has previously agreed to transfer or sell to an unaffiliated third party; provided, however
that Seller shall not transfer or sell (or agree to transfer or sell) any Contracts required for Buyer
to perform the Buyer Transition Services (as defined in the Transition Services Agreement without
the prior written consent of Buyer) that Buyer wishes to assume or acquire as an Assumed Contract
or an Acquired Asset. With respect to all such assets, if notice is given to Seller prior to the Closing,
all Schedules and Exhibits to this Agreement shall be automatically updated and amended (without
any other action of any party or Person) to reflect such request by Buyer; provided, that there shall
be no corresponding adjustment to Purchase Price related to such designation. Each 365 Contract
that Buyer wishes to assume or acquire pursuant to clause (ii) of the first sentence of this Section
1.5(b) shall be conveyed to Buyer under this Agreement, so long as (x) such 365 Contract is added
to the Assumed Contracts prior to the entry of any Order of the Bankruptcy Court approving the
rejection of such 365 Contract, and (y) the assumption and assignment has been or is approved by
the Bankruptcy Court, including through the Sale Order or a “Supplemental Designated Contract
Order” (as defined in the Bidding Procedures Order). Any 365 Contracts of Seller that are listed
on Schedule 1.5(c) as of the Closing Date and that Buyer does not designate in a written notice to
Seller (no less than two (2) Business Days prior to the Closing) for assumption shall not be
considered Assumed Contracts or Acquired Assets and shall automatically be deemed Excluded
Assets (and for the avoidance of doubt, Buyer shall not be responsible for any related Cure
Amounts related to any 365 Contract not so duly designated).

              (c)     Schedule 1.5(c) contains a true, complete and correct list of all 365
Contracts and Seller’s good faith estimate as of the Effective Date of the Cure Amount for each
such 365 Contract as of the date hereof.

                (d)     Following the Effective Date, Buyer shall have the right (upon prior written
notice to Seller specifying the applicable non-debtor counterparty) (i) to discuss the terms and the
related Cure Amount of any 365 Contracts set forth on Schedule 1.5(c) with the applicable non-
debtor counterparty thereto and enter into negotiations with such counterparty to reduce the Cure
Amount with respect to the applicable 365 Contract and (ii) to cause Seller to serve a
“Supplemental Notice of Assumption and Assignment” (as defined in the Bidding Procedures
Order) on one or more non-debtor counterparties to any of the 365 Contracts set forth on Schedule
1.5(c). Upon Buyer’s reasonable request, Seller shall provide additional reasonably detailed
information as to the Liabilities under the 365 Contracts sufficient for Buyer to make an informed
assessment whether to accept an assignment and assumption of such 365 Contract hereunder.
Seller shall cooperate with Buyer to facilitate the payment of the Cure Amounts to the Contract
counterparties. Seller shall use commercially reasonable efforts to assume and assign the Assumed
Contracts to Buyer (other than payment of the Buyer Cure Amount, if so required), including
taking all reasonable actions necessary to obtain an Order containing a finding that the proposed
assumption and assignment of the Assumed Contracts to Buyer satisfies all applicable
requirements of Section 365 of the Bankruptcy Code.




                                                  -9-
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 15 of 435
               (e)     If the non-debtor Contract counterparty objects to the Cure Amount asserted
by Seller or the assumption and assignment of such Contract by Seller (including pursuant to a
Supplemental Notice of Assumption and Assignment) with regard to any Assumed Contract (such
contract, a “Disputed Contract”) and such non-debtor Contract counterparty and Buyer are unable
to reach a consensual resolution with respect to the objection, Seller will use commercially
reasonable efforts to seek a hearing before the Bankruptcy Court to determine the Cure Amount
or otherwise resolve such objection and approve the assumption (it being understood and agreed
that Buyer shall be responsible for the resolution of any such objection and Buyer shall reasonably
cooperate with counsel to Seller on briefing and arguing all matters relating to any such objection).
In no event shall Seller settle a Cure Amount objection or otherwise agree to any Cure Amount
with regard to any Assumed Contract without the express written consent of Buyer (not to be
unreasonably withheld, conditioned or delayed). In the event that a dispute regarding the Cure
Amount or otherwise the assumption and assignment with respect to an Assumed Contract has not
been resolved as of the Closing Date, Buyer and Seller shall nonetheless (and notwithstanding
anything to the contrary in Section 10.1(b) or Section 10.2(b)) remain obligated to consummate
the transactions contemplated hereby. Upon an Order determining any Cure Amount or otherwise
resolving an objection to assumption and assignment regarding any Disputed Contract after the
Closing, Buyer shall have the option to (i) pay the Cure Amount with respect to such Disputed
Contract and assume the Disputed Contract as an Assumed Contract or (y) designate the Disputed
Contract as an Excluded Asset, in which case, for the avoidance of doubt, Buyer shall not assume
the Disputed Contract and shall not be responsible for any associated Cure Amount.

                (f)      Notwithstanding any provision in this Agreement to the contrary, if for any
reason Buyer fails to pay the Buyer Cure Amount or Seller fails to pay the Seller Cure Amount in
respect of any Assumed Contract when due and payable pursuant to this Agreement, the Sale Order
or any other Order of the Bankruptcy Court, (i) the other party may pay or otherwise satisfy such
Cure Amount or any other liability or obligation under such Assumed Contract and shall be
reimbursed by the party responsible to make such payment within five (5) Business Days of notice
of such payment (ii) each party shall indemnify and hold harmless the other party in respect of
such Cure Amount, liability or obligation as well as any expenses (including legal fees and
expenses) incurred by the other in defending any claim for payment of the Cure Amount or any
other liability or obligation arising under such Contract or Lease asserted by the counterparty
thereto and (iii) Seller or Buyer may reject, and nothing in this Agreement shall prohibit Seller or
Buyer from rejecting, such Contract or Lease.

               (g)     Without limiting any of the foregoing, at any time after the Closing, Seller
and Buyer may (but shall have no obligation to) mutually agree to seek authorization from the
Bankruptcy Court, pursuant to Section 365 of the Bankruptcy Code, to assume and assign a
Contract that was not identified as an Assumed Contract as of Closing; provided, that Buyer will
be solely responsible to pay the Cure Amount required to assume such Contract.

        1.6     Non-Assignment of Acquired Assets. Notwithstanding any provision of this
Agreement to the contrary, this Agreement shall not constitute an agreement to assign or transfer
and shall not effect the assignment or transfer of any Acquired Asset if (a) an attempted assignment
thereof, without the approval, authorization or consent of, or granting or issuance of any license or
permit by, any party thereto other than Seller (each such action, a “Necessary Consent”), would
constitute a breach thereof (after giving effect to any waiver by the applicable counterparty or any


                                               - 10 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 16 of 435
elimination of such approval, authorization or consent requirement by operation of the Sale Order)
or in any way adversely affect the rights or obligations of Buyer thereunder and such Necessary
Consent is not obtained and (b) the Bankruptcy Court shall not have entered an Order providing
that such Necessary Consent is not required because the transfer thereof shall be deemed by the
Bankruptcy Court to be (x) effective and (y) not a breach thereof, notwithstanding the failure to
obtain such Necessary Consent. In such event, Seller and Buyer will use their commercially
reasonable efforts to obtain the Necessary Consents with respect to any such Acquired Asset or
any claim or right or any benefit arising thereunder for the assignment thereof to Buyer as Buyer
may reasonably request; provided, however, that Seller shall not be obligated to pay any
consideration therefor to any third party from whom consent or approval is requested or to initiate
any litigation or Proceedings to obtain any such consent or approval. If such Necessary Consent is
not obtained, or if such Acquired Asset or an attempted assignment thereof would otherwise be
ineffective or would adversely affect the rights of Seller thereunder so that Buyer would not in fact
receive all such rights, Seller and Buyer will cooperate in a mutually agreeable arrangement, to the
extent feasible and at no out-of-pocket expense to Seller or Buyer, under which Buyer would obtain
the benefits and assume the obligations (to the extent otherwise constituting Assumed Liabilities
hereunder) thereunder in accordance with this Agreement, including subcontracting, sublicensing
or subleasing to Buyer, or under which Seller would enforce for the benefit of, and at the direction
of, Buyer, with Buyer assuming Seller’s obligations (to the extent otherwise constituting Assumed
Liabilities hereunder), any and all rights of Seller thereunder.

        1.7     Conflicts with Other Bidders. In the event of any conflict regarding the Acquired
Assets or the Assumed Liabilities between this Agreement and agreements governing other sales
of the Seller’s assets in the Bankruptcy Case (the “Other Agreements”), Buyer shall cooperate in
good faith with any other purchasers of Seller’s assets pursuant to such Other Agreements, whether
before or after the Closing Date, to ensure that all assets or liabilities are appropriately apportioned
between Buyer and such other purchasers in order to reflect the intent of Buyer and such other
purchasers hereunder and thereunder.


                                           ARTICLE 2
                                         CONSIDERATION

      2.1    Consideration. The aggregate consideration for the sale and transfer to Buyer of the
Acquired Assets shall be:

              (a)      an amount in cash equal to the Estimated Purchase Price (the Estimated
Purchase Price as finally adjusted in accordance with Section 2.3, the “Purchase Price”); and

               (b)     the assumption of the Assumed Liabilities.

       2.2     Good Faith Deposit.

               (a)    Concurrently with the execution and delivery of this Agreement Buyer,
ROC and the Escrow Agent have entered into that certain Escrow Agreement (the “Good Faith
Deposit Escrow Agreement”), dated as of September 4, 2020 (as amended), which is attached
hereto as Exhibit 2. Within one (1) day of the date hereof, Buyer shall deposit or shall cause to be



                                                 - 11 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 17 of 435
deposited with the Escrow Agent an amount equal to twelve million, two hundred and ten thousand
United States Dollars ($12,210,000) by wire transfer of immediately-available funds (the “Good
Faith Deposit Initial Amount”, and together with the Good Faith Deposit Additional Amount (if
applicable), the “Good Faith Deposit”) to an account specified by Escrow Agent (the “Good Faith
Deposit Escrow Account”), which Good Faith Deposit shall be held, safeguarded and released
pursuant to the terms of this Agreement, the Good Faith Deposit Escrow Agreement and the
Bidding Procedures Order. The Good Faith Deposit shall not be subject to any Lien, attachment,
trustee process, or any other judicial process of any creditor of any Seller or Buyer.

               (b)     The Good Faith Deposit shall be released from the Good Faith Deposit
Escrow Account by the Escrow Agent and delivered to either Buyer or Seller, in accordance with
the provisions of this Agreement, the Good Faith Deposit Escrow Agreement and the Bidding
Procedures Order as follows (and Buyer and ROC shall deliver joint written instructions to the
Escrow Agent, within three (3) Business Days, to effect such distributions as and when required
hereunder):

                      (i)     if the Closing occurs, the entirety of the Good Faith Deposit
              (including any amounts previously released to Seller in accordance with the terms
              hereof) shall be credited or otherwise applied towards the amount payable by Buyer
              pursuant Section 3.3(b);

                     (ii)    if this Agreement has been terminated by Seller pursuant to Section
              11.1(b) or by Seller or Buyer pursuant to Section 11.1(l), then the Good Faith
              Deposit shall be released from the Good Faith Deposit Escrow Account to Seller;

                      (iii) if the Closing shall not have occurred by the initial Outside Date
              solely as a result of a failure of the conditions to Closing set forth in Section
              10.1(c)(ii) and Section 10.2(c)(ii) to be satisfied and (A) Seller is entitled to
              terminate this Agreement due to such conditions not being satisfied and (B) Buyer
              does not extend the Outside Date in accordance with Section 11.1(d), then the Good
              Faith Deposit shall be released from the Good Faith Deposit Escrow Account to
              Seller;

                      (iv)     if, at any time prior to the extension of the Outside Date in
              accordance with Section 11.1(d) (if applicable), this Agreement has been
              terminated by any party, other than as contemplated by Section 2.2(b)(ii) or Section
              2.2(b)(iii), then the Good Faith Deposit Initial Amount shall be released from the
              Good Faith Deposit Escrow Account to Buyer;

                     (v)      if Buyer extends the Outside Date in accordance with Section
              11.1(d), then within three (3) Business Days after such extension, the Good Faith
              Deposit Initial Amount shall be released from the Good Faith Deposit Escrow
              Account to Seller and, subsequently:

                             (1)    if the Closing shall not have occurred by the extended
                                    Outside Date as a result of a failure of the conditions to
                                    Closing set forth in Section 10.2 (other than the condition set



                                             - 12 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                       Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 18 of 435
                                      forth in Section 10.2(c)(ii)) and (A) Buyer is entitled to
                                      retain the Good Faith Deposit in accordance with the terms
                                      hereof and (B) either party terminates this Agreement then
                                      (x) the Good Faith Deposit Additional Amount shall be
                                      released from the Good Faith Deposit Escrow Account to
                                      Buyer and (y) Seller shall, within three (3) Business Days by
                                      wire transfer of immediately available funds, pay the Good
                                      Faith Deposit Initial Amount to Buyer (and to the extent
                                      unpaid, the parties acknowledge and agree that such amount
                                      shall be treated as an administrative claim of Buyer against
                                      Seller and the estate for all purposes under the Bankruptcy
                                      Case); or

                               (2)    if the Closing shall not have occurred by the extended
                                      Outside Date, other than as contemplated by Section
                                      2.2(b)(v)(1) and (A) Buyer is entitled to retain the Good
                                      Faith Deposit in accordance with the terms hereof and (B)
                                      either party terminates this Agreement, then (x) the Good
                                      Faith Deposit Additional Amount shall be released from the
                                      Good Faith Deposit Escrow Account to Buyer and (y) Seller
                                      shall, within three (3) Business Days by wire transfer of
                                      immediately available funds, pay the Good Faith Deposit
                                      Initial Amount to Buyer (and to the extent unpaid, the parties
                                      acknowledge and agree that such amount shall be treated as
                                      a general unsecured claim of Buyer against Seller and the
                                      estate for all purposes under the Bankruptcy Case).

       2.3     Purchase Price Adjustment.

                (a)      At least five (5) Business Days prior to the Closing Date, ROC shall deliver
to Buyer a reasonably detailed statement (the “Pre-Closing Statement”) setting forth ROC’s good
faith calculation (i) the Estimated Inventory Amount, as well as the resulting Estimated Inventory
Amount Excess (if any) or Estimated Inventory Amount Shortfall (if any), as the case may be, and
(ii) the Estimated Purchase Price; provided, however, the parties acknowledge and agree that in
the event that the Estimated Inventory Amount Excess or the Estimated Inventory Amount
Shortfall, as applicable, is equal to or less than $2,000,000 (the “Inventory Collar Amount”), then
the Estimated Inventory Amount Excess or Estimated Inventory Amount Shortfall, as applicable,
shall be deemed to be zero dollars ($0) for all purposes of this Agreement. Following the delivery
of the Pre-Closing Statement, ROC shall provide Buyer and its Representatives with reasonable
access to work papers and other books and records for purposes of assisting Buyer in its review.
Prior to the Closing, ROC shall consider in good faith any revisions to the Pre-Closing Statement
raised by Buyer in connection with its review of the Pre-Closing Statement (which shall be
modified to include any such revisions accepted by ROC in good faith). In connection with the
preparation of the Pre-Closing Statement, within seven (7) days prior to the Closing, if requested
by Buyer, ROC shall conduct a physical count of the Inventory, which Buyer and its
Representatives may observe.



                                               - 13 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 19 of 435
                (b)    No later than thirty (30) days after the Closing Date, Buyer shall deliver to
ROC a reasonably detailed statement (the “Post-Closing Statement”) setting forth Buyer’s good
faith calculation of (i) the Closing Inventory Amount (without regard to the Inventory Collar
Amount), and (ii) any resulting adjustments to the Estimated Purchase Price.

                (c)     After receipt of the Post-Closing Statement, ROC shall have ten (10) days
(the “Review Period”) to review the Post-Closing Statement. During the Review Period, ROC and
its accountants, to the extent reasonably necessary for their review of the Post-Closing Statement,
shall have reasonable access to the books and records of the Business, the personnel of, and work
papers prepared by, Buyer and/or Buyer’s accountants; provided, that such access shall be subject
to then-applicable COVID Restrictions and shall be done in a manner that does not interfere with
the normal business operations of Buyer or the Business. The Post-Closing Statement shall become
final and binding upon the parties hereto following the expiration of the Review Period unless
ROC delivers written notice of its disagreement with the Post-Closing Statement (a “Notice of
Disagreement”) to Buyer prior to such date. Any Notice of Disagreement shall specify in
reasonable detail ROC’s objections to the Post-Closing Statement, indicating each disputed item
or amount and the basis for ROC’s disagreement therewith. If a Notice of Disagreement is received
by Buyer prior to the expiration of the Review Period, then during the ten (10) day period (the
“Resolution Period”) following the delivery of a Notice of Disagreement, ROC and Buyer shall
negotiate in good faith to resolve in writing any differences that they may have with respect to the
matters specified in such Notice of Disagreement. If such differences are so resolved within the
Resolution Period, the revised Post-Closing Statement, with such changes as may have been
previously agreed in writing by Buyer and ROC shall be final and binding. If, at the end of the
Resolution Period, ROC and Buyer have not resolved in writing the matters specified in the Notice
of Disagreement, ROC and Buyer shall submit any amounts remaining in dispute to the
Accounting Firm, who, acting as experts and not arbitrators, shall resolve such disputed amounts
only and make any adjustments to the Post-Closing Statement. Buyer and ROC agree that all
adjustments shall be made without regard to materiality. The Accounting Firm shall render a
written decision resolving the matters submitted to the Accounting Firm as soon as practicable,
and in any event within ten (10) days of the receipt of such submission (or such other time as Buyer
and ROC shall agree in writing). The scope of the disputes to be resolved by the Accounting Firm
shall be limited to fixing mathematical errors and determining whether the items in dispute were
determined in accordance with the Balance Sheet Rules and the terms of this Agreement, and no
other matters. The Accounting Firm’s decision shall be (w) limited to the specific items under
dispute by the parties (x) made strictly in accordance with the Balance Sheet Rules and the terms
of this Agreement and (y) final and binding on all of the parties hereto, absent manifest error. The
Accounting Firm may not assign a value greater than the greatest value for such item claimed by
either party or smaller than the smallest value for such item claimed by either party. The fees and
expenses of the Accounting Firm incurred pursuant to this Section 2.3(c) shall be borne pro rata
as between ROC, on the one hand, and Buyer, on the other hand, in proportion to the final
allocation made by such Accounting Firm of the disputed items weighted in relation to the claims
made by ROC and Buyer, such that the prevailing party pays the lesser proportion of such fees,
costs and expenses.

               (d)     Purchase Price Adjustment Payment Calculation. Within three (3) Business
Days after the final determination of the Final Inventory Amount, the Estimated Purchase Price



                                               - 14 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 20 of 435
shall be adjusted in accordance with this Section 2.3(d) as follows (and any requisite payments, if
any, shall be made in accordance with Section 2.3(e)):

                       (i)     if there was no adjustment to the Estimated Purchase Price pursuant
               to Section 2.3(a), then the post-Closing adjustment with respect the Final Inventory
               Amount shall be determined as follows: (A) if the Final Inventory Amount is
               greater than the Inventory Amount Target by an amount greater than the Inventory
               Collar Amount, then Buyer shall pay to Seller an amount equal to the difference
               between the Final Inventory Amount and the Inventory Amount Target; (B) if the
               Inventory Amount Target is greater than the Final Inventory Amount by an amount
               greater than the Inventory Collar Amount, then Seller shall pay to Buyer an amount
               equal to the difference between the Inventory Amount Target and the Final
               Inventory Amount; or (C) if the difference (expressed as a positive number)
               between the Final Inventory Amount and the Inventory Amount Target is less than
               or equal to the Inventory Collar Amount, then the parties shall make no further
               adjustment to the Estimated Purchase Price;

                       (ii)    if there was an Estimated Inventory Amount Excess, then the post-
               Closing adjustment with respect the Final Inventory Amount shall be determined
               as follows: (A) if the Final Inventory Amount is greater than or equal to the
               Estimated Inventory Amount, then Buyer shall pay to Seller an amount equal to the
               difference between the Final Inventory Amount and Estimated Inventory Amount;
               or (B) if the Final Inventory Amount is less than the Estimated Inventory Amount,
               then Seller shall pay to Buyer an amount equal to the difference between the
               Estimated Inventory Amount and the Final Inventory Amount; provided, however,
               if the difference (expressed as a positive number) between the Final Inventory
               Amount and the Inventory Amount Target is less than or equal to the Inventory
               Collar Amount, then Seller shall pay to Buyer an amount equal to the difference
               between the Estimated Inventory Amount and the Inventory Amount Target; or.

                       (iii) if there was an Estimated Inventory Amount Shortfall, then the post-
               Closing adjustment with respect the Final Inventory Amount shall be determined
               as follows: (A) if the Final Inventory Amount is less than or equal to the Estimated
               Inventory Amount, then Seller shall pay to Buyer an amount equal to the difference
               between the Estimated Inventory Amount and the Final Inventory Amount; or (B)
               if the Final Inventory Amount is greater than Estimated Inventory Amount, then
               Buyer shall pay to Seller an amount equal to the difference between the Final
               Inventory Amount and the Estimated Inventory Amount; provided, however, if the
               difference (expressed as a positive number) between the Inventory Amount Target
               and the Final Inventory Amount is less than or equal to the Inventory Collar
               Amount, then Buyer shall pay to Seller an amount equal to the difference between
               the Inventory Amount Target and the Estimated Inventory Amount.

               (e)     Subject to the determination of any adjustments to the Estimated Purchase
Price pursuant to Section 2.3(d), the following payments shall be made, as applicable:




                                              - 15 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                        Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 21 of 435
                     (i)    if any amounts are owed to Seller in accordance with Section 2.3(d)
              (such amount, the “Adjustment Surplus Amount”), then:

                                       (A)     Buyer shall pay (or caused to be paid) to ROC (on
                      behalf of itself and, if and to the extent applicable, Seller), by wire transfer
                      of immediately available funds to a bank account designated in writing by
                      ROC, the Adjustment Surplus Amount; and

                                     (B)     Buyer and ROC shall execute and deliver a joint
                      written instruction to the Escrow Agent directing the Escrow Agent to
                      release the Adjustment Escrow Amount, to ROC (on behalf of itself and, if
                      and to the extent applicable, Seller).

                     (ii)   if any amounts are owed to Buyer in accordance with Section 2.3(d)
              (such amount, the “Adjustment Deficit Amount”), then Buyer and ROC shall
              execute and deliver a joint written instruction to the Escrow Agent directing the
              Escrow Agent to release from the Adjustment Escrow Account and pay to Buyer
              an amount equal to such Adjustment Deficit Amount, and in the event that such
              Adjustment Deficit Amount:

                                    (A)    is greater than the Adjustment Escrow Amount, then
                      ROC shall pay, or cause to be paid, to Buyer, by wire transfer of
                      immediately available funds to a bank account designated in writing by
                      Buyer, an amount equal to the remaining portion of such Adjustment Deficit
                      Amount to Buyer; or

                                     (B)    is less than the Adjustment Escrow Amount, Buyer
                      and ROC shall execute and deliver a joint written instruction to the Escrow
                      Agent directing the Escrow Agent to release from the Adjustment Escrow
                      Account any remaining amounts in the Adjustment Escrow Account (after
                      payment of such Adjustment Deficit Amount from the Adjustment Escrow
                      Account to Buyer), to ROC (on behalf of itself and, if and to the extent
                      applicable, Seller).

               (f)     Any payments made pursuant to this Section 2.3 shall be treated by the
parties hereto as an adjustment to the Purchase Price for Tax purposes and shall be reported as
such by the parties hereto on their Tax Returns, in each case to the greatest extent permitted by
applicable Law.

       2.4     Withholding. Buyer and its applicable Affiliates may deduct and withhold from any
consideration otherwise payable pursuant to this Agreement any amounts required to be deducted
and withheld under applicable Law. To the extent that such amounts are deducted and withheld,
such withheld amounts shall be treated for all purposes of this Agreement as having been paid to
the Person with respect to which such deduction and withholding was made.




                                               - 16 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 22 of 435
                                        ARTICLE 3
                                  CLOSING AND DELIVERIES

        3.1      Closing. Subject to the terms and conditions set forth herein, the consummation of
the transactions contemplated by this Agreement (the “Closing”) shall occur simultaneously with
the closing of the transactions contemplated by the Firearms Asset Purchase Agreement. The
Closing shall take place remotely by the electronic exchange of documents and signatures, or such
other date or place as may be agreed upon on the third (3rd) Business Day following the
satisfaction or, to the extent permitted by this Agreement, waiver of each of the conditions set forth
in Article 10 of this Agreement (other than those conditions that, by their nature, are to be satisfied
at the Closing, but subject to the satisfaction, or waiver to the extent permitted by this Agreement,
of such conditions), or such other date as may be agreed to by Seller and Buyer, which date shall
not be earlier than the first (1st) day following the entry of the Sale Order by the Bankruptcy Court
(the “Closing Date”). The Closing shall be deemed effective for all purposes as of 12:01 a.m.
Central Time on the Closing Date (the “Calculation Time”).

         3.2   Seller’s Deliveries. At the Closing, Seller shall deliver or cause to be delivered to
Buyer:

             (a)    a joint payment instruction letter, duly executed by ROC, directing the
Escrow Agent to immediately release the balance of the Good Faith Deposit from the Good Faith
Deposit Escrow Account to ROC;

                (b)     all of the Acquired Assets, together with a duly executed Bill of Sale,
substantially in the form of Exhibit 3 (the “Bill of Sale”), along with one or more duly executed
and/or endorsed certificates of title and other evidence of transfer of motor vehicles and
instruments of conveyance appropriate for the applicable Acquired Assets, each as reasonably
requested by Buyer and otherwise in form and substance customary for transactions of this nature
and reasonably acceptable to Buyer; provided that Seller’s conveyance of deliverables relating to
the Arkansas Property shall be governed by Section 3.2(j);

               (c)    an assignment and assumption agreement for the Assumed Contracts and
the Assumed Liabilities, duly executed by any applicable Seller, substantially in the form of
Exhibit 4 (each, an “Assignment and Assumption Agreement”);

                 (d)    an assignment agreement covering (i) the trademark and patent registrations
and applications included in the Acquired Intellectual Property registered in the name of Seller,
(ii) the Internet domain name registrations and applications included in the Acquired Intellectual
Property registered in the name of Seller, and (iii) general assignments of all other Acquired
Intellectual Property, duly executed by any applicable Seller and substantially in the form of
Exhibit 6 (the “Intellectual Property Assignment Agreement”);

               (e)     a transition services agreement, by and between Seller and Buyer (or one of
Buyer’s Affiliates), duly executed by any applicable Seller, substantially in the form of Exhibit 7
(the “Transition Services Agreement”);

               (f)     the Adjustment Escrow Agreement, duly executed by ROC;



                                                - 17 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 23 of 435
               (g)     a duly executed certificate from an officer of Seller, solely in such capacity
on behalf of Seller, dated as of the Closing Date, in form and substance reasonably satisfactory to
Buyer, certifying that the conditions set forth in Section 10.2(a) and Section 10.2(b) have been
satisfied;

               (h)     a copy of the Sale Order as entered by the Bankruptcy Court;

                (i)    an affidavit executed by ROC and each applicable Seller, in the form
prescribed under Treasury Regulation Section 1.1445-2(b) along with an executed IRS Form W-
9, certifying that such Seller is not a foreign person within the meaning of Section 1445(f)(3) of
the Code;

               (j)     possession of the Arkansas Property, together with duly executed special
warranty deed conveying fee simple title in the Arkansas Property to Buyer, which shall be (i)
expressly subject only to the Permitted Liens, and (ii) otherwise in form and substances reasonably
acceptable to Buyer and Seller, and any corresponding and necessary transfer, transfer tax or
withholding forms;

             (k)      a standard and commercially reasonable form of Owner’s Affidavit, duly
executed by Seller, as reasonably required by the Title Company in connection with the Title
Policy;

               (l)     certificates or lost stock affidavits representing all of the RLC Shares, duly
endorsed in blank or accompanied by (as applicable) stock powers duly executed in blank in proper
form for transfer; and

               (m)     evidence, in form and substance reasonably satisfactory to Buyer, of the
resignations or removal of the Class A Directors (as defined in the Certificate of Incorporation of
RLC) and any officers of RLC appointed by RA Brands, such resignations or removal to be
effective concurrently with the Closing.

       3.3     Buyer’s Deliveries. At the Closing, Buyer shall deliver or cause to be delivered:

               (a)     the following payments:

                       (i)     to Seller, cash in an amount equal to the Estimated Purchase Price
               minus (A) the Good Faith Deposit, and (B) the Adjustment Escrow Account, by
               wire transfer of immediately available funds to the account or accounts designated
               by Seller no less than three (3) Business Days prior to the Closing Date;

                       (ii)  to the Escrow Agent, the Adjustment Escrow Amount, by wire
               transfer of immediately available funds in accordance with the terms of the
               Adjustment Escrow Agreement;

               (b)    to Seller, a joint payment instruction letter, duly executed by Buyer,
directing the Escrow Agent to immediately release the balance of the Good Faith Deposit from the
Good Faith Deposit Escrow Account to ROC;



                                               - 18 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 24 of 435
               (c)     the Assignment and Assumption Agreement, duly executed by Buyer;

               (d)     the Intellectual Property Assignment Agreement, duly executed by Buyer;

               (e)     the Adjustment Escrow Agreement, duly executed by Buyer;

               (f)     the Transition Services Agreement, duly executed by Buyer; and

               (g)     a duly executed certificate from an officer of Buyer, solely in such capacity
on behalf of Buyer, dated as of the Closing Date, in form and substance reasonably satisfactory to
Buyer, certifying that the conditions set forth in Section 10.1(a) and Section 10.1(b) have been
satisfied.

                                     ARTICLE 4
                     REPRESENTATIONS AND WARRANTIES OF SELLER

       Seller represents and warrants to Buyer as of (unless otherwise specified in the applicable
provisions of this Article 4) the Effective Date and as of the Closing Date as follows:

        4.1     Corporate Organization. Each entity comprising Seller is duly formed or
incorporated and validly existing and in good standing under the laws of its respective state of
domicile. Subject to any necessary authority from the Bankruptcy Court, each entity comprising
Seller has the requisite corporate or limited liability company power and authority to conduct the
Business as now being conducted and to carry out its obligations under this Agreement. Each entity
comprising Seller is qualified, licensed, registered, and in good standing (to the extent such concept
is applicable) in each jurisdiction in which the ownership or lease of property or the conduct of the
Business requires such qualification, license or registration except where the failure to be so
qualified, licensed or registered or in good standing (to the extent such concept is applicable) would
not, individually or in the aggregate, reasonably be expected to have a Material Adverse Effect.

         4.2    Authorization and Validity. Each entity comprising Seller has the corporate or
limited liability company power and authority necessary to enter into this Agreement and each
Ancillary Agreement to which it is a party and, subject to (a) the Bankruptcy Court’s entry of the
Sale Order and such other authorization as is required by the Bankruptcy Court, and (b) the
termination or expiration of the waiting period under the HSR Act (if applicable), to carry out its
obligations hereunder and thereunder. The execution and delivery of this Agreement and each
Ancillary Agreement to which each entity comprising Seller is a party has been duly authorized
by all necessary corporate or limited liability company action by the boards of directors or
managers of such entity comprising Seller, as applicable, and no other corporate or limited liability
company proceedings are necessary for the performance by Seller of its obligations hereunder or
thereunder or the consummation by Seller of the transactions contemplated hereby or thereby. This
Agreement has been duly and validly executed and delivered by Seller, subject to the Bankruptcy
Court’s entry of the Sale Order and assuming due authorization, execution and delivery by Buyer,
is a valid and binding obligation of Seller enforceable against Seller in accordance with its terms.

        4.3    No Conflict or Violation. The execution and delivery by Seller of this Agreement
and any of the Ancillary Agreements to which Seller is a party, the consummation of the
transactions contemplated by this Agreement and the Ancillary Agreements (subject to (x) the


                                                - 19 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 25 of 435
Bankruptcy Court’s entry of the Sale Order and (y) the termination or expiration of the waiting
period under the HSR Act, if applicable), and compliance by Seller with any of the provisions
hereof or thereof, do not and will not (whether with notice, lapse of time or both), except to the
extent excused by applicable Restructuring Law, (i) conflict with or result in any breach of any
provision of the respective certificates of incorporation or formation of Seller or the respective by-
laws or operating agreements of Seller, (ii) violate any provision of applicable Law or any Order
applicable to Seller or any of its properties or assets, and (iii) except as set forth on Schedule 4.3,
require any consent under, or give any third party any rights of termination, amendment,
suspension, revocation or cancellation of, any Material Contract or Permit of Seller. Other than
the Bankruptcy Court’s entry of the Sale Order, no authorization or approval or other action by,
and no notice to or filing with, any Government (other than as required pursuant to the HSR Act,
if applicable) will be required to be obtained or made by Seller in connection with the execution,
delivery and performance by Seller of this Agreement or any Ancillary Agreement to which it is a
party and the consummation by Seller of the transactions contemplated hereby and thereby.

       4.4     Title and Ownership.

                (a)     Schedule 1.1(b) sets forth a true, complete and correct list of all tangible
assets that are material to the operation of the Business as currently conducted.

                (b)     Seller has good title to, or right by license, lease or other agreement to use,
the Acquired Assets. Subject to the entry of the Sale Order, at the Closing, Seller will have the
right to transfer the Acquired Assets to Buyer free and clear of all Liens, other than Liens included
in the Assumed Liabilities and Permitted Liens.

              (c)      All of the material equipment, machinery, vehicles and other tangible assets
of the Business, included in the Acquired Assets are suitable for use by Buyer to conduct the
Business as currently conducted by Seller in all materials respects.

       4.5     Compliance with Law. Except as set forth on Schedule 4.5, (a) Seller has operated
the Business in material compliance with all applicable Laws, and (b) except as may result from
the Bankruptcy Case, Seller has not received written notice of any violation of any applicable
Laws, nor is Seller in default with respect to any Order applicable to the Acquired Assets.

       4.6     Remington Licensing Corporation.

               (a)     Capitalization.

                       (i)     To the Knowledge of Seller (A) the authorized capital stock of RLC
               consists of (1) 100 shares of Class A Common Stock, par value $0.00 per share, all
               of which are outstanding, and (2) 100 shares of Class B Common Stock, par value
               $0.00 per share, all of which are outstanding, (B) other than as set forth in the
               foregoing clause (A), there are no other Equity Interests of RLC issued or
               outstanding as of the Effective Date, (C) RLC does not have any Subsidiaries, and
               (D) RLC does not own, directly or indirectly, or have the right to acquire, any
               Equity Interests of any Person.




                                                - 20 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 26 of 435
                      (ii)    To the Knowledge of Seller, all of the RLC Shares have been duly
               authorized, are validly issued, and are owned of record and beneficially by RA
               Brands, free and clear of all Liens (other than restrictions on future transfers arising
               under the Securities Act of 1933, as amended and applicable state securities Laws).
               The RLC Shares constitute fifty percent (50%) of the outstanding Equity Interests
               of RLC.

               (b)      Assets; Liabilities. To the Knowledge of Seller, except for the Trademarks
set forth on Schedule 4.6(b), RLC does not hold any right, title or Interest in or to any properties,
assets, Contracts, Interests, or other rights. RLC has no outstanding obligations to pay, perform or
discharge any Liabilities.

       4.7     Material Contracts and Leases.

             (a)     Complete and correct copies (including all material modifications and
amendments thereto) of the 365 Contracts and the Material Contracts have been made available to
Buyer.

                (b)     Each Assumed Contract constitutes a legal, valid, binding and enforceable
obligation of Seller and, to the Knowledge of Seller and assuming due authorization, execution,
delivery and performance by each other party thereto, each other party thereto, and is in full force
and effect in accordance with its terms, except as enforceability may be limited by the application
of Restructuring Law. To the Knowledge of Seller, no Occurrence has occurred which, with the
passage of time or the giving of notice, or both, would, subject to the application of Restructuring
Law (1) constitute a material default under or a material violation of any Material Contract or (2)
cause the acceleration of any obligation of Seller or, to the Knowledge of Seller, any other party
thereto or the creation of a Lien upon any Acquired Asset. Neither Seller nor, to the Knowledge
of Seller, any other party thereto is in breach or violation of or default under any Material Contract
in any material respect and, to the Knowledge of Seller, no Occurrence has occurred that, with the
lapse of time or the giving of notice or both, would, subject to the application of Restructuring
Law (x) constitute a default thereunder by Seller or (y) permit or cause the termination, non-
renewal or modification thereof or acceleration or creation of any right or obligation thereunder,
in each case except as would not, individually or in the aggregate, reasonably be expected to be
adversely material to the Business or the Acquired Assets.

        4.8     Permits. Schedule 4.8 sets forth a true, complete and correct list of all Permits
maintained by Seller that are material to the operation of the Business. All such Permits are
currently held by Seller and are in full force and effect. Seller has not received written notice of
material default under any such Permit or that such Permit shall not be renewed, and no violations
exist in respect of any such Permits.

       4.9     Real Property.

               (a)    Seller has good, insurable, and valid fee simple title to the Arkansas
Property, which will be subject only to the Permitted Liens at Closing. Seller does not currently
lease or otherwise grant the right to use or occupy any parcel or any portion of any parcel of the




                                                - 21 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 27 of 435
Arkansas Property to any other Person. There are no outstanding options, rights or first offer or
rights of first refusal to purchase the Arkansas Property or any portion thereof or interest therein.

              (b)    Seller has not received written notice of any condemnation, expropriation
or other Proceedings with eminent domain pending or threatened, with respect to the Arkansas
Property.

               (c)     To the Knowledge of Seller, all material improvements or facilities located
on the Arkansas Property are presently used and operated in compliance, in all material respects,
with all covenants, easements, restrictions or similar provision in any instrument of record or other
unrecorded agreement affecting the Arkansas Property, and Seller has not received any written
notice of any such non-compliance that is material to the operation of the Business.

        4.10 Financial Statements. Seller has made available to Buyer true, complete and correct
copies of each of (a) the unaudited balance sheet of the Business (the “Balance Sheets”) as of
December 31, 2018 and December 31, 2019 (December 31, 2019 shall be referred to herein as the
“Balance Sheet Date”) and the related unaudited statements of income/loss, operations, and
stockholders equity and cash flows of the Business for the fiscal years then ended and (b) the
unaudited interim balance sheet of the Business as of June 30, 2020 (the “Latest Balance Sheet”),
and the related unaudited interim statements of income/loss, operations, and stockholders equity
and cash flows for the six (6) month period then ended (collectively, the “Financial Statements”).
Each of the Financial Statements fairly present, in conformity with GAAP applied on a consistent
basis (except as may be indicated in the notes thereto), the financial position of the Business as of
the dates thereof and its results of income, operations, and stockholder’s equity and cash flows of
the Business for the periods then ended (subject, in each case, to normal year-end adjustments in
the case of the Latest Balance Sheet).
        4.11 No Undisclosed Material Liabilities. There are no material Liabilities (whether
accrued, absolute, contingent or otherwise) of the Business, other than (a) Liabilities reflected,
accrued for, or specifically reserved or against in, or otherwise expressly provided on the face of
the Latest Balance Sheet; (b) Liabilities incurred in the ordinary course of business, consistent with
past practices, since the Balance Sheet Date (none of which result from any violation of Law); (c)
Liabilities incurred in connection with the transactions contemplated by this Agreement; (d)
Liabilities that will constitute Excluded Liabilities; and (e) Liabilities that would not reasonably
be expected to be material to the Business taken as a whole.
        4.12 Absence of Certain Changes. Other than as a result of the Bankruptcy Case, other
preparations for filing for relief under the Bankruptcy Code and COVID Restrictions, from the
Balance Sheet Date, the Business has been conducted, and the Acquired Assets have been
maintained and operated, in the ordinary course and consistent in all material respects with past
practices and there has not been any Occurrence (other than those arising from preparations for
filing for relief under the Bankruptcy Code and COVID Restrictions) that has had or could
reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect. Other
than those arising from preparations for filing or filing for relief under the Bankruptcy Code and
COVID Restrictions, between the Balance Sheet Date and the Effective Date, (a) there has not
been any material loss, damage or destruction to, or any interruption in the use of, any of the assets
used in the operation of the Business (whether or not covered by insurance), other than ordinary
wear and tear, (b) Seller has not granted any powers of attorney that affect the Business, and (c)


                                                - 22 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 28 of 435
Seller has not taken any action that, if taken after the Effective Date, would require the consent of
Buyer pursuant to Section 6.4.
        4.13 Proceedings. Except for those arising from the Bankruptcy Case, there is no
Proceeding or Order (other than the COVID Restrictions) pending, outstanding or to the
Knowledge of Seller, threatened by any Person, relating to the Business, the Acquired Assets or
Assumed Liabilities, that (a) is material to the Business or the Acquired Assets or that could
reasonably be expected to give rise to any material Liability of Buyer or be materially adverse to
the ownership or use by Buyer of the Acquired Assets after the Closing; (b) would challenge the
validity or enforceability of the obligations of Seller under this Agreement and the Ancillary
Agreements to which it is a party or (c) is against Seller and seeks to prevent, restrain, materially
delay, prohibit or otherwise challenge the consummation, legality or validity of the transactions
contemplated hereby or by any of the Ancillary Agreements. Except as set forth on Schedule 4.13,
there is no Order enjoining Seller from engaging in or continuing any conduct or practice, or
requiring Seller to take any material action, in connection with the ownership, lease, possession,
use or operation of the Acquired Assets owned or held by Seller, and Seller is not, nor are any of
its respective Affiliates, is subject to any outstanding Order relating to the Business, the Acquired
Assets, or Assumed Liabilities other than, in each case, COVID Restrictions and Orders of general
applicability or arising from the Bankruptcy Case.

       4.14    Intellectual Property.

                 (a)     Schedule 1.1(j) contains a true, complete and correct list of all registrations
and applications for registration of the Intellectual Property that is owned by Seller and used or
held for use by Seller and is material to the ownership, operation and/or management of the
Business that is subject to issuance, registration, or application by or with any Government or
authorized private registrar in any jurisdiction (collectively, “Registered Intellectual Property”),
setting forth for each item: (i) the record owner, and, if different, the legal owner and beneficial
owner of such item; (ii) the jurisdiction in which such item is issued, registered or pending; (iii)
the issuance, registration, filing or application date and serial or identification number of such
item; and (iv) for domain names, the registrant, the registrar, and the expiration date. Schedule
1.1(j) sets forth a true, complete and correct list of all material unregistered Intellectual Property
that is owned by Seller and used or held for use by Seller in connection with the ownership,
operation and/or management of the Business, including all such material unregistered
Trademarks, product designs, and trade secrets (by high level description only) (such material
unregistered Intellectual Property, together with the Registered Intellectual Property, the
“Acquired Material IP”).

               (b)     Schedule 1.1(g) contains a true, complete and correct list of:

                       (i)    each license, sublicense, consent to use agreement, settlement,
               coexistence agreement, covenant not to sue, waiver, release, or other express grants
               or right to use which a Seller has granted to any third party with respect to any
               Intellectual Property that is primarily used or held for use by Seller in the
               ownership, operation and/or management of the Business, other than non-exclusive
               end user licenses granted in the ordinary course of business and licenses granted to
               service providers solely permitting the provision of services to Seller (“IP
               Outbound Licenses”); and


                                                 - 23 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 29 of 435
                       (ii)    each license, sublicense, consent to use agreement, settlement,
               coexistence agreement, covenant not to sue, waiver, release, or other express grants
               of or right to use which any third party has granted to Seller and is primarily used
               in the ownership, operation and/or management of the Business, other than licenses
               or service Contracts providing rights to use and/or access to commercially available
               off-the-shelf software licensed pursuant to non-negotiated standard end-user object
               code shrink-wrap or click-wrap licenses (“IP Inbound Licenses” and together with
               the IP Outbound Licenses, the “IP Licenses”).

                 (c)     Except as set forth on Schedule 4.14, the Acquired Material IP is, to the
Knowledge of Seller, valid, enforceable and subsisting. To the Knowledge of Seller, Seller has a
right to use, all Intellectual Property used or held for use in connection with the operation of the
Business by Seller as currently conducted. To the Knowledge of Seller, the Acquired Intellectual
Property, together with all Intellectual Property licensed under the Business IP Licenses and
Assumed Contracts (the “Licensed Intellectual Property”), constitute all of the Intellectual
Property primarily used in the operation of the Business as currently conducted.

                (d)     To the Knowledge of Seller, the operation of the Business by Seller does
not infringe, misappropriate or otherwise violate, and has not infringed, misappropriated or
otherwise violated, any Intellectual Property of any Person. Seller has not received any written
notice since the date that is six (6) years prior to the Effective Date alleging that the operation of
the Business or any Acquired Intellectual Property or Licensed Intellectual Property infringes,
misappropriates, or otherwise violates the Intellectual Property of any other Person (including any
notice inviting Seller to take a license under any Intellectual Property of a third party or consider
the applicability of any Intellectual Property of a third party to the conduct of the Business). To
the Knowledge of Seller, no Person is infringing, misappropriating or otherwise violating any
Acquired Intellectual Property and no such actions are currently being asserted or threatened
against any Person by Seller. Seller has not sent any written notice since the date that is six (6)
years prior to the Effective Date alleging a Person has infringed, misappropriated or otherwise
violated any Acquired Intellectual Property.

                (e)    Seller is in actual possession of and/or has control over, and has the right to
use a copy of all Data, data sets and databases that are materially necessary for the conduct of the
Business (including as related to legacy products and products that have been or are in the process
of being developed), including Seller’s operation of its enterprise resource planning (ERP) systems
(collectively, “Business Data”). All such Business Data is included as part of the Acquired Assets.
For the avoidance of doubt, Business Data does not include any database Software used to access
such Business Data. The Business Data required to operate Seller’s enterprise resource planning
(ERP) systems is located at Seller’s owned facility in Raleigh, North Carolina. The only deployed
cloud-based SAP systems used in the operation of the Business are C4C (used by Consumer
Services / Call Center) and LMS (used by HR for salary learning management).

                (f)    To the Knowledge of Seller, there has been no unauthorized access, loss,
damage use, sharing, modification, or other misuse of any Personal Information by Seller. Except
as set forth on Schedule 4.14(f), Seller has not received any notice of any claims, investigations
(including investigations by any Government) or alleged violations of applicable Laws with
respect to Personal Information processed by Seller.


                                                - 24 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 30 of 435
                 (g)    All of the IT Systems are material for the conduct of the Business are owned
by, or validly licensed, leased or supplied under a written Contract with a Seller, and they comprise
all of the IT Systems that are required to carry on the Business as it was carried out as of
immediately prior to the Closing. Such IT Systems are in good and working order and have been
maintained consistently with the recommendations of the relevant manufacturers and suppliers of
such IT Systems. To the Knowledge of Seller, Seller has not suffered any material security
breaches that have resulted in a third-party obtaining access to any material confidential
information of Seller or of any customers or of other third parties.

       4.15    Environmental, Health and Safety Matters.

               (a)     Except for the recognized environmental conditions set forth in the
Environmental Phase I Reports, the Acquired Assets and the operation of the Business are and, at
all times during the prior five (5) years have been, used and/or operated in compliance in all
material respects with applicable Environmental Laws, Seller has not received any written notice
alleging noncompliance with or violation of applicable Environmental Laws from any Government
or other Person, the subject of which is unresolved and that reasonably could be expected to result
in a Liability of the Business, and there is no Proceeding or Order pending, outstanding, or
threatened in writing against Seller pursuant to Environmental Laws with respect to the Acquired
Assets or the operation of the Business.

               (b)    Except for the recognized environmental conditions set forth in the
Environmental Phase I Reports, there has been no Environmental Release of any Hazardous
Substances by Seller or any third Person on, under, in or at the Acquired Assets, any property now
or previously owned, operated or leased by Seller or any third-party location, and Seller has not
generated, manufactured, sold, handled, treated, recycled, stored, transported, disposed of,
arranged for the disposal of, or placed any Hazardous Substance, in each case, in a manner that
could reasonably be expected to give rise to any material Liabilities to Seller under Environmental
Laws.

               (c)    Seller has not received any written notice that any Acquired Assets or
property now or previously owned, operated or leased by Seller is listed or is proposed for listing
on the National Priorities List pursuant to Comprehensive Environmental Response,
Compensation, and Liability Act (CERCLA), the Comprehensive Environmental Response,
Compensation and Liability Information System List (CERCLIS), any Government-operated
registry of contaminated land sites requiring investigation or cleanup, and as of the Closing, no
Lien (other than Permitted Liens) shall encumber either the personal or real property included in
Acquired Assets under any Environmental Law.

               (d)     To the Knowledge of Seller, except as described in the Environmental Phase
I Reports there are no current or proposed requirements under Environmental Law which would
require material capital expenditures in the next twelve (12) months that are not reflected on the
Latest Balance Sheet. Seller has not agreed to assume any actual potential Liability under any
Environmental Laws of any other Person relating to the Business.

             (e)     To the Knowledge of Seller, neither the execution, delivery nor
performance of this Agreement nor the consummation of the transactions contemplated thereby


                                               - 25 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 31 of 435
will trigger any reporting, investigation or remedial obligations under any property transfer
Environmental Laws. Seller has made available to Buyer true, complete and correct copies of all
non-privileged environmental site assessments and audit reports (including Phase I or Phase II
reports) and any other material information relating to environmental, health and safety matters
concerning the Business or the Acquired Assets in the custody or control of Seller.

       4.16 Product Liability; Warranties. Seller has made available to Buyer a true, complete
and correct standard warranty to the material products of the Business manufactured, sold or
delivered since January 1, 2019 (to the extent any such warranty is offered by Seller in respect of
the applicable product). Except as would not, individually or in the aggregate, reasonably be
expected to have a material Liability on the Business, there have been no material design,
manufacturing or other defects, latent or otherwise, with respect to any products of the Business
sold by Seller since January 1, 2019, or which violate applicable Law or any of the Business’s
standard warranty or warranties. Since January 1, 2019, Seller has not received in writing any
evidence of incidents of product tampering with the products of the Business by Seller, its
employees or agents or any other third parties that would reasonably be expected to result in any
material Liability to the Business.

        4.17 Security Arrangements. Schedule 4.17 sets forth a true, complete and correct list of
all bonds, letters of credit and guarantees posted by Seller with any Government or any third parties
and relating to the Acquired Assets.
       4.18    Customers and Suppliers.
                (a)   Schedule 4.18(a) sets forth a true, complete and correct list of the five (5)
largest customers, including distributors, of the Business, taken as a whole, for the twelve (12)
months ended December 31, 2019 (determined on the basis of the total dollar amount of sales)
(collectively, the “Material Customers”) showing the total dollar amount of gross sales to each
such Material Customer during such period.

               (b)     Schedule 4.18(b) sets forth a true, complete and correct list of the five (5)
largest suppliers of the Business, taken as a whole, for the twelve (12) months ended December
31, 2019 (determined on the basis of the total dollar amount of purchases) (collectively, the
“Material Suppliers”), in each case, showing the total dollar amount of purchases by the Business
from each such Material Supplier during such period.

               (c)    From the Balance Sheet Date through the Effective Date, Seller has not
received in writing any evidence that a Material Customer or Material Supplier has terminated,
materially reduced, or otherwise materially changed its business with the Business or provided
written, notice to Seller stating that it intends to terminate, materially reduce or otherwise
materially change its business with the Business or that it is materially dissatisfied with the
performance of the Business (or any portion thereof).

       4.19    Trade and Anti-Corruption.
               (a)    Neither Seller, nor any of its respective officers, directors, or employees,
nor, to the Knowledge of Seller, any agent or third party representative of the Business or any
Seller with respect to the Business, is currently or has in the last five (5) years been: (A) a
Sanctioned Person; (B) operating in, organized in, conducting business with, or otherwise


                                               - 26 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 32 of 435
engaging in dealings with or for the benefit of any Sanctioned Person or in any Sanctioned
Country, except to the extent authorized by governmental license or governmental authorization;
or (C) otherwise in violation of any Sanctions and Import/Export Control Laws or U.S. antiboycott
requirements (collectively, “Trade Controls”). Neither the Business, nor, to the extent related to
the Business, Seller is or has within the past five (5) years been the subject of any Proceeding or
inquiry by any Government regarding any offense or alleged offense under Trade Controls or Anti-
Corruption Laws (including by virtue of having made any disclosure relating to any offense or
alleged offense), and no such Proceeding or inquiry has been threatened or are pending and there
are no circumstances likely to give rise to any such Proceeding or inquiry.

               (b)     None of Seller, nor, to the Knowledge of Seller, any of its Representatives
or any other Person acting on or behalf of Seller has, in connection with or relating to the Business
or the Acquired Assets, directly or indirectly, violated the U.S. Foreign Corrupt Practices Act of
1977 or any other Laws relating to the prevention of corruption and bribery (collectively, the “Anti-
Corruption Laws”). Seller has in place and maintains policies, procedures and controls with respect
to the Business that are reasonably designed to promote and ensure compliance with Anti-
Corruption Laws in each jurisdiction in which the Business operates. There is no pending or
threatened investigation, inquiry, or enforcement Proceeding upon the Business, Seller or the
Acquired Assets by any Government regarding any offense or alleged offense under Anti-
Corruption Laws. None of the current officers, directors or employees of Seller is an employee of
any Government or of any instrumentality of a Government.

               (c)     The Business has been conducted and the Acquired Assets have been
operated in material compliance with all applicable Trade Controls and anti-money laundering and
financial record-keeping and reporting laws. Seller has maintained and currently maintains (i)
books, records and accounts which, in reasonable detail, accurately and fairly reflect the
transactions and dispositions of the Business, and (ii) internal accounting controls reasonably
designed to provide reasonable assurances that all transactions and access to assets of the Business
were, have been and are executed only in accordance with management’s general or specific
authorization. There is no pending or threatened investigation, inquiry, or enforcement Proceeding
upon the Business or the Acquired Assets by any Government regarding any actual or possible
violation of any anti-money laundering or financial record-keeping and reporting laws, and there
has been no such Proceeding.

        4.20 Brokers. Except for fees and expenses payable to Ducera Partners LLC, Seller has
not incurred any obligation or Liability, contingent or otherwise, for brokerage or finders’ fees or
agents’ commissions or other similar payments in connection with this Agreement, the Ancillary
Agreements or the transactions contemplated hereby or thereby for which Buyer is or will become
liable.
       4.21    Employment Matters.
                (a)     There has been no union organizing campaigns or activity in the past three
(3) years related to the Business. There are no controversies, strikes, slowdowns, work stoppages
or any other material labor disputes involving any Employee, nor have there been any such
controversies, strikes, slowdowns or work stoppages in the past three (3) years involving any
Employee. There are no grievances or unfair labor practice complaints pending against Seller
before the National Labor Relations Board or any other Government with respect to any Employee.


                                               - 27 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 33 of 435
                 (b)     Seller has made available to Buyer a true, complete and correct list of all
Employees by: name; title or position; status (part-time, full-time, exempt or non-exempt) whether
paid on a salaried, hourly or other basis; current base salary or wage rate (including all shift
differentials); current target bonus, if applicable; start date; service reference date; work location
(city and state); PTO entitlement formula; amount of accrued but unused PTO by category; and an
indication of whether or not such Employee is on leave of absence and the nature/cause of any
such absence. All Employees are authorized to work in the United States. Seller has made available
to Buyer a true, complete and correct list of all Employees who are independent contractors of
Seller and all leased employees of the Business by: job position or function; work location (city
and state); hourly pay rate or other compensatory arrangement; hire date; regular hours per work
week; term of engagement; and the total amount paid by Seller to such Person in 2019.

            (c)      Seller has complied with the WARN Act, and any applicable state mini-
WARN Act as it related to the Business.

        4.22    Taxes. Except as set forth on Schedule 4.22:
                (a)      Seller has timely filed (taking into account any extensions of time for such
filings that have been properly and timely requested) all Tax Returns that were required to be filed.
All such Tax Returns are complete and accurate in all material respects. All Taxes owed by Seller
(whether or not shown on any Tax Return) have been paid. Seller is not currently the beneficiary
of any extension of time within which to file any Tax Return. No claim has ever been made by an
authority in a jurisdiction in which Seller does not file Tax Returns that Seller is or may be subject
to Tax by that jurisdiction.

                (b)    There are no pending or threatened audits, investigations, disputes, notices
of deficiency, claims or other actions for or relating to any Liability for Taxes of Seller or with
respect to the Business or the Acquired Assets. Seller has not waived any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to a Tax assessment or deficiency.

                (c)     The unpaid Taxes of Seller did not, as of the Balance Sheet Date, exceed
the reserve for Tax Liability (excluding any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) set forth on the face of the Balance Sheets (rather than
in any notes thereto). Since the Balance Sheet Date, Seller has not incurred any Liability for Taxes
outside the ordinary course of business consistent with past practice.

               (d)    No Acquired Asset (i) constitutes “tax-exempt use property” within the
meaning of Section 168(h) of the Code, (ii) is “tax-exempt bond financed property” within the
meaning of Section 168(g) of the Code, (iii) secures any debt the interest of which is tax-exempt
under Section 103(a) of the Code or (iv) is subject to a Section 467 rental agreement as defined in
Section 467 of the Code.

                 (e)     Seller has never been a party to, or participated in, a transaction that is or is
substantially similar to a “reportable transaction,” as such term is defined in Treasury Regulations
Section 1.6011-4(b)(1), or any other transaction requiring disclosure under analogous provisions
of state, local or foreign Tax Law.




                                                  - 28 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                              Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 34 of 435
              (f)     There are no Liens for Taxes (and no Government shall have proposed or
threatened any Liens for Taxes) on any of the Acquired Assets, in each case other than Permitted
Liens.

               (g)     None of the Acquired Assets is an interest in a Person (other than RLC)
taxable as a corporation, partnership, disregarded entity, trust or real estate mortgage investment
conduit for U.S. federal income tax purposes.

               (h)    Seller has never executed or entered into any agreement with, or obtained
any consents or clearances from, any Government with respect to Taxes, or has been subject to
any ruling guidance that would be binding on Buyer for any Tax period (or portion of any Tax
period) beginning after the Closing Date.

               (i)   Seller is not a party to, bound by, or has any obligation under any Tax
sharing or Tax indemnity agreement or similar Contract or arrangement other than any customary
commercial agreement entered into in the ordinary course of business a primary subject matter of
which is not Taxes.

               (j)      To the Knowledge of Seller (i) RLC has timely filed (taking into account
applicable extensions of time for such filings that have been properly and timely requested) all Tax
Returns that were required to be filed, and all such Tax Returns are complete and accurate in all
material respects, (ii) all Taxes owed by RLC (whether or not shown on any Tax Return) have
been fully and timely paid, (iii) RLC has not been subject to any audit or other proceeding by any
Government with respect to Taxes for any period for which the statute of limitations has not
expired, and (iv) no such audit or other proceeding has been threatened in writing with respect to
any Taxes due from or with respect to RLC.

                 (k)     RLC is not and has never been a member of an affiliated group within the
meaning of Section 1504(a) of the Code (or any similar group defined under a similar provision
of state, local, or foreign Law) filing a consolidated Tax Return, nor does it have any Liability for
the Taxes of any Person under Treasury Regulation Section 1.1502-6 or any analogous or similar
provision of Law, by Contract, as a transferee or successor, or otherwise.

       4.23 Warranties Exclusive. The representations and warranties contained in this Article
4 (as modified by the Schedules hereto), any Ancillary Agreement or any certificate delivered in
connection herewith are the only representations or warranties given by Seller and all other express
or implied warranties are disclaimed. Without limiting the foregoing and subject to the
representations and warranties set forth herein, the Acquired Assets are otherwise conveyed “AS
IS”, “WHERE IS” and “WITH ALL FAULTS” and all warranties of merchantability or fitness for
a particular purpose are disclaimed. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS Article 4 (AS MODIFIED BY THE SCHEDULES
HERETO), ANY ANCILLARY AGREEMENT OR ANY CERTIFICATE DELIVERED IN
CONNECTION HEREWITH, SELLER AND SELLER’S AFFILIATES AND THEIR
RESPECTIVE RELATED PERSONS HAVE MADE NO REPRESENTATION OR
WARRANTY CONCERNING (A) ANY USE TO WHICH THE ACQUIRED ASSETS MAY
BE PUT, (B) ANY FUTURE REVENUES, COSTS, EXPENDITURES, CASH FLOW,
RESULTS OF OPERATIONS, FINANCIAL CONDITION OR PROSPECTS THAT MAY


                                               - 29 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 35 of 435
RESULT FROM THE OWNERSHIP, USE OR SALE OF THE ACQUIRED ASSETS OR THE
ASSUMPTION OF THE ASSUMED LIABILITIES, (C) ANY OTHER INFORMATION OR
DOCUMENTS MADE AVAILABLE TO BUYER OR ITS AFFILIATES OR RELATED
PERSONS OR (D) THE CONDITION OF THE ACQUIRED ASSETS, INCLUDING
COMPLIANCE WITH ANY ENVIRONMENTAL LAWS OR OTHER LAWS.

                                  ARTICLE 5
                   REPRESENTATIONS AND WARRANTIES OF BUYER

        Buyer represents and warrants to Seller as of the Effective Date and as of the Closing Date
as follows:

        5.1    Corporate Organization. Buyer is a corporation duly incorporated, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation. Buyer has the requisite
corporate power and authority to own its properties and assets and to conduct its business as now
conducted and to carry out its obligations under this Agreement and each of the Ancillary
Agreements to which Buyer is a party.

       5.2    Qualification to do Business. Buyer is duly qualified to do business as a foreign
corporation and is in good standing in every jurisdiction in which the character of the properties
owned or leased by it or the nature of the business(es) conducted by it makes such qualification
necessary, except where the failure to be so qualified would not or would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on Buyer’s ability to
consummate the transactions contemplated hereby.

        5.3     Authorization and Validity. Buyer has the requisite corporate power and authority
necessary to enter into this Agreement and each of the Ancillary Agreements to which Buyer is a
party, and to carry out its obligations hereunder and thereunder. The execution and delivery of this
Agreement and those Ancillary Agreements to which Buyer is a party have been duly authorized
by all necessary corporate action by the board of directors (or equivalent), and no other corporate
proceedings are necessary for the performance by Buyer of its obligations under this Agreement
and each of the Ancillary Agreements to which Buyer is a party, or the consummation by Buyer
of the transactions contemplated hereby or thereby. This Agreement and each of the Ancillary
Agreements to which Buyer is a party have been duly and validly executed and delivered by it and
are valid and binding obligations of Buyer enforceable against it in accordance with their
respective terms.

        5.4     No Conflict or Violation. Neither the execution and delivery by Buyer of this
Agreement or any of the Ancillary Agreements to which Buyer is a party, nor the consummation
of the transactions contemplated hereby or thereby, nor compliance by Buyer with any of the
provisions hereof or thereof, will (a) conflict with or result in any breach of any provision of the
certificate of incorporation or by-laws (or equivalent documents) of Buyer, (b) violate any
provision of Law, or any Order applicable to Buyer or any of its properties or assets (subject to (x)
the Bankruptcy Court’s entry of the Sale Order and (y) the termination or expiration of the waiting
period under the HSR Act, if applicable), or (c) automatically result in a modification, violation or
breach of, or constitute (with or without notice or lapse of time or both) a default (or give rise to
any right, including but not limited to, any right of termination, amendment, cancellation or


                                               - 30 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 36 of 435
acceleration) under, any of the terms, conditions or provisions of any contract, indenture, note,
bond, lease, license or other agreement to which Buyer is a party or by which it is bound or to
which any of its properties or assets is subject, except, in each case, for any such violations,
breaches, defaults or other Occurrences that would not or would not reasonably be expected to
have, individually or in the aggregate, a material adverse effect on Buyer’s ability to consummate
the transactions contemplated hereby.

        5.5     Consents and Approvals. The execution, delivery and performance of this
Agreement and the Ancillary Agreements to which Buyer is a party do not and will not require the
consent or approval of, or filing with, any Government or any other Person, other than (a) as may
be required to be obtained by Buyer after the Closing in order to own or operate any of the Acquired
Assets; (b) for entry of the Sale Order by the Bankruptcy Court; (c) as required pursuant to the
HSR Act, if applicable), or (d) for such consents, approvals and filings, of which the failure to
obtain or make would not, individually or in the aggregate, have a material adverse effect on the
ability of Buyer to consummate the transactions contemplated by this Agreement or by the
Ancillary Agreements to which Buyer is a party.

        5.6     Adequate Assurances Regarding Assumed Contracts. Buyer is and will be capable
of satisfying the conditions contained in Sections 365(b)(1)(C) and 365(f) of the Bankruptcy Code
with respect to the Assumed Contracts.

        5.7     Financial Capability. Buyer and any Buyer Acquisition Vehicle currently has or at
Closing will have available funds necessary to consummate the transactions contemplated by this
Agreement, including the acquisition of the Acquired Assets and assumption of the Assumed
Liabilities, and the payment therefor to Seller of the Purchase Price and to perform its obligations
under this Agreement and the Ancillary Agreements to which Buyer is a party on the terms and
subject to the conditions contemplated hereby and thereby.

         5.8      Investigation by Buyer. Buyer has conducted its own independent review and
analysis of the Business, the Acquired Assets and the Assumed Liabilities, operations, technology,
assets, liabilities, financial condition and prospects of the Business as formerly carried on by Seller
and acknowledges that Seller has provided Buyer with reasonable access to the personnel,
properties, premises and records of the Business for this purpose. Buyer has conducted its own
independent review of all Orders of, and all motions, pleadings, and other submissions to, the
Bankruptcy Court in connection with the Bankruptcy Case. In entering into this Agreement, Buyer
(i) acknowledges that neither Seller nor any of its Affiliates or Related Persons makes or has made
any representation or warranty, either express or implied, as to the accuracy or completeness of
any of the information provided or made available to Buyer or its Affiliates or Related Persons,
except for the representations and warranties contained in Article 4 (which are subject to the
limitations and restrictions contained in this Agreement), any Ancillary Agreement or any
certificate delivered in connection herewith; and (ii) agrees, to the fullest extent permitted by Law,
that none of Seller, its Affiliates or any of their respective Related Persons shall have any Liability
or responsibility whatsoever to Buyer or its Affiliates or Related Persons on any basis (including
in contract or tort, under federal or state securities Laws or otherwise, but excluding
misrepresentation or concealment arising from actual fraud of Seller) based upon any information
provided or made available, or statements made, to Buyer or its Affiliates or Related Persons (or
any omissions therefrom), including in respect of the specific representations and warranties of


                                                - 31 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 37 of 435
Seller set forth in this Agreement, except, with regard to Seller, for the representations and
warranties contained in Article 4), any Ancillary Agreement or any certificate delivered in
connection herewith and, with respect to such representations and warranties, subject to the
limitations and restrictions contained in this Agreement.

        5.9    Warranties Exclusive. The representations and warranties contained in this Article
5, any Ancillary Agreement or any certificate delivered in connection herewith are the only
representations or warranties given by Buyer and all other express or implied warranties are
disclaimed.

                                       ARTICLE 6
                                COVENANTS OF THE PARTIES

       6.1     Efforts to Close; Further Assurances.

                (a)     Efforts of Seller. Between the Effective Date and the Closing Date (or the
earlier termination of this Agreement pursuant to Article 11) Seller shall use commercially
reasonable efforts to (i) obtain all necessary consents, waivers, authorizations and approvals of all
Governments, and of all other Persons, required to be obtained by Seller in connection with the
execution, delivery and performance by it of this Agreement and the Ancillary Agreements to
which Seller is a party, (ii) take, or cause to be taken, all actions, and to do, or cause to be done,
all things reasonably necessary or proper, consistent with applicable Law, to consummate and
make effective in an expeditious manner the transactions contemplated by this Agreement and the
Ancillary Agreements, and (iii) maintain the Acquired Assets substantially in accordance with
Seller’s current practices and procedures (as adjusted for the effects of any then-applicable COVID
Restrictions).

               (b)     Efforts of Buyer. Between the Effective Date and the Closing Date (or the
earlier termination of this Agreement pursuant to Article 11), Buyer shall use commercially
reasonable efforts to (i) obtain all consents and approvals of all Governments, and all other
Persons, required to be obtained by Buyer to effect the transactions contemplated by this
Agreement and the Ancillary Agreements, and (ii) take, or cause to be taken, all action, and to do,
or cause to be done, all things reasonably necessary or proper, consistent with applicable Law, to
consummate and make effective in an expeditious manner the transactions contemplated by this
Agreement and the Ancillary Agreements.

                (c)     Further Assurances. After the Closing, at the cost of the requesting party,
Seller and Buyer shall, and Seller and Buyer shall cause its Affiliates to, execute, acknowledge
and deliver all such further actions, as may be reasonably necessary or appropriate to sell, transfer,
convey, assign and deliver fully to Buyer and its respective successors or permitted assigns, all of
the properties, rights, titles, interests, estates, remedies, powers and privileges intended to be
conveyed to Buyer under this Agreement and to assure fully to Seller and its successors and
permitted assigns, the assumption of the Assumed Liabilities and obligations intended to be
assumed by Buyer under this Agreement, and to otherwise make effective or evidence the
transactions contemplated by this Agreement.




                                                - 32 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 38 of 435
                 (d)    Additional Seller Entities. Between the Effective Date and the Closing Date
(or the earlier termination of this Agreement pursuant to Article 11), if either party discovers that
any of the rights, interests, properties, or other assets constituting the Acquired Assets is owned
by a Subsidiary of Seller who is not a party to this Agreement, Seller shall promptly cause such
Subsidiary to become a Seller hereunder as if an original party hereto (by delivering a joinder in
form and substance reasonably acceptable to Buyer) and promptly transfer (or cause to be
transferred) all such applicable assets to Buyer in accordance with the terms of this Agreement.
Prior to such Subsidiary of Seller becoming a Seller hereunder, Seller shall cause any such
Subsidiary to hold all such applicable assets in trust for the benefit of Buyer.

        6.2      Access to Properties and Documents; Buyer Confidentiality. Seller shall afford to
Buyer, and to the Representatives of Buyer, reasonable access (subject to any then-applicable
COVID Restrictions) during normal business hours throughout the period from the Effective Date
until the Closing Date (or the earlier termination of this Agreement pursuant to Article 11) to all
Documents of Seller relating to the Acquired Assets and the Assumed Liabilities. Upon reasonable
prior notice, Seller shall also afford Buyer access that is reasonable under the circumstances, taking
into account any then-applicable COVID Restrictions, during normal business hours, to all
Acquired Assets, and to Seller’s Representatives, throughout the period prior to the Closing Date
(or the earlier termination of this Agreement pursuant to Article 11). The rights of access contained
in this Section 6.2 are granted subject to, and on, the following terms and conditions: (i) any such
investigation shall not include physical testing or sampling and will be conducted in a reasonable
manner; and (ii) all information provided to Buyer or Representatives by or on behalf of Seller or
its Representatives (whether pursuant to this Section 6.2 or otherwise) will be governed and
protected by the Confidentiality Agreement, dated as of May 22, 2020 by and between Buyer and
ROC (the “Confidentiality Agreement”). The terms of the Confidentiality Agreement shall
continue in full force and effect until the Closing, at which time the Confidentiality Agreement
shall terminate. In the event of the termination of this Agreement for any reason prior to the
Closing, the Confidentiality Agreement shall continue in full force and effect in accordance with
its terms. Buyer shall indemnify, defend and hold harmless (i) Seller, (ii) the lessors of any Leased
Real Property, and (iii) Seller’s and such lessors’ respective Affiliates and Related Persons from
and against any and all losses, costs and expenses (including, attorneys’ fees and disbursements)
suffered or incurred by such Persons in connection with any bodily injury or physical damage on
the Arkansas Property or the Leased Real Property to the extent caused by Buyer or its
Representatives in connection with the exercise of the right of access pursuant to this Section 6.2.

        6.3     Seller Confidentiality. From and after the Closing, Seller shall, and shall cause its
Affiliates, Representatives and successors-in-interest to, treat and hold as confidential, and shall
not use or disclose (a) any documents and information concerning Buyer, or any of its Affiliates,
furnished to it by Buyer or its Representatives in connection with this Agreement, the Ancillary
Agreements or the transactions contemplated hereby or thereby, and (b) any information regarding
the Business or the Acquired Assets, including trade secrets, know-how or confidential
information of the Business (such information in clause (b), the “Confidential Information”). In
the event that Seller or any of its Affiliates, Representatives and/or successors-in-interests, is
requested or required (by oral question or request for information or documents in any Proceeding,
interrogatory, subpoena, civil investigative demand or similar process) to disclose any Confidential
Information, Seller shall use commercially reasonable efforts to promptly notify Buyer of the
request or requirement so that Buyer may seek, at its sole cost and expense, an appropriate


                                                - 33 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 39 of 435
protective order or waive compliance with the provisions of this Section 6.3. If, in the absence of
a protective order or the receipt of a waiver hereunder, Seller is, on the advice of counsel, legally
required to disclose any such information, Seller may disclose such information to the requesting
authority; provided, however, that Seller shall use commercially reasonable efforts to obtain, at
the reasonable request of Buyer and at Buyer’s sole cost, an order or other assurance that
confidential treatment will be accorded to such portion of the information required to be disclosed
as Buyer shall designate in good faith.

        6.4     Operation of the Business. Except (a) as otherwise contemplated or permitted by
this Agreement or the Ancillary Agreements, (b) with the prior consent of Buyer (such consent not
to be unreasonably withheld, conditioned or delayed), or (c) in connection with any Order relating
to the Bankruptcy Case, between the Effective Date and the Closing Date, Seller shall (A) use its
commercially reasonable efforts to operate the Business in all material respects in the ordinary
course consistent with current practices (after taking into account Seller’s status as a debtor-in-
possession and any COVID Restrictions), (B) not remove or dispose of any Owned FF&E, other
than Inventory; and (D) notify Buyer of any notices relating to or proposed changes affecting
Seller’s insurance policies covering any of the Acquired Assets.

        6.5     Adequate Assurances Regarding Assumed Contracts. With respect to each
Assumed Contract, Buyer shall provide adequate assurance of the future performance of such
Assumed Contract by Buyer; provided that, for clarity the failure to provide adequate assurance
shall not be a breach of this Section 6.5 if Buyer has undertaken reasonable efforts to provide such
assurance. Buyer agrees that it will promptly take all actions as are reasonably requested by Seller
to assist in obtaining the Bankruptcy Court’s entry of the Sale Order, including, furnishing
affidavits, financial information or other documents or information for filing with the Bankruptcy
Court and making Buyer’s employees and Representatives available to testify before the
Bankruptcy Court.

        6.6     Wrong Pockets. If between the Closing Date and the Wind-Up Date (a) Buyer or
any of its Subsidiaries holds any Excluded Assets or Excluded Liabilities or (b) Seller or any
Affiliate holds any Acquired Assets or Assumed Liabilities, Buyer or Seller, as applicable, will
promptly transfer (or cause to be transferred) such assets or assume (or cause to be assumed) such
Liabilities to or from (as the case may be) the other party hereto, including with respect to any
revenue associated with any Acquired Intellectual Property. Prior to any such transfer, the party
receiving or possessing any such asset will hold it in trust for the benefit of such other party without
any additional cost or consideration.

        6.7     Cure of Defaults. Subject to Section 1.5(a) and Section 1.5(e), (a) Buyer shall,
without any adjustment to the Purchase Price, as of the Closing or, in respect of any Assumed
Contract for which the Bankruptcy Court does not enter an Order fixing the Cure Amount until
after the Closing (including any Disputed Contract and any Assumed Contract pursuant to which
a Supplemental Notice of Assumption and Assignment has been served on or before the Closing),
immediately following the entry of such Order, cure any and all defaults under the Assumed
Contracts, including paying the Buyer Cure Amount, which defaults are required to be cured under
the Bankruptcy Code, so that such Assumed Contracts may be assumed by Seller and assigned to
Buyer in accordance with the provisions of Section 365 of the Bankruptcy Code and (b) Seller
shall, without any adjustment to the Purchase Price, as of the Closing or, in respect of any Assumed


                                                 - 34 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 40 of 435
Contract for which the Bankruptcy Court does not enter an Order fixing the Cure Amount until
after the Closing, then immediately following the entry of such Order, pay the applicable Seller
Cure Amount.

        6.8     Released Claims. Effective as of the Closing Date, Buyer, on behalf of itself and its
Affiliates and each of their respective employees, directors, officers, shareholders, and advisors,
hereby covenants and agrees that it shall not, except in the case of fraud, (a) assert any Claims that
constitute Acquired Assets to the extent such Claims have been, or are at any time thereafter,
released by or on behalf of Seller or any other Person pursuant to the Plan, an Order of the
Bankruptcy Court, or otherwise or (b) pursue, prosecute or assert any rights related to any Claims
against employees, officers of directors of Seller, including in any of the foregoing cases by way
of offset or recoupment.

        6.9     Insurance. Notwithstanding anything to the contrary in this Agreement, each of
Seller and Buyer acknowledge and agree that from and after the Closing, to the extent that any
Seller has the right to pursue a claim under any occurrence-based insurance policy that covers or
may reasonably be expected to cover in whole or in part any Assumed Liability assumed by Buyer
(each such Assumed Liability, an “Excluded Policy Covered Loss” and each such insurance policy,
an “Excluded Insurance Policy”), Seller shall (to the extent requested in writing from time to time
by Buyer) use commercially reasonable efforts to file and pursue on behalf of Buyer claims under
any applicable Excluded Insurance Policy for such Excluded Policy Covered Loss on behalf of
Buyer. To the extent that Seller actually collects proceeds under any applicable Excluded
Insurance Policy pursuant to this Section 6.9, Seller shall promptly remit to Buyer the portion of
such proceeds that are attributable to the applicable Acquired Asset and/or Assumed Liability.
Seller shall not, without the prior written consent of Buyer, amend, modify or waive any of its
rights under the applicable Excluded Insurance Policies to the extent that doing so could
reasonably be expected to adversely affect any coverage thereunder of Buyer. Subject to the
following sentence, Seller shall retain the exclusive right to control claims under such Excluded
Insurance Policies, provided that Buyer shall have the right, but not the duty, to monitor such
claims. Upon the request of Buyer, Seller shall use commercially reasonable efforts to cause Buyer
to be added as an insured on any applicable Excluded Insurance Policy covering or potentially
covering Excluded Policy Covered Losses with respect to which Buyer is or may be a Buyer.
Notwithstanding anything to the contrary in this Section 6.9, the parties hereto obligations under
this Section 6.9 shall cease upon the Wind-Up Date.

        6.10 No Successor Liability. The parties intend that upon the Closing, Buyer and its
Affiliates shall not and shall not be deemed to: (a) be a successor (or other such similarly situated
party), or otherwise be deemed a successor, to Seller, including, a “successor employer” for the
purposes of the Code, ERISA, or any other applicable Laws, including with respect to any Pension
Plan or any other Employee Benefit Plans; (b) have any responsibility or Liability for any
obligations of Seller, or any Affiliate of Seller based on any theory of successor or similar theories
of Liability; (c) have, de facto or otherwise, merged with or into any Seller; (d) be an alter ego or
a mere continuation or substantial continuation of any of any Seller (and there is no continuity of
enterprise between Buyer and any Seller), including, within the meaning of any foreign, federal,
state or local revenue, pension, ERISA, tax, labor, employment, environmental, or other law, rule
or regulation (including filing requirements under any such laws, rules or regulations), or under
any products liability law or doctrine with respect to Seller’s Liability under such law, rule or


                                                - 35 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 41 of 435
regulation or doctrine; or (e) be holding itself out to the public as a continuation of any of any
Seller or their respective estates.

        6.11 Notification of Certain Matters. From and after the Effective Date through the
Closing (or the earlier termination of this Agreement pursuant to Article 11), Seller shall use
commercially reasonable efforts to promptly notify Buyer in writing of the discovery by any Seller
of (a) any Occurrence that occurred or existed on or prior to the Effective Date that caused or
constitutes a material breach of or a material inaccuracy in any representation or warranty made
by Seller in this Agreement; (b) any Occurrence that occurs, arises or exists after the Effective
Date that could cause or constitute a material breach of or a material inaccuracy in any
representation or warranty made by Seller in this Agreement if: (i) such representation or warranty
had been made as of the time of the Occurrence or (ii) such Occurrence had occurred, arisen or
existed on or prior to the Effective Date; (c) any material breach of any covenant or obligation of
Seller, and (d) any Occurrence that is reasonably likely to make the timely satisfaction of any of
the conditions set forth in Article 10 impossible or unlikely; provided that the delivery of any
notice pursuant to this Section 6.11 will not limit the remedies available to Buyer under or with
respect to this Agreement.

         6.12 Real Property Matters. From and after the Effective Date until the Closing (or the
earlier termination of this Agreement pursuant to Article 11), Seller shall, at no out-of-pocket cost
or expense to Seller, use commercially reasonable efforts to assist Buyer in obtaining the
following:
                 (a)    a commitment for a 2006 ALTA Owner’s Title Insurance Policy for the
Arkansas Property (such policy together with a copy of all documents referenced therein, the “Title
Commitment”), issued by a title insurance company satisfactory to Buyer (the “Title Company”),
provided that, (A) any failure to obtain the Title Commitment for any reason other than Seller’s
failure to assist Buyer pursuant to this Section 6.12 shall not be a breach of or default under of this
Agreement, and (B) Buyer obtaining the Title Commitment or a title insurance policy (“Title
Policy”) resulting therefrom, or any other form of title insurance, shall not be a condition to
Buyer’s performance of its obligations under this Agreement or Buyer’s consummation of the
transactions contemplated by this Agreement; and

              (b)    a survey for the Arkansas Property, dated no earlier than the Effective Date,
prepared by a surveyor licensed in the jurisdiction of the Arkansas Property conforming to 2016
ALTA/ACSM Minimum Detail Requirements for Land Title Surveys, (the “Survey”).

        6.13 Acquired Permits. Between the Closing Date and the Wind-Up Date, if not
transferred pursuant to the terms hereof, Seller shall cause each Acquired Permit to be retained in
its name until the applicable Government transfers such Acquired Permit to Buyer in order to allow
Buyer to obtain such Acquired Permits in its own name. Immediately upon the Closing Date and
to the extent allowed by and in accordance with applicable Law, Seller shall grant or cause to be
granted to Buyer the right to use the Acquired Permits to conduct the Business as permitted by
such Acquired Permits. From and after the Effective Date, Seller shall make available to Buyer
each person who is required to sign all requisite transfer applications and other documents
necessary or appropriate to effect the transfer of the Acquired Permits, and Seller shall cause such
persons to execute and deliver all such applications and documents. As of the Closing Date and
thereafter until the Wind-Up Date, Seller shall, without further consideration or the obligation to


                                                - 36 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 42 of 435
incur any costs or expenses, use commercially reasonable efforts to cooperate with Buyer,
including by the execution of such documents and instruments as may reasonably be deemed
necessary or desirable to cause Buyer or its Affiliates (to the extent permitted under applicable
Law): (i) to be allowed to operate on the Acquired Permits, including, designating Buyer as an
“operator” under the Acquired Permits and approving and signing all operator change forms or
revisions prepared by Buyer at or immediately after the Closing; and (ii) to receive transfer of such
Acquired Permits or to become the successor thereto as the Government may require.

       6.14    HSR Act.

                 (a)     If applicable, subject to the terms and conditions of this Agreement, each of
the parties will (i) use commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary under applicable Antitrust Laws to consummate the
transactions contemplated by this Agreement, (ii) if the transactions contemplated hereby require
a Notification and Report Form pursuant to the HSR Act, use commercially reasonable efforts to
file such Notification and Report Form with respect to the transactions contemplated by this
Agreement within five (5) Business Days following the entry of the Sale Order, supplying as
promptly as practicable any additional information and documentary material that may be
requested pursuant to the HSR Act and (iii) use commercially reasonable efforts to cause the
expiration or termination of the applicable waiting periods under the HSR Act as soon as
practicable; provided, however, nothing in this Section 6.14, or otherwise in this Agreement, shall
require Buyer to take any action that would prohibit or limit in any respect, or place any conditions
on, the ownership or operation by Buyer or its Subsidiaries or Affiliates of any portion of the
business or assets of Buyer or its Subsidiaries or Affiliates, or compel Buyer or its Subsidiaries or
its Affiliates to dispose of, divest, hold separate or license any portion of the business, assets or
any intellectual property rights of Buyer or any of its Subsidiaries or Affiliates, respectively, in
each case as a result of the transactions contemplated by this Agreement.

                (b)     In connection with the efforts referenced in Section 6.14(a) to obtain all
requisite approvals and authorizations for the transactions contemplated by this Agreement under
the HSR Act or any other Antitrust Law (if applicable), each of the parties shall use commercially
reasonable efforts to (i) cooperate with each other in connection with any filing or submission and
in connection with any investigation or other inquiry, including any proceeding initiated by a
private party, (ii) keep the other parties informed in all material respects of any material
communication received by such party from, or given by such party to, the Federal Trade
Commission (the “FTC”), the Antitrust Division of the Department of Justice (the “DOJ”) or any
other Government authority and of any material communication received or given in connection
with any proceeding by a private party, in each case regarding any of the transactions contemplated
by this Agreement and (iii) permit the other parties to review any material communication given
to it by, and consult with each other in advance of any meeting or conference with, the FTC, the
DOJ or any other Government authority in connection with any proceeding by a private party. The
foregoing obligations in this Section 6.14(b) shall be subject to the Confidentiality Agreement with
respect to the confidential information of Buyer and Seller, and any attorney-client, work product
or other privilege, and each of the parties to this Agreement will coordinate and cooperate fully
with the other parties to this Agreement in exchanging such information and providing such
assistance as such other parties may reasonably request in connection with the foregoing. Any
competitively sensitive information that is disclosed pursuant to this Section 6.14(b) will be limited


                                                - 37 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 43 of 435
to each party’s respective counsel and economists pursuant to a separate customary confidentiality
agreement.

                                         ARTICLE 7
                                  ADDITIONAL AGREEMENTS

       7.1     Bankruptcy Matters.

                (a)    Backup Bidder. In the event that an Auction is conducted, and Seller does
not choose Buyer as the Successful Bidder, but instead determines that Buyer submits the second
highest or second best bid for all or a portion of the Acquired Assets at Auction and chooses Buyer
as the Backup Bidder (in accordance with and as defined in the Bidding Procedures Order) with
respect to the Business, Buyer agrees that it will keep the “Backup Bid” (as defined in the Bidding
Procedures Order) with respect to the Business open and irrevocable until the earlier of 5:00 p.m.
(prevailing Central Time) on the date that is sixty (60) days after the date of entry of the Bankruptcy
Court’s Order approving the Alternative Transaction and the closing date of the Alternative
Transaction. Notwithstanding anything to the contrary in this Agreement, Seller may also identify
and enter into agreements respecting (x) a “back-up” bid relating to an Alternative Transaction,
and/or (y) a liquidation sale of all or a portion of the Inventory and the other assets of Seller, in
either case to become effective in the event Buyer does not perform in accordance with the terms
of this Agreement.

               (b)     Notice to Holders of Liens, Claims and Interests. Seller has provided notice
of the Sale Order to all holders of Liens, Claims and Interests in accordance with the Bankruptcy
Code, the Federal Rules of Bankruptcy Procedure, the Local Rules for the Bankruptcy Court and
any other applicable Order of the Bankruptcy Court.

                (c)     Entry of Sale Order. Seller has filed with the Bankruptcy Court one or more
motions which, collectively, seek the entry by the Bankruptcy Court of the Sale Order. Seller shall
use commercially reasonable efforts to secure the entry of the Sale Order and any other necessary
Orders to close the sale of the Acquired Assets, and to consummate the transactions contemplated
by this Agreement. Buyer agrees that it will take such actions that are reasonably requested by
Seller to assist in securing the entry of any such Orders to close the sale of the Acquired Assets,
including furnishing affidavits or other documents or information for filing with the Bankruptcy
Court for the purposes of providing necessary assurances of performance by Buyer under this
Agreement and demonstrating that Buyer is a “good faith” purchaser under Section 363(m) of the
Bankruptcy Code. In the event that the entry of the Sale Order and any other necessary Orders of
the Bankruptcy Court relating to this Agreement shall be appealed by any Person (or a petition for
certiorari or motion for reconsideration, amendment, clarification, modification, vacation, stay,
rehearing or reargument shall be filed with respect to any such Order), Seller and Buyer will
cooperate in determining and pursuing the response to any such appeal, petition or motion and
Seller and Buyer shall use their commercially reasonable efforts to obtain an expedited resolution
of any such appeal, petition or motion.

              (d)      Seller will use commercially reasonable efforts to give Buyer reasonable
advance notice and proposed drafts of all pleadings, motions, Orders, notices, hearings, and other
Proceedings related to this Agreement and the transactions contemplated hereby, and will provide


                                                - 38 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 44 of 435
Buyer and its counsel with a reasonable opportunity to review such papers prior to filing with the
Bankruptcy Court unless such advance notice is impossible or impracticable under the
circumstances, in which case Seller will deliver copies of such papers substantially simultaneously
with the filing with the Bankruptcy Court.

       7.2     Transition Arrangements.

                (a)     Access Covenant. Upon reasonable request from Seller, following the
Closing Date, Buyer shall afford to Seller, and to the Representatives of Seller, including any
administrator of the Plan or Seller's estate, reasonable access (subject to any then-applicable
COVID Restrictions), to the pre-closing books and records relating to the Business as is reasonably
necessary to permit Seller to monetize any Excluded Assets and otherwise liquidate its estate after
the Closing and confirmation of the Plan and to conclude the Bankruptcy Case, including the
administration of the Plan, reconciliation and litigation of claims and making of distributions
contemplated under the Plan or otherwise. Such access will include reasonable access to Buyer’s
personnel, information technology systems and books and records. Buyer will provide such
services free of any charges, fees or rents; provided, that Seller will reimburse Buyer for reasonable
out-of-pocket costs and expenses incurred by Buyer in connection with providing such services
(which for the avoidance of doubt will not include salaries paid to Buyer’s consultants or
employees or Buyer’s overhead, but may include temporary service workers, at customary and
reasonable hourly costs, if needed based upon the reasonable time demands of the regular work of
Buyer’s employees and the reasonable time demands of Seller's employees engaged in the
liquidation).

                (b)    Transitional License. Effective upon the Closing, for a period not to exceed
one hundred and eighty (180) calendar days or until the Wind-Up Date (if earlier), Buyer shall
grant Seller a non-exclusive, royalty-free right and license to use the Remington Brand and the
Business Names, solely in connection with the wind-down and liquidation of Seller’s estate and
the conclusion of the Bankruptcy Case, including for purposes of administering a plan of
liquidation of the Excluded Assets, reconciling claims and making distributions.

               (c)    Transitional Regulatory Matters. From the Effective Date until the Closing
Date, Buyer and Seller shall each use commercially reasonable efforts to cooperate in the
registration of Buyer as licensee, as of and conditional upon the Closing, under the Critical
Licenses.

              (d)     Trademark License Agreement. In the event that the Firearms Asset
Purchase Agreement is terminated in accordance with its terms, then, if requested in writing by
Seller, Buyer shall enter into a license agreement with the Backup Bidder (as defined in the
Bidding Procedures Order) with respect to the Firearms Business or any other purchaser of the
Firearms Business, in each case, in order to license the Remington Brand in accordance with the
terms and conditions set forth in the Trademark License Agreement attached hereto as Exhibit 8
(the “Trademark License Agreement”).

                                     ARTICLE 8
                          EMPLOYEES AND EMPLOYEE BENEFITS




                                                - 39 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 45 of 435
        8.1     Transferred Employees. Within ten (10) days after entry of the Sale Order, Buyer
shall offer employment, effective as of the Closing, to substantially all of the non-management
Employees engaged in the Business (i) located at the Arkansas Property or (ii) that are otherwise
approved by Buyer following the Effective Date, including those Employees set forth on Schedule
8.1 (which, for the avoidance of doubt, may be updated by Buyer, in its discretion, prior to the
Closing) (the “Offered Employees”). Subject to applicable Law, each such offer shall include a
waiver of any costs related to the termination of employment of such Offered Employee by Seller
in connection with the transactions contemplated by this Agreement (including any severance or
WARN Act payments), as against Buyer, Seller and their respective Affiliates. If the Closing
occurs, any Offered Employees who accept any such offer and commence employment with Buyer
no later than five (5) days after the Closing Date (or with respect to any Offered Employee on an
approved leave of absence as of the Closing, upon such Offered Employee’s return from leave
within sixty (60) days of Closing) are referred to in this Agreement as the “Transferred
Employees”.

        8.2     Employment Tax Reporting. With respect to Transferred Employees, Buyer and
Seller shall use the standard procedure set forth in Revenue Procedure 2004-53, 2004-34 I.R.B.
320, for purposes of employment Tax reporting.

        8.3      Benefits. For the twelve (12) month period following the Closing, Buyer shall, or
shall cause an Affiliate of Buyer to, provide (whether under existing or newly-established Buyer
compensation or benefits plans (collectively, the “Buyer Plans”)) to each Transferred Employee
and their eligible dependents benefits that are no less favorable to the applicable Transferred
Employee in the aggregate than the practice, plans, policies or Contracts in effect for similarly
situated employees of Buyer, excluding any defined benefit pension plans and equity plans or
agreements. If applicable, for purposes of eligibility, vesting and the calculation of the eligibility
for and amount of vacation, sick pay or severance under Buyer Plans, Buyer shall credit each
Transferred Employee with his or her years of service with Seller to the same extent as such
Transferred Employee was entitled immediately prior to the Closing to credit for such service
under a comparable Employee Benefit Plan; provided, however, that no such service recognition
shall result in any duplication of benefits or apply to any defined benefit pension plans or equity
plans or agreements. In addition, to the extent it has the right to do so, Buyer shall use
commercially reasonable efforts to (a) waive under any health or welfare plans maintained by
Buyer for Transferred Employees any pre-existing condition limitations and eligibility waiting
periods for Transferred Employees and their eligible dependents (but only to the extent such pre-
existing condition limitations, eligibility waiting periods and evidence of insurability requirements
were satisfied under Seller’s comparable health plans as of the Closing Date), and (b) provide that
the dollar amount of all eligible expenses incurred by Transferred Employees and their eligible
dependents during the calendar year in which the Closing Date occurs shall be taken into account
for purposes of satisfying the applicable deductibles, co-payments or out-of-pocket limitations for
such calendar year under the relevant Buyer’s health or welfare plans.

        8.4    WARN Act. Buyer shall not, at any time prior to ninety (90) days after the Closing
Date, effectuate a “plant closing” or “mass layoff” (as those terms are defined in the WARN Act)
affecting the Transferred Employees without complying in full with the WARN Act.




                                                - 40 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 46 of 435
        8.5     Third Party Beneficiary. No provision of this Article 8 shall (a) create any third
party beneficiary or other rights in any Employee or former employee (including any beneficiary
or dependent thereof) of Seller, Buyer or any other Person, (b) constitute or create, or be deemed
to constitute or create, an employment agreement or employee benefit plan, (c) constitute or be
deemed to constitute an amendment to any employee benefit plan sponsored or maintained by
Seller or Buyer, or (d) alter or change the employment at-will status of any Employees.

                                            ARTICLE 9
                                             TAXES.

        9.1     Taxes Related to Purchase of Assets. All recording and filing fees and all federal,
state and local sales, use, goods and services, stock transfer, real property transfer, stamp,
registration, documentary, recording, excise, value-added or other similar Taxes imposed by any
Government in connection with the transfer of the Acquired Assets or other transactions
contemplated hereby that may be imposed by reason of the sale, transfer, assignment and delivery
of the Acquired Assets, and which are not exempt under Section 1146(a) of the Bankruptcy Code
(collectively, “Transfer Taxes”), shall be borne by Buyer. Buyer and Seller agree to cooperate to
determine the amount of Transfer Taxes payable in connection with the transactions contemplated
under this Agreement. The party that is responsible for filing the required Tax Returns under
applicable Law for or with respect to such Transfer Taxes shall timely file or cause to be timely
filed such Tax Returns with the appropriate taxing authorities. Seller and Buyer shall cooperate in
the preparation, execution and filing of all Tax Returns or other applicable documents for or with
respect to Transfer Taxes at the reasonable request of the other party. The provisions of this Section
9.1 shall expressly survive Closing.

        9.2     Cooperation on Tax Matters. Buyer and Seller agree to furnish or cause to be
furnished to each other, as promptly as practicable, such information and assistance relating to the
Acquired Assets and the Assumed Liabilities as is reasonably necessary for the preparation and
filing of any Tax Return, claim for refund or other required or optional filings relating to Tax
matters, for the preparation for and proof of facts during any Tax audit, for the preparation for any
Tax protest, for the prosecution or defense of any suit or other Proceeding relating to Tax matters
and for the answer to any governmental or regulatory inquiry relating to Tax matters.

        9.3     Allocation of Purchase Price. Within fifteen (15) days following the final
determination of the Purchase Price in accordance with Section 2.3, Buyer shall deliver a schedule
to Seller allocating the Purchase Price (and other amounts treated as purchase price for Tax
purposes) among the Acquired Assets (the “Allocation”). Such allocation shall be made pursuant
to Section 1060 of the Code and the Treasury Regulations thereunder (and any similar provision
of state, local or non-U.S. Law, as appropriate). Seller and Buyer shall cooperate to resolve any
disputes regarding the Allocation and shall prepare and file all Tax Returns related to the
transactions contemplated by this Agreement, including IRS Form 8594, in a manner consistent
with the Allocation.

       9.4     FAET Matters. Buyer and Seller will cooperate and Buyer shall use commercially
reasonable efforts to cause the Buyer or any Buyer Acquisition Vehicle to be registered with the
Alcohol and Tobacco Tax and Trade Bureau as a “manufacturer” for purposes of the Firearms
Ammunition and Excise Tax on or before the Closing Date.


                                                - 41 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 47 of 435
                                ARTICLE 10
              CONDITIONS PRECEDENT TO PERFORMANCE BY PARTIES.

       10.1 Conditions Precedent to Performance by Seller. The obligation of Seller to
consummate the transactions contemplated by this Agreement is subject to the fulfillment, at or
before the Closing Date, of the following conditions, any one or more of which (other than the
conditions contained in Section 10.1(c)) may be waived by Seller in its sole discretion:

               (a)     Representations and Warranties of Buyer. All representations and
warranties made by Buyer in Article 5 shall be true and correct on and as of the Closing Date as if
again made by Buyer on and as of such date, except for such representations and warranties
expressly stated to relate to an earlier date, in which case, as of such earlier date; provided,
however, this condition shall be considered satisfied unless the failure of such representations or
warranties to be true and correct, individually or in the aggregate, would reasonably be expected
to have a material adverse effect on Buyer’s ability to perform its obligations hereunder.

               (b)      Performance of the Obligations of Buyer. Buyer shall have performed in all
material respects all obligations required under this Agreement to be performed by it on or before
the Closing Date (except with respect to the obligation to pay, and authorize the release of, the
Good Faith Deposit and the Purchase Price in accordance with the terms of this Agreement, which
obligations shall be performed in all respects).

               (c)     Consents and Approvals.

                      (i)    The Bankruptcy Court shall have entered the Sale Order and the Sale
               Order (A) shall be in full force and effect and (B) shall not have been stayed,
               amended, modified, or vacated.

                      (ii)   The applicable waiting period under the HSR Act shall have expired
               or terminated (if applicable) and no court of competent jurisdiction or other
               Government shall have issued an order or taken any other action restraining,
               enjoining, or otherwise prohibiting the transactions contemplated by this
               Agreement pursuant to Antitrust Law.

               (d)     No Violation of Orders. No preliminary or permanent injunction or other
Order that declares this Agreement invalid or unenforceable in any respect or which prevents the
consummation of the transactions contemplated by this Agreement shall be in effect.

                (e)     Cure of Defaults. At or prior to the Closing, Buyer shall have cured, or made
arrangements, satisfactory to Seller in its reasonable discretion, to promptly cure, any and all
defaults under the Assumed Contracts (other than any Disputed Contract and any Assumed
Contract pursuant to which a Supplemental Notice of Assumption and Assignment has been
served, but with respect to which a Supplemental Designated Contract Order has not been entered)
that are required to be cured under the Bankruptcy Code, so that such Assumed Contracts may be
assumed by Seller and assigned to Buyer in accordance with the provisions of Section 365 of the
Bankruptcy Code.




                                               - 42 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 48 of 435
              (f)     Consummation of Closing under Firearms Asset Purchase Agreement. The
transactions contemplated by the Firearms Asset Purchase Agreement shall be completed
simultaneously with the Closing hereunder.

                (g)     Buyer’s Deliveries. Buyer shall have delivered to Seller all of the items set
forth in Section 3.3.

       10.2 Conditions Precedent to Performance by Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement are subject to the fulfillment, at or
before the Closing Date, of the following conditions, any one or more of which (other than the
conditions contained in Section 10.2(c)) may be waived by Buyer in its sole discretion:

               (a)      Representations and Warranties of Seller. All of the representations and
warranties made by Seller in Article 4 (without giving effect to any qualifications or exceptions as
to “materiality” or “Material Adverse Effect” set forth therein) shall be true and correct in all
respects on and as of the Closing Date as if again made by Seller on and as of such date, in each
case, except for such representations and warranties expressly stated to relate to an earlier date, in
which case, as of such earlier date; provided, however, that this condition shall be considered
satisfied unless the failure of such representations or warranties to be true and correct, has
individually or in the aggregate had a Material Adverse Effect.

                (b)    Performance of the Obligations of Seller. Seller shall have performed all
obligations required under this Agreement to be performed by it on or before the Closing Date in
all material respects.

               (c)      Consents and Approvals.

                      (i)    The Bankruptcy Court shall have entered the Sale Order and the Sale
               Order (A) shall be in full force and effect and (B) shall not have been stayed,
               amended, modified, or vacated.

                      (ii)    The applicable waiting period under the HSR Act shall have expired
               or terminated (if applicable) and no court of competent jurisdiction or other
               Government shall have issued an order, or taken any other action restraining,
               enjoining or otherwise prohibiting the transactions contemplated by this Agreement
               pursuant to Antitrust Law.

               (d)    No Violation of Orders. No preliminary or permanent injunction or other
Order that declares this Agreement invalid in any respect or prevents the consummation of the
transactions contemplated by this Agreement shall be in effect.

               (e)     Satisfaction of Conditions under Firearms Asset Purchase Agreement. The
conditions to Closing (as that term is defined in the Firearms Asset Purchase Agreement) set out
in Article 10 of the Firearms Asset Purchase Agreement shall have been satisfied or waived in
accordance with the terms of the Firearms Asset Purchase Agreement.




                                                - 43 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 49 of 435
              (f)     Consummation of Closing under Firearms Asset Purchase Agreement. The
transactions contemplated by the Firearms Asset Purchase Agreement shall be completed
simultaneously with the Closing hereunder.

                (g)     Seller’s Deliveries. Seller shall have delivered to Buyer all of the items set
forth in Section 3.2.

                                           ARTICLE 11
                                          TERMINATION.

       11.1    Conditions of Termination. This Agreement may be terminated at any time before
the Closing:

               (a)      by mutual written consent of Seller and Buyer;

                 (b)     by Seller, by written notice to Buyer, upon a breach of any covenant or
agreement on the part of Buyer, or if any representation or warranty of Buyer shall have become
untrue, in each case, such that the conditions set forth in Section 10.1(a) or Section 10.1(b) would
not be satisfied, including a breach of Buyer’s obligation to consummate the Closing; provided
that (i) if such breach is curable by Buyer then Seller may not terminate this Agreement under this
Section 11.1(b) unless Buyer has been promptly notified (in writing) of such breach and such
breach has not been cured by the date which is the earlier of (A) two (2) Business Days prior to
the Outside Date and (B) five (5) Business Days after Seller notifies Buyer of such breach and (ii)
the right to terminate this Agreement pursuant to this Section 11.1(b) shall not be available to
Seller at any time that Seller is in material breach of, any covenant, representation or warranty
hereunder;

                (c)     by Buyer, by written notice to Seller, upon a breach of any covenant or
agreement on the part of Seller, or if any representation or warranty of Seller shall have become
untrue, in each case, such that the conditions set forth in Section 10.2(a) or Section 10.2(b) would
not be satisfied; provided that (i) if such breach is curable by Seller then Buyer may not terminate
this Agreement under this Section 11.1(c) unless Seller has been promptly notified (in writing) of
such breach and such breach has not been cured by the date which is the earlier of (A) two (2)
Business Days prior to the Outside Date and (B) five (5) Business Days after Buyer notifies Seller
of such breach and (ii) the right to terminate this Agreement pursuant to this Section 11.1(c) shall
not be available to Buyer at any time that Buyer is in material breach of, any covenant,
representation or warranty hereunder;

                (d)     by written notice of either Buyer or Seller (to the other party), if the Closing
shall not have occurred on or before the date that is twenty one (21) calendar days after the entry
of the Sale Order (the “Outside Date”); provided, however, that (i) if, on such date, the conditions
to Closing set forth in Section 10.1(c)(ii) and Section 10.2(c)(ii) are applicable and shall not have
been fulfilled but all the other conditions to Closing set forth in Article 10 have been satisfied
(other than those conditions which, by their terms, are to be satisfied or waived at the Closing),
then Buyer may, in its discretion, upon written notice to Seller and upon an additional deposit into
the Good Faith Deposit Escrow Account in an amount equal to eight million, one hundred and
forty thousand United States Dollars ($8,140,000) (the “Good Faith Deposit Additional Amount”),



                                                 - 44 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 50 of 435
elect to extend the Outside Date by an additional thirty (30) calendar days (in which case, such
date shall become the “Outside Date” for all purposes of this Agreement); provided that if such
date is not a Business Day, then the next immediately available Business Day shall become the
“Outside Date” for all purposes of this Agreement, and (ii) neither party shall be permitted to
terminate this Agreement pursuant to this Section 11.1(d) if the failure of the Closing to have
occurred by the Outside Date was caused by the breach or action or inaction of such party.

               (e)    by Buyer, by written notice to Seller, or by Seller, by written notice to
Buyer, if the Bankruptcy Court enters an Order dismissing or converting the Bankruptcy Case into
a case under Chapter 7 of the Bankruptcy Code, appointing a trustee in the Bankruptcy Case, or
appointing an examiner with enlarged power related to the operation of the Business (beyond those
set forth in Section 1106(a)(3) or (4) of the Bankruptcy Code) under Section 1106(b) of the
Bankruptcy Code, or the occurrence of any of the foregoing;

             (f)     by written notice of either Buyer or Seller (to the other party), if the
Bankruptcy Court has not entered the Sale Order on or before October 16, 2020;

               (g)    by Buyer, by written notice to Seller, or by Seller, by written notice to
Buyer, upon (i) any announcement by Seller at the close of an Auction held in accordance with the
Bidding Procedures Order that Buyer is not the Successful Bidder or the Backup Bidder, or (ii) the
consummation of an Alternative Transaction;

                (h)    by Buyer, by written notice to Seller, if any creditor of Seller or its Affiliates
obtains relief from the stay to foreclose on, or otherwise take possession of, a material portion of
the Acquired Assets;

               (i)     by Buyer, by written notice to Seller, following any occurrence of the
Termination Notice Date (as defined in the Cash Collateral Order), unless as of the Termination
Notice Date, Seller has obtained (1) use of Cash Collateral or (2) debtor-in-possession financing
in an amount at least sufficient to fund the Budget (as defined in the Cash Collateral Order) for the
remaining period thereof;

               (j)    by Buyer, by written notice to Seller, upon any announcement by Seller at
the close of an Auction held in accordance with the Bidding Procedures Orders that the Firearms
Buyer is not the successful bidder for the Firearms Business (in accordance with the terms of the
Firearms Asset Purchase Agreement);

              (k)    by Buyer, by written notice to Seller, if the Firearms Asset Purchase
Agreement is terminated in accordance with its terms; and

               (l)     by written notice of either Buyer or Seller (to the other party), if, by the
Outside Date (as extended, if applicable, in accordance with Section 11.1(d)), the conditions to
Closing set forth in Section 10.1(c)(ii) and Section 10.2(c)(ii) (in the event that such conditions
are applicable) shall not have been fulfilled, but all the other conditions to Closing set forth in
Article 10 have been satisfied (other than those conditions which, by their terms, are to be satisfied
or waived at the Closing); provided, however, that neither party shall be permitted to terminate
this Agreement pursuant to this Section 11.1(l) if the failure of the Closing to have occurred by the
Outside Date was caused by the breach or action or inaction of such party.


                                                 - 45 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 51 of 435
        11.2    Effect of Termination; Remedies.

                (a)     In the event that this Agreement is terminated as provided herein, then each
of the parties will be relieved of its duties and obligations arising under this Agreement after the
date of such termination and there will be no Liability or obligation on Buyer, any Seller or any of
their respective Representatives; provided, however, that Section 2.2, this Article 11, Article 12,
and Article 13 shall survive any such termination and will be enforceable hereunder; and provided,
further that nothing in this Section 11.2 will be deemed to release any party from Liability for any
willful breach of this Agreement prior to such termination and nothing in this Section 11.2 shall
be deemed to interfere with (i) the parties’ rights set forth in Section 12.9, or (ii) Seller’s rights to
receive and retain the Good Faith Deposit, Buyer’s obligation to direct the Escrow Agent to release
the Good Faith Deposit to Seller, or Seller’s obligation to direct the Escrow Agent to return the
Good Faith Deposit to Buyer, in each case as provided in Section 2.2.

                 (b)    Notwithstanding anything to the contrary herein, (i) Seller’s right to receive
and retain the Good Faith Deposit, as set forth in Section 2.2(b)(ii) and Section 2.2(b)(iii), is not a
penalty, but rather is liquidated damages in a reasonable amount that will compensate Seller for
its efforts and resources expended and the opportunities foregone while negotiating this Agreement
and in reliance on this Agreement and on the expectation of the consummation of the transactions
contemplated hereby, which amount would otherwise be impossible to calculate with precision. If
this Agreement is terminated in a manner in which Seller is entitled to receive the Good Faith
Deposit in accordance with Section 2.2(b)(ii) or Section 2.2(b)(iii), and Seller receives the Good
Faith Deposit instead of any remedies available to Seller pursuant to Section 12.9, then such
amount shall be the sole and exclusive remedy (at law, in equity or otherwise) available to Seller
(other than in accordance with Section 11.2(a)) and any other Person against Buyer, its
Subsidiaries, and any of their respective Affiliates in connection with this Agreement and the
transactions contemplated hereby (including as a result of the failure to consummate the Closing
or for a breach or failure to perform hereunder or otherwise) and none of Buyer, its Subsidiaries
or any of their respective Affiliates shall have any further liability relating to or arising out of this
Agreement or the transactions contemplated hereby, and (ii) Buyer’s right to receive the Good
Faith Deposit and any claims of Buyer against Seller or the estate, in each case, as set forth in
Section 2.2(b)(iv) and Section 2.2(b)(v), shall be the sole and exclusive remedy (at law, in equity
or otherwise) available to Buyer (other than in accordance with Section 11.2(a)) and any other
Person against Seller, its Subsidiaries, and any of their respective Affiliates in connection with this
Agreement and the transactions contemplated hereby (including as a result of the failure to
consummate the Closing or for a breach or failure to perform hereunder or otherwise) and none of
Seller, its Subsidiaries or any of their respective Affiliates shall have any further liability relating
to or arising out of this Agreement or the transactions contemplated hereby. Each party hereto
acknowledges and agrees that the agreements contained in this Section 11.2 are an integral part of
the transactions contemplated by this Agreement, that without these agreements the parties would
not have entered into this Agreement.

                                           ARTICLE 12
                                         MISCELLANEOUS

       12.1 No Survival of Representations and Warranties. None of the representations or
warranties of Seller and Buyer set forth in this Agreement or in any certificate delivered pursuant


                                                 - 46 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 52 of 435
to Section 3.2(g) shall survive the Closing. The respective covenants and agreements of the parties
hereto set forth in this Agreement or any Ancillary Agreement shall survive the Closing Date until
they are fully performed or terminated in accordance with their respective terms, and in the absence
of any specified time period, for the maximum duration permitted by Law.

        12.2 Successors and Assigns. Prior to the Closing, neither Buyer nor Seller shall assign
this Agreement or any rights or obligations hereunder without the prior written consent of the
other, and any such attempted assignment without such prior written consent shall be void and of
no force and effect; provided that Buyer may in its sole discretion assign its rights, obligations and
Liabilities hereunder no later than three (3) days prior to the Closing Date to a Buyer Acquisition
Vehicle. This Agreement shall inure to the benefit of and shall be binding upon the successors and
permitted assigns of the parties to this Agreement.

        12.3 Governing Law; Jurisdiction. This Agreement shall be construed, performed and
enforced in accordance with, and governed by, the Laws of the State of Delaware (without giving
effect to the principles of conflicts of Laws thereof), except to the extent that the Laws of such
State are superseded by the Bankruptcy Code. For so long as Seller is subject to the jurisdiction of
the Bankruptcy Court, the parties to this Agreement irrevocably elect as the sole judicial forum for
the adjudication of any matters arising under or in connection with the Agreement, and consent to
the exclusive jurisdiction of, the Bankruptcy Court. After Seller is no longer subject to the
jurisdiction of the Bankruptcy Court, the parties to this Agreement irrevocably elect as the sole
judicial forum for the adjudication of any matters arising under or in connection with this
Agreement, and consent to the jurisdiction of, any state or federal court having competent
jurisdiction over the Northern District of Alabama.

      12.4 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE SUCH WAIVER, (B) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER
VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 12.4.

        12.5 Expenses. Except as expressly otherwise provided herein, each of the parties to this
Agreement shall pay its own expenses in connection with this Agreement and the transactions
contemplated by this Agreement, including any legal and accounting fees, whether or not the
transactions contemplated by this Agreement are consummated.

       12.6 Severability. In the event that any part of this Agreement is declared by any court
or other judicial or administrative body to be null, void or unenforceable, said provision shall
survive to the extent it is not so declared, and all of the other provisions of this Agreement shall


                                                - 47 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 53 of 435
remain in full force and effect only if, after excluding the portion deemed to be unenforceable, the
remaining terms shall provide for the consummation of the transactions contemplated by this
Agreement in substantially the same manner as originally set forth at the later of the date this
Agreement was executed or last amended.

       12.7    Notices.

                (a)     All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given: (i) on the date of
service, if served personally on the party to whom notice is to be given; (ii) when transmitted via
electronic mail to the applicable electronic mail address set forth below if confirmation of receipt
is obtained promptly after completion of transmission; (iii) on the day after delivery to Federal
Express or similar overnight courier or the Express Mail service maintained by the United States
Postal Service; or (iv) on the fifth (5th) day after mailing, if mailed to the party to whom notice is
to be given, by first class mail, registered or certified, postage prepaid and properly addressed, to
the party as follows:

       If to Seller:

               Remington Outdoor Company, Inc.
               100 Electronics Blvd., SW
               Huntsville, Alabama 35824
               Attention: Ken D’Arcy
               Email: ken.darcy@remington.com

       With a copy in either case to (which copy alone shall not constitute notice):

               O’Melveny & Myers LLP
               400 South Hope Street
               Los Angeles, California 90071
               Attention: John-Paul Motley, Esq., and Stephen H. Warren, Esq.
               Phone: (213) 430-6100 and (213) 430-7875, respectively
               Email: jpmotley@omm.com and swarren@omm.com, respectively

       If to Buyer:

               Vista Outdoor Inc.
               1 Vista Way
               Anoka, MN 55303
               Attention: Dylan S. Ramsey
               Email: Dylan.Ramsey@VistaOutdoor.com

               With a copy to (which copy alone shall not constitute notice):

               Reed Smith LLP
               599 Lexington Avenue
               New York, NY 10022


                                                - 48 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 54 of 435
               Attention: Christopher M. Sheaffer
               Email: CSheaffer@ReedSmith.com

               (b)     Any party may change its address for the purpose of this Section 12.7 by
giving the other party written notice of its new address in the manner set forth above.

        12.8 Amendments; Waivers. This Agreement may be amended or modified, and any of
the terms, covenants, representations, warranties or conditions hereof may be waived, only by a
written instrument executed by the parties to this Agreement, or in the case of a waiver, by the
party waiving compliance. Any waiver by any party of any condition, or of the breach of any
provision, term, covenant, representation or warranty contained in this Agreement, in any one or
more instances, shall not be deemed to be or construed as a furthering or continuing waiver of any
such condition, or of the breach of any other provision, term, covenant, representation or warranty
of this Agreement.

        12.9 Specific Performance. The parties hereto agree that irreparable damage, for which
monetary relief, even if available, would not be an adequate remedy, would occur if any provision
of this Agreement were not performed in accordance with the terms hereof, including if any of the
parties fails to take any action required of it hereunder to consummate the transactions
contemplated by this Agreement, and that the parties shall be entitled to an injunction or
injunctions, specific performance or other equitable relief without proof of damages or posting a
bond or other security to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof, in addition to any other remedy to which they are
entitled at law or in equity. Unless otherwise expressly stated in this Agreement, no right or remedy
described or provided in this Agreement is intended to be exclusive or to preclude a party from
pursuing other rights and remedies to the extent expressly provided for under this Agreement, at
law or in equity. The right of specific performance and other equitable relief is an integral part of
the transactions contemplated by this Agreement and without that right, none of Buyer or any
Seller would have entered into this Agreement.

         12.10 Public Announcements. Promptly after the execution and delivery of this
Agreement, the parties shall make a joint press release in form and substance reasonably
satisfactory to both of them regarding the transactions contemplated herein. Thereafter, no party
shall make any press release or public announcement concerning the transactions contemplated by
this Agreement without the prior written consent of the other party (such consent not to be
unreasonably withheld, conditioned or delayed) unless a press release or public announcement is
required by applicable Law, stock exchange requirements, or Order of the Bankruptcy Court. If
any such announcement or other disclosure is required by Law, stock exchange requirements, or
Order of the Bankruptcy Court, the disclosing party shall use commercially reasonable efforts to
give the non-disclosing party reasonable prior notice of, and an opportunity to comment on, the
proposed disclosure. Notwithstanding anything to the contrary in this Section 12.10, (a) Seller
shall file this Agreement, but not any Schedules or Exhibits hereto, with the Bankruptcy Court in
connection with obtaining the Sale Order and (b) the parties may disclose any information that is
reasonably required to be disclosed in confidence to a party’s and its Affiliates’ respective
directors, officers, employees, professional advisers, current lenders and investors and other
Representatives, in each case who are bound by customary obligations of confidentiality with
respect to such disclosures.


                                               - 49 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 55 of 435
       12.11 Entire Agreement. This Agreement (including the Ancillary Agreements
referenced herein), the Sale Order and the Confidentiality Agreement contain the entire
understanding between the parties to this Agreement with respect to the transactions contemplated
by this Agreement and supersede and replace all prior and contemporaneous agreements and
understandings, oral or written, with regard to such transactions. All schedules to this Agreement
and any documents and instruments delivered pursuant to any provision of this Agreement are
expressly made a part of this Agreement as fully as though completely set forth in this Agreement.

       12.12 Exhibits and Schedules.

             (a)     The Schedules and Exhibits hereto are hereby incorporated into this
Agreement and are hereby made a part hereof as if set out in full in this Agreement.

                (b)   The Schedules shall be construed with and as an integral part of this
Agreement and any matter or item set forth therein shall be interpreted to the same extent as if it
was set forth verbatim herein. The disclosure of any matter or item in any Schedule hereto shall
not be deemed to constitute an acknowledgement that any such matter is required to be disclosed
or is material.

        12.13 Parties in Interest. Nothing in this Agreement is intended to or shall confer any
rights or remedies under or by reason of this Agreement on any Persons other than Seller and
Buyer and their respective successors and permitted assigns. Nothing in this Agreement is intended
to or shall relieve or discharge the obligations or Liability of any third Persons to Seller or Buyer.
This Agreement is not intended to nor shall give any third Persons any right of subrogation or
action over or against Seller or Buyer.

        12.14 Bulk Sales Laws. Buyer waives compliance by Seller and Seller waives compliance
by Buyer, with the provisions of the “bulk sales”, “bulk transfer” or similar laws of any state other
than any Laws which would exempt any of the transactions contemplated by this Agreement from
any Tax liability which would be imposed but for such compliance. Pursuant to Section 363(f) of
the Bankruptcy Code, the transfer of the Acquired Assets shall be free and clear of any security
interests in the Acquired Assets, including any Liens or Claims arising out of the bulk transfer
laws, other than the Assumed Liabilities and Permitted Liens, and the parties shall take such steps
as may be necessary or appropriate to so provide in the Sale Order.

        12.15 Construction. The article and section headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this Agreement. The parties to
this Agreement have jointly participated in the negotiation and drafting of this Agreement. In the
event of an ambiguity or question of intent or interpretation arises, this Agreement shall be
construed as if drafted jointly by the parties hereto and no presumptions or burdens of proof shall
arise favoring any party by virtue of the authorship of any of the provisions of this Agreement.
Each defined term used in this Agreement has a comparable meaning when used in its plural or
singular form. As used in this Agreement, the word “including” and its derivatives means “without
limitation” and its derivatives, the word “or” is not exclusive and the words “herein,” “hereof,”
“hereby,” “hereto” and “hereunder” refer to this Agreement as a whole. When a reference in this
Agreement is made to a “party” or “parties,” such reference shall be to a party or parties to this
Agreement unless otherwise indicated. The phrases “made available,” “provided to” or similar


                                                - 50 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 56 of 435
phrases, when used in reference to anything made available to Buyer or its Representatives, shall
be deemed to mean uploaded to and made available to Buyer or its Representatives in the electronic
data room established by Seller in connection with the transactions contemplated hereby, or
otherwise delivered to, or being in the possession of, Buyer or its Representatives in each case, at
least two (2) Business Days prior to the Effective Date.

        12.16 Counterparts and Facsimiles. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which shall constitute the same instrument.
Executed signature pages to this Agreement may be delivered by electronic mail and such
electronic copies will be deemed as sufficient as if actual signature pages had been delivered.

                                           ARTICLE 13
                                          DEFINITIONS

        13.1 Certain Terms Defined. As used in this Agreement, the following terms shall have
the following meanings:

        “365 Contract” means any of Seller’s executory Contracts or unexpired Leases used by
Seller in connection with the ownership, operation and/or management of the Business, in each
case, within the meaning of Section 365 of the Bankruptcy Code.

       “Accounting Firm” means a nationally recognized accounting firm mutually agreed to by
Buyer and Seller in writing.

       “Accounts Receivable” means any and all accounts, notes, trade and other receivables
owed to Seller, together with all security or collateral therefor and any interest or unpaid financing
charges accrued thereon, including all Proceedings pertaining to the collection of amounts that are
payable, or that may become payable, to Seller with respect to products sold or services performed
on or prior to the Closing Date.

        “Adjustment Escrow Account” means the sub-account designated by the Escrow Agent as
the “Adjustment Escrow Sub-Account” into which the Adjustment Escrow Amount is deposited
with the Escrow Agent and held by it, subject to disbursement as provided in this Agreement and
in the Adjustment Escrow Agreement.

       “Adjustment Escrow Agreement” means that certain escrow agreement by and among
ROC, Buyer and the Escrow Agent governing the administration of the Adjustment Escrow
Amount, in the form attached hereto as Exhibit 9.

       “Adjustment Escrow Amount” means $1,000,000.

        “Affiliate” means, with respect to any Person, any Person directly or indirectly controlling,
controlled by or under direct or indirect common control with such other Person.

        “Alternative Transaction” means Seller consummating one or more transactions or series
of transactions, whether a going concern sale, liquidation or otherwise, that involves a sale of all
or any portion of the Business or the Acquired Assets by Seller, in either case to a purchaser or
purchasers other than Buyer.


                                                - 51 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 57 of 435
       “Ancillary Agreements” means, collectively, the Assignment and Assumption
Agreements, Intellectual Property Assignment Agreement, the Transition Services Agreement,
deeds, and other certificates, affidavits and releases delivered pursuant to Article 3.

       “Antitrust Law” means the Sherman Act, as amended, the Clayton Act, as amended, the
HSR Act, the Federal Trade Commission Act, as amended, and all other Laws and Orders, that are
designed or intended to prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade or lessening of competition through merger or acquisition.

      “Arkansas Grant Agreement” means that certain Grant Agreement, dated January 21, 2016,
by and between Remington Arms Company, LLC and Arkansas Economic Development
Commission, as amended

        “Arkansas Property” the Owned Real Property of the Business located at 2592 Arkansas
Highway 15 N, Lonoke, Arkansas 72086 (consisting of tax parcels numbers 001-13127-001 and
001-13127-000), including all buildings, structures, fixtures and other improvements located
thereon, and all easements, rights of way, servitudes, tenements, hereditaments, appurtenances,
privileges and other rights thereto (including air, oil, gas, mineral, and water rights).

       “ATF” means the United States Bureau of Alcohol, Tobacco, Firearms and Explosives.

        “ATF Records” means all books and records related to the Business required to be
maintained by the Bureau of Alcohol Tobacco and Firearms and transferred to successors under
federal law, including 27 CFR 478.127 and 27 CFR 555.128.

       “Auction” has the meaning set forth in the Bidding Procedures Order.

      “Avoidance Actions” means any and all claims and remedies of Seller under Sections 510
and 542 through 553 of the Bankruptcy Code or under similar state laws including fraudulent
conveyance claims, and all other causes of action of a trustee and debtor-in-possession under the
Bankruptcy Code.

       “Balance Sheet Rules” means the Balance Sheet Rules listed on Exhibit 11.

       “Base Amount” means $81,400,000.

       “Business Day” means any day other than Saturday, Sunday and any day that is a legal
holiday or a day on which banking institutions in Anoka, Minnesota or Huntsville, Alabama are
authorized by Law or other governmental action to close.

      “Business Name” means the trade names, trademarks, corporate names, service marks and
domain names set forth on Schedule 13.1(a).

       “Buyer Acquisition Vehicle” means a Creditworthy entity that is the indirect or indirect
Subsidiary of, and controlled by, Buyer.

       “Cash” means all cash and cash equivalents held by Seller, including all petty cash, register
cash, undeposited checks, cash in transit and marketable securities (and including (i) any fee


                                               - 52 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 58 of 435
reserves or escrows established by Seller, and (ii) any cash in the Dominion Account (as defined
in the Priority Term Loan)); provided, however, that the Good Faith Deposit, the Purchase Price
and the Adjustment Escrow Amount shall not be included in the definition of Cash.

       “Cash Collateral” means the cash collateral securing the Exit Term Loan, the FILO Facility
and the Priority Term Loan Facility.

       “Cash Collateral Order” means the final Order of the Bankruptcy Court entered on August
20, 2020, authorizing, among other things, the Debtors’ use of Cash Collateral.

      “CBA” means that certain Collective Bargaining Agreement between Remington Arms
Company, LLC and International Union, United Mine Workers of America (2016-2022), as
amended or otherwise modified from time to time.
        “City of Huntsville Project Development Liabilities” means all liabilities arising under (a)
that certain Project Development Agreement dated as of February 27, 2014, by and among the City
of Huntsville, Alabama, Madison County, Alabama, The Industrial Development Board of the City
of Huntsville, and Seller, as amended or otherwise modified from time to time, (b) that certain note
issued by Seller to the City of Huntsville on February 27, 2014 in the original principal amount of
$12,500,000, and (c) that certain Mortgage and Security Agreement dated as of February 27, 2014,
by Seller in favor of the City of Huntsville.

        “Claims” encompasses the definition in Bankruptcy Code §101(5) and under this
Agreement also includes any and all Liabilities, rights, credits, defenses, allowances, rebates,
choses in action, rights of recovery, set-off, causes of action, civil or criminal, any contributions
received from or owed to charitable or other organizations, assertions of legal or moral
responsibility, in each case known or unknown, pending or threatened, at law or in equity, direct
or derivative, liquidated or unliquidated, matured or unmatured, disputed or undisputed, choate or
inchoate, judgments, demands, rights of first refusal or offer, recoupment, rights of recovery,
reimbursement, contribution, indemnity, exoneration, rights under products liability, alter ego,
environmental, intellectual property (including any infringement thereof), tort, contract and any
other legal or equitable basis of liability, charges of any kind or nature, debts arising in any way
in connection with any agreements, acts or failures to act, and all pending, threatened, asserted or
unasserted actions against Seller or any of its Affiliates, or any of their respective current or former
officers, employees, agents or independent contractors, any of their assets or properties, the
Business, or any of their operations or activities arising out of or relating to any matter, Occurrence,
and includes any Claims against Buyer under doctrines of successor liability or any other ground
or theory (which Claim may also be an Interest or Lien).

       “Closing Inventory Amount” means the Inventory Amount, determined in accordance with
the Balance Sheet Rules, as of the Calculation Time.

       “Code” means the Internal Revenue Code of 1986, as amended.

        “Contract” means any written or oral contract, agreement, indenture, note, bond, lease,
license, premium finance arrangement, purchase order, sales order, warranty, guaranty,
undertaking, understanding or other binding commitment, arrangement or other agreement of the
Business, including all amendments thereto.


                                                 - 53 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 59 of 435
       “Creditworthy” means sufficiently capitalized, to the reasonable satisfaction of Seller upon
provision to Seller of substantiating documentary evidence, to be able to pay the Purchase Price.

       “Critical Licenses” means all of those licenses issued by ATF that are necessary for Buyer
to conduct the Business as currently conducted, including, Federal Firearm Licenses, Federal
Explosives Licenses and SOT stamps.

        “D&O Insurance” means the policy in effect as of the Effective Date that provides for
insurance from Liability for current and former directors and officers of Seller, including insurance
from liabilities with respect to all claims (including, under “tail” insurance coverage, those claims
brought within six (6) years from the Closing Date) arising out of or relating to events which
occurred on or prior to the Closing Date (including in connection with the transactions
contemplated by this Agreement).

       “Data” means customer lists, correspondence, and other data relating to customers of the
Business and all other reports, information and documentation collected or maintained by Seller
regarding the visitors to websites owned or controlled by Seller.

        “Data Protection Laws” means the data protection and privacy laws of each jurisdiction
where Seller is established and those of each jurisdiction where any Personal Information is
collected, transmitted, secured, stored, shared or otherwise processed by or on behalf of Seller,
including, the General Data Protection Regulation (EU 2016/679) (GDPR), the e-Privacy Directive
(Directive 2002/58/EC) and the e-Privacy Regulation (Regulation 2017/003) (once it takes effect),
the California Consumer Privacy Act, Section 5 of the (U.S.) Federal Trade Commission Act and
any and all laws and regulations governing privacy, cybercrime, use of electronic data, or unfair
or deceptive trade practices.

       “Distributor Agreements” means any Contract or any other arrangement with any sales
representative or distributor of any Seller, including any sales representatives and distributors of
the Business.

        “Documents” means all files, documents, instruments, papers, books, reports, records,
tapes, microfilms, photographs, letters, budgets, forecasts, ledgers, journals, title policies, surveys,
customer lists, regulatory filings, operating data and plans, technical documentation (design
specifications, functional requirements, operating instructions, logic manuals, flow charts, etc.),
user documentation (installation guides, user manuals, training materials, release notes, working
papers, etc.), marketing documentation (sales brochures, flyers, pamphlets, web pages, etc.), and
other similar materials, in each case whether or not in electronic form.

        “Employee Benefit Plans” means (a) all “employee benefit plans,” as defined in Section
3(3) of ERISA, (b) all employment, consulting or other individual compensation agreements, and
(c) all bonus or other incentive, equity or equity-based compensation, deferred compensation,
severance pay, sick leave, vacation pay, salary continuation, disability, hospitalization, medical,
life insurance, scholarship programs or other plans, contracts, policies, agreements or
arrangements that provide for compensation or employee benefits for any current or former
employee, officer, director or independent contractor and as to which Seller has any obligation or
Liability, contingent or otherwise.



                                                 - 54 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 60 of 435
       “Employee Liabilities” means all Liabilities of Seller to or with respect to all Employees
whenever arising and Liabilities of the type specified in Section 1114 of the Bankruptcy Code
owing to retired employees of Seller, which are deemed to arise from any Employee Benefit Plan.

        “Employee Records” means all employment and benefit records (in whatever form
maintained) in the possession of Seller or its agents and pertaining to any Transferred Employee,
or any spouse, dependent or other beneficiary of any such Transferred Employee.

        “Employees” means all individuals, as of the Effective Date, employed by Seller or any of
its Subsidiaries (including Employees who are absent due to COVID Restrictions or vacation,
family leave, short-term disability, COVID 19-related furloughs or absences or other approved
leave of absence) in connection with the ownership, operation and/or management of the Business.

        “Environmental Laws” means all applicable federal, state and local statutes, ordinances,
rules, Orders, regulations and other provisions having the force of law, all judicial and
administrative Orders and determinations, and all common law concerning or relating to (a)
pollution (or the cleanup thereof) or the protection of natural resources, endangered or threatened
species, human health (as pertains to exposure to Hazardous Substance) or worker safety, or the
environment (including ambient air, soil, surface water or groundwater, or subsurface strata); or
(b) concerning the presence of, exposure to, or the management, manufacture, use, containment,
storage, recycling, reclamation, reuse, treatment, generation, discharge, transportation, processing,
production, disposal or remediation of any Hazardous Substance. The term “Environmental Law”
includes, but is not limited to, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal Act, as amended, 42 U.S.C.
§§ 6901 et seq.; the Federal Water Pollution Control Act of 1972, as amended, 33 U.S.C. §§ 1251
et seq.; the Toxic Substances Control Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the
Emergency Planning and Community Right-to-Know Act of 1986, as amended, 42 U.S.C.
§§ 11001 et seq.; the Clean Air Act of 1966, as amended, 42 U.S.C. §§ 7401 et seq.; and the
Occupational Safety and Health Act of 1970, as amended, 29 U.S.C. §§ 651 et seq. and the
California Safe Drinking Water and Toxic Enforcement Act of 1986 (also known as “Proposition
65”).

       “Environmental Phase I Reports” means that certain Phase I Environmental Site
Assessment of the Remington Arms Company, LLC property located at 2592 Arkansas Highway
15 N in Lonoke, Arkansas, dated August 2020, performed by Ramboll US Corporation.

       “Environmental Release” means any presence, release, spill, emission, leaking, pumping,
pouring, placing, injection, deposit, disposal, discharge, dispersal, dumping, emptying, migrating,
escaping or leaching into, onto, under or through the environment.

        “Equity Interests” means: (a) any shares, interests, participations or other equivalents
(however designated) of capital stock of a corporation, (b) any ownership interests in a Person
other than a corporation, including membership interests, partnership interests, joint venture
interests and beneficial interests; and (c) any warrants, options, convertible or exchangeable
securities, calls or other rights to purchase or acquire any of the foregoing.




                                               - 55 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 61 of 435
       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

        “ERISA Affiliate” means all trades or businesses (whether or not incorporated and whether
or not subject to U.S. law) that would at the relevant time be treated together with Seller or any
contributing employer in any Pension Plan as a “single employer” within the meaning of Section
414 of the Code or Section 4001 of ERISA.

       “Escrow Agent” means Delaware Trust Company.

     “Estimated Inventory Amount” means Seller’s good faith estimate of the Closing Inventory
Amount, as set forth on the Pre-Closing Statement.

       “Estimated Inventory Amount Excess” means the amount by which the Estimated
Inventory Amount exceeds the Inventory Amount Target, subject to Section 2.3(a).

     “Estimated Inventory Amount Shortfall” means the amount by which the Inventory
Amount Target exceeds the Estimated Inventory Amount, subject to Section 2.3(a).

       “Estimated Purchase Price” means an amount equal to (a) the Base Amount, plus or minus
(b) the Estimated Inventory Amount Excess or the Estimated Inventory Amount Shortfall, as
applicable.

        “Exit Term Loan” means that certain Term Loan Agreement, dated as of May 15, 2018 (as
amended by that certain Amendment No. 1, dated as of April 18, 2019, that certain Amendment
No. 2, dated as of May 1, 2019, that certain Amendment No. 3, dated as of August 15, 2019, that
certain Amendment No. 4, dated as of February 21, 2020, and that certain Amendment No. 5, dated
as of March 27, 2020, and as it may be further amended, supplemented or otherwise modified from
time to time), by and among FGI Operating Company, LLC, the guarantors party thereto from
time to time, Ankura Trust Company, LLC, as administrative agent and collateral agent and the
lenders party thereto.

        “FILO Facility” means that certain First Lien Last-Out Term Loan Agreement, dated as of
May 15, 2018 (as amended by that certain Amendment No. 1, dated as of April 18, 2019, that
certain Amendment No. 2, dated as of May 1, 2019, that certain Amendment No. 3, dated as of
August 15, 2019, that certain Amendment No. 4, dated as of October 11, 2019, that certain
Amendment No. 5 dated as of February 21, 2020, and that certain Amendment No. 6, dated as of
March 27, 2020, and as it may be further amended, supplemented or otherwise modified from time
to time), by and among FGI Operating Company, LLC, the guarantors party thereto from time to
time, Ankura Trust Company, LLC, as administrative agent and collateral agent and the lenders
party thereto.

       “Final Inventory Amount” means the Closing Inventory Amount as finally agreed or
determined in accordance with Section 2.3(c).

       “Firearms Business” has the meaning of “Business” as defined in the Firearms Asset
Purchase Agreement.




                                              - 56 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                       Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 62 of 435
        “GAAP” means United States generally accepted accounting principles, as in effect from
time to time.

        “Government” means any agency, division, subdivision, audit group, procuring office or
governmental or regulatory authority in any event or any adjudicatory body thereof, of the United
States, or any state, county or municipality thereof, including the employees or agents thereof.

        “Hazardous Substance” means any pollutants, contaminants, explosive materials,
radioactive materials, chemicals, petroleum, petroleum products, or hydrocarbons, asbestos or any
asbestos-containing material, per- and polyfluoroalkyl substances, polychlorinated biphenyls,
toxic mold, mycotoxins or microbial matter (naturally occurring or otherwise), infectious waste or
industrial, toxic or hazardous substances or any “contaminant,” “pollutant”, “hazardous waste,”
“hazardous material”, “hazardous substance”, “extremely hazardous substance” or “toxic
substance” or words of similar import under any applicable Environmental Law.

        “Historic Firearms Books and Records” means all historic books and records relating to
the sale of firearms included in the Acquired Assets, including all records required to be kept
pursuant to parts 447, 478, and, 479 of title 27, Code of Federal Regulations.

      “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

        “Huntsville Leased Ammo FF&E” means equipment, machinery, furniture, fixtures and
improvements, tooling and spare parts primarily used in the ownership, operation or management
of the Business located in Huntsville, Alabama, including any of the foregoing used for research
and development purposes, that are leased pursuant to any Contract.

        “Huntsville Owned Ammo FF&E” means equipment, machinery, furniture, fixtures and
improvements, tooling and spare parts primarily used in the ownership, operation or management
of the Business located in Huntsville, Alabama, including any of the foregoing used for research
and development purposes.

         “Intellectual Property” means (a) all intellectual property, whether or not registered,
arising from or in respect of the following: (i) all patents and applications therefore (including
petty patents, utility models, and certificates of invention), including continuations, divisionals,
continuations-in-part, or reissues of patent applications and patents issuing thereon; (ii) all
trademarks, service marks, trade names, service names, brand names, all trade dress rights, logos,
Internet domain names, social media accounts, corporate names and general intangibles of a like
nature, including the Business Name and all other similar indicia of source or origin (including all
Trademarks), together with the goodwill associated with any of the foregoing, and all applications,
registrations and renewals thereof; (iii) copyrights and registrations and applications therefore and
works of authorship (whether or not copyrightable, including websites and pages, and other content
and data), and mask work rights, and all renewals thereof; (iv) confidential information, know-
how, industrial designs, trade secrets (including any trade secrets protectable under applicable law,
and any other information that derives independent economic value (actual or potential) from not
being generally known to and not being readily ascertainable by proper means by a person able to
obtain economic value from its use or disclosure) and inventions; and (v) all other intellectual



                                               - 57 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 63 of 435
property (including rights in Software); (b) all royalties, fees, income, payments, and other
proceeds now or hereafter due or payable to Seller with respect to the rights listed in subsection
(a) or the Remington Brand that is not an Excluded Asset; (c) all claims or causes of action arising
out of or related to past, present or future infringement or misappropriation of the Business’ rights
or interests in the rights listed in subsection (a) that is not an Excluded Asset and any related
remedies, including the right to sue for past, present or future infringement, misappropriation, or
violation of rights related to the Intellectual Property and collect damages therefor, and (d) any
Seller’s rights pursuant to any Contract with RLC.

        “Intercompany Note” means that certain Amended and Restated Promissory Note issued
on April 18, 2019, for the principal amount of $100,000,000, by Remington Arms Company, LLC
in favor of FGI Holding Company, LLC.

        “Interests” means all rights and entitlements of any nature including security interests,
assignments of Liens or Claims, licenses, leases, contract rights, indentures, instruments, licenses,
options, escheatment, abandoned property, unclaimed property, covenants, conditions, zoning,
planning and any other restrictions, easements, encroachments, permits or other interests in
property or limitations on the use of real property or irregularities in title, rights of first refusal,
rights to injunctive or other legal relief, any attributes of ownership, rights or restrictions of any
kind and nature, whenever incurred, scheduled or unscheduled, perfected or unperfected,
liquidated or unliquidated, matured or unmatured, legal or equitable (which Interests may also be
Liens or Claims).

       “Inventory Amount” means, at any date, the value of the Inventory calculated in
accordance with the Balance Sheet Rules. A sample calculation of the Inventory Amount is
attached hereto as Exhibit 11.

       “Inventory Amount Target” means $17,100,000.

        “IT Systems” means the information and communications technologies used by Seller in
connection with the ownership, operation and/or management of the Business, including any
enterprise resource planning (ERP) system, hardware, Software and networks.

        “Knowledge of Seller” or any other similar term or knowledge qualification means, with
respect to the actual knowledge of Ken D’Arcy (President and Chief Executive Officer of ROC),
Mark Little (Vice President and Chief Financial Officer of ROC), Chuck Rink (Chief Operating
Officer of ROC), and Melissa Cofield (Chief Human Resources Officer of ROC) and the
knowledge such persons would have after reasonable due inquiry.

        “Law” means any federal, national, territorial, state, municipal or local, foreign, multi-
national or domestic statute, act, law (including common law), treaty, ordinance, rule, regulation,
order, writ, injunction, directive, judgment, award, code, Order, approval, permit, decree, ruling
or other legally-binding requirement, in each case, having the force and effect of law, or any similar
form of decision or approval of, or determination by, or binding interpretation or administration
of, any of the foregoing issued, enacted, adopted, promulgated, implemented or otherwise put in
effect by or under the authority of any Government.




                                                 - 58 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 64 of 435
        “Leased Real Property” means all leasehold or subleasehold estates and other rights of
Seller to possess, use or occupy (or to grant others the right to possess, use or occupy) any land,
buildings, structures, improvements, fixtures or other interest in real property, in each of the
foregoing cases, to the extent possessed, used or occupied in connection with the Business.

        “Leasehold Improvements” means all buildings, structures, improvements and fixtures that
are owned by Seller and located on any Leased Real Property, regardless of whether title to such
buildings, structures, improvements or fixtures are subject to reversion to the landlord or other
third party upon the expiration or termination of the Lease for such Leased Real Property.

       “Leases” means all leases, ground leases, subleases, licenses and other agreements,
including all amendments, extensions, renewals, and other agreements with respect thereto,
pursuant to which Seller has the right to possess, use, lease or occupy (or to grant others the right
to possess, use or occupy) any Leased Real Property.

        “Liability” means any and all Claims, debts, indebtedness, Liens, losses, Taxes, damages,
adverse claims, liabilities, fines, penalties, duties, responsibilities, obligations and expenses
(including reasonable attorneys’ fees and reasonable costs of investigation and defense) of any
kind, character, or description, whether known or unknown, direct or indirect, fixed, absolute or
contingent, matured or unmatured, accrued or unaccrued, asserted or unasserted, ascertained or
ascertainable, disputed or undisputed, liquidated or unliquidated, secured or unsecured, joint or
several, vested or unvested, executory, determined, determinable, in contract, tort, strict liability,
or otherwise, or otherwise due or to become due.

         “Lien” means any mortgage, pledge, security interest, encumbrance, lien (statutory or
other) or conditional sale agreement, other than (a) a lessor’s interest in, and any mortgage, pledge,
security interest, encumbrance, lien (statutory or other) or conditional sale agreement on or
affecting a lessor’s interest in, property underlying any leases; (b) any imperfection of title with
respect to any asset that does not materially interfere with the present occupancy, use or
marketability of such asset and the continuation of the present occupancy or use of such asset; and
(c) such covenants, conditions, restrictions, easements, encroachments or encumbrances that are
not created pursuant to mortgages or other financing or security documents, or any other state of
facts, that do not materially interfere with the present occupancy or use of an asset.

        “Material Adverse Effect” means any Occurrence that results in a material and adverse
effect on the value, operation, or condition (financial or otherwise) of the Acquired Assets taken
as a whole, but excludes any Occurrence relating to (a) changes resulting from the filing of the
Bankruptcy Case, including the impact thereof on the relationships of Seller with its employees,
customers, distributors, financing sources, service providers and other business partners, (b) the
public disclosure of this Agreement or any of the Ancillary Agreements or any of the transactions
contemplated hereby or thereby, (c) changes, after the Effective Date, in GAAP, (d) changes in
general United States economic, monetary or financial conditions, including changes in prevailing
interest rates, credit availability, and the credit markets generally, as well as changes in the
commercial real estate markets in the geographic regions in which Seller operates the Business,
(e) changes in the ammunition industry in general, (f) any acts of God, natural disasters, terrorism,
armed hostilities, sabotage, war (whether or not declared) or (g) any Occurrence, outbreak,
escalation or worsening of, or furloughs or Government actions (including any quarantine, “shelter


                                                - 59 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 65 of 435
in place”, “stay at home”, workforce reduction, social distancing, shut down, closure, sequester or
any other applicable Law, order, directive, guideline or recommendation by any Government of
competent jurisdiction (collectively, “COVID Restrictions”)) instituted in response to, any
epidemic, pandemic or other disease (including the COVID-19 virus); provided, that in the case of
the foregoing clauses (d), (e), and (f) such Occurrence shall be taken into account to the extent
such Occurrence has a disproportionate impact on results of operations or financial condition of
the Business or the Acquired Assets compared to other companies operating in the industries in
which the Business operates.

       “Material Contract” means a Contract that is material to the results or operations of the
Business.

       “Occurrence” means any individual or set of events, developments, omissions, situations,
occurrences, circumstances, facts or effects.

       “OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

        “Order” means any judgment, order, writ, injunction, decision, ruling, temporary
restraining order, executive order, stipulation, determination, decree or award of, or settlement or
agreement with, any Government.

       “Owned Real Property” means all land and all buildings, structures, fixtures and other
improvements located thereon, and all easements, rights of way, servitudes, tenements,
hereditaments, appurtenances, privileges and other rights thereto, owned by Seller.

        “Pension Plan” means (a) the Remington Arms Company, LLC Pension and Retirement
Plan, (f/k/a Remington Arms Company, Inc. Pension and Retirement Plan), as amended from time
to time, which includes by merger, effective December 31, 2018, the Marlin Firearms Co.
Employees’ Pension Plan (a/k/a Marlin Firearms Company Employees Pension Plan), as amended
from time to time and (b) any other pension or similar plan subject to Title IV of ERISA or Section
412 of the Code maintained by Seller or any of its Affiliates.

       “Permits” means any consents, authorizations, registrations, waivers, licenses, permits,
franchises, approvals, certificates, registrations, Orders or rights.

        “Permitted Liens” mean: (a) Liens and Interests consisting of (i) current Taxes and
assessments not yet due and payable, or Liens for Taxes that are being contested in good faith by
appropriate Proceedings as set forth on Schedule 4.22 and for which appropriate reserves under
GAAP have been established in the Balance Sheets, (ii) all easements, rights-of-way, servitudes,
covenants, conditions, restrictions, obligations and other similar matters of record affecting title to
real property, (iii) statutory, common law or contractual liens of landlords, (iv) the applicable
zoning and use regulations or other Laws of any Government, in each case, that do not materially
affect the current use of the underlying asset and are not violated in any material respect by the
current use or occupancy of the Arkansas Property or the operation of the Business as currently
conducted thereon, and (v) the lien of any water and sewer and other utilities not yet due and
payable; and (b) all terms, conditions and restrictions under any Acquired Permit.




                                                - 60 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 66 of 435
       “Person” means any individual, corporation, partnership, joint venture, association, joint-
stock company, trust, unincorporated organization or Government.

        “Personal Information” means any information relating to an identified or identifiable
natural person; an “identifiable person” is one who can be identified, directly or indirectly, in
particular by reference to an identification number or to one or more factors specific to his or her
physical, physiological, mental, economic, cultural or social identity, including, unique device or
browser identifiers, names, addresses, telephone numbers, email addresses, social security
numbers, or account information.

       “Plan” means a Joint Chapter 11 Plan filed by Seller with the Bankruptcy Court.

         “Pre-Closing Taxes” means any Taxes: (a) of, or imposed on, Seller or any of its Affiliates,
whether or not such Taxes related to the Business or the Acquired Assets; and (b) paid, payable,
or that become payable, by or in connection with Seller or any of its Affiliates, or arising out of or
relating to the Business or the Acquired Assets in respect of a taxable period (or portion thereof)
ending on or before the Closing Date, including any and all Taxes arising out of, or resulting from,
the transactions contemplated by this Agreement (other than any Transfer Taxes, but including
any Taxes imposed under Section 4181 of the Code). For purposes of determining Pre-Closing
Taxes, in the case of any Straddle Period, (i) any real, personal and intangible property Taxes, ad
valorem Taxes and similar Taxes imposed with respect to the Business or the Acquired Assets
shall be apportioned to the periods before and after the Closing Date pro rata, based on the number
of days of such Straddle Period in the period before and ending on and including the Closing Date
and the number of days of such Straddle Period in the period beginning after the Closing Date, and
(ii) all other Taxes imposed with respect to the Business or the Acquired Assets (other than
Transfer Taxes which shall be borne by the parties as provided in Section 9.1) shall be calculated
by assuming that the Straddle Period consisted of two (2) taxable periods, one which ended at the
close of the Closing Date and the other which began at the beginning of the day following the
Closing Date, and such Taxes shall be allocated between such two (2) taxable periods on a “closing
of the books basis” by assuming that the books of Seller were closed at the end of the Closing
Date.

        “Priority Term Loan” means that certain Loan and Security Agreement, dated as of April
18, 2019 (as amended by that certain Amendment No. 1, dated May 1, 2019, that certain
Amendment No. 2, dated June 24, 2019, that certain Amendment No. 3, dated August 15, 2019,
that certain Amendment No. 4, dated October 11, 2019, that certain Amendment No. 5, dated
February 21, 2020, and that certain Amendment No. 6, dated March 27, 2020, and as it may be
further amended, supplemented or otherwise modified from time to time), by and among FGI
Operating Company, LLC, the guarantors party thereto, Cantor Fitzgerald Securities, as
administrative agent and initial collateral agent, and the lenders party thereto.

        “Proceeding” means any Claim, action, arbitration, audit, appeal, petition, inquiry,
investigation, complaint, hearing, litigation, suit, or other dispute (whether civil, criminal or
administrative) commenced, brought, conducted, or heard by or before any Government or
arbitrator.

       “PTO” means paid vacation, paid sick-leave and other paid time off.


                                                - 61 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 67 of 435
        “Related Party Agreement” means any Contract among any entity comprising Seller and
any of its Affiliates and applicable to the operation of the Business and/or use of any Acquired
Assets.

        “Related Person” means, with respect to any Person, all past, present and future directors,
officers, members, managers, stockholders, employees, controlling persons, agents, professionals,
attorneys, accountants, investment bankers or Representatives of any such Person.

       “Representatives” means, with respect to any Person, any director, officer, agent,
employee, general partner, member, stockholder, legal counsel, accountant, advisor or
representative of such Person.

        “Restructuring Law” means all applicable bankruptcy, insolvency, reorganization,
moratorium or other similar applicable Laws relating to or affecting creditors’ rights generally or
general principles of equity (regardless of whether enforcement is sought in a Proceeding in equity
or at law).

        “Retained Litigation” means all litigation and Claims arising from or related to events prior
to the Closing, including, (a) lawsuits, pre-litigation claims, settled litigation claims, investigations
and Proceedings, and (b) Soto v. Bushmaster et al. alleging violations of the Connecticut Unfair
Trade Practices Act (or any other Claim arising out of the same or similar set of facts).

         “Sale Order” means an Order of the Bankruptcy Court, which Order shall be substantially
in the form of Exhibit 10, and shall, among other things, provide for the following; (a) approve,
pursuant to Sections 105, 363 and 365 of the Bankruptcy Code, (i) the execution, delivery and
performance by Seller of this Agreement; (ii) the sale of the Acquired Assets to Buyer on the terms
set forth herein and free and clear of all Liens, Claims and Interests (other than the Assumed
Liabilities and Permitted Liens), and (iii) the performance by Seller of its obligations under this
Agreement; (b) subject to Section 1.5(e), authorize and empower Seller to assume and assign to
Buyer the Assumed Contracts; (c) find that Buyer is a “good faith” buyer within the meaning of
Section 363(m) of the Bankruptcy Code and grant Buyer the protections of Section 363(m) of the
Bankruptcy Code; (d) find that Buyer is not a successor of any Seller; (e) enjoin all Persons holding
Liens, Claims and Interests or other rights against Seller or the Acquired Assets, including rights
or claims based on any successor or transferee liability, from asserting them against Buyer; (f) find
that this Agreement was negotiated, proposed and entered into without collusion, in good faith and
from arm’s length bargaining positions; (g) find that Seller and Buyer have not engaged in any
conduct that would cause or permit this Agreement to be avoided under Section 363(n) of the
Bankruptcy Code; (h) find that this Agreement and the transactions contemplated hereby, are
binding upon, and are not subject to rejection or avoidance by, any chapter 7 or chapter 11 trustee
of Seller; (i) find that fair and reasonably equivalent value was received in connection with this
Agreement; (j) authorize Seller and Buyer to execute and file termination statements, instruments
of satisfaction, releases and similar documents with respect to all Liens, Claims and Interests that
any Person has with respect to the Acquired Assets; and (k) find that notice was properly given to
all holders of any Lien, Claim or Interest against Seller or the Acquired Assets, and to all
counterparties to the Assumed Contracts.




                                                 - 62 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 68 of 435
        “Software” means any and all (a) computer programs, including any and all software
implementations of algorithms, models and methodologies, whether in source code or object code,
(b) data, databases and compilations, in any form, including any and all data and collections of
data, whether machine readable or otherwise, (c) descriptions, flow-charts and other work product
used to design, plan, organize and develop any of the foregoing, (d) screens, user interfaces, report
formats, firmware, development tools, templates, menus, buttons and icons, and (e) all Documents
related to any of the foregoing.

        “State of Alabama Project Development Liabilities” means all Liabilities under that certain
Project Agreement dated as of February 17, 2014, by and between the State of Alabama and ROC,
as amended or otherwise modified from time to time.

       “Straddle Period” means any taxable period beginning on or before, and ending after, the
Closing Date.

        “Subsidiary” means, when used with respect to any specified Person, any other Person (a)
of which the specified Person or any Subsidiary thereof is a general partner, (b) of which the
specified Person or a Subsidiary thereof own at least a majority of the securities or other interests
having by their terms ordinary voting power to elect a majority of the board of directors or others
performing similar functions for such other Person of which owns the specified person or a
Subsidiary thereof, or (c) that is directly or indirectly controlled by the specified Person or any
Subsidiary thereof.

      “Successful Bidder” means the bidder with the highest or otherwise best bid for all of the
Acquired Assets, as determined in accordance with the Bidding Procedures Order.

        “Tax Return” means any report, return, declaration, form (including Form TD F 90-22.1
and FinCEN Form 114 and any predecessor or successor forms), claim for refund, information
return, filing or other information, including any schedules, exhibits or attachments thereto, and
any amendments to any of the foregoing filed or required to be filed or maintained in connection
with the calculation, determination, assessment or collection of any Taxes (including estimated
Taxes).

        “Taxes” or “Tax” means (a) any and all taxes, charges, withholdings, fees, levies, imposts,
duties and governmental fees or other like assessments, any Liability under unclaimed property,
escheat, or similar Laws or charges of any kind whatsoever in the nature of taxes, however
denominated, including any interest, penalties or additions to tax that may become payable in
respect thereof, imposed by any Government, which taxes shall include all income taxes, payroll
and employee withholding, unemployment insurance, social security (or similar), sales and use,
excise (whether or not deferred), franchise, gross receipts, occupation, real and personal property,
stamp, transfer, worker’s compensation, customs duties, registration, documentary, value added,
alternative or add-on minimum, estimated, environmental (including taxes under section 59A of
the Code) and other obligations of the same or a similar nature, whether arising before, on or after
the Closing Date; and (b) Liability in respect of any item described in clause (a) payable by reason
of Contract (including any tax sharing, indemnification, allocation or similar agreement),
assumption, transferee, successor or similar Liability, bulk sales or similar Liability, operation of




                                               - 63 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 69 of 435
Law (including pursuant to Treasury Regulations Section 1.1502-6 (or any predecessor or
successor thereof or any analogous or similar state, local, or foreign Law)) or otherwise.

        “Trademarks” means any trademark, trade name, corporate name, business name, domain
name, trade style, trade dress, service mark, logo, source identifier, business identifier, or design
of like nature, and all goodwill associated therewith, any registration of the foregoing, and any
application in connection therewith, including any such registration or application in the United
States Patent and Trademark Office or in any similar office or agency of the United States, any
State thereof, or any other jurisdiction, and all extensions or renewals of any of the foregoing.

      “WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988, as
amended.

           “Wind-Up Date” means the date upon which each Seller’s corporate existence ceases to
exist.

       13.2 All Terms Cross-Referenced. Each of the following terms is defined in the
Section set forth opposite such term:

Term                                                                                                                                Section

“Acquired Assets”........................................................................................................... Section 1.1
“Acquired Intellectual Property” .................................................................................Section 1.1(j)
“Acquired Material IP” ............................................................................................. Section 4.14(a)
“Acquired Permits” ..................................................................................................... Section 1.1(i)
“Adjustment Deficit Amount” ............................................................................... Section 2.3(e)(ii)
“Adjustment Surplus Amount” ............................................................................... Section 2.3(e)(i)
“Agreement” ...................................................................................................................... Preamble
“Anti-Corruption Laws” ........................................................................................... Section 4.19(b)
“Assignment and Assumption Agreement” ................................................................ Section 3.2(c)
“Assumed Contracts” .................................................................................................. Section 1.1(c)
“Assumed FF&E Leases” ........................................................................................... Section 1.1(c)
“Assumed Liabilities” ..................................................................................................... Section 1.3
“Assumed Motor Vehicle Leases” .............................................................................. Section 1.1(e)
“Backup Bid” .............................................................................................................. Section 7.1(a)
“Balance Sheet Date” .................................................................................................... Section 4.10
“Balance Sheets”........................................................................................................... Section 4.10
“Bankruptcy Case”............................................................................................................... Recitals
“Bankruptcy Code” .............................................................................................................. Recitals
“Bankruptcy Court” ............................................................................................................. Recitals
“Bidding Procedures Motion”.............................................................................................. Recitals
“Bidding Procedures Order” ................................................................................................ Recitals
“Bill of Sale” ............................................................................................................... Section 3.2(b)
“Business” ............................................................................................................................ Recitals
“Business Data” ........................................................................................................ Section 4.14(e)
“Business IP Licenses” ............................................................................................... Section 1.1(g)
“Buyer” .............................................................................................................................. Preamble


                                                                    - 64 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                                   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 70 of 435
“Buyer Cure Amount” ................................................................................................ Section 1.5(a)
“Closing”......................................................................................................................... Section 3.1
“Closing Date” ................................................................................................................ Section 3.1
“Confidential Information” ............................................................................................. Section 6.3
“Confidentiality Agreement” .......................................................................................... Section 6.2
“Consent” ........................................................................................................................ Section 1.6
“Cure Amount” ........................................................................................................... Section 1.5(a)
“Disputed Contract” .................................................................................................... Section 1.5(e)
“DOJ” ........................................................................................................................ Section 6.14(b)
“Excluded Assets” .......................................................................................................... Section 1.2
“Excluded Insurance Policy” .......................................................................................... Section 6.9
“Excluded Liabilities”..................................................................................................... Section 1.4
“Excluded Policy Covered Loss”.................................................................................... Section 6.9
“Financial Statements”.................................................................................................. Section 4.10
“Firearms Asset Purchase Agreement” ................................................................................ Recitals
“Firearms Buyer” ................................................................................................................. Recitals
“FTC” ........................................................................................................................ Section 6.14(b)
“Good Faith Deposit” ................................................................................................. Section 2.2(a)
“Good Faith Deposit Additional Amount” ................................................................. Section 2.2(a)
“Good Faith Deposit Escrow Account” ...................................................................... Section 2.2(a)
“Good Faith Deposit Escrow Agreement” ................................................................ Secction 2.2(a)
“Good Faith Deposit Initial Amount” ....................................................................... Secction 2.2(a)
“Intellectual Property Assignment Agreement” ......................................................... Section 3.2(d)
“Inventory” ................................................................................................................. Section 1.1(n)
“Inventory Collar Amount” ........................................................................................ Section 2.3(b)
“Latest Balance Sheet” ................................................................................................. Section 4.10
“Leased FF&E”........................................................................................................... Section 1.1(c)
“Leased Motor Vehicles” ............................................................................................ Section 1.1(e)
“Licensed Intellectual Property” ............................................................................... Section 4.14(c)
“Material Customers” ............................................................................................... Section 4.18(a)
“Material Suppliers” ................................................................................................. Section 4.18(b)
“Necessary Consent” ...................................................................................................... Section 1.6
“Notice of Disagreement” ........................................................................................... Section 2.3(c)
“Offered Employees” ...................................................................................................... Section 8.1
“Other Agreement” ........................................................................................................ Section 1.7
“Outside Date” ......................................................................................................... Section 11.1(d)
“Owned FF&E” .......................................................................................................... Section 1.1(b)
“Owned Motor Vehicles” ........................................................................................... Section 1.1(d)
“Petition Date” ..................................................................................................................... Recitals
“Pre-Closing Statement” ............................................................................................. Section 2.3(a)
“Post-Closing Statement” ........................................................................................... Section 2.3(b)
“Purchase Price” ......................................................................................................... Section 2.1(a)
“RA Brands” .............................................................................................................. Section 1.1(k)
“Registered Intellectual Property” ............................................................................ Section 4.14(a)
“Remington Brand” .....................................................................................................Section 1.1(j)
“Resolution Period” .................................................................................................... Section 2.3(c)



                                                                   - 65 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                                 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 71 of 435
“Review Period” ......................................................................................................... Section 2.3(c)
“RLC” ......................................................................................................................... Section 1.1(k)
“RLC Shares”.............................................................................................................. Section 1.1(k)
“ROC” ................................................................................................................................ Preamble
“Seller”............................................................................................................................... Preamble
“Seller Cure Amount” ................................................................................................. Section 1.5(a)
“Supplemental Designated Contract Order” ............................................................... Section 1.5(b)
“Supplemental Notice of Assumption and Assignment” ............................................ Section 1.5(d)
“Survey”.................................................................................................................... Section 6.12(b)
“Title Commitment” ................................................................................................. Section 6.12(a)
“Title Company” ....................................................................................................... Section 6.12(a)
“Title Policy” ............................................................................................................ Section 6.12(a)
“Trade Controls” ....................................................................................................... Section 4.19(a)
“Transfer Taxes” ............................................................................................................. Section 9.1
“Transferred Employees”................................................................................................ Section 8.1
“Transition Services Agreement” ............................................................................... Section 3.2(e)


                                          [Signatures are on the following pages.]




                                                                    - 66 -
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                                   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 72 of 435
        IN WITNESS WHEREOF, the parties to this Agreement have caused this Agreement to
be executed by their respective officers thereunto duly authorized as of the date first above
written.

                                           BUYER

                                           VISTA OUTDOOR INC.

                                          By:
                                                Name: Sudhanshu Priyadarshi
                                                Title: Senior Vice President and Chief
                                                Financial Officer




                        [Signature Page to Asset Purchase Agreement]
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 73 of 435
       IN WITNESS WHEREOF, the parties to this Agreement have caused this Agreement to
be executed by their respective officers thereunto duly authorized as of the date first above written.


                                       ROC

                                       REMINGTON OUTDOOR COMPANY, INC.

                                       By:___________________________________________
                                       Name:
                                       Title:

                                       SUBSIDIARIES OF ROC

                                       FGI OPERATING COMPANY, LLC

                                       By:___________________________________________
                                       Name:
                                       Title:

                                       FGI HOLDING COMPANY, LLC

                                       By:___________________________________________
                                       Name:
                                       Title:

                                       BARNES BULLETS, LLC

                                       By:___________________________________________
                                       Name:
                                       Title:


                                       REMINGTON ARMS COMPANY, LLC

                                       By:___________________________________________
                                       Name:
                                       Title:

                                       RA BRANDS, L.L.C.

                                       By:___________________________________________
                                       Name:
                                       Title:




                          [Signature Page to Asset Purchase Agreement]
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 74 of 435
       IN WITNESS WHEREOF, the parties to this Agreement have caused this Agreement to
be executed by their respective officers thereunto duly authorized as of the date first above written.

                                       FGI FINANCE INC.

                                       By:___________________________________________
                                       Name:
                                       Title:

                                       HUNTSVILLE HOLDINGS LLC

                                       By:___________________________________________
                                       Name:
                                       Title:

                                       TMRI, INC.

                                       By:___________________________________________
                                       Name:
                                       Title:

                                       REMINGTON ARMS DISTRIBUTION COMPANY, LLC

                                       By:___________________________________________
                                       Name:
                                       Title:


                                       32E PRODUCTIONS, LLC

                                       By:___________________________________________
                                       Name:
                                       Title:




                          [Signature Page to Asset Purchase Agreement]
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 75 of 435
                                                           EXECUTION VERSION




                          DISCLOSURE SCHEDULES

                                        to

                        ASSET PURCHASE AGREEMENT

                                  by and among

                            VISTA OUTDOOR INC.

                                       and

                     REMINGTON OUTDOOR COMPANY, INC.

                                       and

        EACH OF THE SUBSIDIARIES OF REMINGTON OUTDOOR COMPANY, INC.

                          Dated as of September 26, 2020




OMM_US:79020306.11

Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 76 of 435
                                      DISCLOSURE SCHEDULES

        These Disclosure Schedules (these “Schedules” and each a “Schedule”) are furnished pursuant to
the Asset Purchase Agreement (the “Agreement”), dated as of September 26, 2020, by and among
Remington Outdoor Company, Inc., a Delaware corporation and debtor-in-possession (“ROC”), each of the
subsidiaries of ROC set forth on the signature pages to the Agreement (collectively with ROC, “Seller”),
and Vista Outdoor, Inc., a Delaware corporation (“Buyer”). All capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Agreement, unless the context otherwise requires.

         These Schedules are hereby incorporated in and made a part of the Agreement as if set forth in full
therein and are an integral part of the Agreement. The information contained in these Schedules is disclosed
solely for purposes of the Agreement, and no information contained herein shall be deemed to be an
admission by any party to the Agreement to any third party of any matter whatsoever (including any
violation of law or breach of contract). These Schedules and the information and disclosures contained
herein are intended only to qualify and limit the representations, warranties or covenants of the Seller
contained in the Agreement and shall not be deemed to expand in any way the scope or effect of any of
such representations, warranties or covenants. In disclosing the information in these Schedules, Seller does
not waive any attorney-client privilege associated with such information or any protection afforded by the
work-product doctrine with respect to any of the matters disclosed or discussed herein. Any matter,
information or item disclosed in the Schedules delivered under any specific representation, warranty or
covenant or Schedule number hereof, shall be deemed to have been disclosed for purposes of this
Agreement in response to the representations and warranties or covenants in this Agreement in respect of
which such disclosure is reasonably apparent on its face notwithstanding the omission of an appropriate
cross-reference.

         Neither the specification of any dollar amount in any representation or warranty nor the disclosure
of a document or information in these Schedules is intended, or shall be construed or offered in any dispute
between the parties to the Agreement as evidence of, the materiality of such dollar amount, document or
information, nor does it establish any standard of materiality upon which to judge the inclusion or omission
of any similar documents or information in such Schedule or any other Schedule. The headings and
descriptions of the disclosures herein are for convenience of reference only and are not intended and do not
alter the meaning of any provision of the Agreement or these Schedules.




                                                     2
OMM_US:79020306.11


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 77 of 435
                                          Schedule 1.1(b)
                                          Owned FF&E

   1. See attached Fixed Asset List - Lonoke.




                                                3
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 78 of 435
                                       Schedule 1.1(c)
                                    Assumed FF&E Leases

   1. Lease Agreement, dated as of December 19, 2016, by and between Remington Arms Company,
      LLC and De Lage Landen Financial Services, Inc.

   2. Master Equipment Rental Agreement, dated as of December 31, 2019, by and between Remington
      Arms Company, LLC and Wiese USA, Inc.




                                               4
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                     Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 79 of 435
                                        Schedule 1.1(d)
                                      Owned Motor Vehicles


   1. See attached Fixed Asset List - Lonoke.




                                                5
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 80 of 435
                                  Schedule 1.1(e)
                 Assumed Motor Vehicle Leases; Leased Motor Vehicles

None.




                                         6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 81 of 435
                                           Schedule 1.1(g)
                                         Business IP Licenses

   1. For the avoidance of doubt, each of the following Contracts constitutes a 365 Contract and shall be
      assumed by Buyer; provided, however, the below list may be updated after the date hereof in
      accordance with Section 1.5 of the Agreement.




                                                   7
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 82 of 435
                                                                                                                                                             Latest Cure Cost
                     Relates      Location
                                                                                                                                                                 Estimate
                     Primarily    /                                                                                                Inception   Expiration           (1)
#      Category      to           Function    Contract Counter Party                            Services Provided       Type          Date        Date
1      Corporate     Corporate    HR          SAP Success Factors                               Premium Content         Contract    12/31/16    12/30/21                   50,960
                                                                                                Management (PCM)
2      Corporate     Corporate    IT          CISCO SmartNet (via SHI)                          Cisco Equipment         Contract    Annual      12/31/20                      N/A
                                                                                                Maintenance
3      Corporate     Corporate    IT          DPSI(2)                                           Scanner Maint.          Contract   10/02/18     12/31/20                    9,348
4      Corporate     Corporate    IT          Paymetric                                         Credit Card             Contract   12/21/10     12/31/20                   38,262
                                                                                                Tokenization
5      Corporate     Corporate    IT          SEI                                               HP / EMC Maint.         Contract   04/01/20     03/31/23                    2,006
6      Corporate     Corporate    IT          Windstream                                        Global WAN              Contract   09/01/17     03/26/24                      N/A
7      Corporate     Corporate    IT          Panaya                                            Testing Automation      Contract   05/31/18     05/31/21                    7,372
8      Corporate     Corporate    IT          AT&T                                              IP Flex at Madison      Contract   08/01/18     08/01/21                    2,174
9      Corporate     Corporate    IT          DPSI                                              Printer Maint.          Contract   09/07/18     09/07/21                      N/A
10     Corporate     Corporate    IT          Microsoft EA & SCE                                Microsoft Licensing;    Contract   10/31/18     10/31/21                    6,819
                                                                                                excludes subscription
11     Corporate     Corporate    IT          ERP Maestro                                       SAP SOD                 Contract   02/06/19     02/05/22                    1,769
12     Corporate     Corporate    IT          Sunview Software                                  Change Gear             Contract   03/30/16     03/31/21                      N/A
13     Corporate     Corporate    IT          NetBrain                                          Network Monitoring      Contract   06/28/19     06/30/22                    9,052
                                                                                                Tool
14     Corporate     Corporate    IT          SAP C4C                                           SAP C4C Licensing       Contract   07/12/13      Annual                   472,524
15     Corporate     Corporate    IT          Segra (formerly Data Chambers / Northstate)       Data Center Hosting     Contract   02/20/14    2/29/2021                   53,592
16     Corporate     Corporate    IT          Darktrace                                         Network Packet AI       Contract   05/31/19     05/31/22                      N/A
17     Corporate     Corporate    Licensing   Coastal Pet                                       Licensing - Outbound    Contract   01/18/17     12/31/21                    1,341
18     Corporate     Corporate    Licensing   Spectrum / Remington Products, Inc.               Intellectual Property   Contract   12/5/1986      (See                          235
                                                                                                Licensing Agreement                            Footnote 3)



     Notes:
     (1) Amounts represent what has been recorded in the accounts payable ledger as of the petition date, noting that "N/A" means the Cure Cost is $0. These figures do not
     include (i) future commitments under the contracts, (ii) amounts due under development agreements, (iii) future commitments under any purchase orders and (iv) goods
     received and not invoiced. The Debtors are continuing to review and reconcile pre-petition liabilities and cure costs; all amounts are subject material change.
     (2) DPSI has multiple agreements; current accounts payable balance was not bifurcated by agreement but rather shown only once.
     (3) Contract does not have a specific end date. Certain licensing agreements may terminate upon expiration of the patent.




                                                                                            8
                      Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                          Desc
                                      Exhibit Ex. A - Vista Outdoor Inc. Page 83 of 435
Outbound Licenses

   1. Trademark License Agreement, dated as of March 19, 2015, by and between RA Brands, L.L.C.
      and Ashgrove Marketing, Ltd.

   2. Trademark License Agreement, dated as of July 1, 2011, by and between RA Brands, LLC and
      Baschieri & Pellagri, S.p.A., as amended by Amendment #1 to Trademark License Agreement
      dated as of June 28, 2019.

   3. Trademark License Agreement, dated as of May 17, 2012, by and between RA Brands, L.L.C. and
      Hi-Performance Designs, Inc., amended by Amendment #2 to Trademark License dated April 1,
      2019.

   4. Trademark License Agreement, dated as of January 1, 2020, by and between RA Brands, L.L.C.
      and IRIS USA, Inc.

   5. License Agreement, dated as of April 1, 2009, by and between RA Brands, LLC and Nippo Kogyo
      Co., Ltd., as amended by Amendment #1 to License Agreement dated as of March 31, 2012,
      Amendment #2 to License Agreement dated as of August 8, 2014, Amendment #3 to License
      Agreement dated as of March 31, 2017.

   6. Trademark License Agreement, dated as of May 22, 2012, by and between RA Brands, L.L.C. and
      Open Roads Brands, LLC, as amended by Renewal and Amendment #2 to Trademark License
      Agreement dated June 23, 2015.

   7. Trademark License Agreement, dated as of May 23, 2003, by and between RA Brands, LLC and
      Outdoor Cap Company, Inc., as amended by Amendment #1 to Trademark License Agreement
      dated as of October 26, 2006, Amendment #2 to Trademark License Agreement dated as of October
      24, 2007, Amendment #3 to Trademark License Agreement dated as of May 12, 2009, Amendment
      #4 to Trademark License Agreement dated as of July 1, 2009, Amendment #5 to Trademark License
      Agreement dated as of January 1, 2013, Amendment #6 to Trademark License Agreement dated as
      of April 1, 2014, Amendment #7 to Trademark License Agreement dated as of April 25, 2016, and
      Revival and Amendment #8 to Trademark License Agreement dated as of December 19, 2019.

   8. Trademark License Agreement, dated as of September 1, 2015, by and between RA Brands, LLC
      and Top Promotions Inc.

   9. Trademark License Agreement, dated as of January 1, 2017, by and between RA Brands, LLC and
       P.L. Austin Inc. d/b/a Vintage Editions, as amended by Amendment #1 to Trademark License
       Agreement dated as of February 12, 2020.




                                                9
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                        Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 84 of 435
                                          Schedule 1.1(h)
                                         Assumed Contracts

   1. For the avoidance of doubt, each of the following Contracts constitutes a 365 Contract and shall be
      assumed by Buyer; provided, however, the below list may be updated after the date hereof in
      accordance with Section 1.5 of the Agreement.

   2. The information in Schedule 1.1(g) is hereby incorporated by reference.




                                                  10
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 85 of 435
                                                                                                                                                   Latest
                                                                                                                                                   Cure
                                                                                                                                                    Cost
                     Relates        Location /                                                                          Inception    Expiration   Estimate
 #     Category      Primarily to   Function     Contract Counter Party            Services Provided         Type          Date         Date         (1)
 1     Ammunition    Lonoke         Federal      DHS-FLETC                         Federal Contract          Contract    04/27/17     05/27/22              N/A
 2     Ammunition    Lonoke         Federal      DHS-FLETC                         Federal Contract          Contract   10/07/19      09/30/24              N/A
 3     Ammunition    Lonoke         Lonoke       National Machinery, LLC           Tooling and Technology    Contract   11/20/15      05/18/34        92,605
 4     Ammunition    Lonoke         Lonoke       Video Jet                         VJ Service                Contract   12/11/17      12/31/20             6,575
 5     Ammunition    Lonoke         Lonoke       Arkansas Copier (De Large)        Copier and IT equipment   Lease      01/01/17      12/31/21             4,183
 6     Ammunition    Lonoke         Lonoke       Wiese Lifts                       Forklifts                 Lease      12/31/19      12/30/24        48,712
 7     Ammunition    Lonoke         Lonoke       Siemens                           Fire Alarm                Contract   06/06/18      06/05/25        13,228

Notes:
(1) Amounts represent what has been recorded in the accounts payable ledger as of the petition date, noting that "N/A" means the Cure
Cost is $0. These figures do not include (i) future commitments under the contracts, (ii) amounts due under development agreements,
(iii) future commitments under any purchase orders and (iv) goods received and not invoiced. The Debtors are continuing to review
and reconcile pre-petition liabilities and cure costs; all amounts are subject material change.




                                                                              11
                    Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                          Desc
                                    Exhibit Ex. A - Vista Outdoor Inc. Page 86 of 435
                                          Schedule 1.1(i)
                                         Acquired Permits

   1. The information in Schedule 4.8 is hereby incorporated by reference.




                                                 12
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20       Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 87 of 435
                                                                      Schedule 1.1(j)
                                                               Acquired Intellectual Property

(ii)
            I. Patents 1

                                                                                                        PatSnap Family (International Rights)
    Owner                  Patent Number   Description
    RA Brands, LLC         6,131,515       ELECTRIC PRIMER
    RA Brands, LLC         6,478,903       NON-TOXIC PRIMER MIX                                         AT315016T | AU2001072180A1 | AU782638B2 |
                                                                                                        BRPI0104341A2 | CA2357632A1 | CA2357632C |
                                                                                                        CN1179928C | CN1349959A | DE60116453D1 |
                                                                                                        DE60116453T2 | EP1195366A2 | EP1195366A3 |
                                                                                                        EP1195366B1 | HK1045832A | HK1045832A1 |
                                                                                                        IL145482A | IL145482D0 | KR1020020027280A |
                                                                                                        MXPA01010110A | US6478903
    RA Brands, LLC         5,646,367       CONDUCTIVE PRIMER MIX (RA-0272)
    RA Brands, LLC         5,811,723       SOLID COPPER HOLLOW POINT BULLET

    RA Brands, LLC         5,684,268       LEAD-FREE PRIMER MIX
    RA Brands, LLC         5,917,143       FRANGIBLE POWDERED IRON PROJECTILES
    RA Brands, LLC         6,691,623       FRANGIBLE POWDERED IRON PROJECTILES
    RA Brands, LLC         6,073,560       SABOT
    RA Brands, LLC         7,201,104       LEAD ATTACHED SABOT SLUG                                     BRPI0304109A2 | CA2437515A1 | CN1495404A |
                                                                                                        EP1391683A2 | EP1391683A3 | IL157493D0 |
                                                                                                        KR1020040018192A | MXPA03007580A |
                                                                                                        US20040079256A1 | US20070119330A1 |
                                                                                                        US60404979P0 | US7201104 | US8261667
    RA Brands, LLC         8,128,766       BISMUTH-OXIDE PRIMER MIXTURE                                 CA2556595A1 | CA2556595C | US20050183805A1 |
                                                                                                        US20050189053A1 | US20120125493A1 |
                                                                                                        US20140305555A1 | US8128766 | US8597445 |
                                                                                                        US8784583 | WO2006009579A2 | WO2006009579A3


1
  The foreign equivalent of the relevant U.S. patents that are listed in the “PatSnap Family” column will be assumed by Buyer to the extent possible. The patents
listed in the “PatSnap Family” column have expired and/or lapsed. Seller makes no representations about such patents.



                                                                               13
                           Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                     Desc
                                           Exhibit Ex. A - Vista Outdoor Inc. Page 88 of 435
                                                                        PatSnap Family (International Rights)
Owner            Patent Number   Description
RA Brands, LLC   6,272,993       ELECTRIC PRIMER (RA-0290A)

RA Brands, LLC   6,487,972       ELECTRIC PRIMER

RA Brands, LLC   6,892,647       LEAD FREE POWDERED METAL PROJECTILES

RA Brands, LLC   8,597,455       BISMUTH-OXIDE PRIMER COMPOSITION       CA2556595A1 | CA2556595C | US20050183805A1 |
                                                                        US20050189053A1 | US20120125493A1 |
                                                                        US20140305555A1 | US8128766 | US8597445 |
                                                                        US8784583 | WO2006009579A2 | WO2006009579A3
RA Brands, LLC   9,052,174       TIPPED PROJECTILES                     AU2008325066A1 | AU2008325066B2 | CA2697225A1
                                                                        | CZ2195603B6 | EP2195603A2 | EP2195603B1 |
                                                                        ES2425268T3 | MX2010002313A | MX311672B |
                                                                        US20120216700A1 | US60967207P0 | US9052174 |
                                                                        WO2009061545A2 | WO2009061545A3
RA Brands, LLC   8,261,667       LEAD ATTACHED SABOT SLUG               BRPI0304109A2 | CA2437515A1 | CN1495404A |
                                                                        EP1391683A2 | EP1391683A3 | IL157493D0 |
                                                                        KR1020040018192A | MXPA03007580A |
                                                                        US20040079256A1 | US20070119330A1 |
                                                                        US60404979P0 | US7201104 | US8261667
RA Brands, LLC   8,784,583       PRIMING MIXTURES FOR SMALL ARMS        CA2556595A1 | CA2556595C | US20050183805A1 |
                                                                        US20050189053A1 | US20120125493A1 |
                                                                        US20140305555A1 | US8128766 | US8597445 |
                                                                        US8784583 | WO2006009579A2 | WO2006009579A3
RA Brands, LLC   8,220,393       WAD WITH IGNITION CHAMBER              AU2009320150A1 | AU2009320150B2 |
                                                                        AU2013288690A1 | AU2014280889A1 | CA2741769A1
                                                                        | CA2878589A1 | EP2350559A1 | EP2872852A1 |
                                                                        MX2011004500A | MX2015000512A | MX320691B |
                                                                        US20100101444A1 | US20140076187A1 |
                                                                        US20140345488A1 | US61108678P0 | US61113286P0 |
                                                                        US8220393 | US8800449 | US9500453 |
                                                                        WO2010062584A1 | WO2010062584A4 |
                                                                        WO2010062584A9 | WO2014011628A1




                                                              14
                 Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20           Desc
                                 Exhibit Ex. A - Vista Outdoor Inc. Page 89 of 435
                                                                         PatSnap Family (International Rights)
Owner           Patent Number   Description
RA Brands LLC   8,011,128       APPARATUS AND METHOD OF USE FOR          US20110209378A1 | US8011128
                                UNIFORM MUZZLE LOADING


RA Brands LLC   8,800,449       WAD WITH IGNITION CHAMBER                AU2009320150A1 | AU2009320150B2 |
                                                                         AU2013288690A1 | AU2014280889A1 | CA2741769A1
                                                                         | CA2878589A1 | EP2350559A1 | EP2872852A1 |
                                                                         MX2011004500A | MX2015000512A | MX320691B |
                                                                         US20100101444A1 | US20140076187A1 |
                                                                         US20140345488A1 | US61108678P0 | US61113286P0 |
                                                                         US8220393 | US8800449 | US9500453 |
                                                                         WO2010062584A1 | WO2010062584A4 |
                                                                         WO2010062584A9 | WO2014011628A1

RA Brands LLC   9,188,414       REDUCED FRICTION EXPANDING BULLET WITH   AU2014265928A1 | CA2901145A1 | EP2956741A1 |
                                IMPROVED CORE RETENTION FEATURE AND      MX2015010565A | US20140230683A1 | US9188414 |
                                METHOD OF MANUFACTURING THE BULLET       WO2014186007A1




RA Brands LLC   9,500,453       WAD WITH IGNITION CHAMBER                AU2009320150A1 | AU2009320150B2 |
                                                                         AU2013288690A1 | AU2014280889A1 | CA2741769A1
                                                                         | CA2878589A1 | EP2350559A1 | EP2872852A1 |
                                                                         MX2011004500A | MX2015000512A | MX320691B |
                                                                         US20100101444A1 | US20140076187A1 |
                                                                         US20140345488A1 | US61108678P0 | US61113286P0 |
                                                                         US8220393 | US8800449 | US9500453 |
                                                                         WO2010062584A1 | WO2010062584A4 |
                                                                         WO2010062584A9 | WO2014011628A1

RA Brands LLC   9,506,731       MULTIPLE PROJECTILE FIXED CARTRIDGE      US20140261042A1 | US9506731




                                                         15
                Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20             Desc
                                Exhibit Ex. A - Vista Outdoor Inc. Page 90 of 435
                                                                         PatSnap Family (International Rights)
Owner           Patent Number   Description
RA Brands LLC   9,534,876       PROJECTILE AND MOLD TO CAST PROJECTILE   US20150226531A1 | US61855936P0 | US9534876



RA Brands LLC   9,778,002       SHOT CUP WAD                             AU2014277702A1 | CA2875089A1 | EP2887004A1 |
                                                                         MX2015000226A | US20150176954A1 | US61919031P0
                                                                         | US9778002

RA Brands LLC   D733,252        FIREARM BULLET AND PORTION OF FIREAM     AU2012287057A1 | AU2014209240A1 | CA2842326A1
                                CARTRIDGE (BLACK BAND)                   | CA2898919A1 | EP2737276A1 | EP2948728A1 |
                                                                         MX2014000995A | MX2015009540A |
                                                                         US20130025490A1 | US20140311372A1 |
                                                                         US20140331885A1 | US20150338198A1 | US8752484 |
                                                                         US8950333 | US9207052 | US9366512 | USD733252 |
                                                                         USD733834 | USD733835 | USD733836 | USD733837 |
                                                                         USD734419 | USD735289 | USD791264 | USD791265 |
                                                                         USD791266 | USD800244 | USD800245 | USD800246 |
                                                                         USD802705 | WO2013016330A1 | WO2014116950A1
RA Brands LLC   D733,834        FIREARM BULLET                           AU2012287057A1 | AU2014209240A1 | CA2842326A1
                                                                         | CA2898919A1 | EP2737276A1 | EP2948728A1 |
                                                                         MX2014000995A | MX2015009540A |
                                                                         US20130025490A1 | US20140311372A1 |
                                                                         US20140331885A1 | US20150338198A1 | US8752484 |
                                                                         US8950333 | US9207052 | US9366512 | USD733252 |
                                                                         USD733834 | USD733835 | USD733836 | USD733837 |
                                                                         USD734419 | USD735289 | USD791264 | USD791265 |
                                                                         USD791266 | USD800244 | USD800245 | USD800246 |
                                                                         USD802705 | WO2013016330A1 | WO2014116950A1

RA Brands LLC   D733,835        FIREARM BULLET                           AU2012287057A1 | AU2014209240A1 | CA2842326A1
                                                                         | CA2898919A1 | EP2737276A1 | EP2948728A1 |
                                                                         MX2014000995A | MX2015009540A |
                                                                         US20130025490A1 | US20140311372A1 |
                                                                         US20140331885A1 | US20150338198A1 | US8752484 |
                                                                         US8950333 | US9207052 | US9366512 | USD733252 |
                                                                         USD733834 | USD733835 | USD733836 | USD733837 |
                                                                         USD734419 | USD735289 | USD791264 | USD791265 |



                                                         16
                Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20             Desc
                                Exhibit Ex. A - Vista Outdoor Inc. Page 91 of 435
                                                                     PatSnap Family (International Rights)
Owner           Patent Number   Description
                                                                     USD791266 | USD800244 | USD800245 | USD800246 |
                                                                     USD802705 | WO2013016330A1 | WO2014116950A1

RA Brands LLC   D733,836        FIREARM BULLET                       AU2012287057A1 | AU2014209240A1 | CA2842326A1
                                                                     | CA2898919A1 | EP2737276A1 | EP2948728A1 |
                                                                     MX2014000995A | MX2015009540A |
                                                                     US20130025490A1 | US20140311372A1 |
                                                                     US20140331885A1 | US20150338198A1 | US8752484 |
                                                                     US8950333 | US9207052 | US9366512 | USD733252 |
                                                                     USD733834 | USD733835 | USD733836 | USD733837 |
                                                                     USD734419 | USD735289 | USD791264 | USD791265 |
                                                                     USD791266 | USD800244 | USD800245 | USD800246 |
                                                                     USD802705 | WO2013016330A1 | WO2014116950A1

RA Brands LLC   D733,837        FIREARM BULLET                       AU2012287057A1 | AU2014209240A1 | CA2842326A1
                                                                     | CA2898919A1 | EP2737276A1 | EP2948728A1 |
                                                                     MX2014000995A | MX2015009540A |
                                                                     US20130025490A1 | US20140311372A1 |
                                                                     US20140331885A1 | US20150338198A1 | US8752484 |
                                                                     US8950333 | US9207052 | US9366512 | USD733252 |
                                                                     USD733834 | USD733835 | USD733836 | USD733837 |
                                                                     USD734419 | USD735289 | USD791264 | USD791265 |
                                                                     USD791266 | USD800244 | USD800245 | USD800246 |
                                                                     USD802705 | WO2013016330A1 | WO2014116950A1

RA Brands LLC   D734,419        FIREARM BULLET                       AU2012287057A1 | AU2014209240A1 | CA2842326A1
                                                                     | CA2898919A1 | EP2737276A1 | EP2948728A1 |
                                                                     MX2014000995A | MX2015009540A |
                                                                     US20130025490A1 | US20140311372A1 |
                                                                     US20140331885A1 | US20150338198A1 | US8752484 |
                                                                     US8950333 | US9207052 | US9366512 | USD733252 |
                                                                     USD733834 | USD733835 | USD733836 | USD733837 |
                                                                     USD734419 | USD735289 | USD791264 | USD791265 |
                                                                     USD791266 | USD800244 | USD800245 | USD800246 |
                                                                     USD802705 | WO2013016330A1 | WO2014116950A1
RA Brands LLC   D735,289        FIREARM BULLET                       AU2012287057A1 | AU2014209240A1 | CA2842326A1
                                                                     | CA2898919A1 | EP2737276A1 | EP2948728A1 |



                                                     17
                Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20         Desc
                                Exhibit Ex. A - Vista Outdoor Inc. Page 92 of 435
                                                                          PatSnap Family (International Rights)
Owner           Patent Number   Description
                                                                          MX2014000995A | MX2015009540A |
                                                                          US20130025490A1 | US20140311372A1 |
                                                                          US20140331885A1 | US20150338198A1 | US8752484 |
                                                                          US8950333 | US9207052 | US9366512 | USD733252 |
                                                                          USD733834 | USD733835 | USD733836 | USD733837 |
                                                                          USD734419 | USD735289 | USD791264 | USD791265 |
                                                                          USD791266 | USD800244 | USD800245 | USD800246 |
                                                                          USD802705 | WO2013016330A1 | WO2014116950A1

RA Brands LLC   D791,264        FIREARM BULLET AND PORTIONS OF FIREARM    AU2012287057A1 | AU2014209240A1 | CA2842326A1
                                CARTRIDGE                                 | CA2898919A1 | EP2737276A1 | EP2948728A1 |
                                                                          MX2014000995A | MX2015009540A |
                                                                          US20130025490A1 | US20140311372A1 |
                                                                          US20140331885A1 | US20150338198A1 | US8752484 |
                                                                          US8950333 | US9207052 | US9366512 | USD733252 |
                                                                          USD733834 | USD733835 | USD733836 | USD733837 |
                                                                          USD734419 | USD735289 | USD791264 | USD791265 |
                                                                          USD791266 | USD800244 | USD800245 | USD800246 |
                                                                          USD802705 | WO2013016330A1 | WO2014116950A1

RA Brands LLC   D791,265        FIREARM BULLET AND PORTION OF A FIREARM   AU2012287057A1 | AU2014209240A1 | CA2842326A1
                                CARTRIDGE                                 | CA2898919A1 | EP2737276A1 | EP2948728A1 |
                                                                          MX2014000995A | MX2015009540A |
                                                                          US20130025490A1 | US20140311372A1 |
                                                                          US20140331885A1 | US20150338198A1 | US8752484 |
                                                                          US8950333 | US9207052 | US9366512 | USD733252 |
                                                                          USD733834 | USD733835 | USD733836 | USD733837 |
                                                                          USD734419 | USD735289 | USD791264 | USD791265 |
                                                                          USD791266 | USD800244 | USD800245 | USD800246 |
                                                                          USD802705 | WO2013016330A1 | WO2014116950A1

RA Brands LLC   D791,266        FIREARM BULLET AND PORTIONS OF FIREARM    AU2012287057A1 | AU2014209240A1 | CA2842326A1
                                CARTRIDGE                                 | CA2898919A1 | EP2737276A1 | EP2948728A1 |
                                                                          MX2014000995A | MX2015009540A |
                                                                          US20130025490A1 | US20140311372A1 |
                                                                          US20140331885A1 | US20150338198A1 | US8752484 |
                                                                          US8950333 | US9207052 | US9366512 | USD733252 |



                                                        18
                Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20              Desc
                                Exhibit Ex. A - Vista Outdoor Inc. Page 93 of 435
                                                                     PatSnap Family (International Rights)
Owner           Patent Number   Description
                                                                     USD733834 | USD733835 | USD733836 | USD733837 |
                                                                     USD734419 | USD735289 | USD791264 | USD791265 |
                                                                     USD791266 | USD800244 | USD800245 | USD800246 |
                                                                     USD802705 | WO2013016330A1 | WO2014116950A1

RA Brands LLC   D800,244        FIREARM BULLET                       AU2012287057A1 | AU2014209240A1 | CA2842326A1
                                                                     | CA2898919A1 | EP2737276A1 | EP2948728A1 |
                                                                     MX2014000995A | MX2015009540A |
                                                                     US20130025490A1 | US20140311372A1 |
                                                                     US20140331885A1 | US20150338198A1 | US8752484 |
                                                                     US8950333 | US9207052 | US9366512 | USD733252 |
                                                                     USD733834 | USD733835 | USD733836 | USD733837 |
                                                                     USD734419 | USD735289 | USD791264 | USD791265 |
                                                                     USD791266 | USD800244 | USD800245 | USD800246 |
                                                                     USD802705 | WO2013016330A1 | WO2014116950A1

RA Brands LLC   D800,245        FIREARM BULLET                       AU2012287057A1 | AU2014209240A1 | CA2842326A1
                                                                     | CA2898919A1 | EP2737276A1 | EP2948728A1 |
                                                                     MX2014000995A | MX2015009540A |
                                                                     US20130025490A1 | US20140311372A1 |
                                                                     US20140331885A1 | US20150338198A1 | US8752484 |
                                                                     US8950333 | US9207052 | US9366512 | USD733252 |
                                                                     USD733834 | USD733835 | USD733836 | USD733837 |
                                                                     USD734419 | USD735289 | USD791264 | USD791265 |
                                                                     USD791266 | USD800244 | USD800245 | USD800246 |
                                                                     USD802705 | WO2013016330A1 | WO2014116950A1
RA Brands LLC   D800,246        FIREARM BULLET                       AU2012287057A1 | AU2014209240A1 | CA2842326A1
                                                                     | CA2898919A1 | EP2737276A1 | EP2948728A1 |
                                                                     MX2014000995A | MX2015009540A |
                                                                     US20130025490A1 | US20140311372A1 |
                                                                     US20140331885A1 | US20150338198A1 | US8752484 |
                                                                     US8950333 | US9207052 | US9366512 | USD733252 |
                                                                     USD733834 | USD733835 | USD733836 | USD733837 |
                                                                     USD734419 | USD735289 | USD791264 | USD791265 |
                                                                     USD791266 | USD800244 | USD800245 | USD800246 |
                                                                     USD802705 | WO2013016330A1 | WO2014116950A1




                                                     19
                Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20         Desc
                                Exhibit Ex. A - Vista Outdoor Inc. Page 94 of 435
                                                                                          PatSnap Family (International Rights)
Owner            Patent Number   Description
RA Brands LLC    D802,705        FIREARM BULLET                                           AU2012287057A1 | AU2014209240A1 | CA2842326A1
                                                                                          | CA2898919A1 | EP2737276A1 | EP2948728A1 |
                                                                                          MX2014000995A | MX2015009540A |
                                                                                          US20130025490A1 | US20140311372A1 |
                                                                                          US20140331885A1 | US20150338198A1 | US8752484 |
                                                                                          US8950333 | US9207052 | US9366512 | USD733252 |
                                                                                          USD733834 | USD733835 | USD733836 | USD733837 |
                                                                                          USD734419 | USD735289 | USD791264 | USD791265 |
                                                                                          USD791266 | USD800244 | USD800245 | USD800246 |
                                                                                          USD802705 | WO2013016330A1 | WO2014116950A1
RA Brands, LLC   US8752484       Three component bullet with core retention feature and   AU2012287057A1 | AU2014209240A1 | CA2842326A1
                                 method of manufacturing the bullet                       | CA2898919A1 | EP2737276A1 | EP2948728A1 |
                                                                                          MX2014000995A | MX2015009540A |
                                                                                          US20130025490A1 | US20140311372A1 |
                                                                                          US20140331885A1 | US20150338198A1 | US8752484 |
                                                                                          US8950333 | US9207052 | US9366512 | USD733252 |
                                                                                          USD733834 | USD733835 | USD733836 | USD733837 |
                                                                                          USD734419 | USD735289 | USD791264 | USD791265 |
                                                                                          USD791266 | USD800244 | USD800245 | USD800246 |
                                                                                          USD802705 | WO2013016330A1 | WO2014116950A1
RA Brands, LLC   US8950333       Multi-component bullet with core retention feature and   AU2012287057A1 | AU2014209240A1 | CA2842326A1
                                 method of manufacturing the bullet                       | CA2898919A1 | EP2737276A1 | EP2948728A1 |
                                                                                          MX2014000995A | MX2015009540A |
                                                                                          US20130025490A1 | US20140311372A1 |
                                                                                          US20140331885A1 | US20150338198A1 | US8752484 |
                                                                                          US8950333 | US9207052 | US9366512 | USD733252 |
                                                                                          USD733834 | USD733835 | USD733836 | USD733837 |
                                                                                          USD734419 | USD735289 | USD791264 | USD791265 |
                                                                                          USD791266 | USD800244 | USD800245 | USD800246 |
                                                                                          USD802705 | WO2013016330A1 | WO2014116950A1
RA Brands, LLC   US9207052       Three component bullet with core retention feature and   AU2012287057A1 | AU2014209240A1 | CA2842326A1
                                 method of manufacturing the bullet                       | CA2898919A1 | EP2737276A1 | EP2948728A1 |
                                                                                          MX2014000995A | MX2015009540A |
                                                                                          US20130025490A1 | US20140311372A1 |
                                                                                          US20140331885A1 | US20150338198A1 | US8752484 |
                                                                                          US8950333 | US9207052 | US9366512 | USD733252 |
                                                                                          USD733834 | USD733835 | USD733836 | USD733837 |



                                                                    20
                 Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
                                 Exhibit Ex. A - Vista Outdoor Inc. Page 95 of 435
                                                                                                      PatSnap Family (International Rights)
Owner                Patent Number      Description
                                                                                                      USD734419 | USD735289 | USD791264 | USD791265 |
                                                                                                      USD791266 | USD800244 | USD800245 | USD800246 |
                                                                                                      USD802705 | WO2013016330A1 | WO2014116950A1
RA Brands, LLC       US9366512          Multi-component bullet with core retention feature and        AU2012287057A1 | AU2014209240A1 | CA2842326A1
                                        method of manufacturing the bullet                            | CA2898919A1 | EP2737276A1 | EP2948728A1 |
                                                                                                      MX2014000995A | MX2015009540A |
                                                                                                      US20130025490A1 | US20140311372A1 |
                                                                                                      US20140331885A1 | US20150338198A1 | US8752484 |
                                                                                                      US8950333 | US9207052 | US9366512 | USD733252 |
                                                                                                      USD733834 | USD733835 | USD733836 | USD733837 |
                                                                                                      USD734419 | USD735289 | USD791264 | USD791265 |
                                                                                                      USD791266 | USD800244 | USD800245 | USD800246 |
                                                                                                      USD802705 | WO2013016330A1 | WO2014116950A1
RA Brands, LLC                          Portion of a target                                           USD750727
                     USD750727

RA Brands, LLC                          Target                                                        USD744058
                     USD744058

RA Brands, LLC                          Portion of a target                                           USD747773
                     USD747773

RA Brands, LLC                          Shotshell wad with shot confinement feature
                     US8555785



         II. Copyrights

Jurisdiction        Entity                Registration        Published             Registered         Description
                                          Number
United States       RA Brands, L.L.C.     TX-4-623-182        April 30, 1996        March 25, 1998     Remington Country

United States       RA Brands, L.L.C.     TX-5-502-022        April 1, 2001         April 10, 2001     www.remington.com

United States       RA Brands, L.L.C.     TX-5-549-172        July 1, 2001          July 13, 2001      www.remington.com: July 2000

United States       RA Brands, L.L.C.     TX-5-594-362        August 1, 2002        August 15, 2002    www.remington.com: 08/01/02




                                                                               21
                    Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                            Desc
                                    Exhibit Ex. A - Vista Outdoor Inc. Page 96 of 435
United States   RA Brands, L.L.C.   TX-5-629-853   September 18,          November 2, 2001     Remington Arms Guide to Shooting and Hunting Safety
                                                   2001
United States   RA Brands, L.L.C.   TX-5-629-854   October 1, 2001        October 31, 2001     www.remington.com

United States   RA Brands, L.L.C.   VA-846-724     June 13, 1994          April 3, 1997        Fish logo

United States   RA Brands, L.L.C.   VAU-114-907    N/A                    August 11, 1987      Remington Marsh Grass

United States   RA Brands, L.L.C.   H64,178        March 16, 1976         April 9, 1976        “CANADIAN GEESE IN FLIGHT”

United States   RA Brands, L.L.C.   K222,150       August 4, 1971         September 16, 1971   “KNOW YOUR DUCKS” POSTER

United States   RA Brands, L.L.C.   K226,376       July 28, 1972          September 26, 1972   “KNOW YOUR UPLAND GAME BIRDS” POSTER

United States   RA Brands, L.L.C.   K231,173       August 27, 1973        October 4, 1973      “KNOW YOUR BIG GAME OF NORTH AMERICA” POSTER




                                                                     22
                Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                        Desc
                                Exhibit Ex. A - Vista Outdoor Inc. Page 97 of 435
           III. Trademarks 2


             Country                    Trademark               Registration         Owner                                      Goods
                                                                 Number
    European Community         1816                            11704608         RA Brands,
                                                                                L.L.C.
    Mexico                     1816                            1386669          RA BRANDS,
                                                                                L.L.C.
    US                         1816                            4548428          RA Brands,
                                                                                L.L.C.
    United States of America   2020                            4,693,025        RA Brands,        Gun scopes; spotting scopes
                                                                                L.L.C.
    European                   #1 AMERICAN BRAND               9127614          RA Brands,
    Community                  SINCE 1816 MORE                                  L.L.C.
                               PEOPLE CHOOSE
                               REMINGTON
    US                         20 TACTICAL*                    3257280          Remington
                                                                                Arms
                                                                                Company,
                                                                                LLC
    US                         20 VarTarg (Stylized)*          3287922          Remington
                                                                                Arms
                                                                                Company,
                                                                                LLC
    United States of America   2020 & Design                   4,693,072        RA Brands,        Gun scopes; spotting scopes
                                                                                L.L.C.
    US                         423 DAKOTA*                     3257279          Remington
                                                                                Arms
                                                                                Company,
                                                                                LLC
    US                         ACCELERATOR*                    1095914          RA Brands,
                                                                                L.L.C.
    US                         AIRMASTER*                      2978531          RA Brands,
                                                                                L.L.C.


2
    The trademarks with an asterisk (*) have expired and/or lapsed. Seller makes no representations about such trademarks.



                                                                                23
                       Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                           Desc
                                       Exhibit Ex. A - Vista Outdoor Inc. Page 98 of 435
         Country                 Trademark         Registration        Owner                                Goods
                                                     Number
US                         BASIC ISSUE OPTICS*    85/342,768      Remington
                                                                  Arms
                                                                  Company,
                                                                  LLC
US                         BIG SHOT               4548395         RA Brands,
                                                                  L.L.C.
Canada                     BLACK BELT             TMA940,219      RA Brands,   Ammunition
                                                                  L.L.C.
European Union             BLACK BELT             11624244        RA Brands,   Firearms; ammunition and projectiles; explosives; fireworks;
(Community)                                                       L.L.C.       ammunition for firearms; holders for ammunition; launchers
                                                                               for ammunition; large calibre ammunition; medium calibre
                                                                               ammunition; small calibre ammunition; pellets; bullets;
                                                                               rockets; shells; fuses for explosives; cartridges for firearms;
                                                                               bags for carrying firearms; protective cases adapted for
                                                                               firearms; protective shields adapted for firearms; scrapers for
                                                                               cleaning firearms; breeches of firearms; covers for firearms;
                                                                               barrel reflectors for firearms; firearm sights; foresights for
                                                                               firearms; sight protectors for firearms; sights, other than
                                                                               telescopic, for firearms; silencers for firearms; tripods and
                                                                               stands for firearms; cleaning brushes for firearms; parts and
                                                                               fittings for firearms
Mexico                     BLACK BELT             1374219         RA Brands,   Ammunition
                                                                  L.L.C.
United States of America   BLACK BELT             4,708,640       RA Brands,   Ammunition
                                                                  L.L.C.
US                         BLUE ROCK*             292568          RA Brands,
                                                                  L.L.C.
US                         BRITEBORE (STYLIZED)   2041024         RA Brands,
                                                                  L.L.C.
United States of America   BUCKHAMMER             2,841,836       RA Brands,   Ammunition
                                                                  L.L.C.
US                         BULLET (WORD)          3055409         RA Brands,
                                                                  L.L.C.
Canada                     BULLET DESIGN          TMA701,604      RA Brands,
                                                                  L.L.C.




                                                                  24
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 99 of 435
         Country                  Trademark    Registration        Owner                                Goods
                                                Number
US                         BULLET DESIGN      3198065         RA Brands,
                                                              L.L.C.
United States of America   CBEE22             1,648,789       RA Brands,   Ammunition
                                                              L.L.C.
European Union             CLAW               12019493        RA Brands,
(Community)                                                   L.L.C.
Mexico                     CLAW               1440090         RA BRANDS,
                                                              L.L.C.
US                         CLAW               4606403         RA Brands,
                                                              L.L.C.
US                         COMPACT ALLOY*     2082805         RA Brands,
                                                              L.L.C.
Canada                     CONQUEST*          TMA545,584      RA Brands,
                                                              L.L.C.
Canada                     COPPER SOLID*      1374525         RA Brands,
                                                              L.L.C.
European Union             COPPER SOLID       6464961         RA Brands,   Paints, varnishes, lacquers; preservatives against rust and
(Community)                                                   L.L.C.       against deterioration of wood; colorants; mordats; raw natural
                                                                           resins; metals in foil and powder form for painters, decorators,
                                                                           printers and artists; coatings; preservatives; protective coating
                                                                           for use in connection with firearms; Lubricants, gun lubricants
                                                                           and lubricants for bullets; gas for firearms; Firearms;
                                                                           ammunition; ammunition and projectiles; explosives;
                                                                           fireworks; ammunition for firearms; holders for ammunition;
                                                                           launchers for ammunition; medium calibre ammunition;
                                                                           pellets; bullets; rockets; shells; fuses for explosives; cartridges
                                                                           for firearms; bags for carrying firearms; protective cases
                                                                           adapted for firearms; protective shields adapted for firearms;
                                                                           scrapers for cleaning firearms; breeches of firearms; covers for
                                                                           firearms; barrel reflectors for firearms; firearm sights; sighting
                                                                           telescopes for firearms; foresights for firearms; sight protectors
                                                                           for firearms; sights, other than telescopic, for firearms;
                                                                           silencers for firearms; tripods and stands for firearms; cleaning
                                                                           brushes for firearms
United States of America   COPPER SOLID       3,500,765       RA Brands,   Ammunition
                                                              L.L.C.



                                                              25
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                        Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 100 of 435
         Country                   Trademark        Registration        Owner                             Goods
                                                      Number
United States of America   COPPER-LOKT             1,631,525       RA Brands,   Shot component of lead shot ammunition
                                                                   L.L.C.
France                     CORE-LOKT               1471364         RA Brands,   Firearms, ammunition and projectiles, explosives, substances
                                                                   L.L.C.       fireworks
United States of America   CORE-LOKT               530,361         RA Brands,   Ammunition, particularly fixed ammunition for small arms and
                                                                   L.L.C.       components and thereof
Canada                     CUSTOM CARRY            TMA720,656      RA Brands,
                                                                   L.L.C.
US                         CUSTOM CARRY*           3287241         RA Brands,
                                                                   L.L.C.
United States of America   DAKOTA                  2009886         Remington
                                                                   Arms
                                                                   Company,
                                                                   LLC
Canada                     Design Only (Circle)*   TMDA31732       Remington
                                                                   Arms
                                                                   Company,
                                                                   LLC
Canada                     DISINTEGRATOR           TMA548,072      RA Brands,   Ammunition
                                                                   L.L.C.
United States of America   DISINTEGRATOR             2,288,199     RA Brands,   Ammunition
                                                                   L.L.C.
US                         DOUBLE STRIKE*          3800934         RA Brands,
                                                                   L.L.C.
Canada                     DROP-DEAD BETTER        TMA733807       RA BRANDS,
                                                                   L.L.C.
European                   DROP-DEAD BETTER*       5595285         RA Brands,
Community                                                          L.L.C.
US                         DROP-DEAD BETTER*       3406987         RA Brands,
                                                                   L.L.C.
Canada                     DUPLEX                  TMA382,702      RA Brands,   Ammunition; namely, shotshells
                                                                   L.L.C.
US                         DUPLEX*                 1487521         RA Brands,
                                                                   L.L.C.
US                         E. REMINGTON & SONS,    3610508         RA Brands,
                           ILION, N.Y.*                            L.L.C.



                                                                   26
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 101 of 435
          Country                  Trademark    Registration        Owner                              Goods
                                                 Number
Canada                     ECHO                TMA720,267      RA Brands,
                                                               L.L.C.
US                         ECHO*               3337309         RA Brands,
                                                               L.L.C.
Canada                     ELITE HUNTER        TMA730,154      RA Brands,
                                                               L.L.C.
US                         ELITE HUNTER*       3309831         RA Brands,
                                                               L.L.C.
European                   ELITE SKINNER*      6530869         RA Brands,
Community                                                      L.L.C.
US                         ELITE SKINNER*      3599384         RA Brands,
                                                               L.L.C.
Australia                  ETRONX                 818762       RA Brands,   Firearms and ammunition
                                                               L.L.C.
European                   ETRONX              1443589         RA Brands,
Community                                                      L.L.C.
Switzerland                ETRONX                P-469.107     RA Brands,   Firearms and ammunition
                                                               L.L.C.
United States of America   ETRONX                2,553,080     RA Brands,   Ammunition
                                                               L.L.C.
Canada                     EXCURSION           TMA733,840      RA Brands,
                                                               L.L.C.
US                         EXCURSION*          3337310         RA Brands,
                                                               L.L.C.
Benelux                    EXPRESS             580117          RA Brands,   Ammunition
                                                               L.L.C.
Finland                    EXPRESS             200,172         RA Brands,   Ammunition, shotgun shells and cartridges and firearms
                                                               L.L.C.
France                     EXPRESS             95573376        RA Brands,   Ammunition, shotgun shells and cartridges and firearms
                                                               L.L.C.
Germany                    EXPRESS             39522063        RA Brands,   Ammunition, shotgun shell and cartridges and firearms
                                                               L.L.C.
Greece                     EXPRESS             142885          RA Brands,   Ammunition, namely shotgun shells; firearms, namely
                                                               L.L.C.       shotguns
Italy                      EXPRESS             714454          RA Brands,   Ammunition, shotgun shells and cartridges and firearms
                                                               L.L.C.



                                                               27
                    Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                     Desc
                                    Exhibit Ex. A - Vista Outdoor Inc. Page 102 of 435
         Country                      Trademark    Registration        Owner                                Goods
                                                    Number
Norway                     EXPRESS                172.88          RA Brands,   Ammunition, shotgun shells and cartridges and firearms
                                                                  L.L.C.
Switzerland                EXPRESS                442537          RA Brands,   Firearms; ammunition and projectiles; explosives; fireworks
                                                                  L.L.C.
United States of America   EXPRESS                1,629,078       RA Brands,   Shotgun shells
                                                                  L.L.C.
United States of America   EXPRESS                4507951         RA Brands,   Firearms, namely shotguns
                                                                  L.L.C.
US                         EXPRESS                2031473         RA Brands,
                                                                  L.L.C.
Canada                     F.A.S.T.               TMA759,472      RA Brands,
                                                                  L.L.C.
US                         F.A.S.T.*              3148490         RA Brands,
                                                                  L.L.C.
Canada                     FAST ACTION SOFT       TMA759,917      RA Brands,
                           TOUCH                                  L.L.C.
US                         FAST ACTION SOFT       3145310         RA Brands,
                           TOUCH*                                 L.L.C.
US                         FIRE BALL*             797013          RA Brands,
                                                                  L.L.C.
European Community         FIRST IN THE FIELD     11704558        RA Brands,
                                                                  L.L.C.
Mexico                     FIRST IN THE FIELD     1386668         RA BRANDS,
                                                                  L.L.C.
US                         FIRST IN THE FIELD     4548427         RA Brands,
                                                                  L.L.C.
Canada                     GOLDEN SABER           TMA764,695      RA Brands,   Ammunition, namely, bullets
                                                                  L.L.C.
European Union             GOLDEN SABER           6464952         RA Brands,   Paints, varnishes, lacquers; preservatives against rust and
(Community)                                                       L.L.C.       against deterioration of wood; colorants; mordants; raw natural
                                                                               resins; metals in foil and powder form for painters, decorators,
                                                                               printers and artists; coatings; preservatives; protective coating
                                                                               for use in connection with firearms; Lubricants, gun lubricants
                                                                               and lubricants for bullets; gas for firearms; Firearms;
                                                                               ammunition; ammunition and projectiles; explosives;
                                                                               fireworks; ammunition for firearms; holders for ammunition;



                                                                  28
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 103 of 435
         Country                  Trademark           Registration        Owner                                Goods
                                                       Number
                                                                                  launchers for ammunition; medium calibre ammunition;
                                                                                  pellets; bullets; rockets; shells; fuses for explosives; cartridges
                                                                                  for firearms; bags for carrying firearms; protective cases
                                                                                  adapted for firearms; protective shields adapted for firearms;
                                                                                  scrapers for vleaning firearms; breeches of firearms; covers for
                                                                                  firearms; barrel reflectors for firearms; firearm sights; sighting
                                                                                  telescopes for firearms; foresights for firearms; sight protectors
                                                                                  for firearms; sights, other than telescopic, for firearms;
                                                                                  silencers for firearms; tripods and stands for firearms; cleaning
                                                                                  brushes for firearms
United States of America   GOLDEN SABER               3,456,762      RA Brands,   Ammunition
                                                                     L.L.C.
US                         GREAT EASTERN              2498142        RA Brands,
                                                                     L.L.C.
United States of America   GREEN (Box)                  2,132,273    RA Brands,   Ammunition
                                                                     L.L.C.
United States of America   GREEN (Bullet With Green     2,673,478    RA Brands,   Ammunition, namely shotshells
                                  Casing)                            L.L.C.
Canada                     GUN CLUB                   TMA495,982     RA Brands,   Ammunition
                                                                     L.L.C.
United States of America   GUN CLUB                     2,220,937    RA Brands,   Ammunition
                                                                     L.L.C.
United States of America   HI-SPEED                     3,614,383    RA Brands,   Ammunition
                                                                     L.L.C.
Canada                     HOG HAMMER                 TMA927,085     RA Brands,   Ammunition
                                                                     L.L.C.
European Union             HOG HAMMER                   11503216     RA Brands,   Firearms; ammunition and projectiles; explosives; fireworks;
(Community)                                                          L.L.C.       ammunition for firearms; holders for ammunition; launchers
                                                                                  for ammunition; large calibre ammunition; medium calibre
                                                                                  ammunition; small calibre ammunition; pellets; bullets;
                                                                                  rockets; shells; fuses for explosives; cartridges for firearms;
                                                                                  bags for carrying firearms; protective cases adapted for
                                                                                  firearms; protective shields adapted for firearms; scrapers for
                                                                                  cleaning firearms; breeches of firearms; covers for firearms;
                                                                                  barrel reflectors for firearms; firearm sights; foresights for
                                                                                  firearms; sight protectors for firearms; sights, other than



                                                                     29
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                               Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 104 of 435
         Country                Trademark     Registration        Owner                                Goods
                                               Number
                                                                          telescopic, for firearms; silencers for firearms; tripods and
                                                                          stands for firearms; cleaning brushes for firearms; parts and
                                                                          fittings for firearms
Mexico                     HOG HAMMER           1361726      RA Brands,   Ammunition; firearms
                                                             L.L.C.
United States of America   HOG HAMMER          4,422,859     RA Brands,   Ammunition
                                                             L.L.C.
Canada                     HYPERSONIC         TMA918,832     RA Brands,   Ammunition
                                                             L.L.C.
Mexico                     HYPERSONIC           1355526      RA Brands,   Ammunition
                                                             L.L.C.
United States of America   HYPERSONIC          4,471,615     RA Brands,   Ammunition
                                                             L.L.C.
Australia                  HYPERSONIC STEEL     1353562      RA Brands,   Ammunition
                                                             L.L.C.
Canada                     HYPERSONIC STEEL   TMA814,336     RA Brands,   Ammunition
                                                             L.L.C.
European Union             HYPERSONIC STEEL     8982803      RA Brands,   Paints, varnishes, lacquers; preservatives against rust and
(Community)                                                  L.L.C.       against deterioration of wood; colorants; mordants; raw natural
                                                                          resins; metals in foil and powder form for painters, decorators,
                                                                          printers and artists; coatings; presevatives; protective coating
                                                                          in the nature of a polymer sealant used to improve resistance to
                                                                          wear and marring for exterior use on firearms ; Lubricants, gun
                                                                          lubricants and lubricants for bullets; gas for firearms;
                                                                          Firearms; ammunition; ammunition and projectiles;
                                                                          explosives; fireworks; ammunition for firearms; holders for
                                                                          ammunition; launchers for ammunition; medium calibre
                                                                          ammunition; pellets; bullets; rockets; shells; fuses for
                                                                          explosives; cartridges for firearms; bags for carrying firearms;
                                                                          protective cases adapted for firearms; protective shields
                                                                          adapted for fireauns; scrapers for cleaning firearms; breeches
                                                                          of firearms; covers for firearms; barrel reflectors for firearms;
                                                                          firearm sights; foresights for firearms; sight protectors for
                                                                          firearms; sights, other than telescopic, for firearms; silencers
                                                                          for firearms; tripods and stands for fireamis; cleaning brushes
                                                                          for firearms



                                                             30
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                      Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 105 of 435
         Country                 Trademark       Registration        Owner                                Goods
                                                  Number
Japan                      HYPERSONIC STEEL     5346205         RA Brands,
                                                                L.L.C.
Mexico                     HYPERSONIC STEEL     1162499         RA Brands,
                                                                L.L.C.
New Zealand                  HYPERSONIC STEEL      821770       RA Brands,   Ammunition
                                                                L.L.C.
United States of America     HYPERSONIC STEEL     3,929,560     RA Brands,   Ammunition
                                                                L.L.C.
US                         INJECT ALLOY*        1399828         RA Brands,
                                                                L.L.C.
US                         INJECT ALLOY*        2121942         RA Brands,
                                                                L.L.C.
France                     KLEANBORE            1471365         RA Brands,
                                                                L.L.C.
New Zealand                KLEANBORE                63761       RA Brands,   All goods in class including firearms, particularly military and
                                                                L.L.C.       sporting rifles, shotguns, industrial guns, and parts thereof, and
                                                                             ammunition, particularly metallic cartridges, metallic shot
                                                                             shells, paper shot shells, industrial gun shells, empty metallic
                                                                             and paper shells, blank cartridges, caps, primers, wads, shot,
                                                                             bullets, and power cartridges for powder actuated tools and
                                                                             devices
Rwanda                     KLEANBORE            1959/006391     Remington
                                                                Arms
                                                                Company,
                                                                LLC
South Africa               KLEANBORE               59/1189      RA Brands,   Firearms, ammunition, tools
                                                                L.L.C.
United Kingdom             KLEANBORE               915172       RA Brands,   Cartridges (explosives) for small arms and priming materials
                                                                L.L.C.       for such cartridges
United States of America   KLEANBORE               223,998      RA Brands,   Ammunition
                                                                L.L.C.
United States of America     MANAGED-RECOIL       3,365,501     RA Brands,   Ammunition
                                                                L.L.C.
US                         MASTER*              4032817         Remington
                                                                Arms




                                                                31
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 106 of 435
         Country                  Trademark    Registration        Owner                               Goods
                                                Number
                                                              Company,
                                                              LLC
US                         MOISTUREGUARD         4142044      RA Brands,
                                                              L.L.C.
United States of America   MZL                  4,729,388     RA Brands,   Gun-cleaning preparations; Gun cleaning lubricants; Gun
                                                              L.L.C.       cleaning patches
United States of America   NITRO 27             2,041,087     RA Brands,   Ammunition
                                                              L.L.C.
United States of America   NITRO MAG            1,086,881     RA Brands,   Ammunition
                                                              L.L.C.
US                         NITRO MAG*          3609442        RA Brands,
                                                              L.L.C.
United States of America   NITRO PHEASANT       3,397,580     RA Brands,   Ammunition
                                                              L.L.C.
United States of America   NITRO TURKEY         3,397,579     RA Brands,   Ammunition
                                                              L.L.C.
United States of America   NITRO-STEEL          3,365,502     RA Brands,   Ammunition
                                                              L.L.C.
Australia                  PETERS                1056190      RA Brands,   Ammunition
                                                              L.L.C.
Canada                     PETERS              TMA711,662     RA Brands,   Ammunition
                                                              L.L.C.
China (People's            PETERS              4575394        RA Brands,
Republic)                                                     L.L.C.
European Union             PETERS                4367868      RA Brands,   Ammunition
(Community)                                                   L.L.C.
Germany                    PETERS                1093458      RA Brands,   Firearms, ammunition and projectiles as well as their parts,
                                                              L.L.C.       explosives
Mexico                     PETERS                952523       RA Brands,   Ammunition
                                                              L.L.C.
United States of America   PETERS                324,506      RA Brands,   Ammunition, particularly metallic cartridges, empty metallic
                                                              L.L.C.       shells, cartridges
United States of America   PETERS               3,020,566     RA Brands,   Ammunition
                                                              L.L.C.
United States of America   PETERS (Stylized)      60,728      RA Brands,   Cartridges
                                                              L.L.C.



                                                              32
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                       Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 107 of 435
         Country                 Trademark           Registration        Owner                             Goods
                                                      Number
Canada                     POWER LEVEL               TMA736,422     RA Brands,   Small arms ammunition
                                                                    L.L.C.
US                         POWER LEVEL*              3387463        RA Brands,
                                                                    L.L.C.
Australia                  POWER PISTON                1798271      RA Brands,   Ammunition, namely, wad columns for shotshells
                                                                    L.L.C.
Australia                  POWER PISTON              A203107        RA Brands,
                                                                    L.L.C.
Benelux                    POWER PISTON              99303          RA Brands,
                                                                    L.L.C.
Canada                     POWER PISTON              TMA154692      RA Brands,   Shotshells containing wad columns and wad columns sold as
                                                                    L.L.C.       components
Denmark                    POWER PISTON              VR196700566    RA Brands,
                                                                    L.L.C.
European Union             POWER PISTON               IR1310272     RA Brands,   Ammunition, namely, wad columns for shotshells
(Community)                                                         L.L.C.
France                     POWER PISTON              1354441        RA Brands,
                                                                    L.L.C.
Germany                    POWER PISTON              835604         RA Brands,
                                                                    L.L.C.
Greece                     POWER PISTON              35834          RA Brands,
                                                                    L.L.C.
Int'l Registration -       POWER PISTON               IR1310272     RA Brands,   Ammunition, namely, wad columns for shotshells
Madrid Protocol Only                                                L.L.C.
Norway                     POWER PISTON              70691          RA Brands,
                                                                    L.L.C.
Switzerland                POWER PISTON               IR1310272     RA Brands,   Ammunition, namely, wad columns for shotshells
                                                                    L.L.C.
United Kingdom             POWER PISTON                896507       RA Brands,   Ammunition
                                                                    L.L.C.
International              POWER PISTON &            1310272        RA Brands,
                           DESIGN                                   L.L.C.
United States of America   POWER PISTON (Stylized)     799,017      RA Brands,   Ammunition - namely, wad columns for shotshells
                                                                    L.L.C.
Norway                     POWER PISTON and          201610873      RA Brands,
                           Design                                   L.L.C.



                                                                    33
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 108 of 435
          Country                 Trademark         Registration        Owner                                Goods
                                                      Number
Norway                     POWER PISTON*             IR1310272     RA Brands,   Ammunition, namely, wad columns for shotshells
                                                                   L.L.C.
Sweden                     POWER PISTON             120082         RA Brands,
                                                                   L.L.C.
Switzerland                POWER PISTON             348.376        RA Brands,
                                                                   L.L.C.
Finland                    POWER-LO KT              221597         RA Brands,
                                                                   L.L.C.
France                     POWER-LO KT              1471363        RA Brands,
                                                                   L.L.C.
Canada                     POWER-LO KT*             TMA587,761     RA Brands,
                                                                   L.L.C.
Canada                     POWER-LO KT PREMIER      TMA7I0,896     RA Brands,
                           CORELOKT ULTRA                          L.L.C.
                           BONDED
US                         POWER-LOKT (Stylized)*   818517         RA Brands,
                                                                   L.L.C.
US                         PPC*                     1419124        Remington
                                                                   Arms
                                                                   Company,
                                                                   LLC
US                         PPC*                     3349403        Remington
                                                                   Arms
                                                                   Company,
                                                                   LLC
United States of America   PREMIER                    1,908,366    RA Brands,   Ammunition
                                                                   L.L.C.
US                         PREMIER*                 3556214        RA Brands,
                                                                   L.L.C.
Canada                      PREMIER CORE-LOKT       TMA710,896     RA Brands,   Small arms ammunition
                              ULTRA BONDED                         L.L.C.
European Union              PREMIER CORE-LOKT         4954871      RA Brands,   Paints, varnishes, lacquers; preservatives against rust and
(Community)                   ULTRA BONDED                         L.L.C.       against deterioration of wood; colorants; mordants; raw natural
                                                                                resins; metals in foil and powder form for painters, decorators,
                                                                                printers and artists; coatings; preservatives; protective coating
                                                                                for use in connection with firearms; Lubricants, gun lubricants



                                                                   34
                    Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                                    Exhibit Ex. A - Vista Outdoor Inc. Page 109 of 435
         Country                   Trademark      Registration        Owner                               Goods
                                                   Number
                                                                              and lubricants for bullets; gas for firearms; Firearms;
                                                                              ammunition and projectiles; explosives; fireworks;
                                                                              ammunition for firearms; holders for ammunition; launchers
                                                                              for ammunition; medium calibre ammunition; pellets; bullets;
                                                                              rockets; shells; fuses for explosives; cartridges for firearms;
                                                                              bags for carrying firearms; protective cases adapted for
                                                                              firearms; protective shields adapted for firearms; scrapers for
                                                                              cleaning firearms; breeches of firearms; covers for firearms;
                                                                              barrel reflectors for firearms; firearm sights; foresights for
                                                                              firearms; sight protectors for firearms; sights, other than
                                                                              telescopic, for firearms; silencers for firearms; tripods and
                                                                              stands for firearms
Canada                     R (Stylized)           TMA497,716     RA Brands,
                                                                 L.L.C.
United States of America   R (Stylized)            2,061,907     RA Brands,   Firearms and ammunition, namely, shotguns, rifles, metallic
                                                                 L.L.C.       cartridges, shotshells, caps
United States of America   R (Stylized)             4827872      RA Brands,
                                                                 L.L.C.
US                         R (Stylized)           2211023        RA Brands,
                                                                 L.L.C.
Mexico                     R DEFENSE and Design   1388649        RA BRANDS,
                                                                 L.L.C.
European Union             R DEFENSE Logo          11790409      RA Brands,   Firearms; ammunition and projectiles; explosives; fireworks;
(Community)                                                      L.L.C.       ammunition for firearms; holders for ammunition; launchers
                                                                              for ammunition; medium calibre ammunition; pellets; bullets;
                                                                              rockets; shells; fuses for explosives; cartridges for firearms;
                                                                              bags for carrying firearms; protective cases adapted for
                                                                              firearms; protective shields adapted for firearms; scrapers for
                                                                              cleaning firearms; breeches of firearms; covers for firearms;
                                                                              barrel reflectors for firearms; firearm sights; foresights for
                                                                              firearms; sight protectors for firearms; sights, other than
                                                                              telescopic, for firearms; silencers for firearms; tripods and
                                                                              stands for firearms; cleaning brushes for firearms; parts and
                                                                              fittings for firearms
US                         R-25 GIi                 5042485      RA Brands,
                                                                 L.L.C.



                                                                 35
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 110 of 435
          Country                 Trademark    Registration        Owner                               Goods
                                                  Number
United States of America   R2Mi                 Appln. No.    RA Brands,
                                                88/842,808    L.L.C.
                                                 (Pending)
US                         R51                4614494         RA Brands,
                                                              L.L.C.
US                         R700 & DESIGN*     4023818         RA Brands,
                                                              L.L.C.
US                         REM                  1960454       RA Brands,
                                                              L.L.C.
US                         REM                  4240074       RA Brands,
                                                              L.L.C.
US                         REM ALL IN         4552751         RA Brands,
                                                              L.L.C.
Canada                     REM DRI            TMA683,782      RA Brands,
                                                              L.L.C.
US                         REM DRI            3080581         RA Brands,
                                                              L.L.C.
African Intellectual       REMINGTON              15821       RA Brands,   Firearms - namely, military and sporting rifles; shotguns,
Property Organization                                         L.L.C.       pistols, air rifles and parts thereof; and ammunition-namely,
(OAPI)                                                                     metallic cartridges, metallic shot shells, paper shotshells ,
                                                                           empty metallic and paper shells, blank cartridges, caps,
                                                                           primers, wads shot and bullets
Argentina                  REMINGTON          1967026         RA Brands,
                                                              L.L.C.
Australia                  REMINGTON              65782       RA Brands,   Ammunition
                                                              L.L.C.
Australia                  REMINGTON          A18407          RA Brands,
                                                              L.L.C.
Austria                    REMINGTON              41764       RA Brands,   Cutlery, tools, scythes, sickles and cutting, slashing and
                                                              L.L.C.       stabbing weapons, powder actuated tools ; Firearms,
                                                                           particularly military and sporting rifles, shotguns, industrial
                                                                           guns and parts thereof; ammunition; Machines, machine parts,
                                                                           driving belts flexible pipes; coin- freed apparatus, household
                                                                           and kitchen utensils, etc.
Belarus                    REMINGTON          6475            RA Brands,
                                                              L.L.C.



                                                              36
                    Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                      Desc
                                    Exhibit Ex. A - Vista Outdoor Inc. Page 111 of 435
      Country             Trademark       Registration        Owner                                 Goods
                                           Number
Benelux              REMINGTON              98650        RA Brands,   Powered chain saws (gasoline, pneumatic or electric), concrete
                                                         L.L.C.       rubbing machines, concrete vibrators, power trailers, concrete
                                                                      screeds, cutÂ¬off saws and sail grinders, drills, screwdrivers,
                                                                      put setters, impact wrenches, grinders, sanders and circular
                                                                      saws, terrazzo grinders, flexible shaft grinders, sanders,
                                                                      polishers, brushes, parts, accessories and attachments for the
                                                                      aforesaid tools including chain saw guide bars, chain saw
                                                                      sprockets, saw chains, flexible shafts, spindles and electric
                                                                      motors but not included wheels, blades, discs and similar
                                                                      devices which are abrasive coated; powder actuated stud
                                                                      drivers, hole punchers, livestock stunning tools and 8 gauge
                                                                      industrial kiln guns, their parts, accessories and devices
                                                                      including studs, pins and mechanically held expansion bolts
                                                                      (not included in other classes); Hand manipulated chain saws,
                                                                      concrete vibrators, power trailers, concrete screeds, cut-off
                                                                      saws and sail grinders, drills, screwdrivers, put setters, impact
                                                                      wrenches, grinders, sanders and circular saws, terrazzo
                                                                      grinders, flexible shaft grinders, sanders, polishers, brushes,
                                                                      parts, accessories and attachments for the aforesaid tools
                                                                      including chain saw guide bars, chain saw sprockets, saw
                                                                      chains, flexible shafts, spindles and electric motors but not
                                                                      included wheels, blades, discs and similar devices which are
                                                                      abrasive coated; powder actuated stud drivers, hole punchers,
                                                                      livestock stunning tools and 8 gauge industrial kiln guns, their
                                                                      parts, accessories and devices including studs, pins and
                                                                      mechanically held expansion bolts (not included in other
                                                                      classes)
Benelux              REMINGTON               99281       RA Brands,   Lubricants, particularly gun oils and bullet lubricants ;
                                                         L.L.C.       Firearms, particularly military and sporting rifles, shotguns,
                                                                      pistols, industrial guns and gun implements and parts and
                                                                      accessories thereof, and ammunition, particularly mtallic
                                                                      cartridges, metallic shot shells, paper shot shells, industrial gun
                                                                      shells, empty metallic and paper shells, blank cartridges, caps,
                                                                      primers, wads, shot and bullets, and power cartridges for
                                                                      powder actuated tools and devices




                                                         37
                Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                      Desc
                                Exhibit Ex. A - Vista Outdoor Inc. Page 112 of 435
          Country              Trademark      Registration        Owner                                Goods
                                               Number
Bolivia                   REMINGTON            65258-A       RA Brands,   Gunpowder and explosives for all use, including industrial use,
                                                             L.L.C.       fireworks, cartridges, projectiles and firearms and war material
                                                                          in general
Brazil                    REMINGTON             3360580      RA Brands,   Firearms and ammunition
                                                             L.L.C.
Brazil                    REMINGTON            816093091     RA Brands,   Firearms and ammunition
                                                             L.L.C.
Canada                    REMINGTON          TM55373         Remington
                                                             Arms
                                                             Company,
                                                             LLC
Canada                    REMINGTON          TMA468,948      RA Brands,
                                                             L.L.C.
Canada                    REMINGTON          TMDA020942      RA Brands,   Rifles, shotguns, pistols, cartridges, cartridge shells, shot gun
                                                             L.L.C.       cartridges, paper shot shells, powders, wads, percussion caps,
                                                                          primers, bullets and shot
Caribbean                 REMINGTON              1085        RA Brands,   Firearms and ammunition
Netherlands(Bonaire, St                                      L.L.C.
Eustatius, Saba)
China (People's           REMINGTON          630750          RA Brands,
Republic)                                                    L.L.C.
China (People's           REMINGTON          630807          RA Brands,
Republic)                                                    L.L.C.
China (People's           REMINGTON          630825          RA Brands,
Republic)                                                    L.L.C.
Colombia                  REMINGTON             105.703      RA Brands,   Firearms and ammunition accessories, ammunition, cartridge
                                                             L.L.C.       cases, blank cartridges, caps, primers and powder actuated
                                                                          tools
Colombia                  REMINGTON              2640        RA Brands,   Firearms, ammunition, projectiles, explosive Substances,
                                                             L.L.C.       fireworks
Costa Rica                REMINGTON          21743           RA Brands,
                                                             L.L.C.
Costa Rica                REMINGTON             168404       RA Brands,   Firearms and ammunition
                                                             L.L.C.
Curacao                   REMINGTON              15357       RA Brands,   Firearms and ammunition
                                                             L.L.C.



                                                             38
                    Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                      Desc
                                    Exhibit Ex. A - Vista Outdoor Inc. Page 113 of 435
         Country             Trademark       Registration        Owner                               Goods
                                              Number
Curacao (Old            REMINGTON           3812            RA Brands,
Code)                                                       L.L.C.
Czech Republic          REMINGTON                190834     RA Brands,   Firearms and ammunition
                                                            L.L.C.
Denmark                 REMINGTON             VG 1962       RA Brands,   Powder driven machine tools ; Firearms and parts thereof;
                                               00168        L.L.C.       ammunition
Denmark                 REMINGTON           VG196200168     RA Brands,
                                                            L.L.C.
Egypt                   REMINGTON           36              RA Brands,
                                                            L.L.C.
European Union          REMINGTON                64634      RA Brands,   Firearms and ammunition
(Community)                                                 L.L.C.
Finland                 REMINGTON           221596          RA Brands,
                                                            L.L.C.
France                  REMINGTON                1223308    RA Brands,   Firearms, ammunition and projectiles; explosive substances;
                                                            L.L.C.       fireworks
France                  REMINGTON                1471368    RA Brands,   Chemicals used in industry science & photography as well as
                                                            L.L.C.       in agriculture, horticulture & forestry; unprocessed artificial
                                                                         resins; unprocessed plastics; manures; fire extinguishing
                                                                         compositions; tempering & soldering preparations, etc.;
                                                                         Industrial oils & greases; lubricants; dust absorbing, wetting &
                                                                         binding compositions fuels (including motor spirit) &
                                                                         illuminants; candles wicks ; Common metals & their alloys;
                                                                         metal building materials; transportation buildings of metal;
                                                                         materials of metal for railway tracks; non-electric cables &
                                                                         wires of common metal ironmongery small items of metal
                                                                         hardware; pipes & tubes of metal; safes; goods of common
                                                                         metal not included etc. ; Machines & Machine tools; motors
                                                                         (except for land vehicles); machine coupling & belting (except
                                                                         for land vehicles); agricultural implements; incubators for eggs
                                                                         ; Hand tools and implements (hand operated); cutlery; side
                                                                         arms; razors ; Firearms; ammunition & projectiles; explosives;
                                                                         fireworks ; Rubber gutta-percha gum asbestos mica & goods
                                                                         made from these materials & not included in other classes;
                                                                         plastics in extruded form for use in manufacture; packing
                                                                         stoping & insulating materials flexible pipes not of metal ;



                                                            39
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                     Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 114 of 435
         Country             Trademark       Registration        Owner                                Goods
                                              Number
                                                                         Ropes string nets tents awnings tarpaulins sails sacks & bags
                                                                         (not included in other classes); padding & stuffing materials
                                                                         (except of rubber or plastics); raw fibrous textile materials ;
                                                                         Clothing footwear headgear ; Games & playthings; gymnastic
                                                                         & sporting articles not included in other classes; decorations
                                                                         for Christmas trees ; Construction & repair ; Material treatment
                                                                         ; Miscellaneous
France                  REMINGTON           1630467         RA Brands,
                                                            L.L.C.
Germany                 REMINGTON              348084       RA Brands,   Shot guns, pistols, accessories for hand firearms, metallic
                                                            L.L.C.       cartridges, metallic shotshells, shot shells of paper and
                                                                         cardboard, cartridge covers consisting of metal or paper
                                                                         explosion cartridges, ignition caps, percussion caps, cartridge
                                                                         wads and bullets
Germany                 REMINGTON              869020       RA Brands,   Firearms, particularly, military and sporting rifles, shotguns,
                                                            L.L.C.       industrial guns and parts thereof; ammunition
Germany                 REMINGTON              928,260      RA Brands,   Firearms, military and sporting rifles, shotguns, pistols,
                                                            L.L.C.       industrial guns and parts thereof; explosives, inflammables,
                                                                         fireworks, projectiles and munitions, ammunition, metallic
                                                                         cartridges and shot shells; empty metallic cartridges and paper
                                                                         shells; blank cartridges, cartridge cases, caps, primers, wads,
                                                                         shot bullets and powder cartridges for power activated tools
Greece                  REMINGTON               14337       RA Brands,   Firearms, ammunition
                                                            L.L.C.
Greece                  REMINGTON               49834       RA Brands,   Firearms and firearm accessories, military and sporting rifles,
                                                            L.L.C.       shotguns, pistols, industrial guns and parts thereof; explosives,
                                                                         inflammables, matches, fireworks projectiles and munitions,
                                                                         ammunition, metallic cartridges and shotshells; empty metallic
                                                                         shells
Guatemala               REMINGTON               12409       RA Brands,   Ammunition
                                                            L.L.C.
Honduras                REMINGTON           64504           RA Brands,
                                                            L.L.C.
Hong Kong               REMINGTON           4780            RA Brands,
                                                            L.L.C.




                                                            40
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                     Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 115 of 435
          Country                Trademark     Registration        Owner                                Goods
                                                Number
Israel                    REMINGTON              17800        RA Brands,   Firearms and parts thereof; ammunition
                                                              L.L.C.
Italy                     REMINGTON           659603          RA Brands,
                                                              L.L.C.
Italy                     REMINGTON           898380          RA Brands,
                                                              L.L.C.
Italy                     REMINGTON              1049345      RA Brands,   Firearms and ammunition
                                                              L.L.C.
Italy                     REMINGTON              1097635      RA Brands,   Firearms and ammunition
                                                              L.L.C.
Italy                     remington           0001394003      Remington
                                                              Arms
                                                              Company,
                                                              LLC
Italy                     REMINGTON           0001535182      RA BRANDS,
                                                              L.L.C.
Italy                     remington           0001609526      Remington
                                                              Arms
                                                              Company,
                                                              LLC
Jamaica                   REMINGTON               8554        RA Brands,   Firearms and ammunition
                                                              L.L.C.
Japan                     REMINGTON              416557       RA Brands,   Shotguns, pistols, revolvers, rifles, and other guns, accessories
                                                              L.L.C.       of gun; cartridges for all kinds of guns; components thereof
                                                                           (except torpedos)
Kazakhastan               REMINGTON           5377            RA Brands,
                                                              L.L.C.
Korea, Republic of        REMINGTON           40258978        RA Brands,
                                                              L.L.C.
Korea, Republic of              REMINGTON        40-5564      RA Brands,   Airgun, hunting gun, rifle, machine gun, pistol, cannon, anti-
                                                              L.L.C.       aircraft gun, trvoilless gun, motar, heavy machine-gun, gun
                                                                           barrel, safety lock, gun sight, cannon barrrel, cannon stand,
                                                                           gun support, case shot, air gun bullet, hunting gun bullet,
                                                                           bullet, machine-gun bullet, cannon ball, cartridge, smokeless
                                                                           powder, black powder, gun-cotton, dynamite, ammonium
                                                                           nitrate explosive, carlit, initial explosive, liquid explosive,



                                                              41
                     Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                      Desc
                                     Exhibit Ex. A - Vista Outdoor Inc. Page 116 of 435
         Country             Trademark       Registration        Owner                                Goods
                                              Number
                                                                         fuse, percussion cap, powder train, powder case, cartridge box,
                                                                         hand-grenade, landmine, depth charge, mine, torpedo, bomb,
                                                                         rocket bomb, guided missile, flare bomb, incendiary bomb,
                                                                         smoke shell, gas shell and bengal flame; Gun stand
Lebanon                 REMINGTON           97799           RA Brands,
                                                            L.L.C.
Malaya                  REMINGTON           47.0974359      RA Brands,
                                                            L.L.C.
Malaya                  REMINGTON           M/31841         RA Brands,
                                                            L.L.C.
Malaysia                REMINGTON           95/03574        RA Brands,
                                                            L.L.C.
Malaysia                    REMINGTON         M/85845       RA Brands,   Firearms and firearm accessories, military and sporting rifles,
                                                            L.L.C.       shotguns, pistols, revolvers, and parts thereof industrial guns
                                                                         and parts thereof, explosives, inflammables, projectiles and
                                                                         munitions, ammunition, cartridge cases, blank cartridges, caps,
                                                                         primer cartridges, caps, primers, etc.
Mexico                      REMINGTON           20059       RA Brands,   Firearms, particularly military and sporting rifles, shotguns and
                                                            L.L.C.       pistols and implements and accessories for guns rifles, and
                                                                         shotguns; ammunition, particularly metallic cartridges,
                                                                         metallic shotshells, paper shotshells, empty metallic and paper
                                                                         shells, blank paper shells, blank cartridges, etc.
Mexico                      REMINGTON          291554       RA Brands,   Firearms, ammuntion
                                                            L.L.C.
New Zealand                 REMINGTON          131933       RA Brands,   Firearms and firearms accessories in this class, rifles, shotguns
                                                            L.L.C.       and parts thereof, industrial guns and parts thereof in the this
                                                                         class, explosives, projectiles and munitions, ammunition,
                                                                         cartridge cases, blank cartridges, primers, wads and shot
                                                                         pellets
Norway                      REMINGTON          132892       RA Brands,   Firearms - namely, military and sporting rifles; shotguns,
                                                            L.L.C.       pistols, air rifles and parts thereof; and ammunition-namely,
                                                                         metallic cartridges, metallic shot shells, paper shotshells ,
                                                                         empty metallic and paper shells, blank cartridges, caps,
                                                                         primers, wads shot and bullets
Paraguay                    REMINGTON          280055       RA Brands,   Firearms; ammunition & Projectiles; explosives; fireworks
                                                            L.L.C.



                                                            42
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                     Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 117 of 435
         Country               Trademark       Registration        Owner                                  Goods
                                                Number
Paraguay                      REMINGTON          343409       RA Brands,   Firearms and ammunition
                                                              L.L.C.
Peru                          REMINGTON        76920-2001     RA Brands,   Firearms and ammuntion
                                                              L.L.C.
Poland                        REMINGTON          R-98155      RA Brands,   Firearms
                                                              L.L.C.
Portugal                      REMINGTON          160158       RA Brands,   Hunting guns, rifles, metallic shells, card shells for shots and
                                                              L.L.C.       cap guns
Puerto Rico               REMINGTON           11210           RA Brands,
                                                              L.L.C.
Russian Federation            REMINGTON          142128       RA Brands,   Firearms; ammunition and missiles; explosives; fireworks
                                                              L.L.C.
Rwanda                    REMINGTON           1959/006390     Remington
                                                              Arms
                                                              Company,
                                                              LLC
Singapore                 REMINGTON           T95/01482C      RA Brands,
                                                              L.L.C.
Slovakia                      REMINGTON          181110       RA Brands,   Firearms and ammuntion
                                                              L.L.C.
South Africa              REMINGTON           1995/15980      Remington
                                                              Arms
                                                              Company,
                                                              LLC
South Africa              REMINGTON           1995/15981      Remington
                                                              Arms
                                                              Company,
                                                              LLC
South Africa              REMINGTON           1999/00503      RA Brands,
                                                              L.L.C.
South Africa              REMINGTON           B1982/08467     Remington
                                                              Arms
                                                              Company,
                                                              LLC
Spain                         REMINGTON          107312       RA Brands,   Shotguns, pistols and rifles
                                                              L.L.C.



                                                              43
                     Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                       Desc
                                     Exhibit Ex. A - Vista Outdoor Inc. Page 118 of 435
         Country             Trademark       Registration        Owner                               Goods
                                              Number
Spain                       REMINGTON         1947427       RA Brands,
                                                            L.L.C.
St. Maarten                 REMINGTON           13679       RA Brands,   Firearms and ammunition
                                                            L.L.C.
Sweden                      REMINGTON          183624       RA Brands,   Machines and machine tools; motors (except for land
                                                            L.L.C.       vehicles); machine coupling and belting (except for land
                                                                         vehicles); agricultural implements; incubators for eggs; Hand
                                                                         tools and implements (hand operated); cutlery; side arms;
                                                                         razors; Firearms; ammunition and projectiles; explosives;
                                                                         fireworks
Switzerland                 REMINGTON          300058       RA Brands,   Power actuated tools particularly arranged to drive or propel a
                                                            L.L.C.       driving, penetrating, or other element by the explosion of a
                                                                         propellent charge, driving and driven elements for use in and
                                                                         parts of and accessories for such tools, fastening devices,
                                                                         studs, pins and bolts adapted to be driven by such tools,
                                                                         captive piston tools adapted for stunning animals, and captive
                                                                         piston tools for performing various mechanical operations;
                                                                         hand manipulated portable power tools driven by electric
                                                                         pneumatic or gasoline engine power, including specifically
                                                                         chain saws, polishers, buffers, sanders, routers, grinders,
                                                                         screwdrivers, planes, impact wrenches, augers, concrete
                                                                         vibrators, concrete surfacers, generators, pumps, trowels, earth
                                                                         borers, flexible shafts, spindles, and accessories and
                                                                         attachments for such tools ; Power actuated tools particularly
                                                                         arranged to drive or propel a driving, penetrating, or other
                                                                         element by the explosion of a propellent charge, driving and
                                                                         driven elements for use in and parts of and accessories for such
                                                                         tools, fastening devices, studs, pins and bolts adapted to be
                                                                         driven by such tools, captive piston tools adapted for stunning
                                                                         animals, and captive piston tools for performing various
                                                                         mechanical operations; hand manipulated portable power tools
                                                                         driven by electric pneumatic or gasoline engine power,
                                                                         including specifically chain saws, polishers, buffers, sanders,
                                                                         routers, grinders, screwdrivers, planes, impact wrenches,
                                                                         augers, concrete vibrators, concrete surfacers, generators,
                                                                         pumps, trowels, earth borers, flexible shafts, spindles, and
                                                                         accessories and attachments for such tools ; Firearms,


                                                            44
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                     Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 119 of 435
          Country               Trademark     Registration        Owner                                 Goods
                                               Number
                                                                          particularly military and sporting rifles, shotguns, industrial
                                                                          guns, and parts thereof, and ammunition, particularly metallic
                                                                          cartridges, metallic shot shells, paper shot shells, industrial gun
                                                                          shells, empty metallic and paper shells, blank cartridges, caps,
                                                                          primers, wads, shot, bullets, and power cartridges for power
                                                                          actuated tools and devices
Switzerland                    REMINGTON        408457       RA Brands,
                                                             L.L.C.
Turkey                         REMINGTON        131225       RA Brands,   Shotguns, pistols, battle guns, firearms and accessories, metal
                                                             L.L.C.       cartridges, hunting shots with metal cartridges, hunting shots
                                                                          with paper cartridges, empty metal or paper shot cartridges,
                                                                          dummies, percussion caps, fuses, primers and projectiles
Ukraine                        REMINGTON         12980       Remington    Firearms
                                                             Arms
                                                             Company,
                                                             LLC
United Kingdom                 REMINGTON        2023571      RA Brands,
                                                             L.L.C.
United States of America       REMINGTON        745,041      RA Brands,   Firearms and ammunition - namely, shotguns and parts
                                                             L.L.C.       thereof, rifles and parts thereof, metallic cartridges, shotshells,
                                                                          empty metallic shells, empty shotshells, blank cartridges, caps,
                                                                          primers, wads and bullets
United States of America       REMINGTON        2872763      RA Brands,   Industrial guns for use in kilns, mining and inseismic
                                                             L.L.C.       exploration
Uruguay                        REMINGTON        435.651      RA Brands,   Firearms and ammunition
                                                             L.L.C.
Uruguay                    REMINGTON         339739          RA Brands,
                                                             L.L.C.
US                         REMINGTON         330832          RA Brands,
                                                             L.L.C.
US                         REMINGTON         1092498         RA Brands,
                                                             L.L.C.
US                         REMINGTON         1843652         RA Brands,
                                                             L.L.C.
US                         REMINGTON         1908358         RA Brands,
                                                             L.L.C.



                                                             45
                    Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                       Desc
                                    Exhibit Ex. A - Vista Outdoor Inc. Page 120 of 435
         Country              Trademark        Registration        Owner                                 Goods
                                                Number
US                      REMINGTON             2019103         RA Brands,
                                                              L.L.C.
US                      REMINGTON             2091798         RA Brands,
                                                              L.L.C.
US                      REMINGTON             2109608         RA Brands,
                                                              L.L.C.
US                      REMINGTON             2282454         RA Brands,
                                                              L.L.C.
US                      REMINGTON             2377947         RA Brands,
                                                              L.L.C.
US                      REMINGTON             4614361         RA Brands,
                                                              L.L.C.
Venezuela               REMINGTON             12841           RA Brands,
                                                              L.L.C.
Venezuela               REMINGTON             20914           RA Brands,
                                                              L.L.C.
Venezuela                    REMINGTON          F012841       RA Brands,     Firearms, particularly military and hunting rifles, hunting
                                                              L.L.C.         shotguns, revolver and pistols, utensils, implements and
                                                                             accessories, implements for shot guns, ammunition,
                                                                             particularly metallic cartridges, metallic shotshells, paper
                                                                             shotshells, empty metallic and paper shells, blank cartridges,
                                                                             caps
Venezuela                    REMINGTON          F020914       RA Brands,     Firearms, ammunition
                                                              L.L.C.
Zimbabwe                REMINGTON             1519-95         Remington
                                                              Arms
                                                              Company Inc.
Zimbabwe                REMINGTON             1997/001520     Remington
                                                              Arms
                                                              Company Inc.
Brazil                  REMINGTON & BALL      3240363         RA Brands,
                        DEVICE                                L.L.C.
Chile                   REMINGTON & Ball      606.867         RA Brands,
                        Device                                L.L.C.
Chile                      REMINGTON & Ball      940246       RA Brands,     Arms of all kinds and explosive substances; destructive
                                Device                        L.L.C.         apparatus and substances of war; ammunition and shells;



                                                              46
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 121 of 435
          Country              Trademark           Registration        Owner                                Goods
                                                    Number
                                                                               armors; plates, shields and personal shelters against cutting
                                                                               weapons; projectiles and all other destruction means;
                                                                               pyrotechnic products, accessories and apparatus for target
                                                                               shooting; firearms and its parts and pieces
Pakistan                 REMINGTON (Ball Design)      31733       RA Brands,   Design - firearms, ammunition
                                                                  L.L.C.
Austria                    REMINGTON (Script)         74207       RA Brands,   Firearms, ammunition and projectiles; explosive substances;
                                                                  L.L.C.       fireworks
Argentina                REMINGTON (Stylized and   1985551        RA Brands,
                         Underlined)                              L.L.C.
Argentina                REMINGTON (Stylized and    2.693.910     RA Brands,   Firearms; ammunition and projectiles; explosive substances;
                                 Underlined)                      L.L.C.       fireworks
Australia                REMINGTON (Stylized and      18407       RA Brands,   Rifles and guns
                                 Underlined)                      L.L.C.
Austria                  REMINGTON (Stylized and   58032          RA Brands,
                         Underlined)                              L.L.C.
Benelux                  REMINGTON (Stylized and      98651       RA Brands,   Lubricants, in particular gun oils and bullet lubricants;
                                 Underlined)                      L.L.C.       Powered chain saws (gasoline, pneumatic or electric), concrete
                                                                               rubbing machines, concrete vibrators, power trailers, concrete
                                                                               screeds, cut off saws and sail grinders, drills, screwdrivers, put
                                                                               setters, impact wrenches, grinders, sanders and circular saws,
                                                                               terrazzo grinders, flexible shaft grinders, sanders, polishers,
                                                                               brushes, parts, accessories and attachments for the aforesaid
                                                                               tools including chain saw guide bars, chain saw sprockets, saw
                                                                               chains, flexible shafts, spindles and electric motors but not
                                                                               included wheels, blades, discs and similar devices which are
                                                                               abrasive coated; powder actuated stud drivers, hole punchers,
                                                                               livestock stunning tools and 8 gauge industrial kiln guns, their
                                                                               parts, accessories and devices including studs, pins and
                                                                               mechanically held expansion bolts (not included in other
                                                                               classes); Hand manipulated chain saws, concrete vibrators,
                                                                               power trailers, concrete screeds, cut off saws and sail grinders,
                                                                               drills, screwdrivers, put setters, impact wrenches, grinders,
                                                                               sanders and circular saws, terrazzo grinders, flexibles shaft
                                                                               grinders, sanders, polishers, brushes, parts, accessories and
                                                                               attachments for the aforesaid tools including chain saw guide



                                                                  47
                    Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                                    Exhibit Ex. A - Vista Outdoor Inc. Page 122 of 435
         Country                 Trademark           Registration        Owner                                Goods
                                                      Number
                                                                                 bars, chain saw sprockets, saw chains, flexible shafts, spindles
                                                                                 and electric motors but not included wheels, blades, discs and
                                                                                 similar devices which are abrasive coated,. powder actuated
                                                                                 stud drivers, hole punchers, livestock stunning tools and 8
                                                                                 gauge industrial kiln guns, their parts, accessories and devices
                                                                                 including studs, pins and mechanically held expansion bolts
                                                                                 (not included in other classes; Firearms, in particular military
                                                                                 and sporting rifles, shotguns, pistols, industrial guns and gun
                                                                                 implements, parts and accessories therefor; ammunition,
                                                                                 particularly metallic cartridges, metallic shot shells, paper shot
                                                                                 shells, industrial gun shells, empty metallic and paper shells,
                                                                                 blank cartridges; caps, primers, wads, shot, bullets and power
                                                                                 cartridges for powder actuated devices
Chile                      REMINGTON (Stylized and     882.915      RA Brands,   Firearms of all kind, parts thereof and accessories thereto,
                                Underlined)                         L.L.C.       ammunitions and cartridges; wads and apparatus for charging,
                                                                                 cleaning and keeping up arms
United Kingdom             REMINGTON (Stylized and     747428       RA Brands,   Firearms and parts thereof and ammunition
                                Underlined)                         L.L.C.
United States of America   REMINGTON (Stylized and     187,871      RA Brands,   Firearms, particularly military and sporting rifles, shotguns,
                                Underlined)                         L.L.C.       pistols, and parts thereof, metallic cartridges, empty metallic
                                                                                 shells, blank cartridges, caps, primer wads, shot, and bullets
US                         REMINGTON (Stylized and   2029536        RA Brands,
                           Underlined)                              L.L.C.
Argentina                  REMINGTON (Stylized)      2131555        RA Brands,
                                                                    L.L.C.
Benelux                     REMINGTON (Stylized)       315804       RA Brands,   Firearms and firearm accessories; military and sporting rifles,
                                                                    L.L.C.       shotguns, pistols, industrial guns and parts thereof, explosives,
                                                                                 inflammables, fireworks, projectiles and munitions,
                                                                                 ammunition, metallic cartridges and shot shells; empty
                                                                                 metallic and paper shells; blank cartridges, cartridge cases,
                                                                                 caps, primers, wads, shot bullets, and powder cartridges for
                                                                                 power activated tools ; Matches
Canada                     REMINGTON (Stylized)      TMA489,314     RA Brands,
                                                                    L.L.C.
Canada                     REMINGTON (Stylized)      TMA669,968     RA Brands,
                                                                    L.L.C.



                                                                    48
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                              Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 123 of 435
         Country              Trademark          Registration        Owner                                Goods
                                                  Number
Canada                  REMINGTON (Stylized)    TMA681,490      RA Brands,
                                                                L.L.C.
Canada                  REMINGTON (Stylized)    TMA752,771      RA Brands,
                                                                L.L.C.
Chile                   REMINGTON (Stylized)    672.128         RA Brands,
                                                                L.L.C.
Chile                    REMINGTON (Stylized)     1041951       RA Brands,   Firearms and projectiles, ammunition, explosives, fireworks
                                                                L.L.C.
China (People's         REMINGTON (Stylized)    9242352         RA Brands,
Republic)                                                       L.L.C.
China (People's         REMINGTON (Stylized)    9242353         RA Brands,
Republic)                                                       L.L.C.
Denmark                  REMINGTON (Stylized)     VR 1974       RA Brands,   Firearms, particularly military and sporting rifles, shotguns,
                                                   01985        L.L.C.       industrial guns and parts thereof, ammunitions, particularly
                                                                             ordinary gun cartridges, shotgun cartridges, industrial
                                                                             cartridges, cartridge cases of metal and paper, loose cartridges
                                                                             for power activated tools
Denmark                  REMINGTON (Stylized)     VR 1975       RA Brands,   Firearms and ammunition, namely, shotguns and parts thereof,
                                                   04394        L.L.C.       rifles and parts thereof
Denmark                 REMINGTON (Stylized)    VR197401985     RA Brands,
                                                                L.L.C.
Denmark                 REMINGTON (Stylized)    VR197504394     RA Brands,
                                                                L.L.C.
Mexico                  REMINGTON (Stylized)    910051          RA Brands,
                                                                L.L.C.
Mexico                  REMINGTON (Stylized)    943760          RA Brands,
                                                                L.L.C.
Mexico                  REMINGTON (Stylized)    995340          RA Brands,
                                                                L.L.C.
Nicaragua               REMINGTON (Stylized)    1488            RA Brands,
                                                                L.L.C.
Pakistan                 REMINGTON (Stylized)       74150       RA Brands,   Firearms including rifles, shotguns, pistols, industrial guns and
                                                                L.L.C.       parts thereof, ammunition including loaded cartridges, empty
                                                                             cartridge cases, caps, primers, wads, projectiles shot pellets,
                                                                             and other components, and blank cartridges




                                                                49
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 124 of 435
         Country                 Trademark         Registration        Owner                               Goods
                                                    Number
Panama                      REMINGTON (Stylized)      8882        RA Brands,   Firearms and ammuntion
                                                                  L.L.C.
South Africa                REMINGTON (Stylized)      296/21      RA Brands,   Firearms and ammunition
                                                                  L.L.C.
Switzerland                 REMINGTON (Stylized)    P-408,457     RA Brands,   Firearms; ammunition and projectiles; explosive substances;
                                                                  L.L.C.       fireworks
Taiwan                      REMINGTON (Stylized)     734414       RA Brands,   Firearms and ammunition
                                                                  L.L.C.
United Kingdom              REMINGTON (Stylized)     1005010      RA Brands,   Firearms and parts thereof included in Class 13, and
                                                                  L.L.C.       ammunition
United States of America   REMINGTON (Stylized)    1027328        RA Brands,
                                                                  L.L.C.
United States of America    REMINGTON (Stylized)     2872762      RA Brands,   Firearms and ammunition - namely, shotguns and parts thereof
                                                                  L.L.C.       rifles and parts thereof, metallic cartridges, shotshells, empty
                                                                               metallic shells, empty shotshells, blank cartridges, caps,
                                                                               primers, wads, and bullets
US                         REMINGTON (Stylized)    2012463        RA Brands,
                                                                  L.L.C.
US                         REMINGTON (STYLIZED)    2035984        RA Brands,
                                                                  L.L.C.
US                         REMINGTON (Stylized)    2792880        RA Brands,
                                                                  L.L.C.
US                         REMINGTON (Stylized)    2821830        RA Brands,
                                                                  L.L.C.
US                         REMINGTON (Stylized)    2824186        RA Brands,
                                                                  L.L.C.
US                         REMINGTON (Stylized)    2824187        RA Brands,
                                                                  L.L.C.
US                         REMINGTON (Stylized)    2824188        RA Brands,
                                                                  L.L.C.
US                         REMINGTON (Stylized)    2824189        RA Brands,
                                                                  L.L.C.
US                         REMINGTON (Stylized)    2824190        RA Brands,
                                                                  L.L.C.
US                         REMINGTON (Stylized)    2824191        RA Brands,
                                                                  L.L.C.



                                                                  50
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 125 of 435
         Country              Trademark         Registration        Owner                Goods
                                                 Number
US                      REMINGTON (Stylized)   2995937         RA Brands,
                                                               L.L.C
US                      REMINGTON (Stylized)   3001550         RA Brands,
                                                               L.L.C.
US                      REMINGTON (STYLIZED)   3339403         RA Brands,
                                                               L.L.C.
US                      REMINGTON (Stylized)   3999993         RA Brands,
                                                               L.L.C.
US                      REMINGTON (Stylized)   4086621         RA Brands,
                                                               L.L.C.
Canada                  REMINGTON (Stylized)   TMA681490       RA BRANDS,
                        Design                                 L.L.C.
Panama                  REMINGTON and Design   M8936-01        RA Brands,
                                                               L.L.C.
Paraguay                REMINGTON and Design   113989          Remington
                                                               Arms
                                                               Company,
                                                               LLC
Paraguay                REMINGTON and Design   140699          REMINGTON
                                                               ARMS
                                                               COMP. INC.
Paraguay                REMINGTON and Design   183291          RA BRANDS,
                                                               L. L. C.
Paraguay                REMINGTON and Design   418804          RA BRANDS,
                                                               LLC
Venezuela               REMINGTON and Design   F042140         Remington
                                                               Arms
                                                               Company,
                                                               LLC
US                      REMINGTON GAS          85/128,002      RA Brands,
                        PISTON                                 L.L.C.
Canada                   REMINGTON HTP HIGH    TMA936,742      RA Brands,   Ammunition
                              TERMINAL                         L.L.C.
                            PERFORMANCE




                                                               51
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20        Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 126 of 435
         Country                 Trademark       Registration        Owner                                Goods
                                                  Number
European Union             REMINGTON HTP HIGH     11681012      RA Brands,   Firearms; ammunition and projectiles; explosives; fireworks;
(Community)                     TERMINAL                        L.L.C.       ammunition for firearms; holders for ammunition; launchers
                              PERFORMANCE                                    for ammunition; large calibre ammunition; medium calibre
                                                                             ammunition; small calibre ammunition; pellets; bullets;
                                                                             rockets; shells; fuses for explosives; cartridges for firearms;
                                                                             bags for carrying firearms; protective cases adapted for
                                                                             firearms; protective shields adapted for firearms; scrapers for
                                                                             cleaning firearms; breeches of firearms; covers for firearms;
                                                                             barrel reflectors for firearms; firearm sights; foresights for
                                                                             firearms; sight protectors for firearms; sights, other than
                                                                             telescopic, for firearms; silencers for firearms; tripods and
                                                                             stands for firearms; cleaning brushes for firearms; parts and
                                                                             fittings for firearms
Mexico                      REMINGTON HTP HIGH     1376580      RA Brands,   Ammunition
                                 TERMINAL                       L.L.C.
                               PERFORMANCE
Canada                     REMINGTON HTP HIGH    TMA936742      RA BRANDS,
                           TERMINAL                             L.L.C.
                           PERFORMANCE
United States of America    REMINGTON HTP HIGH     4,735,668    RA Brands,   Ammunition
                                 TERMINAL                       L.L.C.
                               PERFORMANCE
European Union                  REMINGTON          11696201     RA Brands,   Firearms; ammunition and projectiles; explosives; fireworks;
(Community)                     HYPERSONIC                      L.L.C.       ammunition for firearms; holders for ammunition; launchers
                                                                             for ammunition; medium calibre ammunition; pellets; bullets;
                                                                             rockets; shells; fuses for explosives; cartridges for firearms;
                                                                             bags for carrying firearms; protective cases adapted for
                                                                             firearms; protective shields adapted for firearms; scrapers for
                                                                             cleaning firearms; breeches of firearms; covers for firearms;
                                                                             barrel reflectors for firearms; firearm sights; foresights for
                                                                             firearms; sight protectors for firearms; sights, other than
                                                                             telescopic, for firearms; silencers for firearms; tripods and
                                                                             stands for firearms; cleaning brushes for firearms; component
                                                                             of firearms, namely, a gas operating system; parts and fittings
                                                                             for firearms
Singapore                  REMINGTON in Circle   T59/25174      RA Brands,
                                                                L.L.C.


                                                                52
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 127 of 435
          Country              Trademark           Registration        Owner                                Goods
                                                    Number
Singapore                REMINGTON in Circle      T67/41062J      RA Brands,
                                                                  L.L.C.
Singapore                REMINGTON in Circle      T67/41063I      RA Brands,
                                                                  L.L.C.
Singapore                 REMINGTON in Circle &    T5925174H      RA Brands,   Firearm and parts thereof included in Class 13; and
                               Underlined                         L.L.C.       ammunition
US                       REMINGTON RACING         2591799         RA Brands,
                                                                  L.L.C.
US                       REMINGTON                3811305         RA Brands,
                         SPORTSMAN'S SERIES                       L.L.C.
                         INSIGNIA EDITION
United Kingdom           REMINGTON Stylized) &    753173          RA Brands,
                         Red Device                               L.L.C.
Finland                  REMINGTON ULTRA          223667          RA Brands,
                                                                  L.L.C.
European Union           REMINGTON UMC              8282329       RA Brands,   Paints, varnishes, lacquers; preservatives against rust and
(Community)                                                       L.L.C.       against deterioration of wood; colorants; mordants; raw natural
                                                                               resins; metals in foil and powder form for painters, decorators,
                                                                               printers and artists; coatings; preservatives; protective coating
                                                                               in the nature of a polymer sealant used to improve resistance to
                                                                               wear and marring for exterior use on firearms; Lubricants, gun
                                                                               lubricants and lubricants for bullets; gas for firearms;
                                                                               Firearms; ammunition; ammunition and projectiles;
                                                                               explosives; fireworks; ammunition for firearms; holders for
                                                                               ammunition; launchers for ammunition; medium calibre
                                                                               ammunition; pellets; bullets; rockets; shells; fuses for
                                                                               explosives; cartridges for firearms; bags for carrying firearms;
                                                                               protective cases adapted for firearms; protective shields
                                                                               adapted for firearms; scrapers for cleaning firearms; breeches
                                                                               of firearms; covers for firearms; barrel reflectors for firearms;
                                                                               firearm sights; foresights for firearms; sight protectors for
                                                                               firearms; sights, other than telescopic, for firearms; silencers
                                                                               for firearms; tripods and stands for firearms; cleaning brushes
                                                                               for firearms
European Union            REMINGTON UMC and         8282361       RA Brands,   Paints, varnishes, lacquers; preservatives against rust and
(Community)                     Design                            L.L.C.       against deterioration of wood; colorants; mordants; raw natural



                                                                  53
                    Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                                    Exhibit Ex. A - Vista Outdoor Inc. Page 128 of 435
         Country                  Trademark             Registration        Owner                                Goods
                                                         Number
                                                                                    resins; metals in foil and powder form for painters, decorators,
                                                                                    printers and artists; coatings; preservatives; protective coating
                                                                                    in the nature of a polymer sealant used to improve resistance to
                                                                                    wear and marring for exterior use on firearms; Lubricants, gun
                                                                                    lubricants and lubricants for bullets; gas for firearms;
                                                                                    Firearms; ammunition; ammunition and projectiles;
                                                                                    explosives; fireworks; ammunition for firearms; holders for
                                                                                    ammunition; launchers for ammunition; medium calibre
                                                                                    ammunition; pellets; bullets; rockets; shells; fuses for
                                                                                    explosives; cartridges for firearms; bags for carrying firearms;
                                                                                    protective cases adapted for firearms; protective shields
                                                                                    adapted for firearms; scrapers for cleaning firearms; breeches
                                                                                    of firearms; covers for firearms; barrel reflectors for firearms;
                                                                                    firearm sights; foresights for firearms; sight protectors for
                                                                                    firearms; sights, other than telescopic, for firearms; silencers
                                                                                    for firearms; tripods and stands for firearms; cleaning brushes
                                                                                    for firearms
Benelux                     REMINGTON UMC and              99287       RA Brands,   Firearms and ammunition, war and sporting rifles, shotguns,
                               Red Ball Design                         L.L.C.       pistols, metallic shot shells, paper shot shells, empty metallic
                                                                                    and paper shells, blank cartridges; caps, wads and bullets
Canada                      REMINGTON UMC and           TMDA16221      RA Brands,   Firearms and ammunition
                               Red Ball Design                         L.L.C.
Canada                     REM-LITE*                    TMA524,720     RA Brands,
                                                                       L.L.C.
US                         REM-LITE                     2312404        RA Brands,
                                                                       L.L.C.
Canada                     REM-TECH*                    TMA524,724     RA Brands,
                                                                       L.L.C.
Canada                     REMTECH 2.0                  TMA717,940     RA Brands,
                                                                       L.L.C.
US                         REMTECH 2.0*                 3308252        RA Brands,
                                                                       L.L.C.
United States of America               RP                5,214,339     RA Brands,   Firearms
                                                                       L.L.C.
United States of America    R-P (Stylized and Design)    1,032,208     RA Brands,   Ammunition - namely, metallic cartridges, empty metallic
                                                                       L.L.C.       cartridges and blank cartridges



                                                                       54
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 129 of 435
          Country                  Trademark   Registration        Owner                             Goods
                                                Number
Canada                          SHUR SHOT      TMA386,597     RA Brands,   Ammunition particularly fixed ammunition for small arms and
                                                              L.L.C.       components thereof
France                          SHUR SHOT        1471367      RA Brands,   Firearms; ammunition and projectiles; explosive substances;
                                                              L.L.C.       fireworks
Mexico                     SHUR SHOT           64421          RA Brands,
                                                              L.L.C.
United States of America        SHUR SHOT        514,027      RA Brands,   Ammunitions-particularly fixed ammunition for small arms
                                                              L.L.C.       and components thereof
United States of America           SLUGGER       1,290,918    RA Brands,   Ammunition
                                                              L.L.C.
United States of America        SPORTSMAN        3,365,500    RA Brands,   Ammunition
                                                              L.L.C.
Austria                             STREN          57.6       RA Brands,
                                                              L.L.C.
South Africa               STREN               1995/16650     Remington
                                                              Arms
                                                              Company,
                                                              LLC
Canada                               STS       TMA681,491     RA Brands,   Ammunition
                                                              L.L.C.
Mexico                               STS          894549      RA Brands,
                                                              L.L.C.
United States of America             STS         2047639      RA Brands,
                                                              L.L.C.
US                                   STS*        2992569      RA Brands,
                                                              L.L.C.
US                                   STS*        3628840      RA Brands,
                                                              L.L.C.
Canada                          SWIFT-LOKT     TMA698,747     RA Brands,
                                                              L.L.C.
US                             SWIFT-LOKT*       3160225      RA Brands,
                                                              L.L.C.
United States of America            TAC 8        2,843,948    RA Brands,   Shotgun ammunition, buckshot ammunition, loaded
                                                              L.L.C.       ammunition
US                         TACTICAL 20*        3257281        Remington
                                                              Arms



                                                              55
                    Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                   Desc
                                    Exhibit Ex. A - Vista Outdoor Inc. Page 130 of 435
         Country                Trademark        Registration        Owner                                Goods
                                                  Number
                                                                Company,
                                                                LLC
Canada                     TANGO                 TMA750,646     RA Brands,
                                                                L.L.C.
US                         TANGO*                3309829        RA Brands,
                                                                L.L.C.
US                         THE REMINGTON         1776874        RA Brands,
                           SPORTMEN'S LIBRARY*                  L.L.C.
Canada                     THE VETERAN           TMA753,455     RA Brands,
                                                                L.L.C.
US                         THE VETERAN*          3506106        RA Brands,
                                                                L.L.C.
United States of America      THUNDERBOLT         1,133,079     RA Brands,   Ammunition
                                                                L.L.C.
United States of America           TYRANT          4783164      RA Brands,
                                                                L.L.C.
United States of America            U.M.C.          49,616      RA Brands,   Gun and pistol cartridges
                                                                L.L.C.
Canada                        ULTRA BONDED       TMA710,596     RA Brands,   Small arms ammunition
                                                                L.L.C.
European                   ULTRA BONDED*         4907507        RA Brands,
Community                                                       L.L.C.
United States of America      ULTRA BONDED        3,188,363     RA Brands,   Ammunition
                                                                L.L.C.
European Union                  ULTRA MAG          7415466      RA Brands,   Paints, varnishes, lacquers; preservatives against rust and
(Community)                                                     L.L.C.       against deterioration of wood; colorants; mordants; raw natural
                                                                             resins; metals in foil and powder form for painters, decorators,
                                                                             printers and artists; coatings; preservatives; protective coating
                                                                             for use in connection with firearms; Firearms; ammunition;
                                                                             ammunition and projectiles; explosives; fireworks;
                                                                             ammunition for firearms; holders for ammunition; launchers
                                                                             for ammunition; medium calibre ammunition; pellets; bullets;
                                                                             rockets; shells; fuses for explosives; cartridges for firearms;
                                                                             bags for carrying firearms; protective cases adapted for
                                                                             firearms; protective shields adapted for firearms; scrapers for
                                                                             cleaning firearms; breeches of firearms; covers for firearms;



                                                                56
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 131 of 435
         Country                Trademark     Registration        Owner                                 Goods
                                               Number
                                                                          barrel reflectors for firearms; firearm sights; foresights for
                                                                          firearms; sight protectors for firearms; sights, other than
                                                                          telescopic, for firearms; silencers for firearms; tripods and
                                                                          stands for firearms; cleaning brushes for firearms
United States of America       ULTRA MAG       3,927,230     RA Brands,   Ammunition
                                                             L.L.C.
United States of America            UMC        1,907,281     RA Brands,   Ammunition
                                                             L.L.C.
United States of America            UML        5,256,597     RA Brands,   Ammunition; muzzleloader ammunition
                                                             L.L.C.
United States of America            VIPER      1,786,679     RA Brands,   Ammunition, namely, metallic cartridges
                                                             L.L.C.
Canada                     VORTEX             TMA555,666     RA Brands,
                                                             L.L.C.
Canada                        WHITETAIL PRO   TMA747,700     RA Brands,   Small arms ammunition
                                                             L.L.C.
United States of America      WHITETAIL PRO    3,390,008     RA Brands,   Ammunition
                                                             L.L.C.
US                           WHITETAIL PRO*     3366946      RA Brands,
                                                             L.L.C.
US                           WINGMASTER HD      3366872      RA Brands,   LIND
                                                             L.L.C.
Canada                        WONDERLUBE*     TMA487,129     RA Brands,   Firearms
                                                             L.L.C.
Canada                     XELERATOR          TMA830846      RA BRANDS,
                                                             L.L.C.
European Union                 XELERATOR        9222589      RA Brands,   Paints, varnishes, lacquers; preservatives against rust and
(Community)                                                  L.L.C.       against deterioration of wood; colorants; mordants; raw natural
                                                                          resins; metals in foil and powder for painters, decorators,
                                                                          printers and artists; coatings; preservatives; protective coating
                                                                          in the nature of a polymer sealant used to improve resistance to
                                                                          wear and marring for exterior use on firearms ; Lubricants, gun
                                                                          lubricants and lubricants for bullets; gas for firearms;
                                                                          Ammunition; firearms; ammunition and projectiles;
                                                                          explosives; fireworks; ammunition for firearms; holders for
                                                                          ammunition; launchers for ammunition; medium calibre



                                                             57
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                       Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 132 of 435
         Country                Trademark            Registration         Owner                                Goods
                                                      Number
                                                                                  ammunition; pellets; bullets; rockets; shells; fuses for
                                                                                  explosives; cartridges for firearms; bags for carrying firearms;
                                                                                  protective cases adapted for firearms; protective shields
                                                                                  adapted for firearms; scrapers for cleaning firearms; breeches
                                                                                  of firearms; covers for firearms; barrel reflectors for firearms;
                                                                                  firearm sights; foresights for firearms; sight protectors for
                                                                                  firearms; sights, other than telescopic, for firearms; silencers
                                                                                  for firearms; tripods and stands for firearms; cleaning brushes
                                                                                  for firearms; parts and fittings for firearms
United States of America       XELERATOR*                3999053     RA Brands,   Trigger assemblies for firearms
                                                                     L.L.C.
Mexico                     XELERATOR                 1174096         RA Brands,
                                                                     L.L.C.
United States of America     YELLOW JACKET               1,177,128   RA Brands,   Ammunition
                                                                     L.L.C.
Canada                            ZULU               TMA750,647      RA Brands,
                                                                     L.L.C.
US                               ZULU*                   3309830     RA Brands,
                                                                     L.L.C.


         IV. Domain names


     Domain Name                            Registrant                            Registrar                                 Expiration Date

1.                                                                                Network Solutions LLC                     10/11/2020
     300aac.com                             Remington Arms Company, Inc.
2.                                                                                Network Solutions LLC                     9/18/2021
     300blackout.com                        Remington Arms Company, Inc.
3.
     300blk.com                             Remington Arms Company, Inc.          Network Solutions LLC
                                                                                                                            10/1/2021

4.                                                                                Network Solutions LLC                     11/26/2022
     remington-catalog.com                  Remington Arms Company, Inc.




                                                                     58
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                               Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 133 of 435
      Domain Name                          Registrant                     Registrar                 Expiration Date

5.                                         Remington Arms Company, Inc.   Network Solutions LLC     5/10/2021
      remington-coop.com
6.                                         Remington Arms Company, Inc.   Network Solutions LLC     3/14/2023
      remington.com
7.                                         Remington Arms Company, Inc.   Network Solutions LLC     8/1/2023
      remington.info
8.                                         Remington Arms Company, Inc.   Network Solutions LLC     12/23/2022
      remington700.com
9.                                         Remington Arms Company, Inc.   Network Solutions LLC     10/2/2024
      remingtonarmericanbirdhunt.com
10.                                        Remington Arms Company, Inc.   Network Solutions LLC     9/17/2021
      remingtonarms.net
11.                                        Remington Arms Company, Inc.   Network Solutions LLC     1/22/2021
      remingtongamecalls.com
12.                                        Remington Arms Company, Inc.   Network Solutions LLC     10/2/2024
      remingtongreatamerican.com
13.                                        Remington Arms Company, Inc.   Network Solutions LLC     10/2/2024
      remingtongreatamericanbirdhunt.com
14.                                        Remington Arms Company, Inc.   Network Solutions LLC     7/13/2022
      remingtonle.com
15.                                        Remington Arms Company, Inc.   Network Solutions LLC     10/12/2024
      remingtonmil.com
16.                                        Remington Arms Company, Inc.   Network Solutions LLC     1/12/2023
      remingtonmilitary.com
17.                                        Remington Arms Company, Inc.   Network Solutions LLC     6/11/2024
      remingtonnewsletter.com
18.                                        Remington Arms Company, Inc.   Network Solutions LLC     11/15/2022
      remingtonoutdoor.info
19.                                        Remington Arms Company, Inc.   Network Solutions LLC     6/12/2023
      remingtonoutdoorco.com
20.                                        Remington Arms Company, Inc.   Network Solutions LLC     6/12/2023
      remingtonoutdoorcompany.co
21.                                        Remington Arms Company, Inc.   Network Solutions LLC     6/12/2023
      remingtonoutdoorcompany.com



                                                                 59
                  Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20          Desc
                                  Exhibit Ex. A - Vista Outdoor Inc. Page 134 of 435
       Domain Name                       Registrant                     Registrar                 Expiration Date

 22.                                     Remington Arms Company, Inc.   Network Solutions LLC     6/12/2023
       remingtonoutdoorcompany.info
 23.                                     Remington Arms Company, Inc.   Network Solutions LLC     6/12/2023
       remingtonoutdoorcompany.net
 24.                                     Remington Arms Company, Inc.   Network Solutions LLC     6/12/2023
       remingtonoutdoorcompany.org
 25.                                     Remington Arms Company, Inc.   Network Solutions LLC     6/12/2023
       remingtonoutdoorcompany.us
 26.                                     Remington Arms Company, Inc.   Network Solutions LLC     11/17/2024
       remingtonpartsstore.com
 27.                                     Remington Arms Company, Inc.   Network Solutions LLC     12/20/2020
       remingtonrebates.com
 28.                                     Remington Arms Company, Inc.   Network Solutions LLC     8/16/2021
       remingtonrepairs.com
 29.                                     Remington Arms Company, Inc.   Network Solutions LLC     12/6/2020
       remingtonrewards.com
 30.                                     Remington Arms Company, Inc.   Network Solutions LLC     7/13/2025
       remingtonshootingschool.com
 31.                                     Remington Arms Company, Inc.   Network Solutions LLC     7/25/2025
       remingtonsucks.com
 32.                                     Remington Arms Company, Inc.   Network Solutions LLC     12/3/2020
       remingtonturkey.com
 33.                                     Remington Arms Company, Inc.   Network Solutions LLC     12/3/2020
       remingtonwaterfowl.com
 34.                                     Remington Arms Company, Inc.   Network Solutions LLC     12/20/2020
       rempac.org
 35.                                     Remington Arms Company, Inc.   Network Solutions LLC     9/3/2021
       rocperks.com
 36.                                     Remington Arms Company, Inc.   Network Solutions LLC     5/28/2022
       rocstars.cool


V. Material Unregistered IP




                                                               60
                       Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                                       Exhibit Ex. A - Vista Outdoor Inc. Page 135 of 435
None.




                                             61
        Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                        Exhibit Ex. A - Vista Outdoor Inc. Page 136 of 435
                                Schedule 1.1(n)
                               Customer Orders

None.




                                     62
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 137 of 435
                                Schedule 1.1(o)
                               Purchase Orders

None.




                                     63
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 138 of 435
                                Schedule 1.1(w)
                                Acquired Assets

None.




                                      64
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 139 of 435
                                Schedule 1.2(t)
                                Excluded Assets

None.




                                      65
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 140 of 435
                                          Schedule 1.4(r)
                                        Excluded Liabilities

   1. All Liabilities of Seller and/or the Business relating to, resulting from or arising out of any
      Environmental Release, threatened Environmental Release, transport, disposal, recycling,
      reclamation, treatment or storage of Hazardous Substances, or the arrangement of the same,
      at any off-site location, in each case, to the extent arising or attributable to any period prior
      to the Closing, including, any Liability arising out of or related to the matter of Chemetco,
      Inc. Superfund Site, Hartford, Illinois, CERCLA Docket V-W-15-C-019 (2015).




                                                 66
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 141 of 435
                                                                       Schedule 1.5(c)
                                                                   Estimated Cure Amount

                                                                                                                                                       Latest
#     Category                                                                                                                                        Cure Cost
                   Relates        Location /                                                                                                          Estimate
                   Primarily to   Function         Contract Counter Party                Services Provided         Inception Date   Expiration Date      (1)

1.
      Ammunition   Lonoke         Federal          DHS-FLETC                             Federal Contract             04/27/17         05/27/22                N/A
2.
      Ammunition   Lonoke         Federal          DHS-FLETC                             Federal Contract             10/07/19         09/30/24                N/A
3.
      Ammunition   Lonoke         Federal          FRS                                   Federal Contract             10/07/04         01/31/21                N/A
4.
      Ammunition   Lonoke         Lonoke           National Machinery, LLC               Tooling and Technology       11/20/15         05/18/34
                                                                                                                                                         92,605
5.
      Ammunition   Lonoke         Lonoke           Video Jet                             VJ Service                   12/11/17         12/31/20
                                                                                                                                                          6,575
6.
      Ammunition   Lonoke         Lonoke           Westrock                              Packaging Vendor             03/11/18         12/31/20                N/A
7.
      Ammunition   Lonoke         Lonoke           Arkansas Copier (De Large)            Copier and IT equipment      01/01/17         12/31/21
                                                                                                                                                          4,183
8.
      Ammunition   Lonoke         Lonoke           Wiese Lifts                           Forklifts                    12/31/19         12/30/24
                                                                                                                                                         48,712
9.
      Ammunition   Lonoke         Lonoke           Siemens                               Fire Alarm                   06/06/18         06/05/25
                                                                                                                                                         13,228
10.                                                Illinois Department of Natural        Facility rental for The
      Corporate    Lonoke         Marketing                                                                           01/01/16         12/31/20
                                                   Resources                             Grand American                                                   9,000
11.                                                National Skeet Shooting               Facility rental-NSSA &
      Corporate    Lonoke         Marketing                                                                           02/01/20         12/31/22
                                                   Association                           NSCA Championships                                               8,750
12.
      Ammunition   Lonoke         Sourcing   (2)
                                                   Doe Run Company                       Lead Supplier                01/01/20         12/31/20
                                                                                                                                                        626,539
13.
      Ammunition   Lonoke         Sourcing (2)     Gopher Resource, LLC                  Lead Supplier                01/01/20         12/31/20
                                                                                                                                                         98,975
14.                                                Quemetco, Inc., on behalf of Eco-
      Ammunition   Lonoke         Sourcing   (2)
                                                                                         Lead Supplier                01/01/20         12/31/20
                                                   Bat Indiana, LLC                                                                                   1,682,382
15.
      Ammunition   Lonoke         Sourcing (2)     Sanders                               Lead Supplier                01/01/19         12/31/20
                                                                                                                                                         85,862
16.
      Ammunition   Lonoke         Sourcing   (2)
                                                   Aurubis                               Brass Supplier               08/10/18         12/31/20                N/A
17.
      Ammunition   Lonoke         Sourcing (2)     St Marks Powder Inc(3)                Ammunition Propellant        01/01/19         12/31/20
                                                                                                                                                      1,908,286




                                                                                    67
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                             Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 142 of 435
18.
      Ammunition   Lonoke      Sourcing (2)     Ordnance and Tactical Systems(3)       Ammunition Propellant       01/01/19      12/31/20
                                                                                                                                                 279,753
19.
      Ammunition   Lonoke      Sourcing   (2)
                                                Luvata Appleton LLC                    Supplier                    01/01/20      12/31/20           N/A
20.
      Ammunition   Lonoke      Sourcing (2)     A2Z Supply Corp                        Supplier                    08/03/20      08/02/25           N/A
21.
      Corporate    Corporate   Bailment         Buffalo Bill Center of the West        Artwork loan agreement      05/31/16      10/22/20           N/A
22.
      Corporate    Corporate   Bailment         Ducks Unlimited / Bass Pro Shops       Artwork loan agreement      04/15/15   (See Footnote 6)      N/A
23.
      Corporate    Corporate   Bailment         NRA museum / Bass Pro Shops            Artwork loan agreement      06/06/13   (See Footnote 6)      N/A
24.
      Corporate    Corporate   Credit           S&P Global Ratings                     Credit Ratings              05/02/18   (See Footnote 6)      N/A

25.                                                                                    Indemnification
      Corporate    Corporate   Environmental    DuPont de Nemours and Company          Agreement for               11/24/93   (See Footnote 6)      N/A
                                                                                       Environmental Liabilities
26.                                                                                    Premium Content
      Corporate    Corporate   HR               SAP Success Factors                                                12/31/16      12/30/21
                                                                                       Management (PCM)                                           50,960
27.                                                                                    S/4HANA and HCM
      Corporate    Corporate   IT               Ameri100                                                           05/13/20      10/21/20
                                                                                       Suite Products                                            235,565
28.                                                                                    Cisco Equipment
      Corporate    Corporate   IT               CISCO SmartNet (via SHI)                                           Annual        12/31/20           N/A
                                                                                       Maintenance
29.
      Corporate    Corporate   IT               DPSI(4)                                Scanner Maint.              10/02/18      12/31/20
                                                                                                                                                   9,348
30.                                                                                    Credit Card
      Corporate    Corporate   IT               Paymetric                                                          12/21/10      12/31/20
                                                                                       Tokenization                                               38,262
31.                                                                                    Payment Processing
      Corporate    Corporate   IT               Elavon                                                             Mar-19     (See Footnote 6)      N/A
                                                                                       Solutions
32.
      Corporate    Corporate   IT               SEI                                    HP / EMC Maint.             04/01/20      03/31/23
                                                                                                                                                   2,006
33.
      Corporate    Corporate   IT               Windstream                             Global WAN                  09/01/17      03/26/24           N/A
34.
      Corporate    Corporate   IT               Panaya                                 Testing Automation          05/31/18      05/31/21
                                                                                                                                                   7,372
35.
      Corporate    Corporate   IT               AT&T                                   IP Flex at Madison          08/01/18      08/01/21
                                                                                                                                                   2,174
36.
      Corporate    Corporate   IT               DPSI   (4)
                                                                                       Printer Maint.              09/07/18      09/07/21           N/A
37.                                                                                    Microsoft Licensing;
      Corporate    Corporate   IT               Microsoft EA & SCE                                                 10/31/18      10/31/21
                                                                                       excludes subscription                                       6,819
38.
      Corporate    Corporate   IT               ERP Maestro                            SAP SOD                     02/06/19      02/05/22
                                                                                                                                                   1,769




                                                                                  68
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                       Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 143 of 435
39.
      Corporate    Corporate   IT          Sunview Software                   Change Gear                03/30/16       03/31/21           N/A
40.
      Corporate    Corporate   IT          NetBrain                           Network Monitoring Tool    06/28/19       06/30/22
                                                                                                                                          9,052
41.                                                                           SAP S4/HANA and SF
      Corporate    Corporate   IT          SAP / SuccessFactors                                          12/31/19       03/30/23           N/A
                                                                              Licensing
42.
      Corporate    Corporate   IT          SAP C4C                            SAP C4C Licensing          07/12/13        Annual
                                                                                                                                        472,524
43.                                        Segra (formerly Data Chambers /
      Corporate    Corporate   IT                                             Data Center Hosting        02/20/14       2/29/2021
                                           Northstate)                                                                                   53,592
44.
      Corporate    Corporate   IT          Darktrace                          Network Packet AI          05/31/19       05/31/22           N/A
45.
      Corporate    Corporate   Legal       DuPont De Nemours                  Liability Claims           12/01/93    (See Footnote 6)      N/A

46.                                                                           Lease agreement for
      Corporate    Corporate   Legal       GEODIS Logistics LLC               warehouse in               04/11/16       06/09/26
                                                                                                                                        583,928
                                                                              Southaven, MS
47.                                                                           Lease agreement for
      Corporate    Corporate   Legal       Glassell Family LLC                office space in            05/28/08       10/31/21           N/A
                                                                              Bentonville, AR
48.   Ammunition
                                                                              Advertising and
      and          Corporate   Licensing   National Rifle Association                                    10/12/18       10/12/21
                                                                              Licensing Agreement                                       251,028
      Firearms
49.
      Corporate    Corporate   Licensing   Advanced Technology (Saiga)        Licensing - Inbound        11/01/12    (See Footnote 6)      N/A
50.
      Corporate    Corporate   Licensing   Buck Knives                        Licensing - Outbound       01/18/17       12/31/20           N/A
51.
      Corporate    Corporate   Licensing   Coastal Pet                        Licensing - Outbound       01/18/17       12/31/21
                                                                                                                                          1,341
52.
      Corporate    Corporate   Licensing   Crosman / Velocity Outdoor         Licensing - Outbound       12/17/16       12/31/25           N/A
53.
      Corporate    Corporate   Licensing   Gator Cases                        Licensing - Outbound       12/05/19       12/31/24           N/A
54.                                        Spectrum / Remington Products,     Intellectual Property
      Corporate    Corporate   Licensing                                                                 12/5/1986   (See Footnote 6)
                                           Inc.                               Licensing Agreement                                          235
55.
      Corporate    Corporate   Licensing   VEIL CAMO LLC                      Licensing - Inbound        7/12/2018   (See Footnote 6)      N/A
56.
      Corporate    Corporate   Licensing   Velocity                           Rebate Processor           06/02/11    (See Footnote 6)      N/A
57.
      Corporate    Corporate   Marketing   Zmags Corp                         Digital Catalog Software   12/02/19       11/30/20           N/A
58.                                                                           Conservation
      Corporate    Corporate   Marketing   Boone & Crockett Club                                         11/10/19       12/31/20
                                                                              Sponsorship                                                 7,500




                                                                         69
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                              Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 144 of 435
59.                                                                            Conservation
      Corporate   Corporate   Marketing   Delta Waterfowl                                              10/28/19   12/31/20
                                                                               Sponsorship                                    16,500
60.                                                                            Conservation
      Corporate   Corporate   Marketing   Ducks Unlimited                                              01/03/20   12/31/20
                                                                               Sponsorship                                   166,500
61.                                                                            Conservation
      Corporate   Corporate   Marketing   Full Curl Society                                            12/01/19   12/31/20      N/A
                                                                               Sponsorship
62.
      Corporate   Corporate   Marketing   Heartland Waterfowl                  TV Sponsorship          09/23/19   12/31/20
                                                                                                                              85,000
63.
      Corporate   Corporate   Marketing   Independent Hunting LLC              TV Sponsorship          09/23/19   12/31/20      N/A
64.
      Corporate   Corporate   Marketing   MODX System                          Website Hosting         01/13/20   12/31/20      N/A
65.                                                                            Conservation
      Corporate   Corporate   Marketing   National Wild Turkey Federation                              01/02/20   12/31/20
                                                                               Sponsorship                                    11,167
66.                                                                            ROC print and digital
      Corporate   Corporate   Marketing   NRA Publications                                             10/12/18   12/31/20      N/A
                                                                               advertising
67.                                                                            Email Distribution
      Corporate   Corporate   Marketing   Oracle/Bronto                                                01/13/20   12/31/20
                                                                               Software                                       32,550
68.
      Corporate   Corporate   Marketing   Outdoor Sportsmans Group             Digital Marketing       01/22/20   12/31/20
                                                                                                                             329,467
69.
      Corporate   Corporate   Marketing   Outdoor Sportsmans Group             TV Sponsorship          10/29/19   12/31/20      N/A
70.
      Corporate   Corporate   Marketing   Outdoor Sportsmans Group             TV Sponsorship          10/29/19   12/31/20      N/A
71.                                                                            Conservation
      Corporate   Corporate   Marketing   Pheasants Forever                                            12/03/19   12/31/20
                                                                               Sponsorship                                    35,000
72.                                                                            Conservation
      Corporate   Corporate   Marketing   Rocky Mountain Elk Foundation                                12/19/19   12/31/20
                                                                               Sponsorship                                    57,300
73.                                                                            Conservation
      Corporate   Corporate   Marketing   Ruffed Grouse Society                                        11/05/19   12/31/20
                                                                               Sponsorship                                    12,500
74.
      Corporate   Corporate   Marketing   Safari Classic Productions           TV Sponsorship          10/15/19   12/31/20
                                                                                                                             243,750
75.                                       Sportscar Vintage Racing             Event
      Corporate   Corporate   Marketing                                                                10/15/19   12/31/20
                                          Association                          Sponsorship/Promotion                          12,500
76.                                                                            Conservation
      Corporate   Corporate   Marketing   Sportsman for Fish & Wildlife                                12/01/19   12/31/20
                                                                               Sponsorship                                    68,698
77.                                                                            Conservation
      Corporate   Corporate   Marketing   Union Sportsmen's Alliance                                   12/02/19   12/31/20      N/A
                                                                               Sponsorship
78.                                                                            Conservation
      Corporate   Corporate   Marketing   Whitetails Unlimited                                         10/31/19   12/31/20      N/A
                                                                               Sponsorship
79.                                                                            Asset Management
      Corporate   Corporate   Marketing   Widen Enterprise Inc.                                        06/01/20   05/30/21      N/A
                                                                               Software




                                                                          70
                  Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                                  Exhibit Ex. A - Vista Outdoor Inc. Page 145 of 435
80.
      Corporate    Corporate   Marketing      Magento/Adobe                      Ecommerce Software      12/03/18      01/02/22           N/A

81.   Ammunition
                                                                                 International Sales
      and          Corporate   Sales          Borchers, S.A.                                             04/17/15      10/31/20           N/A
                                                                                 Related
      Firearms
82.   Ammunition
                                                                                 International Sales
      and          Corporate   Sales          Helmut Hofmann GMBH                                        11/08/18      10/31/28           N/A
                                                                                 Related
      Firearms
83.   Ammunition
                                                                                 International Sales
      and          Corporate   Sales          Jaguar Gruppen A/S                                         01/30/17      10/31/26           N/A
                                                                                 Related
      Firearms
84.   Ammunition
      and          Corporate   Sales          Maschmedt & Associates Inc.        Sales Rep Agreement     12/19/17      12/03/22           N/A
      Firearms
85.   Ammunition
                                                                                 International Sales
      and          Corporate   Sales          Midarms, SPRL                                              2/1/2016      10/31/20           N/A
                                                                                 Related
      Firearms
86.   Ammunition
      and          Corporate   Sales          Murski Breeding Sales, Inc.        Sales Rep Agreement     12/19/17      12/18/22           N/A
      Firearms
87.   Ammunition
      and          Corporate   Sales          ProActive Sales & Marketing        Sales Rep Agreement     12/19/17      11/26/22           N/A
      Firearms
88.   Ammunition
                                                                                 International Sales
      and          Corporate   Sales          Raytrade Pty Ltd.                                          09/22/15      10/31/20           N/A
                                                                                 Related
      Firearms
89.   Ammunition
                                                                                 International Sales
      and          Corporate   Sales          Raytrade UK Limited                                        10/05/18      10/31/20           N/A
                                                                                 Related
      Firearms
90.   Ammunition
                                                                                 International Sales
      and          Corporate   Sales          Skenco Europe, Kft.                                        05/17/17      10/31/27           N/A
                                                                                 Related
      Firearms
91.                                                                              Uniform rental at HSV
      Corporate    Corporate   Sourcing (2)   Cintas                                                     12/18/18      12/17/23
                                                                                 complex                                                90,832
92.                                                                              Security Services at
      Corporate    Corporate   Sourcing (2)   G4S                                                        06/26/14      Evergreen
                                                                                 HSV complex                                           236,656
93.                                           International Union, United Mine   Collective Bargaining
      Corporate    Corporate   Employment                                                                12/16/16      10/29/22           N/A
                                              Workers of America(5)              Agreement
94.                                                                              Magazine Catch
      Firearms     Corporate   Sourcing (2)   Norgon LLC                         Manufacturing License   11/23/11   (See Footnote 6)      N/A
                                                                                 Agreement
95.                                                                              Trademark License
      Corporate    Corporate   Licensing      Ashgrove Marketing Ltd.                                    03/19/15   (See Footnote 6)      N/A
                                                                                 Agreement
96.                                                                              Exclusive Trademark
      Corporate    Corporate   Licensing      Ashgrove Marketing Ltd.                                    03/19/15   (See Footnote 6)      N/A
                                                                                 License Agreement
97.                                                                              Trademark License
      Corporate    Corporate   Licensing      AVT Leather Inc.                                           04/02/14                         N/A
                                                                                 Agreement




                                                                            71
                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 146 of 435
98.                                                                                             Trademark License
       Corporate      Corporate        Licensing         Desperate Enterprises, Inc.                                             01/01/15              12/31/21               N/A
                                                                                                Agreement
99.                                                                                             Trademark License
       Corporate      Corporate        Licensing         IRIS USA Inc.                                                           01/01/20              12/31/22               N/A
                                                                                                Agreement
100.                                                                                            Trademark License
       Corporate      Corporate        Licensing         Open Roads Brands, LLC                                                  03/22/12              05/22/21               N/A
                                                                                                Agreement
101.                                                                                            Trademark License
       Corporate      Corporate        Licensing         Outdoor Cap Company, Inc.                                               01/01/09              12/31/20               N/A
                                                                                                Agreement
102.                                                                                            Trademark License
       Corporate      Corporate        Licensing         PEM America Company                                                     12/01/14              12/31/20               N/A
                                                                                                Agreement
103.                                                                                            Trademark License
       Corporate      Corporate        Licensing         L R Nash (SMK) LTD                                                      10/14/16                                     N/A
                                                                                                Agreement
104.                                                     Radiator Specialty Company DBA         Trademark License
       Corporate      Corporate        Licensing                                                                                 03/29/17                                     N/A
                                                         RSC Chemical Solutions                 Agreement
105.                                                                                            Trademark License
       Corporate      Corporate        Licensing         Southern Fried Cotton                                                   03/16/20              12/31/20               N/A
                                                                                                Agreement
106.                                                     P.L. Austin, Inc. d/b/a Vintage        Trademark License
       Corporate      Corporate        Licensing                                                                                 01/01/17              12/31/22               N/A
                                                         Editions                               Agreement
107.                                                     DE LAGE LANDEN FINANCIAL
       Corporate      Corporate        Licensing                                                                                 12/19/16
                                                         SER                                                                                                               14,131
108.                                                                                            Trademark License
       Corporate      Corporate        Licensing         THE ALLEN CO INC                                                        01/01/06
                                                                                                Agreement                                                                   8,842
109.                                                     HI - PERFORMANCE DESIGNS               Trademark License
       Corporate      Corporate        Licensing                                                                                 05/17/12              12/31/22
                                                         INC                                    Agreement                                                                     290
110.                                                                                            Trademark License
       Corporate      Corporate        Licensing         TOP PROMOTIONS INC                                                      09/01/15
                                                                                                Agreement                                                                   4,653

                                                                                                                                                    Total Estimated      $
                                                                                                                                                        Cure Costs      8,024,659

Notes:
(1) Amounts represent what has been recorded in the accounts payable ledger as of the petition date, noting that "N/A" means the Cure Cost is $0. These figures do
not include (i) future commitments under the contracts, (ii) amounts due under development agreements, (iii) future commitments under any purchase orders and (iv)
goods received and not invoiced. The Debtors are continuing to review and reconcile pre-petition liabilities and cure costs; all amounts are subject material change.

(2) Sourcing arrangements listed in this schedule do not include purchase orders which are generally short term in
nature (i.e. do not include long-term minimum volume commitments).
(3) Entities are affiliates of General
Dynamics.
(4) DPSI has multiple agreements; current accounts payable balance was not bifurcated by agreement but rather shown
only once.
(5) The Debtors are addressing the Collective Bargaining Agreement directly with the Union.
(6) Contract does not have a specific end date. Certain licensing agreements may terminate
upon expiration of the patent.




                                                                                           72
                      Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                          Desc
                                      Exhibit Ex. A - Vista Outdoor Inc. Page 147 of 435
                                  Schedule 4.3
                             No Conflict or Violation

None.




                                       73
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 148 of 435
                                           Schedule 4.5
                                        Compliance with Law

   1. The Arkansas Department of Environmental Quality Consent Administrative Order No. LIS-15-
      051 (2015) (which, by its terms, incorporates by reference the Amended Consent Administrative
      Order 07-078-001 (2012), the Second Amended Consent Administrative Order 07-078-002 (2012),
      and the Third Amendment to Consent Administrative Order 07-078-003 (2013)), issued to
      Remington Arms Company, LLC, as further amended by Consent Administrative Order 15-051-
      001 (2017) and Consent Administrative Order 15-051-002 (2018).

   2. Administrative Settlement, Agreement and Order on Consent for Remedial
      Investigation/Feasibility Study in the matter of Chemetco, Inc. Superfund Site, Hartford, Illinois,
      CERCLA Docket V-W-15-C-019 (2015).
   3. Notice of Violation issued by the Arkansas Department of Environmental Quality on December
      13, 2019, with regard to permitted effluent limitation violations.

   4. Citation and Notification of Penalty regarding inspection number 1286782 issued by the U.S.
      Department of Labor, Occupational Safety and Health Administration, dated July 2, 2018 (Lonoke,
      AR).

   5. Citation and Notification of Penalty regarding inspection number 1206048 issued by the U.S.
      Department of Labor, Occupational Safety and Health Administration, dated June 6, 2017 (Lonoke,
      AR).




                                                  74
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 149 of 435
                                                Schedule 4.6(b)
                                              RLC Assets; Liabilities

Remington Licensing Corporation

 Country/Jurisdiction   Mark/Name/AN/RN         Status/Key Dates                              Full Goods/Services
 United States          REMINGTON               Registered Principal Register - Sec. 2(F) 8   (Int'l Class: 08)
 (Federal)              RN: 4405929             & 15, October 22, 2019                        knives
                        SN: 85778045            Int'l Class: 08
                                                First Use: December 31, 1920
                                                Filed: November 13, 2012
                                                Registered: September 24, 2013

 United States          REMINGTON               Registered Principal Register - Sec. 2(F) 8   (Int'l Class: 16)
 (Federal)              RN: 4473605             & 15, March 23, 2020                          calendars and stationery
                        SN: 85781305            Int'l Class: 16                               items in the nature of
                                                First Use: 1960                               stationery
                                                Filed: November 16, 2012
                                                Registered: January 28, 2014

 United States          REMINGTON               Registered Principal Register - Sec. 2(F),    (Int'l Class: 25)
 (Federal)              RN: 5151390             February 28, 2017                             apparel, namely, belts
                        SN: 85791701            Int'l Class: 25
                                                First Use: April, 2014
                                                Filed: November 30, 2012
                                                Registered: February 28, 2017

 United States          REMINGTON               Registered Principal Register - Sec. 2(F) 8   (Int'l Class: 25)
 (Federal)              RN: 4468908             & 15, March 15, 2020                          apparel, namely, hats,
                        SN: 85791697            Int'l Class: 25                               gloves, jackets, pants, t-
                                                First Use: 2001                               shirts
                                                Filed: November 30, 2012
                                                Registered: January 21, 2014


Foreign Marks

                           Registration No.        Mark/Name           Country/Jurisdiction
                                                   (Text Only)
                           TMA907567            REMINGTON             Canada

                           TMA875652            REMINGTON             Canada

                           1468535              REMINGTON             Mexico

                           1317867              REMINGTON             Mexico

                           011803806            REMINGTON             European Union

                           009391525            REMINGTON             European Union




                                                          75
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                     Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 150 of 435
                                                      Schedule 4.8
                                                        Permits

a. Environmental

       Site             Type of Permit              Permit/ID #           Regulator (Agency)              Name of Permittee

    Lonoke, AR     Above Ground Storage         43001626             Arkansas Department of            Remington Arms Co, LLC
                   Tank (AST)(2-tanks)                               Environmental Quality
    Lonoke, AR     Air Permit                   1272-AR-13           Arkansas Department of            Remington Arms Company,
                                                                     Environmental Quality             LLC
    Lonoke, AR     Non-contact cooling water,   ARG250000            Arkansas Department of            Remington Arms Company,
                   cooling tower blowdown,      (Permit Tracking     Environmental Quality             LLC
                   and boiler blowdown          Numbers:
                   general permit               ARG250014 and
                                                ARG250017)
    Lonoke, AR     Hazardous Waste EPA ID       AR0000064311         Arkansas Department of            Remington Arms Co, LLC
                                                                     Environmental Quality
    Lonoke, AR     National Pollutant           AR0001163            Arkansas Department of            Remington Arms Company,
                   Discharge Elimination        (renewal pending)    Environmental Quality             LLC
                   System (NPDES)
                   wastewater discharge
                   permit
    Lonoke, AR     Industrial Stormwater        ARR000000            Arkansas Department of            Remington Arms Company,
                   General Permit               (Permit Tracking     Environmental Quality             LLC
                                                Number:
                                                ARR00A251)


b. Special Tax Stamps and Federal Firearms Licenses

       Site        Type of License/Permit       License/Permit #         Regulator (Agency)              Name of Permittee(s)

                                                                    U.S. Dept. of Justice, Bureau of
    Lonoke, AR     2021 Special Tax Stamp                                                              Remington Arms Company
                                                                    Alcohol, Tobacco, Firearms and
                                                                                                       LLC
                                                                    Explosives
                                                                    U.S. Dept. of Justice, Bureau of
                                                5-71-085-01-1M-
    Lonoke, AR     Federal Firearms License                         Alcohol, Tobacco, Firearms and     Remington Arms Company
                                                00856
                                                                    Explosives
                                                                    U.S. Dept. of Justice, Bureau of
                                                5-71-085-06-1M-
    Lonoke, AR     Federal Firearms License                         Alcohol, Tobacco, Firearms and     Remington Arms Company
                                                00857
                                                                    Explosives
                                                                    U.S. Dept. of Justice, Bureau of
                                                5-71-085-08-1M-
    Lonoke, AR     Federal Firearms License                         Alcohol, Tobacco, Firearms and     Remington Arms Company
                                                00861
                                                                    Explosives
                                                                    U.S. Dept. of Justice, Bureau of
                                                5-71-085-01-1M-
    Lonoke, AR     Federal Firearms License                         Alcohol, Tobacco, Firearms and     Remington Arms Company
                                                00846
                                                                    Explosives
                                                                    U.S. Dept. of Justice, Bureau of
                                                5-AR-085-23-2E-
    Lonoke, AR     Federal Firearms License                         Alcohol, Tobacco, Firearms and     Remington Arms Co LLC
                                                00720
                                                                    Explosives
                                                                    U.S. Dept. of Justice, Bureau of
                                                5-AR-085-20-2D-
    Lonoke, AR     Federal Firearms License                         Alcohol, Tobacco, Firearms and     Remington Arms Co LLC
                                                00404
                                                                    Explosives




                                                             76
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                    Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 151 of 435
c. Import/Export
   Business Area      Type of License/Permit     License/Permit #        Regulator (Agency)              Name of Permittee(s)


                     Application and Permit
                                                                    U.S. Dept. of Justice, Bureau of
    Ammunition       for Importation of                                                                Remington Arms Company
                                                202002215           Alcohol, Tobacco, Firearms
                     Firearms, Ammunition                                                              LLC
                                                                    and Explosives
                     and Implements of War


    Ammunition                                                                                         Remington Arms
                     Annual Import Permit       PA001945/A          Natural Resources, Canada
                                                                                                       Company, LLC



d. Transportation

   Business Area    Type of License/Permit      License/Permit #          Regulator (Agency)             Name of Permittee(s)

                                                                    U.S. Department of
                    Hazardous Materials                             Transportation, Pipeline and       Remington Arms
    Ammunition                                 M4180
                    Registration Number                             Hazardous Materials Safety         Company, LLC
                                                                    Administration

                                                                    U.S. Department of
                    Classification of                               Transportation, Pipeline and       Remington Arms
    Ammunition                                 EX2006090046
                    Explosives                                      Hazardous Materials Safety         Company, Inc.
                                                                    Administration

                                                                    U.S. Department of
                    Classification of                               Transportation, Pipeline and       Remington Arms
    Ammunition                                 EX2007040032
                    Explosives                                      Hazardous Materials Safety         Company, Inc.
                                                                    Administration

                                                                    U.S. Department of
                    Classification of                               Transportation, Pipeline and       Remington Arms
    Ammunition                                 EX1995030142B
                    Explosives                                      Hazardous Materials Safety         Company, LLC
                                                                    Administration

                                                                    U.S. Department of
                    Classification of                               Transportation, Pipeline and       Remington Arms
    Ammunition                                 EX1995030142C
                    Explosives                                      Hazardous Materials Safety         Company, LLC
                                                                    Administration

                                                                    U.S. Department of
                    Classification of                               Transportation, Pipeline and       Remington Arms
    Ammunition                                 EX2014020364
                    Explosives                                      Hazardous Materials Safety         Company, Inc.
                                                                    Administration

                                                                    U.S. Department of
                    Classification of                               Transportation, Pipeline and       Remington Arms
    Ammunition                                 EX2014020395
                    Explosives                                      Hazardous Materials Safety         Company, Inc.
                                                                    Administration

                                                                    U.S. Department of
                    Classification of                               Transportation, Pipeline and       Remington Arms
    Ammunition                                 EX2014030068
                    Explosives                                      Hazardous Materials Safety         Company, Inc.
                                                                    Administration




                                                             77
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                    Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 152 of 435
                                                      U.S. Department of
                Classification of                     Transportation, Pipeline and   Remington Arms
   Ammunition                         EX2014020383
                Explosives                            Hazardous Materials Safety     Company, Inc.
                                                      Administration

                                                      U.S. Department of
                Classification of                     Transportation, Pipeline and   Remington Arms
   Ammunition                         EX2014030068
                Explosives                            Hazardous Materials Safety     Company, Inc.
                                                      Administration

                                                      U.S. Department of
                Classification of                     Transportation, Pipeline and   Remington Arm
   Ammunition                         EX2017040261
                Explosives                            Hazardous Materials Safety     Company, LLC
                                                      Administration

                                                      U.S. Department of
                Classification of                     Transportation, Pipeline and   Remington Arms
   Ammunition                         EX2006080485
                Explosives                            Hazardous Materials Safety     Company, Inc.
                                                      Administration

                                                      U.S. Department of
                Classification of                     Transportation, Pipeline and   Remington Arms
   Ammunition                         EX1994060261
                Explosives                            Hazardous Materials Safety     Company, Inc.
                                                      Administration

                                                      U.S. Department of
                Classification of                     Transportation, Pipeline and   Remington Arms
   Ammunition                         EX1996010062
                Explosives                            Hazardous Materials Safety     Company, Inc.
                                                      Administration

                                                      U.S. Department of
                Classification of                     Transportation, Pipeline and   Remington Arms
   Ammunition                         EX1996040083
                Explosives                            Hazardous Materials Safety     Company, Inc.
                                                      Administration

                                                      U.S. Department of
                Classification of                     Transportation, Pipeline and   Remington Arms
   Ammunition                         EX1996110002
                Explosives                            Hazardous Materials Safety     Company, Inc.
                                                      Administration

                                                      U.S. Department of
                Classification of                     Transportation, Pipeline and   Remington Arms
   Ammunition                         EX2000030054
                Explosives                            Hazardous Materials Safety     Company, Inc.
                                                      Administration

                                                      U.S. Department of
                Application for
                                                      Transportation, Pipeline and   Remington Arms
   Ammunition   Modification of       M4180
                                                      Hazardous Materials Safety     Company
                Registration Number
                                                      Administration

                                                      U.S. Department of
                Hazardous Materials                   Transportation, Pipeline and   Borden & Remington
   Ammunition                         M5153
                Registration                          Hazardous Materials Safety     Corporation
                                                      Administration

                                                      U.S. Department of
                                                                                     RACI Acquisition Corp
                Classification of                     Transportation, Pipeline and
   Ammunition                         EX1986030168                                   (renamed Remington
                Explosives                            Hazardous Materials Safety
                                                                                     Arms)
                                                      Administration

                                                      U.S. Department of
                                                                                     RACI Acquisition Corp
                Classification of                     Transportation, Pipeline and
   Ammunition                         EX1986030168A                                  (renamed Remington
                Explosives                            Hazardous Materials Safety
                                                                                     Arms)
                                                      Administration




                                                 78
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 153 of 435
                                                     U.S. Department of
                                                                                    RACI Acquisition Corp
                Classification of                    Transportation, Pipeline and
   Ammunition                       EX1986030168AA                                  (renamed Remington
                Explosives                           Hazardous Materials Safety
                                                                                    Arms)
                                                     Administration

                                                     U.S. Department of
                                                                                    RACI Acquisition Corp
                Classification of                    Transportation, Pipeline and
   Ammunition                       EX1986030168AB                                  (renamed Remington
                Explosives                           Hazardous Materials Safety
                                                                                    Arms)
                                                     Administration

                                                     U.S. Department of
                                                                                    RACI Acquisition Corp
                Classification of                    Transportation, Pipeline and
   Ammunition                       EX1986030168AC                                  (renamed Remington
                Explosives                           Hazardous Materials Safety
                                                                                    Arms)
                                                     Administration

                                                     U.S. Department of
                                                                                    RACI Acquisition Corp
                Classification of                    Transportation, Pipeline and
   Ammunition                       EX1986030168AD                                  (renamed Remington
                Explosives                           Hazardous Materials Safety
                                                                                    Arms)
                                                     Administration

                                                     U.S. Department of
                                                                                    RACI Acquisition Corp
                Classification of                    Transportation, Pipeline and
   Ammunition                       EX1986030168AE                                  (renamed Remington
                Explosives                           Hazardous Materials Safety
                                                                                    Arms)
                                                     Administration

                                                     U.S. Department of
                                                                                    RACI Acquisition Corp
                Classification of                    Transportation, Pipeline and
   Ammunition                       EX1986030168AF                                  (renamed Remington
                Explosives                           Hazardous Materials Safety
                                                                                    Arms)
                                                     Administration

                                                     U.S. Department of
                                                                                    RACI Acquisition Corp
                Classification of                    Transportation, Pipeline and
   Ammunition                       EX1986030168AG                                  (renamed Remington
                Explosives                           Hazardous Materials Safety
                                                                                    Arms)
                                                     Administration

                                                     U.S. Department of
                                                                                    RACI Acquisition Corp
                Classification of                    Transportation, Pipeline and
   Ammunition                       EX1986030168AH                                  (renamed Remington
                Explosives                           Hazardous Materials Safety
                                                                                    Arms)
                                                     Administration

                                                     U.S. Department of
                                                                                    RACI Acquisition Corp
                Classification of                    Transportation, Pipeline and
   Ammunition                       EX1986030168AI                                  (renamed Remington
                Explosives                           Hazardous Materials Safety
                                                                                    Arms)
                                                     Administration

                                                     U.S. Department of
                                                                                    RACI Acquisition Corp
                Classification of                    Transportation, Pipeline and
   Ammunition                       EX1986030168AJ                                  (renamed Remington
                Explosives                           Hazardous Materials Safety
                                                                                    Arms)
                                                     Administration

                                                     U.S. Department of
                                                                                    RACI Acquisition Corp
                Classification of                    Transportation, Pipeline and
   Ammunition                       EX1986030168AK                                  (renamed Remington
                Explosives                           Hazardous Materials Safety
                                                                                    Arms)
                                                     Administration

                                                     U.S. Department of
                                                                                    RACI Acquisition Corp
                Classification of                    Transportation, Pipeline and
   Ammunition                       EX1986030168AL                                  (renamed Remington
                Explosives                           Hazardous Materials Safety
                                                                                    Arms)
                                                     Administration

                                                     U.S. Department of
                                                                                    RACI Acquisition Corp
                Classification of                    Transportation, Pipeline and
   Ammunition                       EX1986030168AM                                  (renamed Remington
                Explosives                           Hazardous Materials Safety
                                                                                    Arms)
                                                     Administration




                                               79
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 154 of 435
                                                                 U.S. Department of
                                                                                                RACI Acquisition Corp
                Classification of                                Transportation, Pipeline and
   Ammunition                                 EX1986030168AN                                    (renamed Remington
                Explosives                                       Hazardous Materials Safety
                                                                                                Arms)
                                                                 Administration

                                                                 U.S. Department of
                                                                                                RACI Acquisition Corp
                Classification of                                Transportation, Pipeline and
   Ammunition                                 EX1986030168AO                                    (renamed Remington
                Explosives                                       Hazardous Materials Safety
                                                                                                Arms)
                                                                 Administration

                                                                 U.S. Department of
                                                                                                RACI Acquisition Corp
                Classification of                                Transportation, Pipeline and
   Ammunition                                 EX1986030168AP                                    (renamed Remington
                Explosives                                       Hazardous Materials Safety
                                                                                                Arms)
                                                                 Administration

                                                                 U.S. Department of
                                                                                                RACI Acquisition Corp
                Classification of                                Transportation, Pipeline and
   Ammunition                                 EX1986030168AQ                                    (renamed Remington
                Explosives                                       Hazardous Materials Safety
                                                                                                Arms)
                                                                 Administration

                                                                 U.S. Department of
                                                                                                RACI Acquisition Corp
                Classification of                                Transportation, Pipeline and
   Ammunition                                 EX1986030168AR                                    (renamed Remington
                Explosives                                       Hazardous Materials Safety
                                                                                                Arms)
                                                                 Administration

                                                                 U.S. Department of
                                                                                                RACI Acquisition Corp
                Classification of                                Transportation, Pipeline and
   Ammunition                                 EX1986030168AS                                    (renamed Remington
                Explosives                                       Hazardous Materials Safety
                                                                                                Arms)
                                                                 Administration

                                                                 U.S. Department of
                                                                                                RACI Acquisition Corp
                Classification of                                Transportation, Pipeline and
   Ammunition                                 EX1986030168AT                                    (renamed Remington
                Explosives                                       Hazardous Materials Safety
                                                                                                Arms)
                                                                 Administration

                                                                 U.S. Department of
                                                                                                RACI Acquisition Corp
                Classification of                                Transportation, Pipeline and
   Ammunition                                 EX1986030168AU                                    (renamed Remington
                Explosives                                       Hazardous Materials Safety
                                                                                                Arms)
                                                                 Administration

                                                                 U.S. Department of
                Application for party                            Transportation, Pipeline and   Remington Arms
   Ammunition                                 DOT-SP 20973
                status                                           Hazardous Materials Safety     Company
                                                                 Administration

                                                                 U.S. Department of
                Hazardous Materials                              Transportation, Pipeline and
   Ammunition                                 082420550003AC                                    Remington Arms Co LLC
                Certificate of Registration                      Hazardous Materials Safety
                                                                 Administration

                                                                 U.S. Department of
                                                                 Transportation, Pipeline and   Remington Arms
   Ammunition   Special Permit                DOT-SP 8451
                                                                 Hazardous Materials Safety     Company, LLC
                                                                 Administration

                                                                 U.S. Department of
                                                                 Transportation, Pipeline and   Remington Arms
   Ammunition   Special Permit                DT-SP 14249
                                                                 Hazardous Materials Safety     Company, Inc.
                                                                 Administration




                                                            80
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                            Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 155 of 435
                                           Schedule 4.13
                                              Orders


   1. The Orders disclosed on Schedule 4.5(1) and (2) are hereby incorporated by reference.




                                                 81
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                        Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 156 of 435
                                               Schedule 4.14
                                           Intellectual Property

(a)
      1. Patent No. US 7,201,104 expired because of the failure to pay the applicable maintenance fee.


(c)
      1. Patent No. US 7,201,104 expired because of the failure to pay the applicable maintenance fee.




                                                    82
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                              Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 157 of 435
                                        Schedule 4.14(f)
                                  Personal Information Claims

   1. Data intrusion attempt in September 2018 that Seller was alerted to by the Federal Bureau of
      Investigation and subsequently investigated.




                                               83
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                       Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 158 of 435
                                           Schedule 4.17
                                       Security Arrangements

   1. Intercompany Note.

   2. Priority Term Loan.

   3. FILO Facility.

   4. Exit Term Loan.

   5. Letter of Credit in favor of American Alternative Insurance/Roanoke Insurance Group issued by
      Cadence Bank in the amount of $100,000 on June 27, 2019.

   6. Letter of Credit in favor of National Union Fire Insurance issued by Cadence Bank in the amount
      of $1,352,477 on September 4, 2019.

   7. Letter of Credit in favor of First Stamford Place issued by Cadence Bank in the amount of $100,000
      on October 18, 2019.

   8. Letter of Credit in favor of XL Specialty Insurance Company issued by US Bank in the amount of
      $750,000 on November 15, 2019.

   9. Letter of Credit in favor of Hartford Fire Insurance Company issued by Cadence Bank in the
      amount of $500,000 on November 18, 2019.

   10. Letter of Credit in favor of Riyad Bank-MOI Performance Guarantee issued by US Bank in the
       amount of $21,232 on January 24, 2020.

   11. Letter of Credit in favor of Chair, Workers’ Compensation Board - State of New York issued by
       Cadence Bank in the amount of $204,000 on February 3, 2020.




                                                  84
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 159 of 435
                                          Schedule 4.18(a)
                                         Material Customers

 Customer                                          Sales (in thousands)

 1. Wal-Mart Consolidated                          $ 43,179.33

 2. Academy Ltd                                      $ 20,045.27

 3. Bass Pro Consolidated                            $ 13,310.23

 4. Dick’s Sporting Goods Consolidated               $ 10,822.57

 5. Sports South LLC                                 $ 8,065.05




                                                85
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20    Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 160 of 435
                                Schedule 4.18(b)
                               Material Suppliers

 Supplier                                Purchases (in thousands)

 1. Aurubis Buffalo Inc                    $ 17,610.7

 2. Eco-Bat Indiana LLC                    $ 10,372.6

 3. St Marks Powder Inc                    $ 5,763.9

 4. The Doe Run Company                    $ 5,669.7

 5. Luvata Appleton LLC                    $ 5,591.5




                                      86
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 161 of 435
                                                Schedule 4.22
                                            Taxes; Permitted Liens

 (a)
       1. Excise Tax in the amount of $13,420,726 was due on July 29, 2020 has not been paid and
          the tax returns for such excise taxes have not been filed.

(b)
       1. State of Alabama - Sales and Use Tax - Period 05/01/2014 through 04/30/2017. Current Status:
          Auditor is reviewing information provided by Seller.
       2. State of Arkansas - Sales and Use Tax - Period 06/01/2017 through 06/30/2020. Current States:
          The Seller was notified on July 1, 2020 of the intent to commence a sales and use tax audit.
       3. TTB - Firearms and Ammunition Excise Tax - Period - Unknown. Current Status: The Seller
          received e-mail communication on July 23, 2020 from the TTB of intent to audit. TTB has
          informed Seller that it currently does not expect to assess excise tax for periods in amounts in excess
          of the amount reported in Seller’s bankruptcy filings.

Permitted Lien; Taxes being contested:

None.




                                                        87
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                     Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 162 of 435
                                            Schedule 8.1
                                         Offered Employees

   1. All employees based at Lonoke.
   2. All employees fully dedicated to the ammunition business, even if not based in Lonoke, other than
       those employees based in Mona.
   3. Norma Dunn
   4. Scott Marsh
   5. Direct Reports of (3) – (4)
   6. [Open] – Lonoke Environmental Manager
   7. Melissa Anderson
   8. Adam Hunsicker
   9. [Open] – Sr. Financial Analyst, Manufacturing FP&A
   10. Hailie Seaton
   11. Matthew Watts
   12. Robert Tidmarsh
   13. Sharon Reel
   14. Anthony Shelton
   15. Andrew Sexton
   16. Stacy Cotton
   17. Brandie Mouldin
   18. Gloria Compton
   19. Hayley Dunn
   20. [Open] – Accounting Manager
   21. Penny King
   22. Donnell Hardy
   23. Melody Adams
   24. Bruce Elgin
   25. Vickie Sharp
   26. Deleia Hutcherson
   27. Cory Jones
   28. Patricia Edson
   29. Elizabeth Morrison
   30. Patrick Decareaux
   31. [Open] – Sr. Financial Analyst
   32. Pam Wright
   33. Kris Carson
   34. Alan Serven
   35. Gary Eggers
   36. Jacqueline Adams
   37. [Open] – SAP Analyst
   38. Priscilla Lemay
   39. William Rorrer
   40. Steve Swaby
   41. Chris Everhart
   42. Brad Banks
   43. [Open] – Developer SAP Business Warehouse
   44. Anke Kleine
   45. Leah Jacobs
   46. Donna Pendleton
   47. Jim Spivey


                                                 88
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 163 of 435
   48. John Epps
   49. [Open] – Lead SAP Analyst
   50. Beverly Conner
   51. David Bell
   52. Delland Sinclair
   53. Amy Lillard
   54. Diana Newman
   55. Matt Brewer
   56. Billy Hutchens
   57. Derrick Isley
   58. Ed Burns
   59. Ron Richardson
   60. Keith Quinn
   61. Charlene Preston
   62. Pat Stagle
   63. Karen Johnson
   64. Stephanie Hawkins
   65. Susan Leggitt
   66. John Trull
   67. Annette Cobbs
   68. Sara Lawson
   69. Rosalyn Kidd
   70. Alisha Locus
   71. Dana Claybrook
   72. John Loschin
   73. Mitchell Kirkman
   74. Thomas Galloway
   75. Nick Sachse
   76. Tim Yarboro
   77. Danny Evans
   78. Craig Thomas
   79. Ricky Buckmaster
   80. Jon Langenfield
   81. Zachary Esch
   82. Megan Overstreet
   83. Dewayne Welch
   84. Henry John
   85. Carolyn Yeager
   86. Rick Kitts
  87. Chris Wright
  88. Christian Hogg
  89. William Shaw
  90. Ben Peters
  91. Eric Epperson




                                     89
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 164 of 435
                                          Schedule 13.1(a)
                                           Business Name

   1. The information in Schedule 1.1(j) is hereby incorporated by reference.




                                                 90
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 165 of 435
Asset   Subnumber    Segment   Business Area        Location - v2   Capitalized on      Description                                   Acquis.val.       Accum.dep.       Book val.     Currency
1000469            0 Ammo                      21   Lonoke, AR              8/15/2000   PRIMER WET MIX #721                                  10,493             -3,836         6,657   USD
1000487            0 Ammo                      21   Lonoke, AR              3/15/2002   REMODEL QUALITY OFFICE                                5,817             -2,127         3,690   USD
1000489            0 Ammo                      21   Lonoke, AR            11/15/2002    PR MIX STORAGE BLDG 722                               7,220             -2,639         4,581   USD
1000243            0 Ammo                      21   Lonoke, AR              12/1/1993   CENTER FIRE MANUFACTURING BLDG 100                  428,675           -261,054       167,621   USD
1000243            1 Ammo                      21   Lonoke, AR              4/15/1994   ADDL-CONSTR PCH OFFICE 120050                         6,267             -3,818         2,449   USD
1000243            4 Ammo                      21   Lonoke, AR              12/1/1993   ADMIN & CF MFG BLDG-SPRINKLER SYSTEM                 13,356             -8,135         5,221   USD
1000243           11 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                    10,666             -6,497         4,169   USD
1000243           12 Ammo                      21   Lonoke, AR              12/1/1993   ADMIN OFC 120500/PCHOFC 120519                       36,751            -22,382        14,369   USD
1000243           13 Ammo                      21   Lonoke, AR              12/1/1993   CF RESTROOM - BUILDING                                2,982             -1,817         1,165   USD
1000243           15 Ammo                      21   Lonoke, AR            12/14/1995    ADDL - REBUILD RESTROOM CF LEAD AREA                   4,145            -1,895         2,250   USD
1000243           21 Ammo                      21   Lonoke, AR            10/15/1998    2ND FLOOR ENGINEERING OFCS 101164                    19,910             -9,095        10,815   USD
1000243           23 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L FLOOR & CEILING TILE (HR)                       4,750             -2,895         1,855   USD
1000243           24 Ammo                      21   Lonoke, AR              8/15/2003   ADD'L ACCOUNTING OFFICES                             29,699            -10,853        18,846   USD
1000243           25 Ammo                      21   Lonoke, AR              1/15/2004   ADD'L SYSTEMS OFFICES                                 8,842             -3,233         5,609   USD
1000243           26 Ammo                      21   Lonoke, AR              3/15/2004   SYSTEMS COMPUTER REPAIR AREA                          4,677             -1,710         2,967   USD
1000243           28 Ammo                      21   Lonoke, AR              7/15/2005   CF LOADING OFFICE                                     6,580             -2,005         4,575   USD
1000243           29 Ammo                      21   Lonoke, AR              3/15/2006   ADD'L WEST CF ROOF                                  125,442            -38,196        87,246   USD
1000243           30 Ammo                      21   Lonoke, AR              3/15/2006   ADD'L STAFF CONFERENCE ROOM                           7,490             -2,283         5,207   USD
1000243           31 Ammo                      21   Lonoke, AR              5/15/2007   ADD'L CF PR & LD CONDUCTIVE FLOORS                     9,281            -2,827         6,454   USD
1000243           32 Ammo                      21   Lonoke, AR              7/15/2007   ADD'L CONFERENCE ROOM                                 7,444             -2,268         5,176   USD
1000243           33 Ammo                      21   Lonoke, AR              2/15/2008   CF SLIDING FIRE DOOR                                  8,203             -2,499         5,704   USD
1000243           34 Ammo                      21   Lonoke, AR              5/15/2008   ADD'L GAGE LAB FLOOR                                  3,899             -1,188         2,711   USD
1000243           35 Ammo                      21   Lonoke, AR            10/15/2009    CF AREA MANAGERS OFFICES 101558                       5,800             -1,768         4,032   USD
1000243           36 Ammo                      21   Lonoke, AR              2/15/2010   CF LOAD CONDUCTIVE FLOOR 101599                      22,307             -5,823        16,484   USD
1000243           37 Ammo                      21   Lonoke, AR              4/15/2010   CAFETERIA FLOORING/CEILING 101618                    14,788             -3,861        10,927   USD
1000243           38 Ammo                      21   Lonoke, AR            12/31/2013    RPL BUSS DUCTS 1, 2, 2A, 3, 4, 4A, 5 101871          67,969            -17,687        50,282   USD
1000243           40 Ammo                      21   Lonoke, AR               9/3/2017   CF Fire Door -Packing to Hallway 102003               4,479             -1,021         3,458   USD
1000244            1 Ammo                      21   Lonoke, AR              2/15/1994   ADDL-SS POWDER DOCK 110089                           47,601            -28,989        18,612   USD
1000244            2 Ammo                      21   Lonoke, AR              6/15/1994   ADDL-MODIFY FLOOR FOR 6 RCAMS 120076                  6,302             -3,839         2,463   USD
1000244            4 Ammo                      21   Lonoke, AR              8/15/1994   ADDL-MAINTENANCE OFCS 2221                            2,699             -1,645         1,054   USD
1000244            5 Ammo                      21   Lonoke, AR              12/1/1993   SHOT SHELL MANUFACTURING BLDG 200                   426,198           -259,545       166,653   USD
1000244            6 Ammo                      21   Lonoke, AR              12/1/1993   SPRINKLER SYSTEM FOR SHOT SHELL                      17,798            -10,840         6,958   USD
1000244            8 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST SHOWER & DRESSING ROOM FACI                 3,217            -1,961         1,256   USD
1000244           11 Ammo                      21   Lonoke, AR              12/1/1993   GUARD RAIL ST DOCK/CONSOLID. BLDG ADDNS              20,721            -12,620         8,101   USD
1000244           14 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-REPLACE ROOF MAINT                         18,573            -11,312         7,261   USD
1000244           15 Ammo                      21   Lonoke, AR              12/1/1993   SS RESTROOM - BUILDING                                2,982             -1,817         1,165   USD
1000244           18 Ammo                      21   Lonoke, AR              6/14/1995   ADDL - SS BLDG GUARD RAILS                            7,079             -3,235         3,844   USD
1000244           19 Ammo                      21   Lonoke, AR              8/15/1996   ADDL - SS PLATING FLOOR                               8,170             -3,733         4,437   USD
1000244           21 Ammo                      21   Lonoke, AR              5/15/1998   FIRE DETECTION - SS SALVAGE                           5,419             -2,476         2,943   USD
1000244           23 Ammo                      21   Lonoke, AR              5/15/1999   ADD'L SHOTSHELL BREAKROOM                             2,998             -1,370         1,628   USD
1000244           27 Ammo                      21   Lonoke, AR              4/15/2004   ADD'L SHOT SHELL ROOF                               106,392            -38,875        67,517   USD
1000244           28 Ammo                      21   Lonoke, AR              4/15/2004   ADD'L SS ROOF                                         6,203             -2,268         3,935   USD
1000244           29 Ammo                      21   Lonoke, AR              6/15/2005   SCRAP BIN COVER                                       3,418             -1,042         2,376   USD
1000244           31 Ammo                      21   Lonoke, AR              7/15/2007   ADD'L AH&P AREA FLOOR                                13,516             -4,116         9,400   USD
1000244           32 Ammo                      21   Lonoke, AR            12/15/2007    ADD'L SS CONDUCTIVE FLOORING                         22,798             -6,943        15,855   USD
1000244           33 Ammo                      21   Lonoke, AR              2/15/2008   SS SLIDING FIRE DOOR                                 10,874             -3,312         7,562   USD
1000244           34 Ammo                      21   Lonoke, AR              2/15/2008   ROTARY CAM POLYMER FLOOR                              8,659             -2,638         6,021   USD
1000244           35 Ammo                      21   Lonoke, AR              3/15/2008   ADD'L MAINT PLANNER OFFICE                            2,626               -801         1,825   USD
1000244           36 Ammo                      21   Lonoke, AR              2/15/2009   ADD'L SHOT TOWER ROOF                                21,254             -6,474        14,780   USD
1000244           38 Ammo                      21   Lonoke, AR              2/15/2010   CONSTRUCT SS OFFICES 101518                           4,511             -1,179         3,332   USD




                               Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                  Desc
                                               Exhibit Ex. A - Vista Outdoor Inc. Page 166 of 435
Asset   Subnumber    Segment   Business Area        Location - v2   Capitalized on      Description                                    Acquis.val.       Accum.dep.       Book val.     Currency
1000244           39 Ammo                      21   Lonoke, AR              2/15/2010   SHOTSHELL OFFICES 101614                              10,612             -2,771         7,841   USD
1000244           40 Ammo                      21   Lonoke, AR              2/15/2010   BALLISTICS CONDUCTIVE FLOOR 101622                     4,248             -1,110         3,138   USD
1000244           41 Ammo                      21   Lonoke, AR              3/15/2010   SS LOAD FIRE DOORS 101624                             15,185             -3,965        11,220   USD
1000244           42 Ammo                      21   Lonoke, AR              2/15/2012   SS LOAD FLOOR COATING 101758                          15,049             -3,930        11,119   USD
1000244           43 Ammo                      21   Lonoke, AR              7/15/2012   SS ROOF INS MEMBREANE LOWER 101775                   106,748            -27,862        78,886   USD
1000248            1 Ammo                      21   Lonoke, AR              1/15/2001   PR DRY HOUSE HUMIDITY CONTROLS                         4,169             -1,525         2,644   USD
1000252            0 Ammo                      21   Lonoke, AR              12/1/1993   PRIMER MANUFACTURING BUILDING 709                     36,239            -22,070        14,169   USD
1000252            2 Ammo                      21   Lonoke, AR              12/1/1993   SS CON - BLDG 709 4658 SQ FT EXPANSION                26,122            -15,910        10,212   USD
1000252            6 Ammo                      21   Lonoke, AR            12/14/1995    ADDL - REBUILD PM RESTROOMS                            8,290             -3,788         4,502   USD
1000252            7 Ammo                      21   Lonoke, AR              5/15/1997   ADDL-ROOF REPLACEMENT BLDG 708 & 709                  35,520            -16,224        19,296   USD
1000252           10 Ammo                      21   Lonoke, AR              2/15/2007   ADD'L REPAIR WASH AREA FLOOR                           5,513             -1,680         3,833   USD
1000252           11 Ammo                      21   Lonoke, AR              2/15/2007   CONDUCTIVE FLOOR #709                                 27,664             -8,424        19,240   USD
1000254            0 Ammo                      21   Lonoke, AR              12/1/1993   NITRATION BUILDING 711                                 2,645             -1,612         1,033   USD
1000254            2 Ammo                      21   Lonoke, AR              3/15/1996   ADDL-NITRATION BLDG REBUILD                            9,617             -4,395         5,222   USD
1000255            0 Ammo                      21   Lonoke, AR              12/1/1993   SOLUTION POLNOL SENSOL AND SPOON BLDG 712             19,150            -11,663         7,487   USD
1000255            3 Ammo                      21   Lonoke, AR            10/15/2001    REB (2) ROOMS                                          8,809             -3,219         5,590   USD
1000255            4 Ammo                      21   Lonoke, AR            12/15/2003    ADD'L BLDG 712 MIX ROOMS                               7,299             -2,668         4,631   USD
1000255            5 Ammo                      21   Lonoke, AR              3/15/2005   ADD'L BUILDING 712                                     4,701             -1,433         3,268   USD
1000255            6 Ammo                      21   Lonoke, AR              1/15/2008   ADD'L BLDG 712 CONDUCTIVE FLOOR                       10,294             -3,135         7,159   USD
1000255            7 Ammo                      21   Lonoke, AR              2/15/2012   CONDUCTIVE FLOOR 712 MIX ROOMS 101745                  4,556             -1,191         3,365   USD
1000255            8 Ammo                      21   Lonoke, AR              8/31/2018   Addt'l- Bldg 712 Blast Door/Mods - 102035             25,600             -1,541        24,059   USD
1000255            9 Ammo                      21   Lonoke, AR            12/30/2019    Add'l Bldg 712 RO Addition 102064                     42,480               -294        42,186   USD
1000260            0 Ammo                      21   Lonoke, AR              12/1/1993   PREMIX MANUFACTURING BUILDING 717                      7,840             -4,776         3,064   USD
1000260            1 Ammo                      21   Lonoke, AR            11/25/2016    Pre-Mix Facility Improvements to BLDG 717             25,535             -5,815        19,720   USD
1000269            0 Ammo                      21   Lonoke, AR              12/1/1993   PRIMER CONDITION & STORAGE MAGAZINE #5 - 733           3,157             -1,925         1,232   USD
1000270            0 Ammo                      21   Lonoke, AR              12/1/1993   PRIMER CONDITION & STORAGE MAGAZINE #6 - 734           3,157             -1,925         1,232   USD
1000272            0 Ammo                      21   Lonoke, AR              12/1/1993   POWDER POURING BUILDING 804                           11,746             -7,155         4,591   USD
1000272            2 Ammo                      21   Lonoke, AR              12/1/1993   CONDUCT FLOOR #804 120452                              2,784             -1,697         1,087   USD
1000272            3 Ammo                      21   Lonoke, AR            11/15/2000    RPL POWDER POUR ROOF                                  12,124             -4,431         7,693   USD
1000272            4 Ammo                      21   Lonoke, AR              1/15/2008   ADD'L LOADING DOCK                                     4,258             -1,297         2,961   USD
1000273            1 Ammo                      21   Lonoke, AR              1/15/2011   ADD'L BLDG #805 CONDUCTIVE FLOOR 101692                 3,200              -837         2,363   USD
1000281            0 Ammo                      21   Lonoke, AR              12/1/1993   POWDER STORAGE MAGAZINE #7 - 813                       4,649             -2,833         1,816   USD
1000283            0 Ammo                      21   Lonoke, AR              12/1/1993   RIM FIRE MANUFACTURING BLDG #301                      34,723            -21,147        13,576   USD
1000283            2 Ammo                      21   Lonoke, AR              12/1/1993   ADDITIONAL FLASHING ON ROOF                            4,152             -2,529         1,623   USD
1000283            3 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-RF RELOCATION PROJ. 110076                 159,024            -96,844        62,180   USD
1000283            4 Ammo                      21   Lonoke, AR              12/1/1993   RF PROJECT 10076/MEZ STAIR 120428                    130,094            -79,225        50,869   USD
1000283            5 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-MISL/SPRINKLER 110076                             9,072             -5,526         3,546   USD
1000283            7 Ammo                      21   Lonoke, AR              3/15/2000   ADD'L ACOUSTICAL BAFFLES 100696                        2,602             -1,190         1,412   USD
1000283            9 Ammo                      21   Lonoke, AR              3/15/2008   RF PRIMING DUCTWORK                                   19,774             -6,022        13,752   USD
1000283           10 Ammo                      21   Lonoke, AR              4/15/2008   ADD'L LIGHTING RF LOADING                              5,524             -1,683         3,841   USD
1000283           12 Ammo                      21   Lonoke, AR              2/15/2009   ADD'L RF PR & LD CONDUCTIVE FLOORS                    13,013             -3,964         9,049   USD
1000283           13 Ammo                      21   Lonoke, AR              2/15/2011   ADD'L RF FLOOR REPLACEMENT 101689                     19,545             -5,103        14,442   USD
1000283           14 Ammo                      21   Lonoke, AR            12/31/2013    ADD'L RF FLOOR COATING 101843                         24,023             -6,252        17,771   USD
1000284            0 Ammo                      21   Lonoke, AR              12/1/1993   LONG SHELL BLDG #302 110076                           14,918             -9,086         5,832   USD
1000284            1 Ammo                      21   Lonoke, AR              8/15/2005   RPL ROOF BLDG #302                                     8,092             -2,465         5,627   USD
1000285            0 Ammo                      21   Lonoke, AR              12/1/1993   SHORT SHELL BLDG #303 110076                          16,084             -9,796         6,288   USD
1000286            0 Ammo                      21   Lonoke, AR              12/1/1993   POWDER STORAGE BLDG #815 110076                        8,790             -5,355         3,435   USD
1000287            0 Ammo                      21   Lonoke, AR              12/1/1993   PRIMER STORAGE BLDG #304 110076                        6,520             -3,973         2,547   USD
1000288            0 Ammo                      21   Lonoke, AR              12/1/1993   PRIMER WHSE BLDG #735 - SS CON                        11,431             -6,963         4,468   USD
1000288            1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL 90' X 70' X 17' BLDG #735 - SS CON               41,926            -25,533        16,393   USD




                               Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                   Desc
                                               Exhibit Ex. A - Vista Outdoor Inc. Page 167 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                      Acquis.val.      Accum.dep.       Book val.     Currency
1000293           0 Ammo                      21   Lonoke, AR              12/1/1993   PALLET STORAGE BLDG 515 - 120499                         6,275            -3,822         2,453   USD
1000457           0 Ammo                      21   Lonoke, AR            12/15/1998    WET MIX HOUSE #723                                      11,881            -5,429         6,452   USD
1000466           0 Ammo                      21   Lonoke, AR            11/15/1999    PRIMER WET MIX #719                                     11,095            -5,069         6,026   USD
1000467           0 Ammo                      21   Lonoke, AR            11/15/1999    PRIMER LIGHTING PROTECTION 100682                        7,605            -3,476         4,129   USD
1000597           0 Ammo                      21   Lonoke, AR            12/31/2013    EXPLOSIVE STORAGE MAG #715 101821                      206,287           -53,679       152,608   USD
1000597           1 Ammo                      21   Lonoke, AR            12/31/2013    ADD'L #715 DESIGN 101715                                31,856            -8,290        23,566   USD
1000598           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 BUILDING #1000 101862                             1,213,976          -315,890       898,086   USD
1000598           1 Ammo                      21   Lonoke, AR            11/29/2015    L2 Building #1000 101862 - Additional                  107,592           -24,499        83,093   USD
1000599           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 DOCK DOORS/LEVELERS #1000 101862                     28,870            -7,514        21,356   USD
1000600           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 FIRE SUPPRESSION/SPRINKLER #1000 101862             110,869           -28,850        82,019   USD
1000602           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 12x16 High Speed Fabric Door (2)                     12,121            -3,155         8,966   USD
1000603           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 10X10 High Speed Fabric Doors (1)                    10,492            -2,731         7,761   USD
1000604           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 8x10 Rolling Steel Doors (3)                          7,781            -2,026         5,755   USD
1000605           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Trailer Restraints                                   15,533            -4,042        11,491   USD
1000606           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Dock Seals                                            4,649            -1,211         3,438   USD
1000608           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Co#1, Rite Hite Hydraulics                            9,492            -2,472         7,020   USD
1000609           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Rolling Steel Dock Doors                             12,306            -3,205         9,101   USD
1000612           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 12X16 Rolling Steel Doors (2)                         8,251            -2,148         6,103   USD
1000616           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 10X10 Rolling Steel Doors (1)                         4,082            -1,064         3,018   USD
1000617           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Fire Alarm System                                    77,043           -23,390        53,653   USD
1000618           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Sheet Metal Air Handling System                     177,586           -46,211       131,375   USD
1000619           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Controls                                             49,283           -12,825        36,458   USD
1000620           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Hollow Doors                                         29,067            -7,565        21,502   USD
1000621           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Co #3 - Aaon Curb Insulation                        125,498           -32,658        92,840   USD
1000623           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Domestic Water Building 100 to L2                    21,561            -5,612        15,949   USD
1000625           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Natural Gas Building 100 to L2                        8,008            -2,086         5,922   USD
1000627           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Insulation Building 100 to L2                        14,169            -3,689        10,480   USD
1000628           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Hollow Metal 3 Sided 16 Guage Door Frames             6,375            -1,660         4,715   USD
1000629           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Equipment Building 100 to L2                          4,491            -1,170         3,321   USD
1000630           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Domestic Water Piping Material/Labor                135,527           -35,267       100,260   USD
1000631           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Natural Gas Piping Material/Labor                     9,240            -2,407         6,833   USD
1000632           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Sewer Piping Material/Labor                          12,321            -3,208         9,113   USD
1000633           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 - Bldg 100 Indst Waste Line (IW) Line to L2          14,970            -3,897        11,073   USD
1000634           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Restroom Fixtures And Install                        11,089            -2,888         8,201   USD
1000635           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Domestic Hot Water Heater                            18,481            -4,811        13,670   USD
1000636           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Security System                                      77,107           -23,409        53,698   USD
1000637           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Lighting Fixtures Int. & Ext. & Install              61,603           -16,031        45,572   USD
1000641           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Stairs & Rails                                       43,122           -11,222        31,900   USD
1000642           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Doors & Windows                                      61,600           -16,031        45,569   USD
1000643           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Aluminum Windows-Phase I                             21,651            -5,636        16,015   USD
1000644           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Aluminum Windows-Phase Ii                            18,634            -4,851        13,783   USD
1000645           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Aluminum Entrance (Lobby/office area)                 6,468            -1,685         4,783   USD
1000646           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Aluminum Sliding Door (Break room)                    5,544            -1,444         4,100   USD
1000647           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Door Hardware                                        15,869            -4,130        11,739   USD
1000652           0 Ammo                      21   Lonoke, AR            12/14/2014    REPLACE ROOF West End Bldg 709 - 101904                 19,630            -5,110        14,520   USD
1000695           0 Ammo                      21   Lonoke, AR            10/31/2017    Plating Room Doors (3) 102024                           10,653            -2,426         8,227   USD
1000701           0 Ammo                      21   Lonoke, AR              1/31/2019   Building, Remelt #511 - 101941                         588,361           -25,524       562,837   USD
1000702           0 Ammo                      21   Lonoke, AR              1/31/2019   Baghouse, Donaldson Torit Remelt #511 - 101941         386,577           -16,771       369,806   USD
1000703           0 Ammo                      21   Lonoke, AR              1/31/2019   Building, Remelt #511-Electrical - 101941            1,033,198           -44,820       988,378   USD
1000704           0 Ammo                      21   Lonoke, AR              1/31/2019   Building, Remelt #511-Carpentry - 101941                10,290              -447         9,843   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                    Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 168 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                          Acquis.val.      Accum.dep.       Book val.       Currency
1000705           0 Ammo                      21   Lonoke, AR              1/31/2019   Building, Remelt #511-Concrete - 101941                    245,180           -10,637       234,543     USD
1000706           0 Ammo                      21   Lonoke, AR              1/31/2019   Building, Remelt #511-Doors/Windows - 101941                28,752            -1,248        27,504     USD
1000707           0 Ammo                      21   Lonoke, AR              1/31/2019   Building, Remelt #511-Floors - 101941                        9,272              -403         8,869     USD
1000708           0 Ammo                      21   Lonoke, AR              1/31/2019   Building, Remelt #511-Metal Building - 101941              116,890            -5,072       111,818     USD
1000709           0 Ammo                      21   Lonoke, AR              1/31/2019   Building, Remelt #511-Plumbing water/gas - 101941           41,100            -1,783        39,317     USD
1000710           0 Ammo                      21   Lonoke, AR              1/31/2019   Building, Remelt #511-Sprinkler/Fire Prot - 101941          24,159            -1,049        23,110     USD
1000711           0 Ammo                      21   Lonoke, AR              1/31/2019   Building, Remelt #511-Misc Blding Equip - 101941            90,591            -3,930        86,661     USD
1000711           1 Ammo                      21   Lonoke, AR              5/28/2019   Building, Remelt #511-Misc Blding Equip - 101941             2,117               -66         2,051     USD
3009372           0 Ammo                      21   Lonoke, AR              9/15/2000   ADD'L DUCTWORK-CF PACK                                       2,746            -1,006         1,740     USD
3008841           0 Ammo                      21   Lonoke, AR            12/15/1997    CF PACK - AIR CONDITIONER                                    9,197            -4,202         4,995     USD
3015198           0 Ammo                      21   Lonoke, AR              7/21/2014   Bollards                                                     9,733            -2,534         7,199     USD
3015200           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Specialties - Explovent Relief Panels (roof) 14          17,040            -4,435        12,605     USD
3015201           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Equipment Pads (National)                                13,460            -3,504         9,956     USD
3015203           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Phase I masonry Explosion Walls                          17,742            -4,618        13,124     USD
3015205           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Phase II Masonry Explosion Walls                         23,656            -6,157        17,499     USD
3015207           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Lockers And Benches                                      17,865            -4,651        13,214     USD
3015210           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Breakroom Sink And Install                                3,080              -804         2,276     USD
3015211           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Compressed Air Building 100 to L2                        14,169            -3,689        10,480     USD
3015212           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Process Water Building 100 to L2                          6,776            -1,765         5,011     USD
3015213           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Steam Piping Building 100 to L2                          10,781            -2,807         7,974     USD
3015214           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Compressed Air Piping Material/Labor                     98,565           -25,648        72,917     USD
3015215           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Process Water Piping Material & Labor                    46,202           -12,024        34,178     USD
3015216           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Steam Piping Material & Labor                            48,667           -12,665        36,002     USD
3015218           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Powder Sink And Install                                   6,160            -1,605         4,555     USD
3015219           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Process Related Power Distribution                      138,607           -36,069       102,538     USD
3015220           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Process Related Branch Wiring                           107,806           -28,053        79,753     USD
3015221           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Plates At Bunkers                                        28,298            -7,365        20,933     USD
3015222           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Breakroom cabinet/countertop                              2,820              -735         2,085     USD
3015223           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Vinyl Floors (Break room)                                11,515            -2,999         8,516     USD
3016676           0 Ammo                      21   Lonoke, AR               3/3/2017   Racks, Warehouse racks & corner protectors 101935           73,296           -16,689        56,607     USD
1000622           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Co #2 - Cooling Tower                                    40,545           -10,552        29,993     USD
1000640           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Structural & Miscellaneous Steel                         14,616            -3,804        10,812     USD
3003101           3 Ammo                      21   Lonoke, AR              2/15/2009   ADD'L CF #183 DRAW PRESS                                    13,690            -8,338         5,352     USD
3003101           4 Ammo                      21   Lonoke, AR            12/15/2011    REBUILD DRAW PRESS #161 101717                              23,975            -7,301        16,674     USD
3003103           3 Ammo                      21   Lonoke, AR              1/15/2008   ADD'L DRAW PRESS #177                                        7,830            -7,153             677   USD
3003103           4 Ammo                      21   Lonoke, AR              2/15/2012   ADD'L #177 BLISS PRESS 101660                               29,891            -9,104        20,787     USD
3003235           7 Ammo                      21   Lonoke, AR              5/15/2013   ADD'L LEAD EXTRUDER GUARDING 101791                         17,228            -3,140        14,088     USD
3004036           4 Ammo                      21   Lonoke, AR              9/15/2011   ADD'L HYDRAULIC LIFT 101652                                 21,683            -7,924        13,759     USD
3004867           1 Ammo                      21   Lonoke, AR              7/29/2016   #82A 162 Bliss Taper Press REBUILD                          70,277           -12,802        57,475     USD
3004882           2 Ammo                      21   Lonoke, AR              3/15/2011   ADD'L WIRE FEED INDEXING #347 101684                         6,513              -916         5,597     USD
3005148           6 Ammo                      21   Lonoke, AR            12/15/2011    ADD'L MODIFY DIP CUP 101736                                  2,906              -886         2,020     USD
3006109           5 Ammo                      21   Lonoke, AR              7/29/2016   Overhaul #304 Bliss Press 213 101920                        76,490           -13,934        62,556     USD
3006109           6 Ammo                      21   Lonoke, AR               6/1/2017   Addt'l - #213 Draw Press Overhaul 101958                    83,808           -13,878        69,930     USD
3006109           7 Ammo                      21   Lonoke, AR            10/31/2017    Addt'l for Overhaul on 213 CF Draw Press 101949             49,971            -8,276        41,695     USD
3009370           0 Ammo                      21   Lonoke, AR              9/15/2000   9MM MANURHIN LOADER #5 2814/100703                           7,742            -6,287         1,455     USD
3009370           2 Ammo                      21   Lonoke, AR            10/31/2013    ADD'L CAMERA SYSTEM #9 101841                                7,261            -2,647         4,614     USD
3009371           1 Ammo                      21   Lonoke, AR              2/15/2008   ADD'L BULLET ASSEMBLY #237                                   4,740            -4,331             409   USD
3009391           0 Ammo                      21   Lonoke, AR            10/15/2000    HVAC-MAINTENANCE                                            24,702            -9,028        15,674     USD
3009501           1 Ammo                      21   Lonoke, AR            10/31/2013    ADD'L #800 IPS HOT GLUE UNIT 101860                          5,329            -1,388         3,941     USD
3009502           0 Ammo                      21   Lonoke, AR              2/15/2001   IPS PISTOL PACKING SYSTEM #800                             137,688           -94,332        43,356     USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                        Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 169 of 435
Asset   Subnumber    Segment   Business Area        Location - v2   Capitalized on      Description                                Acquis.val.      Accum.dep.       Book val.      Currency
3009502            1 Ammo                      21   Lonoke, AR              6/15/2001   ADD'L PISTOL PACKING SYSTEM                        9,972            -9,109            863   USD
3009502            5 Ammo                      21   Lonoke, AR              5/15/2004   ADD'L IPS PRODUCT BELT                             9,800            -3,028          6,772   USD
3009502           10 Ammo                      21   Lonoke, AR            11/22/2013    ADD'L PAGO CASE LABEL PRINTER 101849               8,215            -1,361          6,854   USD
3009502           11 Ammo                      21   Lonoke, AR               2/4/2014   PISTOL IPS VIDEO JET PRINTER - CF 101876          19,372            -3,210         16,162   USD
3009503            1 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #288 101869                        3,480              -793          2,687   USD
3009550            1 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #337 101869                        3,480              -793          2,687   USD
3009551            0 Ammo                      21   Lonoke, AR              4/15/2001   CAFETERIA KITCHEN A/C                              3,753            -1,177          2,576   USD
3009554            1 Ammo                      21   Lonoke, AR               1/6/2014   ADD'L CONVEYOR #136 101865                         3,418            -1,039          2,379   USD
3009555            1 Ammo                      21   Lonoke, AR               1/6/2014   ADD'L CONVEYOR #131 101865                         3,418            -1,039          2,379   USD
3009558            4 Ammo                      21   Lonoke, AR              8/15/2009   ADD'L MODIFY #222 DRAW PRESS 101475                7,834            -4,772          3,062   USD
3009558            5 Ammo                      21   Lonoke, AR              2/15/2012   ADD'L #222 BLISS PRESS 101660                     29,891            -9,104         20,787   USD
3009558            6 Ammo                      21   Lonoke, AR              11/3/2014   Overhaul CF Draw Press 222 101897                 55,858           -12,719         43,139   USD
3009762            1 Ammo                      21   Lonoke, AR              8/15/2010   ADD'L 154B HEADING MACHINE 101498                 10,119            -9,245            874   USD
3009762            2 Ammo                      21   Lonoke, AR              1/15/2014   ADD'L CONVEYOR #154B 101865                        3,432            -1,044          2,388   USD
3009851            1 Ammo                      21   Lonoke, AR              1/13/2014   ADD'L CONVEYOR #152 101865                         3,429            -1,043          2,386   USD
3009863            0 Ammo                      21   Lonoke, AR              3/15/2002   RF PRE-WASH EQUIPMENT                              4,118            -2,737          1,381   USD
3009939            1 Ammo                      21   Lonoke, AR              7/15/2005   MOD/INS MANURHIN LOADER #4                        31,690           -27,791          3,899   USD
3009970            1 Ammo                      21   Lonoke, AR              1/13/2014   ADD'L CONVEYOR #151 101865                         3,429            -1,043          2,386   USD
3009990            0 Ammo                      21   Lonoke, AR            11/15/2002    IPS RIFLE CASE PACKER                             17,009           -12,860          4,149   USD
3010041            0 Ammo                      21   Lonoke, AR              5/15/2003   MANURHIN LOADER (PCH) #3                           3,055            -1,915          1,140   USD
3010041            1 Ammo                      21   Lonoke, AR            12/15/2007    ADD'L MANURHIN LOADER #3                          93,535           -34,177         59,358   USD
3010041            2 Ammo                      21   Lonoke, AR              3/15/2008   ADD'L MANURHIN LOADER #3                           3,552            -1,299          2,253   USD
3010042            0 Ammo                      21   Lonoke, AR              5/15/2003   MANURHIN LOADER (PCH) #2                           3,055            -1,915          1,140   USD
3010042            1 Ammo                      21   Lonoke, AR            12/15/2007    ADD'L MANURHIN LOADER #2                          76,846           -28,081         48,765   USD
3010042            2 Ammo                      21   Lonoke, AR              3/15/2008   ADD'L MANURHIN LOADER #2                           5,951            -2,176          3,775   USD
3010043            0 Ammo                      21   Lonoke, AR              5/15/2003   MANURHIN LOADER (PCH) #1                           2,666            -1,672            994   USD
3010043            1 Ammo                      21   Lonoke, AR              2/15/2012   REFURBISH #1 MANURHIN 101726                      76,574           -23,317         53,257   USD
3010044            0 Ammo                      21   Lonoke, AR              5/15/2003   SS COOLING TOWER                                   3,505            -2,197          1,308   USD
3010046            3 Ammo                      21   Lonoke, AR              3/11/2014   COMPONENT CONVEYOR #234A 101870                    6,361            -1,933          4,428   USD
3010102            1 Ammo                      21   Lonoke, AR              7/15/2013   ADD'L CF SHELL HEADER #154 101809                 36,518           -13,305         23,213   USD
3010102            2 Ammo                      21   Lonoke, AR              1/13/2014   ADD'L CONVEYOR #154 101865                         3,429            -1,043          2,386   USD
3010137            0 Ammo                      21   Lonoke, AR            12/15/2003    NITRATION EXHAUST FILTER UNIT                      5,662            -4,138          1,524   USD
3010234            0 Ammo                      21   Lonoke, AR              3/15/2004   CF GAS BONDED BULLET MACHINE                       9,297            -6,178          3,119   USD
3010267            1 Ammo                      21   Lonoke, AR               1/6/2014   ADD'L CONVEYOR #145 101865                         3,418            -1,039          2,379   USD
3010268            2 Ammo                      21   Lonoke, AR              3/15/2011   ADD'L WIRE FEED INDEXING #344 101684               3,789              -534          3,255   USD
3010269            1 Ammo                      21   Lonoke, AR              3/15/2011   ADD'L WIRE FEED INDEXING #345 101684               6,513              -916          5,597   USD
3010315            1 Ammo                      21   Lonoke, AR              3/15/2011   ADD'L WIRE FEED INDEXING #343 101684               6,513              -916          5,597   USD
3010315            2 Ammo                      21   Lonoke, AR              10/1/2017   Overhaul Manville Swage #343 101925               36,531            -6,050         30,481   USD
3010319            0 Ammo                      21   Lonoke, AR            11/15/2004    HVAC BLDG #722                                     3,261            -1,193          2,068   USD
3010400            0 Ammo                      21   Lonoke, AR              5/15/2005   #602 AIT PACKER                                   31,014           -19,428         11,586   USD
3010401            0 Ammo                      21   Lonoke, AR              5/15/2005   #629 AIT PACKER                                   34,222           -21,437         12,785   USD
3010470            0 Ammo                      21   Lonoke, AR            11/15/2005    5.56MM LINKING EQUIPMENT                          10,945            -8,276          2,669   USD
3010504            0 Ammo                      21   Lonoke, AR            12/15/2005    REBUILT 2 3/4 PACKER                               5,639            -2,945          2,694   USD
3010522            1 Ammo                      21   Lonoke, AR               1/6/2014   ADD'L CONVEYOR #144 101865                         3,418            -1,039          2,379   USD
3010689            0 Ammo                      21   Lonoke, AR              6/15/2006   PUMP STATION ADVD TREATMENT                       49,124           -29,917         19,207   USD
3010691            1 Ammo                      21   Lonoke, AR              2/15/2011   ADD'L REPLACE GENERATOR 101699                     5,377            -1,967          3,410   USD
3010726            0 Ammo                      21   Lonoke, AR              9/15/2006   BUCKSHOT LOADER                                   98,248           -55,230         43,018   USD
3010726            1 Ammo                      21   Lonoke, AR              9/15/2006   WAD/SHOT CONTAINER                                 2,775            -2,255            520   USD
3010727            0 Ammo                      21   Lonoke, AR              9/15/2006   5RD BUCKSHOT PACKER #624                          38,378           -21,575         16,803   USD
3010728            0 Ammo                      21   Lonoke, AR              9/15/2006   25RD BUCKSHOT PACKER                               7,676            -4,316          3,360   USD




                               Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                              Desc
                                               Exhibit Ex. A - Vista Outdoor Inc. Page 170 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                         Acquis.val.       Accum.dep.       Book val.     Currency
3010738           0 Ammo                      21   Lonoke, AR            11/15/2006    WASH & DRY UNIT PROGRESSIVE                                 8,110             -6,132         1,978   USD
3015580           0 Ammo                      21   Lonoke, AR              5/21/2015   OVH CF DUPLEX HEADER #151 101851                          113,340            -29,494        83,846   USD
3015581           0 Ammo                      21   Lonoke, AR              5/21/2015   SHELL FEED BOWL 101847                                      9,401             -1,904         7,497   USD
3016179           0 Ammo                      21   Lonoke, AR               5/1/2016   HELIXA TORQUE TESTER 101940                                13,344             -2,432        10,912   USD
3016184           0 Ammo                      21   Lonoke, AR               5/1/2016   CF VACUUM SYSTEM 101921                                   114,870            -16,096        98,774   USD
3016248           0 Ammo                      21   Lonoke, AR              7/29/2016   Kubota Mower ZD221 Diesel 101983                            8,154             -2,971         5,183   USD
3016387           0 Ammo                      21   Lonoke, AR              8/26/2016   Shotshell Dry Ice Cleaning System 101964                   21,207             -3,864        17,343   USD
3016388           0 Ammo                      21   Lonoke, AR              8/26/2016   Bridgeport Milling Machine                                 22,992             -4,190        18,802   USD
3016389           0 Ammo                      21   Lonoke, AR              8/26/2016   4056 Bridgeport Milling Machine 101951                     22,992             -4,190        18,802   USD
3016390           0 Ammo                      21   Lonoke, AR              8/26/2016   Waterbury Farrell 6600 Frame                               64,615            -11,770        52,845   USD
3017262           0 Ammo                      21   Lonoke, AR            12/30/2019    Osmosis-Applied Membrane Reverse- 102064                   15,936               -393        15,543   USD
3017263           0 Ammo                      21   Lonoke, AR            12/30/2019    Lube Sizer- REM Lead Bullet (new) - 102065                 41,542               -478        41,064   USD
3003054           6 Ammo                      21   Lonoke, AR              8/15/2011   ADD'L REB CF #726 FURNACE 101681                           12,093             -2,764         9,329   USD
3003055           8 Ammo                      21   Lonoke, AR              5/15/2008   ADD'L DISPATCH FURNACE #725                                 9,144             -3,342         5,802   USD
3003056           7 Ammo                      21   Lonoke, AR              5/15/2005   ADD'L CF #727 ANNEAL FURNACE                                4,912             -3,079         1,833   USD
3003073           5 Ammo                      21   Lonoke, AR              3/15/2010   ADD'L #727 WASH UNIT FRAME 101568                           7,720             -3,528         4,192   USD
3003090           3 Ammo                      21   Lonoke, AR              5/15/2010   REBUILD 229 CUPPING PRESS 101598                            2,687             -1,229         1,458   USD
3003090           4 Ammo                      21   Lonoke, AR              5/15/2013   OVH CF CUPPING PRESS #229 101792                           38,357             -9,983        28,374   USD
3003090           5 Ammo                      21   Lonoke, AR              7/15/2013   RPL CUPPING PRESS #229 101787                              31,310             -8,148        23,162   USD
3003090           6 Ammo                      21   Lonoke, AR              7/15/2013   ADD'L 9MM CALIBUR 101787                                   17,268             -4,495        12,773   USD
3003091           6 Ammo                      21   Lonoke, AR              9/15/2010   ADD'L DRAW PRESS FEED SYS 101655                            3,513             -1,607         1,906   USD
3003093           4 Ammo                      21   Lonoke, AR              9/15/2009   ADD'L #200 DRAW PRESS 101544                               18,295            -11,143         7,152   USD
3003093           5 Ammo                      21   Lonoke, AR              9/15/2010   ADD'L DRAW PRESS FEED SYS #200 101655                       3,513             -1,607         1,906   USD
3003094           5 Ammo                      21   Lonoke, AR              9/15/2010   ADD'L DRAW PRESS FEED SYS #201 101655                       3,513             -1,607         1,906   USD
3003095           4 Ammo                      21   Lonoke, AR            10/31/2017    Titan Model 620 Type 3 Conveyor for #241 102030             6,763             -1,371         5,392   USD
3003096           4 Ammo                      21   Lonoke, AR              8/31/2018   Addt'l- Rebuild CF #193 Bliss Shell Draw - 102044          85,311            -12,829        72,482   USD
3003100           3 Ammo                      21   Lonoke, AR            11/15/2008    ADD'L REBUILD #159 DRAW PRESS                              10,657             -6,491         4,166   USD
3003100           4 Ammo                      21   Lonoke, AR              5/15/2011   ADD'L VIBRATORY FEEDER MCH #161 101719                       4,893            -1,789         3,104   USD
3003132           2 Ammo                      21   Lonoke, AR            11/15/2012    BUGGY LIFT #721 101764                                      4,809             -1,256         3,553   USD
3003145           2 Ammo                      21   Lonoke, AR              9/15/2010   ADD'L HEADTURN FEED SYS #106 101655                         3,339             -1,526         1,813   USD
3003159           5 Ammo                      21   Lonoke, AR              3/15/2015   Rpl Frame CF 720 Wash 101909                               58,466             -8,877        49,589   USD
3003159           6 Ammo                      21   Lonoke, AR              3/19/2018   Rpl Frame CF 720 Wash Addt'l 101909                        16,188             -1,967        14,221   USD
3003160           6 Ammo                      21   Lonoke, AR              3/15/2015   RPL Frame CF 7 cone wash 723 / 101902                      58,466             -8,877        49,589   USD
3003160           7 Ammo                      21   Lonoke, AR              3/19/2018   Rpl Frame CF 7 Cone Wash 723 Addt'l 101909                 16,188             -1,967        14,221   USD
3003167           3 Ammo                      21   Lonoke, AR              9/15/2010   ADD'L HEADTURN FEED SYS #117 101655                         3,339             -1,526         1,813   USD
3003168           2 Ammo                      21   Lonoke, AR              9/15/2010   ADD'L HEADTURN FEED SYS #118 101655                         3,339             -1,526         1,813   USD
3003193           1 Ammo                      21   Lonoke, AR              4/15/2011   ADD'L #73 STEEL COLLATOR 101649                             2,611               -956         1,655   USD
3003194           4 Ammo                      21   Lonoke, AR              4/15/2011   ADD'L #74 STEEL COLLATOR 101649                             2,611               -956         1,655   USD
3003199           4 Ammo                      21   Lonoke, AR              4/15/2011   ADD'L #71 STEEL COLLATOR 101649                             2,611               -956         1,655   USD
3003218           2 Ammo                      21   Lonoke, AR            12/15/2012    ADD'L 95 TAPER PRESS W/SERVO DRIVE 101786                  51,294            -13,389        37,905   USD
3003219           3 Ammo                      21   Lonoke, AR              3/17/2014   ADD'L #81 TAPER PRESS 101835                               63,987            -14,571        49,416   USD
3003225           3 Ammo                      21   Lonoke, AR               1/6/2014   ADD'L CONVEYOR #138 101865                                  3,418             -1,039         2,379   USD
3003225           4 Ammo                      21   Lonoke, AR               3/3/2017   Overhaul #4 Duplex Header 101930                          149,737            -30,306       119,431   USD
3003225           5 Ammo                      21   Lonoke, AR            10/31/2017    Overhaul Bliss Header #138 101994/101949                  201,944            -40,872       161,072   USD
3003225           6 Ammo                      21   Lonoke, AR            10/31/2017    Addt'l Overhaul Bliss Header #138 101949                   49,454            -10,010        39,444   USD
3003226           3 Ammo                      21   Lonoke, AR               1/6/2014   ADD'L CONVEYOR #133 101865                                  3,418             -1,039         2,379   USD
3003239           3 Ammo                      21   Lonoke, AR            11/29/2015    ADD'L Remelt Controls and Conveyors 101913                 43,839             -9,983        33,856   USD
3003248           2 Ammo                      21   Lonoke, AR              9/15/2005   ADD'L CF LEAD ELEVATOR                                     10,015             -8,134         1,881   USD
3003254           3 Ammo                      21   Lonoke, AR              3/15/2005   ADD'L LEAD EXTRUDER                                         5,153             -3,425         1,728   USD
3003322           2 Ammo                      21   Lonoke, AR              5/15/2009   ADD'L CF PRIMING PRESS #32                                  6,610             -4,027         2,583   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                        Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 171 of 435
Asset   Subnumber    Segment   Business Area        Location - v2   Capitalized on      Description                                      Acquis.val.       Accum.dep.       Book val.       Currency
3003324            3 Ammo                      21   Lonoke, AR              9/15/2009   ADD'L REBUILD #36P PRIMING MACHINE 101549               10,386             -6,327         4,059     USD
3003326            5 Ammo                      21   Lonoke, AR              1/16/2014   ADD'L CF PRIMING MCH #40 SHELL FEED 101853              17,136             -3,902        13,234     USD
3003331            4 Ammo                      21   Lonoke, AR              7/15/2013   ADD'L 36P HIGH SPEED SERVO 101787                       88,640            -23,066        65,574     USD
3003332            5 Ammo                      21   Lonoke, AR              7/15/2008   ADD'L #63P GEAR ASSEMBLY                                 3,567             -3,260             307   USD
3003344            1 Ammo                      21   Lonoke, AR              2/15/2010   ADD'L ELEVATOR #2 SAFETY UPGRADE 101565                 10,614             -9,696             918   USD
3003363            2 Ammo                      21   Lonoke, AR              5/15/2008   ADD'L CF DUPLEX #26                                     10,431             -3,814         6,617     USD
3003363            3 Ammo                      21   Lonoke, AR              8/15/2009   ADD'L FEEDERS #26 101464                                 2,585             -1,576         1,009     USD
3003365            3 Ammo                      21   Lonoke, AR              5/15/2009   ADD'L CF DUPLEX LOADER #28                              33,683            -10,257        23,426     USD
3003365            4 Ammo                      21   Lonoke, AR              8/15/2009   ADD'L FEEDERS #28 101464                                 2,585             -1,576         1,009     USD
3003366            4 Ammo                      21   Lonoke, AR              8/15/2009   ADD'L FEEDERS #29 101464                                 2,585             -1,576         1,009     USD
3003366            5 Ammo                      21   Lonoke, AR              3/15/2013   ADD'L SHELL BOWL FEED SYS #29 101802                    19,337             -5,033        14,304     USD
3003367            2 Ammo                      21   Lonoke, AR              4/15/2004   ADD'L CF #15 DUPLEX LOADER                               6,070             -3,915         2,155     USD
3003368            3 Ammo                      21   Lonoke, AR              8/15/2009   ADD'L FEEDERS #16 101464                                 2,585             -1,576         1,009     USD
3003368            4 Ammo                      21   Lonoke, AR            12/15/2012    ADD'L FEEDER BOWL W/STAND #16 101788                    11,943             -3,119         8,824     USD
3003368            5 Ammo                      21   Lonoke, AR              7/15/2013   SHELL BOWL (30CAL) #16 101788                           21,892             -5,698        16,194     USD
3003369            4 Ammo                      21   Lonoke, AR              8/15/2009   ADD'L FEEDERS #17 101464                                 2,585             -1,576         1,009     USD
3003370            3 Ammo                      21   Lonoke, AR              4/15/2007   ADD'L #18 DUPLEX LOADER                                 13,742             -5,196         8,546     USD
3003370            5 Ammo                      21   Lonoke, AR              8/15/2009   ADD'L FEEDERS #11 101464                                 2,585             -1,576         1,009     USD
3003370            6 Ammo                      21   Lonoke, AR            12/15/2012    ADD'L FEEDER BOWL W/STAND #28 101788                    24,713             -6,452        18,261     USD
3003370            7 Ammo                      21   Lonoke, AR              12/3/2017   Overhaul CF EX Loader #18 101933                       125,240            -15,210       110,030     USD
3003371            2 Ammo                      21   Lonoke, AR              9/15/2009   ADD'L FEEDERS #25 101464                                 2,646             -1,612         1,034     USD
3003372            4 Ammo                      21   Lonoke, AR              4/15/2005   ADD'L #25 DUPLEX LOADER                                  8,126             -5,242         2,884     USD
3003372            5 Ammo                      21   Lonoke, AR              8/15/2009   ADD'L FEEDERS #14 101464                                 2,585             -1,576         1,009     USD
3003372            6 Ammo                      21   Lonoke, AR            12/15/2012    ADD'L FEEDER BOWL W/STAND #7 101788                      8,011             -2,093         5,918     USD
3003373            4 Ammo                      21   Lonoke, AR              8/15/2009   ADD'L FEEDERS #24 101464                                 2,585             -1,576         1,009     USD
3003374            3 Ammo                      21   Lonoke, AR              8/15/2009   ADD'L FEEDERS #19 101464                                 2,585             -1,576         1,009     USD
3003390            1 Ammo                      21   Lonoke, AR              2/15/2009   ADD'L RANSOHOFF TUMBLER                                  3,604             -2,196         1,408     USD
3003390            2 Ammo                      21   Lonoke, AR            11/25/2016    Rotoclone Dust Collector for Pre-Mix Operation          18,369             -2,392        15,977     USD
3003394            2 Ammo                      21   Lonoke, AR              5/15/2010   ADD'L 780 PACKER FEED SYS 101611                        17,478             -4,563        12,915     USD
3003431            3 Ammo                      21   Lonoke, AR            11/15/2012    ADD'L 721B WASH SYSTEM 101764                           43,272            -11,294        31,978     USD
3003435            7 Ammo                      21   Lonoke, AR              4/15/2006   ADD'L REBUILD 401 CAP PRESS                              2,637             -1,702             935   USD
3003435            8 Ammo                      21   Lonoke, AR              1/15/2008   ADD'L INDEX FEED SYS                                    11,908            -10,878         1,030     USD
3003435           11 Ammo                      21   Lonoke, AR            10/15/2011    ADD'L CAP PRESS #401 101729                             22,115             -8,081        14,034     USD
3003439            1 Ammo                      21   Lonoke, AR            11/15/2006    ADD'L REFURBISH CAP PRESS                               24,332            -18,396         5,936     USD
3003439            4 Ammo                      21   Lonoke, AR            11/15/2006    12GA LB PROGRESSIVE DIE SET                              6,560             -4,960         1,600     USD
3003439            8 Ammo                      21   Lonoke, AR              1/15/2011   ADD'L #400 CAP PRESS FEED ROLL 101632                     3,300            -1,207         2,093     USD
3003439            9 Ammo                      21   Lonoke, AR               8/5/2018   Rebuild, SS 400 Cap Press Crankshaft, 102020           224,501            -35,358       189,143     USD
3003525            7 Ammo                      21   Lonoke, AR            12/15/2008    ADD'L EXT BARREL & SCREW                                 2,818             -1,718         1,100     USD
3003525            8 Ammo                      21   Lonoke, AR               3/3/2017   SS Extruder #420 Electrical Upgrade 101971              66,383             -8,638        57,745     USD
3003526            7 Ammo                      21   Lonoke, AR               9/3/2017   408 - 409 Electrical Upgrade 101970                    106,421            -10,204        96,217     USD
3003528            5 Ammo                      21   Lonoke, AR              3/15/2005   ADD'L #422 EXTRUDER                                     10,404             -6,913         3,491     USD
3003538            2 Ammo                      21   Lonoke, AR              4/15/2008   ADD'L REBUILD BODY FORMER #968                           4,148             -3,791             357   USD
3003538            3 Ammo                      21   Lonoke, AR            12/15/2009    ADD'L REBUILD #968 BODY FORMER 101490                     6,014            -2,748         3,266     USD
3003558            2 Ammo                      21   Lonoke, AR              7/15/2012   ELECTRICAL UPGRADE #435 101774                           6,878               -900         5,978     USD
3003562            2 Ammo                      21   Lonoke, AR              7/15/2012   ELECTRICAL UPGRADE #433 101774                           6,878               -900         5,978     USD
3003671            3 Ammo                      21   Lonoke, AR              4/15/2008   ADD'L #3 ELEVATOR                                       15,685            -14,329         1,356     USD
3003673            9 Ammo                      21   Lonoke, AR              9/15/2009   ADD'L REBUILD #483 TRIPLEX 101530                       24,361            -14,837         9,524     USD
3003673           10 Ammo                      21   Lonoke, AR              4/15/2010   ADD'L #483 AH&P-REBUILD CLUTCH 101582                    7,613             -3,479         4,134     USD
3003673           11 Ammo                      21   Lonoke, AR            11/15/2012    ADD'L #483 SPROCKET DRIVE 101776                         2,736               -715         2,021     USD
3003673           12 Ammo                      21   Lonoke, AR               9/6/2013   ADD'L #483 FERGUSON DRIVE UNIT 101776                   10,605             -2,761         7,844     USD




                               Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                     Desc
                                               Exhibit Ex. A - Vista Outdoor Inc. Page 172 of 435
Asset   Subnumber    Segment   Business Area        Location - v2   Capitalized on      Description                                          Acquis.val.      Accum.dep.       Book val.       Currency
3003674           10 Ammo                      21   Lonoke, AR              3/15/2007   ADD'L #477 TRIPLEX                                           3,111            -2,068         1,043     USD
3003674           11 Ammo                      21   Lonoke, AR              1/15/2011   ADD'L #477 AH&P BODY BOWL 101667                             6,109            -2,233         3,876     USD
3003675           11 Ammo                      21   Lonoke, AR            12/15/2011    OVERHAUL #480 TRIPLEX 101723                                36,998           -11,267        25,731     USD
3003676            9 Ammo                      21   Lonoke, AR            10/15/2005    ADD'L #486 TRIPLEX AH&P                                      3,693            -2,892             801   USD
3003676           10 Ammo                      21   Lonoke, AR            10/15/2009    ADD'L #486 AH&P BODY HOPPERS 101555                          6,005            -1,830         4,175     USD
3003676           11 Ammo                      21   Lonoke, AR              4/12/2014   ADD'L #486 CAP BOWL REPLACEMENT 101873                      10,775            -2,454         8,321     USD
3003677            9 Ammo                      21   Lonoke, AR              7/28/2017   Addt'l Rebuild AH&P Simplex 495 101987                      68,190           -11,294        56,896     USD
3003678            8 Ammo                      21   Lonoke, AR              5/30/2019   Controller, Allen Bradley PLC 496 Simplex 102049            11,415              -578        10,837     USD
3003680           11 Ammo                      21   Lonoke, AR              9/15/2007   ADD'L #489 TRIPLEX AH&P                                      4,827            -4,411             416   USD
3003681           11 Ammo                      21   Lonoke, AR              4/15/2009   ADD'L 498 AH&P SIMPLEX DIAL                                  7,271            -4,429         2,842     USD
3003681           12 Ammo                      21   Lonoke, AR            11/15/2009    ADD'L #498 BODY FEED BOWL 101546                             9,972            -4,555         5,417     USD
3003682            7 Ammo                      21   Lonoke, AR              9/15/2011   ADD'L 494 BODY BOWL 101724                                   7,509            -2,744         4,765     USD
3003683           10 Ammo                      21   Lonoke, AR              3/15/2004   ADD'L #478 TRIPLEX ELECTRIC CONTROLS                         4,986            -1,350         3,636     USD
3003718            6 Ammo                      21   Lonoke, AR              1/15/2010   ADD'L SERVO CONTROLLED VALVE 101534                          5,766            -2,635         3,131     USD
3003718            7 Ammo                      21   Lonoke, AR              2/15/2012   REPLACE LEAD KETTLE 101734                                  75,509           -22,994        52,515     USD
3003720            1 Ammo                      21   Lonoke, AR              3/15/2002   ADD'L SHOT TOWER ELEVATOR                                    3,494            -3,193             301   USD
3003754            4 Ammo                      21   Lonoke, AR              8/15/2011   ADD'L VIBRATORY FEED BOWL #515 101642                        6,183            -2,261         3,922     USD
3003757            7 Ammo                      21   Lonoke, AR              8/15/2009   ADD'L #507 SLIDE POWDER CHARGERS 101547                     10,578            -6,444         4,134     USD
3003758            5 Ammo                      21   Lonoke, AR              5/15/2005   ADD'L 516 LOADER UPGRADE                                     6,844            -4,289         2,555     USD
3003758            7 Ammo                      21   Lonoke, AR            10/15/2010    ADD'L HYPERSONIC CHARGER/WAD FEED 101629                    26,936           -12,303        14,633     USD
3003760           10 Ammo                      21   Lonoke, AR            11/15/2010    ADD'L SLIDE POWDER CHARGER 101547                           16,330            -5,969        10,361     USD
3003762            8 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                                4,358              -726         3,632     USD
3003765           11 Ammo                      21   Lonoke, AR            10/15/2010    ADD'L HYPERSONIC CHARGER/WAD FEED 101629                    36,199           -16,535        19,664     USD
3003766            7 Ammo                      21   Lonoke, AR              8/15/2008   ADD'L FIRE SUPPRESSION SYS                                   2,767            -2,529             238   USD
3003766            9 Ammo                      21   Lonoke, AR              4/15/2011   ADD'L #509 H-WAD FEEDER 101686                               5,275            -1,928         3,347     USD
3003767           10 Ammo                      21   Lonoke, AR              5/15/2005   ADD'L 511 LOADER UPGRADE                                     6,203            -3,887         2,316     USD
3003768            3 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                                4,208              -701         3,507     USD
3003769            3 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                                4,358              -726         3,632     USD
3003769            4 Ammo                      21   Lonoke, AR              8/15/2011   ADD'L VIBRATORY FEED BOWL #512 101642                        6,183            -2,261         3,922     USD
3003770            8 Ammo                      21   Lonoke, AR              2/15/2006   ADD'L #525 ELECTRICAL UPGRADE                                8,910            -1,880         7,030     USD
3003770           10 Ammo                      21   Lonoke, AR            10/15/2008    ADD'L VOLUMETRIC SHOT CHARGER                                2,994            -2,737             257   USD
3003770           12 Ammo                      21   Lonoke, AR            12/15/2011    REBUILD SS LOADER #525 101744                               23,102            -4,691        18,411     USD
3003770           13 Ammo                      21   Lonoke, AR              11/1/2013   ADD'L #525 POWDER CHARGER 101708                             3,841            -1,001         2,840     USD
3003771            6 Ammo                      21   Lonoke, AR            12/15/2002    LOADER MODIFICATION HEVI SHOT                                3,762            -2,750         1,012     USD
3003771            9 Ammo                      21   Lonoke, AR              2/15/2008   ADD'L UPGRADE #526                                           6,392            -5,841             551   USD
3003771           10 Ammo                      21   Lonoke, AR               1/2/2013   ADD'L #526 20GA WAD FEED BOWL 101708                         9,973            -2,596         7,377     USD
3003771           11 Ammo                      21   Lonoke, AR               1/2/2013   ADD'L #526 20GA WAD ESCAPEMENT 101708                        2,605              -680         1,925     USD
3003771           12 Ammo                      21   Lonoke, AR              11/1/2013   ADD'L #526 POWDER CHARGER 101708                             3,841            -1,001         2,840     USD
3003772           17 Ammo                      21   Lonoke, AR              7/15/2008   ADD'L #527 LOADER SLUG TRANSFER                              2,959            -1,082         1,877     USD
3003772           18 Ammo                      21   Lonoke, AR              11/1/2013   ADD'L #527 POWDER CHARGER 101708                             3,841            -1,001         2,840     USD
3003782            3 Ammo                      21   Lonoke, AR              2/15/2009   ADD'L ELEVATOR #4 MODIFICATIONS                             21,519           -13,105         8,414     USD
3003801            6 Ammo                      21   Lonoke, AR               8/4/2014   ADD'L #606 28GA PACKER 101868                               18,090            -2,997        15,093     USD
3003812            7 Ammo                      21   Lonoke, AR              8/31/2018   Addt'l- Electrical Upgrade, SS Packer 609 - 102045          51,130            -7,689        43,441     USD
3003814           11 Ammo                      21   Lonoke, AR            12/21/2016    Packer #628 Overhaul with motor rplc 4063/101961            34,266            -4,459        29,807     USD
3003821            2 Ammo                      21   Lonoke, AR            10/31/2013    ADD'L #630 SS HOT GLUE UNIT 101860                           5,329            -1,388         3,941     USD
3003833            0 Ammo                      21   Lonoke, AR              12/1/1993    LACHAUSSEE LOADER # 510                                     5,589            -5,107             482   USD
3003833           10 Ammo                      21   Lonoke, AR              4/15/2005   ADD'L 510 ELECTRICAL UPGRADE                                14,214            -3,317        10,897     USD
3003833           11 Ammo                      21   Lonoke, AR              7/15/2008   ADD'L #510 LOADER INDICATOR LIGHTS                           3,097            -1,133         1,964     USD
3003833           12 Ammo                      21   Lonoke, AR               9/3/2017   Addt'l Automatic Fire Suppression for 510 101975             9,154            -1,517         7,637     USD
3003833           13 Ammo                      21   Lonoke, AR              10/1/2017   510 Vision System 102000                                    22,759            -3,770        18,989     USD




                               Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                        Desc
                                               Exhibit Ex. A - Vista Outdoor Inc. Page 173 of 435
Asset   Subnumber    Segment   Business Area        Location - v2   Capitalized on      Description                                          Acquis.val.        Accum.dep.       Book val.       Currency
3003844            1 Ammo                      21   Lonoke, AR              8/15/2009   ADD'L REBUILD #1311 PLATER 101540                            4,171              -2,542         1,629     USD
3003858            2 Ammo                      21   Lonoke, AR              3/31/2019   Wash Unit-7 Cone-1075-102048                               187,858             -11,559       176,299     USD
3003859            2 Ammo                      21   Lonoke, AR              3/15/2015   Rpl Frame RF 4 Cone Wash - 101908                           36,421              -7,372        29,049     USD
3003859            3 Ammo                      21   Lonoke, AR               3/3/2017   Rpl Frame RF 4 Cone Wash - 101908                            8,906              -1,476         7,430     USD
3003861            0 Ammo                      21   Lonoke, AR              12/1/1993   Wash, Shell Relief Anneal 7-Cone Wash                            251              -251               0   USD
3003866            5 Ammo                      21   Lonoke, AR              1/15/2009   ADD'L #1004 CUPPING PRESS                                    5,498              -3,350         2,148     USD
3003867            6 Ammo                      21   Lonoke, AR            10/15/2011    ADD'L REBUILD V&O PRESS #1003 101714                        27,430             -10,023        17,407     USD
3003868            6 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L #1002 PRESS                                            6,265              -3,817         2,448     USD
3003869            5 Ammo                      21   Lonoke, AR              4/15/2005   ADD'L 1045 ELECTRICAL UPGRADE                                6,062              -1,414         4,648     USD
3003869            7 Ammo                      21   Lonoke, AR            12/21/2018    Shellmaker, Rebuild #1045 101980                           446,262             -53,410       392,852     USD
3003871            9 Ammo                      21   Lonoke, AR              2/15/2010   ADD'L #1047 GEAR REDUCER 101585                              5,943              -2,716         3,227     USD
3003871           10 Ammo                      21   Lonoke, AR            12/27/2018    Header, RF Shellmaking Rebuild #1047 102057/101980          22,226              -2,625        19,601     USD
3003872            9 Ammo                      21   Lonoke, AR            12/27/2018    Header, RF Shellmaking Rebuild #1048 102057/101980          22,226              -2,625        19,601     USD
3003873            8 Ammo                      21   Lonoke, AR            12/27/2018    Header, RF Shellmaking Rebuild #1045 102057/101980          22,226              -2,625        19,601     USD
3003874            6 Ammo                      21   Lonoke, AR            12/27/2018    Header, RF Shellmaking Rebuild #1050 102057/101980          22,226              -2,625        19,601     USD
3003875            6 Ammo                      21   Lonoke, AR              2/15/2012   OVH RF DRAW UNIT #1051 101740                               18,922              -5,763        13,159     USD
3003875            7 Ammo                      21   Lonoke, AR            12/21/2018    Shellmaker, Rebuild #1051 101980                           446,262             -53,410       392,852     USD
3003875            8 Ammo                      21   Lonoke, AR            12/27/2018    Header, RF Shellmaking Rebuild #1046 102057/101980          22,226              -2,625        19,601     USD
3003914            8 Ammo                      21   Lonoke, AR            12/15/2008    ADD'L REBUILD #1196 AIM                                      9,915              -6,041         3,874     USD
3003915           11 Ammo                      21   Lonoke, AR            12/15/2011    ADD'L CONE & RING ASSEMBLY 101737                           10,880              -3,314         7,566     USD
3003916           10 Ammo                      21   Lonoke, AR              2/15/2012   REBUILD AIM #1198 101651                                    30,239              -9,209        21,030     USD
3003919            4 Ammo                      21   Lonoke, AR            10/31/2017    RF Fire Suppression System for Loader A 101989              59,562              -7,751        51,811     USD
3003920            4 Ammo                      21   Lonoke, AR            10/31/2017    RF Fire Suppression System for Loader B 101989              59,562              -7,751        51,811     USD
3003921            3 Ammo                      21   Lonoke, AR            12/31/2013    ADD'L RF C LOADER 1235 FIRE SUSPRESSION 101817              14,865              -2,463        12,402     USD
3003922            4 Ammo                      21   Lonoke, AR            10/31/2017    RF Fire Suppression System for Loader D 101989              59,562              -7,751        51,811     USD
3003923            5 Ammo                      21   Lonoke, AR            10/31/2017    RF Fire Suppression System for Loader E 101989              59,562              -7,751        51,811     USD
3003924            4 Ammo                      21   Lonoke, AR            10/31/2017    RF Fire Suppression System for Loader F 101989              59,562              -7,751        51,811     USD
3003933            7 Ammo                      21   Lonoke, AR              4/15/2006   RF PACKER ELECTRICAL UPGRADE                                 5,063              -2,414         2,649     USD
3003933            8 Ammo                      21   Lonoke, AR            10/31/2013    ADD'L #1282 RF HOT GLUE UNIT 101860                          5,329              -1,388         3,941     USD
3003934            5 Ammo                      21   Lonoke, AR              5/15/2005   ADD'L #1283 ELECTRICAL UPGRADE                               7,400              -1,709         5,691     USD
3003983            3 Ammo                      21   Lonoke, AR              8/15/2011   T&F #566 101448                                             17,527              -6,405        11,122     USD
3003984            2 Ammo                      21   Lonoke, AR              5/15/2010   ADD'L 595 ASSEMBLY PRESS 101448                              8,817              -4,029         4,788     USD
3003985            2 Ammo                      21   Lonoke, AR              5/15/2010   ADD'L 853 ASSEMBLY PRESS 101448                              4,659              -2,129         2,530     USD
3003986            3 Ammo                      21   Lonoke, AR              5/15/2010   ADD'L 589 ASSEMBLY PRESS 101448                              6,088              -2,783         3,305     USD
3003987            3 Ammo                      21   Lonoke, AR              5/15/2010   ADD'L 586 TAMP & FOIL 101448                                20,836              -9,517        11,319     USD
3003987            4 Ammo                      21   Lonoke, AR              8/15/2011   T&F #586 101448                                              4,665              -1,705         2,960     USD
3003988            3 Ammo                      21   Lonoke, AR              8/15/2011   T&F #571 101448                                             17,392              -6,357        11,035     USD
3003989            3 Ammo                      21   Lonoke, AR              8/15/2011   T&F #576 101448                                             17,273              -6,312        10,961     USD
3003990            2 Ammo                      21   Lonoke, AR              5/15/2010   ADD'L 584 ASSEMBLY PRESS 101448                              8,035              -3,671         4,364     USD
3003991            3 Ammo                      21   Lonoke, AR              5/15/2010   ADD'L 581 TAMP & FOIL 101448                                28,713             -13,116        15,597     USD
3004035            3 Ammo                      21   Lonoke, AR              9/15/2011   ADD'L HYDRAULIC LIFT 101652                                 21,683              -7,924        13,759     USD
3004283            0 Ammo                      21   Lonoke, AR              12/1/1993   DUCTWORK - CENTERFIRE                                       11,483              -6,994         4,489     USD
3004284            0 Ammo                      21   Lonoke, AR              12/1/1993   DUCTWORK - SHOT SHELL & SHOT TOWER                           4,176              -2,544         1,632     USD
3004299            0 Ammo                      21   Lonoke, AR              12/1/1993   PROCESS PIPING FOR BLDG. 100                                 2,565              -2,344             221   USD
3004309            2 Ammo                      21   Lonoke, AR            11/25/2016    Burnham Slender Radiators in BLDG 717                       15,258              -2,529        12,729     USD
3004328            3 Ammo                      21   Lonoke, AR              6/15/2004   ADD'L CAFETERIAL ELECTRICAL                                  2,845                -868         1,977     USD
3004416            2 Ammo                      21   Lonoke, AR              1/15/2005   OFFICE AREA HVAC CONTROLS                                    5,172              -1,892         3,280     USD
3004419            0 Ammo                      21   Lonoke, AR              12/1/1993   CF CAFETERIA AND TOOL CRIB AREA AIR CON                      2,651              -1,615         1,036     USD
3004454            0 Ammo                      21   Lonoke, AR              12/1/1993   HVAC-SHELL & CUP BLDG 301 110076                            12,981              -7,907         5,074     USD
3004455            0 Ammo                      21   Lonoke, AR              12/1/1993   HVAC-PRIMING & AIM BLDG 301 110076                          12,981              -7,907         5,074     USD




                               Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                          Desc
                                               Exhibit Ex. A - Vista Outdoor Inc. Page 174 of 435
Asset   Subnumber    Segment   Business Area        Location - v2   Capitalized on      Description                                        Acquis.val.       Accum.dep.       Book val.       Currency
3004456            0 Ammo                      21   Lonoke, AR              12/1/1993   HVAC-LOADING BLDG 301 110076                              12,981             -7,907         5,074     USD
3004457            0 Ammo                      21   Lonoke, AR              12/1/1993   HVAC-PACK & ADMIN BLDG 301 110076                          2,876             -2,628             248   USD
3004459            0 Ammo                      21   Lonoke, AR              12/1/1993   ADDL HVAC SS BLDG #200-SS CON                             29,998            -18,270        11,728     USD
3004460            0 Ammo                      21   Lonoke, AR              12/1/1993   TRANE 30T HVAC UNIT ROOFTOP MODEL K BLDG 709                6,355            -3,872         2,483     USD
3004852            2 Ammo                      21   Lonoke, AR              2/15/2012   OVH CF DRAW PRESS #157 101761                             24,562             -7,480        17,082     USD
3004853            2 Ammo                      21   Lonoke, AR            11/15/2006    ADD'L AIR CLUTCH/BRAKE ASSEMBLY #163/165                    2,597            -1,964             633   USD
3004853            3 Ammo                      21   Lonoke, AR              8/15/2007   ADD'L #163 DRAW UPGRADE                                    5,607             -5,124             483   USD
3004854            1 Ammo                      21   Lonoke, AR              3/15/2008   ADD'L #167 DRAW PRESS                                      7,777             -7,106             671   USD
3004855            2 Ammo                      21   Lonoke, AR              1/15/2008   ADD'L DRAW PRESS #179                                      7,830             -7,153             677   USD
3004855            3 Ammo                      21   Lonoke, AR              7/29/2016   Overhaul #304 Bliss Presses 179 101920                    76,490            -13,934        62,556     USD
3004857            2 Ammo                      21   Lonoke, AR              4/15/2007   ADD'L #92 TAPER PRESS                                      3,656             -2,359         1,297     USD
3004857            4 Ammo                      21   Lonoke, AR            12/15/2012    ADD'L 92 TAPER PRESS W/SERVO DRIVE 101786                 51,294            -13,389        37,905     USD
3004859            3 Ammo                      21   Lonoke, AR            12/15/2012    ADD'L 94 TAPER PRESS W/SERVO DRIVE 101786                 51,294            -13,389        37,905     USD
3004860            2 Ammo                      21   Lonoke, AR              4/15/2007   ADD'L #93 TAPER PRESS                                      3,656             -2,359         1,297     USD
3004860            4 Ammo                      21   Lonoke, AR            12/15/2012    ADD'L 93 TAPER PRESS W/SERVO DRIVE 101786                 51,294            -13,389        37,905     USD
3004866            3 Ammo                      21   Lonoke, AR              1/15/2011   ADD'L UPGRADE #91 TAPER PRESS 101670                      28,358            -10,363        17,995     USD
3004866            4 Ammo                      21   Lonoke, AR              10/1/2017   #91 162 Bliss Taper Press Rebuild 101990/101949          129,269            -21,406       107,863     USD
3004866            5 Ammo                      21   Lonoke, AR            10/31/2017    Addt'l #91 162 Taper Press Rebuild 101949                 49,971             -8,276        41,695     USD
3004868            1 Ammo                      21   Lonoke, AR              6/15/2007   ADD'L #85 TAPER PRESS                                      3,948             -3,607             341   USD
3004869            1 Ammo                      21   Lonoke, AR               1/6/2014   ADD'L CONVEYOR #147 101865                                 3,418             -1,039         2,379     USD
3004870            4 Ammo                      21   Lonoke, AR               1/6/2014   ADD'L CONVEYOR #134 101865                                 3,418             -1,039         2,379     USD
3004871            1 Ammo                      21   Lonoke, AR               1/6/2014   ADD'L CONVEYOR #135 101865                                 3,418             -1,039         2,379     USD
3004875            2 Ammo                      21   Lonoke, AR               3/3/2017   Rebuild 332 Modernized Bullet Asbly Press 101917          90,057            -14,913        75,144     USD
3004877            2 Ammo                      21   Lonoke, AR            10/15/2008    ADD'L #335 JACKET FD BOWL                                  4,154             -3,797             357   USD
3004878            2 Ammo                      21   Lonoke, AR            10/31/2017    Rebuild 331 Modernized Bullet Assby Press 101918          38,868             -6,437        32,431     USD
3004880            3 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #324 101869                                3,480               -793         2,687     USD
3004886            3 Ammo                      21   Lonoke, AR            12/15/2007    ADD'L REBUILD MCH #51P                                     4,821             -4,405             416   USD
3004886            4 Ammo                      21   Lonoke, AR              8/15/2010   ADD'L FEED SYSTEM #51P 101638                              2,744             -1,254         1,490     USD
3004887            4 Ammo                      21   Lonoke, AR              6/15/2011   ADD'L VIBRA FEED SYS #53P 101657                          11,442             -4,183         7,259     USD
3004887            5 Ammo                      21   Lonoke, AR            12/15/2011    ADD'L VIBRATORY FEED BOWL #53P 101725                     16,787             -5,113        11,674     USD
3004888            3 Ammo                      21   Lonoke, AR              5/15/2008   ADD'L CF PRIMING #44P                                      8,103             -2,962         5,141     USD
3004893            1 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                              3,431               -570         2,861     USD
3004893            2 Ammo                      21   Lonoke, AR              9/15/2010   ADD'L #523 WAD FEED BOWL 101669                            4,224             -1,930         2,294     USD
3004894           10 Ammo                      21   Lonoke, AR              2/15/2005   ADD'L #528 SIMPLEX LOADER ELECTRL UPGD                     5,714             -3,915         1,799     USD
3004894           11 Ammo                      21   Lonoke, AR              3/15/2007   ADD'L #528 SIMPLEX LOADER                                  7,966             -3,066         4,900     USD
3004894           12 Ammo                      21   Lonoke, AR            10/15/2010    ADD'L HYPERSONIC CHARGER/WAD FEED 101629                    9,263            -4,232         5,031     USD
3004894           13 Ammo                      21   Lonoke, AR               1/2/2013   ADD'L #528 10GA WAD FEED BOWL 101708                       6,655             -1,733         4,922     USD
3004894           14 Ammo                      21   Lonoke, AR               1/2/2013   ADD'L #528 10GA WAD ESCAPEMENT 101708                      3,219               -839         2,380     USD
3004894           15 Ammo                      21   Lonoke, AR              11/1/2013   ADD'L #528 POWDER CHARGER 101708                           3,841             -1,001         2,840     USD
3004913            2 Ammo                      21   Lonoke, AR              5/15/2010   ADD'L 579 ASSEMBLY PRESS 101448                           10,022             -4,579         5,443     USD
3004914            2 Ammo                      21   Lonoke, AR              5/15/2010   ADD'L 594 ASSEMBLY PRESS 101448                           13,692             -6,256         7,436     USD
3004915            2 Ammo                      21   Lonoke, AR              2/15/2008   ADD'L TAMP & FOIL INDEXERS #856                            8,522             -7,786             736   USD
3004915            3 Ammo                      21   Lonoke, AR              8/15/2011   T&F #856 101448                                           22,009             -8,043        13,966     USD
3004916            2 Ammo                      21   Lonoke, AR              5/15/2010   ADD'L 573 TAMP & FOIL 101448                              12,363             -5,647         6,716     USD
3004916            3 Ammo                      21   Lonoke, AR              8/15/2011   T&F #573 101448                                            3,317             -1,213         2,104     USD
3005156            1 Ammo                      21   Lonoke, AR              9/15/2012   ELECTRICAL UPGRADE 418/419 EXTRUDER 101756                65,037            -13,203        51,834     USD
3005157            3 Ammo                      21   Lonoke, AR            10/15/2008    ADD'L #971 BODY FORMER                                     4,315             -3,943             372   USD
3005157            4 Ammo                      21   Lonoke, AR              7/15/2009   ADD'L #971 HYDRAULIC PUMP                                  3,744             -1,140         2,604     USD
3005158            5 Ammo                      21   Lonoke, AR              7/15/2008   ADD'L #972 HYDROSTATIC PUMP                                3,473             -1,271         2,202     USD
3005159            6 Ammo                      21   Lonoke, AR              8/15/2009   ADD'L REBUILD #973 BODY FORMER 101553                      4,855             -2,959         1,896     USD




                               Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                       Desc
                                               Exhibit Ex. A - Vista Outdoor Inc. Page 175 of 435
Asset   Subnumber    Segment   Business Area        Location - v2   Capitalized on      Description                                          Acquis.val.       Accum.dep.       Book val.       Currency
3005161            4 Ammo                      21   Lonoke, AR              7/15/2009   ADD'L #975 HYDRAULIC PUMP                                    3,188               -972         2,216     USD
3005177            0 Ammo                      21   Lonoke, AR              2/15/1994   INK/BODY PRINT #471 12/10GA 110089 SN80476                   2,742             -2,507             235   USD
3005177            7 Ammo                      21   Lonoke, AR            11/15/2010    ADD'L VISION INSPECTION 101501                               4,108             -1,503         2,605     USD
3005177            8 Ammo                      21   Lonoke, AR              2/15/2012   SS BODY PRINTER #471 UPGRADE 101716                          6,932             -2,112         4,820     USD
3005178            0 Ammo                      21   Lonoke, AR              2/15/1994   INK/BODY PRINT #470 12,16,20,28,410 110089 SN80482            2,686            -2,456             230   USD
3005178            6 Ammo                      21   Lonoke, AR              5/15/2010   ADD'L 470 BODY PRINTER 2ND FLOOR 101528                     11,684             -5,338         6,346     USD
3005178            7 Ammo                      21   Lonoke, AR            11/15/2010    ADD'L VISION INSPECTION 101501                               4,108             -1,503         2,605     USD
3005178            8 Ammo                      21   Lonoke, AR              2/15/2012   SS BODY PRINTER #470 UPGRADE 101716                          6,932             -2,112         4,820     USD
3005250            4 Ammo                      21   Lonoke, AR              7/15/2008   ADD'L CF #205 DRAW PRESS                                     7,262             -6,635             627   USD
3005254            1 Ammo                      21   Lonoke, AR            12/15/2007    ADD'L REBUILD MCH #62                                        4,821             -4,405             416   USD
3005254            2 Ammo                      21   Lonoke, AR              8/15/2010   ADD'L FEED SYSTEM #62 101638                                 2,744             -1,254         1,490     USD
3005255            1 Ammo                      21   Lonoke, AR            12/15/2008    ADD'L #56P PRIMING MACHINE                                   6,322             -3,851         2,471     USD
3005258            1 Ammo                      21   Lonoke, AR            12/15/2007    ADD'L REBUILD MCH #42P                                       4,821             -4,406             415   USD
3005259            2 Ammo                      21   Lonoke, AR              6/15/2011   ADD'L VIBRA FEED SYS #46P 101657                            11,442             -4,183         7,259     USD
3005356            1 Ammo                      21   Lonoke, AR              7/28/2017   Addt'l Rebuild AH&P Triplex 480 101985                      67,737            -11,218        56,519     USD
3005452            1 Ammo                      21   Lonoke, AR              9/15/2008   ADD'L #231 CUPPING PRESS                                     8,750             -7,995             755   USD
3005725            0 Ammo                      21   Lonoke, AR              9/15/1995   #635 APEX PACKING CARTON PRINTER                             2,742             -2,227             515   USD
3005725            1 Ammo                      21   Lonoke, AR              4/15/2009   ADD'L PRINTER & APPLICATOR                                   6,137             -3,739         2,398     USD
3005726            0 Ammo                      21   Lonoke, AR              9/15/1995   #636 APEX PACKING CARTON PRINTER                             2,742             -2,227             515   USD
3005726            1 Ammo                      21   Lonoke, AR              4/15/2009   ADD'L PRINTER & APPLICATOR                                   6,137             -3,739         2,398     USD
3005727            0 Ammo                      21   Lonoke, AR              9/15/1995   #1314 PACKING APEX CARTON PRINTER 100011                      2,921            -2,373             548   USD
3005727            1 Ammo                      21   Lonoke, AR              4/15/2009   ADD'L PRINTER & APPLICATOR                                   6,137             -3,739         2,398     USD
3005741            9 Ammo                      21   Lonoke, AR              3/15/2009   #473 BODY PRINTER-ELECTRIC UPGRADE                           8,250             -1,371         6,879     USD
3005741           10 Ammo                      21   Lonoke, AR            11/15/2010    ADD'L VISION INSPECTION 101501                               4,108             -1,503         2,605     USD
3005741           11 Ammo                      21   Lonoke, AR              2/15/2012   SS BODY PRINTER #473 UPGRADE 101716                          6,931             -2,112         4,819     USD
3005745            4 Ammo                      21   Lonoke, AR            12/15/2012    ADD'L 82B TAPER PRESS W/SERVO DRIVE 101786                  51,294            -13,389        37,905     USD
3005747            2 Ammo                      21   Lonoke, AR              7/15/2008   ADD'L UPGRADE #88B TAPER PRESS                               7,740             -7,071             669   USD
3005747            3 Ammo                      21   Lonoke, AR            12/15/2011    ADD'L SERVO DRIVE & FEED SYS 101722                         17,694             -5,390        12,304     USD
3005748            2 Ammo                      21   Lonoke, AR              1/15/2014   ADD'L CONVEYOR #154A 101865                                  3,432             -1,044         2,388     USD
3005750            5 Ammo                      21   Lonoke, AR              8/15/2009   ADD'L CF #219A DRAW PRESS 101541                            17,652            -10,752         6,900     USD
3005751            2 Ammo                      21   Lonoke, AR              8/15/2009   ADD'L FEEDERS #20 101464                                     2,585             -1,576         1,009     USD
3005751            3 Ammo                      21   Lonoke, AR            12/15/2012    ADD'L FEEDER BOWL W/STAND #20 101788                        24,713             -6,452        18,261     USD
3005752            2 Ammo                      21   Lonoke, AR              8/15/2009   ADD'L FEEDERS #30 101464                                     2,585             -1,576         1,009     USD
3005887            1 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #277 101869                                  3,480               -793         2,687     USD
3005954            2 Ammo                      21   Lonoke, AR              3/15/2011   ADD'L WIRE FEED INDEXING #346 101684                         6,513               -916         5,597     USD
3005955            3 Ammo                      21   Lonoke, AR              3/15/2011   ADD'L WIRE FEED INDEXING #367 101684                         6,513               -916         5,597     USD
3005964            1 Ammo                      21   Lonoke, AR               1/6/2014   ADD'L CONVEYOR #140 101865                                   3,418             -1,039         2,379     USD
3006014            2 Ammo                      21   Lonoke, AR              3/15/2011   ADD'L WIRE FEED INDEXING #357 101684                         6,513               -916         5,597     USD
3006014            3 Ammo                      21   Lonoke, AR              7/29/2016   #357 Rebuild Cold Header 101919                            208,490            -47,471       161,019     USD
3006018            2 Ammo                      21   Lonoke, AR              5/21/2015   OVH CF DRAW PRESS #220 101897                               63,156            -12,783        50,373     USD
3006019            2 Ammo                      21   Lonoke, AR            10/15/2010    ADD'L DRAW PRESS FEED SYS 101648                            12,261             -5,602         6,659     USD
3006020            0 Ammo                      21   Lonoke, AR              8/15/1996   30-30 MANUHRIN LOADER #6 2305/100060                          6,652            -5,611         1,041     USD
3006020            3 Ammo                      21   Lonoke, AR              9/15/2011   CONVERT TO 308/30-06 RIFLE 101720                           16,523             -6,038        10,485     USD
3006020            4 Ammo                      21   Lonoke, AR              8/15/2012   ADD'L #6 40 S&W CONVERSION 101777                           59,484            -18,113        41,371     USD
3006021            0 Ammo                      21   Lonoke, AR              8/15/1996   #57P V&O PRIME/WATERPROOF                                    4,009             -3,663             346   USD
3006022            0 Ammo                      21   Lonoke, AR              8/15/1996   #58P V&O PRIME/WATERPROOF                                    4,009             -3,663             346   USD
3006025            1 Ammo                      21   Lonoke, AR              11/4/2018   Priming, V&O Pressless Priming 49P 102029                  247,881            -32,860       215,021     USD
3006110            2 Ammo                      21   Lonoke, AR               1/6/2014   ADD'L CONVEYOR #132 101865                                   3,418             -1,039         2,379     USD
3006151            4 Ammo                      21   Lonoke, AR              9/18/2013   ADD'L OVERHAUL CF DRAW PRESS #173 101840                    36,882             -9,598        27,284     USD
3006167            1 Ammo                      21   Lonoke, AR              5/15/2010   ADD'L 599 CHARGING TABLE 101448                              2,686             -1,229         1,457     USD




                               Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                         Desc
                                               Exhibit Ex. A - Vista Outdoor Inc. Page 176 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                      Acquis.val.       Accum.dep.       Book val.       Currency
3006167           2 Ammo                      21   Lonoke, AR              8/15/2011   KNOCK-OUT #599-1 101448                                 10,858             -3,968         6,890     USD
3006167           3 Ammo                      21   Lonoke, AR              10/1/2017   Knockout modification #599 101965                        4,838               -802         4,036     USD
3006168           1 Ammo                      21   Lonoke, AR              5/15/2010   ADD'L 565 CHARGING TABLE 101448                          5,190             -2,372         2,818     USD
3006168           2 Ammo                      21   Lonoke, AR              8/15/2011   KNOCK-OUT #565-1 101448                                 10,322             -3,773         6,549     USD
3006168           3 Ammo                      21   Lonoke, AR              10/1/2017   Knockout modification #565 101965                        4,838               -802         4,036     USD
3006169           1 Ammo                      21   Lonoke, AR              5/15/2010   ADD'L 574 CHARGING TABLE 101448                          6,363             -2,908         3,455     USD
3006169           2 Ammo                      21   Lonoke, AR              8/15/2011   KNOCK-OUT #574-1 101448                                 13,607             -4,974         8,633     USD
3006169           3 Ammo                      21   Lonoke, AR              10/1/2017   Knockout modification #574 101965                        4,838               -802         4,036     USD
3006182           2 Ammo                      21   Lonoke, AR              3/15/2011   ADD'L WIRE FEED INDEXING #394 101684                     6,513               -916         5,597     USD
3006183           2 Ammo                      21   Lonoke, AR              3/15/2011   ADD'L WIRE FEED INDEXING #395 101684                     6,513               -916         5,597     USD
3006186           0 Ammo                      21   Lonoke, AR              1/15/1997   #601 THIELE AUTO CARTONER (packer)                       7,519             -5,319         2,200     USD
3006186           3 Ammo                      21   Lonoke, AR            12/15/2008    REFURBISH & INSTALL THEILE PACKER                       11,927             -3,633         8,294     USD
3006396           0 Ammo                      21   Lonoke, AR              4/15/1997   #603 THIELE AUTO CARTONER                               39,927            -15,093        24,834     USD
3007453           1 Ammo                      21   Lonoke, AR              1/15/2014   ADD'L CONVEYOR #140A 101865                              3,432             -1,044         2,388     USD
3008848           2 Ammo                      21   Lonoke, AR              6/15/2010   ADD'L 223 DRAW #189 101559                              33,722            -15,404        18,318     USD
3008900           0 Ammo                      21   Lonoke, AR              2/25/1998   SHOTSHELL BODY PRINTER #472                              8,042             -5,345         2,697     USD
3008900           3 Ammo                      21   Lonoke, AR              3/15/2009   #472 BODY PRINTER-ELECTRIC UPGRADE                       8,250             -1,371         6,879     USD
3008900           4 Ammo                      21   Lonoke, AR            11/15/2010    ADD'L VISION INSPECTION 101501                           4,108             -1,503         2,605     USD
3008900           5 Ammo                      21   Lonoke, AR              2/15/2012   SS BODY PRINTER #472 UPGRADE 101716                      6,931             -2,112         4,819     USD
3008979           4 Ammo                      21   Lonoke, AR              3/15/2012   RPL "B" KETTLE CONTROLS 101735                           3,887             -1,185         2,702     USD
3008980           0 Ammo                      21   Lonoke, AR            10/15/1998    9MM MANURHIN LOADER #8 2619/100459                       5,431             -4,253         1,178     USD
3008980           5 Ammo                      21   Lonoke, AR              8/15/2009   ADD'L #10 LOADER FEED BOWL 101526                       14,958             -4,556        10,402     USD
3008980           6 Ammo                      21   Lonoke, AR            10/31/2013    ADD'L CAMERA SYSTEM #10 101841                          11,226             -4,092         7,134     USD
3008990           0 Ammo                      21   Lonoke, AR            10/15/1998    CF ANNEAL-EXHAUST FANS                                   2,747             -1,160         1,587     USD
3009032           1 Ammo                      21   Lonoke, AR              8/15/2008   ADD'L CF BULLET PRESS                                    3,755             -3,431             324   USD
3009085           0 Ammo                      21   Lonoke, AR              6/15/1999   30 CAL PSPBT WFF BLT ASSEMBLY #234 2664/100489            2,740            -2,505             235   USD
3009085           1 Ammo                      21   Lonoke, AR            11/15/2012    PRODUCT FEED CONVEYOR 101764                             3,910             -1,430         2,480     USD
3009085           2 Ammo                      21   Lonoke, AR              3/11/2014   COMPONENT CONVEYOR #234 101870                           6,361             -1,933         4,428     USD
3009086           0 Ammo                      21   Lonoke, AR              6/15/1999   40 S&W MANUHRINE LOADER #7 2661/100491                   7,961             -7,273             688   USD
3009089           0 Ammo                      21   Lonoke, AR              6/15/1999   INDUCTIVE BONDING UNIT                                  34,758            -14,112        20,646     USD
3009089           3 Ammo                      21   Lonoke, AR              2/15/2003   ADD'L WIRE FEED UNIT                                     6,304             -2,034         4,270     USD
3009155           1 Ammo                      21   Lonoke, AR              5/15/2012   ADD'L HEADER 139A 101742                                23,814            -10,878        12,936     USD
3009155           2 Ammo                      21   Lonoke, AR               1/6/2014   ADD'L CONVEYOR #139 101865                               3,418             -1,039         2,379     USD
3009156           2 Ammo                      21   Lonoke, AR              1/13/2014   ADD'L CONVEYOR #149 101865                               3,429             -1,043         2,386     USD
3009229           0 Ammo                      21   Lonoke, AR              3/15/2000   IPS RIFLE PACKER 100559 #799                            79,576            -52,867        26,709     USD
3009229           1 Ammo                      21   Lonoke, AR              8/15/2000   ADD'L IPS PACKER                                         3,364             -2,838             526   USD
3009229           5 Ammo                      21   Lonoke, AR              4/15/2009   IPS BELT WASHER                                         16,568            -10,091         6,477     USD
3009229           6 Ammo                      21   Lonoke, AR              6/15/2009   ADD'L BUGGY HOPPER & LIFT                                7,050             -2,149         4,901     USD
3009229           7 Ammo                      21   Lonoke, AR              4/16/2014   RIFLE IPS VIDEO JET PRINTER - CF 101876                 19,668             -3,257        16,411     USD
3009276           1 Ammo                      21   Lonoke, AR              1/15/2010   ADD'L RF WATER SOFTENER 101586                           3,820             -1,747         2,073     USD
3009357           1 Ammo                      21   Lonoke, AR              1/13/2014   ADD'L CONVEYOR #150 101865                               3,429             -1,043         2,386     USD
3009542           1 Ammo                      21   Lonoke, AR              3/11/2014   COMPONENT CONVEYOR #237A 101870                          6,361             -1,933         4,428     USD
3009573           1 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #321 101869                              3,480               -793         2,687     USD
3009574           0 Ammo                      21   Lonoke, AR              7/15/2001   CF BLT TUMBLE BARREL #736                                2,726             -2,392             334   USD
3010781           1 Ammo                      21   Lonoke, AR              5/15/2010   ADD'L 570 ASSEMBLY PRESS 101448                          5,193             -2,373         2,820     USD
3010782           1 Ammo                      21   Lonoke, AR              8/15/2011   T&F #598 101448                                         12,122             -4,431         7,691     USD
3010790           0 Ammo                      21   Lonoke, AR              2/15/2007   SS PRIMER BLANK & INSERT MCH                             6,116             -4,191         1,925     USD
3010790           1 Ammo                      21   Lonoke, AR              7/15/2008   ADD'L SS BLANK & INSERT MACHINE                          5,765             -5,267             498   USD
3010810           1 Ammo                      21   Lonoke, AR               1/6/2014   ADD'L CONVEYOR #146 101865                               3,418             -1,039         2,379     USD
3010841           0 Ammo                      21   Lonoke, AR              4/15/2007   CF BLT PKG LABELER                                       9,866             -3,731         6,135     USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                     Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 177 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                      Acquis.val.       Accum.dep.       Book val.       Currency
3010842           0 Ammo                      21   Lonoke, AR              4/15/2007   CF BLT PKG HEAT TUNNEL                                   3,083             -1,167         1,916     USD
3010843           0 Ammo                      21   Lonoke, AR              4/15/2007   CF BLT PKG SEALER                                        3,259             -1,233         2,026     USD
3010876           0 Ammo                      21   Lonoke, AR              9/15/2007   CF LEAD CLEANING SUMP                                    3,992             -1,824         2,168     USD
3010893           0 Ammo                      21   Lonoke, AR            11/15/2007    AAGARD SS 610 PACKER Serial Number 80                  183,504            -67,051       116,453     USD
3010896           0 Ammo                      21   Lonoke, AR            11/15/2007    CF AREA 2 INTERCOM                                       4,991             -1,825         3,166     USD
3010900           0 Ammo                      21   Lonoke, AR            12/15/2007    MOUTH ANNEAL MCH #103                                    5,851             -5,346             505   USD
3010901           0 Ammo                      21   Lonoke, AR            12/15/2007    HEADTURN MCH #119A                                      10,365             -9,469             896   USD
3010902           0 Ammo                      21   Lonoke, AR            12/15/2007    C-35 JACKET DRAW PRESS #240A                            13,759            -12,570         1,189     USD
3010920           0 Ammo                      21   Lonoke, AR              1/15/2008   OKAMOTO SURFACE GRINDER-KITTING                          7,078             -6,466             612   USD
3010931           1 Ammo                      21   Lonoke, AR            10/31/2017    CF Plating Cyanide Tank Safety Upgrades 102024          22,580             -4,571        18,009     USD
3010978           0 Ammo                      21   Lonoke, AR              5/15/2008   CF #183 BLISS DRAW PRESS 101421                          4,133                  0         4,133     USD
3010979           0 Ammo                      21   Lonoke, AR              5/15/2008   CF BLISS DRAW PRESS 101421 #221                          4,133                  0         4,133     USD
3010979           1 Ammo                      21   Lonoke, AR              8/15/2009   ADD'L #221 BLISS DRAW PRESS 101516                      17,213            -10,484         6,729     USD
3010980           0 Ammo                      21   Lonoke, AR              5/15/2008   CF BLISS DRAW PRESS 101421 #197                          4,133                  0         4,133     USD
3010980           1 Ammo                      21   Lonoke, AR              6/15/2010   ADD'L 40 S&W DRAW #197 101559                           26,910            -24,582         2,328     USD
3010999           0 Ammo                      21   Lonoke, AR              7/15/2008   ACCUTIP ASSEMBLY UNIT                                   10,939             -9,994             945   USD
3011003           0 Ammo                      21   Lonoke, AR              7/15/2008   CF PRIMER STORAGE UNIT                                   4,196             -1,535         2,661     USD
3011004           0 Ammo                      21   Lonoke, AR              7/15/2008   CF PRIMER STORAGE UNIT                                   4,196             -1,535         2,661     USD
3011020           0 Ammo                      21   Lonoke, AR              8/15/2008   BALLISTIC PKG ENVIRON CONTROL EQ                         7,333             -6,700             633   USD
3011022           0 Ammo                      21   Lonoke, AR              8/15/2008   USED JKT DRAW PRESS                                      8,583             -7,842             741   USD
3011023           0 Ammo                      21   Lonoke, AR              8/15/2008   ADD'L MOD/INS USED PRESS                                17,369            -15,868         1,501     USD
3011893           0 Ammo                      21   Lonoke, AR            11/15/2008    CF ROTARY MOUTH ANNEAL #97                              13,251             -4,037         9,214     USD
3011994           1 Ammo                      21   Lonoke, AR              4/15/2010   ADD'L PRIMER ANVIL PRESS 101537                         17,868             -8,163         9,705     USD
3011994           2 Ammo                      21   Lonoke, AR              4/15/2010   ADD'L MOTORIZED STOCK REEL 101537                        3,078             -1,408         1,670     USD
3011994           3 Ammo                      21   Lonoke, AR              4/15/2010   ADD'L MONORAIL HOIST 101537                              3,991             -1,824         2,167     USD
3011998           0 Ammo                      21   Lonoke, AR              2/15/2009   #835 HYDRAULIC LIFT MIX MACHINE                         10,918             -6,650         4,268     USD
3012010           0 Ammo                      21   Lonoke, AR              3/15/2009   BLDG 717 8X20 STORAGE CONTAINERS                         4,622             -2,816         1,806     USD
3012027           0 Ammo                      21   Lonoke, AR              4/15/2009   BULLET ASSY 17 CAL JHP FEEDS                             6,514             -3,968         2,546     USD
3012042           0 Ammo                      21   Lonoke, AR              5/15/2009   PRIMER WET MIX CONTROL SYS                              61,180            -37,259        23,921     USD
3012042           1 Ammo                      21   Lonoke, AR              11/4/2013   ADD'L PRECISION WORK STATION (2) 101856                  2,665               -695         1,970     USD
3012042           2 Ammo                      21   Lonoke, AR              11/4/2013   ADD'L PRECISION PRO PLUS DATA SERVER 101856               2,921              -762         2,159     USD
3012095           0 Ammo                      21   Lonoke, AR              8/15/2009   SWECO SEPERATOR & JAR MILL 101466                        8,360             -5,093         3,267     USD
3012095           1 Ammo                      21   Lonoke, AR              8/15/2009   ADD'L ENIEZ 36C VOLUMATIC FEED 101466                    5,056             -3,080         1,976     USD
3012114           0 Ammo                      21   Lonoke, AR            10/15/2009    SS CAP PRESS LUBE SYSTEM 101556                          2,812             -1,714         1,098     USD
3012129           0 Ammo                      21   Lonoke, AR            12/15/2009    TAPER PRESS VACUUM SYSTEM 101561                          3,845            -1,758         2,087     USD
3012185           0 Ammo                      21   Lonoke, AR              1/15/2010   V&O CUPPING PRESS - USED 101609                         16,586             -7,577         9,009     USD
3012185           1 Ammo                      21   Lonoke, AR            12/15/2010    ADD'L CUPPING PRESS 101656                              37,410            -13,671        23,739     USD
3012201           0 Ammo                      21   Lonoke, AR              2/15/2010   NITRIC ACID TANK BLDG 711 101577                         2,616             -2,392             224   USD
3012201           1 Ammo                      21   Lonoke, AR              6/15/2012   ADD'L NITRIC ACID TRANSFER PUMP 101770                    6,997            -1,422         5,575     USD
3012202           0 Ammo                      21   Lonoke, AR              2/15/2010   HVAC UNIT BLDG 712 101579                               48,915            -12,767        36,148     USD
3012202           1 Ammo                      21   Lonoke, AR              3/15/2010   ADD'L HVAC UNIT BLDG 712 101579                          2,724               -713         2,011     USD
3012220           0 Ammo                      21   Lonoke, AR              4/15/2010   PRIMER CUPPING PRESS (USED) 101529                       3,783             -1,729         2,054     USD
3012221           0 Ammo                      21   Lonoke, AR              4/15/2010   CUPPING PRESS MODIFY & INSTALL 101529                   15,799             -7,217         8,582     USD
3012222           0 Ammo                      21   Lonoke, AR              4/15/2010   ADD'L MOTORIZED STOCK REEL 101529                        6,356             -2,904         3,452     USD
3012223           0 Ammo                      21   Lonoke, AR              4/15/2010   SERVOMATIC ELECTRONIC ROLL 101529                       10,079             -1,536         8,543     USD
3012224           0 Ammo                      21   Lonoke, AR              4/15/2010   223 LEAD CORE INSPEC SYS 101608                          7,840             -3,582         4,258     USD
3012225           0 Ammo                      21   Lonoke, AR              4/15/2010   EXPLOSIVE PROOF VACUUM 101610                           10,722             -2,800         7,922     USD
3012465           2 Ammo                      21   Lonoke, AR              8/15/2011   KNOCK-OUT #857-1 101448                                 10,649             -3,892         6,757     USD
3012465           3 Ammo                      21   Lonoke, AR              10/1/2017   Knockout modification #857 101965                        4,838               -802         4,036     USD
3012468           0 Ammo                      21   Lonoke, AR              5/15/2010   UPGRADE 857 CHARGING TABLE 101448                        3,473             -1,588         1,885     USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                     Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 178 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                   Acquis.val.      Accum.dep.       Book val.     Currency
3012471           0 Ammo                      21   Lonoke, AR              5/15/2010   C35 BLISS DRAW PRESS (SPARE) 101639                   3,242            -1,482         1,760   USD
3012472           0 Ammo                      21   Lonoke, AR              5/15/2010   C35 BLISS DRAW PRESS (SPARE) 101639                   3,850            -1,760         2,090   USD
3012474           0 Ammo                      21   Lonoke, AR              5/15/2010   ADD'L 575 CHARGING TABLE 101448                       2,827            -1,293         1,534   USD
3012475           0 Ammo                      21   Lonoke, AR              5/15/2010   ADD'L 580 CHARGING TABLE 101448                       5,338            -2,439         2,899   USD
3012476           0 Ammo                      21   Lonoke, AR              5/15/2010   ADD'L 585 CHARGING TABLE 101448                       6,670            -3,048         3,622   USD
3012477           0 Ammo                      21   Lonoke, AR              5/15/2010   ADD'L 590 CHARGING TABLE 101448                       3,713            -1,697         2,016   USD
3012514           0 Ammo                      21   Lonoke, AR              7/15/2010   CF LABEL APPLICATORS 101653                          24,425            -6,376        18,049   USD
3012515           0 Ammo                      21   Lonoke, AR              7/15/2010   CF FLOOR DRAIN 101664                                 7,299            -1,906         5,393   USD
3012546           0 Ammo                      21   Lonoke, AR              9/15/2010   OFFLINE CASE LABELING SYS 101600                     42,646           -11,132        31,514   USD
3012548           0 Ammo                      21   Lonoke, AR              9/15/2010   HEADTURN #123 - FEED SYS 101655                       3,339            -1,526         1,813   USD
3012549           0 Ammo                      21   Lonoke, AR              9/15/2010   DRAW PRESS #199 - FEED SYS 101655                     3,513            -1,607         1,906   USD
3012549           1 Ammo                      21   Lonoke, AR              2/15/2012   REBUILD DRAW PRESS #199 101678                        9,773            -2,977         6,796   USD
3012549           2 Ammo                      21   Lonoke, AR               6/1/2017   Overhaul 199 Shell Draw Press 101966                 90,230           -14,943        75,287   USD
3012549           3 Ammo                      21   Lonoke, AR            10/31/2017    Addt'l Overhaul 199 Shell Draw Press 101949          49,971            -8,276        41,695   USD
3012555           0 Ammo                      21   Lonoke, AR            10/15/2010    CF HEADTURN MACHINE - SPARE 101650                   19,312            -5,041        14,271   USD
3012556           0 Ammo                      21   Lonoke, AR            10/15/2010    CF TABLE ANNEALER #98 101659                         22,521            -5,879        16,642   USD
3012597           0 Ammo                      21   Lonoke, AR            11/15/2010    RFID SS POWDER STACKS 101602                         29,588           -10,813        18,775   USD
3012598           0 Ammo                      21   Lonoke, AR            11/15/2010    RFID CF POWDER STACKS 101602                         43,085            -9,842        33,243   USD
3012599           0 Ammo                      21   Lonoke, AR            11/15/2010    RFID POWDER POUR EQUIP 101602                         6,575            -2,404         4,171   USD
3013004           0 Ammo                      21   Lonoke, AR              3/15/2011   WIRE FEED INDEXING #342 101684                        6,513              -916         5,597   USD
3013224           0 Ammo                      21   Lonoke, AR              8/15/2011   #837 HYDRAULIC LIFT MIX MCH 101576                   22,018            -8,047        13,971   USD
3013225           0 Ammo                      21   Lonoke, AR              8/15/2011   KNOCK-OUT #571-1 101448                              17,873            -6,532        11,341   USD
3013225           1 Ammo                      21   Lonoke, AR              10/1/2017   Knockout modification #571 101965                     4,838              -802         4,036   USD
3013226           0 Ammo                      21   Lonoke, AR              8/15/2011   KNOCK-OUT #580-1 101448                               9,739            -3,560         6,179   USD
3013226           1 Ammo                      21   Lonoke, AR              1/15/2013   ADD'L KNOCK-OUT 580-1 101448                          4,484            -1,168         3,316   USD
3013226           2 Ammo                      21   Lonoke, AR              10/1/2017   Knockout modification #580 101965                     4,838              -802         4,036   USD
3013227           0 Ammo                      21   Lonoke, AR              8/15/2011   KNOCK-OUT #585-1 101448                              13,399            -4,897         8,502   USD
3013227           1 Ammo                      21   Lonoke, AR              10/1/2017   Knockout modification #585 101965                     4,838              -802         4,036   USD
3013228           0 Ammo                      21   Lonoke, AR              8/15/2011   KNOCK-OUT #590-1 101448                              13,450            -4,916         8,534   USD
3013228           1 Ammo                      21   Lonoke, AR              10/1/2017   Knockout modification #590 101965                     4,838              -802         4,036   USD
3013249           0 Ammo                      21   Lonoke, AR              9/15/2011   TRICKLE SHAKER INSP MCH 101730                        4,291            -1,570         2,721   USD
3013288           0 Ammo                      21   Lonoke, AR            12/15/2011    CF DRAW LUBE SYS 101707                              30,478            -6,189        24,289   USD
3013289           0 Ammo                      21   Lonoke, AR            12/15/2011    CF EZ-TEK CASE SEALER 101741                          5,255            -1,068         4,187   USD
3013292           0 Ammo                      21   Lonoke, AR            12/15/2011    OVERHAUL HEADER 101713                               15,389            -7,030         8,359   USD
3013292           2 Ammo                      21   Lonoke, AR              1/15/2014   ADD'L CONVEYOR #139A 101865                           3,432            -1,044         2,388   USD
3013388           0 Ammo                      21   Lonoke, AR              2/15/2012   REBUILD #239 JKT DRAW PRESS 101683                    9,775            -2,978         6,797   USD
3013389           0 Ammo                      21   Lonoke, AR              2/15/2012   RFID CF PLATE LOADER 101706                          14,480            -2,940        11,540   USD
3013390           0 Ammo                      21   Lonoke, AR              2/15/2012   P&R BULK PACK UNIT 101753                            10,656            -2,164         8,492   USD
3013397           0 Ammo                      21   Lonoke, AR              3/15/2012   POWER WIRING BLDG 711/712 101752                     51,570            -6,731        44,839   USD
3013398           0 Ammo                      21   Lonoke, AR              3/15/2012   PRIMED SHELL TRICKLE SHAKER 101759                    3,677            -1,122         2,555   USD
3013399           0 Ammo                      21   Lonoke, AR              3/15/2012   CF PLATING RECTIFIERS (2) 101763                     39,479            -8,016        31,463   USD
3013436           0 Ammo                      21   Lonoke, AR              6/15/2012   LEAD POT & HOOD 101762                               17,047            -5,193        11,854   USD
3013437           0 Ammo                      21   Lonoke, AR              6/15/2012   WASTEWATER PIPELINE BLDG 737 101773                  16,904            -3,434        13,470   USD
3013438           0 Ammo                      21   Lonoke, AR              7/15/2012   MICRO LUBE SYS (23 MCH) 101755                       22,674            -6,906        15,768   USD
3013440           0 Ammo                      21   Lonoke, AR              8/15/2012   ADD'L 4-OUT BLT JKT CONVERSION #240 101749           39,376           -11,991        27,385   USD
3013440           1 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #276 101869                           3,480              -793         2,687   USD
3013441           0 Ammo                      21   Lonoke, AR              8/15/2012   ADD'L 4 OUT BLT JKT CONVERSION #243 101749           39,376           -11,991        27,385   USD
3013443           0 Ammo                      21   Lonoke, AR              8/15/2012   POWER WIRING BLDG 711, 712, 736 101794               24,885            -3,249        21,636   USD
3013462           0 Ammo                      21   Lonoke, AR              9/15/2012   PROCESS CHILLER BLDG 711 101793                      11,442            -3,486         7,956   USD
3013463           0 Ammo                      21   Lonoke, AR              9/15/2012   PLATING SCALE 101796                                  5,118            -1,559         3,559   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                 Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 179 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                Acquis.val.      Accum.dep.       Book val.       Currency
3013464           0 Ammo                      21   Lonoke, AR              9/15/2012   PALLET INDEXER MDL 7525-52 101798                  5,022            -1,021         4,001     USD
3013466           0 Ammo                      21   Lonoke, AR            10/15/2012    MINSTER P2H-160 CAP PRESS 101654                 388,614          -118,330       270,284     USD
3013466           1 Ammo                      21   Lonoke, AR            10/15/2012    MOHLER CONVEYOR/QC BIN 101654                     68,686           -31,372        37,314     USD
3013466           2 Ammo                      21   Lonoke, AR            10/15/2012    SCRAP CONVEYOR EDG 75 101654                       4,362            -1,994         2,368     USD
3013466           3 Ammo                      21   Lonoke, AR            10/15/2012    12HB DIE SET 101654                               60,080           -54,882         5,198     USD
3013466           4 Ammo                      21   Lonoke, AR            10/15/2012    20LB DIE SET 101654                               21,176           -19,345         1,831     USD
3013466           5 Ammo                      21   Lonoke, AR               9/6/2013   ADD'L 12HB DIE SET 101654                          9,861            -8,982             879   USD
3013466           6 Ammo                      21   Lonoke, AR               9/6/2013   ADD'L 20LB DIE SET 101654                         77,648           -70,717         6,931     USD
3013467           0 Ammo                      21   Lonoke, AR            10/15/2012    ROSLER WASH UNIT 101654                           79,385           -24,173        55,212     USD
3013526           0 Ammo                      21   Lonoke, AR            11/15/2012    FURNACE #727A 101764                             689,766          -126,017       563,749     USD
3013526           1 Ammo                      21   Lonoke, AR              3/15/2013   ADD'L FURNACE #727A 101764                         2,844              -520         2,324     USD
3013526           2 Ammo                      21   Lonoke, AR              8/15/2013   RPL 727A EXIT CONVEYOR 101823                      9,702            -3,536         6,166     USD
3013527           0 Ammo                      21   Lonoke, AR            11/15/2012    CONE SOAPER W/BUGGY LIFT 101764                  173,114           -45,182       127,932     USD
3013528           0 Ammo                      21   Lonoke, AR            11/15/2012    CF WIRE CUTTER #361 101782                        42,975            -5,235        37,740     USD
3013528           1 Ammo                      21   Lonoke, AR              5/14/2013   ADD'L CF WIRE CUTTER #361 101782                   2,626              -321         2,305     USD
3013529           0 Ammo                      21   Lonoke, AR            11/15/2012    CF WIRE CUTTER #362 101782                        42,975            -5,235        37,740     USD
3013529           1 Ammo                      21   Lonoke, AR              5/14/2013   ADD'L CF WIRE CUTTER #362 101782                   2,626              -321         2,305     USD
3013530           0 Ammo                      21   Lonoke, AR            11/15/2012    CF WIRE CUTTER #363 101782                        42,975            -5,235        37,740     USD
3013530           1 Ammo                      21   Lonoke, AR              5/14/2013   ADD'L CF WIRE CUTTER #363 101782                   2,626              -321         2,305     USD
3013531           0 Ammo                      21   Lonoke, AR            11/15/2012    CF WIRE CUTTER #364 101782                        42,975            -5,235        37,740     USD
3013531           1 Ammo                      21   Lonoke, AR              5/14/2013   ADD'L CF WIRE CUTTER #364 101782                   2,626              -321         2,305     USD
3013532           0 Ammo                      21   Lonoke, AR            11/15/2012    CF WIRE CUTTER #360 101782                        42,975            -5,235        37,740     USD
3013532           1 Ammo                      21   Lonoke, AR              5/14/2013   ADD'L CF WIRE CUTTER #360 101782                   2,626              -321         2,305     USD
3013533           0 Ammo                      21   Lonoke, AR            11/15/2012    DUPLEX SHELL HEADER #155 101784                  148,864           -54,393        94,471     USD
3013534           0 Ammo                      21   Lonoke, AR            11/15/2012    BLACKROCK HEADTURN #115A 101785                   37,594            -9,813        27,781     USD
3013535           0 Ammo                      21   Lonoke, AR            11/15/2012    BLACKROCK HEADTURN #116A 101785                   37,594            -9,813        27,781     USD
3013536           0 Ammo                      21   Lonoke, AR            11/15/2012    BLACKROCK HEADTURN #117A 101785                   37,594            -9,813        27,781     USD
3013537           0 Ammo                      21   Lonoke, AR            11/15/2012    BLACKROCK HEADTURN #118A 101785                   37,594            -9,813        27,781     USD
3013538           0 Ammo                      21   Lonoke, AR            11/15/2012    BLACKROCK HEADTURN #120A 101785                   37,594            -9,813        27,781     USD
3013539           0 Ammo                      21   Lonoke, AR            11/15/2012    C-35 SHELL DRAW #255 101779                       51,587           -18,850        32,737     USD
3013539           1 Ammo                      21   Lonoke, AR            11/15/2012    ADD'L TITAL INCLINE CONVEYOR #255 101779           3,076            -1,126         1,950     USD
3013540           0 Ammo                      21   Lonoke, AR            11/15/2012    62D SHELL DRAW #267 101779                        78,502           -28,685        49,817     USD
3013540           1 Ammo                      21   Lonoke, AR            11/15/2012    ADD'L VIBRATORY FEEDER #267 101779                 6,505            -1,699         4,806     USD
3013541           0 Ammo                      21   Lonoke, AR            11/15/2012    62D SHELL DRAW #269 101779                        78,502           -28,685        49,817     USD
3013541           1 Ammo                      21   Lonoke, AR            11/15/2012    ADD'L VIBRATORY FEEDER #269 101779                 6,505            -1,699         4,806     USD
3013706           0 Ammo                      21   Lonoke, AR            12/15/2012    CF AAGARD AUTO PACKER 101697                   1,174,941          -214,655       960,286     USD
3013707           0 Ammo                      21   Lonoke, AR            12/15/2012    CF CARTRIDGE SEALER 101760                       233,784           -42,712       191,072     USD
3013707           1 Ammo                      21   Lonoke, AR              6/15/2013   ADD'L CF CARTRIDGE SEALER 101760                  24,818            -4,522        20,296     USD
3013708           0 Ammo                      21   Lonoke, AR            12/15/2012    CF CARTRIDGE SEALER 101760                       233,784           -42,712       191,072     USD
3013708           1 Ammo                      21   Lonoke, AR              6/15/2013   ADD'L CF CARTRIDGE SEALER 101760                  24,818            -4,522        20,296     USD
3013709           0 Ammo                      21   Lonoke, AR            12/15/2012    CF INSPECTION STATION 101800                       9,589            -1,752         7,837     USD
3013710           0 Ammo                      21   Lonoke, AR            12/15/2012    CF INSPECTION STATION 101800                       9,589            -1,752         7,837     USD
3013711           0 Ammo                      21   Lonoke, AR            12/15/2012    CF INSPECTION STATION 101800                       9,589            -1,752         7,837     USD
3013712           0 Ammo                      21   Lonoke, AR            12/15/2012    CF INSPECTION STATION 101800                       9,589            -1,752         7,837     USD
3013713           0 Ammo                      21   Lonoke, AR            12/15/2012    CF INSPECTION STATION 101800                       9,604            -1,756         7,848     USD
3013714           0 Ammo                      21   Lonoke, AR            12/15/2012    CF INSPECTION STATION 101800                       9,574            -1,750         7,824     USD
3013715           0 Ammo                      21   Lonoke, AR            12/15/2012    CF INSPECTION STATION 101800                       9,589            -1,752         7,837     USD
3013716           0 Ammo                      21   Lonoke, AR            12/15/2012    CF EXTRUDE WIRE WINDER 101781                     12,255            -2,241        10,014     USD
3013717           0 Ammo                      21   Lonoke, AR            12/15/2012    CF EXTRUDE WIRE WINDER 101781                     12,255            -2,241        10,014     USD
3013718           0 Ammo                      21   Lonoke, AR            12/15/2012    CF EXTRUDE WIRE WINDER 101781                     12,255            -2,241        10,014     USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                              Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 180 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                          Acquis.val.      Accum.dep.       Book val.     Currency
3013719           0 Ammo                      21   Lonoke, AR            12/15/2012    61P V&O PRIMING PRESS 9MM 101787                           149,720           -39,076       110,644   USD
3013719           1 Ammo                      21   Lonoke, AR            12/15/2012    ADD'L 9MM FEED BOWL 101787                                  13,947            -3,641        10,306   USD
3013720           0 Ammo                      21   Lonoke, AR            12/15/2012    62P V&O PRIMING PRESS 40S&W 101787                         147,235           -38,428       108,807   USD
3013720           1 Ammo                      21   Lonoke, AR            12/15/2012    ADD'L 40 S&W FEED BOWL 101787                               11,496            -3,002         8,494   USD
3013721           0 Ammo                      21   Lonoke, AR            12/15/2012    65P V&O PRIMING PRESS 45AUTO 101787                        121,122           -31,613        89,509   USD
3013721           1 Ammo                      21   Lonoke, AR            12/15/2012    ADD'L 45 AUTO FEED BOWL 101787                              11,496            -3,002         8,494   USD
3013722           0 Ammo                      21   Lonoke, AR            12/15/2012    50 SHELL BUGGIES 101789                                     21,158            -5,524        15,634   USD
3013723           0 Ammo                      21   Lonoke, AR            12/15/2012    30 BULLET BUGGIES 101789                                    23,975            -6,259        17,716   USD
3013723           1 Ammo                      21   Lonoke, AR              3/15/2013   ADD'L BULLET BUGGIES 101789                                 10,714            -2,790         7,924   USD
3013724           0 Ammo                      21   Lonoke, AR            12/15/2012    SCISSOR LIFT 40X50 101789                                    7,565            -1,976         5,589   USD
3013725           0 Ammo                      21   Lonoke, AR            12/15/2012    SCISSOR LIFT 40X50 101789                                    7,565            -1,976         5,589   USD
3013726           0 Ammo                      21   Lonoke, AR            12/15/2012    SCISSOR LIFT 44X70 101789                                   10,879            -2,841         8,038   USD
3013728           0 Ammo                      21   Lonoke, AR            12/15/2012    4 OUT DIE SET 101783                                        16,605           -15,169         1,436   USD
3013728           1 Ammo                      21   Lonoke, AR            12/15/2012    #251 30 CAL FEED BOWLS & BASE 101783                        11,011            -2,875         8,136   USD
3013728           2 Ammo                      21   Lonoke, AR            12/15/2012    #251 30 CAL FEED BOWLS & BASE 101783                        11,011            -2,875         8,136   USD
3013729           0 Ammo                      21   Lonoke, AR            12/15/2012    4 OUT DIE SET 101783                                        16,605           -15,169         1,436   USD
3013729           1 Ammo                      21   Lonoke, AR            12/15/2012    #240 9MM FEED BOWL & BASE 101783                            11,408            -2,979         8,429   USD
3013729           2 Ammo                      21   Lonoke, AR            12/15/2012    #240 9MM FEED BOWL & BASE 101783                            11,408            -2,979         8,429   USD
3013730           0 Ammo                      21   Lonoke, AR            12/15/2012    4 OUT DIE SET 101783                                        16,605           -15,169         1,436   USD
3013730           1 Ammo                      21   Lonoke, AR            12/15/2012    #242 40/45 FEED BOWL & BASE 101783                          11,408            -2,979         8,429   USD
3013730           2 Ammo                      21   Lonoke, AR            12/15/2012    #242 40/45 FEED BOWL & BASE 101783                          11,408            -2,979         8,429   USD
3013730           3 Ammo                      21   Lonoke, AR              7/15/2013   REB JKT DRAW PRESS #242 101783                               4,826            -1,257         3,569   USD
3013731           0 Ammo                      21   Lonoke, AR            12/15/2012    REBUILD #251 C-35 101783                                    25,285            -6,601        18,684   USD
3013731           1 Ammo                      21   Lonoke, AR            10/31/2017    Overhaul #251 101967/101949                                 29,832            -4,941        24,891   USD
3013731           2 Ammo                      21   Lonoke, AR            10/31/2017    Addt'l Overhaul #251 101949                                 50,251            -8,323        41,928   USD
3013731           3 Ammo                      21   Lonoke, AR              3/20/2018   Overhaul #251 Addt'l 101967/101949                           2,738              -418         2,320   USD
3013732           0 Ammo                      21   Lonoke, AR            12/15/2012    #239 223 B165-71 4 OUT DIE SET 101783                       15,005           -13,708         1,297   USD
3013733           0 Ammo                      21   Lonoke, AR            12/15/2012    #239 223 FEED BOWL & BASE 101783                            10,754            -2,808         7,946   USD
3013734           0 Ammo                      21   Lonoke, AR            12/15/2012    #239 223 FEED BOWL & BASE 101783                            10,754            -2,808         7,946   USD
3013735           0 Ammo                      21   Lonoke, AR            12/15/2012    3" RELIFT PUMP JKT DRW LINE 101783                           7,670            -1,402         6,268   USD
3014035           0 Ammo                      21   Lonoke, AR              3/15/2013   RF FED CONES/RING ASSY 101765                                9,086            -2,365         6,721   USD
3014037           0 Ammo                      21   Lonoke, AR              3/15/2013   RF FEED CONE/RING ASSY 101765                                9,086            -2,365         6,721   USD
3014038           0 Ammo                      21   Lonoke, AR              3/15/2013   SUMITOMO GEAR BOX 101772                                     7,657            -1,994         5,663   USD
3014039           0 Ammo                      21   Lonoke, AR              3/15/2013   ROTO FNSH DUST COLECTR 352 101806                            5,173              -944         4,229   USD
3014040           0 Ammo                      21   Lonoke, AR              3/15/2013   ROTO FNSH DUST COLECTR 352A 101806                           5,173              -944         4,229   USD
3014050           0 Ammo                      21   Lonoke, AR              4/15/2013   LEAD EXT HYDRAULIC PUMP SYS 101824                          41,958            -7,644        34,314   USD
3014095           0 Ammo                      21   Lonoke, AR              7/15/2013   SMC COLTON 270-25 FRANGIBLE ROTARY PRESS 236C              173,504           -45,149       128,355   USD
3014095           1 Ammo                      21   Lonoke, AR              7/15/2013   D-500 POWDER HOPPER #236C 101803                            11,061            -2,017         9,044   USD
3014095           2 Ammo                      21   Lonoke, AR              7/15/2013   ARCO WAND VACUUM SYS #236C 101803                            5,219              -951         4,268   USD
3014095           3 Ammo                      21   Lonoke, AR              7/15/2013   ADD'L ELECTRICAL UPGRADE #236C 101803                        8,785            -1,068         7,717   USD
3014100           0 Ammo                      21   Lonoke, AR              7/15/2013   RF DURANT 2525-52 PALLET DECOILER 101813                    17,248            -3,143        14,105   USD
3014101           0 Ammo                      21   Lonoke, AR              7/15/2013   BONDED BULLET SHAKER MACHINE #370 101703                    49,222           -12,809        36,413   USD
3014101           1 Ammo                      21   Lonoke, AR              7/15/2013   BONDED BULLET BUGGY LIFT #370 101703                         5,615            -1,463         4,152   USD
3014101           2 Ammo                      21   Lonoke, AR              7/15/2013   BONDED BULLET X-Y AXIS DISPENSING UNIT #370 101703          58,276           -15,166        43,110   USD
3014101           3 Ammo                      21   Lonoke, AR              7/15/2013   BONDED BULLET WIRE CUTTER #370 101703                       28,444            -3,456        24,988   USD
3014101           4 Ammo                      21   Lonoke, AR              7/15/2013   BONDED BULLET HEAT/COOL SYS #370 101703                     42,105           -10,957        31,148   USD
3014102           0 Ammo                      21   Lonoke, AR              7/15/2013   SHELL INSP SHAKER TABLE 101787                               8,336            -2,170         6,166   USD
3014118           0 Ammo                      21   Lonoke, AR              8/15/2013   SSR ROTARY SCREW AIR COMPRESSOR 101746                     109,555           -19,956        89,599   USD
3014118           1 Ammo                      21   Lonoke, AR              8/15/2013   INSTALL AIR CONVEYOR 101815                                 13,477            -4,911         8,566   USD
3014119           0 Ammo                      21   Lonoke, AR              8/15/2013   POWER HOUSE DRYER 101746                                    93,926           -24,443        69,483   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                        Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 181 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                      Acquis.val.      Accum.dep.       Book val.     Currency
3014119           1 Ammo                      21   Lonoke, AR              8/15/2013   INSTALL P/H DRYER 101815                                15,057            -3,920        11,137   USD
3014253           0 Ammo                      21   Lonoke, AR            11/22/2013    SUNITOMO GEARBOX PX9015 MTO 101772                       7,753            -1,767         5,986   USD
3014254           0 Ammo                      21   Lonoke, AR            11/22/2013    SUNITOMO GEARBOX PX9015 MTO 101772                       7,753            -1,767         5,986   USD
3014255           0 Ammo                      21   Lonoke, AR            11/11/2013    CF COPPER CYANIDE PLATING TANK 101859                    8,959            -3,265         5,694   USD
3014448           0 Ammo                      21   Lonoke, AR            12/31/2013    WF6600 BLT ASSY PRESS #232A 101771                     225,230           -51,282       173,948   USD
3014448           2 Ammo                      21   Lonoke, AR            10/31/2017    Blt Assy Press 232A Conversion 101997/101949           128,049           -21,205       106,844   USD
3014448           3 Ammo                      21   Lonoke, AR            10/31/2017    Addt'l Blt Assy Press 232A Conversion 101949            49,971            -8,276        41,695   USD
3014448           4 Ammo                      21   Lonoke, AR              3/20/2018   Blt Assy Press 232A Conv. Addt'l 101997/101949           5,040              -766         4,274   USD
3014449           0 Ammo                      21   Lonoke, AR            12/31/2013    WF6600 BLT ASSY PRESS #233A 101771                     225,230           -51,282       173,948   USD
3014451           0 Ammo                      21   Lonoke, AR            12/31/2013    BONDED CORE CHECK WEIGHT SYS 101854                     33,688            -7,671        26,017   USD
3014452           0 Ammo                      21   Lonoke, AR            12/31/2013    BONDED CORE CHECK WEIGHT SYS 101854                     33,688            -7,671        26,017   USD
3014453           0 Ammo                      21   Lonoke, AR            12/31/2013    NICKEL HOLDING TANK & STAND 101857                      20,023            -6,081        13,942   USD
3014453           1 Ammo                      21   Lonoke, AR               2/4/2014   ADD'L TANK INSTALLATION 101857                           7,528            -2,287         5,241   USD
3014507           0 Ammo                      21   Lonoke, AR               3/3/2014   BLUE M INERT OVEN IGF 7780 101872                       16,605            -2,751        13,854   USD
3014541           0 Ammo                      21   Lonoke, AR              3/31/2014   CF LEAD AREA DUST COLLECTOR 101858                     308,397           -51,068       257,329   USD
3014541           1 Ammo                      21   Lonoke, AR            12/11/2014    ADD'L CF DUST COLLECTOR 101858                          22,508            -3,418        19,090   USD
3014546           0 Ammo                      21   Lonoke, AR               1/6/2014   ADD'L CONVEYOR #137 101865                               3,418            -1,039         2,379   USD
3014547           0 Ammo                      21   Lonoke, AR              1/13/2014   ADD'L CONVEYOR #153 101865                               3,429            -1,043         2,386   USD
3014548           0 Ammo                      21   Lonoke, AR               1/6/2014   SPARE HEADER CONVEYOR 101865                             5,023            -1,527         3,496   USD
3014549           0 Ammo                      21   Lonoke, AR               1/6/2014   SPARE HEADER CONVEYOR 101865                             5,023            -1,527         3,496   USD
3014550           0 Ammo                      21   Lonoke, AR               1/6/2014   SPARE HEADER CONVEYOR 101865                             5,022            -1,527         3,495   USD
3014551           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #278 101869                              3,480              -793         2,687   USD
3014552           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #279 101869                              3,480              -793         2,687   USD
3014553           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #280 101869                              2,018              -461         1,557   USD
3014554           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #281 101869                              3,480              -793         2,687   USD
3014555           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #282 101869                              3,480              -793         2,687   USD
3014556           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #283 101869                              3,480              -793         2,687   USD
3014557           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #284 101869                              3,480              -793         2,687   USD
3014558           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #340 101869                              3,480              -793         2,687   USD
3014559           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #354 101869                              3,480              -793         2,687   USD
3014560           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #287 101869                              3,480              -793         2,687   USD
3014561           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #291 101869                              3,480              -793         2,687   USD
3014562           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #293 101869                              3,480              -793         2,687   USD
3014563           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #294 101869                              3,480              -793         2,687   USD
3014564           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #295 101869                              3,480              -793         2,687   USD
3014565           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #296 101869                              3,480              -793         2,687   USD
3014566           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #297 101869                              3,480              -793         2,687   USD
3014567           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #339 101869                              3,480              -793         2,687   USD
3014568           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #300 101869                              3,480              -793         2,687   USD
3014569           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #304 101869                              3,480              -793         2,687   USD
3014570           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #310 101869                              3,480              -793         2,687   USD
3014571           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #311 101869                              3,480              -793         2,687   USD
3014572           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #312 101869                              3,480              -793         2,687   USD
3014573           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #315 101869                              3,480              -793         2,687   USD
3014574           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #316 101869                              3,480              -793         2,687   USD
3014575           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #322 101869                              3,480              -793         2,687   USD
3014576           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #325 101869                              3,480              -793         2,687   USD
3014577           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #326 101869                              3,480              -793         2,687   USD
3014578           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #329 101869                              3,480              -793         2,687   USD
3014579           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #330 101869                              3,480              -793         2,687   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                    Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 182 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                  Acquis.val.       Accum.dep.       Book val.     Currency
3014580           0 Ammo                      21   Lonoke, AR              7/21/2014   BULLET FEED BOWL 101847                              7,988             -1,820         6,168   USD
3014581           0 Ammo                      21   Lonoke, AR              7/21/2014   VIBRATORY FEED SYS PRIMING #1 101847                11,448             -2,609         8,839   USD
3014582           0 Ammo                      21   Lonoke, AR              7/21/2014   VIBRATORY FEED SYS PRIMING #2 101847                11,448             -2,609         8,839   USD
3014583           0 Ammo                      21   Lonoke, AR              7/21/2014   SHELL FEED BOWL 101847                               8,607             -1,961         6,646   USD
3014584           0 Ammo                      21   Lonoke, AR              7/21/2014   AES LOADER 101829                                  751,368           -124,419       626,949   USD
3014585           0 Ammo                      21   Lonoke, AR              7/21/2014   VIBRATORY SHELL FEED 101829                          7,287             -1,660         5,627   USD
3014586           0 Ammo                      21   Lonoke, AR              7/21/2014   BULLET FEED SYSTEM 101829                            7,287             -1,660         5,627   USD
3014587           0 Ammo                      21   Lonoke, AR              7/21/2014   LASER DETECT SYSTEM 101829                           7,896             -1,800         6,096   USD
3014588           0 Ammo                      21   Lonoke, AR              7/21/2014   FIRE DETECT UV SENSOR SYSTEM 101829                   3,294              -751         2,543   USD
3014589           0 Ammo                      21   Lonoke, AR              7/21/2014   AAGARD PACKER S/N 224 CP2 101830                   672,281           -111,323       560,958   USD
3014590           0 Ammo                      21   Lonoke, AR              7/21/2014   ACCUMALATOR CONVEYOR 101830                         37,253            -11,310        25,943   USD
3014591           0 Ammo                      21   Lonoke, AR              7/21/2014   VIDEO JET PRINTER 101830                            19,560             -4,455        15,105   USD
3014592           0 Ammo                      21   Lonoke, AR              7/21/2014   GLUE POT AAGARD PACKER 101830                        6,533             -1,082         5,451   USD
3014593           0 Ammo                      21   Lonoke, AR              7/21/2014   VIBRON SHELL WASH 101833                            56,833            -12,942        43,891   USD
3014593           1 Ammo                      21   Lonoke, AR              7/21/2014   Vibron Shell Wash 101833                             9,469             -2,158         7,311   USD
3014594           0 Ammo                      21   Lonoke, AR              7/21/2014   VIBRON CORE WASH 101833                             42,356             -9,645        32,711   USD
3014594           1 Ammo                      21   Lonoke, AR              7/21/2014   VIBRON CORE WASH 101833                              7,914             -1,803         6,111   USD
3014595           0 Ammo                      21   Lonoke, AR              7/21/2014   VIBRON FINISH BULLET WASH 101833                    63,247            -14,401        48,846   USD
3014595           1 Ammo                      21   Lonoke, AR              7/21/2014   VIBRON FINISH BULLET WASH 101833                     6,655             -1,516         5,139   USD
3014596           0 Ammo                      21   Lonoke, AR              7/21/2014   NATIONAL HEADER DRAW 101826                      1,606,501           -487,699     1,118,802   USD
3014596           2 Ammo                      21   Lonoke, AR              3/31/2019   Die sleeves-National punch Cell 1 - 102043           5,828             -1,794         4,034   USD
3014596           3 Ammo                      21   Lonoke, AR              3/31/2019   Die sleeves-National punch Cell 1 - 102043           5,828             -1,794         4,034   USD
3014596           4 Ammo                      21   Lonoke, AR              3/31/2019   Die sleeves-National punch Cell 1 - 102043           5,828             -1,794         4,034   USD
3014596           5 Ammo                      21   Lonoke, AR              3/31/2019   Die sleeves-National punch Cell 1 - 102043           5,828             -1,794         4,034   USD
3014597           0 Ammo                      21   Lonoke, AR              7/21/2014   NAT'L HEADER DTI WIRE FEED 101826                   11,988             -3,641         8,347   USD
3014598           0 Ammo                      21   Lonoke, AR              7/21/2014   NAT'L HEADER TOOLING 101826                         69,869            -21,211        48,658   USD
3014600           0 Ammo                      21   Lonoke, AR              7/21/2014   NAT'L WIRE UNCOILER 101826                           4,493               -512         3,981   USD
3014601           0 Ammo                      21   Lonoke, AR              7/21/2014   SCRAP RING CONVEYOR 101826                           8,225             -2,498         5,727   USD
3014603           0 Ammo                      21   Lonoke, AR              7/21/2014   SHELL CONVEYOR - ELEVATOR 101826                    16,646             -5,055        11,591   USD
3014604           0 Ammo                      21   Lonoke, AR              7/21/2014   PRIMING MACHINE #1 101844                          150,939            -34,368       116,571   USD
3014605           0 Ammo                      21   Lonoke, AR              7/21/2014   PRIMING MACHINE #2 101844                          150,939            -34,368       116,571   USD
3014606           0 Ammo                      21   Lonoke, AR              7/21/2014   VISANI TRAY FILL 101845                             84,749            -19,297        65,452   USD
3014607           0 Ammo                      21   Lonoke, AR              7/21/2014   HOPPMAN TRAY FEEDER SYS 101845                      10,016             -1,660         8,356   USD
3014607           1 Ammo                      21   Lonoke, AR              7/21/2014   HOPPMAN TRAY FEEDER SYSTEM 101845                    6,809             -1,130         5,679   USD
3014608           0 Ammo                      21   Lonoke, AR              7/21/2014   OCS CHECK WEIGH 101846                              46,756            -10,647        36,109   USD
3014611           0 Ammo                      21   Lonoke, AR              7/21/2014   ORION STRETCHER WRAPPER 101848                      14,099             -3,211        10,888   USD
3014614           0 Ammo                      21   Lonoke, AR              7/21/2014   OPTICAL COMPARITOR 101890                            4,543             -1,035         3,508   USD
3014615           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 AIR HANDLER/HVAC SYS #1000 101862               423,272           -110,140       313,132   USD
3014616           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 WATER BOILER #1000 101862                        46,559            -10,601        35,958   USD
3014617           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 AIR COMPRESSOR #1000 101862                      92,984            -15,399        77,585   USD
3014618           0 Ammo                      21   Lonoke, AR              7/21/2014   CLEAN SHELL CONVEYOR 101862                         12,355             -3,753         8,602   USD
3014619           0 Ammo                      21   Lonoke, AR              7/21/2014   PRIMER SHELL CONVEYOR 101862                        12,355             -3,753         8,602   USD
3014620           0 Ammo                      21   Lonoke, AR              7/21/2014   TRANSFER CONVEYOR 101862                            12,355             -3,753         8,602   USD
3014621           0 Ammo                      21   Lonoke, AR              7/21/2014   LIFT CONVEYOR FROM PRIME TO LOAD 101862             12,355             -3,753         8,602   USD
3014622           0 Ammo                      21   Lonoke, AR              7/21/2014   TRANSFER CONVEYOR 101862                            12,355             -3,753         8,602   USD
3014623           0 Ammo                      21   Lonoke, AR              7/21/2014   TRANSFER CONVEYOR 101862                            12,355             -3,753         8,602   USD
3014624           0 Ammo                      21   Lonoke, AR              7/21/2014   TRANSFER CONVEYOR 101862                            12,355             -3,753         8,602   USD
3014625           0 Ammo                      21   Lonoke, AR              7/21/2014   TRANSFER CONVEYOR 101862                            12,355             -3,753         8,602   USD
3014637           0 Ammo                      21   Lonoke, AR              8/15/2014   HYDRON EXTRUDER #1350 101827                       142,793            -23,646       119,147   USD
3014637           1 Ammo                      21   Lonoke, AR              8/15/2014   LEAD CONTINUOUS CASTING UNIT #1349 101827          135,336            -30,815       104,521   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                 Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 183 of 435
Asset   Subnumber    Segment   Business Area        Location - v2   Capitalized on      Description                                  Acquis.val.       Accum.dep.       Book val.     Currency
3014637            2 Ammo                      21   Lonoke, AR              8/15/2014   LEAD PIG FEEDING SYS #1349 101827                   69,129            -15,742        53,387   USD
3014637            3 Ammo                      21   Lonoke, AR              8/15/2014   LEAD CONVEYOR #1350 101827                           6,645             -2,019         4,626   USD
3014637            4 Ammo                      21   Lonoke, AR              8/15/2014   WIRE WINDER SYS W/GUARDING 101827                   32,580             -3,711        28,869   USD
3014637            5 Ammo                      21   Lonoke, AR              8/15/2014   RESIZE MACHINE #1353 101827                         90,402            -20,585        69,817   USD
3014637            6 Ammo                      21   Lonoke, AR              8/15/2014   ROLLING MILL & CONVEYOR SYS #1352 101827            55,818            -16,946        38,872   USD
3014637            7 Ammo                      21   Lonoke, AR              8/15/2014   LEAD KETTLE MELTING POT W/HOOD #1 101827            25,125             -5,722        19,403   USD
3014637            8 Ammo                      21   Lonoke, AR              8/15/2014   LEAD KETTLE MELTING POT W/HOOD #2 101827            25,125             -5,722        19,403   USD
3014637            9 Ammo                      21   Lonoke, AR              8/15/2014   Extruder-Hydron-#1350-101827                        19,733             -3,268        16,465   USD
3014637           10 Ammo                      21   Lonoke, AR              8/15/2014   Lead Continuous Casting Unit #1349                   8,075             -1,840         6,235   USD
3014637           13 Ammo                      21   Lonoke, AR              8/15/2014   Resize Machine #1353 101827                          5,168             -1,177         3,991   USD
3014637           14 Ammo                      21   Lonoke, AR              8/15/2014   Rolling Mill & Conveyor #1352                        3,191               -970         2,221   USD
3014637           15 Ammo                      21   Lonoke, AR              8/15/2014   Lead Kettle Melting Pot W/Hood                      11,497             -2,620         8,877   USD
3014637           16 Ammo                      21   Lonoke, AR              8/15/2014   Lead Kettle Melting Pot w/Hood #2                   11,497             -2,620         8,877   USD
3014637           17 Ammo                      21   Lonoke, AR              8/15/2014   Extend Hoist 101827                                  7,791             -1,775         6,016   USD
3014742            0 Ammo                      21   Lonoke, AR              9/21/2014   SCRAP RING CONVEYOR 101826                           8,411             -2,554         5,857   USD
3014744            0 Ammo                      21   Lonoke, AR              9/21/2014   SHELL CONVEYOR ELEVATOR 101826                      17,023             -5,169        11,854   USD
3014745            0 Ammo                      21   Lonoke, AR              9/21/2014   NATIONAL HEADER DRAW 101826                      1,646,406           -499,812     1,146,594   USD
3014745            2 Ammo                      21   Lonoke, AR              3/31/2019   Die sleeves-National punch Cell 3 - 102043           5,828             -1,794         4,034   USD
3014745            3 Ammo                      21   Lonoke, AR              3/31/2019   Die sleeves-National punch Cell 3 - 102043           5,828             -1,794         4,034   USD
3014746            0 Ammo                      21   Lonoke, AR              9/21/2014   NAT'L HEADER DTI WIRE FEED 101826                   12,286             -3,731         8,555   USD
3014747            0 Ammo                      21   Lonoke, AR              9/21/2014   NAT'L HEADER TOOLING 101826                         71,605            -21,740        49,865   USD
3014748            0 Ammo                      21   Lonoke, AR              9/21/2014   NAT'L WIRE UNCOILER 101826                           4,537               -518         4,019   USD
3014749            0 Ammo                      21   Lonoke, AR              9/21/2014   AES LOADER 101829                                  762,590           -126,277       636,313   USD
3014750            0 Ammo                      21   Lonoke, AR              9/21/2014   VIBRATORY SHELL FEED 101829                          7,429             -1,693         5,736   USD
3014751            0 Ammo                      21   Lonoke, AR              9/21/2014   BULLET FEED SYSTEM 101829                            7,429             -1,693         5,736   USD
3014753            0 Ammo                      21   Lonoke, AR              9/21/2014   LASER DETECT SYS 101829                              8,032             -1,831         6,201   USD
3014754            0 Ammo                      21   Lonoke, AR              9/21/2014   FIRE DETECT UV SENSOR SYSTEM 101829                   3,358              -765         2,593   USD
3014755            0 Ammo                      21   Lonoke, AR              9/21/2014   AAGARD PACKER 101830                               679,062           -112,446       566,616   USD
3014756            0 Ammo                      21   Lonoke, AR              9/21/2014   ACCUMULATOR CONVEYOR 101830                         38,096            -11,567        26,529   USD
3014757            0 Ammo                      21   Lonoke, AR              9/21/2014   VIDEO JET PRINTER 101830                            19,942             -4,542        15,400   USD
3014758            0 Ammo                      21   Lonoke, AR              9/21/2014   GLUE POT 101830                                      5,910             -1,347         4,563   USD
3014759            0 Ammo                      21   Lonoke, AR              9/21/2014   VIBRON SHELL WASH 101833                            57,927            -13,190        44,737   USD
3014759            1 Ammo                      21   Lonoke, AR              9/21/2014   VIBRON SHELL WASH 101833                             9,668             -2,203         7,465   USD
3014760            0 Ammo                      21   Lonoke, AR              9/21/2014   VIBRON CORE WASH 101833                             43,182             -9,833        33,349   USD
3014760            1 Ammo                      21   Lonoke, AR              9/21/2014   VIBRON CORE WASH 101833                              8,068             -1,839         6,229   USD
3014761            0 Ammo                      21   Lonoke, AR              9/21/2014   VIBRON FINISH BULLET WASH 101833                    64,481            -14,683        49,798   USD
3014761            1 Ammo                      21   Lonoke, AR              9/21/2014   VIBRON FINISH BULLET WASH 101833                     6,785             -1,547         5,238   USD
3014762            0 Ammo                      21   Lonoke, AR              9/21/2014   PRIMING MCH #1 101844                              153,883            -35,038       118,845   USD
3014763            0 Ammo                      21   Lonoke, AR              9/21/2014   PRIMING MCH #2 101844                              153,883            -35,038       118,845   USD
3014764            0 Ammo                      21   Lonoke, AR              9/21/2014   VASINI TRAY FILL 101845                             86,402            -19,674        66,728   USD
3014765            0 Ammo                      21   Lonoke, AR              9/21/2014   HOPPMAN TRAY FEEDER SYS 101845                      10,165             -1,686         8,479   USD
3014765            1 Ammo                      21   Lonoke, AR              9/21/2014   HOPPMAN TRAY FEEDER SYSTEM 101845                    6,911             -1,146         5,765   USD
3014766            0 Ammo                      21   Lonoke, AR              9/21/2014   OCS CHECK WEIGH 101846                              47,668            -10,855        36,813   USD
3014767            0 Ammo                      21   Lonoke, AR              9/21/2014   BULLET FEED BOWL 101847                              8,144             -1,855         6,289   USD
3014768            0 Ammo                      21   Lonoke, AR              9/21/2014   VIBRATORY FEED SYS PRIMING #1 101847                11,672             -2,659         9,013   USD
3014769            0 Ammo                      21   Lonoke, AR              9/21/2014   VIBRATORY FEED SYS PRIMING #2 101847                11,672             -2,659         9,013   USD
3014771            0 Ammo                      21   Lonoke, AR              9/21/2014   CLEAN SHELL CONVEYOR 101862                         12,635             -3,836         8,799   USD
3014772            0 Ammo                      21   Lonoke, AR              9/21/2014   PRIMER SHELL CONVEYOR 101862                        12,635             -3,836         8,799   USD
3014773            0 Ammo                      21   Lonoke, AR              9/21/2014   TRANSFER CONVEYOR 101862                            12,635             -3,836         8,799   USD
3014774            0 Ammo                      21   Lonoke, AR              9/21/2014   LIFT CONVEYOR PRIME TO LOAD 101862                  12,635             -3,836         8,799   USD




                               Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                 Desc
                                               Exhibit Ex. A - Vista Outdoor Inc. Page 184 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                          Acquis.val.      Accum.dep.       Book val.     Currency
3014775           0 Ammo                      21   Lonoke, AR              9/21/2014   TRANSFER CONVEYOR 101862                                    12,635            -3,836         8,799   USD
3014776           0 Ammo                      21   Lonoke, AR              9/21/2014   TRANSFER CONVEYOR 101862                                    12,635            -3,836         8,799   USD
3014777           0 Ammo                      21   Lonoke, AR              9/21/2014   TRANSFER CONVEYOR 101862                                    12,635            -3,836         8,799   USD
3014778           0 Ammo                      21   Lonoke, AR              9/21/2014   TRANSFER CONVEYOR 101862                                    12,635            -3,836         8,799   USD
3014781           0 Ammo                      21   Lonoke, AR               9/2/2014   VISION IMAGE MEASUREMENT SYS 101886                         35,751            -8,141        27,610   USD
3014782           0 Ammo                      21   Lonoke, AR               9/2/2014   VISION IMAGE MEASUREMENT SYS 101886                         35,751            -8,141        27,610   USD
3014783           0 Ammo                      21   Lonoke, AR               9/2/2014   VISION IMAGE MEASUREMENT SYS 101886                         35,751            -8,141        27,610   USD
3015069           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY 323 101869                                   3,920              -893         3,027   USD
3015070           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY 328 101869                                   3,920              -893         3,027   USD
3015071           0 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY 338 101869                                   3,920              -893         3,027   USD
3015204           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 BUILDING #1000 101862                                    13,865            -3,158        10,707   USD
3015206           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Equipment 101862 Bldg                                    13,270            -3,023        10,247   USD
3015208           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Equipment - Electrical Parts For Control System         154,565           -17,598       136,967   USD
3015217           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Water Softener Equipment And Install                     46,217           -10,524        35,693   USD
3015291           0 Ammo                      21   Lonoke, AR              1/15/2015   HVAC - RF PRIMING 101899                                    53,065           -12,084        40,981   USD
3015293           0 Ammo                      21   Lonoke, AR              1/15/2015   VIBRATORY SHELL FEED 101829                                  7,642            -1,548         6,094   USD
3015294           0 Ammo                      21   Lonoke, AR              1/15/2015   BULLET FEED SYSTEM 101829                                    7,642            -1,548         6,094   USD
3015295           0 Ammo                      21   Lonoke, AR              1/15/2015   LASER DETECT SYSTEM 101829                                   8,278            -1,677         6,601   USD
3015296           0 Ammo                      21   Lonoke, AR              1/15/2015   FIRE DETECT UV SYSTEM 101829                                 3,454              -700         2,754   USD
3015297           0 Ammo                      21   Lonoke, AR              1/15/2015   AES LOADER 101829                                          760,399          -115,422       644,977   USD
3015338           0 Ammo                      21   Lonoke, AR            12/19/2014    National Header Draw 101826                              1,702,945          -443,123     1,259,822   USD
3015338           1 Ammo                      21   Lonoke, AR              3/31/2019   Die sleeves-National punch Cell 2 - 102043                   5,828            -1,794         4,034   USD
3015338           2 Ammo                      21   Lonoke, AR              3/31/2019   Die sleeves-National punch Cell 2 - 102043                   5,828            -1,794         4,034   USD
3015339           0 Ammo                      21   Lonoke, AR            12/19/2014    National Header Tooling 101826                              74,023           -19,263        54,760   USD
3015340           0 Ammo                      21   Lonoke, AR            12/19/2014    National Wire Uncoilder 101826                               4,607              -495         4,112   USD
3015341           0 Ammo                      21   Lonoke, AR            12/19/2014    National Header DTI Wire Feed 101826                        12,701            -3,307         9,394   USD
3015342           0 Ammo                      21   Lonoke, AR            12/19/2014    Scrap Ring Conveyor 101826                                   8,677            -2,259         6,418   USD
3015344           0 Ammo                      21   Lonoke, AR            12/19/2014    Shell Conveyor elevator 101826                              17,562            -4,571        12,991   USD
3015345           0 Ammo                      21   Lonoke, AR            12/19/2014    AAgard Packer 101830                                       670,258          -101,739       568,519   USD
3015346           0 Ammo                      21   Lonoke, AR            12/19/2014    Video Jet Printer 101830                                    20,425            -4,136        16,289   USD
3015347           0 Ammo                      21   Lonoke, AR            12/19/2014    Glue Pot 101830                                              6,053            -1,227         4,826   USD
3015348           0 Ammo                      21   Lonoke, AR            12/19/2014    Accumulator 101830                                          41,793            -8,459        33,334   USD
3015349           0 Ammo                      21   Lonoke, AR            12/19/2014    Vibron Shell Wash 101833                                    66,442           -13,448        52,994   USD
3015349           1 Ammo                      21   Lonoke, AR            12/19/2014    VIBRON SHELL WASH 101833                                     2,791              -567         2,224   USD
3015350           0 Ammo                      21   Lonoke, AR            12/19/2014    Vibron Core Wash 101833                                     49,700           -10,060        39,640   USD
3015350           1 Ammo                      21   Lonoke, AR            12/19/2014    VIBRON CORE WASH 101833                                      2,791              -567         2,224   USD
3015351           0 Ammo                      21   Lonoke, AR            12/19/2014    Vibron Finish Bullet Wash 101833                            70,201           -14,210        55,991   USD
3015351           1 Ammo                      21   Lonoke, AR            12/19/2014    VIBRON FINISH BULLET WASH 101833                             2,791              -567         2,224   USD
3015352           0 Ammo                      21   Lonoke, AR            12/19/2014    Vasini Tray Fill 101845                                     85,113           -17,227        67,886   USD
3015353           0 Ammo                      21   Lonoke, AR            12/19/2014    Hopman Tray Feeder system 101845                            15,588            -3,157        12,431   USD
3015354           0 Ammo                      21   Lonoke, AR              10/1/2014   Bullet Assembly Machine (BAM)                              847,852          -193,043       654,809   USD
3015354           1 Ammo                      21   Lonoke, AR              8/31/2018   Addt'l- L2 Rebuild WF BAM Transfer Press - 101934           97,233           -14,622        82,611   USD
3015355           0 Ammo                      21   Lonoke, AR              11/1/2014   Bullet Assembly Machine (BAM)                              850,021          -193,536       656,485   USD
3015355           1 Ammo                      21   Lonoke, AR              8/31/2018   Addt'l- L2 Rebuild WF BAM Transfer Press - 101934           97,233           -14,622        82,611   USD
3015356           0 Ammo                      21   Lonoke, AR            12/19/2014    Bullet Assembly Machine (BAM)                              868,422          -175,756       692,666   USD
3015356           1 Ammo                      21   Lonoke, AR              8/31/2018   Addt'l- L2 Rebuild WF BAM Transfer Press - 101934           97,233           -14,622        82,611   USD
3015357           0 Ammo                      21   Lonoke, AR              10/1/2014   Lead Header                                                192,896           -58,561       134,335   USD
3015358           0 Ammo                      21   Lonoke, AR              11/1/2014   Lead Header                                                194,724           -59,115       135,609   USD
3015359           0 Ammo                      21   Lonoke, AR            12/19/2014    Lead Header                                                198,610           -51,681       146,929   USD
3015360           0 Ammo                      21   Lonoke, AR              10/1/2014   Leader Uncoiler                                             12,560            -2,862         9,698   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                        Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 185 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                          Acquis.val.       Accum.dep.       Book val.     Currency
3015361           0 Ammo                      21   Lonoke, AR              11/1/2014   Leader Uncoiler                                             12,662             -2,884         9,778   USD
3015362           0 Ammo                      21   Lonoke, AR            12/19/2014    Leader Uncoiler                                             12,840             -2,600        10,240   USD
3015363           0 Ammo                      21   Lonoke, AR              7/21/2014   Powder Delivery System 101831                               76,858            -12,729        64,129   USD
3015364           0 Ammo                      21   Lonoke, AR              11/1/2014   Powder Delivery System 101831                               77,478            -12,831        64,647   USD
3015365           0 Ammo                      21   Lonoke, AR            12/19/2014    Powder Delivery System 101831                               77,861            -11,820        66,041   USD
3015368           0 Ammo                      21   Lonoke, AR            12/19/2014    Clean Shell (B)                                             13,861             -2,807        11,054   USD
3015369           0 Ammo                      21   Lonoke, AR            12/19/2014    Primer Shell (B)                                            13,861             -2,807        11,054   USD
3015370           0 Ammo                      21   Lonoke, AR            12/19/2014    Transfer (B)                                                13,861             -2,807        11,054   USD
3015371           0 Ammo                      21   Lonoke, AR            12/19/2014    Lift (B)                                                    13,861             -2,807        11,054   USD
3015372           0 Ammo                      21   Lonoke, AR            12/19/2014    Transfer (B)                                                13,861             -2,807        11,054   USD
3015373           0 Ammo                      21   Lonoke, AR            12/19/2014    Transfer (B)                                                13,861             -2,807        11,054   USD
3015374           0 Ammo                      21   Lonoke, AR            12/19/2014    Transfer (B)                                                13,861             -2,807        11,054   USD
3015375           0 Ammo                      21   Lonoke, AR            12/19/2014    Transfer (B)                                                13,861             -2,807        11,054   USD
3015376           0 Ammo                      21   Lonoke, AR            12/19/2014    Priming Machine #1                                         158,582            -32,096       126,486   USD
3015377           0 Ammo                      21   Lonoke, AR            12/19/2014    Priming Machine #2                                         158,582            -32,096       126,486   USD
3015378           0 Ammo                      21   Lonoke, AR            12/19/2014    OCS Check Weigh 101846                                      48,823             -9,883        38,940   USD
3015379           0 Ammo                      21   Lonoke, AR            12/19/2014    Vibratory Feed sys Priming #1 101847                        11,954             -2,421         9,533   USD
3015380           0 Ammo                      21   Lonoke, AR            12/19/2014    Vibratory Feed sys Priming #2 101847                        11,954             -2,421         9,533   USD
3015381           0 Ammo                      21   Lonoke, AR            12/19/2014    Bullet Feed Bowl 101847                                      8,341             -1,689         6,652   USD
3015386           0 Ammo                      21   Lonoke, AR            12/15/2014    REPLACE BUSS DUCTS - 101883                                 92,381            -24,040        68,341   USD
3015387           0 Ammo                      21   Lonoke, AR              12/8/2014   METAL DETECTORS/HAND HELD WANDS                             24,340             -4,927        19,413   USD
3015431           0 Ammo                      21   Lonoke, AR              2/17/2015   Baird Barrel 3D Tumbling Unit 101891                        50,432             -9,873        40,559   USD
3015525           0 Ammo                      21   Lonoke, AR               3/5/2015   Date Code Stamper (Kiwi) 101902                             19,841             -4,029        15,812   USD
3015525           1 Ammo                      21   Lonoke, AR              5/21/2015   ADD'L DATE STAMPER 101902                                    8,824             -1,788         7,036   USD
3015696           0 Ammo                      21   Lonoke, AR               7/1/2015   Powder Wet Scrubber 101912                                   4,736               -960         3,776   USD
3015945           0 Ammo                      21   Lonoke, AR               4/1/2012   Bullet Trap 2                                                4,217             -1,285         2,932   USD
3016614           0 Ammo                      21   Lonoke, AR            11/25/2016    FARO Edge 9ft 7 axis                                        51,480             -8,552        42,928   USD
3016615           0 Ammo                      21   Lonoke, AR            12/21/2016    HVAC R&D Explosive Lab 4109/102009                          14,804             -3,372        11,432   USD
3016616           0 Ammo                      21   Lonoke, AR            12/21/2016    Plating HCN Detection System 4091/101992                    13,273             -2,205        11,068   USD
3016617           0 Ammo                      21   Lonoke, AR            12/21/2016    HVAC Upgrade Shot Tower 4085/101986                          3,645               -833         2,812   USD
3016618           0 Ammo                      21   Lonoke, AR            12/21/2016    HVAC Upgrade Computer Room 4085/101986                        2,959              -677         2,282   USD
3016619           0 Ammo                      21   Lonoke, AR            12/21/2016    CAT Mini Excavator 2011 302.5 4083/101978                   24,771             -4,115        20,656   USD
3016620           0 Ammo                      21   Lonoke, AR            12/21/2016    Kubota F3990 4wd front cut mower 4083/101978                22,532             -3,744        18,788   USD
3016621           0 Ammo                      21   Lonoke, AR            12/21/2016    Genie Boom Lift 45 foot 4083/101978                         48,112             -7,991        40,121   USD
3016622           0 Ammo                      21   Lonoke, AR            12/22/2016    Lonoke Camera Project - 87 cameras 4038/101922             412,479            -83,731       328,748   USD
3016623           0 Ammo                      21   Lonoke, AR            12/22/2016    Watery Bullet Assembly Press (Rebuilt) 4014/101903         780,645           -129,653       650,992   USD
3016625           0 Ammo                      21   Lonoke, AR            12/22/2016    Mold SP12 32 Cavity Tool 4043/101928                       227,444            -69,255       158,189   USD
3016626           0 Ammo                      21   Lonoke, AR            12/22/2016    HVAC Primer Manufacturing 2 units 4059/101947               95,429            -21,729        73,700   USD
3016683           0 Ammo                      21   Lonoke, AR              3/30/2017   Reverse Osmosis Unit #711 101996                            33,848             -5,606        28,242   USD
3016684           0 Ammo                      21   Lonoke, AR              3/30/2017   Explosion Proof Ultrasonic Cleaner 101929                   43,989             -7,286        36,703   USD
3016751           0 Ammo                      21   Lonoke, AR              3/31/2017   Bullet Traps - 830W Box Trap 101974A                        26,337             -4,363        21,974   USD
3016752           0 Ammo                      21   Lonoke, AR              3/31/2017   Bullet Traps - 830W Box Trap 101974B                        26,337             -4,363        21,974   USD
3016753           0 Ammo                      21   Lonoke, AR              3/31/2017   Bullet Traps - 830W Box Trap 101974C                        26,337             -4,363        21,974   USD
3016754           0 Ammo                      21   Lonoke, AR              3/31/2017   Bullet Traps - PF13000 Proof/Function 101974D               17,134             -2,838        14,296   USD
3016757           0 Ammo                      21   Lonoke, AR              3/31/2017   12GA Heat Set Drum 101976                                   14,020             -2,323        11,697   USD
3016758           0 Ammo                      21   Lonoke, AR              3/31/2017   20GA Heat Set Drum 101977                                   13,943             -2,310        11,633   USD
3016820           0 Ammo                      21   Lonoke, AR              4/13/2017   #738 Wash Rebuild 101938                                   273,818            -44,800       229,018   USD
3016821           0 Ammo                      21   Lonoke, AR              4/13/2017   Primer Pellet Weight Collection System 101939               66,364             -8,636        57,728   USD
3016829           0 Ammo                      21   Lonoke, AR               6/1/2017   Guarding for 59 Machines 102001                             90,556            -18,328        72,228   USD
3016830           0 Ammo                      21   Lonoke, AR               6/1/2017   Guarding for 45 Machines 102001                             69,068            -13,981        55,087   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                         Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 186 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                         Acquis.val.        Accum.dep.       Book val.     Currency
3016831           0 Ammo                      21   Lonoke, AR               6/1/2017   Guarding for 84 Machines 102001                           128,927             -26,095       102,832   USD
3016832           0 Ammo                      21   Lonoke, AR               6/1/2017   Guarding for 35 Machines 102001                            53,720             -10,873        42,847   USD
3016833           0 Ammo                      21   Lonoke, AR               6/1/2017   Guarding for 145 Machines 102001                          222,553             -45,043       177,510   USD
3016834           0 Ammo                      21   Lonoke, AR               6/1/2017   Guarding for 39 Machines 102001                            59,859             -12,116        47,743   USD
3016835           0 Ammo                      21   Lonoke, AR               6/1/2017   Guarding for 33 Machines 102001                            50,650             -10,252        40,398   USD
3016836           0 Ammo                      21   Lonoke, AR               6/1/2017   Guarding for 23 Machines 102001                            35,302              -7,146        28,156   USD
3016838           0 Ammo                      21   Lonoke, AR               6/1/2017   Guarding for 33 Machines 102001                            50,650             -10,252        40,398   USD
3016839           0 Ammo                      21   Lonoke, AR               6/1/2017   Guarding for 26 Machines 102001                            39,906              -8,077        31,829   USD
3016840           0 Ammo                      21   Lonoke, AR               6/1/2017   Guarding for 119 Machines 102001                          182,647             -36,967       145,680   USD
3016841           0 Ammo                      21   Lonoke, AR               6/1/2017   Guarding for 69 Machines 102001                           105,905             -21,436        84,469   USD
3016842           0 Ammo                      21   Lonoke, AR               6/1/2017   Guarding for 23 Machines 102001                            35,302              -7,146        28,156   USD
3016843           0 Ammo                      21   Lonoke, AR               6/1/2017   Guarding for 32 Machines 102001                            49,115              -9,942        39,173   USD
3016844           0 Ammo                      21   Lonoke, AR               6/1/2017   Guarding for 13 Machines 102001                            19,953              -4,039        15,914   USD
3016845           0 Ammo                      21   Lonoke, AR               6/1/2017   Guarding for 3 Machines 102001                              4,605                -933         3,672   USD
3016846           0 Ammo                      21   Lonoke, AR               6/1/2017   Guarding for 2 Machines 102001                              3,070                -623         2,447   USD
3016847           0 Ammo                      21   Lonoke, AR               6/1/2017   Guarding for 2 Machines 102001                              3,070                -623         2,447   USD
3016848           0 Ammo                      21   Lonoke, AR               6/1/2017   Guarding for 2 Machines 102001                              3,070                -623         2,447   USD
3016860           0 Ammo                      21   Lonoke, AR               6/1/2017   Rebuilt 34 HS SSSD Cold Header 101993                     213,234             -43,156       170,078   USD
3016865           0 Ammo                      21   Lonoke, AR               6/1/2017   National #34 Cold Header Spare Frame 101936                44,392              -8,986        35,406   USD
3016866           0 Ammo                      21   Lonoke, AR               6/1/2017   C-35 Press Spare Frame 101936                               6,847              -1,135         5,712   USD
3016867           0 Ammo                      21   Lonoke, AR               6/1/2017   Niagara Press E-75 Spare Frame 101936                      22,124              -3,665        18,459   USD
3016868           0 Ammo                      21   Lonoke, AR               6/1/2017   #62 Bliss Press Spare Frame 101936                          4,564                -757         3,807   USD
3016869           0 Ammo                      21   Lonoke, AR               6/1/2017   V&O 45ST Press Spare Frame 101936                          49,112              -8,134        40,978   USD
3016870           0 Ammo                      21   Lonoke, AR               6/1/2017   V&O 45ST Press Spare Frame 101936                          49,112              -8,134        40,978   USD
3016871           0 Ammo                      21   Lonoke, AR               6/1/2017   Bliss 3015 Bullet Assembly 102017                         183,126             -30,324       152,802   USD
3016871           1 Ammo                      21   Lonoke, AR            10/31/2017    Bliss 3015 Bullet Assbly Relocation 102017/101949           3,465                -576         2,889   USD
3016887           0 Ammo                      21   Lonoke, AR              7/28/2017   CF Shell Gagetalker System 101906                          57,062              -7,425        49,637   USD
3016909           0 Ammo                      21   Lonoke, AR               9/3/2014   Dissolved Air Flotation WWT System (DAF) 101968           995,632            -164,865       830,767   USD
3016909           1 Ammo                      21   Lonoke, AR               9/3/2017   Dissolved Air Flotation WWT System (DAF) 101948            57,513              -7,484        50,029   USD
3016909           2 Ammo                      21   Lonoke, AR               3/2/2018   DAF WWT System Addt'l 101968                               11,836              -1,439        10,397   USD
3016910           0 Ammo                      21   Lonoke, AR               9/3/2017   Peen Plating Filtration for Filter Press 101969           175,588             -22,846       152,742   USD
3016910           1 Ammo                      21   Lonoke, AR            12/31/2017    Addt'l Peen Plating Filtration 101969                      22,498              -3,416        19,082   USD
3016910           2 Ammo                      21   Lonoke, AR              3/20/2018   Addt'l Peen Plating Filtration 101969                           497              -497             0   USD
3016911           0 Ammo                      21   Lonoke, AR               9/3/2017   Tamp & Foil Die Set Redesign 101972                        35,080             -10,651        24,429   USD
3016912           0 Ammo                      21   Lonoke, AR               9/3/2017   Brankamp Load Cells for Lead Insp (Qty 10) 101973         133,627             -17,386       116,241   USD
3016913           0 Ammo                      21   Lonoke, AR               9/3/2017   CF Loading Bullet Conveyor 101979                           5,976              -1,210         4,766   USD
3016914           0 Ammo                      21   Lonoke, AR               9/3/2017   Lube Sizer- REM Lead Bullet - 101999                       10,235              -1,697         8,538   USD
3016914           1 Ammo                      21   Lonoke, AR            12/30/2019    Lube Sizer- REM Lead Bullet Addt'l - 102065                12,111                -140        11,971   USD
3016919           0 Ammo                      21   Lonoke, AR              10/1/2017   Bridgeport Milling Machine 102006/102004                   11,924              -1,976         9,948   USD
3016920           0 Ammo                      21   Lonoke, AR              10/1/2017   Bridgeport Milling Machine 102033/102004                   11,511              -1,908         9,603   USD
3016921           0 Ammo                      21   Lonoke, AR              10/1/2017   Shrink wrap, Stretchwrap turntable-Orion- 102010           99,894             -13,037        86,857   USD
3016922           0 Ammo                      21   Lonoke, AR              10/1/2017   CF 8 Cameras for Shell & Bullet Area 102019                28,338              -5,736        22,602   USD
3016924           0 Ammo                      21   Lonoke, AR            10/31/2017    Waste Water Treatment Ion Exchange Unit 102026             14,658              -1,909        12,749   USD
3016925           0 Ammo                      21   Lonoke, AR            10/31/2017    Waste Water Treatment Ion Exchange Unit 102026             14,658              -1,909        12,749   USD
3016926           0 Ammo                      21   Lonoke, AR            10/31/2017    Waste Water Treatment Ion Exchange Unit 102026             14,658              -1,909        12,749   USD
3016927           0 Ammo                      21   Lonoke, AR            10/31/2017    Waste Water Treatment Ion Exchange Unit 102026             14,658              -1,909        12,749   USD
3016928           0 Ammo                      21   Lonoke, AR            10/31/2017    Waste Water Treatment Ion Exchange Unit 102026             14,658              -1,909        12,749   USD
3016930           0 Ammo                      21   Lonoke, AR            10/31/2017    Office Remod for RRR Maint-Equip-101950/101949             16,651              -2,759        13,892   USD
3016931           0 Ammo                      21   Lonoke, AR            10/31/2017    Addt'l #341 National Header Overhaul 101949                49,454             -10,010        39,444   USD
3016932           0 Ammo                      21   Lonoke, AR            10/31/2017    RF Load Central Vacuum System Tiger Vac 101995            117,383             -15,274       102,109   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                         Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 187 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                          Acquis.val.        Accum.dep.       Book val.       Currency
3016934           0 Ammo                      21   Lonoke, AR            10/31/2017    Hydrogen Cyanide Gas Detector 102041                         4,512                -749         3,763     USD
3016935           0 Ammo                      21   Lonoke, AR            10/31/2017    Forma Environmental Chamber 102028                          14,157              -2,346        11,811     USD
3016936           0 Ammo                      21   Lonoke, AR            10/31/2017    Super Cold Chest Freezer 45-6.8A 102028                       4,173               -693         3,480     USD
3016938           0 Ammo                      21   Lonoke, AR            10/31/2017    Copper Overflow/Boil Out Tank 102024                         9,407              -1,906         7,501     USD
3016961           0 Ammo                      21   Lonoke, AR            12/31/2017    Chem Lab and CF Lockers HVAC #520 102023                   125,879             -28,662        97,217     USD
3016963           0 Ammo                      21   Lonoke, AR            12/31/2017    Lonoke Emergency Alarm System 102039                     1,925,992            -350,813     1,575,179     USD
3016963           1 Ammo                      21   Lonoke, AR              9/27/2019   Lonoke Emergency Alarm System Addt'l 102039                 83,030              -2,379        80,651     USD
3016964           0 Ammo                      21   Lonoke, AR            12/31/2017    Automated Primed Pistol Shell Inspection #1 101963          57,384              -8,711        48,673     USD
3016964           1 Ammo                      21   Lonoke, AR              8/31/2018   Addt'l- Auto. Primed Pistol Shell Insp. #1- 101963               133               -14             119   USD
3016965           0 Ammo                      21   Lonoke, AR            12/31/2017    Automated Primed Pistol Shell Inspection #2 101963          57,384              -8,711        48,673     USD
3016965           1 Ammo                      21   Lonoke, AR              8/31/2018   Addt'l- Auto. Primed Pistol Shell Insp. #2 101963                133               -14             119   USD
3016966           0 Ammo                      21   Lonoke, AR            12/31/2017    Automated Primed Pistol Shell Inspection #3 101963          57,384              -8,711        48,673     USD
3016966           1 Ammo                      21   Lonoke, AR              8/31/2018   Addt'l- Auto. Primed Pistol Shell Insp. #3101963                 133               -14             119   USD
3017047           0 Ammo                      21   Lonoke, AR               3/2/2018   Building 804 Powder Lift 101981                              8,819              -1,340         7,479     USD
3017057           0 Ammo                      21   Lonoke, AR               5/6/2018   Lift, Buggy Safety lift for #734-Remington-101926           92,582             -11,261        81,321     USD
3017123           0 Ammo                      21   Lonoke, AR               8/5/2018   Engraver, Roland Desktop Engraver, 102053                    4,957                -522         4,435     USD
3017129           0 Ammo                      21   Lonoke, AR              9/30/2018   Loader, Stripper Clip REM 102042                             5,089                -484         4,605     USD
3017130           0 Ammo                      21   Lonoke, AR              9/30/2018   Loader, Stripper Clip REM 102042                             5,089                -484         4,605     USD
3017143           0 Ammo                      21   Lonoke, AR              11/4/2018   Table, REM Lead Melt Cast Table 102018                     305,061             -26,960       278,101     USD
3017152           0 Ammo                      21   Lonoke, AR            11/30/2018    Plotter, Eng Drafting HP Design Jet 36" 102066               7,619                -639         6,980     USD
3017153           0 Ammo                      21   Lonoke, AR            12/21/2018    Tractor, Ventrac 4500Z Lawn 102070                          37,486              -2,993        34,493     USD
3017154           0 Ammo                      21   Lonoke, AR            12/27/2018    Grinder, Supertec G20P Cylinder 102016/102004               44,568              -3,509        41,059     USD
3017155           0 Ammo                      21   Lonoke, AR            12/27/2018    Grinder, Okamoto Acc12.24DX Surface 102016/102004           49,551              -3,901        45,650     USD
3017156           0 Ammo                      21   Lonoke, AR            12/27/2018    Vacuum, TigerVac HY-C 2HP Exp Proof 102052                  13,323              -1,575        11,748     USD
3017167           0 Ammo                      21   Lonoke, AR              1/31/2019   Building, Remelt #511-Survelliance Sys - 101941              4,800                -348         4,452     USD
3017169           0 Ammo                      21   Lonoke, AR              1/31/2019   Forklift, Yale Electric Rider Remelt #511 - 101941          43,320              -3,133        40,187     USD
3017170           0 Ammo                      21   Lonoke, AR              1/31/2019   RO System, Applied Membranes Remelt #511-101941             28,670              -2,074        26,596     USD
3017170           1 Ammo                      21   Lonoke, AR              5/28/2019   RO System, Applied Membranes Remelt #511-101941             31,737              -1,617        30,120     USD
3017171           0 Ammo                      21   Lonoke, AR              1/31/2019   Air Compressor, Proc & Power 7100E15P - 101941               9,181                -665         8,516     USD
3017173           0 Ammo                      21   Lonoke, AR              1/31/2019   Crane, Deshazon Series 45-3Ton - 101941                     59,241              -4,284        54,957     USD
3017179           0 Ammo                      21   Lonoke, AR              1/31/2019   Conveyor, Hyrdron Pot 1348A Model 751 - 101941              15,078              -1,091        13,987     USD
3017180           0 Ammo                      21   Lonoke, AR              1/31/2019   Pot, Seco/Warwick Remelt Lead Pot Cast - 101941             15,030              -1,087        13,943     USD
3017181           0 Ammo                      21   Lonoke, AR              1/31/2019   Scale, Mettler Toledo Floor - 101941                         5,816                -421         5,395     USD
3017182           0 Ammo                      21   Lonoke, AR              1/31/2019   Inverter, Allen-Bradley 60HP Baghouse - 101941               7,514                -544         6,970     USD
3017184           0 Ammo                      21   Lonoke, AR               3/1/2019   Camera, Ballistic - 102072                                   3,545                -714         2,831     USD
3017185           0 Ammo                      21   Lonoke, AR               3/1/2019   Camera, Parking Lot - 102072                                 6,912              -1,390         5,522     USD
3017186           0 Ammo                      21   Lonoke, AR               3/1/2019   NVR, Pelco for Cameras - 102072                             14,181              -2,851        11,330     USD
3017195           0 Ammo                      21   Lonoke, AR              3/31/2019   Jack-Toyota Motorized Pallet-102051                          6,014                -371         5,643     USD
3017203           0 Ammo                      21   Lonoke, AR              5/28/2019   Scaffolding, Zack Eaves, Remelt #511-101941                  7,525                -384         7,141     USD
3017204           0 Ammo                      21   Lonoke, AR              5/28/2019   Pumps, Wet Well for HCR 102021                             219,446             -11,177       208,269     USD
3017204           1 Ammo                      21   Lonoke, AR              9/27/2019   Equip, HCR- Elec, Mech, Instru, Pump 102021                171,200              -4,905       166,295     USD
3017204           2 Ammo                      21   Lonoke, AR              9/27/2019   Equip, Streamflow Measurement Sys HCR 102021                44,650              -1,280        43,370     USD
3017205           0 Ammo                      21   Lonoke, AR              5/28/2019   Press, Bruderer #149 Anvil Punch Press 102031              541,011             -27,554       513,457     USD
3017209           0 Ammo                      21   Lonoke, AR              5/30/2019   Labeler, Zebra ZE50062 Print Engine 1 of 2 102068            6,766                -343         6,423     USD
3017210           0 Ammo                      21   Lonoke, AR              5/30/2019   Labeler, Zebra ZE50062 Print Engine 2of 2 102068             6,766                -343         6,423     USD
3017211           0 Ammo                      21   Lonoke, AR              5/30/2019   Lift, Maxx Ergo Electric MXE250 1 of 2 102071                2,985                -152         2,833     USD
3017212           0 Ammo                      21   Lonoke, AR              5/30/2019   Lift, Maxx Ergo Electric MXE250 2 of 2 102071                2,985                -152         2,833     USD
3017230           0 Ammo                      21   Lonoke, AR              9/26/2019   Feeder, Perf. Feeders RF Priming 102056/101980             145,000              -4,181       140,819     USD
3017231           0 Ammo                      21   Lonoke, AR              9/27/2019   Wash, JenFab 10 Cone Wash #728 102038                    1,073,260             -30,745     1,042,515     USD
3017232           0 Ammo                      21   Lonoke, AR              9/27/2019   Dumper, HD Barrel 102038                                     9,312                -268         9,044     USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                          Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 188 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                          Acquis.val.       Accum.dep.       Book val.       Currency
3017233           0 Ammo                      21   Lonoke, AR              9/27/2019   Filter, Reverse Osmosis Unit 102038                          3,648               -157         3,491     USD
3017234           0 Ammo                      21   Lonoke, AR              9/27/2019   Lift, IBC2000 Bulk Bag Unloader 102055/102038               29,746               -854        28,892     USD
3017266           0 Ammo                      21   Lonoke, AR              2/27/2020   Packer - Aagard CF Rifle 1460 - 102054                   2,108,672             -1,537     2,107,135     USD
3010227           0 Ammo                      21   Lonoke, AR              2/15/2004   SPARE SUBSTATION TRANSFORMER                                 5,580             -1,700         3,880     USD
3004234           1 Ammo                      21   Lonoke, AR              9/15/2010   ADD'L REFURBISH DRUM 101597                                  8,233             -3,762         4,471     USD
3004276           2 Ammo                      21   Lonoke, AR            11/15/2007    SPARE CIRCUIT BREAKERS                                       2,549             -2,330             219   USD
3005222           1 Ammo                      21   Lonoke, AR              1/15/2008   REBUILD SPARE SS GEAR PUMP                                   4,507             -1,648         2,859     USD
3006458           1 Ammo                      21   Lonoke, AR            10/31/2017    #262 Perkins 22 Electrical Upgrade 102027                   37,500             -3,596        33,904     USD
3006460           1 Ammo                      21   Lonoke, AR            10/31/2017    #263 Perkins Electrical Upgrade 102027                      37,500             -3,596        33,904     USD
3007454           1 Ammo                      21   Lonoke, AR               1/6/2014   ADD'L CONVEYOR #148 101865                                   3,418             -1,039         2,379     USD
3008960           1 Ammo                      21   Lonoke, AR            12/27/2018    Header, RF Shellmaking Rebuild 102057/101980                22,226             -2,625        19,601     USD
3010770           0 Ammo                      21   Lonoke, AR              1/15/2007   SPARE CF IPS GEARBOX/ARM ASSBY                              10,584             -4,220         6,364     USD
3010770           1 Ammo                      21   Lonoke, AR              4/15/2008   SPARE CF IPS GEARBOX ARM ASSY                               23,454             -8,571        14,883     USD
3011868           0 Ammo                      21   Lonoke, AR              9/15/2008   SPARE ROCKPORT SAW DRUM (2)                                  4,411             -4,031             380   USD
3012123           0 Ammo                      21   Lonoke, AR            11/15/2009    6 SPARE CF POWDER CHARGER DRUMS 101477                      17,226             -4,497        12,729     USD
3012131           0 Ammo                      21   Lonoke, AR            12/15/2009    951086 HALF HEAD CRANKSHAFT 101574                            4,773            -2,182         2,591     USD
3012186           0 Ammo                      21   Lonoke, AR              1/15/2010   SPARE CIRCUIT BREAKER SUB ST #10 101615                       3,463            -1,583         1,880     USD
3014120           0 Ammo                      21   Lonoke, AR              8/15/2013   WASH CONES (6) 101822                                       69,424            -18,066        51,358     USD
3014450           0 Ammo                      21   Lonoke, AR            12/31/2013    CF LEAD EXT CONTROL VALVES 101837                           45,141             -7,476        37,665     USD
3014609           0 Ammo                      21   Lonoke, AR              7/21/2014   SUBSTATION 2500KVA #12 101836                              223,373            -25,430       197,943     USD
3014610           0 Ammo                      21   Lonoke, AR              7/21/2014   SUBSTATION 2500KVA #11 101862                              220,162            -25,066       195,096     USD
2000159           0 Ammo                      21   Lonoke, AR              6/15/2006   ADVANCED WASTE TRMT FACILITY                               213,147            -64,902       148,245     USD
2000182           0 Ammo                      21   Lonoke, AR              7/15/2013   WASTE WATER EFFLUENT FILTRATION 101768                     597,105           -155,373       441,732     USD
2000182           1 Ammo                      21   Lonoke, AR              2/11/2014   ADD'L WASTE WATER EFFLUENT FILTRATION 101768                 9,444             -2,459         6,985     USD
2000189           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Phase II Sidewalks                                       13,892             -3,616        10,276     USD
2000191           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Phase I Sidewalks/Dock Concrete                         193,307            -50,302       143,005     USD
1000377           0 Ammo                      21   Lonoke, AR              2/15/1996   DRUMMED WASTE STORAGE FACILITY 516                           4,579             -2,093         2,486     USD
1000574           0 Ammo                      21   Lonoke, AR              5/15/2010   PP CONTROL BUILDING 607 101580                              24,712             -6,451        18,261     USD
1000574           1 Ammo                      21   Lonoke, AR              6/15/2010   ADD'L BUILDING DESIGN 101548                                 6,260             -1,635         4,625     USD
1000575           0 Ammo                      21   Lonoke, AR              9/15/2010   ADD'L BUILDING DESIGN #738 101548                            6,222             -1,625         4,597     USD
1000575           1 Ammo                      21   Lonoke, AR              9/15/2010   EXPLOSIVE FILTER PRESS BLDG #738 101601                     46,335            -12,094        34,241     USD
1000580           0 Ammo                      21   Lonoke, AR              4/15/2011   BIOLOGICAL TRMT BUILDING 101672                             27,574             -7,198        20,376     USD
1000639           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Sitework & Demolition                                   629,001           -163,674       465,327     USD
1000688           0 Ammo                      21   Lonoke, AR              4/13/2017   #738 Wash Floor and Walls                                   23,677             -5,409        18,268     USD
1000692           0 Ammo                      21   Lonoke, AR            10/31/2017    Office Remod for RRR Maint-Building-101950/101949           31,495             -7,172        24,323     USD
3010923           0 Ammo                      21   Lonoke, AR              2/15/2008   CF STEAM CONDESATE PUMP                                      3,018             -1,104         1,914     USD
3012469           0 Ammo                      21   Lonoke, AR              5/15/2010   WASTE TREATMENT PP CONTROLS 101580                          32,159             -8,395        23,764     USD
3012469           1 Ammo                      21   Lonoke, AR              5/15/2010   PP CONTROLS - ELECTRICAL 101580                             22,753             -3,466        19,287     USD
3012469           2 Ammo                      21   Lonoke, AR              5/15/2010   PP CONTROLS - PIPING 101580                                 29,015             -7,574        21,441     USD
3012469           3 Ammo                      21   Lonoke, AR              5/15/2010   PP CONTROLS - TANKS 101580                                   3,430             -3,134             296   USD
3013161           0 Ammo                      21   Lonoke, AR              4/15/2011   BIOLOGICAL TRMT CONTROL SYS 101672                          52,146            -19,056        33,090     USD
1000442           0 Ammo                      21   Lonoke, AR            12/15/1997    PLANT CLOCK SYSTEM                                           2,927             -1,338         1,589     USD
1000689           0 Ammo                      21   Lonoke, AR               6/1/2017   Rebuild Shop Ductwork Relocation 102022                      8,848             -2,016         6,832     USD
1000693           0 Ammo                      21   Lonoke, AR            10/31/2017    Office Remod for RRR Maint-Build Fix-101950/101949           6,445             -1,469         4,976     USD
1000694           0 Ammo                      21   Lonoke, AR            10/31/2017    Rebuild Shop Bay Shelving 102015/102004                      5,021             -1,144         3,877     USD
3007762           0 Ammo                      21   Lonoke, AR              8/14/1995   ADDL-PLANT SIGN REPAIR                                       5,776             -2,640         3,136     USD
1000219           0 Ammo                      21   Lonoke, AR              12/1/1993    OFFICE TRAILER - BLDG 101                                   5,136             -3,130         2,006     USD
1000219           1 Ammo                      21   Lonoke, AR              12/1/1993    ADDITIONAL OFFICE TRAILER                                   3,098             -1,888         1,210     USD
1000219           2 Ammo                      21   Lonoke, AR              4/15/1999   ADD'L OFFICE TRAILER                                         3,292             -1,505         1,787     USD
1000219           3 Ammo                      21   Lonoke, AR            12/15/2007    ADD'L OFFICE TRAILER                                        19,904             -6,063        13,841     USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                         Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 189 of 435
Asset   Subnumber    Segment   Business Area        Location - v2   Capitalized on      Description                                          Acquis.val.       Accum.dep.       Book val.       Currency
1000220            0 Ammo                      21   Lonoke, AR              12/1/1993   FINISHED PRODUCT AND RAW MATERIAL WHSE 300                  71,976            -43,834        28,142     USD
1000220            1 Ammo                      21   Lonoke, AR              3/15/1995   ADD-EMPLOYEE SALES OFC 2280                                  3,081             -1,878         1,203     USD
1000220            2 Ammo                      21   Lonoke, AR              12/1/1993   SPRINKLER SYSTEM                                             5,389             -3,283         2,106     USD
1000220            6 Ammo                      21   Lonoke, AR              12/1/1993    ADD'L COST-DOCK LEVELERS                                    3,013             -1,836         1,177     USD
1000220            8 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST ROOF RPLMT 110078/110076                         56,783            -34,580        22,203     USD
1000220            9 Ammo                      21   Lonoke, AR              12/1/1993   RITE-HITE DOK-LOK-3 120560                                   4,262             -2,596         1,666     USD
1000220           10 Ammo                      21   Lonoke, AR              12/1/1993   SCRAP BRS LD FAC/DOCK DR SEAL120517/559                       4,263            -2,597         1,666     USD
1000220           14 Ammo                      21   Lonoke, AR              4/15/2001   UPGRADE W/H DOCK LEVELOR                                    10,814             -3,953         6,861     USD
1000220           15 Ammo                      21   Lonoke, AR            11/15/2001    EXP-PRODUCT SERVICE OFFICE                                   3,734             -1,366         2,368     USD
1000220           16 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L OVERHEAD LIGHTING                                      6,521             -3,973         2,548     USD
1000220           18 Ammo                      21   Lonoke, AR              8/15/2008   ADD'L WAREHOUSE VEHICLE RAMP                                 6,217             -1,895         4,322     USD
1000220           19 Ammo                      21   Lonoke, AR              2/15/2010   ADD'L DOCK SEALS & BUMPERS 101584                            6,710             -1,752         4,958     USD
1000220           20 Ammo                      21   Lonoke, AR              1/15/2011   RIMFIRE MAINTENANCE SHOP 101671                              8,100             -2,116         5,984     USD
1000221            0 Ammo                      21   Lonoke, AR              12/1/1993   BALLISTICS BULDING 400                                      60,393            -36,780        23,613     USD
1000221            6 Ammo                      21   Lonoke, AR            12/15/2007    ADD'L F&C SOUND INSULATION                                   6,676             -2,034         4,642     USD
1000221            7 Ammo                      21   Lonoke, AR              5/15/2010   BALLISTICS RANGE ROOF 101635                                23,171             -6,049        17,122     USD
1000221            8 Ammo                      21   Lonoke, AR            12/22/2016    Ballistics Range Roof Replacement 4060/101946               46,863            -10,671        36,192     USD
1000222            0 Ammo                      21   Lonoke, AR              12/1/1993    UTILITY SERVICE BUILDING - POWER HOUSE BLDG 500            18,819            -11,461         7,358     USD
1000222            2 Ammo                      21   Lonoke, AR              8/15/2013   POWER HOUSE EXPANSION 101815                               192,838            -50,180       142,658     USD
1000222            3 Ammo                      21   Lonoke, AR              8/15/2013   POWER HOUSE - DESIGN 101746                                 32,003             -8,328        23,675     USD
1000223            0 Ammo                      21   Lonoke, AR              12/1/1993    YARD SERVICE BUILDING 501                                  13,339             -8,125         5,214     USD
1000224            0 Ammo                      21   Lonoke, AR              12/1/1993    OIL AND SOLVENT STORAGE BUILDING 502                        6,806             -4,146         2,660     USD
1000225            0 Ammo                      21   Lonoke, AR              12/1/1993    GATE HOUSE 503                                              4,224             -2,573         1,651     USD
1000225            1 Ammo                      21   Lonoke, AR              5/15/1997   ADDL-GATEHOUSE ROOF REPLACEMENT                              2,578             -1,179         1,399     USD
1000226            0 Ammo                      21   Lonoke, AR              12/1/1993   SCRAPBURNING & STORAGE BUILDING 504                          2,967             -1,808         1,159     USD
1000230            0 Ammo                      21   Lonoke, AR              12/1/1993    WASTE TREATMENT CONTROL AND STORAGE BLDG 600                4,446             -2,710         1,736     USD
1000231            0 Ammo                      21   Lonoke, AR              12/1/1993    UDYLITE CONTROL BUILDING 601                                4,503             -2,743         1,760     USD
1000232            0 Ammo                      21   Lonoke, AR              12/1/1993   BLDG.736-EXPLOSIVES WST TRTMT 110331                        16,694            -10,168         6,526     USD
1000232            1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-HEATER/CROSSOVER 110076                                12,394             -7,550         4,844     USD
1000232            3 Ammo                      21   Lonoke, AR              9/15/2010   ADD'L #736 ROOF 101682                                      10,518             -2,747         7,771     USD
1000233            0 Ammo                      21   Lonoke, AR              12/1/1993   STORAGE/FILTER PRESS BLDG #601A                              3,374             -2,056         1,318     USD
1000235            0 Ammo                      21   Lonoke, AR              12/1/1993   BUILDING #203 SS MAINTENACE STORAGE                          2,574             -1,570         1,004     USD
1000236            0 Ammo                      21   Lonoke, AR              12/1/1993   BUILDING #737 PM MAINTENANCE STORAGE                         2,616             -1,595         1,021     USD
1000638            0 Ammo                      21   Lonoke, AR              7/21/2014   L2 General Building Power Distribution                     615,398           -160,133       455,265     USD
1000696            0 Ammo                      21   Lonoke, AR            10/31/2017    Garage Roof Replacement 102025                              11,837             -2,696         9,141     USD
1000713            0 Ammo                      21   Lonoke, AR              5/28/2019   Building, Pump Station for HCR 102021                      242,065             -7,398       234,667     USD
3017235            0 Ammo                      21   Lonoke, AR              9/27/2019   Security/Guardhouse Remodel 102061/102039                   60,649             -1,738        58,911     USD
3009559            0 Ammo                      21   Lonoke, AR              5/15/2001   SS & CF WATER SOFTNER                                        4,108             -2,574         1,534     USD
3010065            0 Ammo                      21   Lonoke, AR              6/15/2003   P/H AIR COMPRESSOR XFE400-2S                                 6,303             -5,759             544   USD
3010065            1 Ammo                      21   Lonoke, AR              6/15/2010   REBUILD #4 COMPRESSOR 101644                                39,122            -10,212        28,910     USD
3010065            2 Ammo                      21   Lonoke, AR               8/4/2014   AIR FILTER 400HP COMPRESSOR 101885                           6,007               -997         5,010     USD
3010739            0 Ammo                      21   Lonoke, AR            11/15/2006    LIFT STATION 150' 6' CPVC LINE                               3,782             -1,566         2,216     USD
3016180            0 Ammo                      21   Lonoke, AR               5/1/2016   LEBLOOD 1560 MANUAL LATHE 101952                            26,186             -4,771        21,415     USD
3016181            0 Ammo                      21   Lonoke, AR               5/1/2016   LEBLOOD 1560 MANUAL LATHE 101952                            26,186             -4,771        21,415     USD
3016182            0 Ammo                      21   Lonoke, AR               5/1/2016   AERO 40 FP BLASTER 101956                                   21,072             -3,840        17,232     USD
3016183            0 Ammo                      21   Lonoke, AR               5/1/2016   CLAUSING DRILL PRESS 101957                                  4,374               -798         3,576     USD
3002561            6 Ammo                      21   Lonoke, AR              2/15/2006   ADD'L ROTARY FURNACE DRUM                                    2,801             -1,397         1,404     USD
3002612            3 Ammo                      21   Lonoke, AR              6/15/2011   Elevator, ADD'L ELEVATOR #5 (modifications) 101679          41,873            -15,301        26,572     USD
3002649            1 Ammo                      21   Lonoke, AR            10/31/2017    Rebuild Hardinge Lathe HVLH5336L 102007/102004              21,233             -4,836        16,397     USD
3002697            1 Ammo                      21   Lonoke, AR               6/1/2017   Rebuild Clausing Colchester Lathe 101953                    22,160             -3,671        18,489     USD




                               Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                         Desc
                                               Exhibit Ex. A - Vista Outdoor Inc. Page 190 of 435
Asset   Subnumber    Segment   Business Area        Location - v2   Capitalized on      Description                                  Acquis.val.      Accum.dep.       Book val.       Currency
3002713            1 Ammo                      21   Lonoke, AR              9/15/2009   ADD'L REBUILD FIRE PUMP 101513                      10,458            -3,186         7,272     USD
3002720            3 Ammo                      21   Lonoke, AR            11/15/2007    ADD'L BURNERS                                        5,934            -5,422             512   USD
3002720            4 Ammo                      21   Lonoke, AR              7/15/2008   ADD'L BOILER STACK HEAT RECOVERY                     6,972            -6,370             602   USD
3002721            3 Ammo                      21   Lonoke, AR            11/15/2007    ADD'L BURNERS                                        5,934            -5,422             512   USD
3002721            4 Ammo                      21   Lonoke, AR              7/15/2008   ADD'L BOILER STACK HEAT RECOVERY                     6,972            -6,370             602   USD
3002725            1 Ammo                      21   Lonoke, AR              5/15/1998   ADD'L REPLACE ROOF, INTERIOR COATING                 3,959            -3,618             341   USD
3002726            1 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L RPL TANK LINING                                3,093            -2,263             830   USD
3002731            2 Ammo                      21   Lonoke, AR              2/15/2009   ADD'L REBUILD PUMP                                   4,998            -1,524         3,474     USD
3002742            1 Ammo                      21   Lonoke, AR              2/15/2009   EXTEND #2 WELL                                       2,894            -1,763         1,131     USD
3002765            1 Ammo                      21   Lonoke, AR              2/15/2010   ADD'L SLUDGE PIT PLATFORM 101564                     2,986            -1,366         1,620     USD
3002774            5 Ammo                      21   Lonoke, AR              2/15/2009   ADD'L WASTE TREATMENT CLARIFIER                     27,812            -8,470        19,342     USD
3002779            0 Ammo                      21   Lonoke, AR              12/1/1993   EQUALIZATION TANK                                    7,027            -5,136         1,891     USD
3002779            2 Ammo                      21   Lonoke, AR              2/15/2009   ADD'L AEREATOR MOTOR (2)                             3,756            -2,289         1,467     USD
3002780            0 Ammo                      21   Lonoke, AR              12/1/1993   DIVERSION TANK                                      10,151            -7,419         2,732     USD
3002780            2 Ammo                      21   Lonoke, AR              3/15/1999   ADD'L DIVERSION TANK MIXERS                          4,269            -2,838         1,431     USD
3002780            4 Ammo                      21   Lonoke, AR              4/15/2011   ADD'L BIOLOGICAL TRMT MODIFICATIONS 101672         162,473           -59,367       103,106     USD
3002781            1 Ammo                      21   Lonoke, AR              6/15/2012   ADD'L POTABLE WATER TANK #1 101738                 107,354           -49,034        58,320     USD
3002817            3 Ammo                      21   Lonoke, AR              6/15/2009   ADD'L UPDATE TELEPHONE CABLING                       5,835            -3,555         2,280     USD
3002833            0 Ammo                      21   Lonoke, AR              12/1/1993   POWER & SERVICE PIPING - UTILITY SERVIC             10,743            -9,814             929   USD
3002879            1 Ammo                      21   Lonoke, AR            10/15/2010    ADD'L 650 FT PLASTIC PIPE 101685                    15,864            -4,142        11,722     USD
3002929            8 Ammo                      21   Lonoke, AR              2/15/2007   UTILITY POLES                                        2,593            -2,370             223   USD
3002929            9 Ammo                      21   Lonoke, AR              8/15/2007   WOODEN UTILITY POLES                                 4,493            -4,105             388   USD
3002929           10 Ammo                      21   Lonoke, AR            10/15/2009    UTILITY POLES 101554                                 7,056            -4,299         2,757     USD
3002929           11 Ammo                      21   Lonoke, AR            11/15/2010    UTILITY POLES (4) 101690                             4,019            -1,470         2,549     USD
3002929           12 Ammo                      21   Lonoke, AR            11/18/2014    RPL HIGH VOLTAGE CABLING 101879                    556,924           -59,674       497,250     USD
3002931            1 Ammo                      21   Lonoke, AR              9/15/2002   ADD'L PR ELECTRICAL SUBSTATION                       7,206            -3,292         3,914     USD
3002935            1 Ammo                      21   Lonoke, AR            12/15/2008    ADD'L RETROFIT CIRCUIT BREAKERS                      4,221            -2,572         1,649     USD
3002936            1 Ammo                      21   Lonoke, AR              6/15/2006   ADD'L SUBSTATION TRANSFORMER                        10,336            -2,361         7,975     USD
3002936            2 Ammo                      21   Lonoke, AR            11/15/2008    ADD'L SUBSTATION #2                                 20,427            -3,394        17,033     USD
3002936            3 Ammo                      21   Lonoke, AR            12/15/2008    ADD'L RETROFIT CIRCUIT BREAKERS                      4,221            -2,572         1,649     USD
3002937            2 Ammo                      21   Lonoke, AR            11/15/2007    RETROFIT CIRCUIT BREAKERS                            2,549            -2,330             219   USD
3002938            1 Ammo                      21   Lonoke, AR              1/15/2007   ADD'L SUBSTATION #4 TRANSFORMER                      9,860            -2,003         7,857     USD
3002938            2 Ammo                      21   Lonoke, AR            11/15/2009    ADD'L CIRCUIT BREAKER #4 101532                      4,295            -1,962         2,333     USD
3002939            2 Ammo                      21   Lonoke, AR            11/15/2009    ADD'L CIRCUIT BREAKER #5 101532                      4,295            -1,962         2,333     USD
3002942            2 Ammo                      21   Lonoke, AR              7/15/2003   SUBSTATION TRANSFORMER #8                            6,646            -2,431         4,215     USD
3002943            0 Ammo                      21   Lonoke, AR              12/1/1993   SUBSTATION #10 W SS BLD 200 SS CON                   3,065            -2,802             263   USD
3002974            1 Ammo                      21   Lonoke, AR              6/15/2010   REBUILD MIXER GEARBOX 101633                         4,936            -2,255         2,681     USD
3006015            0 Ammo                      21   Lonoke, AR              8/15/1996   200 HP CF AIR COMPRESSER/REC TANK                    3,355            -2,830             525   USD
3006015            4 Ammo                      21   Lonoke, AR              8/15/2010   ADD'L #6 AIR DRYER CF 101646                        10,161            -2,654         7,507     USD
3006499            1 Ammo                      21   Lonoke, AR              6/15/2012   ADD'L POTABLE WATER TANK #2 101739                 109,298           -49,922        59,376     USD
3009560            0 Ammo                      21   Lonoke, AR              6/15/2001   WATER TREATMENT FILTER                               6,398            -5,846             552   USD
3010788            0 Ammo                      21   Lonoke, AR              2/15/2007   CNC MILLING MACHINE                                  4,011            -2,750         1,261     USD
3010863            0 Ammo                      21   Lonoke, AR              7/15/2007   EDM MACHINE TOOL 101334                              3,620            -3,308             312   USD
3010872            0 Ammo                      21   Lonoke, AR              8/15/2007   CNC MILLING MACHINE                                  4,303            -3,932             371   USD
3010895            0 Ammo                      21   Lonoke, AR            11/15/2007    POWERHOUSE BOILER DRAIN LINE                         4,015            -1,469         2,546     USD
3010925            0 Ammo                      21   Lonoke, AR              2/15/2008   BOILER DEAERATER TANK                                7,653            -6,992             661   USD
3010926            0 Ammo                      21   Lonoke, AR              2/15/2008   TOOL ROOM CENTERLESS GRINDER                         3,756            -3,433             323   USD
3010929            0 Ammo                      21   Lonoke, AR              2/15/2008   WASTE TREATMENT CLARIFIER PUMP                       4,258            -1,557         2,701     USD
3010930            0 Ammo                      21   Lonoke, AR              2/15/2008   MACHINE SHOP CNC LATHE                               7,922            -7,238             684   USD
3011895            0 Ammo                      21   Lonoke, AR            11/15/2008    BLOWDOWN HEAT RECOVERY UNIT                          5,610            -3,417         2,193     USD




                               Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                Desc
                                               Exhibit Ex. A - Vista Outdoor Inc. Page 191 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                     Acquis.val.      Accum.dep.       Book val.     Currency
3012007           0 Ammo                      21   Lonoke, AR              3/15/2009   EXPLOSIVES WASTE TRANSPORT LINES                      345,967          -105,344       240,623   USD
3012008           0 Ammo                      21   Lonoke, AR              3/15/2009   EXPLOSIVES WASTE HOLDING TANK                          65,203           -59,562         5,641   USD
3012046           0 Ammo                      21   Lonoke, AR              6/15/2009   CNC MILLING MACHINE VF3 101524                         33,484           -20,392        13,092   USD
3012115           0 Ammo                      21   Lonoke, AR            10/15/2009    DUST COLLECTOR BALLISTIC RANGE 3&4 101563               2,842              -866         1,976   USD
3012120           0 Ammo                      21   Lonoke, AR            11/15/2009    ADD'L CIRCUIT BREAKER #3 101532                         2,863            -1,308         1,555   USD
3012121           0 Ammo                      21   Lonoke, AR            11/15/2009    SANITARY SEWER LINE 101560                             66,180           -17,274        48,906   USD
3012122           0 Ammo                      21   Lonoke, AR            11/15/2009    SPARE PROCESS WASTE LIFT PUMP 101562                    5,426            -1,418         4,008   USD
3012130           0 Ammo                      21   Lonoke, AR            12/15/2009    BUILDING 736 DRAIN LINE 101566                         18,854            -4,923        13,931   USD
3012176           0 Ammo                      21   Lonoke, AR              1/15/2010   SANITARY TRMT FILTER SYSTEM 101581                      6,206            -1,621         4,585   USD
3012178           0 Ammo                      21   Lonoke, AR              1/15/2010   CARPENTER SHOP DUST COLLECTOR 101588                   10,695            -2,793         7,902   USD
3012207           0 Ammo                      21   Lonoke, AR              2/15/2010   OAKS RELIFT PUMP 101628                                 3,046              -797         2,249   USD
3012226           0 Ammo                      21   Lonoke, AR              4/15/2010   POWERHOUSE WATER SOFTENER 101613                       12,076            -5,516         6,560   USD
3012470           0 Ammo                      21   Lonoke, AR              5/15/2010   LUCIFER HEAT TREAT OVEN 101630                          8,034            -2,098         5,936   USD
3012483           0 Ammo                      21   Lonoke, AR              6/15/2010   CF WATERPROOFING AIR COMPRESSOR 101647                  8,504            -2,221         6,283   USD
3012547           0 Ammo                      21   Lonoke, AR              9/15/2010   EXPLOSIVES W/T FILTER PRESS 101601                     96,151           -25,096        71,055   USD
3012547           1 Ammo                      21   Lonoke, AR              9/15/2010   ADD'L EXPLOSIVES FILTER PRESS CONTROLS 101601          23,310            -6,085        17,225   USD
3012559           0 Ammo                      21   Lonoke, AR            10/15/2010    BYPASS LINE FROM CLARIFIER 101695                      11,687            -3,051         8,636   USD
3012600           0 Ammo                      21   Lonoke, AR            11/15/2010    HAA'S SL-10 TURNING CENTER 101637                      22,600            -8,260        14,340   USD
3014025           0 Ammo                      21   Lonoke, AR              2/15/2013   STORM DRAIN 36"X325' 101795                           101,546           -26,424        75,122   USD
3014041           0 Ammo                      21   Lonoke, AR              3/15/2013   HAAS VF3SS CNC MILL 101814                             43,752           -11,386        32,366   USD
3014041           1 Ammo                      21   Lonoke, AR            11/25/2016    HAAS CF3SS Mill                                       166,846           -27,628       139,218   USD
3014042           0 Ammo                      21   Lonoke, AR              3/15/2013   BRIDGEPORT MILLING MCH 101816                          11,179            -2,910         8,269   USD
3014042           1 Ammo                      21   Lonoke, AR               6/1/2017   Addt'l Bridgeport GX300 Tooling 101988                  9,713            -2,949         6,764   USD
3014049           0 Ammo                      21   Lonoke, AR              4/15/2013   1987 TOYODA CYLINDER GRINDER 101819                    24,644            -6,414        18,230   USD
3014612           0 Ammo                      21   Lonoke, AR              7/21/2014   GRINDER 101889                                          4,243              -968         3,275   USD
3014613           0 Ammo                      21   Lonoke, AR              7/21/2014   BRIDGEPORT MILLING MACHINE 101889                      10,416            -2,373         8,043   USD
3016849           0 Ammo                      21   Lonoke, AR               6/1/2017   Bridgeport Milling Machine Series 1 102005             19,112            -3,166        15,946   USD
3016850           0 Ammo                      21   Lonoke, AR               6/1/2017   Mitutoyo Electronic Height Gage 24" 102011              7,603              -731         6,872   USD
3016851           0 Ammo                      21   Lonoke, AR               6/1/2017   Starrett Surface Plate 102013                           5,016              -831         4,185   USD
3015209           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Equipment - Electrical Connections To Lon2          18,748            -2,136        16,612   USD
3010924           0 Ammo                      21   Lonoke, AR              2/15/2008   SPARE SUBSTATION #10 TRANSFORMER                       30,636            -5,599        25,037   USD
2000151           0 Ammo                      21   Lonoke, AR              2/15/2003   PR STORAGE BLDG DRIVES                                  5,402            -1,975         3,427   USD
2000160           0 Ammo                      21   Lonoke, AR              6/15/2006   OS ELECTRICAL-ADVD WST TRTMT                            5,444            -1,660         3,784   USD
2000069           4 Ammo                      21   Lonoke, AR              12/1/1993   REBUILD PLANT ROAD 3.51MI 120595                       22,009           -13,404         8,605   USD
2000069           6 Ammo                      21   Lonoke, AR              9/15/1997   ADDL - REBUILD PLANT ROADS                              6,070            -2,774         3,296   USD
2000070           0 Ammo                      21   Lonoke, AR              12/1/1993   BITUMASTIC ROAD 16794SY                                15,397            -9,378         6,019   USD
2000071           0 Ammo                      21   Lonoke, AR              12/1/1993   BITUMASTIC ROAD 55488SY                                50,871           -30,980        19,891   USD
2000073           1 Ammo                      21   Lonoke, AR              2/15/1999   ADD'L SIDEWALK                                          3,829            -1,750         2,079   USD
2000076           1 Ammo                      21   Lonoke, AR              12/1/1993   REBUILD MAIN PLANT PARK LOT 120226                     19,055           -11,605         7,450   USD
2000076           2 Ammo                      21   Lonoke, AR              9/15/1997   ADDL - REBUILD PARKING LOT/BASKETBALL COURT            17,368            -7,933         9,435   USD
2000080           0 Ammo                      21   Lonoke, AR              12/1/1993   CONCRETE APRONS 1196SY                                  3,212            -1,958         1,254   USD
2000081           0 Ammo                      21   Lonoke, AR              12/1/1993   PERIMETER FENCE 19962FT INCUDES 9 GATES                12,773            -7,779         4,994   USD
2000081           1 Ammo                      21   Lonoke, AR              9/15/2004   ENTRANCE TURNSTILES                                     7,176            -2,624         4,552   USD
2000081           2 Ammo                      21   Lonoke, AR            10/15/2014    SECURITY FENCE LEAD EMISSION 101896                    13,235            -4,031         9,204   USD
2000100           1 Ammo                      21   Lonoke, AR            11/15/1994    ADDL-RECONSTR 45'X65' LD STOR BLDG 2257                 4,308            -2,624         1,684   USD
2000102           0 Ammo                      21   Lonoke, AR              12/1/1993   EARTHEN BARRICATE 2235.3 C.F.                           5,045            -3,074         1,971   USD
2000104           0 Ammo                      21   Lonoke, AR              12/1/1993   EARTHEN BARRICATE 3490.6 C.Y.                           9,659            -5,884         3,775   USD
2000114           0 Ammo                      21   Lonoke, AR              12/1/1993   EARTHEN BARRICADE FOR #815                              5,973            -3,639         2,334   USD
2000115           0 Ammo                      21   Lonoke, AR              12/1/1993   ROADS FOR RIMFIRE                                      35,726           -21,758        13,968   USD
2000116           0 Ammo                      21   Lonoke, AR              12/1/1993   EARTHEN BARRICADE BLDG #735 - SS CON                   19,161           -11,671         7,490   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                   Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 192 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                          Acquis.val.       Accum.dep.       Book val.       Currency
2000116           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL EARTHEN BARRICADE #735 - SS CON                         7,452             -4,539         2,913     USD
2000117           0 Ammo                      21   Lonoke, AR              12/1/1993   ASPHALT/CONC ROAD BLDG #709 WEST-SS CON                      8,902             -5,423         3,479     USD
2000149           0 Ammo                      21   Lonoke, AR              3/15/2000   LAWN SPRINKLER SYSTEM 100713                                 4,833             -2,209         2,624     USD
2000161           0 Ammo                      21   Lonoke, AR              2/15/2008   RECREATION AREA CULVERT                                      2,606               -795         1,811     USD
2000178           0 Ammo                      21   Lonoke, AR              2/15/2010   CF LEAD DOCK PAVED DRIVE 101589                             13,942             -3,640        10,302     USD
2000183           0 Ammo                      21   Lonoke, AR            11/18/2013    PARKING LOT SECURITY IMPROVEMENT 101852                     64,014            -19,492        44,522     USD
2000184           0 Ammo                      21   Lonoke, AR            12/31/2013    SECURITY FENCING 101861                                     70,737            -21,540        49,197     USD
2000185           0 Ammo                      21   Lonoke, AR            12/31/2013    SECURITY BADGE ACCESS GATES 101861                          38,045            -11,585        26,460     USD
2000186           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 CONCRETE #1000 101862                                   675,946           -176,415       499,531     USD
2000188           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 MASONRY #1000 101862                                    220,213            -57,475       162,738     USD
2000190           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Substation Pads (2)                                       6,912             -1,805         5,107     USD
2000192           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Contract Parking Lot (Visitor overflow)                  21,703             -5,666        16,037     USD
2000195           0 Ammo                      21   Lonoke, AR              1/15/2015   AUTOMATIC GATE - PARKING LOT 101910                          7,846             -1,793         6,053     USD
2000197           0 Ammo                      21   Lonoke, AR            11/29/2015    Asphalt Main Parking Lot Phase 1 101931                     36,984             -8,447        28,537     USD
2000197           1 Ammo                      21   Lonoke, AR              8/26/2016   Asphalt Main Parking Lot Phase II 101984                    37,217             -8,501        28,716     USD
2000197           2 Ammo                      21   Lonoke, AR               8/5/2018   Asphalt Main Parking Lot Phase III 102047                  225,000            -25,097       199,903     USD
2000199           0 Ammo                      21   Lonoke, AR              5/28/2019   Fencing, Security for Reservoir 102021                      13,259               -439        12,820     USD
7000335           0 Ammo                      21   Lonoke, AR            11/30/2018    Reservoir, Hydrograph Control Release 102021             1,452,678            -96,381     1,356,297     USD
7000335           1 Ammo                      21   Lonoke, AR              5/28/2019   Reservoir, Hydrograph Control Release Addtl 102021          76,336             -3,157        73,179     USD
7000335           2 Ammo                      21   Lonoke, AR              9/27/2019   Reservoir, Hydrograph Control Release Addtl 102021            8,173              -205         7,968     USD
1000495           0 Ammo                      21   Lonoke, AR            10/15/2004    PILOT PLANT BUILDING #614                                   19,800             -7,236        12,564     USD
1000495           1 Ammo                      21   Lonoke, AR            10/15/2004    PP BUILDING LIGHTING                                         4,216             -1,542         2,674     USD
1000239           0 Ammo                      21   Lonoke, AR              12/1/1993   R&D LAB BUILDING #610 3710 SQ FT                            50,990            -31,053        19,937     USD
1000240           0 Ammo                      21   Lonoke, AR              12/1/1993   R&D LAB BUILDING #611 240 SQ FT                              4,121             -2,511         1,610     USD
3010410           3 Ammo                      21   Lonoke, AR              3/15/2012   ADD'L R&D RANGE IMPROVEMENTS 101747                           9,816            -2,564         7,252     USD
3010293           0 Ammo                      21   Lonoke, AR            10/15/2004    PP BLDG EQUIPMENT/FIXTURE                                    7,229             -2,478         4,751     USD
3010524           0 Ammo                      21   Lonoke, AR              2/15/2006   PP TEMP CONTROL SYS                                          3,337             -2,288         1,049     USD
3010529           0 Ammo                      21   Lonoke, AR              2/15/2006   PP PROCESS CONTROL SYS                                       3,214             -2,203         1,011     USD
3016391           0 Ammo                      21   Lonoke, AR              8/26/2016   Bullet Trap - Model 830W Box Trap 101945                    23,152             -5,272        17,880     USD
3016391           1 Ammo                      21   Lonoke, AR              8/26/2016   Bullet Trap - Model 830W Box Trap 101945                    23,152             -5,272        17,880     USD
3016391           2 Ammo                      21   Lonoke, AR              8/26/2016   Bullet Trap - Model 830W Box Trap 101945                    23,152             -5,272        17,880     USD
3016391           3 Ammo                      21   Lonoke, AR              8/26/2016   Bullet Trap - Model 830W Box Trap 101945                    23,152             -5,272        17,880     USD
3016392           0 Ammo                      21   Lonoke, AR              8/26/2016   Bullet Trap - Model PF130000 101945                         15,069             -3,432        11,637     USD
3016392           1 Ammo                      21   Lonoke, AR              8/26/2016   Bullet Trap - Model PF130000 101945                         15,238             -3,471        11,767     USD
3012028           0 Ammo                      21   Lonoke, AR              4/15/2009   RANGES 3 & 4 BACKSTOP SYS 101502                             4,148             -3,791             357   USD
3012212           0 Ammo                      21   Lonoke, AR              3/15/2010   RANGES 1 & 2 BACKSTOP SYS 101603                             8,603             -7,860             743   USD
3012212           1 Ammo                      21   Lonoke, AR              5/15/2012   ADD'L R-2 VELOCITY MEASURING SYS 101748                      8,841             -4,040         4,801     USD
3014020           0 Ammo                      21   Lonoke, AR              1/15/2013   SCROLL TRAPS RANGE 12 101790                                10,673             -3,901         6,772     USD
3014021           0 Ammo                      21   Lonoke, AR              1/15/2013   SCROLL TRAPS RANGE 13 101790                                10,673             -3,901         6,772     USD
3011894           0 Ammo                      21   Lonoke, AR            11/15/2008    R&D AUTOMATED BALANCE SYS                                    3,981             -3,638             343   USD
3012182           0 Ammo                      21   Lonoke, AR              1/15/2010   R&D ELEMENTAL ANALYZER 101596                               12,293            -11,230         1,063     USD
2000123           0 Ammo                      21   Lonoke, AR              12/1/1993   EARTHEN BARRICADE-R&D LAB 500'X10'                           5,174             -3,152         2,022     USD
2000123           1 Ammo                      21   Lonoke, AR            10/15/2004    PP EARTHEN BARRICADE                                         8,080             -2,954         5,126     USD
2000158           0 Ammo                      21   Lonoke, AR              5/31/2005   Lonoke Range Enhancements - Berm Extension                   3,513             -1,071         2,442     USD
3017114           0 Ammo                      21   Lonoke, AR              6/30/2018   Cameras, Pelco IME-219, 4 R&D Bldg 610 - 102046             39,764             -4,437        35,327     USD
3017114           1 Ammo                      21   Lonoke, AR              6/30/2018   Cameras, Dell Viewing Stations (2) R&D-610 102046             2,000              -225         1,775     USD
5000001           3 Ammo                      21   Lonoke, AR              7/15/2010   YALE FAST CHARGE BATTERY 101643                              4,312             -3,941             371   USD
5000003           1 Ammo                      21   Lonoke, AR              7/15/2010   Battery, Fork Truck #37-Yale Fast Charge 101643              4,312             -3,941             371   USD
5000004           1 Ammo                      21   Lonoke, AR              7/15/2010   Battery, Fork Truck #45-Yale Fast Charge-101643              4,312             -3,941             371   USD
5000032           1 Ammo                      21   Lonoke, AR            12/15/2009    Battery, Deka For Truck- Deka-#41- 101569                    4,361             -3,985             376   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                         Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 193 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                          Acquis.val.        Accum.dep.       Book val.       Currency
5000122           0 Ammo                      21   Lonoke, AR              2/15/2007   2004 FORD F250 TRUCK                                         4,337              -2,973         1,364     USD
5000135           0 Ammo                      21   Lonoke, AR              2/15/2010   2009 TOYOTA 8 PASS VAN 101627                                8,611              -7,868             743   USD
5000184           0 Ammo                      21   Lonoke, AR              8/27/2014   FORD EXPLOSIVE DELIVERY VAN 101887                          12,936              -7,856         5,080     USD
5000121           0 Ammo                      21   Lonoke, AR            11/15/2005    Truck, Whse Fork Lift-Nissan- #35 101176                     4,526              -3,423         1,103     USD
5000121           1 Ammo                      21   Lonoke, AR              7/15/2010   Battery, Fork Truck #35-Yale Fast Charge 101643              4,312              -3,941             371   USD
5000089           1 Ammo                      21   Lonoke, AR              7/15/2010   Battery, Fork Truck #31-Fast Charge- 101643                  4,312              -3,941             371   USD
5000098           1 Ammo                      21   Lonoke, AR            10/15/2009    Battery, Fork Truck #50-Yale- 101557                         2,540              -2,322             218   USD
5000124           0 Ammo                      21   Lonoke, AR              4/15/2007   KUBOTA F3680 MOWER                                           4,170              -2,690         1,480     USD
5000125           0 Ammo                      21   Lonoke, AR              6/15/2008   KABOTA F3680 MOWER                                           5,252              -4,800             452   USD
5000134           0 Ammo                      21   Lonoke, AR              1/15/2010   KUBOTA F3680 4WD MOWER 101594                                7,322              -6,690             632   USD
5000177           0 Ammo                      21   Lonoke, AR              1/15/2013   TOYOTA EE WALKIE PALLET TRUCK 101805                         3,088              -2,823             265   USD
5000178           0 Ammo                      21   Lonoke, AR              1/15/2013   TOYOTA EE WALKIE PALLET TRUCK 101805                         3,088              -2,823             265   USD
5000201           0 Ammo                      21   Lonoke, AR              1/31/2019   Truck, 1998 Sterling LT9500 Remelt Box - 101941             39,237              -8,511        30,726     USD
4002308           0 Ammo                      21   Lonoke, AR            12/30/2019    Software-Llumin Maintenance Dept- 102075                    65,068              -3,734        61,334     USD
4002092           0 Ammo                      21   Lonoke, AR            11/27/2013    Qlikview Seat Licenses CAR 240578                            2,903              -2,645             258   USD
4002278           0 Ammo                      21   Lonoke, AR              4/13/2017   Primer Pellet Weight Collection Software 101939             33,694             -30,688         3,006     USD
4002285           0 Ammo                      21   Lonoke, AR            10/31/2017    Office Remod for RRR Maint -Software-101950/101949            9,572             -8,718             854   USD
4001816           0 Ammo                      21   Lonoke, AR              2/15/2011   ELECTRONIC DATA COLLECTION SYS 101701                        5,613              -5,128             485   USD
4002071           0 Ammo                      21   Lonoke, AR              11/5/2013   Phones, UPG PBZ System- Avaya - 101855                      27,392             -24,948         2,444     USD
4002106           0 Ammo                      21   Lonoke, AR              4/21/2014   Switch, Network Core (2) - Cisco - 172.30.20.1              11,705             -10,662         1,043     USD
4002107           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 TELEPHONE & DATE SYS #1000 101862                        14,853             -13,528         1,325     USD
4002159           0 Ammo                      21   Lonoke, AR              3/20/2015   Server, Storage Cluster-HP DL380P Gen8                       3,833              -3,492             341   USD
4002160           0 Ammo                      21   Lonoke, AR              3/20/2015   Server, Storage Cluster-HP DL380P Gen8                       3,833              -3,492             341   USD
4002275           0 Ammo                      21   Lonoke, AR              3/31/2017   Switches, Cisco Network 4way (7) 2960X 101991A                7,960             -7,251             709   USD
4002276           0 Ammo                      21   Lonoke, AR              3/31/2017   Switches, Cisco Network 4way (2) C3850 101991B               9,902              -9,021             881   USD
4002279           0 Ammo                      21   Lonoke, AR              4/13/2017   Primer Pellet Weight Collection Hardware 101939              9,745              -8,877             868   USD
4002286           0 Ammo                      21   Lonoke, AR            10/31/2017    Office Remod for RRR Maint -Comp Hard101950/101949           9,347              -8,514             833   USD
4002287           0 Ammo                      21   Lonoke, AR            10/31/2017    DesignJet T795 Plotter for RRR Maint 101949                   3,137             -2,859             278   USD
4002288           0 Ammo                      21   Lonoke, AR            10/31/2017    Switches, Samsung 7400 Emer. Fire Phone 102008              24,426             -22,246         2,180     USD
4002290           0 Ammo                      21   Lonoke, AR            10/31/2017    Primer Energetics Delta V13 Upgrade 102032                  11,945             -10,880         1,065     USD
4002077           0 Ammo                      21   Lonoke, AR            12/31/2013    SECURITY CAMERA & NETWORK 101861                            45,675             -13,867        31,808     USD
4002077           1 Ammo                      21   Lonoke, AR            12/15/2014    Add'k Keypad - Guard Shack 101861                            2,846              -2,593             253   USD
4002097           0 Ammo                      21   Lonoke, AR               1/3/2014   GUN CLUB SECURITY MONITORING SYS 101867                      9,456              -2,871         6,585     USD
4002098           0 Ammo                      21   Lonoke, AR              1/27/2014   CLOSE CIRCUIT NETWORK MIX HOUSES 101874                       4,523             -4,120             403   USD
4002289           0 Ammo                      21   Lonoke, AR            10/31/2017    CF Plating Room Card Access on 3 doors 102036               12,867             -11,720         1,147     USD
3010780           0 Ammo                      21   Lonoke, AR              2/15/2007   RADIO PAGING SYSTEM 101282                                  10,756              -7,371         3,385     USD
3010780           1 Ammo                      21   Lonoke, AR              5/30/2019   Repeater, Motorola SL5700 Digital Radio Sys 102067           5,202                -790         4,412     USD
3013439           0 Ammo                      21   Lonoke, AR              7/15/2012   GRAIN SIZE MEASURE & ANALYSIS 101767                         8,960              -8,186             774   USD
3014636           0 Ammo                      21   Lonoke, AR              8/14/2014   ELECTROPOLISHER GRAIN SIZE ANALYZER 101895                    4,524             -2,748         1,776     USD
3016678           0 Ammo                      21   Lonoke, AR               3/3/2017   SCBA Unit with Tanks (Qty 12) 101998                        32,874             -10,011        22,863     USD
3016929           0 Ammo                      21   Lonoke, AR            10/31/2017    Office Remod for RRR Maint-Office Eq.101950/101949           9,205              -2,796         6,409     USD
3016939           0 Ammo                      21   Lonoke, AR            10/31/2017    CF Trajectory Chart Printer-VideoJet 8610 102037              6,819             -2,072         4,747     USD
3016939           1 Ammo                      21   Lonoke, AR              3/20/2018   VideoJet 8610 Addt'l 102037                                      650              -650               0   USD
3010270           1 Ammo                      21   Lonoke, AR              2/17/2014   RF CUPPING DIE SET 101875                                   10,065              -6,112         3,953     USD
3016393           0 Ammo                      21   Lonoke, AR              8/26/2016   SS 32 Cavity Wad Mold for SM 12 101944                      83,676             -30,485        53,191     USD
3007467           2 Ammo                      21   Lonoke, AR              5/15/2008   ADD'L SS SP410 WAD MOLD                                      5,666              -5,178             488   USD
3012604           0 Ammo                      21   Lonoke, AR            12/15/2010    410 STITCHED WAD MOLD 101642                                 3,158              -2,886             272   USD
3014268           0 Ammo                      21   Lonoke, AR               1/1/2013   10GA WAD MOLD (MICRO) 101708                                 4,466              -4,069             397   USD
3014269           0 Ammo                      21   Lonoke, AR               1/1/2013   20GA WAD MOLD (MICRO) 101708                                 9,610              -8,753             857   USD
3014523           0 Ammo                      21   Lonoke, AR              5/14/2014   #5 EURO TRAY MOLD 101878                                    17,784             -10,798         6,986     USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                          Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 194 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                          Acquis.val.       Accum.dep.       Book val.       Currency
3016949           0 Ammo                      21   Lonoke, AR              12/3/2017   Injection Mold Core Pins (4) 20 GA @ vendor 102040           8,924             -2,323         6,601     USD
3007722           2 Ammo                      21   Lonoke, AR            11/25/2016    #290 Bullet Assy Overhaul - 101916                          85,707            -26,020        59,687     USD
3007731           3 Ammo                      21   Lonoke, AR              5/21/2015   REB NATIONAL HEADER #341 101901                            149,834            -38,989       110,845     USD
3007731           4 Ammo                      21   Lonoke, AR              10/1/2017   #341 National Header Overhaul 101960/101949                 59,559            -12,055        47,504     USD
3014454           0 Ammo                      21   Lonoke, AR            12/31/2013    SPARE CF DUPLEX POWDER CHARGER 101842                         9,714            -5,900         3,814     USD
3014630           0 Ammo                      21   Lonoke, AR               8/4/2014   #4 RIFLE TRAY MOLD 101877                                   47,422            -28,794        18,628     USD
3014634           0 Ammo                      21   Lonoke, AR               8/4/2014   CF BULLET GAGE TALKER 101893                                 5,399             -3,279         2,120     USD
3015382           0 Ammo                      21   Lonoke, AR               4/1/2014   Die Set- 3 Cut Progressive                                  18,982            -11,527         7,455     USD
3015383           0 Ammo                      21   Lonoke, AR               4/1/2014   3 Cut die set/mounting brackets                             33,361            -20,257        13,104     USD
3015384           0 Ammo                      21   Lonoke, AR               4/1/2014   3 Cut Die Set                                               18,580            -11,283         7,297     USD
3009743           1 Ammo                      21   Lonoke, AR              1/15/2010   ADD'L #33 BATTERY & CHARGER 101573                           4,360             -1,993         2,367     USD
3009998           1 Ammo                      21   Lonoke, AR              7/15/2010   Battery, Fork Truck #38                                      4,944             -2,259         2,685     USD
3010015           1 Ammo                      21   Lonoke, AR              7/15/2010   Battery, Fork Truck #30-Yale- 101643                         4,944             -2,259         2,685     USD
3015900           0 Ammo                      21   Lonoke, AR              9/16/2015   DRY ICE CLEANING MCH - 101927                               19,976             -4,044        15,932     USD
3006201           1 Ammo                      21   Lonoke, AR              4/15/2011   REB PKG COMPRESSION TESTER 101578                           11,660             -4,262         7,398     USD
3010927           0 Ammo                      21   Lonoke, AR              2/15/2008   RF YALE ERP040TH RIDER TRUCK                                 6,424             -5,870             554   USD
3010949           0 Ammo                      21   Lonoke, AR              3/15/2008   CNC HOLDING FIXTURES                                         3,757             -3,434             323   USD
3010960           0 Ammo                      21   Lonoke, AR              4/15/2008   YALE ER0040AH RIDER FORK TRUCK                               6,515             -5,952             563   USD
3010961           0 Ammo                      21   Lonoke, AR              4/15/2008   YALE MOW040-E WALKER STACKER #12                             3,814             -3,485             329   USD
3011021           0 Ammo                      21   Lonoke, AR              8/15/2008   PACKAGING DROP TEST MACHINE                                  4,379             -4,001             378   USD
3011867           0 Ammo                      21   Lonoke, AR              9/15/2008   BALLISTICS PEAK PRESSURE METERS (8) 101428                  11,835            -10,812         1,023     USD
3012047           0 Ammo                      21   Lonoke, AR              6/15/2009   MAINTENANCE DOT PEEN MARKING SYS                             2,826             -1,722         1,104     USD
3012174           0 Ammo                      21   Lonoke, AR              1/15/2010   SS LOAD HOPPERS (11) 101488                                 14,117             -6,449         7,668     USD
3012187           0 Ammo                      21   Lonoke, AR              1/15/2010   YALE 4000LB RIDER TRUCK 101617                               4,660             -2,129         2,531     USD
3012188           0 Ammo                      21   Lonoke, AR              1/15/2010   Trucker, 2000LB Walker-Yale-101617                           3,621             -1,655         1,966     USD
3012189           0 Ammo                      21   Lonoke, AR              1/15/2010   YALE 4000LB WALKER TRUCK 101617                              5,022             -2,295         2,727     USD
3012190           0 Ammo                      21   Lonoke, AR              1/15/2010   YALE MPW050 PALLET TRUCK 101617                              3,135             -1,433         1,702     USD
3012191           0 Ammo                      21   Lonoke, AR              1/15/2010   FORK TRUCK MAINTENACE LIFT 101621                            8,814             -4,027         4,787     USD
3012192           0 Ammo                      21   Lonoke, AR              1/15/2010   MAINTENANCE HIGH SPEED CAMERA 101623                         3,203             -2,928             275   USD
3012206           0 Ammo                      21   Lonoke, AR              2/15/2010   HOTSY PARTS WASHER #7663 101626                              3,608             -1,649         1,959     USD
3012482           0 Ammo                      21   Lonoke, AR              6/15/2010   METTLER POWDERWEIGHT SCALE 101641                            6,372             -2,912         3,460     USD
3012527           0 Ammo                      21   Lonoke, AR              8/15/2010   YALE MCW025-E WALKER STACKER 101640                          6,677             -3,051         3,626     USD
3012550           0 Ammo                      21   Lonoke, AR              9/15/2010   FLOOR SCRUBBER MDL 7300 101676                               6,303             -2,880         3,423     USD
3012553           0 Ammo                      21   Lonoke, AR            10/15/2010    TIGER VAC EXPLOSIVE PROOF VAC 101610                        12,164             -5,558         6,606     USD
3012601           0 Ammo                      21   Lonoke, AR            11/15/2010    YALE 4000LB WALKER STACKER 101675                            3,278             -1,199         2,079     USD
3012706           0 Ammo                      21   Lonoke, AR              1/15/2011   YALE WALKER STACKER 4000LB 101673                           10,230             -3,739         6,491     USD
3012709           0 Ammo                      21   Lonoke, AR              1/15/2011   SPARE CF LEAD EXTRUDER MOTOR 101702                          8,819             -3,224         5,595     USD
3012710           0 Ammo                      21   Lonoke, AR              1/15/2011   RF MONORAIL - HOIST 3T 101671                                4,039             -1,477         2,562     USD
3013162           0 Ammo                      21   Lonoke, AR              4/15/2011   PR CHEM MIX VAC PUMP (SPARE) 101704                          3,521             -1,288         2,233     USD
3013162           1 Ammo                      21   Lonoke, AR              9/15/2012   MODIFY PR CHEM VAC PUMP 101799                               4,739             -1,444         3,295     USD
3013400           0 Ammo                      21   Lonoke, AR              3/15/2012   FLUKE TI-32 THERMAL IMAGER 101769                            4,923             -1,501         3,422     USD
3013431           0 Ammo                      21   Lonoke, AR              5/15/2012   BULLET PULL MCH POWDER WEIGHT 101731                         3,196               -976         2,220     USD
3013432           0 Ammo                      21   Lonoke, AR              5/15/2012   BULLET PULL MCH BALLISTICS 101731                            3,196               -976         2,220     USD
3014058           0 Ammo                      21   Lonoke, AR              6/15/2013   MITSUBISHI MV24004 WIRE EDM 101825                         105,323            -27,408        77,915     USD
3014058           1 Ammo                      21   Lonoke, AR            11/25/2016    Mitsubishi MV2400S Wire EDM                                156,458            -25,909       130,549     USD
3014059           0 Ammo                      21   Lonoke, AR              6/15/2013   IM 6120 IMAGE DIMENSION MEASURMENT SYS 101838               30,887             -8,039        22,848     USD
3014096           0 Ammo                      21   Lonoke, AR              7/15/2013   METTLER TOLEDO MIX SCALE #835 101811                         3,118               -813         2,305     USD
3014097           0 Ammo                      21   Lonoke, AR              7/15/2013   METTLER TOLEDO WET MIX SCALE #836 101811                     3,118               -813         2,305     USD
3014098           0 Ammo                      21   Lonoke, AR              7/15/2013   METTLER TOLEDO WET MIX SCALE #837 101811                     3,118               -813         2,305     USD
3014099           0 Ammo                      21   Lonoke, AR              7/15/2013   METTLER TOLEDO WET MIX SCALE #838 101811                     3,118               -813         2,305     USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                         Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 195 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                Acquis.val.      Accum.dep.       Book val.     Currency
3014521           0 Ammo                      21   Lonoke, AR              4/22/2014   MARK-10 BULLET PULL - CF LOAD 101880               5,668            -1,292         4,376   USD
3014599           0 Ammo                      21   Lonoke, AR              7/21/2014   BUTT WELDER 101826                                 6,523            -1,486         5,037   USD
3014602           0 Ammo                      21   Lonoke, AR              7/21/2014   JIB CRANE/HOIST 101826                            10,038            -2,287         7,751   USD
3014743           0 Ammo                      21   Lonoke, AR              9/21/2014   JIB CRANE/HOIST 101826                            10,234            -2,332         7,902   USD
3014779           0 Ammo                      21   Lonoke, AR               9/2/2014   NORDSON HOT GLUE UNIT - RF 101884                  5,857            -1,336         4,521   USD
3014780           0 Ammo                      21   Lonoke, AR               9/2/2014   NORDSON HOT GLUE UNIT - SS 101884                  5,857            -1,336         4,521   USD
3015292           0 Ammo                      21   Lonoke, AR              1/15/2015   SPECTRO MAXX F BT CHEM LAB 101911                 37,321            -7,555        29,766   USD
3015343           0 Ammo                      21   Lonoke, AR            12/19/2014    Jib Crane/Hoist 101826                            10,482            -2,123         8,359   USD
3015695           0 Ammo                      21   Lonoke, AR               7/1/2015   High Pressure Calibration System 101914           44,987            -9,107        35,880   USD
6001427           0 Ammo                      21   Lonoke, AR              3/15/2012   UPG SECURITY CAMERA SYSTEM 101757                  7,284            -3,328         3,956   USD
6001476           0 Ammo                      21   Lonoke, AR              3/15/2013   CF PLATE LOADER SURVEILLANCE 101808                8,463            -3,085         5,378   USD
6001482           0 Ammo                      21   Lonoke, AR              8/15/2013   BALLISTICS SECURITY 101818                        20,559            -7,491        13,068   USD
6001542           0 Ammo                      21   Lonoke, AR               9/3/2017   Security Station Upgrades 102002                  10,518            -2,130         8,388   USD
7000035           0 Ammo                      21   Lonoke, AR              12/1/1993    PLANT REAL ESTATE 1044.22 ACRES               3,643,382                 0     3,643,382   USD
7000035           1 Ammo                      21   Lonoke, AR              12/1/1993   PLANT REAL ESTATE 37.00 ACRES                    110,625                 0       110,625   USD
7000035           2 Ammo                      21   Lonoke, AR              12/1/1993    PLANT REAL ESTATE 7.21 ACRES                     70,992                 0        70,992   USD
1000469           1 Ammo                      21   Lonoke, AR              1/15/2011   ADD'L BLDG 721 CONDUCTIVE FLOOR 101677                 0                 0             0   USD
1000511           0 Ammo                      21   Lonoke, AR              2/15/2006   PP CONTROL BLDG #615                                   0                 0             0   USD
2000150           0 Ammo                      21   Lonoke, AR            12/15/2001    CONCRETE SLAB-RIFLE RANGE                              0                 0             0   USD
2000152           0 Ammo                      21   Lonoke, AR              2/15/2003   EXPAND PARKING AREA                                    0                 0             0   USD
2000155           0 Ammo                      21   Lonoke, AR              9/15/2004   FLAG POLE INSTALLATION                                 0                 0             0   USD
3002841           4 Ammo                      21   Lonoke, AR              2/15/2004   ADD'L PROCESS CONTROL VALVES                           0                 0             0   USD
3002969           3 Ammo                      21   Lonoke, AR              2/15/2004   PR WASTE TRMT CIRCULATING PUMP                         0                 0             0   USD
3003101           2 Ammo                      21   Lonoke, AR              3/15/2004   ADD'L #183 CHANNEL FEED                                0                 0             0   USD
3003103           1 Ammo                      21   Lonoke, AR              3/15/2004   ADD'L #177 CHANNEL FEED                                0                 0             0   USD
3003235           4 Ammo                      21   Lonoke, AR              3/15/1995   ADD'L COOLING TABLE 2217                               0                 0             0   USD
3003235           5 Ammo                      21   Lonoke, AR              3/15/2003   UPG TABLE CONTROLS                                     0                 0             0   USD
3003964           1 Ammo                      21   Lonoke, AR              2/15/2005   ADD'L INDEXER/MOD BOLSTER                              0                 0             0   USD
3004006           1 Ammo                      21   Lonoke, AR              6/15/2003   ADD'L #810 METAL INDEXER                               0                 0             0   USD
3004034           2 Ammo                      21   Lonoke, AR              6/15/2006   ADD'L 18 QT BOWL                                       0                 0             0   USD
3004036           3 Ammo                      21   Lonoke, AR              6/15/2006   ADD'L 18 QT BOWL                                       0                 0             0   USD
3004882           1 Ammo                      21   Lonoke, AR              8/15/2004   CF #347 CONVEYOR                                       0                 0             0   USD
3005148           2 Ammo                      21   Lonoke, AR              5/15/2001   ADD'L ALKALI CONTROL SYS                               0                 0             0   USD
3005148           3 Ammo                      21   Lonoke, AR            10/15/2003    ADD'L RLC CHAIN DRIVE                                  0                 0             0   USD
3005888           1 Ammo                      21   Lonoke, AR              2/15/2001   CF BULLET FINISH MAC #289                              0                 0             0   USD
3008370           1 Ammo                      21   Lonoke, AR              8/15/2001   POWDER INSPECTION SYSTEM                               0                 0             0   USD
3008969           1 Ammo                      21   Lonoke, AR              8/15/2003   ADD'L BULLET PRESS                                     0                 0             0   USD
3009230           1 Ammo                      21   Lonoke, AR              3/15/2000   SKINETTA PACKER INSTALLATION                           0                 0             0   USD
3009370           1 Ammo                      21   Lonoke, AR            12/15/2004    ADD'L POWDER DETECTS                                   0                 0             0   USD
3009371           0 Ammo                      21   Lonoke, AR              9/15/2000   BULLET ASSY MACHINE WFF #237 2853/100730               0                 0             0   USD
3009386           0 Ammo                      21   Lonoke, AR            10/15/2000    PR FILTER PRESS DISCHARGE PUMP                         0                 0             0   USD
3009387           0 Ammo                      21   Lonoke, AR            10/15/2000    GAGETALKER WORKSTATION                                 0                 0             0   USD
3009388           0 Ammo                      21   Lonoke, AR            10/15/2000    GAGETALKER WORKSTATION                                 0                 0             0   USD
3009389           0 Ammo                      21   Lonoke, AR            10/15/2000    GAGETALKER WORKSTATION                                 0                 0             0   USD
3009390           0 Ammo                      21   Lonoke, AR            10/15/2000    PR COMPONENT WASH EQUIP                                0                 0             0   USD
3009446           0 Ammo                      21   Lonoke, AR            11/15/2000    PR AREA WASTE SYSTEM                                   0                 0             0   USD
3009458           0 Ammo                      21   Lonoke, AR            12/15/2000    LA2B SPEED LATHE                                       0                 0             0   USD
3009490           0 Ammo                      21   Lonoke, AR              1/15/2001   SS LOAD PALLET TRUCK #71                               0                 0             0   USD
3009501           0 Ammo                      21   Lonoke, AR              2/15/2001   BUGGY LIFT                                             0                 0             0   USD
3009502           2 Ammo                      21   Lonoke, AR            12/15/2002    SPARE VIDEO PROCESSOR                                  0                 0             0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                              Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 196 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                      Acquis.val.        Accum.dep.       Book val.       Currency
3009502           6 Ammo                      21   Lonoke, AR            12/15/2004    ADD'L COOLING IPS                                              0                 0               0   USD
3009502           7 Ammo                      21   Lonoke, AR              4/15/2005   ADD'L PISTOL CAMERA INSP SYSTEM                                0                 0               0   USD
3009502           8 Ammo                      21   Lonoke, AR              7/15/2007   ADD'L - 100RD VALUE PACK SETUP                                 0                 0               0   USD
3009502           9 Ammo                      21   Lonoke, AR              8/15/2008   ADD'L RETURN CONVEYOR SYSTEM                                   0                 0               0   USD
3009503           0 Ammo                      21   Lonoke, AR              2/15/2001   CF BULLET FINISH MCH #288                                      0                 0               0   USD
3009504           0 Ammo                      21   Lonoke, AR              2/15/2001   YALE MCW020 LIFT TRUCK #18                                     0                 0               0   USD
3009534           0 Ammo                      21   Lonoke, AR              3/15/2001   LIFT TRUCK-2ND FLOOR AH&P #19                                  0                 0               0   USD
3009537           0 Ammo                      21   Lonoke, AR              3/15/2001   RECOIL GUN MOUNTS 100837                                       0                 0               0   USD
3009538           0 Ammo                      21   Lonoke, AR              3/15/2001   SULFURIC ACID STORAGE TANK                                     0                 0               0   USD
3009539           0 Ammo                      21   Lonoke, AR              3/15/2001   SHOT TOWER 5TH FLOOR EXHAUST FAN                               0                 0               0   USD
3009540           0 Ammo                      21   Lonoke, AR              3/15/2001   LIFT TRUCK-SS 3RD FLOOR #23                                    0                 0               0   USD
3009541           0 Ammo                      21   Lonoke, AR              3/15/2001   WAREHOUSE OVERHEAD HEATERS                                     0                 0               0   USD
3009549           0 Ammo                      21   Lonoke, AR              4/15/2001   CHEM LAB WORK BENCH                                            0                 0               0   USD
3009550           0 Ammo                      21   Lonoke, AR              4/15/2001   45 GR JHP UMC #337                                             0                 0               0   USD
3009554           0 Ammo                      21   Lonoke, AR              5/15/2001   REB HEADER #136                                                0                 0               0   USD
3009555           0 Ammo                      21   Lonoke, AR              5/15/2001   #131 HEADING MACHINE                                           0                 0               0   USD
3009557           0 Ammo                      21   Lonoke, AR              5/15/2001   SS CASE PACKER CONVEYOR                                        0                 0               0   USD
3009558           0 Ammo                      21   Lonoke, AR              5/15/2001   #304 BLISS SHELL DRAW #222                                     0                 0               0   USD
3009558           2 Ammo                      21   Lonoke, AR              3/15/2003   #222-304 BLISS DRAW - CONVEYOR                                 0                 0               0   USD
3009558           3 Ammo                      21   Lonoke, AR              3/15/2003   SPARE 304 DRAW - DIE SET                                       0                 0               0   USD
3009559           1 Ammo                      21   Lonoke, AR              2/15/2008   RELOCATE BRINE TANK                                            0                 0               0   USD
3009562           0 Ammo                      21   Lonoke, AR              6/15/2001   Switch, A/C Network Cabinet- At 4 Way - 100875                 0                 0               0   USD
3009732           0 Ammo                      21   Lonoke, AR              8/15/2001    BLT ASSY PRESS WFF 2931/100883                                0                 0               0   USD
3009743           0 Ammo                      21   Lonoke, AR              9/15/2001   CF LEAD FORK TRUCK                                             0                 0               0   USD
3009762           0 Ammo                      21   Lonoke, AR            11/15/2001    #154B HEADING MACHINE                                          0                 0               0   USD
3009763           0 Ammo                      21   Lonoke, AR            11/15/2001    RF SHELL LUBE FILTERS                                          0                 0               0   USD
3009763           1 Ammo                      21   Lonoke, AR              9/15/2003   LUBING PIPING SHELLMAKERS                                      0                 0               0   USD
3009764           0 Ammo                      21   Lonoke, AR            11/15/2001    AUTO EXTERNAL DEFIBRILLATOR 100894                             0                 0               0   USD
3009765           0 Ammo                      21   Lonoke, AR              1/31/1997   C-S SABOT ML ASSEMBLY MOLD, TOOLING                            0                 0               0   USD
3009833           0 Ammo                      21   Lonoke, AR            12/15/2001    PR MIX TNR CONTROLS BLDG 711                                   0                 0               0   USD
3009834           0 Ammo                      21   Lonoke, AR            12/15/2001    CF ROTARY MOUTH ANNEAL #99                                     0                 0               0   USD
3009835           0 Ammo                      21   Lonoke, AR            12/15/2001    CF ROTARY MOUTH ANNEAL #101                                    0                 0               0   USD
3009836           0 Ammo                      21   Lonoke, AR            12/15/2001    ADD'L CF BLT ASSEMBLY                                          0                 0               0   USD
3009837           0 Ammo                      21   Lonoke, AR            12/15/2001    ADD'L CF BLT ASSEMBLY                                          0                 0               0   USD
3009837           1 Ammo                      21   Lonoke, AR               5/6/2014   UPG DISPLAY #289 101863                                        0                 0               0   USD
3009838           0 Ammo                      21   Lonoke, AR            10/15/2001    TAPER PRESS #96                                                0                 0               0   USD
3009838           1 Ammo                      21   Lonoke, AR              3/15/2002   ADD'L TAPER PRESS                                              0                 0               0   USD
3009851           0 Ammo                      21   Lonoke, AR              1/15/2002   UPGRADE CF HEADER #152                                         0                 0               0   USD
3009852           0 Ammo                      21   Lonoke, AR              1/15/2002   HYDRAULIC SHEET METAL BRAKE                                    0                 0               0   USD
3009855           0 Ammo                      21   Lonoke, AR              2/15/2002   TOOL INSPECTION AIR CONDITIONER                                0                 0               0   USD
3009857           0 Ammo                      21   Lonoke, AR              2/15/2002   PR THERMAL LABEL PRINTER ZEBRA #1055e                          0                 0               0   USD
3009865           0 Ammo                      21   Lonoke, AR              3/15/2002   YALE WALKER STACKER                                            0                 0               0   USD
3009866           0 Ammo                      21   Lonoke, AR              3/15/2002   YALE WALKER STACKER                                            0                 0               0   USD
3009867           0 Ammo                      21   Lonoke, AR              3/15/2002   GATE HOUSE GENERATOR                                           0                 0               0   USD
3009868           0 Ammo                      21   Lonoke, AR              3/15/2002   BULLET GROOVING MACHING                                        0                 0               0   USD
3009888           0 Ammo                      21   Lonoke, AR              4/15/2002   PISTOL ANVIL DIE SET - 11STATION                               0                 0               0   USD
3009895           0 Ammo                      21   Lonoke, AR              5/15/2002   WHEELED STRETCHER                                              0                 0               0   USD
3009939           0 Ammo                      21   Lonoke, AR              7/15/2002   223 MANURHIN LOADER #4                                         0                 0               0   USD
3009939           3 Ammo                      21   Lonoke, AR              7/15/2005   POWDER STACK                                                   0                 0               0   USD
3009939           4 Ammo                      21   Lonoke, AR              7/15/2005   PRIMER WATER PROOFING                                          0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                      Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 197 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                          Acquis.val.        Accum.dep.       Book val.       Currency
3009964           0 Ammo                      21   Lonoke, AR              8/15/2002   RF STORAGE AREA STEAM LINE                                         0                 0               0   USD
3009965           0 Ammo                      21   Lonoke, AR              8/15/2002   CF TAPER AIR LINE                                                  0                 0               0   USD
3009966           0 Ammo                      21   Lonoke, AR              8/15/2002   BALLISTICS RANGE 7-15 EXHAUST SYSTEM                               0                 0               0   USD
3009970           0 Ammo                      21   Lonoke, AR              9/15/2002   REB #151 CF HEADER                                                 0                 0               0   USD
3009971           0 Ammo                      21   Lonoke, AR              9/15/2002   YALE MPB040 PALLET TRUCK #66                                       0                 0               0   USD
3009991           0 Ammo                      21   Lonoke, AR            11/15/2002    CF ROTARY MOUTH ANNEAL #100                                        0                 0               0   USD
3009992           0 Ammo                      21   Lonoke, AR            11/15/2002    CF ROTARY MOUTH ANNEAL #102                                        0                 0               0   USD
3009993           0 Ammo                      21   Lonoke, AR            11/15/2002    REV OSMOSIS UNIT BLDG 712                                          0                 0               0   USD
3009998           0 Ammo                      21   Lonoke, AR            12/15/2002    Truck, Fork Lift-Yale ERC 050-Yard Svc Garage #967                 0                 0               0   USD
3009999           0 Ammo                      21   Lonoke, AR            12/15/2002    YALE ERC060 FORK TRUCK                                             0                 0               0   USD
3010003           0 Ammo                      21   Lonoke, AR              1/15/2003   BALLISTICS OSCILLOSCOPE 100991                                     0                 0               0   USD
3010007           0 Ammo                      21   Lonoke, AR              2/15/2003   PLATE COUNTER SYSTEM                                               0                 0               0   USD
3010008           0 Ammo                      21   Lonoke, AR              2/15/2003   DIGITAL HEIGHT GAUGE 100983                                        0                 0               0   USD
3010012           0 Ammo                      21   Lonoke, AR              3/15/2003   #171-304 BLISS DRAW - CONVEYOR                                     0                 0               0   USD
3010012           1 Ammo                      21   Lonoke, AR              3/15/2003   304 DRAW DIE SET                                                   0                 0               0   USD
3010012           2 Ammo                      21   Lonoke, AR              3/15/2003   304 DRAW PRESS - DIE SET                                           0                 0               0   USD
3010013           0 Ammo                      21   Lonoke, AR              3/15/2003   304 DRAW PRESS - DIE SET                                           0                 0               0   USD
3010014           0 Ammo                      21   Lonoke, AR              3/15/2003   #807 WASH UNIT                                                     0                 0               0   USD
3010015           0 Ammo                      21   Lonoke, AR              3/15/2003   Truck, Fork Lift-Nissan Rider #38/#1305                            0                 0               0   USD
3010016           0 Ammo                      21   Lonoke, AR              3/15/2003   NISSAN FORK LIFT                                                   0                 0               0   USD
3010017           0 Ammo                      21   Lonoke, AR              3/15/2003   NISSAN PALLET TRUCK                                                0                 0               0   USD
3010018           0 Ammo                      21   Lonoke, AR              3/15/2003   CHEM LAB PURE WATER UNIT                                           0                 0               0   USD
3010020           0 Ammo                      21   Lonoke, AR              3/15/2003   PITNEY BOWES MAIL MACHINE 101010                                   0                 0               0   USD
3010045           0 Ammo                      21   Lonoke, AR              5/15/2003   RF LABEL APPLICATOR MODEL 630                                      0                 0               0   USD
3010046           0 Ammo                      21   Lonoke, AR              5/15/2003   WF TRANSFER PRESS #234A 101114                                     0                 0               0   USD
3010046           1 Ammo                      21   Lonoke, AR            12/15/2004    ADD'L INS TRANSFER PRESS #234A                                     0                 0               0   USD
3010046           2 Ammo                      21   Lonoke, AR              7/15/2008   ADD'L 234A 30CAL CHANGE PARTS                                      0                 0               0   USD
3010047           0 Ammo                      21   Lonoke, AR              5/15/2003   WF TRANSFER PRESS (PCH) 101012                                     0                 0               0   USD
3010048           0 Ammo                      21   Lonoke, AR              5/15/2003   #4 BLISS HEADER (PCH)                                              0                 0               0   USD
3010049           0 Ammo                      21   Lonoke, AR              5/15/2003   #4 BLISS HEADER (PCH)                                              0                 0               0   USD
3010083           0 Ammo                      21   Lonoke, AR              7/15/2003   3-TON BRIDGE CRANE                                                 0                 0               0   USD
3010084           0 Ammo                      21   Lonoke, AR              7/15/2003   HYDRAULIC LIFT - YARD SERVICE                                      0                 0               0   USD
3010086           0 Ammo                      21   Lonoke, AR              7/15/2003   1000GAL PROPANE TANK                                               0                 0               0   USD
3010087           0 Ammo                      21   Lonoke, AR              7/15/2003   1000GAL PROPANE TANK                                               0                 0               0   USD
3010096           0 Ammo                      21   Lonoke, AR              9/15/2003   COLOR BLENDER                                                      0                 0               0   USD
3010099           0 Ammo                      21   Lonoke, AR              9/15/2003   AMUT 40 TON CHILLER                                                0                 0               0   USD
3010100           0 Ammo                      21   Lonoke, AR              9/15/2003   VACUUM BLOWER                                                      0                 0               0   USD
3010102           0 Ammo                      21   Lonoke, AR              9/15/2003   ADD'L #154 HEADER                                                  0                 0               0   USD
3010132           0 Ammo                      21   Lonoke, AR            10/15/2003    COMPONENT PR SEALING UNIT                                          0                 0               0   USD
3010133           0 Ammo                      21   Lonoke, AR            10/15/2003    SS PLASTICS COLOR METER                                            0                 0               0   USD
3010134           0 Ammo                      21   Lonoke, AR            10/15/2003    SOUTHBEND LATHE                                                    0                 0               0   USD
3010137           1 Ammo                      21   Lonoke, AR            11/15/2004    RLC NITRATION SCRUBBER UNIT                                        0                 0               0   USD
3010138           0 Ammo                      21   Lonoke, AR            12/15/2003    GAGE INSP AIR CONDITIONER                                          0                 0               0   USD
3010139           0 Ammo                      21   Lonoke, AR            12/15/2003    LOT CODE IMPRINTER CC250TT                                         0                 0               0   USD
3010140           0 Ammo                      21   Lonoke, AR            12/15/2003    LOT CODE IMPRINTER CC250TT                                         0                 0               0   USD
3010204           0 Ammo                      21   Lonoke, AR              1/15/2004   SHOT TOWER 11TH FLR GRAVITY CONVEYOR                               0                 0               0   USD
3010224           0 Ammo                      21   Lonoke, AR              2/15/2004   CF PACK GLUE APPLICATOR                                            0                 0               0   USD
3010228           0 Ammo                      21   Lonoke, AR              2/15/2004   BARCODE VERIFIER SCANNER                                           0                 0               0   USD
3010229           0 Ammo                      21   Lonoke, AR              2/15/2004   CRANE LABEL PRINTER ZEBRA 170XiIII                                 0                 0               0   USD
3010233           0 Ammo                      21   Lonoke, AR              3/15/2004   METTLER TOLEDO CHECKWEIGHTER                                       0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                          Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 198 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                        Acquis.val.        Accum.dep.       Book val.       Currency
3010235           0 Ammo                      21   Lonoke, AR              3/15/2004   PRECISION TIG WELDER                                             0                 0               0   USD
3010250           0 Ammo                      21   Lonoke, AR              5/15/2004   #38 - 357 PRIMER FEED SYSTEM                                     0                 0               0   USD
3010251           0 Ammo                      21   Lonoke, AR              5/15/2004   SPARE IPS BELT                                                   0                 0               0   USD
3010253           0 Ammo                      21   Lonoke, AR              6/15/2004   SPARE SUBSTATION #8 TRANSFORMER                                  0                 0               0   USD
3010254           0 Ammo                      21   Lonoke, AR              6/15/2004   #835 WET MIX TIMING CONTROLS                                     0                 0               0   USD
3010255           0 Ammo                      21   Lonoke, AR              6/15/2004   #836 WET MIX TIMING CONTROLS                                     0                 0               0   USD
3010256           0 Ammo                      21   Lonoke, AR              6/15/2004   #837 WET MIX TIMING CONTROLS                                     0                 0               0   USD
3010258           0 Ammo                      21   Lonoke, AR              6/15/2004   #838 WET MIX TIMING CONTROL                                      0                 0               0   USD
3010267           0 Ammo                      21   Lonoke, AR              8/15/2004   UPGRADE CF HEADER #145                                           0                 0               0   USD
3010268           0 Ammo                      21   Lonoke, AR              8/15/2004   CF #344 SWAGE CONVEYOR                                           0                 0               0   USD
3010268           1 Ammo                      21   Lonoke, AR              1/15/2005   ADD'L #344 SWAGE MCH (OVH)                                       0                 0               0   USD
3010269           0 Ammo                      21   Lonoke, AR              8/15/2004   CF #345 SWAGE CONVEYOR                                           0                 0               0   USD
3010270           0 Ammo                      21   Lonoke, AR              8/15/2004   RF CUPPING DIE SET                                               0                 0               0   USD
3010271           0 Ammo                      21   Lonoke, AR              8/15/2004   Folder Sealer Unit, Formax-Payroll office-101127                 0                 0               0   USD
3010280           0 Ammo                      21   Lonoke, AR              9/15/2004   SS SALVAGE SHOT SEPARATOR                                        0                 0               0   USD
3010281           0 Ammo                      21   Lonoke, AR              9/15/2004   CLARIFIER PH CONTROL SYSTEM                                      0                 0               0   USD
3010283           0 Ammo                      21   Lonoke, AR            10/15/2004    PP WALK-IN FUME HOOD                                             0                 0               0   USD
3010284           0 Ammo                      21   Lonoke, AR            10/15/2004    PP TABLE FUME HOOD                                               0                 0               0   USD
3010285           0 Ammo                      21   Lonoke, AR            10/15/2004    PP RO SYSTEM                                                     0                 0               0   USD
3010286           0 Ammo                      21   Lonoke, AR            10/15/2004    PP OUTSIDE POWER POLE/WIRING                                     0                 0               0   USD
3010287           0 Ammo                      21   Lonoke, AR            10/15/2004    PP BUILDING ELECTRICAL                                           0                 0               0   USD
3010287           1 Ammo                      21   Lonoke, AR              2/15/2006   BLDG #614 ELECTRIC                                               0                 0               0   USD
3010288           0 Ammo                      21   Lonoke, AR            10/15/2004    PP PROCESS SEWER                                                 0                 0               0   USD
3010288           1 Ammo                      21   Lonoke, AR              2/15/2006   PP WASTE WATER SYS                                               0                 0               0   USD
3010289           0 Ammo                      21   Lonoke, AR            10/15/2004    PP SPECIALTY GAS PIPING                                          0                 0               0   USD
3010290           0 Ammo                      21   Lonoke, AR            10/15/2004    PP AIR/VACUUM SERVICE                                            0                 0               0   USD
3010291           0 Ammo                      21   Lonoke, AR            10/15/2004    PP WATER SERVICE                                                 0                 0               0   USD
3010292           0 Ammo                      21   Lonoke, AR            10/15/2004    PP STEAM SERVICE                                                 0                 0               0   USD
3010295           0 Ammo                      21   Lonoke, AR            10/15/2004    SS CAP PRESS GAUGING SYSTEM                                      0                 0               0   USD
3010296           0 Ammo                      21   Lonoke, AR            10/15/2004    SS HH GAUGING SYSTEM                                             0                 0               0   USD
3010297           0 Ammo                      21   Lonoke, AR            10/15/2004    SS EXTRUDE GAUGING SYSTEM                                        0                 0               0   USD
3010315           0 Ammo                      21   Lonoke, AR            11/15/2004    #343 MANVILLE SWAGE MACHINE                                      0                 0               0   USD
3010316           0 Ammo                      21   Lonoke, AR            11/15/2004    CLOSED LOOP COOLING BLT REFINISH                                 0                 0               0   USD
3010318           0 Ammo                      21   Lonoke, AR            11/15/2004    CNC MILLING MACHINE                                              0                 0               0   USD
3010353           0 Ammo                      21   Lonoke, AR              1/15/2005   CYLINDRICAL GRINDER                                              0                 0               0   USD
3010354           0 Ammo                      21   Lonoke, AR              1/15/2005   #413 HALF HEADER (OVH)                                           0                 0               0   USD
3010355           0 Ammo                      21   Lonoke, AR              1/15/2005   #414 HALF HEADER (OVH)                                           0                 0               0   USD
3010356           0 Ammo                      21   Lonoke, AR              1/15/2005   PR SS CUPPING DIE SET                                            0                 0               0   USD
3010357           0 Ammo                      21   Lonoke, AR              1/15/2005   MEDICAL ECG MACHINE 101148                                       0                 0               0   USD
3010365           0 Ammo                      21   Lonoke, AR              2/15/2005   VACUUM PUMPS 2 BLDG 712                                          0                 0               0   USD
3010366           0 Ammo                      21   Lonoke, AR              2/15/2005   COMPONENT PACK TAPE MACHINE                                      0                 0               0   USD
3010369           0 Ammo                      21   Lonoke, AR              3/15/2005   .375 CALIBER CLU PRODUCT GAGES EX70680 101159                    0                 0               0   USD
3010370           0 Ammo                      21   Lonoke, AR              3/15/2005   .375 CALIBER CLU PRODUCT GAGE EX70680 101159                     0                 0               0   USD
3010371           0 Ammo                      21   Lonoke, AR              3/15/2005   SHOT TOWER 6TH FLOOR PLATFORM                                    0                 0               0   USD
3010372           0 Ammo                      21   Lonoke, AR              3/15/2005   WASTE TREATMENT CAUSTIC PUMP                                     0                 0               0   USD
3010411           0 Ammo                      21   Lonoke, AR              3/15/2003   R/C HYDROSTATIC PUMP                                             0                 0               0   USD
3010413           0 Ammo                      21   Lonoke, AR              6/15/2005   CF PLATE LOADER DUST COLLECTOR                                   0                 0               0   USD
3010414           0 Ammo                      21   Lonoke, AR              6/15/2005   SHAFT/BELT ALIGNMENT UNIT                                        0                 0               0   USD
3010415           0 Ammo                      21   Lonoke, AR              6/15/2005   BEARING HEATER                                                   0                 0               0   USD
3010418           0 Ammo                      21   Lonoke, AR              7/15/2005   RELOCATE PLATE LOADER #1                                         0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                        Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 199 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                        Acquis.val.        Accum.dep.       Book val.       Currency
3010420           0 Ammo                      21   Lonoke, AR              7/15/2005   GAGE LAB DIGITAL OPTICAL COMPARATOR 101173                       0                 0               0   USD
3010429           0 Ammo                      21   Lonoke, AR              8/15/2005   TOLEDO SCALE RF PRIMING                                          0                 0               0   USD
3010457           0 Ammo                      21   Lonoke, AR              9/15/2005   SS PACK LABEL PRINTER ZEBRA 170X.III                             0                 0               0   USD
3010459           0 Ammo                      21   Lonoke, AR            10/15/2005    BALLISTICS UNIVERSAL RECEIVERS (5) 101187                        0                 0               0   USD
3010460           0 Ammo                      21   Lonoke, AR            10/15/2005    SIMPLEX LDR/H-WAD FEEDER                                         0                 0               0   USD
3010462           0 Ammo                      21   Lonoke, AR            10/15/2005    ELECTRO ARC METAL DISINTEGRATOR 101206                           0                 0               0   USD
3010463           0 Ammo                      21   Lonoke, AR            10/15/2005    SPARE #727 ANNEAL BELT                                           0                 0               0   USD
3010464           0 Ammo                      21   Lonoke, AR            10/15/2005    LEAD STYPHNATE WEIGH SCALE                                       0                 0               0   USD
3010470           1 Ammo                      21   Lonoke, AR              1/15/2006   ADD'L LINKING MACHINE                                            0                 0               0   USD
3010471           0 Ammo                      21   Lonoke, AR            11/15/2005    SHOT TOWER FEED LINES                                            0                 0               0   USD
3010503           0 Ammo                      21   Lonoke, AR            12/15/2005    RF LAPPING HEAD                                                  0                 0               0   USD
3010516           0 Ammo                      21   Lonoke, AR              1/15/2006   SLUG FEEDER 965, 966, 967                                        0                 0               0   USD
3010517           0 Ammo                      21   Lonoke, AR              1/15/2006   SLUG FEEDER 974, 975, 976                                        0                 0               0   USD
3010518           0 Ammo                      21   Lonoke, AR              1/15/2006   SS CLAM PACK FORMING TOOL                                        0                 0               0   USD
3010522           0 Ammo                      21   Lonoke, AR              2/15/2006   BLISS HEADER #144 OVERHAUL                                       0                 0               0   USD
3010523           0 Ammo                      21   Lonoke, AR              2/15/2006   PP VIDEO MONITORING SYS                                          0                 0               0   USD
3010525           0 Ammo                      21   Lonoke, AR              2/15/2006   PP CHEMICAL FEED SYS                                             0                 0               0   USD
3010526           0 Ammo                      21   Lonoke, AR              2/15/2006   BLDG #615 ELECTRIC                                               0                 0               0   USD
3010527           0 Ammo                      21   Lonoke, AR              2/15/2006   BLDG #615 HEAT & AIR                                             0                 0               0   USD
3010528           0 Ammo                      21   Lonoke, AR              2/15/2006   PP REACTOR/VESSELS                                               0                 0               0   USD
3010528           1 Ammo                      21   Lonoke, AR              4/15/2008   REPLACE REACTOR                                                  0                 0               0   USD
3010598           0 Ammo                      21   Lonoke, AR              4/15/2006   BOILER - POWDER POUR 814                                         0                 0               0   USD
3010690           0 Ammo                      21   Lonoke, AR              6/15/2006   ISCO SAMPLER-ADVD TREATMENT                                      0                 0               0   USD
3010691           0 Ammo                      21   Lonoke, AR              6/15/2006   ADVD TRTMT GENERATOR                                             0                 0               0   USD
3010694           0 Ammo                      21   Lonoke, AR              7/15/2006   PR COMPONENT LABEL PRINTER                                       0                 0               0   USD
3010695           0 Ammo                      21   Lonoke, AR              7/15/2006   UPG #573 TAMP & FOIL PRESS                                       0                 0               0   USD
3010721           0 Ammo                      21   Lonoke, AR              8/15/2006   MODEL 1812 TRAILER MOUNTED WATER JET                             0                 0               0   USD
3010724           0 Ammo                      21   Lonoke, AR              9/15/2006   METTLER TOLEDO SCALE                                             0                 0               0   USD
3010725           0 Ammo                      21   Lonoke, AR              9/15/2006   BLDG 712 MOISTURE ANALYZER                                       0                 0               0   USD
3010727           1 Ammo                      21   Lonoke, AR              9/15/2006   ADD'L CONVEYOR SYSTEMS                                           0                 0               0   USD
3010727           2 Ammo                      21   Lonoke, AR              9/15/2006   ADD'L CASE TAPE MACHINE                                          0                 0               0   USD
3010740           0 Ammo                      21   Lonoke, AR            11/15/2006    MAINTENANCE PRESSURE WASHER                                      0                 0               0   USD
3010741           0 Ammo                      21   Lonoke, AR            11/15/2006    FIRE EXTINGUISHER SIMULATOR 101283                               0                 0               0   USD
3010744           0 Ammo                      21   Lonoke, AR            12/15/2006    2 PCB PEAK PRESSURE SYSTEMS 101273                               0                 0               0   USD
3010745           0 Ammo                      21   Lonoke, AR            12/15/2006    PR BREAK ROOM ICE MAKER                                          0                 0               0   USD
3016112           0 Ammo                      21   Lonoke, AR               3/1/2016   P J TRAILER GOOSENECK                                            0                 0               0   USD
4001261           0 Ammo                      21   Lonoke, AR            11/15/2000    Server, Warehouse Network(raw mat wall) - 100757                 0                 0               0   USD
4001291           0 Ammo                      21   Lonoke, AR               5/1/1998   Printer, Barcode in Warehouse-Zebra                              0                 0               0   USD
4001382           0 Ammo                      21   Lonoke, AR              9/15/2004   EMPLOYEE ID BADGE SYSTEM 101088                                  0                 0               0   USD
4001382           1 Ammo                      21   Lonoke, AR            10/15/2007    ID BADGE PRINTER 101358                                          0                 0               0   USD
5000103           0 Ammo                      21   Lonoke, AR              9/15/2000   EXPLOSIVE DELIVERY TRUCK                                         0                 0               0   USD
5000104           0 Ammo                      21   Lonoke, AR            11/15/2000    Truck, Electric Jeep- Yale- #56 & #58 - 100841                   0                 0               0   USD
5000109           0 Ammo                      21   Lonoke, AR            12/15/2002    TENNET POWER SCRUBBER                                            0                 0               0   USD
5000109           1 Ammo                      21   Lonoke, AR            11/25/2016    Nobles 24 inch Scrubbers                                         0                 0               0   USD
5000109           2 Ammo                      21   Lonoke, AR            11/25/2016    Nobles 24 inch Scrubbers                                         0                 0               0   USD
5000109           3 Ammo                      21   Lonoke, AR            11/25/2016    Nobles 24 inch Scrubbers                                         0                 0               0   USD
5000109           4 Ammo                      21   Lonoke, AR            11/25/2016    Nobles 24 inch Scrubbers                                         0                 0               0   USD
5000109           5 Ammo                      21   Lonoke, AR            11/25/2016    Nobles 24 inch Scrubbers                                         0                 0               0   USD
5000110           0 Ammo                      21   Lonoke, AR              1/15/2003   KUBOTA MOWER                                                     0                 0               0   USD
5000111           0 Ammo                      21   Lonoke, AR              2/15/2003   CHEVROLET ASTRO VAN                                              0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                        Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 200 of 435
Asset   Subnumber    Segment   Business Area        Location - v2   Capitalized on      Description                               Acquis.val.        Accum.dep.       Book val.       Currency
5000112            0 Ammo                      21   Lonoke, AR              2/15/2003   POLARIS RANGER                                          0                 0               0   USD
5000115            0 Ammo                      21   Lonoke, AR              4/15/2003   2002 CHEV ASTRO VAN                                     0                 0               0   USD
5000118            0 Ammo                      21   Lonoke, AR              4/15/2005   1991 CHEVEROLET S-10 TRUCK                              0                 0               0   USD
5000192            0 Ammo                      21   Lonoke, AR               3/1/2016   1993 FORD AEROSTAR                                      0                 0               0   USD
5000194            0 Ammo                      21   Lonoke, AR               3/1/2016   1995 FORD TRUCK F-250                                   0                 0               0   USD
5000195            0 Ammo                      21   Lonoke, AR               3/1/2016   1995 FORD AEROSTAR                                      0                 0               0   USD
6001279            0 Ammo                      21   Lonoke, AR              2/15/2003   CHEM LAB STEREOSCOPE                                    0                 0               0   USD
6001280            0 Ammo                      21   Lonoke, AR              2/15/2004   MEDICAL X-RAY PROCESSOR 101070                          0                 0               0   USD
6001281            0 Ammo                      21   Lonoke, AR            10/15/2004    PP LAB FIXTURES                                         0                 0               0   USD
6001282            0 Ammo                      21   Lonoke, AR              2/15/2005   RESPIRATOR FIT TEST UNIT 101149                         0                 0               0   USD
3007467            0 Ammo                      21   Lonoke, AR              1/15/1997   36 CAVITY SP410 WAD MOLD                                0                 0               0   USD
3007467            1 Ammo                      21   Lonoke, AR              3/15/2007   ADD'L SS 410 WAD MOLD                                   0                 0               0   USD
3009187            0 Ammo                      21   Lonoke, AR              2/15/2000   20GA COPPER SOLID SABOT MOLD 100686                     0                 0               0   USD
3010101            0 Ammo                      21   Lonoke, AR              9/15/2003   12GA SABOT MOLD                                         0                 0               0   USD
3011001            0 Ammo                      21   Lonoke, AR              7/15/2008   12 ga ACCUTIP - 8 CAVITY MOLD                           0                 0               0   USD
3011992            0 Ammo                      21   Lonoke, AR              1/15/2009   20 GA ACCUTIP - 6 CAVITY MOLD @ VENDOR                  0                 0               0   USD
3012716            0 Ammo                      21   Lonoke, AR              2/15/2011   #3 - 8 CAVITY TRAY MOLD 101665                          0                 0               0   USD
1000220            3 Ammo                      21   Lonoke, AR              12/1/1993   ADDITIONAL FLASHING ON ROOF                             0                 0               0   USD
1000220            4 Ammo                      21   Lonoke, AR              12/1/1993   WAREHOUSE DOOR SENSORS                                  0                 0               0   USD
1000220            5 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST WOMEN'S LOCKER ROOM                          0                 0               0   USD
1000220           11 Ammo                      21   Lonoke, AR              12/1/1993   RITE-HITE DOK-LOK SCR BRASS 120049                      0                 0               0   USD
1000220           13 Ammo                      21   Lonoke, AR              3/15/2000   ADD'L LIGHTING EMPLOYEE SALES 100704                    0                 0               0   USD
1000220           17 Ammo                      21   Lonoke, AR              9/15/2006   ADD'L PRODUCT SERVICE SOUND PROOF                       0                 0               0   USD
1000221            1 Ammo                      21   Lonoke, AR              12/1/1993   INSTRUMENT TEST ROOM 10'X9' BALLISTICS                  0                 0               0   USD
1000221            2 Ammo                      21   Lonoke, AR              12/1/1993   STEAM HEAT BALLISTICS 52-12228-101-00                   0                 0               0   USD
1000222            1 Ammo                      21   Lonoke, AR              12/1/1993   BUILDING ADDITION             U                         0                 0               0   USD
1000225            2 Ammo                      21   Lonoke, AR              5/15/1998   REBUILD RESTROOMS - GATEHOUSE                           0                 0               0   USD
1000226            1 Ammo                      21   Lonoke, AR              7/15/1997   ADDL-BLDG 504 AWNING                                    0                 0               0   USD
1000229            0 Ammo                      21   Lonoke, AR              12/1/1993   LEAD PAD STORAGE BUILDING 510                           0                 0               0   USD
1000229            1 Ammo                      21   Lonoke, AR              12/1/1993   CONCRETE PAD-LEAD STORAGE                               0                 0               0   USD
1000230            1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST - BLDG #600 110572                            0                 0               0   USD
1000230            2 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-LAB BLDG #600 120479                               0                 0               0   USD
1000231            1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST - BLDG #601 110572                            0                 0               0   USD
1000231            2 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-PARTITION/FLOOR #601 120479                        0                 0               0   USD
1000234            0 Ammo                      21   Lonoke, AR              12/1/1993   POLYMER STORAGE BLDG #606 120479                        0                 0               0   USD
1000237            0 Ammo                      21   Lonoke, AR              12/1/1993   WAREHOUSE SCALE HOUSE 507                               0                 0               0   USD
1000238            0 Ammo                      21   Lonoke, AR              12/1/1993   HVAC RMI                                                0                 0               0   USD
1000239            1 Ammo                      21   Lonoke, AR            10/15/1994    ADDL-MISCL BLD #610 2901                                0                 0               0   USD
1000241            0 Ammo                      21   Lonoke, AR              12/1/1993   R&D LAB BUILDING #612 144 SQ FT                         0                 0               0   USD
1000241            1 Ammo                      21   Lonoke, AR            10/15/1994    ADDL-CONCRETE WALLS #612 2901                           0                 0               0   USD
1000242            0 Ammo                      21   Lonoke, AR              12/1/1993   R&D LAB BUILDING #613 144 SQ FT                         0                 0               0   USD
1000243            5 Ammo                      21   Lonoke, AR              12/1/1993   ADMIN & CF MFG BLDG-ADDITIONAL COST                     0                 0               0   USD
1000243            6 Ammo                      21   Lonoke, AR              12/1/1993   WATER LINE-SS REDUCING STA TO S'FOAM MO                 0                 0               0   USD
1000243            7 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L POWER WIRING-C.F.                                 0                 0               0   USD
1000243           16 Ammo                      21   Lonoke, AR              8/15/1996   ADDL - CF PACK FENCE PANELS                             0                 0               0   USD
1000243           18 Ammo                      21   Lonoke, AR            12/15/1996    ADDL - 8 GA INDUSTRIAL OFFICES                          0                 0               0   USD
1000243           19 Ammo                      21   Lonoke, AR              1/15/1997   ADDL-CF LEAD DOCK DOK-LOC                               0                 0               0   USD
1000243           20 Ammo                      21   Lonoke, AR            12/15/1997    CF PRIMING DOCK COVERING                                0                 0               0   USD
1000243           22 Ammo                      21   Lonoke, AR            11/15/2000    CF LOADING DOORS                                        0                 0               0   USD
1000243           39 Ammo                      21   Lonoke, AR              3/28/2014   RPL BUSS DUCTS ADD'L COST 101871                        0                 0               0   USD




                               Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                               Desc
                                               Exhibit Ex. A - Vista Outdoor Inc. Page 201 of 435
Asset   Subnumber    Segment   Business Area        Location - v2   Capitalized on      Description                                   Acquis.val.        Accum.dep.       Book val.       Currency
1000244            0 Ammo                      21   Lonoke, AR              12/1/1993   ADDITIONAL COST OF BUILDING SHOT SHELL                      0                 0               0   USD
1000244            3 Ammo                      21   Lonoke, AR              6/15/1994   ADDL-STEAM UNIT HEATER-SS DOCK 2223                         0                 0               0   USD
1000244            9 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST-SS FIRE PROTECTION                               0                 0               0   USD
1000244           10 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST-DOORS-ELECTRIC SHOP                              0                 0               0   USD
1000244           13 Ammo                      21   Lonoke, AR              12/1/1993   MAINT. WORK AREA BLK WALL 120195 120066U                    0                 0               0   USD
1000244           16 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-RLC SPARE PTS CRIB 120321                         0                 0               0   USD
1000244           17 Ammo                      21   Lonoke, AR              9/15/1995   ADDL - SS BLDG #473 FLOOR                                   0                 0               0   USD
1000244           20 Ammo                      21   Lonoke, AR              2/15/1998   ADD'L SPRINKLER SYSTEM                                      0                 0               0   USD
1000244           22 Ammo                      21   Lonoke, AR              4/15/1999   ADD'L SS AREA FLOORING                                      0                 0               0   USD
1000244           26 Ammo                      21   Lonoke, AR            12/15/2003    ADD'L OFFICE - MAINTENANCE                                  0                 0               0   USD
1000244           30 Ammo                      21   Lonoke, AR            12/15/2005    ADD'L ELECTRIC ENG OFFICE                                   0                 0               0   USD
1000244           37 Ammo                      21   Lonoke, AR              5/15/2009   MAINTENANCE OVERHEAD DOOR 101520                            0                 0               0   USD
1000245            0 Ammo                      21   Lonoke, AR              12/1/1993   PRIMER SHIPPING SHED 701                                    0                 0               0   USD
1000245            1 Ammo                      21   Lonoke, AR              3/15/2005   ADD'L HR MANAGERS OFFICE                                    0                 0               0   USD
1000246            0 Ammo                      21   Lonoke, AR              12/1/1993   PRIMER CONDITIONING AND STORAGE MAGAZIN 702                 0                 0               0   USD
1000246            1 Ammo                      21   Lonoke, AR              12/1/1993   RADIATION HEAT FOR BLDG. 702                                0                 0               0   USD
1000247            0 Ammo                      21   Lonoke, AR              12/1/1993   PRIMER CONDITIONING AND STORAGE MAGAZIN 703                 0                 0               0   USD
1000247            1 Ammo                      21   Lonoke, AR              12/1/1993   RADIATION HEAT FOR BLDG. 703                                0                 0               0   USD
1000248            0 Ammo                      21   Lonoke, AR              12/1/1993   PRIMER CONDITIONING AND STORAGE MAGAZIN 704                 0                 0               0   USD
1000249            0 Ammo                      21   Lonoke, AR              12/1/1993   PRIMER CONDITIONING AND STORAGE MAGAZIN 705                 0                 0               0   USD
1000249            1 Ammo                      21   Lonoke, AR              12/1/1993   RADIATION HEAT FOR BLDG. 705                                0                 0               0   USD
1000250            0 Ammo                      21   Lonoke, AR              12/1/1993   TNR STORAGE MAGAZINE NUMBER 1 - 706                         0                 0               0   USD
1000250            1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-#706 CONDUCTIVE FLOOR 120036                           0                 0               0   USD
1000251            0 Ammo                      21   Lonoke, AR              12/1/1993   TNR STORAGE MAGAZINE NUMBER 2 - 707                         0                 0               0   USD
1000252            1 Ammo                      21   Lonoke, AR              12/1/1993   STEAM HEATER SYSTEM-PRIMER INSP. BLDG.                      0                 0               0   USD
1000252            3 Ammo                      21   Lonoke, AR              12/1/1993   ADDL. COST-BLDG 709 OFFICE 120319   U                       0                 0               0   USD
1000252            5 Ammo                      21   Lonoke, AR              8/14/1995   ADDL-PRIMER BLDG PARTITION & SHELF                          0                 0               0   USD
1000252            8 Ammo                      21   Lonoke, AR              5/15/1998   PRIMER HVAC - INSULATION                                    0                 0               0   USD
1000252            9 Ammo                      21   Lonoke, AR            10/15/2004    ADD'L PR BUILDING 709 AWNING                                0                 0               0   USD
1000252           12 Ammo                      21   Lonoke, AR              4/15/2007   COATING PR WASH AREA FLOOR                                  0                 0               0   USD
1000253            0 Ammo                      21   Lonoke, AR              12/1/1993   SODA ASH STORAGE BUILDING 710                               0                 0               0   USD
1000254            1 Ammo                      21   Lonoke, AR              12/1/1993   GUARD RAIL NITRATION                                        0                 0               0   USD
1000255            1 Ammo                      21   Lonoke, AR              12/1/1993   STORAGE BLDG POLNOL 15'X15'                                 0                 0               0   USD
1000261            0 Ammo                      21   Lonoke, AR              12/1/1993   WET MIX MAGAZINE NUMBER 1 #718                              0                 0               0   USD
1000263            0 Ammo                      21   Lonoke, AR              12/1/1993   WET MIX CONTROL HOUSE 720                                   0                 0               0   USD
1000263            1 Ammo                      21   Lonoke, AR              5/15/2004   CONDUCTIVE FLOOR-BLDG 720                                   0                 0               0   USD
1000263            2 Ammo                      21   Lonoke, AR              4/15/2008   ADD'L INSULATION BLDG 720                                   0                 0               0   USD
1000266            0 Ammo                      21   Lonoke, AR              12/1/1993   WET MIX MACHINE HOUSE NUMBER 3 - 724                        0                 0               0   USD
1000267            0 Ammo                      21   Lonoke, AR              12/1/1993   POLNOL STORAGE MAGAZINE NUMBER 1- 725                       0                 0               0   USD
1000268            0 Ammo                      21   Lonoke, AR              12/1/1993   POLNOL STORAGE MAGAZINE NUMBER 2 - 726                      0                 0               0   USD
1000271            0 Ammo                      21   Lonoke, AR              12/1/1993   POWDER CAN STORAGE BUILDING 803                             0                 0               0   USD
1000272            1 Ammo                      21   Lonoke, AR              12/1/1993   HEAT & INSULATION                                           0                 0               0   USD
1000273            0 Ammo                      21   Lonoke, AR              12/1/1993   POWDER PRE-POUR STORAGE BUILDING 805                        0                 0               0   USD
1000275            0 Ammo                      21   Lonoke, AR              12/1/1993   POWDER STORAGE MAGAZINE NUMBER 1- 807                       0                 0               0   USD
1000276            0 Ammo                      21   Lonoke, AR              12/1/1993   POWDER STORAGE MAGAZINE NUMBER 2 - 808                      0                 0               0   USD
1000277            0 Ammo                      21   Lonoke, AR              12/1/1993   POWDER STORAGE MAGAZINE NUMBER 3 - 809                      0                 0               0   USD
1000278            0 Ammo                      21   Lonoke, AR              12/1/1993   POWDER STORAGE MAGAZINE NUMBER 4- 810                       0                 0               0   USD
1000279            0 Ammo                      21   Lonoke, AR              12/1/1993   POWDER STORAGE MAGAZINE NUMBER 5 - 811                      0                 0               0   USD
1000280            0 Ammo                      21   Lonoke, AR              12/1/1993   POWDER STORAGE MAGAZINE NUMBER 6 - 812                      0                 0               0   USD
1000282            0 Ammo                      21   Lonoke, AR              12/1/1993   POWDER HEATER BLDG - 814                                    0                 0               0   USD




                               Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                   Desc
                                               Exhibit Ex. A - Vista Outdoor Inc. Page 202 of 435
Asset   Subnumber    Segment   Business Area        Location - v2   Capitalized on      Description                                          Acquis.val.        Accum.dep.       Book val.       Currency
1000283            1 Ammo                      21   Lonoke, AR              8/15/1994   ADDL-ENLGE RF WOMEN'S RESTROOM 2246                                0                 0               0   USD
1000283            6 Ammo                      21   Lonoke, AR            12/15/1996    ADDL - RF DOCK GUARD RAIL                                          0                 0               0   USD
1000283           11 Ammo                      21   Lonoke, AR              7/15/2008   ADD'L LIGHTING RF LOADING                                          0                 0               0   USD
1000288            2 Ammo                      21   Lonoke, AR              2/15/2000   PRIMER WAREHOUSE DRAINAGE 100711                                   0                 0               0   USD
1000289            0 Ammo                      21   Lonoke, AR              12/1/1993   BUILDING #740 120358                                               0                 0               0   USD
1000290            0 Ammo                      21   Lonoke, AR              12/1/1993   BUILDING #741       120358                                         0                 0               0   USD
1000291            0 Ammo                      21   Lonoke, AR              12/1/1993   BUILDING #742         120358                                       0                 0               0   USD
1000292            0 Ammo                      21   Lonoke, AR              12/1/1993   BUILDING #743         120358                                       0                 0               0   USD
1000325            0 Ammo                      21   Lonoke, AR              6/14/1995   ADDL - ADMIN & CF BLDG - QUALITY MANAGER OFFICE                    0                 0               0   USD
1000326            0 Ammo                      21   Lonoke, AR              6/14/1995   ADDL - SS BUILDING - GUARDRAILS                                    0                 0               0   USD
1000345            0 Ammo                      21   Lonoke, AR              8/14/1995   BLDG 711 EXHAUST SYSTEM                                            0                 0               0   USD
1000378            0 Ammo                      21   Lonoke, AR              3/15/1996   NITRATION BLDG EQUIPMENT, REPLACE                                  0                 0               0   USD
1000440            0 Ammo                      21   Lonoke, AR            12/15/1997    PRODUCT SERVICE - HVAC                                             0                 0               0   USD
1000441            0 Ammo                      21   Lonoke, AR            12/15/1997    PRODUCT SERVICE - SPRINKLER                                        0                 0               0   USD
1000442            1 Ammo                      21   Lonoke, AR            10/15/1998    SS SYNCHRONIZED CLOCKS                                             0                 0               0   USD
1000456            0 Ammo                      21   Lonoke, AR              8/15/1998   MAINTENANCE WIRE STORAGE AREA                                      0                 0               0   USD
1000457            1 Ammo                      21   Lonoke, AR            10/15/2009    ADD'L BLDG #723 CONDUCTIVE FLOOR 101571                            0                 0               0   USD
1000460            0 Ammo                      21   Lonoke, AR              3/15/1999   RF LOAD DOCK DRAIN                                                 0                 0               0   USD
1000463            0 Ammo                      21   Lonoke, AR              9/15/1999   CHEM LAB OFFICE 100648                                             0                 0               0   USD
1000464            0 Ammo                      21   Lonoke, AR              9/15/1999   TOOL INSPECTION OFFICE 100648                                      0                 0               0   USD
1000467            1 Ammo                      21   Lonoke, AR              2/15/2003   ADD'L LIGHTNING PROTECTION                                         0                 0               0   USD
1000575            2 Ammo                      21   Lonoke, AR            12/15/2010    ADD'L FILTER PRESS BLDG 738 101601                                 0                 0               0   USD
1000581            0 Ammo                      21   Lonoke, AR              9/15/2011   GUN CLUB PAVILION 101727                                           0                 0               0   USD
1000598            2 Ammo                      21   Lonoke, AR              3/16/2018   L2 Building #1000 Addt'l - Retainage Release101832                 0                 0               0   USD
1000607            0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Dock Bumpers                                                    0                 0               0   USD
1000610            0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Stored Pressure Water Extinguisher                              0                 0               0   USD
1000611            0 Ammo                      21   Lonoke, AR              7/21/2014   L2 5 Lb Abc Portable Fire Extinguisher                             0                 0               0   USD
1000613            0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Surface Mount Cabinet With White Finish                         0                 0               0   USD
1000614            0 Ammo                      21   Lonoke, AR              7/21/2014   L2 20 Lb Co2 Portable Fire Extinguisher                            0                 0               0   USD
1000615            0 Ammo                      21   Lonoke, AR              7/21/2014   L2 10 #240 2.5 Gal Press Water With Wall Bracket                   0                 0               0   USD
1000624            0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Hollow Metal Base                                               0                 0               0   USD
1000626            0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Hollow Metal Alt                                                0                 0               0   USD
1000690            0 Ammo                      21   Lonoke, AR               6/1/2017   Rebuild Shop Lighting Relocate/Install 102022                      0                 0               0   USD
2000069            1 Ammo                      21   Lonoke, AR              12/1/1993   MODIFY PLANT ROAD CURVE 120282              U                      0                 0               0   USD
2000069            3 Ammo                      21   Lonoke, AR              12/1/1993   P'H-NEW STORAGE 124/8000/120483                                    0                 0               0   USD
2000072            0 Ammo                      21   Lonoke, AR              12/1/1993   ROAD 285SY CONCRETE                                                0                 0               0   USD
2000073            0 Ammo                      21   Lonoke, AR              12/1/1993   WALKWAY 30088SF ASPHALTIC CONCRETE                                 0                 0               0   USD
2000074            0 Ammo                      21   Lonoke, AR              12/1/1993   PLT ENTRANCE WALK 300' 120516                                      0                 0               0   USD
2000075            0 Ammo                      21   Lonoke, AR              12/1/1993   WALK 4788SF CONCRETE 6'                                            0                 0               0   USD
2000077            0 Ammo                      21   Lonoke, AR              12/1/1993   PRIMER MFG PARKING LOT 4663SY BITUMASTI                            0                 0               0   USD
2000077            1 Ammo                      21   Lonoke, AR              9/15/1997   ADDL - REBUILD PM PARKING                                          0                 0               0   USD
2000078            0 Ammo                      21   Lonoke, AR              12/1/1993   LEAD STORAGE PAD REIN. CONCRETE 100X65                             0                 0               0   USD
2000079            0 Ammo                      21   Lonoke, AR              12/1/1993   GRAVEL LAYDOWN AREA AT INCINERATOR 826S                            0                 0               0   USD
2000082            0 Ammo                      21   Lonoke, AR              12/1/1993   EARTHEN BARRICADE 1745.3CY                                         0                 0               0   USD
2000083            0 Ammo                      21   Lonoke, AR              12/1/1993   EARTHEN BARRICADE 1745.3CY                                         0                 0               0   USD
2000084            0 Ammo                      21   Lonoke, AR              12/1/1993   EARTHEN BARRICADE 1745.3CY                                         0                 0               0   USD
2000085            0 Ammo                      21   Lonoke, AR              12/1/1993   EARTHEN BARRICADE 1745.3CY                                         0                 0               0   USD
2000086            0 Ammo                      21   Lonoke, AR              12/1/1993   EARTHEN BARRICADE 1745.3CY                                         0                 0               0   USD
2000087            0 Ammo                      21   Lonoke, AR              12/1/1993   EARTHEN BARRICADE 1745.3CY                                         0                 0               0   USD
2000088            0 Ammo                      21   Lonoke, AR              12/1/1993   EARTHEN BARRICADE 2156CY                                           0                 0               0   USD




                               Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                          Desc
                                               Exhibit Ex. A - Vista Outdoor Inc. Page 203 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                          Acquis.val.        Accum.dep.       Book val.       Currency
2000089           0 Ammo                      21   Lonoke, AR              12/1/1993   EARTHEN BARRICADE 2889.3CY                                         0                 0               0   USD
2000090           0 Ammo                      21   Lonoke, AR              12/1/1993   EARTHEN BARRICADE 946CY                                            0                 0               0   USD
2000091           0 Ammo                      21   Lonoke, AR              12/1/1993   EARTHEN BARRICADE 2192.7CY                                         0                 0               0   USD
2000092           0 Ammo                      21   Lonoke, AR              12/1/1993   EARTHEN BARRICADE 2610.7CY                                         0                 0               0   USD
2000093           0 Ammo                      21   Lonoke, AR              12/1/1993   EARTHEN BARRICADE 2016.7CY                                         0                 0               0   USD
2000094           0 Ammo                      21   Lonoke, AR              12/1/1993   EARTHEN BARRICADE 2016.7CY                                         0                 0               0   USD
2000095           0 Ammo                      21   Lonoke, AR              12/1/1993   EARTHEN BARRICADE 1472CY                                           0                 0               0   USD
2000096           0 Ammo                      21   Lonoke, AR              12/1/1993   EARTHEN BARRICADE 1472CY                                           0                 0               0   USD
2000097           0 Ammo                      21   Lonoke, AR              12/1/1993   EARTHEN BARRICADE 2618CY                                           0                 0               0   USD
2000098           0 Ammo                      21   Lonoke, AR              12/1/1993   EARTHEN BARRICADE 2618CY                                           0                 0               0   USD
2000100           0 Ammo                      21   Lonoke, AR              12/1/1993   CONCRETE SLAB 42 X 50 FT                                           0                 0               0   USD
2000100           2 Ammo                      21   Lonoke, AR              12/1/1993   ROOF SS LEAD PAD 50'X60'X9' 120052                                 0                 0               0   USD
2000101           0 Ammo                      21   Lonoke, AR              12/1/1993   RETAINING WALL - BITRATION BLD.                                    0                 0               0   USD
2000103           0 Ammo                      21   Lonoke, AR              12/1/1993   WALKWAY 222 S.Y.                                                   0                 0               0   USD
2000105           0 Ammo                      21   Lonoke, AR              12/1/1993   SECURITY FENCE MAIN PARKING LOT                                    0                 0               0   USD
2000107           0 Ammo                      21   Lonoke, AR              12/1/1993   EARTHEN BARRICADE 230X40X10 T'SITE                                 0                 0               0   USD
2000108           0 Ammo                      21   Lonoke, AR              12/1/1993   CATCH BASIN POWDER POUR BLDG 804                                   0                 0               0   USD
2000109           0 Ammo                      21   Lonoke, AR              12/1/1993   TRUCK TRAILER PARKING LOT 400 SY. PWD P                            0                 0               0   USD
2000110           0 Ammo                      21   Lonoke, AR              12/1/1993   OUTDOOR SAFETY SIGN                                                0                 0               0   USD
2000111           0 Ammo                      21   Lonoke, AR              12/1/1993   SIDEWALK-OFFICE TRAILER                                            0                 0               0   USD
2000112           0 Ammo                      21   Lonoke, AR              12/1/1993   ROADWAY-CLEANING PAD                                               0                 0               0   USD
2000113           0 Ammo                      21   Lonoke, AR              12/1/1993   WALKWAY LIGHTING                    U                              0                 0               0   USD
2000115           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-MIX BLD PARK LOT 110076                                       0                 0               0   USD
2000118           0 Ammo                      21   Lonoke, AR              12/1/1993   SIDEWALKS - WST TREATMENT 110572                                   0                 0               0   USD
2000119           0 Ammo                      21   Lonoke, AR              12/1/1993   ACCESS RD 100'X8' PM #737PT SOURCE WST TRT 110084                  0                 0               0   USD
2000120           0 Ammo                      21   Lonoke, AR              12/1/1993   LAB COMPLEX PARKING LOT 50'X30'                                    0                 0               0   USD
2000121           0 Ammo                      21   Lonoke, AR              12/1/1993   LAB COMPLEX SIDEWALKS 650'                                         0                 0               0   USD
2000122           0 Ammo                      21   Lonoke, AR              12/1/1993   LAB CHAIN LINK FENCE - 1045'X8'                                    0                 0               0   USD
2000124           0 Ammo                      21   Lonoke, AR              12/1/1993   ASPHALT ROAD-SILO AREA 6000SF 120068                               0                 0               0   USD
2000124           1 Ammo                      21   Lonoke, AR              9/15/1997   ADDL - REBUILD SILO ROAD                                           0                 0               0   USD
2000125           0 Ammo                      21   Lonoke, AR              12/1/1993   LEAD PAD/ROOF CF 40'X50'X6" 120052                                 0                 0               0   USD
2000126           0 Ammo                      21   Lonoke, AR              12/1/1993   STEAM CLEAN PAD 20'X20'/3-SIDE 2' 2100                             0                 0               0   USD
2000177           0 Ammo                      21   Lonoke, AR              1/15/2010   CONCRETE DRIVE BLDG 718 101570                                     0                 0               0   USD
2000181           0 Ammo                      21   Lonoke, AR              5/15/2010   BLDG 607 GRAVEL ROAD 101580                                        0                 0               0   USD
2000193           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Purchase 60Ft Of Culvert (Parking Lot)                          0                 0               0   USD
2000194           0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Provide Dozer & Operator For Sitework                           0                 0               0   USD
3002537           0 Ammo                      21   Lonoke, AR              12/1/1993   LIFT EQUIPMENT-VACUUM HOIST                                        0                 0               0   USD
3002538           0 Ammo                      21   Lonoke, AR              12/1/1993   STRETCH WRAP "SIDEWINDER"                                          0                 0               0   USD
3002541           0 Ammo                      21   Lonoke, AR              12/1/1993   BARCODE LASER SCANNER-RMI 120520                                   0                 0               0   USD
3002552           0 Ammo                      21   Lonoke, AR              12/1/1993   YALE WALKER STACKER 4000LB 120524 - #29                            0                 0               0   USD
3002557           0 Ammo                      21   Lonoke, AR              12/1/1993   Racks, Storage 1881ft finished mat- SS green racks                 0                 0               0   USD
3002561           0 Ammo                      21   Lonoke, AR              12/1/1993   ROTARY FUR BURNER & BLOWER ASSB                                    0                 0               0   USD
3002561           1 Ammo                      21   Lonoke, AR              3/15/1995   ADDL-MODIFY FOR RF SCRAP 2258                                      0                 0               0   USD
3002561           4 Ammo                      21   Lonoke, AR              9/15/1999   REB ROTARY FURNACE 100669                                          0                 0               0   USD
3002561           5 Ammo                      21   Lonoke, AR              5/15/2000   ADD'L EMISSION CONTROLS                                            0                 0               0   USD
3002562           0 Ammo                      21   Lonoke, AR              12/1/1993   POT FURNACE SCRAP BURNING                                          0                 0               0   USD
3002562           1 Ammo                      21   Lonoke, AR              3/15/2001   BURNING POT FURNACE CONTROLS                                       0                 0               0   USD
3002563           0 Ammo                      21   Lonoke, AR              12/1/1993   POT FURNACE SCRAP BURNING                                          0                 0               0   USD
3002563           1 Ammo                      21   Lonoke, AR            12/15/2001    FURNACE CONTROLS                                                   0                 0               0   USD
3002564           0 Ammo                      21   Lonoke, AR              12/1/1993   PAI FIRE HOSE & BOX                                                0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                          Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 204 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                          Acquis.val.        Accum.dep.       Book val.       Currency
3002566           0 Ammo                      21   Lonoke, AR              12/1/1993   LOADING HOPPER                                                     0                 0               0   USD
3002576           0 Ammo                      21   Lonoke, AR              12/1/1993   TRANE HVAC UNIT                                                    0                 0               0   USD
3002576           1 Ammo                      21   Lonoke, AR              12/1/1993   MODIFY HVAC & EXHAUST SYS 120526                                   0                 0               0   USD
3002590           1 Ammo                      21   Lonoke, AR              12/1/1993    ADD'L COST EBT EQUIPMENT C.F. ITEMS                               0                 0               0   USD
3002590           2 Ammo                      21   Lonoke, AR            12/15/2005    ADD'L BALLISTICS CALIBRATION UNIT 101221                           0                 0               0   USD
3002591           0 Ammo                      21   Lonoke, AR              12/1/1993    DROP TEST MACHINE                                                 0                 0               0   USD
3002592           0 Ammo                      21   Lonoke, AR              12/1/1993   OEHLER 82 TEST SYST-ADDL COST (ILION                               0                 0               0   USD
3002593           0 Ammo                      21   Lonoke, AR              12/1/1993   OEHLER 82 TEST SYSTEM WITH PC                T                     0                 0               0   USD
3002597           0 Ammo                      21   Lonoke, AR              12/1/1993    CENTER TABLE AND SERVICES                                         0                 0               0   USD
3002598           0 Ammo                      21   Lonoke, AR              12/1/1993    CENTER TABLE AND SERVICES                                         0                 0               0   USD
3002608           0 Ammo                      21   Lonoke, AR              12/1/1993   Scale, Howe Outside truck 10 ton                                   0                 0               0   USD
3002610           0 Ammo                      21   Lonoke, AR              12/1/1993   Air curtains for Warehouse-Miniveil                                0                 0               0   USD
3002611           0 Ammo                      21   Lonoke, AR              12/1/1993   Air curtains for Warehouse-Miniveil                                0                 0               0   USD
3002612           0 Ammo                      21   Lonoke, AR              12/1/1993   Elevator, SS Lead/Wad Elevator-Courion- #5                         0                 0               0   USD
3002613           0 Ammo                      21   Lonoke, AR              12/1/1993    SURFACE GRINDER                                                   0                 0               0   USD
3002614           0 Ammo                      21   Lonoke, AR              12/1/1993   WALKER STACKER - #24                                               0                 0               0   USD
3002618           0 Ammo                      21   Lonoke, AR              12/1/1993   Racks, 40 ft monorail w storage rack central store                 0                 0               0   USD
3002619           0 Ammo                      21   Lonoke, AR              12/1/1993   Racks, Raw material storage central stores                         0                 0               0   USD
3002624           0 Ammo                      21   Lonoke, AR              12/1/1993    RADIAL DRILL PRESS                                                0                 0               0   USD
3002626           0 Ammo                      21   Lonoke, AR              12/1/1993   SURFACE GRINDER BROWN & SHARP-#618                                 0                 0               0   USD
3002626           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST SURFACE GRINDER 52-12516                                 0                 0               0   USD
3002627           0 Ammo                      21   Lonoke, AR              12/1/1993    SURFACE GINDER BROWN & SHARPE #612                                0                 0               0   USD
3002628           0 Ammo                      21   Lonoke, AR              12/1/1993   TAFT PIERCE GRINDER SS CON                                         0                 0               0   USD
3002629           0 Ammo                      21   Lonoke, AR              12/1/1993    DO-ALL SAW                                                        0                 0               0   USD
3002631           0 Ammo                      21   Lonoke, AR              12/1/1993    BRIDGEPORT MILLING MACHINE                                        0                 0               0   USD
3002631           1 Ammo                      21   Lonoke, AR            11/15/2006    ADD'L MILLING MCH                                                  0                 0               0   USD
3002632           0 Ammo                      21   Lonoke, AR              12/1/1993    BRIDGEPORT MILLING MACHINE                                        0                 0               0   USD
3002632           1 Ammo                      21   Lonoke, AR            11/15/2006    ADD'L MILLING MCH                                                  0                 0               0   USD
3002633           0 Ammo                      21   Lonoke, AR              12/1/1993    MILLING MACHINE                                                   0                 0               0   USD
3002633           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L REBUILD HEAD                                                 0                 0               0   USD
3002634           0 Ammo                      21   Lonoke, AR              12/1/1993    BRIDGEPORT MILLING MACHINE S N 86520 2                            0                 0               0   USD
3002634           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L REBUILD HEAD                                                 0                 0               0   USD
3002635           0 Ammo                      21   Lonoke, AR              12/1/1993    BPT MILLING MACHINE                                               0                 0               0   USD
3002635           1 Ammo                      21   Lonoke, AR            12/15/1999    ADD'L REB MILLING MACHINE                                          0                 0               0   USD
3002636           0 Ammo                      21   Lonoke, AR              12/1/1993    BPT MILLING MACHINE                                               0                 0               0   USD
3002636           1 Ammo                      21   Lonoke, AR              8/15/1997   ADDL-REBUILD HEAD                                                  0                 0               0   USD
3002641           0 Ammo                      21   Lonoke, AR              12/1/1993   MILLING MACHINE W/DIGITAL READOUT                                  0                 0               0   USD
3002644           0 Ammo                      21   Lonoke, AR              12/1/1993    LEBLOND 14"0LATHE #1811               W                           0                 0               0   USD
3002644           1 Ammo                      21   Lonoke, AR            10/15/2007    ADD'L MAINTENANCE LATHE                                            0                 0               0   USD
3002649           0 Ammo                      21   Lonoke, AR              12/1/1993    HARDINGE FLOOR LATHE                                              0                 0               0   USD
3002650           0 Ammo                      21   Lonoke, AR              12/1/1993    HARDINGE LATHE                                                    0                 0               0   USD
3002652           0 Ammo                      21   Lonoke, AR              12/1/1993    BROWN & SHARP SURFACE GRINDER                                     0                 0               0   USD
3002654           0 Ammo                      21   Lonoke, AR              12/1/1993   ELEC-DRAULIC PRESS 150 TON                                         0                 0               0   USD
3002659           0 Ammo                      21   Lonoke, AR              12/1/1993    BROWN & SHARP GRINDER                                             0                 0               0   USD
3002661           0 Ammo                      21   Lonoke, AR              12/1/1993   INTERNAL GRINDER PARKER MAJESTIC #1                                0                 0               0   USD
3002677           0 Ammo                      21   Lonoke, AR              12/1/1993   SURFACE GRINDER B&S #618                                           0                 0               0   USD
3002679           0 Ammo                      21   Lonoke, AR              12/1/1993   HAMMOND WET CARBIDE TOOL GRINDER                                   0                 0               0   USD
3002680           0 Ammo                      21   Lonoke, AR              12/1/1993    36 IN BAND SAW                                                    0                 0               0   USD
3002681           0 Ammo                      21   Lonoke, AR              12/1/1993    16 IN PULL SAW W TABLE                                            0                 0               0   USD
3002682           0 Ammo                      21   Lonoke, AR              12/1/1993    16 IN TABLE SAW                                                   0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                          Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 205 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                Acquis.val.        Accum.dep.       Book val.       Currency
3002683           0 Ammo                      21   Lonoke, AR              12/1/1993    CONTOUR BAND SAWING MACHINE                             0                 0               0   USD
3002684           0 Ammo                      21   Lonoke, AR              12/1/1993    HAMMOND 6 IN ABRASIVE BELT GRINDER                      0                 0               0   USD
3002685           0 Ammo                      21   Lonoke, AR              12/1/1993    BRIDGEPORT MILLER & ACCESSORIES                         0                 0               0   USD
3002687           0 Ammo                      21   Lonoke, AR              12/1/1993    BRIDGEPORT MILLING MACHINE S N 86985 2                  0                 0               0   USD
3002693           0 Ammo                      21   Lonoke, AR              12/1/1993    PRATT & WHITNEY STANDARD MEASURING MACH                 0                 0               0   USD
3002695           0 Ammo                      21   Lonoke, AR              12/1/1993    SUNNEN HONER                                            0                 0               0   USD
3002696           0 Ammo                      21   Lonoke, AR              12/1/1993    HIGH SPEED LATHE RIVETT MODEL 70                        0                 0               0   USD
3002697           0 Ammo                      21   Lonoke, AR              12/1/1993    LATHE COLCHESTER S#5-0014-08734                         0                 0               0   USD
3002699           0 Ammo                      21   Lonoke, AR              12/1/1993   IRONWORKER MODEL 55-24 MAINT         T                   0                 0               0   USD
3002700           0 Ammo                      21   Lonoke, AR              12/1/1993   BENDING BRAKE MOD BPO-612-6        T                     0                 0               0   USD
3002704           0 Ammo                      21   Lonoke, AR              12/1/1993    TOOLMAKERS MICROSCOPE 605-021385                        0                 0               0   USD
3002707           0 Ammo                      21   Lonoke, AR              12/1/1993   HAND ROLL BENDER MODEL 4-48                              0                 0               0   USD
3002709           0 Ammo                      21   Lonoke, AR              12/1/1993   PORTABLE PROPANE WELDER 120376                           0                 0               0   USD
3002712           0 Ammo                      21   Lonoke, AR              12/1/1993   500KW ELECT STANDBY GENERATING SYSTEM                    0                 0               0   USD
3002713           0 Ammo                      21   Lonoke, AR              12/1/1993    2500 GPM FIRE PUMP - DIESEL                             0                 0               0   USD
3002714           0 Ammo                      21   Lonoke, AR              12/1/1993    2500 GPM FIRE PUMP - ELECTRIC                           0                 0               0   USD
3002715           0 Ammo                      21   Lonoke, AR              12/1/1993    2500 GPM FIRE PUMP - DIESEL                             0                 0               0   USD
3002716           0 Ammo                      21   Lonoke, AR              12/1/1993    DIESEL ENGINE FIRE PUMP M#NT-380-IF                     0                 0               0   USD
3002717           0 Ammo                      21   Lonoke, AR              12/1/1993    DIESEL ENGINE FIRE PUMP M#NT-380-IF                     0                 0               0   USD
3002718           0 Ammo                      21   Lonoke, AR              12/1/1993    MOTOR CONTROL PANEL MODEL LX 1023                       0                 0               0   USD
3002719           0 Ammo                      21   Lonoke, AR              12/1/1993    WELL PUMPS-VAR. FRG. CONTROLS                           0                 0               0   USD
3002720           0 Ammo                      21   Lonoke, AR              12/1/1993    PACKAGE BOILER AND 20 HP MOTOR                          0                 0               0   USD
3002720           1 Ammo                      21   Lonoke, AR              12/1/1993    CONVERSION UNIT FOR CLEAVER BROOK BOILE                 0                 0               0   USD
3002720           2 Ammo                      21   Lonoke, AR              8/15/2003   ADD'L BOILER BLOWDOWN SYS                                0                 0               0   USD
3002721           0 Ammo                      21   Lonoke, AR              12/1/1993    PACKAGE BOILER AND 20 HP MOTOR                          0                 0               0   USD
3002721           1 Ammo                      21   Lonoke, AR              12/1/1993    CONVERSION UNIT FOR CLEAVER BROOKS BOIL                 0                 0               0   USD
3002721           2 Ammo                      21   Lonoke, AR            10/15/2004    BOILER AUTO BLOWDOWN DEVICE                              0                 0               0   USD
3002722           0 Ammo                      21   Lonoke, AR              12/1/1993    AIR RECEIVER 48 INCH DIAMETER                           0                 0               0   USD
3002723           0 Ammo                      21   Lonoke, AR              12/1/1993    AIR RECEIVER MODEL 66 INCH DIAMETER                     0                 0               0   USD
3002724           0 Ammo                      21   Lonoke, AR              12/1/1993    AIR RECEIVER MODEL 66 INCH DIAMETER                     0                 0               0   USD
3002724           1 Ammo                      21   Lonoke, AR              12/1/1993   MOD AIR TANK               U                             0                 0               0   USD
3002725           0 Ammo                      21   Lonoke, AR              12/1/1993    750000 GAL WATER STORAGE TANK W PAD                     0                 0               0   USD
3002725           2 Ammo                      21   Lonoke, AR              9/15/1998   ADD'L ROOF INT COATING                                   0                 0               0   USD
3002726           0 Ammo                      21   Lonoke, AR              12/1/1993    750000 GAL WATER STORAGE TANK W PAD                     0                 0               0   USD
3002727           0 Ammo                      21   Lonoke, AR              12/1/1993    BLOWDOWN TANK                                           0                 0               0   USD
3002728           0 Ammo                      21   Lonoke, AR              12/1/1993    FUEL OIL STORAGE TANK                                   0                 0               0   USD
3002728           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD-FUEL OIL TANK CONTAINMENT                            0                 0               0   USD
3002729           0 Ammo                      21   Lonoke, AR              12/1/1993    FUEL OIL STORAGE TANK                                   0                 0               0   USD
3002729           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD-FUEL OIL TANK CONTAINMENT                            0                 0               0   USD
3002730           0 Ammo                      21   Lonoke, AR              12/1/1993    WELL PUMP AND 60 HP MOTOR                               0                 0               0   USD
3002730           1 Ammo                      21   Lonoke, AR              2/15/2005   ADD'L REBUILD PUMP/MOTOR                                 0                 0               0   USD
3002731           0 Ammo                      21   Lonoke, AR              12/1/1993    WELL PUMP AND 60 HP MOTOR                               0                 0               0   USD
3002731           1 Ammo                      21   Lonoke, AR              6/14/1995   ADDL WELL PUMP SHAFT                                     0                 0               0   USD
3002732           0 Ammo                      21   Lonoke, AR              12/1/1993    BOILER FEED PUMP                                        0                 0               0   USD
3002732           1 Ammo                      21   Lonoke, AR              1/15/1997   ADDL-CONVERT BOILER WATER PUMP                           0                 0               0   USD
3002733           0 Ammo                      21   Lonoke, AR              12/1/1993    BOILER FEED PUMP AND 50 HP MOTOR                        0                 0               0   USD
3002734           0 Ammo                      21   Lonoke, AR              12/1/1993    DOMESTIC WATER PUMP AND 60 HP MOTOR                     0                 0               0   USD
3002735           0 Ammo                      21   Lonoke, AR              12/1/1993    DOMESTIC WATER PUMP AND 60 HP MOTOR                     0                 0               0   USD
3002736           0 Ammo                      21   Lonoke, AR              12/1/1993   AIR COMPRESSOR MODEL 1021M4                              0                 0               0   USD
3002736           1 Ammo                      21   Lonoke, AR              12/1/1993   VIBRATORY MONITORING SYS 120348                          0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 206 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                       Acquis.val.        Accum.dep.       Book val.       Currency
3002736           2 Ammo                      21   Lonoke, AR              8/15/1997   ADDL-COOLER REPLACEMENT                                         0                 0               0   USD
3002736           3 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L AIR COMPRESSOR                                            0                 0               0   USD
3002737           0 Ammo                      21   Lonoke, AR              12/1/1993   AIR COMPRESSOR MODEL 1201MH                                     0                 0               0   USD
3002737           1 Ammo                      21   Lonoke, AR              12/1/1993   VIBRATORY MONITORING SYS 120348                                 0                 0               0   USD
3002737           2 Ammo                      21   Lonoke, AR            10/12/1995    ADDL - REBUILD AIR COMPRESSOR                                   0                 0               0   USD
3002737           3 Ammo                      21   Lonoke, AR            11/15/1997    ADDL - REBUILD AIR COMPRESSOR                                   0                 0               0   USD
3002739           0 Ammo                      21   Lonoke, AR              12/1/1993   AIR COMPRESSOR 110076                                           0                 0               0   USD
3002739           1 Ammo                      21   Lonoke, AR            12/15/2000    AIR COMPRESSOR MONITOR                                          0                 0               0   USD
3002741           0 Ammo                      21   Lonoke, AR              12/1/1993    WELL NUMBER 1                                                  0                 0               0   USD
3002741           1 Ammo                      21   Lonoke, AR              2/15/2005   EXTEND WELL #1 INTAKE                                           0                 0               0   USD
3002742           0 Ammo                      21   Lonoke, AR              12/1/1993    WELL NUMBER 2                                                  0                 0               0   USD
3002745           0 Ammo                      21   Lonoke, AR              12/1/1993   AIR DRYER HANKISON H-45 38-4F    T                              0                 0               0   USD
3002746           0 Ammo                      21   Lonoke, AR              12/1/1993   PNEUMATIC AIR DRYER MOD T750DHA4                                0                 0               0   USD
3002747           0 Ammo                      21   Lonoke, AR              12/1/1993   REFRIGERATED AIR DRYER 110076                                   0                 0               0   USD
3002748           0 Ammo                      21   Lonoke, AR              12/1/1993    250 HP 2300 Y MOTOR                                            0                 0               0   USD
3002749           0 Ammo                      21   Lonoke, AR              12/1/1993    450 HP 3600 RPM 4160 Y MOTOR                                   0                 0               0   USD
3002750           0 Ammo                      21   Lonoke, AR              12/1/1993    450 HP 3600 RPM 4160 V MOTOR                                   0                 0               0   USD
3002755           0 Ammo                      21   Lonoke, AR            12/15/1993    TIRE CHANGER HOFFMAN MOD F410 120070                            0                 0               0   USD
3002758           1 Ammo                      21   Lonoke, AR              12/1/1993    MOD ALARM SYSTEM                                               0                 0               0   USD
3002759           0 Ammo                      21   Lonoke, AR              12/1/1993   ISCO FLOWMETER W/PLOTTER MODEL 3210 OUTFALL 004                 0                 0               0   USD
3002760           0 Ammo                      21   Lonoke, AR              12/1/1993   ISCO SAMPLER MODEL 3710R AT OUTFALL 004                         0                 0               0   USD
3002761           0 Ammo                      21   Lonoke, AR              12/1/1993   AERATION LAG VALVE STA (FBV2971)                                0                 0               0   USD
3002762           0 Ammo                      21   Lonoke, AR              12/1/1993   PLATING GATE BOX (FBV2157)                                      0                 0               0   USD
3002763           0 Ammo                      21   Lonoke, AR              12/1/1993   PLAE WST LIFT STA (FBV14309)                                    0                 0               0   USD
3002764           0 Ammo                      21   Lonoke, AR              12/1/1993   MAIN PROCESS LIFT STA (FBV10788)                                0                 0               0   USD
3002765           0 Ammo                      21   Lonoke, AR              12/1/1993    SLUDGE PUMP PIT                                                0                 0               0   USD
3002766           0 Ammo                      21   Lonoke, AR              12/1/1993    SANITARY WASTE LIFT STATION                                    0                 0               0   USD
3002766           1 Ammo                      21   Lonoke, AR              5/15/1999   ENCLOSURE SANITARY LIFT STATION                                 0                 0               0   USD
3002767           0 Ammo                      21   Lonoke, AR              12/1/1993    PARK AREA LIFT STATION                                         0                 0               0   USD
3002768           0 Ammo                      21   Lonoke, AR              12/1/1993    SLUDGE LEVEL CONTROL SYSTEM                                    0                 0               0   USD
3002768           1 Ammo                      21   Lonoke, AR              9/15/2004   SLUDGE LEVEL MONITOR                                            0                 0               0   USD
3002769           0 Ammo                      21   Lonoke, AR              12/1/1993   SLUDGE CONTAINMENT FACILITY                                     0                 0               0   USD
3002774           0 Ammo                      21   Lonoke, AR              12/1/1993    50 FT DIA CLARIFIER                                            0                 0               0   USD
3002774           4 Ammo                      21   Lonoke, AR              6/15/1999   ADD'L REB CLARIFER STRUCTURE                                    0                 0               0   USD
3002775           0 Ammo                      21   Lonoke, AR              12/1/1993   PURESTREAM SEWAGE UNIT                                          0                 0               0   USD
3002776           0 Ammo                      21   Lonoke, AR              12/1/1993   OUTFALL PARSHALL FLUME 120267                                   0                 0               0   USD
3002780           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-DIVERSION TANK                                             0                 0               0   USD
3002780           3 Ammo                      21   Lonoke, AR              3/15/1999   ADD'L CVT TO EQUALIZATION TANK                                  0                 0               0   USD
3002781           0 Ammo                      21   Lonoke, AR              12/1/1993   POTABLE WATER FILTER WST TRT 120479                             0                 0               0   USD
3002786           0 Ammo                      21   Lonoke, AR              12/1/1993    BLENDING TANK MIXER AND 2 HP MOTOR                             0                 0               0   USD
3002792           0 Ammo                      21   Lonoke, AR              12/1/1993   CLARIFIER PUMP & COVER 15 HP                                    0                 0               0   USD
3002793           0 Ammo                      21   Lonoke, AR              12/1/1993   EQUALIZATION PUMP & COVER 10 HP                                 0                 0               0   USD
3002794           0 Ammo                      21   Lonoke, AR              12/1/1993   EQUALIZATION PUMP & COVER 10 HP                                 0                 0               0   USD
3002795           1 Ammo                      21   Lonoke, AR            11/14/1995    ADDL - COVERED TRENCH 2322/100069                               0                 0               0   USD
3002798           0 Ammo                      21   Lonoke, AR              12/1/1993    SANITARY TREATMENT PLANT                                       0                 0               0   USD
3002800           0 Ammo                      21   Lonoke, AR              12/1/1993    MONITORING WELL                                                0                 0               0   USD
3002801           0 Ammo                      21   Lonoke, AR              12/1/1993    MONITORING WELL                                                0                 0               0   USD
3002802           0 Ammo                      21   Lonoke, AR              12/1/1993    MONITORING WELL                                                0                 0               0   USD
3002803           0 Ammo                      21   Lonoke, AR              12/1/1993    COMMINUTOR                                                     0                 0               0   USD
3002805           0 Ammo                      21   Lonoke, AR              12/1/1993   MONITORING WELL 120647                                          0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                       Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 207 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                Acquis.val.        Accum.dep.       Book val.       Currency
3002808           0 Ammo                      21   Lonoke, AR              12/1/1993   FILTER PR SCREW CONVYR SYS/SLUR TANK                     0                 0               0   USD
3002810           0 Ammo                      21   Lonoke, AR              12/1/1993   LISTER GR PUMP ON WHEELS          T                      0                 0               0   USD
3002811           0 Ammo                      21   Lonoke, AR            12/15/1993    WASTEWATER SAMPLER OUTFALL 002                           0                 0               0   USD
3002811           1 Ammo                      21   Lonoke, AR            12/15/2001    REFRIGERATION UNIT                                       0                 0               0   USD
3002812           0 Ammo                      21   Lonoke, AR            12/15/1993    HOIST YALE 2T FK TR RPR 120095                           0                 0               0   USD
3002816           0 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-SCRAP PAPER DOCK 120548                             0                 0               0   USD
3002817           0 Ammo                      21   Lonoke, AR              12/1/1993   AERIAL TELEPHONE CABLE 120371                            0                 0               0   USD
3002817           1 Ammo                      21   Lonoke, AR              7/15/1997   ADDL-TELEPHONE CABLE - HAMMERMILL                        0                 0               0   USD
3002817           2 Ammo                      21   Lonoke, AR              4/15/1999   ADD'L MIX HOUSE PHONE CABLE                              0                 0               0   USD
3002818           0 Ammo                      21   Lonoke, AR              12/1/1993   AIR CONDITIONING DUCT - GATE HOUSE                       0                 0               0   USD
3002819           0 Ammo                      21   Lonoke, AR              12/1/1993   DUCTWORK - AIR CONDITIONING - BALLISTIC                  0                 0               0   USD
3002823           0 Ammo                      21   Lonoke, AR              12/1/1993   ROADWAY AND PARKING LOT LIGHTING                         0                 0               0   USD
3002824           0 Ammo                      21   Lonoke, AR              12/1/1993   WALKWAY LIGHTING                                         0                 0               0   USD
3002825           0 Ammo                      21   Lonoke, AR              12/1/1993   OUTSIDE LIGHTING-POWDER POUR                             0                 0               0   USD
3002826           0 Ammo                      21   Lonoke, AR              12/1/1993   ROOF COVERING FOR OIL STORAGE PAD      U                 0                 0               0   USD
3002827           0 Ammo                      21   Lonoke, AR              12/1/1993   ROOF COVERING FOR OIL STORAGE PAD      U                 0                 0               0   USD
3002828           0 Ammo                      21   Lonoke, AR              12/1/1993   OUTSIDE BURIED TELEPHONE CABLE 120371                    0                 0               0   USD
3002829           0 Ammo                      21   Lonoke, AR              12/1/1993   HEATING & VENTILATION PIPING FOR WAREHO                  0                 0               0   USD
3002830           0 Ammo                      21   Lonoke, AR              12/1/1993   SERVICE PIPING TO UNIT HEATERS - YARD S                  0                 0               0   USD
3002831           0 Ammo                      21   Lonoke, AR              12/1/1993   SERVICE PIPING TO UNIT HEATERS - OIL &                   0                 0               0   USD
3002832           0 Ammo                      21   Lonoke, AR              12/1/1993   PROCESS PIPING - SCRAP BURNING & STORAG                  0                 0               0   USD
3002834           0 Ammo                      21   Lonoke, AR              12/1/1993   PIPING - WATER STORAGE TANK                              0                 0               0   USD
3002836           0 Ammo                      21   Lonoke, AR              12/1/1993   PROCESS PIPING WST. TRT.                                 0                 0               0   USD
3002837           0 Ammo                      21   Lonoke, AR              12/1/1993   PROCESS WASTE EFFLUENT LINE                              0                 0               0   USD
3002838           0 Ammo                      21   Lonoke, AR              12/1/1993   PROCESS SEWER LINE                                       0                 0               0   USD
3002839           0 Ammo                      21   Lonoke, AR              12/1/1993   SUPERNATANT PIPING (FBV2508)                             0                 0               0   USD
3002842           0 Ammo                      21   Lonoke, AR              12/1/1993   WASTE TREATMENT PIPING & SUPPORTS                        0                 0               0   USD
3002842           1 Ammo                      21   Lonoke, AR              7/15/1996   ADDL DIVERSION TANK PIPING                               0                 0               0   USD
3002843           0 Ammo                      21   Lonoke, AR              12/1/1993   STORM WTR DRAIN FACILITIES                               0                 0               0   USD
3002844           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING - UTILITY SERVICE                           0                 0               0   USD
3002844           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDT'L POWER WIRING-UTILITY SERVICE U                    0                 0               0   USD
3002845           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING - GATE HOUSE                                0                 0               0   USD
3002846           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING - YARD SERVICE                              0                 0               0   USD
3002847           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING-SCRAP BURNING & STORAGE                     0                 0               0   USD
3002848           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING - OIL & SOLVENT STORAGE                     0                 0               0   USD
3002849           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING-WASTE INCINERATOR                           0                 0               0   USD
3002850           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING - WAREHOUSE                                 0                 0               0   USD
3002851           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING - BALLISTICS                                0                 0               0   USD
3002851           1 Ammo                      21   Lonoke, AR            10/15/1999    ADD'L BALLISTICS ELECTRIC SERVICE                        0                 0               0   USD
3002852           0 Ammo                      21   Lonoke, AR              12/1/1993   RAILROD TRUCK SCALE POWER WIRING                         0                 0               0   USD
3002853           0 Ammo                      21   Lonoke, AR              12/1/1993   ADDL ELECTRIC                                            0                 0               0   USD
3002854           0 Ammo                      21   Lonoke, AR              12/1/1993   STDBY GENERATOR KOHLER 100KW W.T.120488                  0                 0               0   USD
3002855           0 Ammo                      21   Lonoke, AR              12/1/1993   STEAM INSTRUMENTATION - UTILITY SERVICE                  0                 0               0   USD
3002855           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST-STEAM INSTRUMENTS                             0                 0               0   USD
3002856           0 Ammo                      21   Lonoke, AR              12/1/1993   FIRE PUMP INSTRUMENTATION - UTILITY SER                  0                 0               0   USD
3002857           0 Ammo                      21   Lonoke, AR              12/1/1993   INSTRUMENTATION - GROUND WATER TANKS                     0                 0               0   USD
3002858           0 Ammo                      21   Lonoke, AR              12/1/1993   INSTRUMENTATION - STEAM LINES OS                         0                 0               0   USD
3002859           0 Ammo                      21   Lonoke, AR              12/1/1993   GAS INSTRUMENTATION                                      0                 0               0   USD
3002860           0 Ammo                      21   Lonoke, AR              12/1/1993   DOMESTIC WATER INSTRUMENTATION                           0                 0               0   USD
3002861           0 Ammo                      21   Lonoke, AR              12/1/1993   AIR COMPRESSION INSTRUMENTATION                          0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 208 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                  Acquis.val.        Accum.dep.       Book val.       Currency
3002862           0 Ammo                      21   Lonoke, AR              12/1/1993   WATER TREATMENT INSTRUMENTATION          U                 0                 0               0   USD
3002863           0 Ammo                      21   Lonoke, AR              12/1/1993   INSTRUMENTATION - WASTE TREATMENT                          0                 0               0   USD
3002864           0 Ammo                      21   Lonoke, AR              12/1/1993   INSTRUMENTATION W.T.#600 120479                            0                 0               0   USD
3002865           0 Ammo                      21   Lonoke, AR              12/1/1993    912 FT - 48 IN REINFORCED CONCRETE PIPE                   0                 0               0   USD
3002866           0 Ammo                      21   Lonoke, AR              12/1/1993    2430 FT - 36 IN REINFORCED CONCRETE PIP                   0                 0               0   USD
3002867           0 Ammo                      21   Lonoke, AR              12/1/1993    1713 FT - 30 IN REINFORCED CONCRETE PIP                   0                 0               0   USD
3002868           0 Ammo                      21   Lonoke, AR              12/1/1993    1958 FT - 24 IN C-14 CONCRETE PIPE                        0                 0               0   USD
3002869           0 Ammo                      21   Lonoke, AR              12/1/1993    1915 FT - 18 IN C-14 CONCRETE PIPE                        0                 0               0   USD
3002870           0 Ammo                      21   Lonoke, AR              12/1/1993    375 FT - 18 IN CAST IRON PIPE                             0                 0               0   USD
3002871           0 Ammo                      21   Lonoke, AR              12/1/1993    245 FT - 15 IN CAST IRON PIPE                             0                 0               0   USD
3002872           0 Ammo                      21   Lonoke, AR              12/1/1993    1714 FT - 12 IN C-14 CONCRETE PIPE                        0                 0               0   USD
3002873           0 Ammo                      21   Lonoke, AR              12/1/1993    445 FT - 12 IN CAST IRON PIPE                             0                 0               0   USD
3002874           0 Ammo                      21   Lonoke, AR              12/1/1993    1065 FT - 10 IN CAST IRON PIPE                            0                 0               0   USD
3002875           0 Ammo                      21   Lonoke, AR              12/1/1993    635 FT - 8 IN C-14 CONCRETE PIPE                          0                 0               0   USD
3002876           0 Ammo                      21   Lonoke, AR              12/1/1993    82 FT - 79 IN X 49 IN BCCMP ARCH PIPE                     0                 0               0   USD
3002877           0 Ammo                      21   Lonoke, AR              12/1/1993    60 FT - 58 IN X 36 IN BCCMP ARCH PIPE N                   0                 0               0   USD
3002878           0 Ammo                      21   Lonoke, AR              12/1/1993    MANHOLES - STORM SEWER                                    0                 0               0   USD
3002879           0 Ammo                      21   Lonoke, AR              12/1/1993    4000 FT-12" REINF CONC EFFLUENT PIPE                      0                 0               0   USD
3002880           0 Ammo                      21   Lonoke, AR              12/1/1993    11 MANHOLES - EFFLUENT LINE         OS                    0                 0               0   USD
3002881           0 Ammo                      21   Lonoke, AR              12/1/1993    2125 FT - 10 IN VITRIFIED CLAY PIPE OS                    0                 0               0   USD
3002882           0 Ammo                      21   Lonoke, AR              12/1/1993    750 FT - 8 IN VITRIFIED CLAY PIPE OS                      0                 0               0   USD
3002883           0 Ammo                      21   Lonoke, AR              12/1/1993    605 FT - 6 IN VITRIFIED CLAY PIPE OS                      0                 0               0   USD
3002885           0 Ammo                      21   Lonoke, AR              12/1/1993    6 MANHOLES-SANITARY SEWER SYSTEM                          0                 0               0   USD
3002886           0 Ammo                      21   Lonoke, AR              12/1/1993    794FT-SST LINED CONC TRENCH-ACID SEWER                    0                 0               0   USD
3002887           0 Ammo                      21   Lonoke, AR              12/1/1993    1521 FT - 10 IN VITRIFIED CLAY PIPE                       0                 0               0   USD
3002889           0 Ammo                      21   Lonoke, AR              12/1/1993    108 FT - 8 IN GALVANIZE EFFLUENT LINE                     0                 0               0   USD
3002891           0 Ammo                      21   Lonoke, AR              12/1/1993    2055 FT - 8 IN VITRIFIED CLAY PIPE                        0                 0               0   USD
3002892           0 Ammo                      21   Lonoke, AR              12/1/1993    3760 FT - 6 IN VITRIFIED CLAY PIPE                        0                 0               0   USD
3002893           0 Ammo                      21   Lonoke, AR              12/1/1993   STAINLESS STL PIPE (FBV66543)                              0                 0               0   USD
3002894           0 Ammo                      21   Lonoke, AR              12/1/1993   STAINLESS STL PIPE (FBV5647)                               0                 0               0   USD
3002895           0 Ammo                      21   Lonoke, AR              12/1/1993    567 FT - 4 IN STEEL PIPE                                  0                 0               0   USD
3002896           0 Ammo                      21   Lonoke, AR              12/1/1993    1695 FT - 4 IN CAST IRON FORCE MAIN                       0                 0               0   USD
3002897           0 Ammo                      21   Lonoke, AR              12/1/1993    1765 FT - 4 IN CAST IRON FORCE MAIN                       0                 0               0   USD
3002898           0 Ammo                      21   Lonoke, AR              12/1/1993    2320 FT - 4 IN VITRIFIED CLAY PIPE                        0                 0               0   USD
3002899           0 Ammo                      21   Lonoke, AR              12/1/1993    MANHOLES - PROCESS SEWER OUTSIDE LINE                     0                 0               0   USD
3002900           0 Ammo                      21   Lonoke, AR              12/1/1993    1500 FT-2IN DUCTILE IRON PIPE CONDEN SE                   0                 0               0   USD
3002901           0 Ammo                      21   Lonoke, AR              12/1/1993    3900 FT - 3IN STEEL PIPE - OS PROC SEW                    0                 0               0   USD
3002902           0 Ammo                      21   Lonoke, AR              12/1/1993    325'-10" CAST IRON FORCEDMAIN-OS PROC.                    0                 0               0   USD
3002903           0 Ammo                      21   Lonoke, AR              12/1/1993   OS SEWER LINE FROM BLDG 736 120267                         0                 0               0   USD
3002904           0 Ammo                      21   Lonoke, AR              12/1/1993   OS 12 IN. OUTFALL SEWER LINE 120267                        0                 0               0   USD
3002905           0 Ammo                      21   Lonoke, AR              12/1/1993   WST TRT 6" GAL STEEL PIPING 120479                         0                 0               0   USD
3002906           0 Ammo                      21   Lonoke, AR              12/1/1993    4200 FT - 6 IN STEAM LINES OSON                           0                 0               0   USD
3002907           0 Ammo                      21   Lonoke, AR              12/1/1993    2650 FT - 4 IN STEAM LINES OSON                           0                 0               0   USD
3002907           1 Ammo                      21   Lonoke, AR            12/15/2008    ADD'L 4" STEAM REGULATOR                                   0                 0               0   USD
3002908           0 Ammo                      21   Lonoke, AR              12/1/1993    660 FT - 4 IN CONDENSATE LINES OSON                       0                 0               0   USD
3002909           0 Ammo                      21   Lonoke, AR              12/1/1993    5328 FT - 3 IN STEAM LINES OSON                           0                 0               0   USD
3002910           0 Ammo                      21   Lonoke, AR              12/1/1993    3408 FT - 2 IN STEAM LINES OSON                           0                 0               0   USD
3002911           0 Ammo                      21   Lonoke, AR              12/1/1993    250FT.-12IN CAST IRON PIPE OS WATER                       0                 0               0   USD
3002912           0 Ammo                      21   Lonoke, AR              12/1/1993    1000FT-8IN CAST IRON PIPE OS WATER                        0                 0               0   USD
3002913           0 Ammo                      21   Lonoke, AR              12/1/1993    800FT- 310 CAST IRON PIPE OS WATER                        0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                  Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 209 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                Acquis.val.        Accum.dep.       Book val.       Currency
3002914           0 Ammo                      21   Lonoke, AR              12/1/1993   2827FT-2IN CAST IRON PIPE OS WATER                       0                 0               0   USD
3002914           1 Ammo                      21   Lonoke, AR              12/1/1993   OUTSIDE WATER LINES SAFETY SHOWERS                       0                 0               0   USD
3002915           0 Ammo                      21   Lonoke, AR              12/1/1993   1415 FT-6IN NATURAL GAS LINE U'GD OS                     0                 0               0   USD
3002916           0 Ammo                      21   Lonoke, AR              12/1/1993   780FT-4IN NATURAL GAS LINEU'GD OS                        0                 0               0   USD
3002917           0 Ammo                      21   Lonoke, AR              12/1/1993   198FT-20IN CAST IRON PIPE OS FIRE LINES                  0                 0               0   USD
3002918           0 Ammo                      21   Lonoke, AR              12/1/1993   5544FT-18 IN CAST IRON PIPE OS FIRE LIN                  0                 0               0   USD
3002918           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST-INSTALL POST INDICATOR VALVE                  0                 0               0   USD
3002919           0 Ammo                      21   Lonoke, AR              12/1/1993   2718FT-10IN CAST IRON PIPE OS FIRE LINE                  0                 0               0   USD
3002920           0 Ammo                      21   Lonoke, AR              12/1/1993   5174FT-8IN CAST IRON PIPE OS FIRE LINE                   0                 0               0   USD
3002921           0 Ammo                      21   Lonoke, AR              12/1/1993   3096FT-6IN CAST IRON PIPE OS FIRE LINE                   0                 0               0   USD
3002922           0 Ammo                      21   Lonoke, AR              12/1/1993   684FT-4IN CAST IRON PIPE OS FIRE LINE                    0                 0               0   USD
3002923           0 Ammo                      21   Lonoke, AR              12/1/1993   540 FT - 6 IN AIR LINE GALVANIZED OSO                    0                 0               0   USD
3002924           0 Ammo                      21   Lonoke, AR              12/1/1993   5565 FT - 3 IN AIR LINE GALVANIZED OSO                   0                 0               0   USD
3002925           0 Ammo                      21   Lonoke, AR              12/1/1993   1732 FT - 2 IN AIR LINE GALVANIZED OSO                   0                 0               0   USD
3002926           0 Ammo                      21   Lonoke, AR              12/1/1993   462FT-1.5IN SCH 40 GALV PIPE OS AIR LIN                  0                 0               0   USD
3002927           0 Ammo                      21   Lonoke, AR              12/1/1993   651FT-1INSCH 40 GALV PIPE OS LINE                        0                 0               0   USD
3002928           0 Ammo                      21   Lonoke, AR              12/1/1993   STEEL PIPE SUPPORTS OSON LINE SUPPORT                    0                 0               0   USD
3002929           0 Ammo                      21   Lonoke, AR              12/1/1993   O'SIDE ELEC LINES MAIN 13.8 KV & SEC 48                  0                 0               0   USD
3002929           1 Ammo                      21   Lonoke, AR              2/15/1994   ADDL-FEED LINE MAIN SUB 120093                           0                 0               0   USD
3002929           2 Ammo                      21   Lonoke, AR              12/1/1993   PRIMARY FD LINES BLDG 709/804                            0                 0               0   USD
3002929           3 Ammo                      21   Lonoke, AR              4/15/2004   ADD'L PRIMARY ELECT FEED LINE                            0                 0               0   USD
3002929           4 Ammo                      21   Lonoke, AR            12/15/2005    WOODEN UTILITY POLES                                     0                 0               0   USD
3002929           5 Ammo                      21   Lonoke, AR              7/15/2006   OUTSIDE UTILITY POLES                                    0                 0               0   USD
3002929           6 Ammo                      21   Lonoke, AR            10/15/2006    ADD'L 8 UTILITY POLES                                    0                 0               0   USD
3002929           7 Ammo                      21   Lonoke, AR            12/15/2006    UTILITY POLE B-16                                        0                 0               0   USD
3002930           0 Ammo                      21   Lonoke, AR              12/1/1993   PURCHASED POWER SUBSTATION GRADING                       0                 0               0   USD
3002930           1 Ammo                      21   Lonoke, AR              8/15/1996   ADDL - POWER FACTOR CORRECTION                           0                 0               0   USD
3002930           2 Ammo                      21   Lonoke, AR              1/15/2006   POWER FACTOR CORRECTION EQUIPMENT                        0                 0               0   USD
3002930           3 Ammo                      21   Lonoke, AR            11/15/2007    ADD'L PF CONNECTION - SUB 3                              0                 0               0   USD
3002931           0 Ammo                      21   Lonoke, AR              12/1/1993   ELECTRIC SUB STATION #9           6                      0                 0               0   USD
3002932           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER DISTRIBUTION PANEL #3-5                            0                 0               0   USD
3002933           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER DISTRIBUTION PANEL #3-5-2                          0                 0               0   USD
3002934           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER DISTRIBUTION PANEL #5-3-1                          0                 0               0   USD
3002935           0 Ammo                      21   Lonoke, AR              12/1/1993   SUBSTATION #1 SHOT SHELL NORTH                           0                 0               0   USD
3002935           2 Ammo                      21   Lonoke, AR              2/15/2011   ADD'L RETROFIT CIRCUIT BREAKER #1 101680                 0                 0               0   USD
3002936           0 Ammo                      21   Lonoke, AR              12/1/1993   SUBSTATION #2 SHOT SHELL SOUTH                           0                 0               0   USD
3002936           4 Ammo                      21   Lonoke, AR              2/15/2011   ADD'L RETROFIT CIRCUIT BREAKER #2 101680                 0                 0               0   USD
3002937           0 Ammo                      21   Lonoke, AR              12/1/1993   SUBSTATION #3 CENTER FIRE COMMON                         0                 0               0   USD
3002937           1 Ammo                      21   Lonoke, AR              9/15/2006   RETROFIT CIRCUIT BREAKER                                 0                 0               0   USD
3002938           0 Ammo                      21   Lonoke, AR              12/1/1993   SUBSTATION #4 CENTER FIRE WEST                           0                 0               0   USD
3002938           3 Ammo                      21   Lonoke, AR              2/15/2011   ADD'L RETROFIT CIRCUIT BREAKER #4 101680                 0                 0               0   USD
3002939           0 Ammo                      21   Lonoke, AR              12/1/1993   SUBSTATION #5 C.F. EAST                                  0                 0               0   USD
3002939           1 Ammo                      21   Lonoke, AR              12/1/1993   2500 KVA SUBSTATION TRANSFORMER                          0                 0               0   USD
3002939           3 Ammo                      21   Lonoke, AR              2/15/2011   ADD'L RETROFIT CIRCUIT BREAKER #5 101680                 0                 0               0   USD
3002940           0 Ammo                      21   Lonoke, AR              12/1/1993   SUBSTATION #6 POWDER AREA                                0                 0               0   USD
3002941           0 Ammo                      21   Lonoke, AR              12/1/1993   SUBSTATION #7 POWER HOUSE                                0                 0               0   USD
3002942           0 Ammo                      21   Lonoke, AR              12/1/1993   SUBSTATION #8 POWER HOUSE                                0                 0               0   USD
3002942           1 Ammo                      21   Lonoke, AR              12/1/1993   TRANSEMR COOLING FAN- CIRCUIT BRKR U                     0                 0               0   USD
3002942           3 Ammo                      21   Lonoke, AR              2/15/2011   ADD'L RETROFIT CIRCUIT BREAKER #8 101680                 0                 0               0   USD
3002943           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-TRANSFORMER 110076                                  0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 210 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                               Acquis.val.        Accum.dep.       Book val.       Currency
3002944           0 Ammo                      21   Lonoke, AR              12/1/1993   MOTOR CONTROL CENTER #3-5          AL                   0                 0               0   USD
3002945           0 Ammo                      21   Lonoke, AR              12/1/1993   MOTOR CONTROL CENTER #8-1 UTILITY SERVI                 0                 0               0   USD
3002946           0 Ammo                      21   Lonoke, AR              12/1/1993   MOTOR CONTROL CENTER                                    0                 0               0   USD
3002947           0 Ammo                      21   Lonoke, AR              12/1/1993   MOTOR CONTROL CENTER #3-5-1        AL                   0                 0               0   USD
3002948           0 Ammo                      21   Lonoke, AR              12/1/1993   300T RAILROAD MOTOR TRUCK SCALE AND PIT                 0                 0               0   USD
3002948           1 Ammo                      21   Lonoke, AR            10/15/1999    ADD'L REBUILD TRUCK SCALE 100563                        0                 0               0   USD
3002949           0 Ammo                      21   Lonoke, AR              12/1/1993   PARK AREA LIFT PUMP AND 5 HP MOTOR MODE                 0                 0               0   USD
3002950           0 Ammo                      21   Lonoke, AR              12/1/1993   PARK AREA LIFT PUMP AND 5 HP MOTOR MODE                 0                 0               0   USD
3002952           0 Ammo                      21   Lonoke, AR              12/1/1993   EXHAUST SYSTEM W FAN BLDG 601                           0                 0               0   USD
3002952           1 Ammo                      21   Lonoke, AR              3/15/1995   ADDL-RELOCATE EXHAUST FAN #601 2230                     0                 0               0   USD
3002953           0 Ammo                      21   Lonoke, AR              12/1/1993   EXHAUST SYST-BALLISTICS SS CON                          0                 0               0   USD
3002954           0 Ammo                      21   Lonoke, AR              12/1/1993   BALLISTICS AREA AIR CONDITIONER                         0                 0               0   USD
3002955           0 Ammo                      21   Lonoke, AR              12/1/1993   SS LOAD PACK AND CASE MAKE-UP AIR COND                  0                 0               0   USD
3002956           0 Ammo                      21   Lonoke, AR              12/1/1993   AIR CONDITIONER MAMMOTH GATE HSE                        0                 0               0   USD
3002957           0 Ammo                      21   Lonoke, AR              12/1/1993   POWERED HEATING & AIR COND - OFC TRAILE                 0                 0               0   USD
3002958           0 Ammo                      21   Lonoke, AR              12/1/1993   HEAT-AIR CONDITIONING UNIT BLDG 101                     0                 0               0   USD
3002959           0 Ammo                      21   Lonoke, AR              12/1/1993   HEAT & VENT SYSTEM BLDG 736                             0                 0               0   USD
3002960           0 Ammo                      21   Lonoke, AR              12/1/1993   DUST COLLECTOR AND 7 1 2 HP MOTOR SIZ                   0                 0               0   USD
3002961           0 Ammo                      21   Lonoke, AR              12/1/1993   EXPLOSIVES SLUDGE TRTMNT INSTRUMENTN                    0                 0               0   USD
3002961           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-MISCL PARTS #736 110076                            0                 0               0   USD
3002962           0 Ammo                      21   Lonoke, AR              12/1/1993   SUMP SYSTEM PUMP & SUMP Bldg 709                        0                 0               0   USD
3002963           0 Ammo                      21   Lonoke, AR              12/1/1993   SUMP SYSTEM, PUMP & SUMP Bldg 711                       0                 0               0   USD
3002964           0 Ammo                      21   Lonoke, AR              12/1/1993   SUMP SYSTEM, PUMP & SUMP (5) Bldg 712                   0                 0               0   USD
3002965           0 Ammo                      21   Lonoke, AR              12/1/1993   SUMP SYSTEM, PUMP & SUMP Bldg 719                       0                 0               0   USD
3002966           0 Ammo                      21   Lonoke, AR              12/1/1993   SUMP SYSTEM, PUMP & SUMP Bldg 721                       0                 0               0   USD
3002967           0 Ammo                      21   Lonoke, AR              12/1/1993   SUMP SYSTEM PUMP & SUMP Bldg 723                        0                 0               0   USD
3002968           0 Ammo                      21   Lonoke, AR              12/1/1993   SUMP SYSTEM, PUMP & SUMP Bldg 724                       0                 0               0   USD
3002970           0 Ammo                      21   Lonoke, AR              12/1/1993   MIX TANK SYSTEM W/EXHAUST                               0                 0               0   USD
3002971           0 Ammo                      21   Lonoke, AR              12/1/1993   DUMP STATION W/FLEXIBLE CONVEYOR                        0                 0               0   USD
3002973           0 Ammo                      21   Lonoke, AR              12/1/1993   PRETREAT HOLD TANK #736 110076                          0                 0               0   USD
3002974           0 Ammo                      21   Lonoke, AR              12/1/1993   PREFILTER HOLD TANK #736 110076                         0                 0               0   USD
3002975           0 Ammo                      21   Lonoke, AR              12/1/1993   PORTABLE ACID TANK #736 110076                          0                 0               0   USD
3002976           0 Ammo                      21   Lonoke, AR              12/1/1993   PORTABLE ACID TANK #736 110076                          0                 0               0   USD
3002986           0 Ammo                      21   Lonoke, AR              12/1/1993   E623-66 CLOSED HEX RECEIVING                            0                 0               0   USD
3002987           0 Ammo                      21   Lonoke, AR              12/1/1993   E623-66 CLOSED HEX RECEIVING                            0                 0               0   USD
3002988           0 Ammo                      21   Lonoke, AR              12/1/1993   E627-66 OPEN HEX RECEIVING                              0                 0               0   USD
3002989           0 Ammo                      21   Lonoke, AR              12/1/1993   E627-66 OPEN HEX RECEIVING                              0                 0               0   USD
3002990           0 Ammo                      21   Lonoke, AR              12/1/1993   E733-66 CLOSED HEX RECEIVING                            0                 0               0   USD
3002991           0 Ammo                      21   Lonoke, AR              12/1/1993   E733-66 CLOSED HEX RECEIVING                            0                 0               0   USD
3002992           0 Ammo                      21   Lonoke, AR              12/1/1993   E733-66 CLOSED HEX RECEIVING                            0                 0               0   USD
3002993           0 Ammo                      21   Lonoke, AR              12/1/1993   E733-66 CLOSED HEX RECEIVING                            0                 0               0   USD
3002994           0 Ammo                      21   Lonoke, AR              12/1/1993   E742-66 CLOSED HEX RECEIVING                            0                 0               0   USD
3002995           0 Ammo                      21   Lonoke, AR              12/1/1993   E768-66 CLOSED HEX RECEIVING                            0                 0               0   USD
3002997           0 Ammo                      21   Lonoke, AR              12/1/1993   E821-66 OPEN HEX RECEIVING                              0                 0               0   USD
3003044           0 Ammo                      21   Lonoke, AR              12/1/1993   D407-67 PROFILE SECT-2 P&R LAW ENFOR                    0                 0               0   USD
3003045           0 Ammo                      21   Lonoke, AR              12/1/1993   D406-67 PROFILE SECT-2 P&R LAW ENFOR                    0                 0               0   USD
3003046           0 Ammo                      21   Lonoke, AR              12/1/1993   D408-67 PROFILE SECT-2 P&R LAW ENFOR                    0                 0               0   USD
3003048           0 Ammo                      21   Lonoke, AR              12/1/1993   C27-67 PROFILE SECT-2 P&R LAW ENFOR                     0                 0               0   USD
3003049           2 Ammo                      21   Lonoke, AR              5/15/1997   ADDL-SCALE CONVERSION 2ND FLR FURNACE                   0                 0               0   USD
3003052           0 Ammo                      21   Lonoke, AR              12/1/1993   LUBE FILTER SYSTEM-CF DRAW S N 9419                     0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                               Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 211 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                    Acquis.val.        Accum.dep.       Book val.       Currency
3003054           0 Ammo                      21   Lonoke, AR              12/1/1993   DISPATCH OVEN #726                                           0                 0               0   USD
3003054           1 Ammo                      21   Lonoke, AR              12/1/1993   POWER PACKAGES & CONTROLLER FOR SMALL D #726                 0                 0               0   USD
3003054           4 Ammo                      21   Lonoke, AR            12/15/2001    ADD'L #726 ANNEAL FURNACE                                    0                 0               0   USD
3003054           5 Ammo                      21   Lonoke, AR              8/15/2004   ADD'L CF #726 ANNEAL EXIT CONVEYOR                           0                 0               0   USD
3003055           0 Ammo                      21   Lonoke, AR              12/1/1993   ANNEALING FURNACE #725                                       0                 0               0   USD
3003055           3 Ammo                      21   Lonoke, AR              3/15/2002   ADD'L #725 ANNEAL FURNACE                                    0                 0               0   USD
3003055           4 Ammo                      21   Lonoke, AR            12/15/2002    ADD'L BELT #725                                              0                 0               0   USD
3003055           7 Ammo                      21   Lonoke, AR              3/15/2003   ADD'L #725 FURNACE                                           0                 0               0   USD
3003056           0 Ammo                      21   Lonoke, AR              12/1/1993   DESPATCH ANNEALING FURNACE #727                              0                 0               0   USD
3003056           3 Ammo                      21   Lonoke, AR              12/1/1993   RPL/REP CERAMIC BLKS/WALLS #727 120593                       0                 0               0   USD
3003056           4 Ammo                      21   Lonoke, AR              6/14/1995   ADDL REPLACE DISCHARGE CHUTE #727                            0                 0               0   USD
3003056           5 Ammo                      21   Lonoke, AR              2/15/1997   ADDL-REBUILD #727 ANNEAL FURNACE                             0                 0               0   USD
3003056           6 Ammo                      21   Lonoke, AR              3/15/2001   ANNEAL FURNACE CONVEYOR #727                                 0                 0               0   USD
3003057           0 Ammo                      21   Lonoke, AR              12/1/1993   CUP CONTAINER ELEVATOR & HOPPER #799                         0                 0               0   USD
3003057           1 Ammo                      21   Lonoke, AR              1/15/1997   ADDL-REBUILD BUGGY LIFT #799                                 0                 0               0   USD
3003060           0 Ammo                      21   Lonoke, AR              12/1/1993   CASE AREA BUGGY LIFT #10                                     0                 0               0   USD
3003061           0 Ammo                      21   Lonoke, AR              12/1/1993   USAR-LONEA BUGGY LIFT #11                                    0                 0               0   USD
3003062           0 Ammo                      21   Lonoke, AR              12/1/1993   ELEVATOR VERTICAL LIFT MODEL VL-11-4 #727                    0                 0               0   USD
3003062           1 Ammo                      21   Lonoke, AR              1/15/1997   ADDL-REBUILD BUGGY LIFT #727                                 0                 0               0   USD
3003069           0 Ammo                      21   Lonoke, AR              12/1/1993   COMPONENT DRYER FOR #725 FURNACE                             0                 0               0   USD
3003071           0 Ammo                      21   Lonoke, AR              12/1/1993   4 CONE WASH UNIT FOR #726 OVEN                               0                 0               0   USD
3003071           1 Ammo                      21   Lonoke, AR              3/15/1994   ADDL-VENT HOOD #726 120082                                   0                 0               0   USD
3003071           3 Ammo                      21   Lonoke, AR              3/15/1996   ADDL-FRAME,TANK,FLOOR #726                                   0                 0               0   USD
3003072           0 Ammo                      21   Lonoke, AR              12/1/1993   4 CONE PICKLE & WASH UNIT FOR #725 BURN                      0                 0               0   USD
3003072           1 Ammo                      21   Lonoke, AR              3/15/1994   ADDL-VENT HOOD #725 120082                                   0                 0               0   USD
3003072           4 Ammo                      21   Lonoke, AR              3/15/1996   ADDL-FRAME,TANK,FLOOR #725                                   0                 0               0   USD
3003073           0 Ammo                      21   Lonoke, AR              12/1/1993   4 CONE PICKLE & RINSE W MTR. #727                            0                 0               0   USD
3003073           1 Ammo                      21   Lonoke, AR              3/15/1994   ADDL-VENT HOOD #727 120082                                   0                 0               0   USD
3003073           3 Ammo                      21   Lonoke, AR              3/15/1996   ADDL-FRAME & TANK #727                                       0                 0               0   USD
3003073           4 Ammo                      21   Lonoke, AR              2/15/2006   #727 WASH UNIT CONE                                          0                 0               0   USD
3003075           0 Ammo                      21   Lonoke, AR              12/1/1993   FARVAL LUBRICATION SYSTEM FOR #725 FURN                      0                 0               0   USD
3003076           0 Ammo                      21   Lonoke, AR              12/1/1993   SECONDARY DRAW LUBE SYSTEM                                   0                 0               0   USD
3003077           0 Ammo                      21   Lonoke, AR              12/1/1993   C-22 BLISS DRAW PRESS                                        0                 0               0   USD
3003078           0 Ammo                      21   Lonoke, AR              12/1/1993   C-22 BLISS DRAW PRESS                                        0                 0               0   USD
3003079           0 Ammo                      21   Lonoke, AR              12/1/1993   C-22 BLISS DRAW PRESS                                        0                 0               0   USD
3003080           0 Ammo                      21   Lonoke, AR              12/1/1993   C-22 BLISS DRAW PRESS                                        0                 0               0   USD
3003081           0 Ammo                      21   Lonoke, AR              12/1/1993   STANDARD REMINGTON DRAW PRESS                                0                 0               0   USD
3003082           0 Ammo                      21   Lonoke, AR              12/1/1993   STANDARD REMINGTON DRAW PRESS                                0                 0               0   USD
3003084           0 Ammo                      21   Lonoke, AR              12/1/1993   NIAGRA FIRST DRAW PRESS #185                                 0                 0               0   USD
3003085           0 Ammo                      21   Lonoke, AR              12/1/1993   #6 BLISS CUPPING PRESS (STORAGE)                             0                 0               0   USD
3003085           1 Ammo                      21   Lonoke, AR              12/1/1993   NOISE CONTROL ENCLOSURE-52-11942      U                      0                 0               0   USD
3003085           2 Ammo                      21   Lonoke, AR              12/1/1993   ADDL.-CONVEYOR STEEL BELT 120149     T                       0                 0               0   USD
3003085           3 Ammo                      21   Lonoke, AR            10/15/1996    ADDL-#226 OVERHAUL                                           0                 0               0   USD
3003085           4 Ammo                      21   Lonoke, AR            10/15/1999    ADD'L UNCOILDER 100658                                       0                 0               0   USD
3003086           0 Ammo                      21   Lonoke, AR              12/1/1993   #5 BLISS CUP PRESS S/N H57943 #231                           0                 0               0   USD
3003087           2 Ammo                      21   Lonoke, AR            10/15/1999    ADD'L UNCOILER 100658                                        0                 0               0   USD
3003088           0 Ammo                      21   Lonoke, AR              12/1/1993   #6 BLISS CUPPING PRESS                                       0                 0               0   USD
3003088           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-REBUILD #227 CUPPING PRESS                              0                 0               0   USD
3003088           2 Ammo                      21   Lonoke, AR              6/14/1995   ADDL #227 CONVEYOR REPLACEMENT                               0                 0               0   USD
3003088           3 Ammo                      21   Lonoke, AR            10/15/1999    ADD'L UNCOILER 100658                                        0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                    Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 212 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                      Acquis.val.        Accum.dep.       Book val.       Currency
3003089           0 Ammo                      21   Lonoke, AR              12/1/1993   WATERBURRY-FARREL CUPPING PRESS                                0                 0               0   USD
3003089           1 Ammo                      21   Lonoke, AR              9/15/1995   ADDL - REBUILD CUPPING PRESS #228                              0                 0               0   USD
3003089           2 Ammo                      21   Lonoke, AR              9/15/1995   ADDL - COMPONENT CONVEYOR REPLACEMENT                          0                 0               0   USD
3003089           3 Ammo                      21   Lonoke, AR            10/15/1999    ADD'L UNCOILER 100658                                          0                 0               0   USD
3003090           0 Ammo                      21   Lonoke, AR              12/1/1993   #229 BLISS CUPPING PRESS                                       0                 0               0   USD
3003090           2 Ammo                      21   Lonoke, AR            10/15/1999    ADD'L UNCOILER 100658                                          0                 0               0   USD
3003091           0 Ammo                      21   Lonoke, AR              12/1/1993   C-35 BLISS DRAW PRESS #195                                     0                 0               0   USD
3003091           2 Ammo                      21   Lonoke, AR              12/1/1993   MOD DRAW PRESS                                                 0                 0               0   USD
3003091           3 Ammo                      21   Lonoke, AR              12/1/1993   MOD-C-35 JKT DRAW 120150                                       0                 0               0   USD
3003091           4 Ammo                      21   Lonoke, AR              12/1/1993   #195 C-35 DRAW PINCH CUTOFF 120540                             0                 0               0   USD
3003091           5 Ammo                      21   Lonoke, AR            12/15/1997    ADD'L SCRAP RING CONVEYOR                                      0                 0               0   USD
3003092           0 Ammo                      21   Lonoke, AR              12/1/1993   C-35 BLISS DRAW PRESS #187                                     0                 0               0   USD
3003092           1 Ammo                      21   Lonoke, AR              12/1/1993   C-35 BLISS DRAW PRESS - ADDITIONAL COST                        0                 0               0   USD
3003092           2 Ammo                      21   Lonoke, AR            12/15/2005    ADD'L 32 AUTO FEED BOWL                                        0                 0               0   USD
3003093           0 Ammo                      21   Lonoke, AR              12/1/1993   C-35 BLISS DRAW PRESS #200                                     0                 0               0   USD
3003093           2 Ammo                      21   Lonoke, AR              3/15/1998   ADD'L SCRAP RING CONVEYOR 2544/100376                          0                 0               0   USD
3003094           0 Ammo                      21   Lonoke, AR              12/1/1993   C-35 BLISS DRAW PRESS #201                                     0                 0               0   USD
3003094           1 Ammo                      21   Lonoke, AR              3/15/1998   ADD'L SCRAP RING CONVEYOR 2544/100376                          0                 0               0   USD
3003094           2 Ammo                      21   Lonoke, AR            12/15/2002    ADD'L DRAW PRESS #201                                          0                 0               0   USD
3003095           0 Ammo                      21   Lonoke, AR              12/1/1993   JKT DRAW PRESS C-35 BLISS-CF MOD                               0                 0               0   USD
3003095           1 Ammo                      21   Lonoke, AR              12/1/1993   PRAB INCLINE CONVYR MCH #241                                   0                 0               0   USD
3003095           2 Ammo                      21   Lonoke, AR            12/14/1995    ADDL - CONVEYOR MODIFICATION - 241                             0                 0               0   USD
3003095           3 Ammo                      21   Lonoke, AR            12/15/2012    VIBRATORY FEED BOWL 101783                                     0                 0               0   USD
3003096           0 Ammo                      21   Lonoke, AR              12/1/1993   MOD & INS DRAW PRESS #193                                      0                 0               0   USD
3003096           2 Ammo                      21   Lonoke, AR            12/15/1997    ADD'L SCRAP RING CONVEYOR                                      0                 0               0   USD
3003096           3 Ammo                      21   Lonoke, AR              2/15/2006   ADD'L DIE SET                                                  0                 0               0   USD
3003097           1 Ammo                      21   Lonoke, AR              12/1/1993   PRAB INCLINE CONVEYR MCH #240                                  0                 0               0   USD
3003097           2 Ammo                      21   Lonoke, AR            12/14/1995    ADDL - CONVEYOR MODIFICATION - 240                             0                 0               0   USD
3003098           0 Ammo                      21   Lonoke, AR              12/1/1993   C-35 JACKET DRAW PRESS #238       T                            0                 0               0   USD
3003098           1 Ammo                      21   Lonoke, AR              12/1/1993   PIVOT BELT CONVYR #238 120249                                  0                 0               0   USD
3003098           2 Ammo                      21   Lonoke, AR            12/14/1995    ADDL - CONVEYOR MODIFICATION - 238                             0                 0               0   USD
3003099           2 Ammo                      21   Lonoke, AR            12/14/1995    ADDL - CONVEYOR MODIFICATION - 239                             0                 0               0   USD
3003100           0 Ammo                      21   Lonoke, AR              12/1/1993   #62 BLISS DUPLEX DRAW PRESS #159/161                           0                 0               0   USD
3003100           1 Ammo                      21   Lonoke, AR              12/1/1993   #159/160 #62 DRAW PINCH CUTOFF 120540 #159/161                 0                 0               0   USD
3003102           0 Ammo                      21   Lonoke, AR              12/1/1993   #304 BLISS DRAW PRESS #175                                     0                 0               0   USD
3003102           1 Ammo                      21   Lonoke, AR              6/15/1996   ADDL-#175 DIE SET - PINCH TRIM                                 0                 0               0   USD
3003102           2 Ammo                      21   Lonoke, AR            12/15/1996    ADDL - #175 PINCH TRIM FEED/CONVEYOR                           0                 0               0   USD
3003102           3 Ammo                      21   Lonoke, AR            11/15/1999    ADD'L REBUILD #175 100645                                      0                 0               0   USD
3003104           0 Ammo                      21   Lonoke, AR              12/1/1993   PERKINS PRESS 62-04860         T                               0                 0               0   USD
3003104           1 Ammo                      21   Lonoke, AR              12/1/1993   PERKINS PRESS                T                                 0                 0               0   USD
3003104           2 Ammo                      21   Lonoke, AR              12/1/1993   ADD COST PERKINS PRESS #1        U                             0                 0               0   USD
3003104           3 Ammo                      21   Lonoke, AR              6/15/1999   CONVEYORS                                                      0                 0               0   USD
3003105           0 Ammo                      21   Lonoke, AR              12/1/1993   PERKINS PRESS 62-04860         T                               0                 0               0   USD
3003105           1 Ammo                      21   Lonoke, AR              12/1/1993   PERKINS PRESS                T                                 0                 0               0   USD
3003105           2 Ammo                      21   Lonoke, AR              6/15/1999   CONVEYORS                                                      0                 0               0   USD
3003106           0 Ammo                      21   Lonoke, AR              12/1/1993   FEEDER - CIRCULAR VIBRATOR BOWL                                0                 0               0   USD
3003107           0 Ammo                      21   Lonoke, AR              12/1/1993   VIBRATORY FEED SYSTEM PHILCO #174                              0                 0               0   USD
3003108           0 Ammo                      21   Lonoke, AR              12/1/1993   VIBRATORY FEED SYSTEM PHILCO #196                              0                 0               0   USD
3003109           0 Ammo                      21   Lonoke, AR              12/1/1993   VIBRATORY FEED SYSTEM PHILCO #200                              0                 0               0   USD
3003110           0 Ammo                      21   Lonoke, AR              12/1/1993   DOUBLE ROLL FEED                                               0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                      Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 213 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                Acquis.val.        Accum.dep.       Book val.       Currency
3003111           0 Ammo                      21   Lonoke, AR              12/1/1993   LASER INSPECT UNIT-CASE #742                             0                 0               0   USD
3003123           0 Ammo                      21   Lonoke, AR              12/1/1993   HOWE 6 TON SCALE                                         0                 0               0   USD
3003123           2 Ammo                      21   Lonoke, AR              5/15/1997   ADDL-SCALE CONVERSION 2ND FLR SHELL AREA                 0                 0               0   USD
3003125           0 Ammo                      21   Lonoke, AR              12/1/1993   CARBURETOR KEMP MODEL 5-S #755                           0                 0               0   USD
3003127           0 Ammo                      21   Lonoke, AR              12/1/1993   SKIP HOIST DUMPER                                        0                 0               0   USD
3003128           0 Ammo                      21   Lonoke, AR              12/1/1993   C.F. PRIMER AREA BUGGY LIFT     EAST                     0                 0               0   USD
3003129           0 Ammo                      21   Lonoke, AR              12/1/1993   BUGGY ELEVATOR FOR #724 WASH & DRY                       0                 0               0   USD
3003129           1 Ammo                      21   Lonoke, AR              1/15/1997   ADDL-REBUILD BUGGY LIFT #724                             0                 0               0   USD
3003130           0 Ammo                      21   Lonoke, AR              12/1/1993   BUGGY ELEVATOR FOR #723 WASH & DRY                       0                 0               0   USD
3003130           1 Ammo                      21   Lonoke, AR              1/15/1997   ADDL-REBUILD BUGGY LIFT #723                             0                 0               0   USD
3003131           0 Ammo                      21   Lonoke, AR              12/1/1993   BUGGY ELEVATOR FOR #722 LUBE & DRY                       0                 0               0   USD
3003131           1 Ammo                      21   Lonoke, AR              1/15/1997   ADDL-REBUILD BUGGY LIFT #722                             0                 0               0   USD
3003132           0 Ammo                      21   Lonoke, AR              12/1/1993   BUGGY ELEVATOR FOR #721 CHIP SEPERATOR                   0                 0               0   USD
3003132           1 Ammo                      21   Lonoke, AR              1/15/1997   ADDL-REBUILD BUGGY LIFT #721                             0                 0               0   USD
3003133           0 Ammo                      21   Lonoke, AR              12/1/1993   BUGGY ELEVATOR FOR #720 WASH & DRY                       0                 0               0   USD
3003134           0 Ammo                      21   Lonoke, AR              12/1/1993   CASE AREA BUGGY LIFT #5                                  0                 0               0   USD
3003135           0 Ammo                      21   Lonoke, AR              12/1/1993   CASE AREA BUGGY LIFT #4                                  0                 0               0   USD
3003136           0 Ammo                      21   Lonoke, AR              12/1/1993   CASE AREA BUGGY LIFT #3                                  0                 0               0   USD
3003137           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK CUT OFF MACHINE #389                          0                 0               0   USD
3003138           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK CUT-OFF MACHINE #390                          0                 0               0   USD
3003139           0 Ammo                      21   Lonoke, AR              12/1/1993   B.R. CUT-OFF MACHINE #114A                               0                 0               0   USD
3003141           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK CUT-OFF MACHINE #385                          0                 0               0   USD
3003142           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK CUT-OFF MACHINE #393                          0                 0               0   USD
3003143           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK CUT-OFF MACHINE #381                          0                 0               0   USD
3003144           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK C4T-OFF MACHINE #380                          0                 0               0   USD
3003145           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK HEADTURN MACHINE #106                         0                 0               0   USD
3003151           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACKROCK CUT-OFF MACHINE #398 S/N 3646                  0                 0               0   USD
3003152           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK HEAD TURN MACHINE #396                        0                 0               0   USD
3003156           0 Ammo                      21   Lonoke, AR              12/1/1993   DRYER FOR #723 WASH & DRY                                0                 0               0   USD
3003157           0 Ammo                      21   Lonoke, AR              12/1/1993   GAS FIRED DRYER #720 7-COVE WEST      T                  0                 0               0   USD
3003159           0 Ammo                      21   Lonoke, AR              12/1/1993   14 CONE WASH UNIT #720                                   0                 0               0   USD
3003159           2 Ammo                      21   Lonoke, AR              5/15/2001   ADD'L ALKALI CONTROLS SYS                                0                 0               0   USD
3003159           3 Ammo                      21   Lonoke, AR              3/15/2003   #720 WASH UNIT                                           0                 0               0   USD
3003160           0 Ammo                      21   Lonoke, AR              12/1/1993   7 CONE WASH & DRY UNIT                                   0                 0               0   USD
3003160           3 Ammo                      21   Lonoke, AR              3/15/2001   REBUILD #723 WASH                                        0                 0               0   USD
3003161           0 Ammo                      21   Lonoke, AR              12/1/1993   RANSOHOFF LUBE & DRY UNIT                                0                 0               0   USD
3003162           0 Ammo                      21   Lonoke, AR              12/1/1993   CONE WASH DRYER                                          0                 0               0   USD
3003163           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK HEAD TURN MACHINE #113                        0                 0               0   USD
3003163           1 Ammo                      21   Lonoke, AR              4/15/2011   ADD'L #113A SINGLE LINE FEEDER 101649                    0                 0               0   USD
3003164           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK HEAD TURN MACHINE #114                        0                 0               0   USD
3003164           1 Ammo                      21   Lonoke, AR              4/15/2011   ADD'L #114 SINGLE LINE FEEDER 101649                     0                 0               0   USD
3003165           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK HEAD TURN MACHINE #115                        0                 0               0   USD
3003166           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK HEAD TURN MACHINE #116                        0                 0               0   USD
3003167           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK HEAD TURN MACHINE #117                        0                 0               0   USD
3003167           1 Ammo                      21   Lonoke, AR              12/1/1993   VIBRATORY FEEDER MCH #117                                0                 0               0   USD
3003168           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK HEAD TURN MACHINE #118                        0                 0               0   USD
3003169           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK CUT-OFF TRIM MACHINE #119                     0                 0               0   USD
3003169           1 Ammo                      21   Lonoke, AR              4/15/2011   ADD'L #119 SINGLE LINE FEEDER 101649                     0                 0               0   USD
3003170           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK HEAD TURN MACHINE #120                        0                 0               0   USD
3003171           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK HEAD TURN MACHINE #127                        0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 214 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                Acquis.val.        Accum.dep.       Book val.       Currency
3003171           1 Ammo                      21   Lonoke, AR              1/15/1997   ADDL-#127 CONVEYOR/REARRANGE                             0                 0               0   USD
3003172           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK HEAD TURN MACHINE #128                        0                 0               0   USD
3003172           1 Ammo                      21   Lonoke, AR              1/15/1997   ADDL-#128 CONVEYOR/REARRANGE                             0                 0               0   USD
3003173           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK HEAD TURN MACHINE #129                        0                 0               0   USD
3003173           1 Ammo                      21   Lonoke, AR              1/15/1997   ADDL-#129 CONVEYOR/REARRANGE                             0                 0               0   USD
3003174           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK HEAD TURN MACHINE #122                        0                 0               0   USD
3003175           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK HEAD TURN MACHINE #106                        0                 0               0   USD
3003175           1 Ammo                      21   Lonoke, AR              1/15/1997   ADDL-#126 CONVEYOR/REARRANGE                             0                 0               0   USD
3003175           2 Ammo                      21   Lonoke, AR              4/15/2011   ADD'L #106 SINGLE LINE FEEDER 101649                     0                 0               0   USD
3003176           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK HEAD TURN MACHINE #125                        0                 0               0   USD
3003176           1 Ammo                      21   Lonoke, AR              1/15/1997   ADDL-#125 CONVEYOR/REARRANGE                             0                 0               0   USD
3003177           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK HEAD TURN MACHINE #109                        0                 0               0   USD
3003178           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK HEAD TURN MACHINE #108                        0                 0               0   USD
3003178           2 Ammo                      21   Lonoke, AR              4/15/2011   ADD'L #108 SINGLE LINE FEEDER 101649                     0                 0               0   USD
3003179           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK HEAD TURN MACHINE #107                        0                 0               0   USD
3003179           2 Ammo                      21   Lonoke, AR              4/15/2011   ADD'L #107 SINGLE LINE FEEDER 101649                     0                 0               0   USD
3003180           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK HEAD TURN MACHINE #105                        0                 0               0   USD
3003180           2 Ammo                      21   Lonoke, AR              4/15/2011   ADD'L #105 SINGLE LINE FEEDER 101649                     0                 0               0   USD
3003181           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK HEAD TURN MACHINE #110                        0                 0               0   USD
3003182           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK HEAD TURN MACHINE #124                        0                 0               0   USD
3003182           1 Ammo                      21   Lonoke, AR              1/15/1997   ADDL-#124 CONVEYOR/REARRANGE                             0                 0               0   USD
3003183           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK HEADTURN MACHINE #111                         0                 0               0   USD
3003184           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK HEADTURN #130                                 0                 0               0   USD
3003184           1 Ammo                      21   Lonoke, AR              1/15/1997   ADDL-#130 CONVEYOR/REARRANGE                             0                 0               0   USD
3003185           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACK ROCK HEADTURN #112                                 0                 0               0   USD
3003186           0 Ammo                      21   Lonoke, AR              12/1/1993   BLACKROCK HEADTURN MACHINE #121 S/N 3635                 0                 0               0   USD
3003186           2 Ammo                      21   Lonoke, AR              1/15/1997   ADDL-#121 CONVEYOR/REARRANGE                             0                 0               0   USD
3003188           0 Ammo                      21   Lonoke, AR              12/1/1993   REMINGTON DIAL ANNEALER                                  0                 0               0   USD
3003188           1 Ammo                      21   Lonoke, AR              8/15/1996   ADDL - #378 TABLE ANNEALER                               0                 0               0   USD
3003188           2 Ammo                      21   Lonoke, AR              1/15/1999   ADD'L BODY ANNEALER #378                                 0                 0               0   USD
3003189           0 Ammo                      21   Lonoke, AR              12/1/1993   #371 REMINGTON DIAL ANNEALER                             0                 0               0   USD
3003189           1 Ammo                      21   Lonoke, AR              8/15/1996   ADDL - #371 TABLE ANNEALER                               0                 0               0   USD
3003189           2 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L MOD ANNEALER #371                                  0                 0               0   USD
3003193           0 Ammo                      21   Lonoke, AR              12/1/1993   REMINGTON TURRET MOUTH TRIM #73/74                       0                 0               0   USD
3003194           0 Ammo                      21   Lonoke, AR              12/1/1993   REMINGTON TURRET MOUTH TRIM                              0                 0               0   USD
3003194           1 Ammo                      21   Lonoke, AR              12/1/1993   COLLATORS-2 MACHINE #75/76 120329                        0                 0               0   USD
3003194           2 Ammo                      21   Lonoke, AR              3/15/2004   ADD'L #75 TURRET TRIM                                    0                 0               0   USD
3003194           3 Ammo                      21   Lonoke, AR            11/15/2005    TRIM STROKE MEASUREMENT                                  0                 0               0   USD
3003195           0 Ammo                      21   Lonoke, AR              12/1/1993   REMINGTON TURRET MOUTH TRIM #77/78                       0                 0               0   USD
3003195           1 Ammo                      21   Lonoke, AR              12/1/1993   COLLATOR-2 MACHINE #77/78 120329                         0                 0               0   USD
3003195           2 Ammo                      21   Lonoke, AR              3/15/2004   ADD'L #77 TURRET TRIM                                    0                 0               0   USD
3003195           3 Ammo                      21   Lonoke, AR            12/15/2004    ADD'L STROKE SENSOR                                      0                 0               0   USD
3003196           0 Ammo                      21   Lonoke, AR              12/1/1993   REM TURRET MOUTH TRIM #65/66                             0                 0               0   USD
3003197           0 Ammo                      21   Lonoke, AR              12/1/1993   REM TURRET MOUTH TRIM                                    0                 0               0   USD
3003198           0 Ammo                      21   Lonoke, AR              12/1/1993   TURRET MOUTH TRIM                                        0                 0               0   USD
3003198           1 Ammo                      21   Lonoke, AR              12/1/1993   COLLATORS-2 MACHINE #69/70 120329                        0                 0               0   USD
3003198           2 Ammo                      21   Lonoke, AR              6/15/1997   ADDL-69/70 22 WIN MAG FEED                               0                 0               0   USD
3003198           3 Ammo                      21   Lonoke, AR            11/15/2005    TRIM STROKE MEASUREMENT                                  0                 0               0   USD
3003199           0 Ammo                      21   Lonoke, AR              12/1/1993   MOUTH TRIM MACHINE                                       0                 0               0   USD
3003199           2 Ammo                      21   Lonoke, AR              3/15/2004   ADD'L #71 TURRET TRIM                                    0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 215 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                               Acquis.val.        Accum.dep.       Book val.       Currency
3003199           3 Ammo                      21   Lonoke, AR              2/16/2006   ADD'L #71/72 STROKE MEASURE SYS                         0                 0               0   USD
3003200           0 Ammo                      21   Lonoke, AR              12/1/1993   REMINGTON TURRET TRIM #79/80                            0                 0               0   USD
3003200           1 Ammo                      21   Lonoke, AR              12/1/1993   COLLATORS-2 MACHINE #79/80 120329                       0                 0               0   USD
3003200           2 Ammo                      21   Lonoke, AR              3/15/2004   ADD'L #79 TURRET TRIM                                   0                 0               0   USD
3003200           3 Ammo                      21   Lonoke, AR            11/15/2005    TRIM STROKE MEASUREMENT                                 0                 0               0   USD
3003201           0 Ammo                      21   Lonoke, AR              12/1/1993   REMINGTON TURRET TRIM #63/64                            0                 0               0   USD
3003201           1 Ammo                      21   Lonoke, AR              12/1/1993   MODERNIZATION & DESIGN                                  0                 0               0   USD
3003218           0 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-TAPER TRIM #95 120330                         0                 0               0   USD
3003218           1 Ammo                      21   Lonoke, AR              7/15/2010   ADD'L FEED SYSTEM #95 101636                            0                 0               0   USD
3003219           0 Ammo                      21   Lonoke, AR              12/1/1993   BLISS TAPER PRESS #81                                   0                 0               0   USD
3003219           1 Ammo                      21   Lonoke, AR              12/1/1993   MODERNIZATION & DESIGN                                  0                 0               0   USD
3003219           2 Ammo                      21   Lonoke, AR            11/15/1999    ADD'L UPGRADE TAPER PRESS #81                           0                 0               0   USD
3003224           0 Ammo                      21   Lonoke, AR              12/1/1993   VIBRATORY FEED SYSTEM PHILCO #65                        0                 0               0   USD
3003225           0 Ammo                      21   Lonoke, AR              12/1/1993   #4 BLISS HEADER #138                                    0                 0               0   USD
3003225           1 Ammo                      21   Lonoke, AR              5/15/2001   REB HEADER #142                                         0                 0               0   USD
3003225           2 Ammo                      21   Lonoke, AR              3/15/2007   ADD'L HEADER #138                                       0                 0               0   USD
3003226           0 Ammo                      21   Lonoke, AR              12/1/1993   #4 BLISS HORIZONTAL HEAD PRESS O/H #133                 0                 0               0   USD
3003226           1 Ammo                      21   Lonoke, AR              6/15/1999   ADD'L MAGNUM FEEDER #133                                0                 0               0   USD
3003226           2 Ammo                      21   Lonoke, AR              4/15/2000   ADD'L INSTALL FEED #133                                 0                 0               0   USD
3003238           0 Ammo                      21   Lonoke, AR              12/1/1993   LUBE FILTER SYSTEM BLT JKT DRAW                         0                 0               0   USD
3003239           0 Ammo                      21   Lonoke, AR              12/1/1993   SCRAP LEAD REMELT KETTLE SERIAL #8418                   0                 0               0   USD
3003239           2 Ammo                      21   Lonoke, AR              2/15/2002   ADD'L REMELT FURNACE CONTROLS                           0                 0               0   USD
3003240           0 Ammo                      21   Lonoke, AR              12/1/1993   LEAD KETTLE & STAND                                     0                 0               0   USD
3003240           3 Ammo                      21   Lonoke, AR            11/15/2005    KETTLE CONTROL SYSTEM                                   0                 0               0   USD
3003241           0 Ammo                      21   Lonoke, AR              12/1/1993   TUMBLING DUST COLLECTOR & 15 HP MOTOR                   0                 0               0   USD
3003245           0 Ammo                      21   Lonoke, AR              12/1/1993   SCRAP FEED HOPPER/VIB FEED LEAD REMLT                   0                 0               0   USD
3003246           0 Ammo                      21   Lonoke, AR              12/1/1993   BULLET AREA BUGGY LIFT                                  0                 0               0   USD
3003247           0 Ammo                      21   Lonoke, AR              12/1/1993   BULLET AREA BUGGY LIFT                                  0                 0               0   USD
3003248           0 Ammo                      21   Lonoke, AR              12/1/1993   CF METAL FREIGHT ELEVATOR                               0                 0               0   USD
3003248           1 Ammo                      21   Lonoke, AR              5/15/2000   REB CF #1 FREIGHT ELEVATOR                              0                 0               0   USD
3003251           0 Ammo                      21   Lonoke, AR              12/1/1993   LEAD PIG CONVEYOR                                       0                 0               0   USD
3003252           0 Ammo                      21   Lonoke, AR              12/1/1993   FEED CHUTES                                             0                 0               0   USD
3003253           0 Ammo                      21   Lonoke, AR              12/1/1993   VACUUM CLEANING SYSTEM-LEAD CORE INSP                   0                 0               0   USD
3003254           0 Ammo                      21   Lonoke, AR              12/1/1993   LEAD EXTRUDER & 200 HP MOTOR #68 WM2345                 0                 0               0   USD
3003254           2 Ammo                      21   Lonoke, AR              8/14/1995   ADDL-LEAD EXTRUDER CONTROLLER                           0                 0               0   USD
3003256           0 Ammo                      21   Lonoke, AR              12/1/1993   BULLET GROOVE MACHINE                                   0                 0               0   USD
3003257           0 Ammo                      21   Lonoke, AR              12/1/1993   BULLET GROOVE MACHINE                                   0                 0               0   USD
3003258           0 Ammo                      21   Lonoke, AR              12/1/1993   BULLET GROOVE MACHINE #775                              0                 0               0   USD
3003258           1 Ammo                      21   Lonoke, AR            10/15/1999    ADD'L MODIFY GROOVER 100662                             0                 0               0   USD
3003259           0 Ammo                      21   Lonoke, AR              12/1/1993   BULLET GROVING MACHINE                                  0                 0               0   USD
3003259           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L BLT GROOVING MACHINE                              0                 0               0   USD
3003260           0 Ammo                      21   Lonoke, AR              12/1/1993   SLUG TUMBLE BARREL RANSO                                0                 0               0   USD
3003260           1 Ammo                      21   Lonoke, AR              2/15/1998   ADD'L HOIST & MONORAIL                                  0                 0               0   USD
3003261           0 Ammo                      21   Lonoke, AR              12/1/1993   GRAPH TUMBLING BARREL RANSO                             0                 0               0   USD
3003262           0 Ammo                      21   Lonoke, AR              12/1/1993   RANSOHOFF SAWDUST TUMBLER                               0                 0               0   USD
3003264           0 Ammo                      21   Lonoke, AR              12/1/1993   PARTSWASH DRYER COLT                                    0                 0               0   USD
3003265           0 Ammo                      21   Lonoke, AR              12/1/1993   BUCKSHOT FORMER                                         0                 0               0   USD
3003265           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST-FORMER                                       0                 0               0   USD
3003265           2 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-EXHAUST SYS B/S FORM MCH                           0                 0               0   USD
3003267           0 Ammo                      21   Lonoke, AR              12/1/1993   DENNISON BULLET REFINISHER SERIAL #2026                 0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                               Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 216 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                    Acquis.val.        Accum.dep.       Book val.       Currency
3003268           0 Ammo                      21   Lonoke, AR              12/1/1993    DENNISON BULLET REFINISHER SERIAL #1873                     0                 0               0   USD
3003269           0 Ammo                      21   Lonoke, AR              12/1/1993    DENNISON BULLET REFINISHER #22565-5210                      0                 0               0   USD
3003270           0 Ammo                      21   Lonoke, AR              12/1/1993    DENNISON BULLET REFINISHER SERIAL #2027                     0                 0               0   USD
3003271           0 Ammo                      21   Lonoke, AR              12/1/1993    DENNISON BULLET REFINISHER SERIAL #2037                     0                 0               0   USD
3003272           0 Ammo                      21   Lonoke, AR              12/1/1993    DENNISON BULLET REFINISHER #26377-5210                      0                 0               0   USD
3003273           0 Ammo                      21   Lonoke, AR              12/1/1993    DENNISON BULLET REFINISHER #22566-5210                      0                 0               0   USD
3003274           0 Ammo                      21   Lonoke, AR              12/1/1993    DENNISON BULLET REFINISHER SERIAL #1840                     0                 0               0   USD
3003275           0 Ammo                      21   Lonoke, AR              12/1/1993    DENNISON BULLET PRESS SERIAL #21520-521                     0                 0               0   USD
3003276           0 Ammo                      21   Lonoke, AR              12/1/1993    DENNISON BULLET PRESS SERIAL #21519-521                     0                 0               0   USD
3003279           0 Ammo                      21   Lonoke, AR              12/1/1993    LASER INSPECT UNIT-BULLET #739                              0                 0               0   USD
3003280           0 Ammo                      21   Lonoke, AR              12/1/1993    LASER INSPECT UNIT-BULLET #740                              0                 0               0   USD
3003281           0 Ammo                      21   Lonoke, AR              12/1/1993    LASER INSPECT UNIT-BULLET #741                              0                 0               0   USD
3003281           1 Ammo                      21   Lonoke, AR              3/15/1998   ADD'L BOWL FEEDER 2604/100434                                0                 0               0   USD
3003284           0 Ammo                      21   Lonoke, AR              12/1/1993    SINGLE GIRDER PILOT CRANE                                   0                 0               0   USD
3003285           0 Ammo                      21   Lonoke, AR              12/1/1993    SINGLE GIRDER BRIDGE CRANE                                  0                 0               0   USD
3003286           0 Ammo                      21   Lonoke, AR              12/1/1993    OVERHEAD BRIDGE CRANE                                       0                 0               0   USD
3003287           0 Ammo                      21   Lonoke, AR              12/1/1993    1 TON MOTORIZED HOIST                                       0                 0               0   USD
3003288           0 Ammo                      21   Lonoke, AR              12/1/1993    SINGLE GIRDER PILOT BRIDGE CRANE 3 T                        0                 0               0   USD
3003289           0 Ammo                      21   Lonoke, AR              12/1/1993   HOIST W MONORAIL              T                              0                 0               0   USD
3003292           1 Ammo                      21   Lonoke, AR            11/15/1996    5 STATION PLATING TANK 2463/100225                           0                 0               0   USD
3003293           0 Ammo                      21   Lonoke, AR              12/1/1993    RINSE TANK #5                                               0                 0               0   USD
3003294           0 Ammo                      21   Lonoke, AR              12/1/1993    RINSE TANK #4                                               0                 0               0   USD
3003297           0 Ammo                      21   Lonoke, AR              12/1/1993   NICKEL PLATING TANK                                          0                 0               0   USD
3003297           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD HEATING COILS-PLATING TANK      U                        0                 0               0   USD
3003297           2 Ammo                      21   Lonoke, AR            11/15/1996    ADDL - SINGLE STATION EXHAUST HOOD                           0                 0               0   USD
3003299           0 Ammo                      21   Lonoke, AR              12/1/1993   3-STA COPPER SHOT PLATING SYSTEM                             0                 0               0   USD
3003299           1 Ammo                      21   Lonoke, AR              7/15/1997   ADDL-REFURBISH TANKS-COPPER PLATED LEAD CORE                 0                 0               0   USD
3003301           0 Ammo                      21   Lonoke, AR              12/1/1993   NICKEL PLAE RINSE TANK 120386                                0                 0               0   USD
3003303           0 Ammo                      21   Lonoke, AR              12/1/1993    FILTER SYSTEM FOR CENTER FIRE PLATING                       0                 0               0   USD
3003305           0 Ammo                      21   Lonoke, AR              12/1/1993    CLEANING RECTIFIER                                          0                 0               0   USD
3003311           0 Ammo                      21   Lonoke, AR              12/1/1993    BUGGY PLATFORM                                              0                 0               0   USD
3003313           0 Ammo                      21   Lonoke, AR              12/1/1993    DRY PLATING BAIRD BARREL                                    0                 0               0   USD
3003314           0 Ammo                      21   Lonoke, AR              12/1/1993    DRYER FOR CENTER FIRE PLATING UNIT                          0                 0               0   USD
3003315           0 Ammo                      21   Lonoke, AR              12/1/1993    1 2 T CAP MONORAIL SYSTEM                                   0                 0               0   USD
3003316           0 Ammo                      21   Lonoke, AR              12/1/1993    YALE HOIST C F PLATING                                      0                 0               0   USD
3003317           0 Ammo                      21   Lonoke, AR              12/1/1993    YALE HOIST C F PLATING                                      0                 0               0   USD
3003318           0 Ammo                      21   Lonoke, AR            12/15/1993    HOIST YALE 1T CF PLAE 120095/LC0095                          0                 0               0   USD
3003320           2 Ammo                      21   Lonoke, AR              5/15/1997   ADDL-SCALE CONVERSION 2ND FLR PRIME/LOAD                     0                 0               0   USD
3003322           0 Ammo                      21   Lonoke, AR              12/1/1993   REM DIAL PRIMER PRESS WITH VIBRATORY FET                     0                 0               0   USD
3003322           1 Ammo                      21   Lonoke, AR              3/15/1994   ADDL-PRIMER DETECT SYS REM#23 120570                         0                 0               0   USD
3003323           0 Ammo                      21   Lonoke, AR              12/1/1993    V&O PIERCE & PRIMING MACHINE #32P                           0                 0               0   USD
3003323           1 Ammo                      21   Lonoke, AR              3/15/1994   ADDL-PRIMER DETECT SYS V&O#32P 120570                        0                 0               0   USD
3003323           2 Ammo                      21   Lonoke, AR              12/1/1993    VIBRATORY FEEDER - MDL VBF-6L #32P                          0                 0               0   USD
3003324           0 Ammo                      21   Lonoke, AR              12/1/1993    V&O PRIMING MACHINE #36P                                    0                 0               0   USD
3003326           0 Ammo                      21   Lonoke, AR              12/1/1993    V&D PRIMING PRESS #40P                                      0                 0               0   USD
3003326           1 Ammo                      21   Lonoke, AR              3/15/1994   ADDL-PRIMER DETECT SYS V&O#40P 120570                        0                 0               0   USD
3003326           2 Ammo                      21   Lonoke, AR              12/1/1993    V&O PRIMING PRESS INSTALLATION COST #40P                    0                 0               0   USD
3003326           3 Ammo                      21   Lonoke, AR              12/1/1993    VIBRATORY FEEDER - MDL VBF-6L #4OP                          0                 0               0   USD
3003326           4 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-WATER PROOF SYSTEM #40P                            0                 0               0   USD
3003328           3 Ammo                      21   Lonoke, AR              12/1/1993   USAR-LONRY FEEDER - MDL VBF-6L #35P                          0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                    Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 217 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                 Acquis.val.        Accum.dep.       Book val.       Currency
3003328           5 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-WATERPROOF SYSTEM 52-12457 #35P                 0                 0               0   USD
3003328           6 Ammo                      21   Lonoke, AR              1/15/1997   ADDL-LASER INSPECTION 35P                                 0                 0               0   USD
3003330           3 Ammo                      21   Lonoke, AR              12/1/1993   VIBRATORY FEEDER - MDL VBF-6L #39P                        0                 0               0   USD
3003331           0 Ammo                      21   Lonoke, AR              12/1/1993   V&O PRIMING PRESS #31P                                    0                 0               0   USD
3003331           1 Ammo                      21   Lonoke, AR              3/15/1994   ADDL-PRIMER DETECT SYS V&O#31P 120570                     0                 0               0   USD
3003331           2 Ammo                      21   Lonoke, AR              12/1/1993   VIBRATORY FEEDER - MDL VBF-6L #31P                        0                 0               0   USD
3003331           3 Ammo                      21   Lonoke, AR              8/14/1995   ADDL-PRIMING #45 WATERPROOFING                            0                 0               0   USD
3003332           0 Ammo                      21   Lonoke, AR              12/1/1993   V&O PRIMING PRESS HIGH SPEED P F #63P                     0                 0               0   USD
3003332           1 Ammo                      21   Lonoke, AR              3/15/1994   ADDL-PRIMER DETECT SYS V&O#63P 120570                     0                 0               0   USD
3003332           3 Ammo                      21   Lonoke, AR              6/15/2003   UPG V&O PRIMING MACHINE #63P                              0                 0               0   USD
3003332           4 Ammo                      21   Lonoke, AR              5/15/2004   ADD'L PRIMING MCH 40 S&W CONVERT #63P                     0                 0               0   USD
3003333           0 Ammo                      21   Lonoke, AR              12/1/1993   V&O PRIMING PRESS HIGH SPEED P F-65P                      0                 0               0   USD
3003333           1 Ammo                      21   Lonoke, AR              3/15/1994   ADDL-PRIMER DETECT SYS V&O#65P 120570                     0                 0               0   USD
3003333           2 Ammo                      21   Lonoke, AR              3/15/2004   ADD'L CF #65P HIGH SPEED PRIMING                          0                 0               0   USD
3003334           0 Ammo                      21   Lonoke, AR              12/1/1993   V&O PRIMING PRESS HIGH-SPEED-PF#60P                       0                 0               0   USD
3003334           1 Ammo                      21   Lonoke, AR              3/15/1994   ADDL-PRIMER DETECT SYS V&O#60P 120570                     0                 0               0   USD
3003334           2 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST V&O PRESS #60P                                 0                 0               0   USD
3003334           3 Ammo                      21   Lonoke, AR              12/1/1993   MODIFY #60P FOR 9MM 120456                                0                 0               0   USD
3003334           4 Ammo                      21   Lonoke, AR              6/15/2003   UPG V&O PRIMING MACHINE #60P                              0                 0               0   USD
3003342           0 Ammo                      21   Lonoke, AR              12/1/1993   2 FT X 6 FT SST POWDER POURING SINK                       0                 0               0   USD
3003344           0 Ammo                      21   Lonoke, AR              12/1/1993   CF LOAD FREIGHT ELEVATOR                                  0                 0               0   USD
3003346           0 Ammo                      21   Lonoke, AR              12/1/1993   FEED CHUTES                                               0                 0               0   USD
3003346           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST-FEED CHUTES                                    0                 0               0   USD
3003350           0 Ammo                      21   Lonoke, AR              12/1/1993   POWDER STACK                                              0                 0               0   USD
3003351           0 Ammo                      21   Lonoke, AR              12/1/1993   POWDER STACK                                              0                 0               0   USD
3003352           0 Ammo                      21   Lonoke, AR              12/1/1993   POWDER STACK                                              0                 0               0   USD
3003353           0 Ammo                      21   Lonoke, AR              12/1/1993   POWDER STACK                                              0                 0               0   USD
3003354           0 Ammo                      21   Lonoke, AR              12/1/1993   POWDER STACK                                              0                 0               0   USD
3003355           0 Ammo                      21   Lonoke, AR              12/1/1993   POWDER STACK                                              0                 0               0   USD
3003356           0 Ammo                      21   Lonoke, AR              12/1/1993   POWDER STACK                                              0                 0               0   USD
3003357           0 Ammo                      21   Lonoke, AR              12/1/1993   POWDER STACK                                              0                 0               0   USD
3003358           0 Ammo                      21   Lonoke, AR              12/1/1993   POWDER STACK                                              0                 0               0   USD
3003359           0 Ammo                      21   Lonoke, AR              12/1/1993   POWDER STACK                                              0                 0               0   USD
3003360           0 Ammo                      21   Lonoke, AR              12/1/1993   POWDER STACK                                              0                 0               0   USD
3003361           0 Ammo                      21   Lonoke, AR              12/1/1993   POWDER STACK                                              0                 0               0   USD
3003362           0 Ammo                      21   Lonoke, AR              12/1/1993   POWDER STACK                                              0                 0               0   USD
3003363           0 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX LOADER #26                                         0                 0               0   USD
3003363           1 Ammo                      21   Lonoke, AR              9/15/1996   ADDL-REBUILD #26 DUPLEX LOADER                            0                 0               0   USD
3003364           0 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX LOADER #27                                         0                 0               0   USD
3003364           1 Ammo                      21   Lonoke, AR            12/15/1996    ADDL - #27 LOADER REJECT SYSTEM                           0                 0               0   USD
3003364           2 Ammo                      21   Lonoke, AR              3/15/2001   REBUILD #27 LOADER                                        0                 0               0   USD
3003364           3 Ammo                      21   Lonoke, AR              3/15/2008   ADD'L FEEDERS #27                                         0                 0               0   USD
3003365           0 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX LOADER #28                                         0                 0               0   USD
3003365           1 Ammo                      21   Lonoke, AR            12/15/1996    ADDL - #28 LOADER REJECT SYSTEM                           0                 0               0   USD
3003366           0 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX LOADER #29                                         0                 0               0   USD
3003366           2 Ammo                      21   Lonoke, AR              2/15/1997   ADDL-#29 REJECT SYSTEM                                    0                 0               0   USD
3003366           3 Ammo                      21   Lonoke, AR              5/15/1997   ADDL-OVERHAUL #29 DUPLEX LOADER                           0                 0               0   USD
3003367           0 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX LOADER #15                                         0                 0               0   USD
3003367           1 Ammo                      21   Lonoke, AR            12/15/1996    ADDL - #15 LOADER REJECT SYSTEM                           0                 0               0   USD
3003367           3 Ammo                      21   Lonoke, AR              3/15/2008   ADD'L FEEDERS #15                                         0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                 Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 218 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                               Acquis.val.        Accum.dep.       Book val.       Currency
3003368           0 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX LOADER #16                                       0                 0               0   USD
3003368           1 Ammo                      21   Lonoke, AR            12/15/1996    ADDL - #16 LOADER REJECT SYSTEM                         0                 0               0   USD
3003368           2 Ammo                      21   Lonoke, AR              2/15/2002   ADD'L COST #16 DUPLEX LOADER                            0                 0               0   USD
3003369           0 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX LOADER #17                                       0                 0               0   USD
3003369           2 Ammo                      21   Lonoke, AR            12/15/1996    ADDL - #17 LOADER REJECT SYSTEM                         0                 0               0   USD
3003369           3 Ammo                      21   Lonoke, AR              3/15/2003   ADD'L DUPLEX LOADER                                     0                 0               0   USD
3003370           0 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX LOADER #18                                       0                 0               0   USD
3003370           1 Ammo                      21   Lonoke, AR              12/1/1993   REVISE DETECTS-DUPLEX LOADER       U                    0                 0               0   USD
3003370           2 Ammo                      21   Lonoke, AR            12/15/1996    ADDL - #18 LOADER REJECT SYSTEM                         0                 0               0   USD
3003370           4 Ammo                      21   Lonoke, AR              7/15/2007   ADD'L TOOLING DIAL                                      0                 0               0   USD
3003371           0 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX LOADER #25                                       0                 0               0   USD
3003371           1 Ammo                      21   Lonoke, AR            12/15/1996    ADDL - REBUILD #25 DUPLEX LOADER                        0                 0               0   USD
3003372           0 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX LOADER #14                                       0                 0               0   USD
3003372           3 Ammo                      21   Lonoke, AR            12/15/1996    ADDL - #14 LOADER REJECT SYSTEM                         0                 0               0   USD
3003373           0 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX LOADER #24                                       0                 0               0   USD
3003373           1 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX LOADER INSTALLATION COST                         0                 0               0   USD
3003373           2 Ammo                      21   Lonoke, AR            12/15/1996    ADDL - #24 LOADER REJECT SYSTEM                         0                 0               0   USD
3003373           3 Ammo                      21   Lonoke, AR              6/15/1999   ADD'L REBUILD DUPLEX LOADER                             0                 0               0   USD
3003374           0 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX LOADER #19                                       0                 0               0   USD
3003374           1 Ammo                      21   Lonoke, AR              12/1/1993   MODERNIZATION & DESIGN                                  0                 0               0   USD
3003374           2 Ammo                      21   Lonoke, AR              8/15/2004   UPGRADE CF #19 DUPLEX LOADER                            0                 0               0   USD
3003381           0 Ammo                      21   Lonoke, AR              12/1/1993   PACK AREA BUGGY LIFT                                    0                 0               0   USD
3003382           0 Ammo                      21   Lonoke, AR              12/1/1993   COMP PK CASE CONVYR 120285                              0                 0               0   USD
3003383           0 Ammo                      21   Lonoke, AR              12/1/1993   BOX CONVEYOR 18"X5"X30"                                 0                 0               0   USD
3003384           0 Ammo                      21   Lonoke, AR              12/1/1993   PACKED CASE CONVEYOR-CENTERFIRE                         0                 0               0   USD
3003384           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-MOD CONVEYOR HEIGHT TO 36"                         0                 0               0   USD
3003390           0 Ammo                      21   Lonoke, AR              12/1/1993   RANSOHOFF TUMBLING UNIT W MTR ROTOCLONE                 0                 0               0   USD
3003394           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD-CONSTANT MOTION DRIVE #780 120564                   0                 0               0   USD
3003405           0 Ammo                      21   Lonoke, AR              12/1/1993   BARCODE LASER SCANNER-CF 120520                         0                 0               0   USD
3003413           0 Ammo                      21   Lonoke, AR              12/1/1993   ROOF EXHAUST FAN (FBV6234)                              0                 0               0   USD
3003414           0 Ammo                      21   Lonoke, AR              12/1/1993   CENT EXHAUST & MOTOR (FBV1234)                          0                 0               0   USD
3003416           0 Ammo                      21   Lonoke, AR              12/1/1993   MONORIAL SYSTEM (FBV4703)                               0                 0               0   USD
3003423           0 Ammo                      21   Lonoke, AR              12/1/1993   HOIST RIMFIRE MAINTENANCE AREA                          0                 0               0   USD
3003427           0 Ammo                      21   Lonoke, AR              12/1/1993   SCRAP REMOVAL CONVEYOR 403 CAP PRESS T                  0                 0               0   USD
3003431           0 Ammo                      21   Lonoke, AR              12/1/1993   WASH UNIT #721B 101764                                  0                 0               0   USD
3003432           0 Ammo                      21   Lonoke, AR              12/1/1993   #401 RANSONOFF WASH & DRY                               0                 0               0   USD
3003432           1 Ammo                      21   Lonoke, AR              5/15/2001   ADD'L PROGRAMMABLE CONTROLS                             0                 0               0   USD
3003435           0 Ammo                      21   Lonoke, AR              12/1/1993   CAP PRESS                                               0                 0               0   USD
3003435           1 Ammo                      21   Lonoke, AR              3/15/1995   ADDL-DRIVE MOTOR/CNTRL #401 2211                        0                 0               0   USD
3003435           2 Ammo                      21   Lonoke, AR              12/1/1993   DIE SET CAP PRESS                                       0                 0               0   USD
3003435           6 Ammo                      21   Lonoke, AR              1/15/2001   ADD'L FEED SYSTEM                                       0                 0               0   USD
3003435           9 Ammo                      21   Lonoke, AR              4/15/2008   ADD'L METAL TENSIONER #401                              0                 0               0   USD
3003437           0 Ammo                      21   Lonoke, AR              12/1/1993   BLISS HALF HEAD PRESS #404                              0                 0               0   USD
3003437           2 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-OVERHAUL #404 HH 120575                            0                 0               0   USD
3003437           3 Ammo                      21   Lonoke, AR              12/1/1993   ADDL #404 CAP HANDLING EQUIPMENT 120579                 0                 0               0   USD
3003437           4 Ammo                      21   Lonoke, AR              4/15/1996   ADDL-VIBRATORY FEED SYSTEM                              0                 0               0   USD
3003437           5 Ammo                      21   Lonoke, AR              4/15/1996   ADDL-VIBRATOYR FEED SYSTEM                              0                 0               0   USD
3003438           0 Ammo                      21   Lonoke, AR              12/1/1993   BLISS HALF HEADER PRESS                                 0                 0               0   USD
3003438           2 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-#406 CAP HANDLING EQUIPMENT 120579                 0                 0               0   USD
3003438           3 Ammo                      21   Lonoke, AR              6/14/1995   ADDL REBUILD #406                                       0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                               Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 219 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                               Acquis.val.        Accum.dep.       Book val.       Currency
3003438           4 Ammo                      21   Lonoke, AR              4/15/1996   ADDL-VIBRATORY FEED SYSTEM                              0                 0               0   USD
3003438           5 Ammo                      21   Lonoke, AR              4/15/1996   ADDL-VIBRATORY FEED SYSTEM                              0                 0               0   USD
3003439           0 Ammo                      21   Lonoke, AR              12/1/1993   CAP PRESS-LACHAUSSEE #400                               0                 0               0   USD
3003439           3 Ammo                      21   Lonoke, AR            11/15/2006    ADD' STRIP FEEDER                                       0                 0               0   USD
3003439           5 Ammo                      21   Lonoke, AR            11/15/2006    PRESS/DIE SET MONITORING                                0                 0               0   USD
3003439           6 Ammo                      21   Lonoke, AR            10/15/2008    ADD'L 20 GA LB DIE SETUP                                0                 0               0   USD
3003439           7 Ammo                      21   Lonoke, AR              2/15/2009   ADD'L #410 CAP PRESS STRIP ALIGNMENT                    0                 0               0   USD
3003442           0 Ammo                      21   Lonoke, AR              12/1/1993   VIBRA BARREL FEEDER #404 HALF HEAD                      0                 0               0   USD
3003446           0 Ammo                      21   Lonoke, AR              12/1/1993   ELECTRONIC PLATFORM SCALE CAP PRESS T                   0                 0               0   USD
3003446           1 Ammo                      21   Lonoke, AR              5/15/1997   ADDL-SCALE CONVERSION CAP PRESS                         0                 0               0   USD
3003450           0 Ammo                      21   Lonoke, AR              12/1/1993   BULK STORAGE SILO                                       0                 0               0   USD
3003451           0 Ammo                      21   Lonoke, AR              12/1/1993   BULK STORAGE SILO                                       0                 0               0   USD
3003452           0 Ammo                      21   Lonoke, AR              12/1/1993   COLOR SCRAP STORAGE BIN                                 0                 0               0   USD
3003452           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST - ROOF COLOR REGRIND                          0                 0               0   USD
3003452           2 Ammo                      21   Lonoke, AR              6/15/1997   ADDL - VIBRATING PANELS                                 0                 0               0   USD
3003452           3 Ammo                      21   Lonoke, AR            12/15/1997    MOD PLASTIC STORAGE SILO                                0                 0               0   USD
3003453           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER CONTROL PANEL FOR #422 EXTRUDER                   0                 0               0   USD
3003454           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER CONTROL PANEL FOR #418 EXTRUDER                   0                 0               0   USD
3003455           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER CONTROL PANEL FOR #418 GEAR PUMPS                 0                 0               0   USD
3003456           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER PANEL-EXTRUDER #420                               0                 0               0   USD
3003457           0 Ammo                      21   Lonoke, AR              12/1/1993   SOLID STATE CONTROLS FOR #420 EXTRUDER                  0                 0               0   USD
3003458           0 Ammo                      21   Lonoke, AR              12/1/1993   ELECTRICAL CONTROL PANEL #1                             0                 0               0   USD
3003460           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER PANEL GEAR PUMP                                   0                 0               0   USD
3003461           0 Ammo                      21   Lonoke, AR              12/1/1993   PLASTIC TRANSFER CONTROLS FOR #420 T                    0                 0               0   USD
3003464           0 Ammo                      21   Lonoke, AR              12/1/1993   6 INCH ROTARY AIRLOCK VALVE & MOTOR                     0                 0               0   USD
3003465           0 Ammo                      21   Lonoke, AR              12/1/1993   6 INCH REGRIND AIRLOCK VALVE X MOTOR                    0                 0               0   USD
3003466           0 Ammo                      21   Lonoke, AR              12/1/1993   6 INCH REGRIND AIRLOCK VALVE & MOTOR                    0                 0               0   USD
3003467           0 Ammo                      21   Lonoke, AR              12/1/1993   VIRGIN BLEND ROTARY AIRLOCK VALVE & MOT                 0                 0               0   USD
3003468           0 Ammo                      21   Lonoke, AR              12/1/1993   6 INCH REGRIND AIRLOCK VALVE & MOTOR                    0                 0               0   USD
3003469           0 Ammo                      21   Lonoke, AR              12/1/1993   VIRGIN BLEND ROTARY AIRLOCK VALVE & MOT                 0                 0               0   USD
3003470           0 Ammo                      21   Lonoke, AR              12/1/1993   6 INCH REGRIND AIRLOCK VALVE & MOTOR                    0                 0               0   USD
3003471           0 Ammo                      21   Lonoke, AR              12/1/1993   6 INCH AIRLOCK VALVE & MOTOR                            0                 0               0   USD
3003472           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-DRIVE UNITS 120298                                 0                 0               0   USD
3003472           2 Ammo                      21   Lonoke, AR            11/15/1996    ADDL - HOPPER VIBRATORS                                 0                 0               0   USD
3003472           3 Ammo                      21   Lonoke, AR              9/15/2003   RLC COLOR BLENDER                                       0                 0               0   USD
3003473           0 Ammo                      21   Lonoke, AR              12/1/1993   TRIPLEX BLENDER-MULTI COLOR                             0                 0               0   USD
3003473           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-DRIVE UNITS 120298                                 0                 0               0   USD
3003473           2 Ammo                      21   Lonoke, AR            11/15/1996    ADDL - HOPPER VIBRATORS                                 0                 0               0   USD
3003473           3 Ammo                      21   Lonoke, AR              9/15/2003   RLC COLOR BLENDER                                       0                 0               0   USD
3003473           4 Ammo                      21   Lonoke, AR            11/15/2009    ADD'L #404 FEED BOWL CONTROLLER 101567                  0                 0               0   USD
3003474           0 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX BLENDER-YELLOW                                   0                 0               0   USD
3003474           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-DRIVE UNITS 120298                                 0                 0               0   USD
3003474           2 Ammo                      21   Lonoke, AR            11/15/1996    ADDL - HOPPER VIBRATORS                                 0                 0               0   USD
3003474           3 Ammo                      21   Lonoke, AR              9/15/2003   RLC COLOR BLENDER                                       0                 0               0   USD
3003475           0 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX BLENDER-BLACK                                    0                 0               0   USD
3003475           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-DRIVE UNITS 120298                                 0                 0               0   USD
3003475           2 Ammo                      21   Lonoke, AR            11/15/1996    ADDL - HOPPER VIBRATORS                                 0                 0               0   USD
3003475           3 Ammo                      21   Lonoke, AR              9/15/2003   RLC COLOR BLENDER                                       0                 0               0   USD
3003477           0 Ammo                      21   Lonoke, AR              12/1/1993   14' COOLING TANK FOR #418 EXTRUDER                      0                 0               0   USD
3003478           0 Ammo                      21   Lonoke, AR              12/1/1993   30' COOLING TANK FOR #422 EXTRUDER                      0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                               Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 220 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                Acquis.val.        Accum.dep.       Book val.       Currency
3003478           1 Ammo                      21   Lonoke, AR              12/1/1993   30FT. COOLING TANK - COOLING CONTROL SY                  0                 0               0   USD
3003479           0 Ammo                      21   Lonoke, AR              12/1/1993   30' COOLING TANK FOR #422 EXTRUDER                       0                 0               0   USD
3003480           0 Ammo                      21   Lonoke, AR              12/1/1993   30' COOLING TANK FOR #418 EXTRUDER                       0                 0               0   USD
3003480           1 Ammo                      21   Lonoke, AR              12/1/1993   30FT. COOLING TANK - COOLING CONTROL SY                  0                 0               0   USD
3003481           0 Ammo                      21   Lonoke, AR              12/1/1993   30' COOLING TANK FOR #418 EXTRUDER                       0                 0               0   USD
3003482           0 Ammo                      21   Lonoke, AR              12/1/1993   14' COOLING TANK FOR #418 EXTRUDER                       0                 0               0   USD
3003483           0 Ammo                      21   Lonoke, AR              12/1/1993   30' COOLING TANK FOR #418 EXTRUDER                       0                 0               0   USD
3003483           1 Ammo                      21   Lonoke, AR              12/1/1993   30FT. COOLING TANK - COOLING CONTROL SY                  0                 0               0   USD
3003484           0 Ammo                      21   Lonoke, AR              12/1/1993   30' COOLING TANK FOR #418 EXTRUDER                       0                 0               0   USD
3003485           0 Ammo                      21   Lonoke, AR              12/1/1993   COOLING TANK FOR #420 EXTRUDER                           0                 0               0   USD
3003485           1 Ammo                      21   Lonoke, AR              12/1/1993   MODIFY COOLING TANK                                      0                 0               0   USD
3003486           0 Ammo                      21   Lonoke, AR              12/1/1993   COOLING TANK FOR #420 EXTRUDER                           0                 0               0   USD
3003486           1 Ammo                      21   Lonoke, AR              12/1/1993   MODIFY COOLING TANK                                      0                 0               0   USD
3003487           0 Ammo                      21   Lonoke, AR              12/1/1993   COOLING TANK FOR #420 EXTRUDER                           0                 0               0   USD
3003487           1 Ammo                      21   Lonoke, AR              12/1/1993   MODIFY COOLING TANK                                      0                 0               0   USD
3003492           0 Ammo                      21   Lonoke, AR              12/1/1993   EXTRUDER CHILLER                                         0                 0               0   USD
3003493           0 Ammo                      21   Lonoke, AR              12/1/1993   14 COOLING TANK                                          0                 0               0   USD
3003494           0 Ammo                      21   Lonoke, AR              12/1/1993   30 COOLING TANK                                          0                 0               0   USD
3003495           0 Ammo                      21   Lonoke, AR              12/1/1993   30 COOLING TANK                                          0                 0               0   USD
3003499           0 Ammo                      21   Lonoke, AR              12/1/1993   VACUUM PUMP #1                                           0                 0               0   USD
3003500           0 Ammo                      21   Lonoke, AR              12/1/1993   VACUUM PUMP #2                                           0                 0               0   USD
3003501           0 Ammo                      21   Lonoke, AR              12/1/1993   VIRGIN HOPPER VACUUM PUMP & MOTOR                        0                 0               0   USD
3003502           0 Ammo                      21   Lonoke, AR              12/1/1993   REGRIND HOPPER VACUUM PUMP & MOTOR                       0                 0               0   USD
3003502           1 Ammo                      21   Lonoke, AR            10/15/1999    ADD'L REGRIND CONVEYOR 100668                            0                 0               0   USD
3003503           0 Ammo                      21   Lonoke, AR              12/1/1993   EXTRUDER HOPPER VACUUM PUMP & MOTOR                      0                 0               0   USD
3003504           0 Ammo                      21   Lonoke, AR              12/1/1993   ROTARY BLOWER-SS EXTRUDE                                 0                 0               0   USD
3003507           0 Ammo                      21   Lonoke, AR              12/1/1993   GEAR PUMP & DRIVE FOR 408 409 EXTRUDER                   0                 0               0   USD
3003508           0 Ammo                      21   Lonoke, AR              12/1/1993   GEAR PUMP&DRIVE FOR 408 409 EXTRUDER                     0                 0               0   USD
3003509           0 Ammo                      21   Lonoke, AR              12/1/1993   REGRIND FILTER - COLLECTOR                               0                 0               0   USD
3003510           0 Ammo                      21   Lonoke, AR              12/1/1993   DUST BLOWER & MOTOR                                      0                 0               0   USD
3003511           0 Ammo                      21   Lonoke, AR              12/1/1993   "Y" MANIFOLD FOR #418 EXTRUDER                           0                 0               0   USD
3003511           1 Ammo                      21   Lonoke, AR              12/1/1993    Y TRANSFER LINE ADDITIONAL COST                         0                 0               0   USD
3003512           0 Ammo                      21   Lonoke, AR              12/1/1993   Y TRANSFER LINE                                          0                 0               0   USD
3003513           0 Ammo                      21   Lonoke, AR              12/1/1993   PROCEDYNE CLEANING FURANCE                               0                 0               0   USD
3003513           1 Ammo                      21   Lonoke, AR              9/15/2003   RLC PROCEDYNE FURNACE                                    0                 0               0   USD
3003514           0 Ammo                      21   Lonoke, AR              12/1/1993   AIR COOLING SYS-7 EXTRUDE CONT. PANELS                   0                 0               0   USD
3003516           0 Ammo                      21   Lonoke, AR              12/1/1993   DUST FILTER - COLLECTOR                                  0                 0               0   USD
3003517           0 Ammo                      21   Lonoke, AR              12/1/1993   HOLDING HOPPER W HOPPER LOADER FOR #422                  0                 0               0   USD
3003518           0 Ammo                      21   Lonoke, AR              12/1/1993   HOLDING HOPPER W HOPPER LOADER FOR #418                  0                 0               0   USD
3003520           0 Ammo                      21   Lonoke, AR              12/1/1993   PNEUMATIC CONVEYING SYSTEM                               0                 0               0   USD
3003521           0 Ammo                      21   Lonoke, AR              12/1/1993   WIRETAINER STANDS                                        0                 0               0   USD
3003522           0 Ammo                      21   Lonoke, AR              12/1/1993   WIRETAINER STANDS                                        0                 0               0   USD
3003523           0 Ammo                      21   Lonoke, AR              12/1/1993   WIRETAINER STANDS                                        0                 0               0   USD
3003524           0 Ammo                      21   Lonoke, AR              12/1/1993   EXTRUDER #418/419 4-1/2" P/M 70                          0                 0               0   USD
3003524           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-CNTRL SYS/SCREEN CHGR 120184                   0                 0               0   USD
3003524           2 Ammo                      21   Lonoke, AR              5/15/1997   ADDL-#418 EXTRUDER OVERHAUL                              0                 0               0   USD
3003525           0 Ammo                      21   Lonoke, AR              12/1/1993   EXTRUDER #420 W/AUTO CONTROLS                            0                 0               0   USD
3003525           2 Ammo                      21   Lonoke, AR              12/1/1993   ADDL. COST-CONT SCR. CHGR. #420 52-12473                 0                 0               0   USD
3003525           3 Ammo                      21   Lonoke, AR            12/15/1997    ADD'L OVERHAUL SCREEN                                    0                 0               0   USD
3003525           4 Ammo                      21   Lonoke, AR            12/15/2002    ADD'L MOTOR                                              0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 221 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                  Acquis.val.        Accum.dep.       Book val.       Currency
3003526           0 Ammo                      21   Lonoke, AR              12/1/1993   EXTRUDER D #408/409                                        0                 0               0   USD
3003526           1 Ammo                      21   Lonoke, AR              12/1/1993   EXTRUDER "D"-ADDITIONAL COST                               0                 0               0   USD
3003526           2 Ammo                      21   Lonoke, AR              12/1/1993   4-1 2" EXTRUDER ADDITIONAL COST                            0                 0               0   USD
3003526           3 Ammo                      21   Lonoke, AR              12/1/1993   ADDL. COST-CNTRL SYS/SCREEN CHANGER #408                   0                 0               0   USD
3003526           4 Ammo                      21   Lonoke, AR            12/15/1997    ADD'L OVERHAUL                                             0                 0               0   USD
3003526           5 Ammo                      21   Lonoke, AR              8/15/2002   SS #408 EXTRUDER MOTOR                                     0                 0               0   USD
3003526           6 Ammo                      21   Lonoke, AR              2/15/2007   ADD'L #408/409 EXT BARREL & SCREW                          0                 0               0   USD
3003528           0 Ammo                      21   Lonoke, AR              12/1/1993   NRM EXTRUDER D #422                                        0                 0               0   USD
3003528           2 Ammo                      21   Lonoke, AR              12/1/1993   ADDL. COST-CONTINUOUS SCREEN CHANGER-422                   0                 0               0   USD
3003528           4 Ammo                      21   Lonoke, AR              5/15/1997   ADDL-#422 EXTRUDER OVERHAUL                                0                 0               0   USD
3003531           0 Ammo                      21   Lonoke, AR              12/1/1993   SS BODY ACME-FAB DRYER SS CON #401                         0                 0               0   USD
3003531           1 Ammo                      21   Lonoke, AR              12/1/1993   WASH UNIT INSATLL             T                            0                 0               0   USD
3003531           2 Ammo                      21   Lonoke, AR              6/14/1995   ADDL REBUILD WASH UNIT #687                                0                 0               0   USD
3003532           0 Ammo                      21   Lonoke, AR              12/1/1993   ACME-FAB SS CAP WASH/INHIB/LUB 120529 #558                 0                 0               0   USD
3003532           1 Ammo                      21   Lonoke, AR              5/15/2001   #558 WASH UNIT/PROG CONTROLS 2876/100754                   0                 0               0   USD
3003532           2 Ammo                      21   Lonoke, AR              3/15/2004   ADD'L #558 WASH UNIT                                       0                 0               0   USD
3003533           0 Ammo                      21   Lonoke, AR              12/1/1993   BULK STORAGE SILO PAD                                      0                 0               0   USD
3003535           0 Ammo                      21   Lonoke, AR              12/1/1993   HYDRAULIC UNIT FOR #427 SLUG ORIENT                        0                 0               0   USD
3003537           0 Ammo                      21   Lonoke, AR              12/1/1993   SEMI-WORKS RC MCH SS CON #962                              0                 0               0   USD
3003537           2 Ammo                      21   Lonoke, AR              12/1/1993   MODIFY INSTL SNG STA RC HEAT SET 120112T                   0                 0               0   USD
3003537           3 Ammo                      21   Lonoke, AR              1/15/2007   ADD'L RC BODY FORMER #962                                  0                 0               0   USD
3003538           0 Ammo                      21   Lonoke, AR              12/1/1993   SINGLE STATION ROTARY CAM UNIT      T                      0                 0               0   USD
3003538           1 Ammo                      21   Lonoke, AR            11/15/1994    ADDL-UNIBODY #986 HS/#963 RC 2917                          0                 0               0   USD
3003539           0 Ammo                      21   Lonoke, AR              12/1/1993   SINGLE STATION ROTARY CAM UNIT #964                        0                 0               0   USD
3003539           1 Ammo                      21   Lonoke, AR              1/15/2007   ADD'L RC BODY FORMER #964                                  0                 0               0   USD
3003546           0 Ammo                      21   Lonoke, AR              12/1/1993   HEAT SET, 6 STA MACHINE                                    0                 0               0   USD
3003546           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-HEAT SET 120121                                  0                 0               0   USD
3003546           2 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST - MODIFICATION 110077                            0                 0               0   USD
3003547           0 Ammo                      21   Lonoke, AR              12/1/1993   HEAT SET, 6 STA MACHINE                                    0                 0               0   USD
3003547           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-HEAT SET 120121                                  0                 0               0   USD
3003547           2 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-MODIFICATION 110077                              0                 0               0   USD
3003548           0 Ammo                      21   Lonoke, AR              12/1/1993   PARTS WASH VIBRATORY INSP TABLE #556                       0                 0               0   USD
3003549           0 Ammo                      21   Lonoke, AR              12/1/1993   PARTS WASH VIBRATORY INSP TABLE #557                       0                 0               0   USD
3003553           0 Ammo                      21   Lonoke, AR              12/1/1993   ROCKPORT SAW #2                                            0                 0               0   USD
3003554           0 Ammo                      21   Lonoke, AR              12/1/1993   ROCKPORT SAW #1                                            0                 0               0   USD
3003554           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-AIRVAC FEED SYSTEM                               0                 0               0   USD
3003555           0 Ammo                      21   Lonoke, AR              12/1/1993   ROCKPORT SAW CUT-OFF MACHINE                               0                 0               0   USD
3003555           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-AIRVAC FEED SYSTEM                               0                 0               0   USD
3003557           0 Ammo                      21   Lonoke, AR              12/1/1993   410 GAGE SLUG ORIENT MACHINE                               0                 0               0   USD
3003557           1 Ammo                      21   Lonoke, AR              12/1/1993   OIL RECOVERY SYS #427 120058                               0                 0               0   USD
3003558           0 Ammo                      21   Lonoke, AR              12/1/1993   SLUG ORIENTING MACHINE                                     0                 0               0   USD
3003558           1 Ammo                      21   Lonoke, AR              12/1/1993   OIL RECOVERY SYS #435 120058                               0                 0               0   USD
3003560           0 Ammo                      21   Lonoke, AR              12/1/1993   SLUG ORIENTOR F MACHINE                                    0                 0               0   USD
3003560           1 Ammo                      21   Lonoke, AR              12/1/1993   OIL RECOVERY SYS #425 120058                               0                 0               0   USD
3003561           0 Ammo                      21   Lonoke, AR              12/1/1993   SLUG ORIENT MACHINE                                        0                 0               0   USD
3003561           1 Ammo                      21   Lonoke, AR              12/1/1993   OIL RECOVERY SYS #431 120058                               0                 0               0   USD
3003562           0 Ammo                      21   Lonoke, AR              12/1/1993   SLUG ORIENT MACHINE SER # 2355                             0                 0               0   USD
3003562           1 Ammo                      21   Lonoke, AR              12/1/1993   OIL RECOVERY SYS #433 120058                               0                 0               0   USD
3003562           3 Ammo                      21   Lonoke, AR              3/15/2013   ADD'L ELECTRICAL UPGRADE 101774                            0                 0               0   USD
3003563           0 Ammo                      21   Lonoke, AR              12/1/1993   ROCKPORT DRUM CUTTER #436 ORIENT                           0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                  Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 222 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                 Acquis.val.        Accum.dep.       Book val.       Currency
3003563           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST - SS CON                                        0                 0               0   USD
3003566           0 Ammo                      21   Lonoke, AR              12/1/1993   PLATFORM SCALE 4'X6' 5000 LB                              0                 0               0   USD
3003566           1 Ammo                      21   Lonoke, AR              5/15/1997   ADDL-SCALE CONVERSION 3RD FLR POWDER POUR                 0                 0               0   USD
3003567           0 Ammo                      21   Lonoke, AR              12/1/1993   PLATFORM SCALE 4' X 6' 1000 LB                            0                 0               0   USD
3003567           1 Ammo                      21   Lonoke, AR              5/15/1997   ADDL-SCALE CONVERSION AH&P                                0                 0               0   USD
3003572           0 Ammo                      21   Lonoke, AR              12/1/1993   FARRIS PIPE PULLER                                        0                 0               0   USD
3003573           0 Ammo                      21   Lonoke, AR              12/1/1993   FARRIS PIPE PULLER #672                                   0                 0               0   USD
3003574           0 Ammo                      21   Lonoke, AR              12/1/1993   FARRIS PIPE PULLER                                        0                 0               0   USD
3003575           0 Ammo                      21   Lonoke, AR              12/1/1993   FARRIS PIPE PULLER                                        0                 0               0   USD
3003576           0 Ammo                      21   Lonoke, AR              12/1/1993   FARRIS PIPE PULLER                                        0                 0               0   USD
3003577           0 Ammo                      21   Lonoke, AR              12/1/1993   FARRIS PIPE PULLER                                        0                 0               0   USD
3003579           0 Ammo                      21   Lonoke, AR              12/1/1993   FARRIS PIPE PULLER #671                                   0                 0               0   USD
3003580           0 Ammo                      21   Lonoke, AR              12/1/1993   FARRIS PIPE PULLER                                        0                 0               0   USD
3003581           0 Ammo                      21   Lonoke, AR              12/1/1993   FARRIS PIPE PULLER S N 0600 VT 3923                       0                 0               0   USD
3003582           0 Ammo                      21   Lonoke, AR              12/1/1993   SLUG CUTTER                                               0                 0               0   USD
3003582           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-MODIFY #651 120086                              0                 0               0   USD
3003583           0 Ammo                      21   Lonoke, AR              12/1/1993   SLUG CUTTER                                               0                 0               0   USD
3003583           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-MODIFY #650 120086                              0                 0               0   USD
3003586           0 Ammo                      21   Lonoke, AR              12/1/1993   SLUG CUTTER                                               0                 0               0   USD
3003586           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST D.C. DRIVE CONVERSION                          0                 0               0   USD
3003586           2 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-MODIFY #653 120086                              0                 0               0   USD
3003587           0 Ammo                      21   Lonoke, AR              12/1/1993   SLUG CUTTER                                               0                 0               0   USD
3003587           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-MODIFY #656 120086                              0                 0               0   USD
3003588           0 Ammo                      21   Lonoke, AR              12/1/1993   SLUG CUTTER                                               0                 0               0   USD
3003588           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-MODIFY #654 120086                              0                 0               0   USD
3003589           0 Ammo                      21   Lonoke, AR              12/1/1993   SLUG CUTTER                                               0                 0               0   USD
3003589           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-MODIFY #657 120086                              0                 0               0   USD
3003591           0 Ammo                      21   Lonoke, AR              12/1/1993   SLUG CUTOFF-FOSTER ALLEN #649                             0                 0               0   USD
3003591           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-MODIFY #649 120086                              0                 0               0   USD
3003592           0 Ammo                      21   Lonoke, AR              12/1/1993   MICROSTAT MOLD CONTROLLER AT VENDOR                       0                 0               0   USD
3003618           0 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-FIGURE 8 TOOLING 110084                              0                 0               0   USD
3003619           0 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-FIGURE 8 TOOLING 110083                              0                 0               0   USD
3003620           0 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-R20 MOLD TOOLING 110083                              0                 0               0   USD
3003621           0 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-SP12 MOLD TOOLING 110083                             0                 0               0   USD
3003668           0 Ammo                      21   Lonoke, AR              12/1/1993   PCH/INSTL OIL RECOVERY SYSTEM                             0                 0               0   USD
3003669           0 Ammo                      21   Lonoke, AR              12/1/1993   72IN WET SEPARATOR                                        0                 0               0   USD
3003670           0 Ammo                      21   Lonoke, AR              12/1/1993   72IN WET SEPARATOR                                        0                 0               0   USD
3003671           0 Ammo                      21   Lonoke, AR              12/1/1993   STORAGE FREIGHT ELEVATOR                                  0                 0               0   USD
3003671           2 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L FREIGHT ELEVATOR                                    0                 0               0   USD
3003672           0 Ammo                      21   Lonoke, AR              12/1/1993   PRIMER ELEVATOR-DOVER OILDRAULIC                          0                 0               0   USD
3003673           0 Ammo                      21   Lonoke, AR              12/1/1993   AH&P TRIPLEX #483/VIBRAT BOWL 62-04860                    0                 0               0   USD
3003673           2 Ammo                      21   Lonoke, AR              12/1/1993   SECOND CONTROL CONSOLE #483 120480                        0                 0               0   USD
3003673           3 Ammo                      21   Lonoke, AR              12/1/1993   #483 SHELL INSPECT/CONVEYOR SYS 110086                    0                 0               0   USD
3003673           4 Ammo                      21   Lonoke, AR              6/15/1996   ADDL-#483 CAP FEED BOWL                                   0                 0               0   USD
3003673           7 Ammo                      21   Lonoke, AR            12/15/2005    ADD'L #483 DRIVE UNIT                                     0                 0               0   USD
3003674           0 Ammo                      21   Lonoke, AR              12/1/1993   ASSEMBLE HEAD & PRIME MACHINE # 477                       0                 0               0   USD
3003674           4 Ammo                      21   Lonoke, AR            12/15/1996    ADDL - #477 CAP BOWL FEEDER                               0                 0               0   USD
3003674           6 Ammo                      21   Lonoke, AR            11/15/1999    ADD'L#477 TRIPLEX 100689 CSHAFT-BEARINGS                  0                 0               0   USD
3003674           7 Ammo                      21   Lonoke, AR              5/15/2000   ADD'L #477 CRANKSHAFT                                     0                 0               0   USD
3003674           8 Ammo                      21   Lonoke, AR              4/15/2003   ADD'L #477 TRIPLEX AH&P - UPGR CONTROLS                   0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                 Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 223 of 435
Asset   Subnumber    Segment   Business Area        Location - v2   Capitalized on      Description                              Acquis.val.        Accum.dep.       Book val.       Currency
3003674            9 Ammo                      21   Lonoke, AR              3/15/2004   ADD'L #477 SS TRIPLEX - FERGUSON                       0                 0               0   USD
3003674           12 Ammo                      21   Lonoke, AR              2/15/2012   MODIFY #477 FEEDER BOWL 101705                         0                 0               0   USD
3003675            1 Ammo                      21   Lonoke, AR              12/1/1993    ADDITIONAL COST - A.H. & P. MACHINE                   0                 0               0   USD
3003675            4 Ammo                      21   Lonoke, AR              12/1/1993   SECOND CONTROL CONSOLE #480 120480                     0                 0               0   USD
3003675            8 Ammo                      21   Lonoke, AR            12/15/1996    ADDL - #480 CAP BOWL FEEDER                            0                 0               0   USD
3003676            0 Ammo                      21   Lonoke, AR              12/1/1993   AH&P TRIPLEX #486                                      0                 0               0   USD
3003676            1 Ammo                      21   Lonoke, AR              12/1/1993    3 TRACK FEEDER                                        0                 0               0   USD
3003676            2 Ammo                      21   Lonoke, AR              12/1/1993    PROGRAMMABLE CONTROLLER #486                          0                 0               0   USD
3003676            3 Ammo                      21   Lonoke, AR              12/1/1993   VIBRATORY FEEDER 20 GA #486 120373                     0                 0               0   USD
3003676            4 Ammo                      21   Lonoke, AR              12/1/1993   SECOND CONTROL CONSOLE #486 120480                     0                 0               0   USD
3003676            5 Ammo                      21   Lonoke, AR              12/1/1993   #486 SHELL INSPECT/CONVEYOR SYS 110086                 0                 0               0   USD
3003676            8 Ammo                      21   Lonoke, AR              3/15/2003   #486 DRIVE UNIT                                        0                 0               0   USD
3003677            0 Ammo                      21   Lonoke, AR              12/1/1993   AH&P SIMPLEX #495                                      0                 0               0   USD
3003677            1 Ammo                      21   Lonoke, AR            11/15/1994    ADDL-UNIBODY #495 410GA 2917                           0                 0               0   USD
3003677            5 Ammo                      21   Lonoke, AR              2/15/2003   ADD'L WAD FEED SYSTEM                                  0                 0               0   USD
3003677            6 Ammo                      21   Lonoke, AR              3/15/2003   #495 PRIMER FEED BOWL                                  0                 0               0   USD
3003678            0 Ammo                      21   Lonoke, AR              12/1/1993   AH&P SIMPLEX #496                                      0                 0               0   USD
3003678            3 Ammo                      21   Lonoke, AR              12/1/1993   #496 SHELL INSPECT/CONVEYOR SYS 110086                 0                 0               0   USD
3003678            5 Ammo                      21   Lonoke, AR              2/15/2001   ADD'L CAP FEED BOWL                                    0                 0               0   USD
3003678            6 Ammo                      21   Lonoke, AR              2/15/2003   ADD'L WAD FEED SYSTEM                                  0                 0               0   USD
3003678            7 Ammo                      21   Lonoke, AR              3/15/2003   #496 PRIMER FEED BOWL                                  0                 0               0   USD
3003679            0 Ammo                      21   Lonoke, AR              12/1/1993   AH&P SIMPLEX #497                                      0                 0               0   USD
3003679            1 Ammo                      21   Lonoke, AR            11/15/1994    ADDL-UNIBODY #497 28GA 2917                            0                 0               0   USD
3003679            4 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-MODIFY #497 FOR 12GA 3-1/2"                       0                 0               0   USD
3003679            6 Ammo                      21   Lonoke, AR              2/15/2001   ADD'L CAP FEED BOWL                                    0                 0               0   USD
3003679            7 Ammo                      21   Lonoke, AR              2/15/2003   ADD'L WAD FEED SYSTEM                                  0                 0               0   USD
3003679            8 Ammo                      21   Lonoke, AR              3/15/2003   #497 PRIMER FEED BOWL                                  0                 0               0   USD
3003679            9 Ammo                      21   Lonoke, AR              3/15/2004   ADD'L #497 SIMPLEX AH&P                                0                 0               0   USD
3003680            0 Ammo                      21   Lonoke, AR              12/1/1993   AH&P TRIPLEX #489                                      0                 0               0   USD
3003680            3 Ammo                      21   Lonoke, AR              12/1/1993   INSTALL 12-73/VIB BOWL-3 #489 62-04860                 0                 0               0   USD
3003680            4 Ammo                      21   Lonoke, AR              12/1/1993    VIBRATORY PRIMER FEEDER WIP TRANSFER                  0                 0               0   USD
3003680            5 Ammo                      21   Lonoke, AR              12/1/1993    SURGE TANK & AIR LINE - CLUTCH                        0                 0               0   USD
3003680            6 Ammo                      21   Lonoke, AR              12/1/1993   PROGRAM CONTROLLER AH&P 52-12164                       0                 0               0   USD
3003680            7 Ammo                      21   Lonoke, AR              12/1/1993   SECOND CONTROL CONSOLE #489 120480                     0                 0               0   USD
3003680           10 Ammo                      21   Lonoke, AR            12/15/2005    REBUILD #489 SS TRIPLEX                                0                 0               0   USD
3003681            0 Ammo                      21   Lonoke, AR              12/1/1993   AH&P SIMPLEX #498                                      0                 0               0   USD
3003681            6 Ammo                      21   Lonoke, AR              7/15/1997   ADDL-CAP FEED BOWL/3 FEED LINES                        0                 0               0   USD
3003681            8 Ammo                      21   Lonoke, AR              2/15/2003   ADD'L WAD FEED SYTEM                                   0                 0               0   USD
3003681            9 Ammo                      21   Lonoke, AR              3/15/2003   #498 PRIMER FEED BOWL                                  0                 0               0   USD
3003681           10 Ammo                      21   Lonoke, AR              3/15/2005   ADD'L #498 SIMPLEX AH&P                                0                 0               0   USD
3003681           13 Ammo                      21   Lonoke, AR              2/15/2012   MODIFY #498 FEEDER BOWL 101705                         0                 0               0   USD
3003682            0 Ammo                      21   Lonoke, AR              12/1/1993   AH&P SIMPLEX #494                                      0                 0               0   USD
3003682            1 Ammo                      21   Lonoke, AR              12/1/1993   PROGRAM CONTROLLER/ADDL - SS CON                       0                 0               0   USD
3003682            4 Ammo                      21   Lonoke, AR              2/15/2001   ADD'L CAP FEED BOWL                                    0                 0               0   USD
3003682            5 Ammo                      21   Lonoke, AR              5/15/2002   ADD'L PRIMER BOWL #494                                 0                 0               0   USD
3003682            6 Ammo                      21   Lonoke, AR              2/15/2003   ADD'L WAD FEED SYSTEM                                  0                 0               0   USD
3003683            0 Ammo                      21   Lonoke, AR              12/1/1993   AH&P TRIPLEX #478                                      0                 0               0   USD
3003683            1 Ammo                      21   Lonoke, AR              12/1/1993    ADD'L COST-TRIPLEX                                    0                 0               0   USD
3003683            2 Ammo                      21   Lonoke, AR              12/1/1993   3" VIBRATORY FEEDER                                    0                 0               0   USD
3003683            3 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST-TRIPLEX/ADDL COST FEEDER                    0                 0               0   USD




                               Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                              Desc
                                               Exhibit Ex. A - Vista Outdoor Inc. Page 224 of 435
Asset   Subnumber    Segment   Business Area        Location - v2   Capitalized on      Description                                         Acquis.val.        Accum.dep.       Book val.       Currency
3003683            5 Ammo                      21   Lonoke, AR              12/1/1993   REVISE PRIMER FEED             U                                  0                 0               0   USD
3003683            7 Ammo                      21   Lonoke, AR              5/15/1996   ADDL-#478 TRIPLEX OVERHAUL                                        0                 0               0   USD
3003683            8 Ammo                      21   Lonoke, AR              9/15/1997   ADDL - CAP BOWL FEEDER #478                                       0                 0               0   USD
3003683           11 Ammo                      21   Lonoke, AR              2/15/2012   MODIFY #478 FEEDER BOWL 101705                                    0                 0               0   USD
3003706            1 Ammo                      21   Lonoke, AR              12/1/1993    VIBRATORY FEEDER W CONTROLS #472                                 0                 0               0   USD
3003707            0 Ammo                      21   Lonoke, AR              12/1/1993    VIBRATORY FEEDER W CONTROLS #466                                 0                 0               0   USD
3003707            1 Ammo                      21   Lonoke, AR              12/1/1993   INSTALL #466 BLOWN PRIMER/CT DN INSP 200-3 110086                 0                 0               0   USD
3003708            0 Ammo                      21   Lonoke, AR              12/1/1993    VIBRATORY FEEDER W CONTROLS #463                                 0                 0               0   USD
3003710            0 Ammo                      21   Lonoke, AR              12/1/1993    VIBRATORY FEEDER W CONTROLS #464                                 0                 0               0   USD
3003716            0 Ammo                      21   Lonoke, AR              12/1/1993    LEAD SHOT STORAGE TANKS                                          0                 0               0   USD
3003717            0 Ammo                      21   Lonoke, AR              12/1/1993    SHOT STORAGE TANKS                                               0                 0               0   USD
3003718            0 Ammo                      21   Lonoke, AR              12/1/1993    SHOT DROPPING FURNANCE                                           0                 0               0   USD
3003718            3 Ammo                      21   Lonoke, AR              3/15/2003   ADD'L SHOT FURNACE                                                0                 0               0   USD
3003718            4 Ammo                      21   Lonoke, AR              1/15/2004   LEAD SHOT KETTLE CONTROLS                                         0                 0               0   USD
3003720            0 Ammo                      21   Lonoke, AR              12/1/1993    FREIGHT ELEVATOR                                                 0                 0               0   USD
3003721            0 Ammo                      21   Lonoke, AR              12/1/1993   PAI HORIZONTAL PIG CONVEYOR                                       0                 0               0   USD
3003722            0 Ammo                      21   Lonoke, AR              12/1/1993    TRANSFER CONVEYOR & DRIVE                                        0                 0               0   USD
3003723            0 Ammo                      21   Lonoke, AR              12/1/1993    SHOT DRYER                                                       0                 0               0   USD
3003723            1 Ammo                      21   Lonoke, AR              2/15/1998   ADD'L REPLACE DRUM                                                0                 0               0   USD
3003724            0 Ammo                      21   Lonoke, AR              12/1/1993    LEAD SHOT BAGGING EQUIPMENT (vendor)                             0                 0               0   USD
3003725            0 Ammo                      21   Lonoke, AR              12/1/1993    TEMPERATURE CONTROL SYSTEM                                       0                 0               0   USD
3003726            0 Ammo                      21   Lonoke, AR              12/1/1993   WET SHOT ELEVATOR                                                 0                 0               0   USD
3003726            1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-REBUILD WET SHOT CONV 120382                            0                 0               0   USD
3003726            2 Ammo                      21   Lonoke, AR              3/15/2003   REB CONVEYOR HOUSING                                              0                 0               0   USD
3003727            0 Ammo                      21   Lonoke, AR              12/1/1993   SCRAP SHOT ELEVATOR & DRIVE                                       0                 0               0   USD
3003727            1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-REBUILD SCRAP SHOT CONV 120382                          0                 0               0   USD
3003728            0 Ammo                      21   Lonoke, AR              12/1/1993    PIG LEAD ELEVATOR                                                0                 0               0   USD
3003728            1 Ammo                      21   Lonoke, AR              3/15/1995   ADD-RPL LD PIG ELEV CHAIN 2286                                    0                 0               0   USD
3003728            2 Ammo                      21   Lonoke, AR              12/1/1993    ACCESS PIT-PIG LEAD ELEVATOR                                     0                 0               0   USD
3003728            3 Ammo                      21   Lonoke, AR              3/15/2003   REB LEAD PIG CONVEYOR                                             0                 0               0   USD
3003729            0 Ammo                      21   Lonoke, AR              12/1/1993    DROPPING TUBE                                                    0                 0               0   USD
3003729            1 Ammo                      21   Lonoke, AR            10/15/2001    ADD'L COST ACCESS DOORS                                           0                 0               0   USD
3003730            0 Ammo                      21   Lonoke, AR              12/1/1993   BARREL PUMPER                T                                    0                 0               0   USD
3003736            0 Ammo                      21   Lonoke, AR              12/1/1993   VACUUM PRODUCER & 25 HP MOTOR                                     0                 0               0   USD
3003737            0 Ammo                      21   Lonoke, AR              12/1/1993   VACUUM PRODUCER & 25HP MOTOR                                      0                 0               0   USD
3003738            0 Ammo                      21   Lonoke, AR              12/1/1993   PAI WAX SUPPLY TANK SS CON                                        0                 0               0   USD
3003739            0 Ammo                      21   Lonoke, AR              12/1/1993    DUST COLLECTOR                                                   0                 0               0   USD
3003740            0 Ammo                      21   Lonoke, AR              12/1/1993    PRIMED SHELL CHUTES                                              0                 0               0   USD
3003741            0 Ammo                      21   Lonoke, AR              12/1/1993    POWER PISTON CHUTES                                              0                 0               0   USD
3003742            0 Ammo                      21   Lonoke, AR              12/1/1993    LEAD SHOT FEED LINES                                             0                 0               0   USD
3003744            0 Ammo                      21   Lonoke, AR              12/1/1993    WAD CHUTES                                                       0                 0               0   USD
3003745            0 Ammo                      21   Lonoke, AR              12/1/1993    SKIVING VACUUM SYSTEM                                            0                 0               0   USD
3003746            0 Ammo                      21   Lonoke, AR              12/1/1993    LOADED ROUND TRANSFER TUBES                                      0                 0               0   USD
3003747            0 Ammo                      21   Lonoke, AR              12/1/1993    LOADED ROUND SHOT SHELL SALVAGE MACHINE                          0                 0               0   USD
3003747            1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-GUARDS/DETECTS #694 120325                              0                 0               0   USD
3003748            0 Ammo                      21   Lonoke, AR              12/1/1993   ST LINE SALVAGE MACHINE SS CON #863                               0                 0               0   USD
3003748            1 Ammo                      21   Lonoke, AR              12/1/1993   INSTL MODIFY SALVAGE MACHINE       T                              0                 0               0   USD
3003752            0 Ammo                      21   Lonoke, AR              12/1/1993    VIBRO BLOCK FEEDER FOR #500 LOADER                               0                 0               0   USD
3003753            0 Ammo                      21   Lonoke, AR              12/1/1993    VIBRO-BLOCK FEEDER                                               0                 0               0   USD
3003754            0 Ammo                      21   Lonoke, AR              12/1/1993    DUPLEX LOADER #515                                               0                 0               0   USD




                               Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                         Desc
                                               Exhibit Ex. A - Vista Outdoor Inc. Page 225 of 435
Asset   Subnumber    Segment   Business Area        Location - v2   Capitalized on      Description                               Acquis.val.        Accum.dep.       Book val.       Currency
3003754            2 Ammo                      21   Lonoke, AR            10/15/1996    ADDL-SHOT & CONTAINER FEED                              0                 0               0   USD
3003754            3 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                           0                 0               0   USD
3003755            0 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX LOADER #504                                      0                 0               0   USD
3003755            2 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST - STEEL SHOT CHARGER 52-12370                 0                 0               0   USD
3003755            4 Ammo                      21   Lonoke, AR              9/15/1995   ADDL - #504 GLUE/CRIMP/STEEL SHOT                       0                 0               0   USD
3003755            5 Ammo                      21   Lonoke, AR            10/15/1998    ADD'L WATERPROOFING                                     0                 0               0   USD
3003755            6 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L DETECTION SYSTEM                                  0                 0               0   USD
3003755            7 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L SKIVING MODIFICATIONS                             0                 0               0   USD
3003755            8 Ammo                      21   Lonoke, AR              1/15/1999   ADD'L #504 LOADER                                       0                 0               0   USD
3003755            9 Ammo                      21   Lonoke, AR              4/15/1999   ADD'L #504 LOADER                                       0                 0               0   USD
3003755           10 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                           0                 0               0   USD
3003756            0 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX LOADER #506                                      0                 0               0   USD
3003756            1 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX LOADER - UPGRADE          U                      0                 0               0   USD
3003756            2 Ammo                      21   Lonoke, AR              12/1/1993   VIBRATORY WAD FEED SYS #506 120296                      0                 0               0   USD
3003756            4 Ammo                      21   Lonoke, AR            12/14/1995    ADDL - MODIFY WAD FEED BOWL - 506                       0                 0               0   USD
3003756            5 Ammo                      21   Lonoke, AR            10/15/1998    ADD'L WATERPROOFING                                     0                 0               0   USD
3003756            6 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L DETECTION SYSTEM                                  0                 0               0   USD
3003756            7 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                           0                 0               0   USD
3003757            0 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX LOADER #507                                      0                 0               0   USD
3003757            1 Ammo                      21   Lonoke, AR              12/1/1993   VIBRATORY WAD FEED SYS #507 120296                      0                 0               0   USD
3003757            3 Ammo                      21   Lonoke, AR            12/15/1996    ADDL - WAD FEED BOWL                                    0                 0               0   USD
3003757            4 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L DETECTION SYSTEM                                  0                 0               0   USD
3003757            5 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L DETECTION SYSTEM                                  0                 0               0   USD
3003757            6 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                           0                 0               0   USD
3003758            0 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX LOADER #516                                      0                 0               0   USD
3003758            3 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L SKIVING MODIFICATIONS                             0                 0               0   USD
3003758            4 Ammo                      21   Lonoke, AR            11/15/2000    ADD'L WATERPROOFING                                     0                 0               0   USD
3003758            6 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                           0                 0               0   USD
3003759            0 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX LOADER #505                                      0                 0               0   USD
3003759            2 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L DETECTION SYSTEM                                  0                 0               0   USD
3003759            3 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L SKIVING MODIFICATION                              0                 0               0   USD
3003759            4 Ammo                      21   Lonoke, AR              6/15/2001   ADD'L 505 DUPLEX LOADER                                 0                 0               0   USD
3003759            5 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                           0                 0               0   USD
3003760            0 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX LOADER #508                                      0                 0               0   USD
3003760            1 Ammo                      21   Lonoke, AR              12/1/1993   WAD BOWL-DPX.LDR.                                       0                 0               0   USD
3003760            4 Ammo                      21   Lonoke, AR              9/15/1995   ADDL - #508 VIBRATORY WAD FEED                          0                 0               0   USD
3003760            5 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L DETECTION SYSTEM                                  0                 0               0   USD
3003760            6 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L SKIVING MODIFICATIONS                             0                 0               0   USD
3003760            7 Ammo                      21   Lonoke, AR              7/15/2001   #508 SHELL FEED SYSTEM                                  0                 0               0   USD
3003760            9 Ammo                      21   Lonoke, AR              6/15/2009   ADD'L DATA COMMUNICATIONS UPG                           0                 0               0   USD
3003761            0 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX LOADING MACHINE #520                             0                 0               0   USD
3003761            2 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L DETECTION SYSTEM                                  0                 0               0   USD
3003761            3 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L SKIVING MODIFICATIONS                             0                 0               0   USD
3003761            4 Ammo                      21   Lonoke, AR            10/15/1999    WAD BOWL FEEDER 100643                                  0                 0               0   USD
3003761            5 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                           0                 0               0   USD
3003762            0 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX LOADER #518                                      0                 0               0   USD
3003762            2 Ammo                      21   Lonoke, AR              9/15/1995   ADDL - #518 GLUE/CRIMP/STEEL SHOT                       0                 0               0   USD
3003762            4 Ammo                      21   Lonoke, AR            10/15/1998    ADD'L WATERPROOFING                                     0                 0               0   USD
3003762            5 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L DETECTION SYSTEM                                  0                 0               0   USD
3003762            6 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L SKIVING MODIFICATIONS                             0                 0               0   USD




                               Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                               Desc
                                               Exhibit Ex. A - Vista Outdoor Inc. Page 226 of 435
Asset   Subnumber    Segment   Business Area        Location - v2   Capitalized on      Description                               Acquis.val.        Accum.dep.       Book val.       Currency
3003762            7 Ammo                      21   Lonoke, AR            10/15/1999    WAD BOWL FEEDER 100643                                  0                 0               0   USD
3003763            0 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX LOADER W/MOTORS #519                             0                 0               0   USD
3003763            2 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L DETECTION SYSTEM                                  0                 0               0   USD
3003763            3 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L SKIVING MODIFICATIONS                             0                 0               0   USD
3003763            4 Ammo                      21   Lonoke, AR            10/15/1999    WAD BOWL FEEDER 100643                                  0                 0               0   USD
3003763            5 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                           0                 0               0   USD
3003764            0 Ammo                      21   Lonoke, AR              12/1/1993   SS DUPLEX LOADER #521                                   0                 0               0   USD
3003764            1 Ammo                      21   Lonoke, AR              12/1/1993   POWER PISTON FEEDER                                     0                 0               0   USD
3003764            3 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST - SS CON                                      0                 0               0   USD
3003764            4 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST - STEEL SHOT CHARGER 52-12370                 0                 0               0   USD
3003764            5 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-MOD #521 LDR FOR 3" 120090 U                  0                 0               0   USD
3003764            6 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST MOD #521 LDR 3" 120090   U                    0                 0               0   USD
3003764            7 Ammo                      21   Lonoke, AR              12/1/1993   UPGRADE #521 LOADER 20 GA 120201                        0                 0               0   USD
3003764            9 Ammo                      21   Lonoke, AR              9/15/1995   ADDL - #521 GLUE/CRIMP/STEEL SHOT                       0                 0               0   USD
3003764           10 Ammo                      21   Lonoke, AR              9/15/1995   ADDL - #521 VIBRATORY FEEDER                            0                 0               0   USD
3003764           12 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L DETECTION SYSTEM                                  0                 0               0   USD
3003764           13 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                           0                 0               0   USD
3003765            0 Ammo                      21   Lonoke, AR              12/1/1993   SS DUPLEX LOADER # 503                                  0                 0               0   USD
3003765            2 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST - SS CON                                      0                 0               0   USD
3003765            5 Ammo                      21   Lonoke, AR              9/15/1995   ADDL - #503 GLUE/CRIMP/STEEL SHOT                       0                 0               0   USD
3003765            6 Ammo                      21   Lonoke, AR            12/15/1996    ADDL - WAD FEED BOWL                                    0                 0               0   USD
3003765            7 Ammo                      21   Lonoke, AR            10/15/1998    ADD'L WATERPROOFING                                     0                 0               0   USD
3003765            8 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L DETECTION SYSTEM                                  0                 0               0   USD
3003765            9 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L SKIVING MODIFICATION                              0                 0               0   USD
3003765           10 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                           0                 0               0   USD
3003766            0 Ammo                      21   Lonoke, AR              12/1/1993   SS DUPLEX LOADER #509                                   0                 0               0   USD
3003766            1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST - SS CON                                      0                 0               0   USD
3003766            2 Ammo                      21   Lonoke, AR              12/1/1993   MODIFY 8 GA-SHOT CHGR CAP DESIGN     U                  0                 0               0   USD
3003766            4 Ammo                      21   Lonoke, AR              5/15/1996   ADDL-#509 FIRE DAMAGE                                   0                 0               0   USD
3003766            5 Ammo                      21   Lonoke, AR              7/15/2001   8GA #509 FIRE EXT SYSTEM                                0                 0               0   USD
3003766            6 Ammo                      21   Lonoke, AR            11/15/2004    ADD'L #509 LOADER                                       0                 0               0   USD
3003766            8 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                           0                 0               0   USD
3003767            0 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX LOADER #511                                      0                 0               0   USD
3003767            4 Ammo                      21   Lonoke, AR              7/15/1997   ADDL-MODIFY OPERATING STATIONS                          0                 0               0   USD
3003767            6 Ammo                      21   Lonoke, AR            10/15/1999    VIBRATORY FEED SYSTEM/CRIMPER 100547                    0                 0               0   USD
3003767            7 Ammo                      21   Lonoke, AR            11/15/2000    ADD'L WATERPROOFING                                     0                 0               0   USD
3003767            8 Ammo                      21   Lonoke, AR              2/15/2002   ADD'L SS DUPLEX LOADER                                  0                 0               0   USD
3003767            9 Ammo                      21   Lonoke, AR              1/15/2003   ADD'L POWDER CHARGER                                    0                 0               0   USD
3003767           11 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                           0                 0               0   USD
3003768            0 Ammo                      21   Lonoke, AR              12/1/1993   SS DUPLEX LOADER #500 SS CON                            0                 0               0   USD
3003768            1 Ammo                      21   Lonoke, AR              12/1/1993   CNVT/INSTL 12 RD SUPLES LDR #500                        0                 0               0   USD
3003768            2 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-SYNTRON SLUG FDR 12RS #500                         0                 0               0   USD
3003769            0 Ammo                      21   Lonoke, AR              12/1/1993   SS DUPLEX LOADER #512 SS CON                            0                 0               0   USD
3003769            1 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX LDR #512-INSTL/MODIFY TO 410 T                   0                 0               0   USD
3003770            0 Ammo                      21   Lonoke, AR              12/1/1993   SIMPLEX LOADER #525                                     0                 0               0   USD
3003770            3 Ammo                      21   Lonoke, AR              7/15/2003   OVH #525 SIMPLEX LOADER                                 0                 0               0   USD
3003770            4 Ammo                      21   Lonoke, AR              6/15/1996   #525 BUCKSHOT CONVERSION KIT                            0                 0               0   USD
3003770            5 Ammo                      21   Lonoke, AR              3/15/1998   ADD'L REB #525 LOADER 2633/100462                       0                 0               0   USD
3003770            6 Ammo                      21   Lonoke, AR            11/15/1998    ADD'L BUCKSHOT FEEDER #525 100514                       0                 0               0   USD
3003770            7 Ammo                      21   Lonoke, AR              2/15/1999   ADD'L BUCKSHOT FEED #525                                0                 0               0   USD




                               Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                               Desc
                                               Exhibit Ex. A - Vista Outdoor Inc. Page 227 of 435
Asset   Subnumber    Segment   Business Area        Location - v2   Capitalized on      Description                                  Acquis.val.        Accum.dep.       Book val.       Currency
3003770            9 Ammo                      21   Lonoke, AR              4/15/2006   ADD'L #525 UPGRADE                                         0                 0               0   USD
3003770           11 Ammo                      21   Lonoke, AR            10/15/2008    ADD'L COUNTING SHOT CHARGER                                0                 0               0   USD
3003771            0 Ammo                      21   Lonoke, AR              12/1/1993   SIMPLEX LOADER #526 12 GA                                  0                 0               0   USD
3003771            4 Ammo                      21   Lonoke, AR              9/15/1995   ADDL - #526 GLUE/CRIMP/STEEL SHOT                          0                 0               0   USD
3003771            5 Ammo                      21   Lonoke, AR              9/15/1995   ADDL - #526 STEEL SHOT CHARGER                             0                 0               0   USD
3003772            0 Ammo                      21   Lonoke, AR              12/1/1993   SIMPLEX LOADER #527 16-20 GA                               0                 0               0   USD
3003772            3 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-STEEL WAD FR DOBWL #527 120219                   0                 0               0   USD
3003772            5 Ammo                      21   Lonoke, AR              9/15/1995   ADDL - #527 GLUE/CRIMP/STEEL SHOT                          0                 0               0   USD
3003772            6 Ammo                      21   Lonoke, AR              1/15/1997   ADDL-COLLATOR TURNOVER UNIT                                0                 0               0   USD
3003772            8 Ammo                      21   Lonoke, AR              2/15/2000   20GA SABOT FEEDER 100686                                   0                 0               0   USD
3003772            9 Ammo                      21   Lonoke, AR              2/15/2000   20GA SLUG FEEDER 100686                                    0                 0               0   USD
3003772           10 Ammo                      21   Lonoke, AR              7/15/2001   12 GA VIBRATORY FEED SYSTEM                                0                 0               0   USD
3003772           11 Ammo                      21   Lonoke, AR              9/15/2003   ADD'L 12GA FRANGIBLE SLUG SETUP                            0                 0               0   USD
3003772           12 Ammo                      21   Lonoke, AR            10/15/2003    ADD'L SABOT SLUG FEEDER                                    0                 0               0   USD
3003772           13 Ammo                      21   Lonoke, AR              5/15/2004   ADD'L SS SIMPLEX #527 UPGRADE                              0                 0               0   USD
3003772           14 Ammo                      21   Lonoke, AR            10/15/2004    ADD'L 12 GA ULTRA SETUP                                    0                 0               0   USD
3003772           15 Ammo                      21   Lonoke, AR            11/15/2004    ADD'L #527 TRANSFER UNITS                                  0                 0               0   USD
3003772           16 Ammo                      21   Lonoke, AR              3/15/2000   WAD FEED BOWL 100701                                       0                 0               0   USD
3003773            0 Ammo                      21   Lonoke, AR              12/1/1993   PLATFORM SCALE 4'X6' 1000 LB                               0                 0               0   USD
3003780            0 Ammo                      21   Lonoke, AR              12/1/1993   PORTABLE SHELL FEEDER W/BBL DUMP      T                    0                 0               0   USD
3003782            0 Ammo                      21   Lonoke, AR              12/1/1993   SS PACK FREIGHT ELEVATOR                                   0                 0               0   USD
3003782            1 Ammo                      21   Lonoke, AR              2/15/2002   ADD'L SS #5 ELEVATOR                                       0                 0               0   USD
3003782            2 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L FREIGHT ELEVATOR                                     0                 0               0   USD
3003792            0 Ammo                      21   Lonoke, AR              12/1/1993   CARTRIDGE BOX IDENTIFICATION SYS #635                      0                 0               0   USD
3003793            0 Ammo                      21   Lonoke, AR              12/1/1993   CARTRIDGE BOX IDENTIFICATION SYSTEM #636                   0                 0               0   USD
3003797            0 Ammo                      21   Lonoke, AR              12/1/1993   AUTO PALLETIZER-LITTON MCH #630                            0                 0               0   USD
3003800            0 Ammo                      21   Lonoke, AR              12/1/1993   AUTOMATIC INSPECT AND PACK MACHINE #627                    0                 0               0   USD
3003800            3 Ammo                      21   Lonoke, AR              9/15/1995   ADDL - #605 COVERT TO STEEL                                0                 0               0   USD
3003800            4 Ammo                      21   Lonoke, AR              6/14/1995   ADDL - INSTALLATION # 627                                  0                 0               0   USD
3003800            5 Ammo                      21   Lonoke, AR              6/14/1995   ADDL #605 INSTALLATION                                     0                 0               0   USD
3003800            6 Ammo                      21   Lonoke, AR              6/14/1995   ADDL FEEDER/CHUTE #627                                     0                 0               0   USD
3003800            8 Ammo                      21   Lonoke, AR              2/15/2007   ADD'L TAPE MACHINE #627                                    0                 0               0   USD
3003800           10 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                              0                 0               0   USD
3003800           11 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                              0                 0               0   USD
3003801            0 Ammo                      21   Lonoke, AR              12/1/1993   AUTOMATIC INSPECT & PACK MACHINE #606                      0                 0               0   USD
3003801            2 Ammo                      21   Lonoke, AR              6/14/1995   ADDL #606 INSTALLATION                                     0                 0               0   USD
3003801            3 Ammo                      21   Lonoke, AR              1/15/1997   ADDL-OVERHAUL 606 PACKER                                   0                 0               0   USD
3003802            0 Ammo                      21   Lonoke, AR              12/1/1993   AUTO INSPECTION & PACK MACHINE #608                        0                 0               0   USD
3003802            2 Ammo                      21   Lonoke, AR              6/14/1995   ADDL #608 INSTALLATION                                     0                 0               0   USD
3003802            3 Ammo                      21   Lonoke, AR            10/15/2001    CASE TAPE MACHINE                                          0                 0               0   USD
3003802            4 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                              0                 0               0   USD
3003803            0 Ammo                      21   Lonoke, AR              12/1/1993   AUTOMATIC INSPECTION AND PACK MACHINE #615                 0                 0               0   USD
3003803            2 Ammo                      21   Lonoke, AR              6/14/1995   ADDL #615 INSTALLATION                                     0                 0               0   USD
3003803            3 Ammo                      21   Lonoke, AR            10/15/2001    CASE TAPE MACHINE                                          0                 0               0   USD
3003803            4 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                              0                 0               0   USD
3003804            0 Ammo                      21   Lonoke, AR              12/1/1993   #3 AUTO INSPECT & PACK MACHINE #617                        0                 0               0   USD
3003804            2 Ammo                      21   Lonoke, AR              6/14/1995   ADDL - INSTALLATION # 617                                  0                 0               0   USD
3003804            3 Ammo                      21   Lonoke, AR            10/15/2001    CASE TAPE MACHINE                                          0                 0               0   USD
3003804            4 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                              0                 0               0   USD
3003805            0 Ammo                      21   Lonoke, AR              12/1/1993   AUTOMATIC INSPECT & PACK MACHINE #622                      0                 0               0   USD




                               Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                  Desc
                                               Exhibit Ex. A - Vista Outdoor Inc. Page 228 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                             Acquis.val.        Accum.dep.       Book val.       Currency
3003805           2 Ammo                      21   Lonoke, AR              6/14/1995   ADDL - INSTALLATION # 622                             0                 0               0   USD
3003805           5 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                         0                 0               0   USD
3003806           0 Ammo                      21   Lonoke, AR              12/1/1993   AUTOMATIC INSPECT & PACK MACHINE #619                 0                 0               0   USD
3003806           1 Ammo                      21   Lonoke, AR              12/1/1993   #619 MODIFY FOR 20/25 RD BOXES 120584                 0                 0               0   USD
3003806           3 Ammo                      21   Lonoke, AR              6/14/1995   ADDL - INSTALLATION # 619                             0                 0               0   USD
3003806           5 Ammo                      21   Lonoke, AR            10/15/2001    CASE TAPE MACHINE                                     0                 0               0   USD
3003806           6 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                         0                 0               0   USD
3003807           0 Ammo                      21   Lonoke, AR              12/1/1993   AUTOMATIC INSPECT & PACK MACHINE #620                 0                 0               0   USD
3003807           2 Ammo                      21   Lonoke, AR              6/14/1995   ADDL - INSTALLATION #620                              0                 0               0   USD
3003807           4 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                         0                 0               0   USD
3003808           0 Ammo                      21   Lonoke, AR              12/1/1993   AUTOMATIC INSPECT & PACK MACHINE #618                 0                 0               0   USD
3003808           2 Ammo                      21   Lonoke, AR              6/14/1995   ADDL - INSTALLATION # 618                             0                 0               0   USD
3003808           4 Ammo                      21   Lonoke, AR              5/15/2005   ADD'L 618 ALTERNATOR                                  0                 0               0   USD
3003808           5 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                         0                 0               0   USD
3003809           0 Ammo                      21   Lonoke, AR              12/1/1993   AUTOMATIC INSPECT & PACK MACHINE #607                 0                 0               0   USD
3003809           2 Ammo                      21   Lonoke, AR              6/14/1995   ADDL #607 INSTALLATION                                0                 0               0   USD
3003809           3 Ammo                      21   Lonoke, AR            11/15/1996    ADDL-MODIFY FOR 20/25 ROUND                           0                 0               0   USD
3003809           4 Ammo                      21   Lonoke, AR              9/15/2007   ADD'L TAPE MACHINE #607                               0                 0               0   USD
3003809           5 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                         0                 0               0   USD
3003810           0 Ammo                      21   Lonoke, AR              12/1/1993   SS DUPLEX PACKER #621                                 0                 0               0   USD
3003810           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST - SS CON                                    0                 0               0   USD
3003810           3 Ammo                      21   Lonoke, AR              6/14/1995   ADDL - INSTALLATION #621                              0                 0               0   USD
3003810           4 Ammo                      21   Lonoke, AR              2/15/2007   ADD'L TAPE MACHINE #621                               0                 0               0   USD
3003810           5 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                         0                 0               0   USD
3003811           0 Ammo                      21   Lonoke, AR              12/1/1993   SS DUPLEX PACKER #603                                 0                 0               0   USD
3003811           3 Ammo                      21   Lonoke, AR              6/14/1995   ADDL #603 INSTALLATION                                0                 0               0   USD
3003811           4 Ammo                      21   Lonoke, AR            10/15/1996    ADDL-REBUILD #603 PACKER                              0                 0               0   USD
3003811           5 Ammo                      21   Lonoke, AR              9/15/2007   ADD'L TAPE MACHINE #603                               0                 0               0   USD
3003811           6 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                         0                 0               0   USD
3003812           0 Ammo                      21   Lonoke, AR              12/1/1993   250 RD PACK UNIT-8 GA #609                            0                 0               0   USD
3003812           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST-PACKER                                     0                 0               0   USD
3003812           2 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST - SS CON                                    0                 0               0   USD
3003812           4 Ammo                      21   Lonoke, AR              6/14/1995   ADDL #609 INSTALLATION                                0                 0               0   USD
3003812           5 Ammo                      21   Lonoke, AR              1/15/2008   CASE TAPE MACHINE                                     0                 0               0   USD
3003812           6 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                         0                 0               0   USD
3003813           0 Ammo                      21   Lonoke, AR              12/1/1993   DUPLEX PACKER #604                                    0                 0               0   USD
3003813           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST - SS CON                                    0                 0               0   USD
3003813           3 Ammo                      21   Lonoke, AR              6/14/1995   ADDL #604 INSTALLATION                                0                 0               0   USD
3003813           5 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                         0                 0               0   USD
3003814           6 Ammo                      21   Lonoke, AR              6/14/1995   ADDL - SEALER CARTONER 2921/100089                    0                 0               0   USD
3003814           7 Ammo                      21   Lonoke, AR              4/15/1996   ADDL-INSPECTION BENCH 2337/100140                     0                 0               0   USD
3003814           8 Ammo                      21   Lonoke, AR              4/15/2003   ADEPT ROBOTIC ARM                                     0                 0               0   USD
3003814           9 Ammo                      21   Lonoke, AR              3/15/2006   ADD'L RELOCATE INSP STATION                           0                 0               0   USD
3003815           0 Ammo                      21   Lonoke, AR              12/1/1993   SS DUPLEX PACKER 3" SS CON #614                       0                 0               0   USD
3003815           1 Ammo                      21   Lonoke, AR              12/1/1993   25-ROUND PACKER -INSTALL         T                    0                 0               0   USD
3003815           2 Ammo                      21   Lonoke, AR              12/1/1993   #614 MODIFY FOR 20/25 RD BOXES 120584                 0                 0               0   USD
3003815           4 Ammo                      21   Lonoke, AR              6/14/1995   ADDL INSTALLATION #614                                0                 0               0   USD
3003815           5 Ammo                      21   Lonoke, AR              2/15/2007   ADD'L TAPE MACHINE #614                               0                 0               0   USD
3003815           6 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                         0                 0               0   USD
3003817           0 Ammo                      21   Lonoke, AR              12/1/1993   SS AUTO INSP & PACKER #612 SS CON                     0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                             Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 229 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                               Acquis.val.        Accum.dep.       Book val.       Currency
3003817           1 Ammo                      21   Lonoke, AR              12/1/1993   DUP PKR#612 INST/MOD TO 410 ADDL 120101                 0                 0               0   USD
3003817           3 Ammo                      21   Lonoke, AR              6/14/1995   ADDL #612 INSTALLATION                                  0                 0               0   USD
3003817           4 Ammo                      21   Lonoke, AR              9/15/2007   ADD'L TAPE MACHINE #612                                 0                 0               0   USD
3003817           5 Ammo                      21   Lonoke, AR              3/15/2008   ADD'L ALTERNATOR #612                                   0                 0               0   USD
3003817           6 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                           0                 0               0   USD
3003818           0 Ammo                      21   Lonoke, AR              12/1/1993   SS AUTO PACK MCH #611SS CON                             0                 0               0   USD
3003818           4 Ammo                      21   Lonoke, AR              6/14/1995   ADDL - INSTALLATION #611                                0                 0               0   USD
3003818           5 Ammo                      21   Lonoke, AR              2/15/2007   ADD'L TAPE MACHINE #611                                 0                 0               0   USD
3003818           6 Ammo                      21   Lonoke, AR              3/15/2008   ADD'L ALTERNATOR #611                                   0                 0               0   USD
3003820           0 Ammo                      21   Lonoke, AR              12/1/1993   5-RD REDINGTON PKR 12 RS #600        T                  0                 0               0   USD
3003820           2 Ammo                      21   Lonoke, AR              6/14/1995   ADDL #600 INSTALLATION                                  0                 0               0   USD
3003820           3 Ammo                      21   Lonoke, AR              1/15/2008   CASE TAPE MACHINE                                       0                 0               0   USD
3003820           4 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                           0                 0               0   USD
3003821           0 Ammo                      21   Lonoke, AR              12/1/1993   AUTO CASE PACKER MOD 3000 FMS MCH#630                   0                 0               0   USD
3003821           1 Ammo                      21   Lonoke, AR              6/14/1995   ADDL EXIT CONVEYOR/PLATFORM                             0                 0               0   USD
3003829           0 Ammo                      21   Lonoke, AR              12/1/1993   EZ LOAD PALLET LIFTS 4500# - 22                         0                 0               0   USD
3003831           0 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST POWDER STACK P F 510                          0                 0               0   USD
3003832           0 Ammo                      21   Lonoke, AR              12/1/1993   HOFFMAN VACUUM SYSTEM-LACHAUSSEE LOADER                 0                 0               0   USD
3003833           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST LACHAUSSEE LOADER P F 510                    0                 0               0   USD
3003833           3 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST LOADER-BLOWN PRM DETECT                      0                 0               0   USD
3003833           4 Ammo                      21   Lonoke, AR              12/1/1993   FIRE PROTECTION/EXTINGUISHER 120418                     0                 0               0   USD
3003833           5 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-MOD #510 FOR STEEL,SHOT FDR 110088                 0                 0               0   USD
3003833           6 Ammo                      21   Lonoke, AR              9/15/1995   ADDL - #510 VIBRATORY FEEDER                            0                 0               0   USD
3003833           7 Ammo                      21   Lonoke, AR              6/15/1996   ADDL-8 GA SLUG FEED                                     0                 0               0   USD
3003833           8 Ammo                      21   Lonoke, AR              5/15/1998   ADD'L SLUG FEED & DETECT                                0                 0               0   USD
3003833           9 Ammo                      21   Lonoke, AR              2/15/2001   ADD'L 510 GEAR BOXES                                    0                 0               0   USD
3003836           0 Ammo                      21   Lonoke, AR              12/1/1993   BRIDGE CRANE RAILS 1 TON #38291HH1                      0                 0               0   USD
3003840           0 Ammo                      21   Lonoke, AR              12/1/1993   LEAD SLUG SCRAP CONVEYOR                                0                 0               0   USD
3003841           0 Ammo                      21   Lonoke, AR              12/1/1993   LEAD SLUG BELT CONVEYOR                                 0                 0               0   USD
3003842           0 Ammo                      21   Lonoke, AR              12/1/1993   PEEN PLAE VERTICAL CONVEYOR 120589                      0                 0               0   USD
3003843           0 Ammo                      21   Lonoke, AR              12/1/1993   WORK PLATFORM - LEAD AREA                               0                 0               0   USD
3003844           0 Ammo                      21   Lonoke, AR              12/1/1993   SLUG TUMBLE BARREL #1311 PEEN PLATER                    0                 0               0   USD
3003845           0 Ammo                      21   Lonoke, AR              12/1/1993   #1308 RF BULLET LUBRICATOR                              0                 0               0   USD
3003845           1 Ammo                      21   Lonoke, AR              2/15/1997   ADDL-REBUILD #1308 BULLET LUBE                          0                 0               0   USD
3003846           0 Ammo                      21   Lonoke, AR              12/1/1993   #1309 RF BULLET LUBRICATOR                              0                 0               0   USD
3003846           1 Ammo                      21   Lonoke, AR              2/15/1997   ADDL-REBUILD #1309 BULLET LUBE                          0                 0               0   USD
3003848           0 Ammo                      21   Lonoke, AR              12/1/1993   PRODUCT SCALE - RF                                      0                 0               0   USD
3003849           0 Ammo                      21   Lonoke, AR              12/1/1993   RF ACID HANDLING SYS-2 TANKS 120508                     0                 0               0   USD
3003851           0 Ammo                      21   Lonoke, AR              12/1/1993   OVERHEAD CRANE 3-TON CUPPING                            0                 0               0   USD
3003852           0 Ammo                      21   Lonoke, AR              12/1/1993   OVERHEAD CRANE 2-TON SHELL                              0                 0               0   USD
3003854           0 Ammo                      21   Lonoke, AR              12/1/1993   AIRVEYOR SYSTEM                                         0                 0               0   USD
3003854           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST TO ASSET #86336-00                            0                 0               0   USD
3003854           2 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                       0                 0               0   USD
3003855           0 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-RF PROJ 110076/120417 AIRVEYOR SYS                 0                 0               0   USD
3003859           0 Ammo                      21   Lonoke, AR              12/1/1993   4 CONE WASH UNIT                                        0                 0               0   USD
3003859           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                       0                 0               0   USD
3003860           0 Ammo                      21   Lonoke, AR              12/1/1993   Furnace-Cup Anneal 4-Cone Wash #1021                    0                 0               0   USD
3003860           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                       0                 0               0   USD
3003860           2 Ammo                      21   Lonoke, AR            10/15/1996    ADDL-ANNEAL FURNACE CONTROL                             0                 0               0   USD
3003860           3 Ammo                      21   Lonoke, AR              6/15/2010   MOHLER CONVEYOR 101634                                  0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                               Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 230 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                Acquis.val.        Accum.dep.       Book val.       Currency
3003861           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003861           2 Ammo                      21   Lonoke, AR              8/15/2005   ADD'L #1074 ANNEAL OVEN                                  0                 0               0   USD
3003864           0 Ammo                      21   Lonoke, AR              12/1/1993   ROTARY DRUM DRYER PARTS WASH GAS FIRED U                 0                 0               0   USD
3003865           0 Ammo                      21   Lonoke, AR              12/1/1993   DOUBLE ACTION CRANK PRESS #1001                          0                 0               0   USD
3003865           2 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-GUARDING 110076                                     0                 0               0   USD
3003865           3 Ammo                      21   Lonoke, AR            11/15/2004    ADD'L METAL INDEXER                                      0                 0               0   USD
3003865           4 Ammo                      21   Lonoke, AR              1/15/2003   REB RF CUPPING PRESS #1001                               0                 0               0   USD
3003865           5 Ammo                      21   Lonoke, AR              7/15/2005   ADD'L RF CUP PRESS #1001                                 0                 0               0   USD
3003865           6 Ammo                      21   Lonoke, AR              5/15/2006   ADD'L METAL STOCK REEL                                   0                 0               0   USD
3003866           0 Ammo                      21   Lonoke, AR              12/1/1993   V&O CUPPING PRESS #1004                                  0                 0               0   USD
3003866           2 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-GUARDING 110076                                     0                 0               0   USD
3003866           3 Ammo                      21   Lonoke, AR            11/15/2004    ADD'L METAL INDEXER                                      0                 0               0   USD
3003866           4 Ammo                      21   Lonoke, AR              5/15/2006   ADD'L METAL STOCK REEL                                   0                 0               0   USD
3003867           0 Ammo                      21   Lonoke, AR              12/1/1993   V&O DOUBLE ACTION PRESS #1003                            0                 0               0   USD
3003867           2 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-GUARDING 110076                                     0                 0               0   USD
3003867           3 Ammo                      21   Lonoke, AR            11/15/2004    ADD'L METAL INDEXER                                      0                 0               0   USD
3003867           4 Ammo                      21   Lonoke, AR              5/15/2006   ADD'L METAL STOCK REEL                                   0                 0               0   USD
3003867           5 Ammo                      21   Lonoke, AR            11/15/2006    ADD'L LUBE SYSTEM                                        0                 0               0   USD
3003868           0 Ammo                      21   Lonoke, AR              12/1/1993   DOUBLE ACTION PRESS #1002                                0                 0               0   USD
3003868           2 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-GUARDING 110076                                     0                 0               0   USD
3003868           3 Ammo                      21   Lonoke, AR              8/15/2003   RF #1001 METAL INDEXER                                   0                 0               0   USD
3003868           4 Ammo                      21   Lonoke, AR            11/15/2004    ADD'L RF #1002 CUPPING                                   0                 0               0   USD
3003868           5 Ammo                      21   Lonoke, AR              5/15/2006   ADD'L METAL STOCK REEL                                   0                 0               0   USD
3003869           0 Ammo                      21   Lonoke, AR              12/1/1993   SHELL MAKING MACHINE #1045                               0                 0               0   USD
3003869           2 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003869           3 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-GUARDING 110076                                     0                 0               0   USD
3003869           4 Ammo                      21   Lonoke, AR              9/15/2002   ADD'L RF TRIM UNIT                                       0                 0               0   USD
3003869           6 Ammo                      21   Lonoke, AR              1/15/2006   ADD'L AUTO LUBE SYSTEM                                   0                 0               0   USD
3003870           0 Ammo                      21   Lonoke, AR              12/1/1993   SHELL MAKING MACHINE #1046                               0                 0               0   USD
3003870           1 Ammo                      21   Lonoke, AR              12/1/1993   ENGINEERING DESIGN PROJECT 61-04870                      0                 0               0   USD
3003870           2 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003870           3 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-GUARDING 110076                                     0                 0               0   USD
3003870           4 Ammo                      21   Lonoke, AR              1/15/2006   ADD'L AUTO LUBE SYSTEM                                   0                 0               0   USD
3003871           0 Ammo                      21   Lonoke, AR              12/1/1993   SHELL MAKING MACHINE #1047                               0                 0               0   USD
3003871           2 Ammo                      21   Lonoke, AR              12/1/1993   TRIM CAM/#4 SHELL MAKER                                  0                 0               0   USD
3003871           4 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-GUARDING 110076                                     0                 0               0   USD
3003871           5 Ammo                      21   Lonoke, AR            11/15/1998    REB #1047 SHELLMAKER HEADER                              0                 0               0   USD
3003871           7 Ammo                      21   Lonoke, AR              8/15/2003   ADD'L RF SHELLMAKER #1047                                0                 0               0   USD
3003871           8 Ammo                      21   Lonoke, AR              1/15/2006   ADD'L AUTO LUBE SYSTEM                                   0                 0               0   USD
3003872           0 Ammo                      21   Lonoke, AR              12/1/1993   SHELL MAKING MACHINE                                     0                 0               0   USD
3003872           2 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003872           3 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-GUARDING 110076                                     0                 0               0   USD
3003872           4 Ammo                      21   Lonoke, AR              12/1/1993   REBUILD #1048 RIMFIRE HEADER 2750/100632                 0                 0               0   USD
3003872           5 Ammo                      21   Lonoke, AR            12/15/2002    ADD'L RF TRIM UNIT                                       0                 0               0   USD
3003872           8 Ammo                      21   Lonoke, AR              1/15/2006   ADD'L AUTO LUBE SYSTEM                                   0                 0               0   USD
3003873           0 Ammo                      21   Lonoke, AR              12/1/1993   SHELL MAKING MACHINE                                     0                 0               0   USD
3003873           2 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003873           3 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-GUARDING 110076                                     0                 0               0   USD
3003873           4 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L REB SHELLMAKER HEADER                              0                 0               0   USD
3003873           5 Ammo                      21   Lonoke, AR              6/15/1999   ADD'L REBUILD HEADER                                     0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 231 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                Acquis.val.        Accum.dep.       Book val.       Currency
3003873           6 Ammo                      21   Lonoke, AR              9/15/2002   ADD'L RF TRIM UNIT                                       0                 0               0   USD
3003873           7 Ammo                      21   Lonoke, AR              2/15/2004   ADD'L RF w/LUBE SYSTEM                                   0                 0               0   USD
3003874           0 Ammo                      21   Lonoke, AR              12/1/1993   SHELL MAKING MACHINE #1050                               0                 0               0   USD
3003874           1 Ammo                      21   Lonoke, AR              12/1/1993   ENGINEERING DESIGN PROJECT 61-04870                      0                 0               0   USD
3003874           2 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003874           3 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-GUARDING 110076                                     0                 0               0   USD
3003874           4 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L REB SHELLMAKER HEADER                              0                 0               0   USD
3003874           5 Ammo                      21   Lonoke, AR              1/15/2006   ADD'L AUTO LUBE SYSTEM                                   0                 0               0   USD
3003875           0 Ammo                      21   Lonoke, AR              12/1/1993   SHELL MAKING MACHINE                                     0                 0               0   USD
3003875           2 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003875           3 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-INTERLOCKS 110076                                   0                 0               0   USD
3003875           4 Ammo                      21   Lonoke, AR              7/15/1998   REB RF SHELLMAKER HEADER                                 0                 0               0   USD
3003875           5 Ammo                      21   Lonoke, AR              1/15/2006   ADD'L AUTO LUBE SYSTEM                                   0                 0               0   USD
3003876           0 Ammo                      21   Lonoke, AR              12/1/1993   R F STORAGE HOPPER                                       0                 0               0   USD
3003877           0 Ammo                      21   Lonoke, AR              12/1/1993   SHELLMAKER CARRIER MOLD RF AT VENDOR                     0                 0               0   USD
3003878           0 Ammo                      21   Lonoke, AR              12/1/1993   TRIPLEX WASH SINK                                        0                 0               0   USD
3003879           0 Ammo                      21   Lonoke, AR              12/1/1993   VACUUM PUMP                                              0                 0               0   USD
3003880           0 Ammo                      21   Lonoke, AR              12/1/1993   VACUUM PUMP                                              0                 0               0   USD
3003881           0 Ammo                      21   Lonoke, AR              12/1/1993   PRIMER WASTE HANDLE SYS-RF                               0                 0               0   USD
3003881           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-PAI IMPERMEABLE LINING 120594                       0                 0               0   USD
3003881           2 Ammo                      21   Lonoke, AR            11/15/2004    ADD'L RF EXPLOSIVE TANK LEVEL INDICATIOR                 0                 0               0   USD
3003883           0 Ammo                      21   Lonoke, AR              12/1/1993   SEIVE BARREL DUMPER & SHAKER                             0                 0               0   USD
3003884           0 Ammo                      21   Lonoke, AR              12/1/1993   SEMI AUTO R F PRIMINING MCH                              0                 0               0   USD
3003884           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003884           2 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1124 101810                       0                 0               0   USD
3003885           0 Ammo                      21   Lonoke, AR              12/1/1993   SEMI AUTO RF PRIMING MCH                                 0                 0               0   USD
3003885           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003885           2 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1126 101810                       0                 0               0   USD
3003886           0 Ammo                      21   Lonoke, AR              12/1/1993   SEMI AUTO RF PRIMING MCH                                 0                 0               0   USD
3003886           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003886           2 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1127 101810                       0                 0               0   USD
3003887           0 Ammo                      21   Lonoke, AR              12/1/1993   SEMI AUTO RF PRIMING MACHINE                             0                 0               0   USD
3003887           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003887           2 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1129 101810                       0                 0               0   USD
3003888           0 Ammo                      21   Lonoke, AR              12/1/1993   SEMI AUTO RF PRIMING MACH                                0                 0               0   USD
3003888           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003888           2 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1130 101810                       0                 0               0   USD
3003889           0 Ammo                      21   Lonoke, AR              12/1/1993   SEMI AUTO RF PRIMING MACH                                0                 0               0   USD
3003889           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003889           2 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1131 101810                       0                 0               0   USD
3003890           0 Ammo                      21   Lonoke, AR              12/1/1993   SEM AUTO R F PRIMING MACHINE                             0                 0               0   USD
3003890           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003890           2 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1133 101810                       0                 0               0   USD
3003891           0 Ammo                      21   Lonoke, AR              12/1/1993   SEMI AUTO R F PRIMING MACHINE                            0                 0               0   USD
3003891           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003891           2 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1134 101810                       0                 0               0   USD
3003892           2 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1135 101810                       0                 0               0   USD
3003893           2 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1136 101810                       0                 0               0   USD
3003896           2 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1139 101810                       0                 0               0   USD
3003897           2 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1140 101810                       0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 232 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                             Acquis.val.        Accum.dep.       Book val.       Currency
3003898           2 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1141 101810                    0                 0               0   USD
3003899           0 Ammo                      21   Lonoke, AR              12/1/1993   SEMI AUTO PRIMING MACHINE                             0                 0               0   USD
3003899           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                     0                 0               0   USD
3003899           2 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1142 101810                    0                 0               0   USD
3003900           0 Ammo                      21   Lonoke, AR              12/1/1993   SEMI AUTO PRIMING MACHINE                             0                 0               0   USD
3003900           1 Ammo                      21   Lonoke, AR            12/15/1994    ADDL-REBUILD RF PRIME MCH #11432226                   0                 0               0   USD
3003900           2 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                     0                 0               0   USD
3003900           3 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1143 101810                    0                 0               0   USD
3003901           0 Ammo                      21   Lonoke, AR              12/1/1993   SEMI AUTO PRIMING MACH                                0                 0               0   USD
3003901           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                     0                 0               0   USD
3003901           2 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L DRIVE CONTROLS                                  0                 0               0   USD
3003901           3 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1144 101810                    0                 0               0   USD
3003902           0 Ammo                      21   Lonoke, AR              12/1/1993   SEMI AUTO R F PRIMING MACHINE                         0                 0               0   USD
3003902           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                     0                 0               0   USD
3003902           2 Ammo                      21   Lonoke, AR              12/1/1993   ADD-RPL DR MOTOR/CONTROL #1145 120605                 0                 0               0   USD
3003902           3 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L DRIVE CONTROLS                                  0                 0               0   USD
3003902           4 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1145 101810                    0                 0               0   USD
3003903           0 Ammo                      21   Lonoke, AR              12/1/1993   SEMI AUTO R F PRIMING MACHINE                         0                 0               0   USD
3003903           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                     0                 0               0   USD
3003903           2 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L DRIVE CONTROLS                                  0                 0               0   USD
3003903           3 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1146 101810                    0                 0               0   USD
3003904           0 Ammo                      21   Lonoke, AR              12/1/1993   SEMI AUTO R F PRIMING MACHINE                         0                 0               0   USD
3003904           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                     0                 0               0   USD
3003904           2 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L DRIVE CONTROLS                                  0                 0               0   USD
3003904           3 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1147 101810                    0                 0               0   USD
3003905           0 Ammo                      21   Lonoke, AR              12/1/1993   SEMI AUTO PRIMING MACHINE                             0                 0               0   USD
3003905           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                     0                 0               0   USD
3003905           2 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L DRIVE CONTROLS                                  0                 0               0   USD
3003905           3 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1148 101810                    0                 0               0   USD
3003906           0 Ammo                      21   Lonoke, AR              12/1/1993   R F PRIME MACH                                        0                 0               0   USD
3003906           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                     0                 0               0   USD
3003906           2 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1149 101810                    0                 0               0   USD
3003907           0 Ammo                      21   Lonoke, AR              12/1/1993   SEMI AUTO PRIMING MACHINE                             0                 0               0   USD
3003907           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                     0                 0               0   USD
3003907           2 Ammo                      21   Lonoke, AR              12/1/1993   ADD-RPL DR MOTOR/CONTROL #1150 120605                 0                 0               0   USD
3003907           3 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1150 101810                    0                 0               0   USD
3003908           0 Ammo                      21   Lonoke, AR              12/1/1993   SEMI AUTO PRIMING MACHINE                             0                 0               0   USD
3003908           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                     0                 0               0   USD
3003908           2 Ammo                      21   Lonoke, AR              12/1/1993   ADD-RPL DR MOTOR/CONTROL #1151 120605                 0                 0               0   USD
3003909           0 Ammo                      21   Lonoke, AR              12/1/1993   SEMI AUTO PRIMING MACHINE                             0                 0               0   USD
3003909           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                     0                 0               0   USD
3003910           0 Ammo                      21   Lonoke, AR              12/1/1993   SEMI AUTO PRIMING MACH                                0                 0               0   USD
3003910           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                     0                 0               0   USD
3003911           0 Ammo                      21   Lonoke, AR              12/1/1993   SEMI AUTO R F PRIMING MACHINE                         0                 0               0   USD
3003911           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                     0                 0               0   USD
3003912           0 Ammo                      21   Lonoke, AR              12/1/1993   SEMI AUTO R F PRIMING MACHINE                         0                 0               0   USD
3003912           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                     0                 0               0   USD
3003913           0 Ammo                      21   Lonoke, AR              12/1/1993   SEMI AUTO R F PRIMING MACHINE                         0                 0               0   USD
3003913           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                     0                 0               0   USD
3003914           0 Ammo                      21   Lonoke, AR              12/1/1993   RIM FIRE INSPECTION MACHINE #1196                     0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                             Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 233 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                Acquis.val.        Accum.dep.       Book val.       Currency
3003914           5 Ammo                      21   Lonoke, AR            12/15/2004    ADD'L #1196 AUTO INSP MCH                                0                 0               0   USD
3003915           0 Ammo                      21   Lonoke, AR              12/1/1993   22 CAL. AUTO. INSPECTION MACH. #1197                     0                 0               0   USD
3003915           3 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003916           0 Ammo                      21   Lonoke, AR              12/1/1993   22 CAL. AUTO. INSPECTION MACH.                           0                 0               0   USD
3003916           3 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003916           4 Ammo                      21   Lonoke, AR              6/15/1997   ADDL-OVERHAUL #1198 AIM                                  0                 0               0   USD
3003917           0 Ammo                      21   Lonoke, AR            12/15/1993    AIR PWR STRADDLE HYD LIFT #7022 RF PRIME                 0                 0               0   USD
3003918           0 Ammo                      21   Lonoke, AR              12/1/1993   BULLET PULL MCH R F LOAD 120408                          0                 0               0   USD
3003918           1 Ammo                      21   Lonoke, AR              2/15/1994   ADDL-AMETEK ACCUF RF LD 120548                           0                 0               0   USD
3003918           2 Ammo                      21   Lonoke, AR            12/15/2008    ADD'L FIRE HYDRANT                                       0                 0               0   USD
3003919           0 Ammo                      21   Lonoke, AR              12/1/1993   R F LOAD MACH                                            0                 0               0   USD
3003919           1 Ammo                      21   Lonoke, AR              12/1/1993   ENGINEERING DESIGN PROJECT 61-04870                      0                 0               0   USD
3003919           2 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003919           3 Ammo                      21   Lonoke, AR              9/15/2004   ADD'L MOTOR                                              0                 0               0   USD
3003920           0 Ammo                      21   Lonoke, AR              12/1/1993   R F LOAD MACHINE                                         0                 0               0   USD
3003920           2 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003920           3 Ammo                      21   Lonoke, AR              9/15/2004   ADD'L MOTOR                                              0                 0               0   USD
3003921           0 Ammo                      21   Lonoke, AR              12/1/1993   R F LOAD MACH                                            0                 0               0   USD
3003921           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003921           2 Ammo                      21   Lonoke, AR              9/15/2004   ADD'L MOTOR                                              0                 0               0   USD
3003922           0 Ammo                      21   Lonoke, AR              12/1/1993   R F LOAD MACH                                            0                 0               0   USD
3003922           2 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003922           3 Ammo                      21   Lonoke, AR              9/15/2004   ADD'L MOTOR                                              0                 0               0   USD
3003923           0 Ammo                      21   Lonoke, AR              12/1/1993   R F LOAD MACH                                            0                 0               0   USD
3003923           2 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003923           3 Ammo                      21   Lonoke, AR              9/15/2004   ADD'L MOTOR                                              0                 0               0   USD
3003923           4 Ammo                      21   Lonoke, AR            10/15/2006    ADD'L #1233 POWDER CHARGER                               0                 0               0   USD
3003924           0 Ammo                      21   Lonoke, AR              12/1/1993   R F LOAD MACH                                            0                 0               0   USD
3003924           2 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003924           3 Ammo                      21   Lonoke, AR              9/15/2004   ADD'L MOTOR                                              0                 0               0   USD
3003925           0 Ammo                      21   Lonoke, AR              12/1/1993   BULLET PRE-SWAGE UNIT #1223                              0                 0               0   USD
3003925           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003928           0 Ammo                      21   Lonoke, AR            12/15/1993    MICROSCOPE ZSB UNITRON RF LOAD 120041                    0                 0               0   USD
3003929           0 Ammo                      21   Lonoke, AR              12/1/1993   HOIST DUMPER                                             0                 0               0   USD
3003931           0 Ammo                      21   Lonoke, AR              12/1/1993   TRAYMAKER                                                0                 0               0   USD
3003931           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003931           2 Ammo                      21   Lonoke, AR            10/12/1995    ADDL - HOT MELT GLUE SYSTEM                              0                 0               0   USD
3003931           3 Ammo                      21   Lonoke, AR            12/14/1995    ADDL - HOT MELT GLUE NOZZLE                              0                 0               0   USD
3003932           0 Ammo                      21   Lonoke, AR              12/1/1993   PRELIM #1 AUTO LUB & PACK MACHINE                        0                 0               0   USD
3003932           2 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003932           3 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-GUARDS #1281 110076                                 0                 0               0   USD
3003932           4 Ammo                      21   Lonoke, AR              3/15/2003   UPG PACKER                                               0                 0               0   USD
3003932           5 Ammo                      21   Lonoke, AR              5/15/2004   ADD'L CASE TAPER                                         0                 0               0   USD
3003933           0 Ammo                      21   Lonoke, AR              12/1/1993   AUTOMATIC R.F. LUBRICATE & TRAY PACK M                   0                 0               0   USD
3003933           3 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003933           4 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-GUARDS #1282 110076                                 0                 0               0   USD
3003933           6 Ammo                      21   Lonoke, AR            10/15/2003    ADD'L CASE TAPER                                         0                 0               0   USD
3003934           0 Ammo                      21   Lonoke, AR              12/1/1993   AUTO LUBE & PACK "C" 50 PK #1283                         0                 0               0   USD
3003934           2 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                        0                 0               0   USD
3003934           3 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-GUARDS #1283 110076                                 0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 234 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                        Acquis.val.        Accum.dep.       Book val.       Currency
3003934           4 Ammo                      21   Lonoke, AR            10/15/2003    ADD'L CASE TAPER                                                 0                 0               0   USD
3003935           0 Ammo                      21   Lonoke, AR              12/1/1993   BAGGER "B" FOR #1282                                             0                 0               0   USD
3003935           1 Ammo                      21   Lonoke, AR              3/15/1995   ADDL-IMPRINTER #1282 2242                                        0                 0               0   USD
3003935           3 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                                0                 0               0   USD
3003936           0 Ammo                      21   Lonoke, AR              12/1/1993   BAGGER "C" FOR #1283                                             0                 0               0   USD
3003936           1 Ammo                      21   Lonoke, AR              3/15/1995   ADDL-IMPRINTER #1283 2242                                        0                 0               0   USD
3003936           2 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                                0                 0               0   USD
3003943           0 Ammo                      21   Lonoke, AR              12/1/1993   PALLET TRUCK 071679 - #83                                        0                 0               0   USD
3003944           0 Ammo                      21   Lonoke, AR            12/15/1993    ELEC PALLET JACK/BATTERY 6000# N5240054 RF - #53                 0                 0               0   USD
3003945           0 Ammo                      21   Lonoke, AR            12/15/1993    MAC CHARGER FOR ELEC 6000# JK RF F25597                          0                 0               0   USD
3003955           0 Ammo                      21   Lonoke, AR              12/1/1993   PARTS WASH DRYER MODEL RD-1147-2S                                0                 0               0   USD
3003956           0 Ammo                      21   Lonoke, AR              12/1/1993   H&W BATTERY CUP PRESS                                            0                 0               0   USD
3003956           1 Ammo                      21   Lonoke, AR              2/15/1996   #820 BATTERY CUP PRESS & OVERHAUL 2315/100142                    0                 0               0   USD
3003956           3 Ammo                      21   Lonoke, AR              3/15/2001   SCRAP WEB CHOPPER                                                0                 0               0   USD
3003957           0 Ammo                      21   Lonoke, AR              12/1/1993   HENRY & WRIGHT BATTERY CUP PRESS                                 0                 0               0   USD
3003957           4 Ammo                      21   Lonoke, AR              1/15/1997   ADDL-#821 SERVO DRIVE FEED SYSTEM                                0                 0               0   USD
3003957           5 Ammo                      21   Lonoke, AR              3/15/2001   SCRAP WEB CHOPPER                                                0                 0               0   USD
3003959           0 Ammo                      21   Lonoke, AR              12/1/1993   H&W BATTERY CUP PRESS                                            0                 0               0   USD
3003959           1 Ammo                      21   Lonoke, AR            10/15/1994    ADD-O/H #828 H&W BAT CUP PR 2236                                 0                 0               0   USD
3003959           4 Ammo                      21   Lonoke, AR              9/15/1998   ADD'L INDEXING UNIT #828                                         0                 0               0   USD
3003959           5 Ammo                      21   Lonoke, AR              5/15/1999   ADD'L BATTERY CUP PRESS                                          0                 0               0   USD
3003959           6 Ammo                      21   Lonoke, AR              3/15/2001   SCRAP WEB CHOPPER                                                0                 0               0   USD
3003959           7 Ammo                      21   Lonoke, AR              7/15/2005   ADD'L #828 H&W PRESS                                             0                 0               0   USD
3003960           0 Ammo                      21   Lonoke, AR              12/1/1993   HIGH SPEED ANVIL PRESS MOD 27 L&J #813                           0                 0               0   USD
3003960           1 Ammo                      21   Lonoke, AR              9/15/2004   ADD'L #813 ANVIL METAL INDEXER                                   0                 0               0   USD
3003961           0 Ammo                      21   Lonoke, AR              12/1/1993   ANVIL BLANKING PRESS #817        T                               0                 0               0   USD
3003961           1 Ammo                      21   Lonoke, AR              6/15/2004   ADD'L #817 METAL INDEXER                                         0                 0               0   USD
3003962           0 Ammo                      21   Lonoke, AR              12/1/1993   CUPPING PRESS #811 CF 120391                                     0                 0               0   USD
3003962           2 Ammo                      21   Lonoke, AR              2/15/2004   ADD'L #811 CUPPING PRESS INDEXER                                 0                 0               0   USD
3003962           3 Ammo                      21   Lonoke, AR              3/15/2007   ADD'L #811 BLANK & CUP PRESS                                     0                 0               0   USD
3003963           0 Ammo                      21   Lonoke, AR              12/1/1993   CUPPING PRESS #815 120394                                        0                 0               0   USD
3003963           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-#815 PR CUP PRESS OSHA 120394                               0                 0               0   USD
3003963           2 Ammo                      21   Lonoke, AR            10/15/2005    PR CUP METAL INDEXER                                             0                 0               0   USD
3003963           3 Ammo                      21   Lonoke, AR              2/15/2008   ADD'L PR CUPPING DIE SET #815                                    0                 0               0   USD
3003965           0 Ammo                      21   Lonoke, AR              12/1/1993   METAL STRAIGHTENER #WPBSPS15995 #820                             0                 0               0   USD
3003966           0 Ammo                      21   Lonoke, AR              12/1/1993   METAL STRAIGHTENER HENRY &WRIGHT #821                            0                 0               0   USD
3003969           0 Ammo                      21   Lonoke, AR              12/1/1993   1 2 TON HOIST & MONORAIL        T                                0                 0               0   USD
3003969           1 Ammo                      21   Lonoke, AR              2/15/2007   PRIMER BATTERY CUP HOIST                                         0                 0               0   USD
3003971           0 Ammo                      21   Lonoke, AR              12/1/1993   OIL STORAGE DISPENSER SYSTEM - PM                                0                 0               0   USD
3003972           1 Ammo                      21   Lonoke, AR              1/15/1997   #590 ADJ HEIGHT CHARGING TABLE                                   0                 0               0   USD
3003973           1 Ammo                      21   Lonoke, AR              1/15/1997   #575 ADJ HEIGHT CHARGING TABLE                                   0                 0               0   USD
3003974           1 Ammo                      21   Lonoke, AR              1/15/1997   #580 ADJ HEIGHT CHARGING TABLE                                   0                 0               0   USD
3003975           1 Ammo                      21   Lonoke, AR              1/15/1997   #585 ADJ HEIGHT CHARGING TABLE                                   0                 0               0   USD
3003980           0 Ammo                      21   Lonoke, AR              12/1/1993   PM HOT WATER SYSTEM-CHARGING                                     0                 0               0   USD
3003982           0 Ammo                      21   Lonoke, AR              12/1/1993   ASSEMBLY PRESS Pistol                                            0                 0               0   USD
3003982           2 Ammo                      21   Lonoke, AR              5/15/2010   ADD'L 569 ASSEMBLY PRESS 101448                                  0                 0               0   USD
3003983           0 Ammo                      21   Lonoke, AR              12/1/1993   TAMP & FOIL PRESS Pistol                                         0                 0               0   USD
3003983           2 Ammo                      21   Lonoke, AR              2/15/2007   ADD'L UPGRADE #566                                               0                 0               0   USD
3003984           0 Ammo                      21   Lonoke, AR              12/1/1993   ASSEMBLY PRESS Rifle                                             0                 0               0   USD
3003985           0 Ammo                      21   Lonoke, AR              12/1/1993   ASSEMBLY PRESS Shotshell                                         0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                        Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 235 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                               Acquis.val.        Accum.dep.       Book val.       Currency
3003986           0 Ammo                      21   Lonoke, AR              12/1/1993   ASSEMBLY PRESS Shotshell                                0                 0               0   USD
3003987           0 Ammo                      21   Lonoke, AR              12/1/1993   TAMP & FOIL PRESS Shotshell                             0                 0               0   USD
3003988           2 Ammo                      21   Lonoke, AR              2/15/2007   ADD'L UPGRADE #591                                      0                 0               0   USD
3003989           2 Ammo                      21   Lonoke, AR              2/15/2007   ADD'L UPGRADE #576                                      0                 0               0   USD
3003991           0 Ammo                      21   Lonoke, AR              12/1/1993   TAMP AND FOIL PRESS Shotshell                           0                 0               0   USD
3003991           4 Ammo                      21   Lonoke, AR              8/15/2011   T&F #581 101448                                         0                 0               0   USD
3003993           0 Ammo                      21   Lonoke, AR              12/1/1993   ANVIL SEATING PRESS                                     0                 0               0   USD
3003994           0 Ammo                      21   Lonoke, AR              12/1/1993   SHOTSHELL UNPRIMED ANVIL ASSEMBLY PRESS                 0                 0               0   USD
3003995           0 Ammo                      21   Lonoke, AR              12/1/1993   ANVIL BATTERY CUP ASSEMBLY UNIT                         0                 0               0   USD
3003997           0 Ammo                      21   Lonoke, AR              12/1/1993   SS BATTERY CUP SHAKER                                   0                 0               0   USD
3004000           0 Ammo                      21   Lonoke, AR              12/1/1993   SS PRIMER CUP SHAKER                                    0                 0               0   USD
3004001           0 Ammo                      21   Lonoke, AR              12/1/1993   SS PRIMER CUP SHAKER                                    0                 0               0   USD
3004002           0 Ammo                      21   Lonoke, AR              12/1/1993   ANVIL SHAKER-PISTOL ADD'L COST                          0                 0               0   USD
3004003           0 Ammo                      21   Lonoke, AR              12/1/1993   ANVIL SHAKER-RIFLE ADD'L COST                           0                 0               0   USD
3004004           0 Ammo                      21   Lonoke, AR              12/1/1993   ANVIL SHAKER UNIT-ANVIL B.C. ASSB.                      0                 0               0   USD
3004005           0 Ammo                      21   Lonoke, AR              12/1/1993   ANVIL SHAKER                                            0                 0               0   USD
3004007           0 Ammo                      21   Lonoke, AR              12/1/1993   SS COMP PRIMER RESEAT MCH #831 120475                   0                 0               0   USD
3004008           0 Ammo                      21   Lonoke, AR              12/1/1993   PERCUSSION CAP PACKING                                  0                 0               0   USD
3004008           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST - SS CON                                      0                 0               0   USD
3004010           1 Ammo                      21   Lonoke, AR              5/15/1997   ADDL-SCALE CONVERSION PRIMER MFG                        0                 0               0   USD
3004011           0 Ammo                      21   Lonoke, AR              12/1/1993   PR MIX SST STORAGE SINK #713 120640                     0                 0               0   USD
3004012           0 Ammo                      21   Lonoke, AR              12/1/1993   PR MIX SST STORAGE SINK #714 120640                     0                 0               0   USD
3004013           0 Ammo                      21   Lonoke, AR              12/1/1993   PR MIX SST STORAGE SINK #715 120640                     0                 0               0   USD
3004014           0 Ammo                      21   Lonoke, AR              12/1/1993   PR MIX SST STORAGE SINK #716 120640                     0                 0               0   USD
3004019           0 Ammo                      21   Lonoke, AR              12/1/1993   DEMINERALIZE WATER SYSTEM                               0                 0               0   USD
3004020           0 Ammo                      21   Lonoke, AR              12/1/1993   LEAD NITRATE STORAGE TANK                               0                 0               0   USD
3004021           0 Ammo                      21   Lonoke, AR              12/1/1993   LEAD NITRATE STORAGE TANK                               0                 0               0   USD
3004022           0 Ammo                      21   Lonoke, AR              12/1/1993   MAGNESIUM STYPHNATE STORAGE TANK                        0                 0               0   USD
3004023           0 Ammo                      21   Lonoke, AR              12/1/1993   MAGNESIUM STYPHNATE STORAGE TANK                        0                 0               0   USD
3004024           0 Ammo                      21   Lonoke, AR              12/1/1993   POLNOL PRECIPITATION KETTLE                             0                 0               0   USD
3004025           0 Ammo                      21   Lonoke, AR              12/1/1993   POLNOL PRECIPITATION KETTLE                             0                 0               0   USD
3004025           1 Ammo                      21   Lonoke, AR            12/15/2005    ADD'L AIR MOTOR                                         0                 0               0   USD
3004026           0 Ammo                      21   Lonoke, AR              12/1/1993   SENSOL PRECIPITATION KETTLE                             0                 0               0   USD
3004026           1 Ammo                      21   Lonoke, AR            12/15/2005    ADD'L AIR MOTOR                                         0                 0               0   USD
3004027           0 Ammo                      21   Lonoke, AR              12/1/1993   NITRATION KETTLE                                        0                 0               0   USD
3004030           0 Ammo                      21   Lonoke, AR              12/1/1993   ACID STORAGE TANK                                       0                 0               0   USD
3004030           1 Ammo                      21   Lonoke, AR              12/1/1993   ACID STORAGE TANK-REMOTE OPERATOR                       0                 0               0   USD
3004032           0 Ammo                      21   Lonoke, AR              12/1/1993   SULFONTAION TANK-AGB             T                      0                 0               0   USD
3004035           0 Ammo                      21   Lonoke, AR              12/1/1993   TYPE A-200 HOBART MIXER 836 Bldg 721                    0                 0               0   USD
3004035           1 Ammo                      21   Lonoke, AR              12/1/1993   MIXER STAND                 U                           0                 0               0   USD
3004040           0 Ammo                      21   Lonoke, AR              12/1/1993   NITRATION KETTLE                                        0                 0               0   USD
3004042           0 Ammo                      21   Lonoke, AR              12/1/1993   ACID UNLOADING PUMP                                     0                 0               0   USD
3004043           0 Ammo                      21   Lonoke, AR              12/1/1993   TRANSFER PUMP-AGB              T                        0                 0               0   USD
3004045           0 Ammo                      21   Lonoke, AR              12/1/1993   ROTO-CONE EXHAUST SYSTEM PREMIX                         0                 0               0   USD
3004047           0 Ammo                      21   Lonoke, AR              12/1/1993   AIR CONDITIONING UNIT-3 TON                             0                 0               0   USD
3004048           0 Ammo                      21   Lonoke, AR              12/1/1993   DILUGE/MIST/HUMIDITY SYS #719                           0                 0               0   USD
3004049           0 Ammo                      21   Lonoke, AR              12/1/1993   DILUGE/MIST/HUMIDITY SYS #721                           0                 0               0   USD
3004050           0 Ammo                      21   Lonoke, AR              12/1/1993   DILUGE/MIST/HUMIDITY SYS #723                           0                 0               0   USD
3004051           0 Ammo                      21   Lonoke, AR              12/1/1993   DILUGE/MIST/HUMIDITY SYS #724                           0                 0               0   USD
3004057           0 Ammo                      21   Lonoke, AR              12/1/1993   DUMBWAITER                                              0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                               Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 236 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                  Acquis.val.        Accum.dep.       Book val.       Currency
3004066           0 Ammo                      21   Lonoke, AR              12/1/1993   LAB EXHAUST/VENT SYSTEM BLDG #610                          0                 0               0   USD
3004067           0 Ammo                      21   Lonoke, AR              12/1/1993   PROCESS/SVC PIPING - LAB BLDG #610                         0                 0               0   USD
3004067           1 Ammo                      21   Lonoke, AR              6/15/2008   ADD'L STORAGE TANKS                                        0                 0               0   USD
3004068           0 Ammo                      21   Lonoke, AR              12/1/1993   PROCESS/SVC PIPING - LAB BLDG #611                         0                 0               0   USD
3004069           0 Ammo                      21   Lonoke, AR              12/1/1993   PROCESS DRAIN LINES R&D LAB                                0                 0               0   USD
3004070           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING-LAB BLDG #610                                 0                 0               0   USD
3004071           0 Ammo                      21   Lonoke, AR              12/1/1993   OUTSIDE ELECT FEED LINE BLDG #610                          0                 0               0   USD
3004072           0 Ammo                      21   Lonoke, AR              12/1/1993   R&D LAB COMPLEX LIGHTNING PROTECTION                       0                 0               0   USD
3004076           0 Ammo                      21   Lonoke, AR              12/1/1993   ISOPER OXYGEN BOMB CALORIMETER100058                       0                 0               0   USD
3004077           0 Ammo                      21   Lonoke, AR              12/1/1993   WTR JET SIEVE WS1 SYSTEM #610 100058                       0                 0               0   USD
3004078           0 Ammo                      21   Lonoke, AR              12/1/1993   MODUV3101 SPECTROPHOTOMETER #610 100058                    0                 0               0   USD
3004079           0 Ammo                      21   Lonoke, AR              12/1/1993   MOD DSC50 DIFFER SCAN CALORIMETER 100058                   0                 0               0   USD
3004080           0 Ammo                      21   Lonoke, AR              12/1/1993   MOD LFD1423 ROUND CHART RECORDER 100058                    0                 0               0   USD
3004081           0 Ammo                      21   Lonoke, AR              12/1/1993   MOD16507 CHAN PROGRAMMER W/RECORDER 100058                 0                 0               0   USD
3004083           0 Ammo                      21   Lonoke, AR              12/1/1993   PARTICLE SIZE ANALYZER #610 100058                         0                 0               0   USD
3004084           0 Ammo                      21   Lonoke, AR              12/1/1993   MOD TGA50 THERMOGRAV ANALYZER 100058                       0                 0               0   USD
3004085           0 Ammo                      21   Lonoke, AR              12/1/1993   MOD AEL 40SM SEMIMICRO BALANCE 100058                      0                 0               0   USD
3004086           0 Ammo                      21   Lonoke, AR              12/1/1993   HI POWER COMPOUND MICROSCOPE 100058                        0                 0               0   USD
3004087           0 Ammo                      21   Lonoke, AR              12/1/1993   UP5000 SONY COLOR VIDEO PRINTER 100058                     0                 0               0   USD
3004088           0 Ammo                      21   Lonoke, AR              12/1/1993   COLOR TV CAMERA/MONITOR #610 100058                        0                 0               0   USD
3004212           0 Ammo                      21   Lonoke, AR              12/1/1993   BODY FEEDER 20 GA ROTARY CAM         OSS                   0                 0               0   USD
3004213           0 Ammo                      21   Lonoke, AR              12/1/1993   BODY FEEDER 20 GA ROTARY CAM         OSS                   0                 0               0   USD
3004214           0 Ammo                      21   Lonoke, AR              12/1/1993   BODY FEEDER 20 GA ROTARY CAM         OSS                   0                 0               0   USD
3004215           0 Ammo                      21   Lonoke, AR              12/1/1993   UPPER DRUM ROTARY CAM 20 GA O S S                          0                 0               0   USD
3004216           0 Ammo                      21   Lonoke, AR              12/1/1993   40 A BLANK & CUP DIE SET O S S                             0                 0               0   USD
3004216           1 Ammo                      21   Lonoke, AR              12/1/1993   LOWER DRUM ROTARY CAM 12 GA          OSS                   0                 0               0   USD
3004234           0 Ammo                      21   Lonoke, AR              12/1/1993   HEAT SET DRUM-ROTARY CAM 20GA         OSS                  0                 0               0   USD
3004235           0 Ammo                      21   Lonoke, AR              12/1/1993   LOWER DRUM- ROTARY CAM- 12 GA        OSS                   0                 0               0   USD
3004235           1 Ammo                      21   Lonoke, AR            11/15/2008    REWORK 12GA DRUM                                           0                 0               0   USD
3004237           0 Ammo                      21   Lonoke, AR              12/1/1993   LOWER DRUM- ROTARY CAM- 12 GA        OSS                   0                 0               0   USD
3004238           0 Ammo                      21   Lonoke, AR              12/1/1993   LOWER DRUM-ROTARY CAM -12 GA         OSS                   0                 0               0   USD
3004242           0 Ammo                      21   Lonoke, AR              12/1/1993   HEAT SET DRUM-UPPER & LOWER 12 GA OSS                      0                 0               0   USD
3004248           0 Ammo                      21   Lonoke, AR              12/1/1993   CF SHELL COLLATORS 100-1 120294 O S S                      0                 0               0   USD
3004249           0 Ammo                      21   Lonoke, AR              12/1/1993   CF SHELL COLLATORS 100-1 120294 O S S                      0                 0               0   USD
3004250           0 Ammo                      21   Lonoke, AR              12/1/1993   CF SHELL COLLATORS 100-1 120294 O S S                      0                 0               0   USD
3004251           0 Ammo                      21   Lonoke, AR              12/1/1993   CF SHELL COLLATORS 100-1 120294 O S S                      0                 0               0   USD
3004253           0 Ammo                      21   Lonoke, AR              12/1/1993   BLANK&FORM ANVIL DIE SET 10 STA O S S                      0                 0               0   USD
3004254           0 Ammo                      21   Lonoke, AR              12/1/1993   BLISS CAP PR DIE SET -12 TGT 120305 O S S                  0                 0               0   USD
3004261           0 Ammo                      21   Lonoke, AR              12/1/1993   SCRAP CHOPPER FOR #227 O S S                               0                 0               0   USD
3004263           0 Ammo                      21   Lonoke, AR              12/1/1993   BULLET COLLATORS BRU1 (6) #239 O S S                       0                 0               0   USD
3004265           0 Ammo                      21   Lonoke, AR              12/1/1993   COLLATORS-11 CF SHELL 120329 O S S                         0                 0               0   USD
3004270           0 Ammo                      21   Lonoke, AR              12/1/1993   CF COLLATORS-2 OP SV SP 120287                             0                 0               0   USD
3004276           0 Ammo                      21   Lonoke, AR              12/1/1993   CIRCUIT BREAKERS 600 AMP-3                                 0                 0               0   USD
3004276           1 Ammo                      21   Lonoke, AR              9/15/2006   RETROFIT CIRCUIT BREAKER                                   0                 0               0   USD
3004277           0 Ammo                      21   Lonoke, AR              12/1/1993    AIR CONDITIONING DUCT - NITRATION BLDG.                   0                 0               0   USD
3004278           0 Ammo                      21   Lonoke, AR              12/1/1993    DROWNING TANKS EXHAUST DUCT-NITRATION B                   0                 0               0   USD
3004279           0 Ammo                      21   Lonoke, AR              12/1/1993    KETTLE EXHAUST DUCT - BLDG. 712                           0                 0               0   USD
3004280           0 Ammo                      21   Lonoke, AR              12/1/1993    AIR CONDITIONING DUCT FOR BLDG. 709                       0                 0               0   USD
3004281           0 Ammo                      21   Lonoke, AR              12/1/1993    DUCTWORK FOR BLDG. 100                                    0                 0               0   USD
3004282           0 Ammo                      21   Lonoke, AR              12/1/1993    PARTWASH EXHAUST DUCT                                     0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                  Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 237 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                              Acquis.val.        Accum.dep.       Book val.       Currency
3004283           1 Ammo                      21   Lonoke, AR            10/15/2006    ADD'L DUCTWORK 2ND FLOOR RESTROOM                      0                 0               0   USD
3004286           0 Ammo                      21   Lonoke, AR              12/1/1993   PROCESS PIPING FOR BLDG. 712                           0                 0               0   USD
3004286           1 Ammo                      21   Lonoke, AR            12/15/2001    ADD'L WATER FILTER                                     0                 0               0   USD
3004287           0 Ammo                      21   Lonoke, AR              12/1/1993   PROCESS PIPING FOR BLDG. 709                           0                 0               0   USD
3004287           1 Ammo                      21   Lonoke, AR            10/15/1994    MODIFY PROCESS PIPE 709 2" 2256                        0                 0               0   USD
3004288           0 Ammo                      21   Lonoke, AR              12/1/1993   PROCESS PIPING - POWDER POURING                        0                 0               0   USD
3004289           0 Ammo                      21   Lonoke, AR              12/1/1993   PROCESS PIPING - SHOTSHELL                             0                 0               0   USD
3004290           0 Ammo                      21   Lonoke, AR              12/1/1993   PROCESS PIPING - SHOTSHELL                             0                 0               0   USD
3004290           1 Ammo                      21   Lonoke, AR              5/15/1996   ADDL-PROCESS WATER VALVE                               0                 0               0   USD
3004291           0 Ammo                      21   Lonoke, AR              12/1/1993   PROCESS PIPING - SHOT TOWER                            0                 0               0   USD
3004292           0 Ammo                      21   Lonoke, AR              12/1/1993   H&V PIPING - SHOT TOWER                                0                 0               0   USD
3004293           0 Ammo                      21   Lonoke, AR              12/1/1993   SERVICE PIPING - CENTERFIRE                            0                 0               0   USD
3004293           1 Ammo                      21   Lonoke, AR              12/1/1993   CF RESTROOM PLUMBING                                   0                 0               0   USD
3004294           0 Ammo                      21   Lonoke, AR              12/1/1993   H & V PIPING - CENTERFIRE                              0                 0               0   USD
3004295           0 Ammo                      21   Lonoke, AR              12/1/1993   H & V PIPING - SHOT SHELL                              0                 0               0   USD
3004296           0 Ammo                      21   Lonoke, AR              12/1/1993   PROCESS PIPING - NITRATION                             0                 0               0   USD
3004296           1 Ammo                      21   Lonoke, AR            12/15/2001    ADD'L WATER FILTER                                     0                 0               0   USD
3004297           0 Ammo                      21   Lonoke, AR              12/1/1993   PROCESS PIPING FOR BLDG. 200                           0                 0               0   USD
3004298           0 Ammo                      21   Lonoke, AR              12/1/1993   PROCESS PIPING FOR BLDG.100                            0                 0               0   USD
3004299           1 Ammo                      21   Lonoke, AR              8/15/1994   ADDL-OVERHEAD PLASTIC PIPE 2231                        0                 0               0   USD
3004299           2 Ammo                      21   Lonoke, AR              12/1/1993   ADDL. COST-ACID SEWERLINE 120308                       0                 0               0   USD
3004299           3 Ammo                      21   Lonoke, AR              12/1/1993   OLD BULT WASH DRAIN LINE (FBV1201)2231                 0                 0               0   USD
3004299           4 Ammo                      21   Lonoke, AR              9/15/2004   ADD'L #728 WASH UNIT DRAIN LINES                       0                 0               0   USD
3004300           0 Ammo                      21   Lonoke, AR              12/1/1993   NEUTRALIZATION PIPING (FBV4578)                        0                 0               0   USD
3004301           0 Ammo                      21   Lonoke, AR              12/1/1993   NEUTRALIZATION PIPING (FBV9007)                        0                 0               0   USD
3004302           0 Ammo                      21   Lonoke, AR              12/1/1993   NEUTRALIZATION PIPING (FBV5380)                        0                 0               0   USD
3004303           0 Ammo                      21   Lonoke, AR              12/1/1993   NEUTRALIZATION PIPING                                  0                 0               0   USD
3004304           0 Ammo                      21   Lonoke, AR              12/1/1993   PIPING FOR CARBONATE REMOVAL                           0                 0               0   USD
3004305           0 Ammo                      21   Lonoke, AR              12/1/1993   PROCESS PIPING WST. TRT.                               0                 0               0   USD
3004306           0 Ammo                      21   Lonoke, AR              12/1/1993   CYANIDE DRAIN LINE (FBV2969)                           0                 0               0   USD
3004307           0 Ammo                      21   Lonoke, AR              12/1/1993   PROCESS PIPING C.F. PLTG                               0                 0               0   USD
3004308           0 Ammo                      21   Lonoke, AR              12/1/1993   PROCESS PIPING BLDG #301 110076                        0                 0               0   USD
3004309           0 Ammo                      21   Lonoke, AR              12/1/1993   DOMESTIC PIPING BLDG #301 110076                       0                 0               0   USD
3004309           1 Ammo                      21   Lonoke, AR              12/1/1993   STEAM WTR HEAT EXCHANGER-RF DOMEST                     0                 0               0   USD
3004310           0 Ammo                      21   Lonoke, AR              12/1/1993   SANITARY SEWER LINE BLDG #301 110076                   0                 0               0   USD
3004311           0 Ammo                      21   Lonoke, AR              12/1/1993   PROCESS SEWER LINE BLDG #301 110076                    0                 0               0   USD
3004312           0 Ammo                      21   Lonoke, AR              12/1/1993   STORM SEWER LINE BLDG #301 110076                      0                 0               0   USD
3004313           0 Ammo                      21   Lonoke, AR              12/1/1993   ADDL SERVICE PIPING BLDG #200-SS CON                   0                 0               0   USD
3004314           0 Ammo                      21   Lonoke, AR              12/1/1993   MOD NC WATER DISCHARGE-ENVIRON 120623                  0                 0               0   USD
3004315           0 Ammo                      21   Lonoke, AR              12/1/1993   SERVICE PIPING BLDG #723                               0                 0               0   USD
3004316           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING FOR NITRATION BLDG.                       0                 0               0   USD
3004317           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING FOR POLNOL STORAGE BLDGS.                 0                 0               0   USD
3004318           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING FOR BLDG. 719                             0                 0               0   USD
3004319           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING FOR BLDG. 721                             0                 0               0   USD
3004320           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING FOR BLDG. 724                             0                 0               0   USD
3004321           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING FOR BLDG. 720                             0                 0               0   USD
3004322           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING FOR BLDG. 717                             0                 0               0   USD
3004323           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING FOR BLDG. 709                             0                 0               0   USD
3004324           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING - POWDER POURING                          0                 0               0   USD
3004325           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING - POST POUR STORAGE                       0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                              Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 238 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                               Acquis.val.        Accum.dep.       Book val.       Currency
3004326           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING - POWDER BLENDING                          0                 0               0   USD
3004327           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING - SHOT TOWER                               0                 0               0   USD
3004328           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING - CENTERFIRE                               0                 0               0   USD
3004328           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST-POWER WIRING CENTER FIRE                     0                 0               0   USD
3004328           2 Ammo                      21   Lonoke, AR              12/1/1993   CENTER FIRE - MRP WIRING                                0                 0               0   USD
3004329           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING - SHOT SHELL                               0                 0               0   USD
3004330           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING - SHOTSHELL                                0                 0               0   USD
3004331           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING - SHOTSHELL                                0                 0               0   USD
3004332           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING - SHOTSHELL                                0                 0               0   USD
3004333           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING FOR BLDG. 702                              0                 0               0   USD
3004334           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING FOR BLDG. 703                              0                 0               0   USD
3004335           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING FOR BLDG. 704                              0                 0               0   USD
3004336           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING FOR BLDG. 705                              0                 0               0   USD
3004337           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING FOR BLDG. 701                              0                 0               0   USD
3004338           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING FOR BLDG. 100                              0                 0               0   USD
3004339           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING FOR BLDG. 709                              0                 0               0   USD
3004340           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING FOR BLDG. 712                              0                 0               0   USD
3004341           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING FOR BLDG. 100                              0                 0               0   USD
3004342           0 Ammo                      21   Lonoke, AR              12/1/1993   PROCESS WIRING FOR BLDG. 100                            0                 0               0   USD
3004343           0 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L POWER LINE-MAGAZINE #807    U                     0                 0               0   USD
3004344           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING SYSTEM RF BLDG 301 110076                  0                 0               0   USD
3004345           0 Ammo                      21   Lonoke, AR              12/1/1993   ADDL POWER WIRING BLDG #200-SS CON                      0                 0               0   USD
3004346           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER WIRING FOR BLDG 712                               0                 0               0   USD
3004348           0 Ammo                      21   Lonoke, AR              12/1/1993   INSTRUMENTATION - SHOTSHELL                             0                 0               0   USD
3004349           0 Ammo                      21   Lonoke, AR              12/1/1993   INSTRUMENTATION FOR BLDG. 100                           0                 0               0   USD
3004350           0 Ammo                      21   Lonoke, AR              12/1/1993   INSTRUMENTATION FOR BLDG. 709                           0                 0               0   USD
3004351           0 Ammo                      21   Lonoke, AR              12/1/1993   INSTRUMENTATION FOR BLDG. 200                           0                 0               0   USD
3004352           0 Ammo                      21   Lonoke, AR              12/1/1993   TEMPERATURE CONTROL SYSTEM - NITRATION                  0                 0               0   USD
3004353           0 Ammo                      21   Lonoke, AR              12/1/1993   TEMPERATURE CONTROL SYSTEM - BLDG. 712                  0                 0               0   USD
3004354           0 Ammo                      21   Lonoke, AR              12/1/1993   TEMPERATURE CONTROL SYSTEM FOR BLDG. 70                 0                 0               0   USD
3004355           0 Ammo                      21   Lonoke, AR              12/1/1993   TEMPERATURE CONTROL SYSTEM FOR BLDG. 70                 0                 0               0   USD
3004356           0 Ammo                      21   Lonoke, AR              12/1/1993   TEMPERATURE CONTROL SYSTEM FOR BLDG. 70                 0                 0               0   USD
3004357           0 Ammo                      21   Lonoke, AR              12/1/1993   TEMPERATURE CONTROL SYSTEM FOR BLDG. 70                 0                 0               0   USD
3004358           0 Ammo                      21   Lonoke, AR              12/1/1993   TEMPERATURE CONTROL SYSTEM FOR BLDG. 70                 0                 0               0   USD
3004359           0 Ammo                      21   Lonoke, AR              12/1/1993   TEMPERATURE CONTROL SYSTEM                              0                 0               0   USD
3004360           0 Ammo                      21   Lonoke, AR              12/1/1993   TEMPERATURE CONTROL SYSTEM - CF CASE MA                 0                 0               0   USD
3004361           0 Ammo                      21   Lonoke, AR              12/1/1993   OUTSIDE STEAM LINES W SUPPORT BLDG #733                 0                 0               0   USD
3004362           0 Ammo                      21   Lonoke, AR              12/1/1993   OUTSIDE STEAM LINES W SUPPORT BLDG #734                 0                 0               0   USD
3004363           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER DISTRIBUTION PANEL #5-3                           0                 0               0   USD
3004364           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER DISTRIBUTION PANEL #5-5                           0                 0               0   USD
3004365           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER DISTRIBUTION PANEL #5-4                           0                 0               0   USD
3004366           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER DISTRIBUTION PANEL #4-4                           0                 0               0   USD
3004367           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER DISTRIBUTION PANEL #4-3                           0                 0               0   USD
3004368           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER DISTRIBUTION PANEL #4-2                           0                 0               0   USD
3004369           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER DISTRIBUTION PANEL #3-2                           0                 0               0   USD
3004370           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER DISTRIBUTION PANEL #9-1                           0                 0               0   USD
3004371           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER DISTRIBUTION PANEL # 2 - 5                        0                 0               0   USD
3004372           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER DISTRIBUTION PANEL # 2 - 3                        0                 0               0   USD
3004373           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER DISTRIBUTION PANEL # 2 - 2                        0                 0               0   USD
3004374           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER DISTRIBUTION PANEL # 2 - 1                        0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                               Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 239 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                Acquis.val.        Accum.dep.       Book val.       Currency
3004375           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER DISTRIBUTION PANEL # 7 - 1 - 1                     0                 0               0   USD
3004376           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER DISTRIBUTION PANEL # 1 - 5                         0                 0               0   USD
3004377           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER DISTRIBUTION PANEL # 1 - 3                         0                 0               0   USD
3004378           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER DISTRIBUTION PANEL # 1 - 2                         0                 0               0   USD
3004379           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER DISTRIBUTION PANEL #9-6-1                          0                 0               0   USD
3004380           0 Ammo                      21   Lonoke, AR              12/1/1993   POWER DISTRIBUTION PANEL #2-6                            0                 0               0   USD
3004381           0 Ammo                      21   Lonoke, AR              12/1/1993   MOTOR CONTROL CENTER #5-3          AL                    0                 0               0   USD
3004382           0 Ammo                      21   Lonoke, AR              12/1/1993   MOTOR CONTROL CENTER #5-5          AL                    0                 0               0   USD
3004383           0 Ammo                      21   Lonoke, AR              12/1/1993   MOTOR CONTROL CENTER #5-4          AL                    0                 0               0   USD
3004384           0 Ammo                      21   Lonoke, AR              12/1/1993   MOTOR CONTROL CENTER #4-3          AL                    0                 0               0   USD
3004385           0 Ammo                      21   Lonoke, AR              12/1/1993   MOTOR CONTROL CENTER #4-2          AL                    0                 0               0   USD
3004386           0 Ammo                      21   Lonoke, AR              12/1/1993   MOTOR CONTROL CENTER #3-3          AL                    0                 0               0   USD
3004387           0 Ammo                      21   Lonoke, AR              12/1/1993   MOTOR CONTROL CENTER #9-4                                0                 0               0   USD
3004388           0 Ammo                      21   Lonoke, AR              12/1/1993   MOTOR CONTROL CENTER # 2 - 6                             0                 0               0   USD
3004389           0 Ammo                      21   Lonoke, AR              12/1/1993   MOTOR CONTROL CENTER #1 - 3                              0                 0               0   USD
3004390           0 Ammo                      21   Lonoke, AR              12/1/1993   MOTOR CONTROL CENTER #9-6-2                              0                 0               0   USD
3004391           0 Ammo                      21   Lonoke, AR              12/1/1993   MOTOR CONTROL CENTER #1-2                                0                 0               0   USD
3004392           0 Ammo                      21   Lonoke, AR              12/1/1993   MOTOR CONTROL CENTER #3-2          AL                    0                 0               0   USD
3004393           0 Ammo                      21   Lonoke, AR              12/1/1993   MOTOR CONTROL CENTER #9-6-1                              0                 0               0   USD
3004394           0 Ammo                      21   Lonoke, AR              12/1/1993   MOTOR CONTROL CENTER # 1 - 7                             0                 0               0   USD
3004395           0 Ammo                      21   Lonoke, AR              12/1/1993   1280 GALLON SEPTIC TANK 05                               0                 0               0   USD
3004396           0 Ammo                      21   Lonoke, AR              12/1/1993   HEATING SYSTEM BLDG #733 SER #76L08000                   0                 0               0   USD
3004397           0 Ammo                      21   Lonoke, AR              12/1/1993   HEATING SYSTEM BLDG. #734 SER. #K76L079                  0                 0               0   USD
3004398           0 Ammo                      21   Lonoke, AR              12/1/1993   HEATER-MAGAZINE #807           T                         0                 0               0   USD
3004399           0 Ammo                      21   Lonoke, AR              12/1/1993   UNIT HEATERS - BLDG 301 110076                           0                 0               0   USD
3004400           0 Ammo                      21   Lonoke, AR              12/1/1993   UNIT HEATERS - BLDG 302 110076                           0                 0               0   USD
3004401           0 Ammo                      21   Lonoke, AR              12/1/1993   UNIT HEATERS - BLDG 303 110076                           0                 0               0   USD
3004402           0 Ammo                      21   Lonoke, AR              12/1/1993   ROOF VENTILATOR                                          0                 0               0   USD
3004403           0 Ammo                      21   Lonoke, AR              12/1/1993   CF LEAD DUST VENTILATION SYS                             0                 0               0   USD
3004404           0 Ammo                      21   Lonoke, AR              12/1/1993   BARREL HOOD EXHAUST FAN & 2 HP MOTOR                     0                 0               0   USD
3004405           0 Ammo                      21   Lonoke, AR              12/1/1993   EXTRUDER EXHAUST FAN & 2 HP MOTOR                        0                 0               0   USD
3004406           0 Ammo                      21   Lonoke, AR              12/1/1993   LASER UNIT EXHAUST SYSTEM                                0                 0               0   USD
3004407           0 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-EXHAUST FANS VENT STACKS 12024                 0                 0               0   USD
3004408           0 Ammo                      21   Lonoke, AR              12/1/1993   BLDG #301 BREAD/B'RM VENT EXH SYS 110076                 0                 0               0   USD
3004409           0 Ammo                      21   Lonoke, AR              12/1/1993   CF BULLET AREA AIR CONDITIONER                           0                 0               0   USD
3004410           0 Ammo                      21   Lonoke, AR              12/1/1993   CF CASE AREA AIR CONDITIONER                             0                 0               0   USD
3004411           0 Ammo                      21   Lonoke, AR              12/1/1993   CF CASE AREA AIR CONDITIONER                             0                 0               0   USD
3004412           0 Ammo                      21   Lonoke, AR              12/1/1993   CF CASE AREA AIR CONDITIONER                             0                 0               0   USD
3004413           0 Ammo                      21   Lonoke, AR              12/1/1993   CF LOAD AND PRIMER AREA AIR CONDITIONER                  0                 0               0   USD
3004414           0 Ammo                      21   Lonoke, AR              12/1/1993   CF LOAD AREA AIR CONDITIONER                             0                 0               0   USD
3004415           0 Ammo                      21   Lonoke, AR              12/1/1993   CF PACK AREA AIR CONDITIONER                             0                 0               0   USD
3004416           0 Ammo                      21   Lonoke, AR              12/1/1993   CF EAST OFFICES AIR CONDITIONER                          0                 0               0   USD
3004417           0 Ammo                      21   Lonoke, AR              12/1/1993   CF WEST OFFICES AIR CONDITIONER                          0                 0               0   USD
3004420           0 Ammo                      21   Lonoke, AR              12/1/1993   CF CASE MAKE-UP AREA HEATING AND VENTIL                  0                 0               0   USD
3004421           0 Ammo                      21   Lonoke, AR              12/1/1993   CF PACK AREA HEATING AND VENTILATION UN                  0                 0               0   USD
3004422           0 Ammo                      21   Lonoke, AR              12/1/1993   CF PRIMER AREA HEATING AND VENTILATION                   0                 0               0   USD
3004423           0 Ammo                      21   Lonoke, AR              12/1/1993   CF CASE AREA HEATING AND VENTILATION UN                  0                 0               0   USD
3004424           0 Ammo                      21   Lonoke, AR              12/1/1993   CF BULLET AREA HEATING AND VENTILATION                   0                 0               0   USD
3004425           0 Ammo                      21   Lonoke, AR              12/1/1993   CF MISC STORAGE HEATING AND VENTILATION                  0                 0               0   USD
3004425           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST-H&V UNITS                                     0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 240 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                      Acquis.val.        Accum.dep.       Book val.       Currency
3004426           0 Ammo                      21   Lonoke, AR              12/1/1993   CF METAL STORAGE HEATING AND VENTILATIO                        0                 0               0   USD
3004427           0 Ammo                      21   Lonoke, AR              12/1/1993   CF CASE AREA HEATING AND VENTILATION UN                        0                 0               0   USD
3004428           0 Ammo                      21   Lonoke, AR              12/1/1993   PRIMER MFG AIR CONDITIONER                                     0                 0               0   USD
3004429           0 Ammo                      21   Lonoke, AR              12/1/1993   PRIMER MFG HEATING & VENTILATION AREA                          0                 0               0   USD
3004430           0 Ammo                      21   Lonoke, AR              12/1/1993   PRIMER MFG HEATING & VENTILATION UNIT                          0                 0               0   USD
3004431           0 Ammo                      21   Lonoke, AR              12/1/1993   SS BODIES AND CAP STORAGE AREA AIR COND                        0                 0               0   USD
3004432           0 Ammo                      21   Lonoke, AR              12/1/1993   SS LOAD AND PACK AREA AIR CONDITIONER                          0                 0               0   USD
3004433           0 Ammo                      21   Lonoke, AR              12/1/1993   SS CONTAINER STORAGE AIR CONDITIONER                           0                 0               0   USD
3004434           0 Ammo                      21   Lonoke, AR              12/1/1993   SS INJECTION MOLDING AREA AIR CONDITION                        0                 0               0   USD
3004434           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST MULTI ZONE CONTROL SYSTEM                           0                 0               0   USD
3004435           0 Ammo                      21   Lonoke, AR              12/1/1993   SS THIRD FLOOR STORAGE AREA AIR CONDITI                        0                 0               0   USD
3004435           1 Ammo                      21   Lonoke, AR              12/1/1993   REBUILD #558 AIR CONDITIONING UNIT SS 110086                   0                 0               0   USD
3004436           0 Ammo                      21   Lonoke, AR              12/1/1993   SS BLENDING AREA AIR-CONDITIONER #C                            0                 0               0   USD
3004437           0 Ammo                      21   Lonoke, AR              12/1/1993   SS MAINTENANCE AREA AIR CONDITIONER                            0                 0               0   USD
3004438           0 Ammo                      21   Lonoke, AR              12/1/1993   SS LOCKER ROOM AND OFFICE AREA AIR COND                        0                 0               0   USD
3004439           0 Ammo                      21   Lonoke, AR              12/1/1993   SS HEADS AREA AIR CONDITIONER       #C                         0                 0               0   USD
3004440           0 Ammo                      21   Lonoke, AR              12/1/1993   SS MILITARY PACK AND OFFICE AREA AIR CO                        0                 0               0   USD
3004441           0 Ammo                      21   Lonoke, AR              12/1/1993   PACKAGE AIR CONDITIONING UNIT BLDG 705                         0                 0               0   USD
3004442           0 Ammo                      21   Lonoke, AR              12/1/1993   PACKAGE AIR CONDITIONING UNIT BLDG 704                         0                 0               0   USD
3004443           0 Ammo                      21   Lonoke, AR              12/1/1993   PACKAGE AIR CONDITIONING UNIT BLDG 703                         0                 0               0   USD
3004444           0 Ammo                      21   Lonoke, AR              12/1/1993   PACKAGE AIR CONDITIONING UNIT BLDG 702                         0                 0               0   USD
3004446           0 Ammo                      21   Lonoke, AR              12/1/1993   NITRATION AIR CONDITIONER                                      0                 0               0   USD
3004447           0 Ammo                      21   Lonoke, AR              12/1/1993   SS BODIES AREA AIR CONDITIONER      #C                         0                 0               0   USD
3004448           0 Ammo                      21   Lonoke, AR              12/1/1993   PACKAGE DEHUMIDIFIER BLDG 717                                  0                 0               0   USD
3004449           0 Ammo                      21   Lonoke, AR              12/1/1993   HUMIDITY STABILIZER BLDG 705                                   0                 0               0   USD
3004450           0 Ammo                      21   Lonoke, AR              12/1/1993   ROOF HEATING & AIR CONDITIONING UNITS BLDG 709                 0                 0               0   USD
3004451           0 Ammo                      21   Lonoke, AR              12/1/1993   SS PLATING AREA HEATING AND VENTILATION                        0                 0               0   USD
3004451           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST-H&V UNITS                                           0                 0               0   USD
3004453           0 Ammo                      21   Lonoke, AR              12/1/1993   SS REFRIGERATION ROOM HEATING AND VENTI                        0                 0               0   USD
3004454           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-STEAM COIL 110076                                         0                 0               0   USD
3004458           0 Ammo                      21   Lonoke, AR              12/1/1993   HVAC PRIMER PACK BLD #709-SS CON                               0                 0               0   USD
3004461           0 Ammo                      21   Lonoke, AR              12/1/1993   SCRAP METAL CONTAIN-PROTECTION                                 0                 0               0   USD
3004462           0 Ammo                      21   Lonoke, AR              12/1/1993   A/C CLEANING SYS-RF 120541                                     0                 0               0   USD
3004852           0 Ammo                      21   Lonoke, AR              12/1/1993   #155/156 #62 DRAW PINCH CUTOFF 120540 #155/157                 0                 0               0   USD
3004852           1 Ammo                      21   Lonoke, AR              8/15/2003   ADD'L #155/156 BLISS PRESS #155/157                            0                 0               0   USD
3004853           0 Ammo                      21   Lonoke, AR              12/1/1993   #163-166 #62 DRAW PINCH CUTOFF 120540 #163/165                 0                 0               0   USD
3004853           1 Ammo                      21   Lonoke, AR              8/15/2004   ADD'L 165/166 BLISS DUPLEX PRESS #163/165                      0                 0               0   USD
3004854           0 Ammo                      21   Lonoke, AR              12/1/1993   #167 #62 DRAW PINCH CUTOFF 120540                              0                 0               0   USD
3004855           0 Ammo                      21   Lonoke, AR              12/1/1993   #304 BLISS DRAW PRESS & ADDITIONAL COST #179                   0                 0               0   USD
3004855           1 Ammo                      21   Lonoke, AR              3/15/2004   ADD'L #179 CHANNEL FEED                                        0                 0               0   USD
3004856           0 Ammo                      21   Lonoke, AR              12/1/1993   #88 162 BLISS TAPER PRESS                                      0                 0               0   USD
3004857           0 Ammo                      21   Lonoke, AR              12/1/1993   #92 62 BLISS TAPER PRESS & ADDL COST                           0                 0               0   USD
3004857           3 Ammo                      21   Lonoke, AR              7/15/2010   ADD'L FEED SYSTEM #92 101636                                   0                 0               0   USD
3004858           0 Ammo                      21   Lonoke, AR              12/1/1993   #89 162 BLISS TAPER PRESS & ADDL COST 120330                   0                 0               0   USD
3004859           0 Ammo                      21   Lonoke, AR              12/1/1993   #94 162 BLISS TAPER PRESS & ADDL COST 120330                   0                 0               0   USD
3004859           2 Ammo                      21   Lonoke, AR              7/15/2010   ADD'L FEED SYSTEM #94 101636                                   0                 0               0   USD
3004860           0 Ammo                      21   Lonoke, AR              12/1/1993   #93 162 BLISS TAPER PRESS & ADDL COST 120330                   0                 0               0   USD
3004860           3 Ammo                      21   Lonoke, AR              7/15/2010   ADD'L FEED SYSTEM #93 101636                                   0                 0               0   USD
3004861           0 Ammo                      21   Lonoke, AR              12/1/1993   #90 162 BLISS TAPER PRESS & ADDL COST 120330                   0                 0               0   USD
3004862           0 Ammo                      21   Lonoke, AR              12/1/1993   #83 162 BLISS TAPER PRRESS & ADDL COST 120330                  0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                      Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 241 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                        Acquis.val.        Accum.dep.       Book val.       Currency
3004863           0 Ammo                      21   Lonoke, AR              12/1/1993   #84 162 BLISS TAPRE PRESS/TAPER TRIM 120246                      0                 0               0   USD
3004864           0 Ammo                      21   Lonoke, AR              12/1/1993   #86 162 BLISS TAPER PRESS/TAPER TRIM 120330                      0                 0               0   USD
3004864           1 Ammo                      21   Lonoke, AR              1/15/2006   REBUILD TAPER PRESS #86                                          0                 0               0   USD
3004865           0 Ammo                      21   Lonoke, AR              12/1/1993   #87 162 BLISS TAPER PRESS & TAPER TRIM 120330                    0                 0               0   USD
3004866           0 Ammo                      21   Lonoke, AR              12/1/1993   #91 162 BLISS TAPER PRESS & TAPER TRIM 120330                    0                 0               0   USD
3004866           2 Ammo                      21   Lonoke, AR              7/15/2010   ADD'L FEED SYSTEM #91 101636                                     0                 0               0   USD
3004868           0 Ammo                      21   Lonoke, AR              12/1/1993   #85 162 BLISS TAPER PRESS & TAPER TRIM 120330                    0                 0               0   USD
3004869           0 Ammo                      21   Lonoke, AR              12/1/1993   #147 #4 BLISS HEADER                                             0                 0               0   USD
3004870           0 Ammo                      21   Lonoke, AR              12/1/1993   #134 #4 BLISS HEADER                                             0                 0               0   USD
3004870           1 Ammo                      21   Lonoke, AR              8/15/1996   ADDL - REBUILD 134 HEADER                                        0                 0               0   USD
3004870           2 Ammo                      21   Lonoke, AR              6/15/1999   ADD'L MAGNUM FEEDER #134                                         0                 0               0   USD
3004870           3 Ammo                      21   Lonoke, AR              4/15/2000   ADD'L INSTALL FEED #134                                          0                 0               0   USD
3004871           0 Ammo                      21   Lonoke, AR              12/1/1993   #135 #4 BLISS HEADER                                             0                 0               0   USD
3004873           0 Ammo                      21   Lonoke, AR              12/1/1993   Conveyor, 8ga SLUG SWAGER & FEED                                 0                 0               0   USD
3004874           0 Ammo                      21   Lonoke, AR              12/1/1993   SWAGER, RIFLE SLUG -12 GA DUPLEX                                 0                 0               0   USD
3004874           1 Ammo                      21   Lonoke, AR              12/1/1993   SWAGER, RIFLE SLUG -12 GA DUPLEX Addt'l Cost                     0                 0               0   USD
3004875           0 Ammo                      21   Lonoke, AR              12/1/1993   REMINGTON DIAL BULLET ASSEMBLY #332                              0                 0               0   USD
3004875           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST MODERN -BULLET ASSY       U                            0                 0               0   USD
3004876           0 Ammo                      21   Lonoke, AR              12/1/1993   REMINGTON DIAL BULLET ASSY#YR37296A4 #334                        0                 0               0   USD
3004876           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST MODERN -BULLET ASSY       U                            0                 0               0   USD
3004877           0 Ammo                      21   Lonoke, AR              12/1/1993   REMINGTON DIAL BULLET ASSEMBLY #335                              0                 0               0   USD
3004877           1 Ammo                      21   Lonoke, AR              8/15/2004   ADD'L #335 BLT ASSEMBLY PRESS                                    0                 0               0   USD
3004878           0 Ammo                      21   Lonoke, AR              12/1/1993   REMINGTON DIAL BULLET ASSEMBLY #331                              0                 0               0   USD
3004878           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST MODERN -BULLET ASSY       U                            0                 0               0   USD
3004879           0 Ammo                      21   Lonoke, AR              12/1/1993   REMINGTON DIAL BULLET ASSEMBLY #349                              0                 0               0   USD
3004879           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST MODERN -BULLET ASSY       U                            0                 0               0   USD
3004880           0 Ammo                      21   Lonoke, AR              12/1/1993   REMINGTON DIAL BULLET ASSEMBLER                                  0                 0               0   USD
3004880           2 Ammo                      21   Lonoke, AR              5/15/1996   ADDL-#324 VIBRATORY FEED HOPPER                                  0                 0               0   USD
3004881           0 Ammo                      21   Lonoke, AR              12/1/1993   REMINGTON DIAL BULLET REFINISHING #333                           0                 0               0   USD
3004881           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST MODERN -BULLET ASSY       U                            0                 0               0   USD
3004883           0 Ammo                      21   Lonoke, AR              12/1/1993   Table, Buckshot Sorting                                          0                 0               0   USD
3004884           0 Ammo                      21   Lonoke, AR              12/1/1993   #37P REMINGTON DIAL PRIMER PRESS & VIB FEED                      0                 0               0   USD
3004884           1 Ammo                      21   Lonoke, AR              3/15/1994   ADDL-PRIMER DETECT SYS REM#37P 120570                            0                 0               0   USD
3004884           2 Ammo                      21   Lonoke, AR              8/15/1996   ADDL - #37P PRIMER BARRICADE                                     0                 0               0   USD
3004885           0 Ammo                      21   Lonoke, AR              12/1/1993   #52P REMINGTON DIAL PRIMER PR & FEEDER/BARRACADE                 0                 0               0   USD
3004885           1 Ammo                      21   Lonoke, AR              3/15/1994   ADDL-PRIMER DETECT SYS REM#52P 120570                            0                 0               0   USD
3004885           2 Ammo                      21   Lonoke, AR              12/1/1993   INS FEEDER & BARRACADE-52-12253 #52P                             0                 0               0   USD
3004885           4 Ammo                      21   Lonoke, AR              1/15/2002   ADD'L #52P PRIMING PRESS                                         0                 0               0   USD
3004886           0 Ammo                      21   Lonoke, AR              12/1/1993   #51P REMINGTON DIAL PRIMER PRESS & VIB FEED                      0                 0               0   USD
3004886           1 Ammo                      21   Lonoke, AR              3/15/1994   ADDL-PRIMER DETECT SYS REM#51P 120570                            0                 0               0   USD
3004886           2 Ammo                      21   Lonoke, AR              9/15/1999   REB PRIMING MACHINE 100649 #51P                                  0                 0               0   USD
3004887           0 Ammo                      21   Lonoke, AR              12/1/1993   #53P REMINGTON DIAL PRIMER PR & FEEDER/BARRACADE                 0                 0               0   USD
3004887           2 Ammo                      21   Lonoke, AR              12/1/1993   INS FEEDER & BARRACADE-52-12253 #53P                             0                 0               0   USD
3004887           3 Ammo                      21   Lonoke, AR              9/15/1999   REB PRIMING MACHINE 100649 #53P                                  0                 0               0   USD
3004888           0 Ammo                      21   Lonoke, AR              12/1/1993   #44P REMINGTON DIAL PRIMER PRESS & VIB FEED                      0                 0               0   USD
3004888           2 Ammo                      21   Lonoke, AR              9/15/2004   ADD'L #44P PRIMING MACHINE                                       0                 0               0   USD
3004891           0 Ammo                      21   Lonoke, AR              12/1/1993   NIAGARA HALF-HEAD 8 GA                                           0                 0               0   USD
3004891           1 Ammo                      21   Lonoke, AR              12/1/1993   REB & MOD NIAGARA PRESS          U                               0                 0               0   USD
3004891           2 Ammo                      21   Lonoke, AR              4/15/2001   REB NIAGARA H/H                                                  0                 0               0   USD
3004892           0 Ammo                      21   Lonoke, AR              12/1/1993   #501 PETERS LOADER 28 GA & DETECT SYS 120348                     0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                        Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 242 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                       Acquis.val.        Accum.dep.       Book val.       Currency
3004892           2 Ammo                      21   Lonoke, AR            12/15/1997    ADD'L CONVEYOR                                                  0                 0               0   USD
3004892           3 Ammo                      21   Lonoke, AR              9/15/2001   UPGRADE CONTROLS                                                0                 0               0   USD
3004892           4 Ammo                      21   Lonoke, AR            10/15/2001    ADD'L 501 INDEXER                                               0                 0               0   USD
3004892           5 Ammo                      21   Lonoke, AR              6/15/2003   ADD'L 28GA WAD BOWL FEEDER                                      0                 0               0   USD
3004892           6 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                                   0                 0               0   USD
3004893           0 Ammo                      21   Lonoke, AR              12/1/1993   PETERS LOADING MACHINE #523                                     0                 0               0   USD
3004894           0 Ammo                      21   Lonoke, AR              12/1/1993    SIMPLEX LOADER-#528 12 RS GA                                   0                 0               0   USD
3004894           1 Ammo                      21   Lonoke, AR            11/15/1994    ADD-#528 PROTO STL SHOT CHARGER 2915                            0                 0               0   USD
3004894           4 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-STEEL WAD FR DOBWL #528 120219                        0                 0               0   USD
3004894           5 Ammo                      21   Lonoke, AR              12/1/1993   MOD SHOT CHARGER 10GA #528 120372                               0                 0               0   USD
3004894           7 Ammo                      21   Lonoke, AR              9/15/1995   ADDL - #528 GLUE/CRIMP/STEEL SHOT                               0                 0               0   USD
3004894           8 Ammo                      21   Lonoke, AR              2/15/2003   ADD'L TOP WAD UNIT                                              0                 0               0   USD
3004895           0 Ammo                      21   Lonoke, AR              12/1/1993   #625 5 ROUND PACKER & CARTON SEALER/CODER                       0                 0               0   USD
3004895           1 Ammo                      21   Lonoke, AR              6/14/1995   ADDL - INSTALLATION #625                                        0                 0               0   USD
3004895           2 Ammo                      21   Lonoke, AR              3/15/2008   ADD'L ALTERNATOR #625                                           0                 0               0   USD
3004895           3 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                                   0                 0               0   USD
3004898           0 Ammo                      21   Lonoke, AR              12/1/1993   SLUG TUMBLING BARREL #1310 PEEN PLATER                          0                 0               0   USD
3004898           1 Ammo                      21   Lonoke, AR              3/15/2000   ADD'L REB #1310 100700                                          0                 0               0   USD
3004898           2 Ammo                      21   Lonoke, AR              3/15/2005   ADD'L PEEN PLATER FRAME                                         0                 0               0   USD
3004899           0 Ammo                      21   Lonoke, AR              12/1/1993   LEAD SLUG TUMBLING BARREL                                       0                 0               0   USD
3004900           0 Ammo                      21   Lonoke, AR              12/1/1993   LEAD SLUG TUMBLING BARREL                                       0                 0               0   USD
3004900           1 Ammo                      21   Lonoke, AR               2/1/1996   ADDL-OVERHAUL 1307 SLUG TUMBLE BARREL                           0                 0               0   USD
3004901           0 Ammo                      21   Lonoke, AR              12/1/1993   22 CAL SLUG FORM MACHINE 1300                                   0                 0               0   USD
3004902           0 Ammo                      21   Lonoke, AR              12/1/1993   22 CAL SLUG FORMING MACHINE 1301                                0                 0               0   USD
3004903           0 Ammo                      21   Lonoke, AR              12/1/1993   22 CAL SLUG FORMING MACHINE 1302                                0                 0               0   USD
3004904           0 Ammo                      21   Lonoke, AR              12/1/1993   22 CAL SLUG FORMING MACHINE 1303                                0                 0               0   USD
3004905           0 Ammo                      21   Lonoke, AR              12/1/1993   22 CAL SLUG FORMING MACHINE 1304                                0                 0               0   USD
3004906           0 Ammo                      21   Lonoke, AR              12/1/1993   22 CAL SLUG FORMING MACHINE 1305                                0                 0               0   USD
3004907           0 Ammo                      21   Lonoke, AR              12/1/1993   #1131 RF PRIMING MACHINE                                        0                 0               0   USD
3004907           1 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1123 101810                              0                 0               0   USD
3004908           0 Ammo                      21   Lonoke, AR              12/1/1993   #1125 SEMI AUTO RF PRIMING MACHINE                              0                 0               0   USD
3004908           1 Ammo                      21   Lonoke, AR              12/1/1993   ADD-RPL DR MOTOR/CONTROL #1125 120605                           0                 0               0   USD
3004908           2 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1125 101810                              0                 0               0   USD
3004909           0 Ammo                      21   Lonoke, AR              12/1/1993   #1128 SEMI AUTO RF PRIMING MACHINE                              0                 0               0   USD
3004909           1 Ammo                      21   Lonoke, AR              12/1/1993   MOD CONTROL SYS #1129 120523                                    0                 0               0   USD
3004909           2 Ammo                      21   Lonoke, AR              12/1/1993   ADD-RPL DR MOTOR/CONTROL #1128 120605                           0                 0               0   USD
3004909           3 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1128 101810                              0                 0               0   USD
3004910           0 Ammo                      21   Lonoke, AR              12/1/1993   #1132 SEMI AUTO RF PRIMING MACHINE                              0                 0               0   USD
3004910           1 Ammo                      21   Lonoke, AR              12/1/1993   MOD CONTROL SYS #1134 120523                                    0                 0               0   USD
3004910           2 Ammo                      21   Lonoke, AR              12/1/1993   ADD-RPL DR MOTOR & CONTROL #1132 120506                         0                 0               0   USD
3004910           3 Ammo                      21   Lonoke, AR              7/15/2013   PELLET MONITORING SYS #1132 101810                              0                 0               0   USD
3004912           0 Ammo                      21   Lonoke, AR              12/1/1993   VIBRATORY FEEDER                                                0                 0               0   USD
3004912           1 Ammo                      21   Lonoke, AR              12/1/1993   BOX & GRID ASSEMBLE FDR MCH                                     0                 0               0   USD
3004912           2 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST RIMFIRE PROJECT 110076                               0                 0               0   USD
3004913           0 Ammo                      21   Lonoke, AR              12/1/1993   INDEX ASSEMBLY PRESS-RIFLE & ADD'L COST                         0                 0               0   USD
3004914           0 Ammo                      21   Lonoke, AR              12/1/1993   INDEX ASSEMBLY PRESS-PISTOL & ADD'L COST                        0                 0               0   USD
3004915           0 Ammo                      21   Lonoke, AR              12/1/1993   TAMP & FOIL PRESS - REM GRIT 120230 & 120435 SS                 0                 0               0   USD
3004915           1 Ammo                      21   Lonoke, AR              2/15/2007   ADD'L UPGRADE #856                                              0                 0               0   USD
3004917           0 Ammo                      21   Lonoke, AR              12/1/1993   WATER STORAGE TANK & HEATER 62-00041                            0                 0               0   USD
3004920           0 Ammo                      21   Lonoke, AR              12/1/1993   SS RESTROOM PLUMBING                                            0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                       Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 243 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                   Acquis.val.        Accum.dep.       Book val.       Currency
3004920           3 Ammo                      21   Lonoke, AR              6/15/2003   SS WATER HEATER                                             0                 0               0   USD
3004921           0 Ammo                      21   Lonoke, AR              12/1/1993   ADD'L COST-INSTALL DISCHARGE PIPING NI                      0                 0               0   USD
3004922           0 Ammo                      21   Lonoke, AR              12/1/1993   ADDL COST-MODIFY WELD BOOTH EXHAUSTS                        0                 0               0   USD
3005114           0 Ammo                      21   Lonoke, AR              3/15/1994   LATHE, SOUTHBEND 10" R&D 120059                             0                 0               0   USD
3005123           0 Ammo                      21   Lonoke, AR            11/15/1994    ATOMIC ABSORPTION SPECTROMETER 2204                         0                 0               0   USD
3005126           0 Ammo                      21   Lonoke, AR              6/15/1994   ULTRASONIC CLNR TANK W/TIMER/HTR 2229                       0                 0               0   USD
3005127           0 Ammo                      21   Lonoke, AR              3/15/1994   LAYNE WELL PUMP FOR #3 120005                               0                 0               0   USD
3005128           0 Ammo                      21   Lonoke, AR              3/15/1994   WELL NUMBER 3 120005                                        0                 0               0   USD
3005129           0 Ammo                      21   Lonoke, AR              3/15/1994   O/S PLASTIC WTR MAIN FOR #3 1750'-8" 120005                 0                 0               0   USD
3005130           0 Ammo                      21   Lonoke, AR            10/15/1994    ST STL 5000 GAL MIX TANK #736 2212                          0                 0               0   USD
3005131           0 Ammo                      21   Lonoke, AR            10/15/1994    ST STL 5000 GAL MIX TANK 2212                               0                 0               0   USD
3005144           0 Ammo                      21   Lonoke, AR            10/15/1994    SCHAUR SPEED LATHE 2-SPEED 2259                             0                 0               0   USD
3005145           0 Ammo                      21   Lonoke, AR              5/15/1994   BLISS C35 DRAW PRESS #242 120027                            0                 0               0   USD
3005146           0 Ammo                      21   Lonoke, AR              5/15/1994   BLISS C35 JKT DRAW PRESS #243 120027                        0                 0               0   USD
3005147           0 Ammo                      21   Lonoke, AR            11/15/1994    ROWE METAL UNCOILER FOR #227 2299                           0                 0               0   USD
3005149           0 Ammo                      21   Lonoke, AR              2/15/1994   SCRAP LEAD VIB FD/VENT SYS 120019                           0                 0               0   USD
3005155           0 Ammo                      21   Lonoke, AR              3/15/1994   GEAR PUMP & DRIVE #418/419 120032                           0                 0               0   USD
3005156           0 Ammo                      21   Lonoke, AR              3/15/1994   GEAR PUMP & DRIVE #418/419 120032                           0                 0               0   USD
3005157           0 Ammo                      21   Lonoke, AR              6/15/1994   SINGLE STA BODY FORMER #971 120076                          0                 0               0   USD
3005157           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-MODIFICATION PARTS 2076                                0                 0               0   USD
3005158           0 Ammo                      21   Lonoke, AR              6/15/1994   SINGLE STA BODY FORMER #972 120076                          0                 0               0   USD
3005158           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-MODIFICATION PARTS 2076                                0                 0               0   USD
3005158           4 Ammo                      21   Lonoke, AR              1/15/2005   ADD'L #972 ROTARY CAM                                       0                 0               0   USD
3005159           0 Ammo                      21   Lonoke, AR              6/15/1994   SINGLE STA BODY FORMER #973 120076                          0                 0               0   USD
3005159           2 Ammo                      21   Lonoke, AR            12/15/1996    ADDL - HYDRAULIC PUMP                                       0                 0               0   USD
3005159           5 Ammo                      21   Lonoke, AR            11/15/2005    HYDRAULIC PUMP #973                                         0                 0               0   USD
3005160           0 Ammo                      21   Lonoke, AR              8/15/1994   SINGLE STATION BODY FORM #974 2076                          0                 0               0   USD
3005160           2 Ammo                      21   Lonoke, AR            12/15/1996    ADDL - HYDRAULIC PUMP                                       0                 0               0   USD
3005160           3 Ammo                      21   Lonoke, AR              4/15/2004   ADD'L SS #974 BODY FORMER                                   0                 0               0   USD
3005161           0 Ammo                      21   Lonoke, AR              6/15/1994   SINGLE STA BODY FORMER #975 120076                          0                 0               0   USD
3005161           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-MODIFICATION PARTS 2076                                0                 0               0   USD
3005161           3 Ammo                      21   Lonoke, AR            12/15/2003    ADD'L #975 BODY FORMER                                      0                 0               0   USD
3005162           0 Ammo                      21   Lonoke, AR              6/15/1994   SINGLE STA BODY FORMER #976 120076                          0                 0               0   USD
3005162           1 Ammo                      21   Lonoke, AR              12/1/1993   ADDL-MODIFICATION PARTS 2076                                0                 0               0   USD
3005164           0 Ammo                      21   Lonoke, AR              6/15/1994   HEAT SET CATWALKS-2 120076                                  0                 0               0   USD
3005169           0 Ammo                      21   Lonoke, AR              2/15/1994   VACUUM SYS-SCRAP SHT/PWD SEPRTR 120635                      0                 0               0   USD
3005169           1 Ammo                      21   Lonoke, AR              4/15/2005   ADD'L SHOT VACUUM SYSTEM                                    0                 0               0   USD
3005177           1 Ammo                      21   Lonoke, AR              6/14/1995   HEAT TREATER MAT'L HANDLING EQUIPMENT                       0                 0               0   USD
3005177           2 Ammo                      21   Lonoke, AR            11/15/1997    ADDL - VISION INSPECTION SYSTEM                             0                 0               0   USD
3005177           3 Ammo                      21   Lonoke, AR              3/15/1998   ADD'L INK FOUNTAIN SYSTEM 2595/100420                       0                 0               0   USD
3005177           4 Ammo                      21   Lonoke, AR            12/15/2005    SS PRINTER UV SYSTEM                                        0                 0               0   USD
3005177           5 Ammo                      21   Lonoke, AR            10/15/2006    ADD'L FEED SYSTEM                                           0                 0               0   USD
3005177           6 Ammo                      21   Lonoke, AR              2/15/2007   ADD'L UPGRADE 471 BODY PRINTER                              0                 0               0   USD
3005178           1 Ammo                      21   Lonoke, AR              6/14/1995   HEAT TREATER MAT'L HANDLING EQUIPMENT                       0                 0               0   USD
3005178           2 Ammo                      21   Lonoke, AR              3/15/1998   ADD'L INK FOUNTAIN SYSTEM 2595/100420                       0                 0               0   USD
3005178           3 Ammo                      21   Lonoke, AR            12/15/2005    SS PRINTER UV SYSTEM                                        0                 0               0   USD
3005178           4 Ammo                      21   Lonoke, AR            10/15/2006    ADD'L FEED SYSTEM                                           0                 0               0   USD
3005178           5 Ammo                      21   Lonoke, AR              2/15/2007   ADD'L UPGRADE 470 BODY PRINTER                              0                 0               0   USD
3005179           0 Ammo                      21   Lonoke, AR              2/15/1994   HEVI-WT STORAGE CABINET 110089                              0                 0               0   USD
3005181           0 Ammo                      21   Lonoke, AR              8/15/1994   FMC BUCKET LIFT LEAD SLUG CONVEYOR                          0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                   Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 244 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                         Acquis.val.        Accum.dep.       Book val.       Currency
3005182           0 Ammo                      21   Lonoke, AR              8/15/1994   LEAD SLUG BUCKET LIFT-RF 2218                                     0                 0               0   USD
3005183           0 Ammo                      21   Lonoke, AR              2/15/1994   AUTO LEAD BULLET LUBE SYS 120633                                  0                 0               0   USD
3005184           0 Ammo                      21   Lonoke, AR              8/15/1994   GAS FIRED DRYER (FBV28715) 2270                                   0                 0               0   USD
3005184           1 Ammo                      21   Lonoke, AR              8/15/1994   ADDL-MOD/INSTL 20" GAS DRYER 2270                                 0                 0               0   USD
3005185           0 Ammo                      21   Lonoke, AR              8/15/1994   CHARGING TABLE W/RUBBER TOP 2207 #1                               0                 0               0   USD
3005185           1 Ammo                      21   Lonoke, AR              4/15/1997   ADDL-ADJUSTABLE HEIGHT                                            0                 0               0   USD
3005185           2 Ammo                      21   Lonoke, AR              2/15/2009   ADD'L RF CHARGING TABLE                                           0                 0               0   USD
3005186           0 Ammo                      21   Lonoke, AR              8/15/1994   CHARGING TABLE W/RUBBER TOP 2207 #2                               0                 0               0   USD
3005186           1 Ammo                      21   Lonoke, AR              4/15/1997   ADDL-ADJUSTABLE HEIGHT                                            0                 0               0   USD
3005186           2 Ammo                      21   Lonoke, AR              2/15/2009   ADD'L RF CHARGING TABLE                                           0                 0               0   USD
3005187           0 Ammo                      21   Lonoke, AR              8/15/1994   CHARGING TABLE W/RUBBER TOP 2207 #3                               0                 0               0   USD
3005187           1 Ammo                      21   Lonoke, AR              4/15/1997   ADDL-ADJUSTABLE HEIGHT                                            0                 0               0   USD
3005187           2 Ammo                      21   Lonoke, AR              2/15/2009   ADD'L RF CHARGING TABLE                                           0                 0               0   USD
3005188           0 Ammo                      21   Lonoke, AR              8/15/1994   CHARGING TABLE W/RUBBER TOP 2207 #4                               0                 0               0   USD
3005188           1 Ammo                      21   Lonoke, AR              4/15/1997   ADDL-ADJUSTABLE HEIGHT                                            0                 0               0   USD
3005188           2 Ammo                      21   Lonoke, AR              2/15/2009   ADD'L RF CHARGING TABLE                                           0                 0               0   USD
3005192           0 Ammo                      21   Lonoke, AR              2/15/1994   YALE MOTOR HAND TRUCK 4000# 120042 - #10                          0                 0               0   USD
3005193           0 Ammo                      21   Lonoke, AR              2/15/1994   EZ-45 PALLET LIFT TABLE 120042                                    0                 0               0   USD
3005194           0 Ammo                      21   Lonoke, AR              2/15/1994   EZ-45 PALLET LIFT TABLE 120042                                    0                 0               0   USD
3005195           0 Ammo                      21   Lonoke, AR              2/15/1994   EZ-45 PALLET LIFT TABLE 120042                                    0                 0               0   USD
3005199           0 Ammo                      21   Lonoke, AR            10/15/1994    PILOT MIXER #611 2901                                             0                 0               0   USD
3005200           0 Ammo                      21   Lonoke, AR            10/15/1994    MAG CHUCK-CHARGING TABLE #610 2901                                0                 0               0   USD
3005201           0 Ammo                      21   Lonoke, AR            10/15/1994    TAMP & FOIL W3A-3 #610 2901                                       0                 0               0   USD
3005203           0 Ammo                      21   Lonoke, AR            10/15/1994    CARVER LAB PRESS 12TON #610 2901                                  0                 0               0   USD
3005204           0 Ammo                      21   Lonoke, AR            10/15/1994    TEST BOX,OUTSIDE #610 2901                                        0                 0               0   USD
3005206           0 Ammo                      21   Lonoke, AR            10/15/1994    IMPACT TESTER W/ACCES #610 2901                                   0                 0               0   USD
3005207           0 Ammo                      21   Lonoke, AR            10/15/1994    FRICTION TESTER W/ACCES #610 2901                                 0                 0               0   USD
3005209           0 Ammo                      21   Lonoke, AR            10/15/1994    ESD TESTER #610 2901                                              0                 0               0   USD
3005210           0 Ammo                      21   Lonoke, AR            10/15/1994    INDOOR MAGAZINE TYPE II #612 2901                                 0                 0               0   USD
3005211           0 Ammo                      21   Lonoke, AR            10/15/1994    AIR COMPRESSOR 10HP #610 2901                                     0                 0               0   USD
3005212           0 Ammo                      21   Lonoke, AR            10/15/1994    WILDEN SUMP PUMP #610 2901                                        0                 0               0   USD
3005215           0 Ammo                      21   Lonoke, AR            10/15/1994    PACKAGE TRANSPORTATION SIMULATOR 2044                             0                 0               0   USD
3005222           0 Ammo                      21   Lonoke, AR              3/15/1994   EXTR GEAR PUMP/MOTOR OPSVCSP 418/419 120032                       0                 0               0   USD
3005225           0 Ammo                      21   Lonoke, AR            10/15/1994    #149 PISTOL ANVIL DIE SET OPSVSP #817 2035                        0                 0               0   USD
3005227           0 Ammo                      21   Lonoke, AR            10/15/1994    CF DRAW LUBE PUMP OP SV SP 2240                                   0                 0               0   USD
3005229           0 Ammo                      21   Lonoke, AR              8/15/1994   CF BUL WASH SETTLE TANK W/PUMPS 2231                              0                 0               0   USD
3005230           0 Ammo                      21   Lonoke, AR            10/15/1994    PKG TEST EQ ROOF VENTILATOR 2044                                  0                 0               0   USD
3005231           0 Ammo                      21   Lonoke, AR            10/15/1994    EXHAUST FAN-CAFETERIA 2238                                        0                 0               0   USD
3005250           0 Ammo                      21   Lonoke, AR              3/15/1994   #62 BLISS DRAW & VIB FD SYS #203/205 120642                       0                 0               0   USD
3005250           3 Ammo                      21   Lonoke, AR              6/15/2006   ADD'L #203 DRAW PRESS                                             0                 0               0   USD
3005251           0 Ammo                      21   Lonoke, AR              3/15/1994   #304 BLISS DRAW PRESS #209                                        0                 0               0   USD
3005251           1 Ammo                      21   Lonoke, AR            11/15/2000    PINCH TRIM DIE SET 2842/100723 #209                               0                 0               0   USD
3005252           0 Ammo                      21   Lonoke, AR              3/15/1994   #54P REMINGTON DIAL PRIMER PRESS & PRIMER DETECT                  0                 0               0   USD
3005252           1 Ammo                      21   Lonoke, AR              9/15/2002   ADD'L CF #54P PRIMING MACHINE                                     0                 0               0   USD
3005253           0 Ammo                      21   Lonoke, AR              3/15/1994   #43P REMINGTON DIAL PRIMER PRESS & PRIMER DETECT                  0                 0               0   USD
3005254           0 Ammo                      21   Lonoke, AR              3/15/1994   #62 REMINGTON DIAL PRIMER PRESS & PRIMER DETECT                   0                 0               0   USD
3005255           0 Ammo                      21   Lonoke, AR              3/15/1994   #56P REMINGTON DIAL PRIMER PRESS & PRIMER DETECT                  0                 0               0   USD
3005256           0 Ammo                      21   Lonoke, AR              3/15/1994   41P REMINGTON DIAL PRIMER PRESS & PRIMER DETECT                   0                 0               0   USD
3005256           1 Ammo                      21   Lonoke, AR              8/15/1996   ADDL - #41P PRIMER BARRICADE                                      0                 0               0   USD
3005257           0 Ammo                      21   Lonoke, AR              3/15/1994   #55P -REMINGTON DIAL PRIMER PRESS & PRIMER DETECT                 0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                         Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 245 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                        Acquis.val.        Accum.dep.       Book val.       Currency
3005258           0 Ammo                      21   Lonoke, AR              3/15/1994   #42P REMINGTON DIAL PRIMER PRESS & PRIMER DETECT                 0                 0               0   USD
3005259           0 Ammo                      21   Lonoke, AR              3/15/1994   #46P REMINGTON DIAL PRIMER PRESS & PRIMER DETECT                 0                 0               0   USD
3005259           1 Ammo                      21   Lonoke, AR              8/15/1996   ADDL - #46P PRIMER BARRICADE                                     0                 0               0   USD
3005297           0 Ammo                      21   Lonoke, AR              3/15/1995   HEADTURN MCH #113B PISTOL 2251                                   0                 0               0   USD
3005301           0 Ammo                      21   Lonoke, AR              3/15/1995   HEADTURN MCH #130B RIFLE 2251                                    0                 0               0   USD
3005306           0 Ammo                      21   Lonoke, AR              3/15/1995   CASE SEALER W/CONVEYOR 2242                                      0                 0               0   USD
3005313           0 Ammo                      21   Lonoke, AR              3/15/1995   MICRO BALANCE W/PRINTER #610 2303                                0                 0               0   USD
3005315           0 Ammo                      21   Lonoke, AR              3/15/1995   BUGGY LIFT CHAIN HOIST#728 OPSVSP 2298                           0                 0               0   USD
3005317           0 Ammo                      21   Lonoke, AR              3/15/1995   CHAIN HOIST #731 TUMBLE BARREL 2209 O S S                        0                 0               0   USD
3005331           0 Ammo                      21   Lonoke, AR              6/13/1995   CENTERFIRE PLATING MONORAIL                                      0                 0               0   USD
3005332           0 Ammo                      21   Lonoke, AR              6/13/1995   ADDL - OVERHAUL 401 CAP PRESS                                    0                 0               0   USD
3005333           0 Ammo                      21   Lonoke, AR              6/13/1995   ADDL - WELL PUMP SHAFT                                           0                 0               0   USD
3005339           0 Ammo                      21   Lonoke, AR              6/13/1995   ADDL - METERING SYSTEM NITRATION                                 0                 0               0   USD
3005341           0 Ammo                      21   Lonoke, AR              6/13/1995   ADDL - SEALER/CARTONER                                           0                 0               0   USD
3005344           0 Ammo                      21   Lonoke, AR              6/14/1995   ADDL - FEEDER/CHUTE #527                                         0                 0               0   USD
3005345           0 Ammo                      21   Lonoke, AR              6/14/1995   ADDL - REBUILD #406                                              0                 0               0   USD
3005348           0 Ammo                      21   Lonoke, AR              6/14/1995   DUST HOG UNIT - RIMFIRE LOAD                                     0                 0               0   USD
3005349           0 Ammo                      21   Lonoke, AR              6/14/1995   DUST HOG UNIT - RIMFIRE LOAD                                     0                 0               0   USD
3005350           0 Ammo                      21   Lonoke, AR              6/14/1995   DUST HOG UNIT - RIMFIRE LOAD                                     0                 0               0   USD
3005351           0 Ammo                      21   Lonoke, AR              6/13/1995   DUST HOG UNIT RIMFIRE LOAD                                       0                 0               0   USD
3005352           0 Ammo                      21   Lonoke, AR              6/14/1995   DUST HOG UNIT RIMFIRE SWAGE                                      0                 0               0   USD
3005353           0 Ammo                      21   Lonoke, AR              6/14/1995   DUST HOG UNIT RIMFIRE SWAGE                                      0                 0               0   USD
3005356           0 Ammo                      21   Lonoke, AR              6/14/1995   ADDL - OVERHAUL #480 TRIPLEX                                     0                 0               0   USD
3005358           0 Ammo                      21   Lonoke, AR              6/14/1995   ADDL - EXIT CONVEYOR/PLATFORM                                    0                 0               0   USD
3005360           0 Ammo                      21   Lonoke, AR              6/14/1995   ADDL - STRETCH WRAP                                              0                 0               0   USD
3005361           0 Ammo                      21   Lonoke, AR              6/14/1995   ADDL - PURCHASE & INSTALL #470                                   0                 0               0   USD
3005362           0 Ammo                      21   Lonoke, AR              6/14/1995   ADDL - PURCHASE & INSTALL #471                                   0                 0               0   USD
3005385           0 Ammo                      21   Lonoke, AR              6/14/1995   HAND TRUCK - #25                                                 0                 0               0   USD
3005452           0 Ammo                      21   Lonoke, AR              6/14/1995   METAL COIL CRADLE - 231                                          0                 0               0   USD
3005453           0 Ammo                      21   Lonoke, AR              6/14/1995   ADDL - BLDG 736 DISCHARGE PIPE                                   0                 0               0   USD
3005496           0 Ammo                      21   Lonoke, AR              8/14/1995   COMPONENT PACK TABLE                                             0                 0               0   USD
3005498           0 Ammo                      21   Lonoke, AR              8/14/1995   COMPONENT PACK TABLE                                             0                 0               0   USD
3005499           0 Ammo                      21   Lonoke, AR              8/14/1995   COMPONENT PACK TABLE                                             0                 0               0   USD
3005500           0 Ammo                      21   Lonoke, AR              8/14/1995   COMPONENT PACK TABLE                                             0                 0               0   USD
3005504           0 Ammo                      21   Lonoke, AR              8/14/1995   BURNING PLANT CRANE                                              0                 0               0   USD
3005506           0 Ammo                      21   Lonoke, AR              8/14/1995   PACKING TABLE WITH CONVEYOR #788                                 0                 0               0   USD
3005507           0 Ammo                      21   Lonoke, AR              8/14/1995   PACKING TABLE WITH CONVEYOR #789                                 0                 0               0   USD
3005508           0 Ammo                      21   Lonoke, AR              8/14/1995   PACKING TABLE WITH CONVEYOR #790                                 0                 0               0   USD
3005526           1 Ammo                      21   Lonoke, AR              5/15/1996   ADDL-#323 VIBRATORY FEED HOPPER                                  0                 0               0   USD
3005530           1 Ammo                      21   Lonoke, AR              8/15/1997   ADDL-REBUILD #328 BASY                                           0                 0               0   USD
3005533           1 Ammo                      21   Lonoke, AR              5/15/1996   ADDL-#336 VIBRATORY FEED HOPPER                                  0                 0               0   USD
3005534           1 Ammo                      21   Lonoke, AR              5/15/1996   ADDL-#338 VIBRATORY FEED HOPPER                                  0                 0               0   USD
3005740           0 Ammo                      21   Lonoke, AR              9/15/1995   RF LEAD FORM LUBE SYSTEM                                         0                 0               0   USD
3005741           0 Ammo                      21   Lonoke, AR              9/15/1995   #473 PRINT SYSTEM                                                0                 0               0   USD
3005741           1 Ammo                      21   Lonoke, AR            10/12/1995    ADDL - #473 BODY TREATER                                         0                 0               0   USD
3005741           2 Ammo                      21   Lonoke, AR            11/15/2002    ADD'L #473 SS BODY PRINTER                                       0                 0               0   USD
3005741           3 Ammo                      21   Lonoke, AR            12/15/2002    PRINTER SET-UP HEVI SHOT                                         0                 0               0   USD
3005741           7 Ammo                      21   Lonoke, AR            12/15/2005    SS PRINTER UV SYSTEM                                             0                 0               0   USD
3005741           8 Ammo                      21   Lonoke, AR            10/15/2006    ADD'L FEED SYSTEM                                                0                 0               0   USD
3005743           0 Ammo                      21   Lonoke, AR              9/15/1995   DRAIN CLEANING UNIT                                              0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                        Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 246 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                        Acquis.val.        Accum.dep.       Book val.       Currency
3005744           0 Ammo                      21   Lonoke, AR              9/15/1995   #82A TAPER MACHINE                                               0                 0               0   USD
3005744           1 Ammo                      21   Lonoke, AR              8/15/1996   ADDL - 82A TAPER PRESS                                           0                 0               0   USD
3005744           2 Ammo                      21   Lonoke, AR            12/15/2005    ADD'L #82A TAPER PRESS                                           0                 0               0   USD
3005744           3 Ammo                      21   Lonoke, AR              4/15/2011   ADD'L #82A SINGLE LINE FEEDER 101649                             0                 0               0   USD
3005745           0 Ammo                      21   Lonoke, AR              9/15/1995   #82B TAPER MACHINE                                               0                 0               0   USD
3005745           2 Ammo                      21   Lonoke, AR              7/15/2005   ADD'L #82B TAPER PRESS                                           0                 0               0   USD
3005745           3 Ammo                      21   Lonoke, AR              7/15/2010   ADD'L FEED SYSTEM #82B 101636                                    0                 0               0   USD
3005746           0 Ammo                      21   Lonoke, AR              9/15/1995   #88A TAPER MACHINE                                               0                 0               0   USD
3005746           1 Ammo                      21   Lonoke, AR              8/15/1996   ADDL - #88A TAPER PRESS                                          0                 0               0   USD
3005747           0 Ammo                      21   Lonoke, AR              9/15/1995   #88B TAPER MACHINE                                               0                 0               0   USD
3005748           0 Ammo                      21   Lonoke, AR              9/15/1995   #154A HEADING MACHINE                                            0                 0               0   USD
3005748           1 Ammo                      21   Lonoke, AR              8/15/1996   ADDL - #154A BLISS HEADER                                        0                 0               0   USD
3005750           0 Ammo                      21   Lonoke, AR              9/15/1995   62 BLISS DRAW PRESS 219A $ 219B                                  0                 0               0   USD
3005750           4 Ammo                      21   Lonoke, AR              8/15/2006   ADD'L REBUILD 219B DRAW PRESS                                    0                 0               0   USD
3005751           0 Ammo                      21   Lonoke, AR              9/15/1995   DUPLEX LOADER #20                                                0                 0               0   USD
3005751           1 Ammo                      21   Lonoke, AR              8/15/1996   ADDL - #20 DUPLEX LOAD                                           0                 0               0   USD
3005752           0 Ammo                      21   Lonoke, AR              9/15/1995   DUPLEX LOADER #30                                                0                 0               0   USD
3005752           1 Ammo                      21   Lonoke, AR              8/15/1996   ADDL - #30 DUPLEX LOADER                                         0                 0               0   USD
3005753           0 Ammo                      21   Lonoke, AR              9/15/1995   #721A CHIP SEPARATOR                                             0                 0               0   USD
3005753           1 Ammo                      21   Lonoke, AR              8/15/1996   ADDL - #721A CHIP SEPARATOR                                      0                 0               0   USD
3005755           0 Ammo                      21   Lonoke, AR              9/15/1995   #543 OVERFLOW FEEDER                                             0                 0               0   USD
3005775           0 Ammo                      21   Lonoke, AR            11/14/1995    UNPRIMED SHELL TRICKLE SHAKER 1330 (in storage)                  0                 0               0   USD
3005775           1 Ammo                      21   Lonoke, AR              8/15/1996   ADDL - #1330 UNP TRICKLE SHAKE/INSP (in storage)                 0                 0               0   USD
3005812           0 Ammo                      21   Lonoke, AR               2/1/1996   8 GA STORAGE RACKS - 3 EA.                                       0                 0               0   USD
3005850           0 Ammo                      21   Lonoke, AR              2/15/1996   OVERFLOW FEEDER-ENCLOSED-NITRO 27                                0                 0               0   USD
3005851           0 Ammo                      21   Lonoke, AR              2/15/1996   OVERFLOW FEEDER-ENCLOSED-NITRO 27                                0                 0               0   USD
3005852           0 Ammo                      21   Lonoke, AR              2/15/1996   BARREL DUMPER-NITRO 27                                           0                 0               0   USD
3005853           0 Ammo                      21   Lonoke, AR              2/15/1996   BARREL DUMPER-NITRO 27                                           0                 0               0   USD
3005857           0 Ammo                      21   Lonoke, AR              2/15/1996   YALE PALLET JACK 4000 LB - #65                                   0                 0               0   USD
3005884           0 Ammo                      21   Lonoke, AR              3/15/1996   MAIN WASTE LIFT PUMP                                             0                 0               0   USD
3005885           0 Ammo                      21   Lonoke, AR              3/15/1996   MAIN WASTE LIFT PUMP                                             0                 0               0   USD
3005954           0 Ammo                      21   Lonoke, AR              5/15/1996   #346 HARTFORD COLD HEADER                                        0                 0               0   USD
3005955           0 Ammo                      21   Lonoke, AR              5/15/1996   #367 HARTFORD COLD HEADER                                        0                 0               0   USD
3005957           0 Ammo                      21   Lonoke, AR              5/15/1996   BLDG 504 EXHAUST                                                 0                 0               0   USD
3005957           1 Ammo                      21   Lonoke, AR              7/15/1997   ADDL-EXHAUST SYSTEM - HAMMERMILLS                                0                 0               0   USD
3005957           2 Ammo                      21   Lonoke, AR            12/15/2001    ADD'L SMOKE EXHAUST                                              0                 0               0   USD
3005960           0 Ammo                      21   Lonoke, AR              5/15/1996   SS OIL STORAGE RACKS                                             0                 0               0   USD
3005962           0 Ammo                      21   Lonoke, AR              5/15/1996   TANDEM DISK HARROW                                               0                 0               0   USD
3005964           0 Ammo                      21   Lonoke, AR              5/15/1996   #140 BLISS HEADER OVERHAUL                                       0                 0               0   USD
3005966           0 Ammo                      21   Lonoke, AR              5/15/1996   #142 BLISS HEADER OVERHAUL                                       0                 0               0   USD
3005966           1 Ammo                      21   Lonoke, AR              6/15/1997   ADDL-22 WIN MAG FEED                                             0                 0               0   USD
3005969           0 Ammo                      21   Lonoke, AR              6/14/1996   LUBRICATOR UNIT #415                                             0                 0               0   USD
3005971           0 Ammo                      21   Lonoke, AR              6/15/1996   #215 BLISS PRESS OVERHAUL/PINCH TRIM                             0                 0               0   USD
3005971           1 Ammo                      21   Lonoke, AR            12/15/1996    ADDL - #215 PINCH TRIM FEED/CONVEYOR                             0                 0               0   USD
3005971           2 Ammo                      21   Lonoke, AR              6/15/1996   ADDL-#215 PINCH TRIM DIE SET                                     0                 0               0   USD
3005971           3 Ammo                      21   Lonoke, AR              2/15/2007   ADD'L CF #215 DRAW PRESS                                         0                 0               0   USD
3005971           4 Ammo                      21   Lonoke, AR              2/15/2008   ADD'L CRANKSHAFT SHELL DRAW #215                                 0                 0               0   USD
3005972           1 Ammo                      21   Lonoke, AR            12/15/1996    #181 - 304 BLISS DRAW & PINCH TRIM FEED/CONVEYOR                 0                 0               0   USD
3005972           2 Ammo                      21   Lonoke, AR              6/15/1996   ADDL-#181 PINCH TRIM DIE SET                                     0                 0               0   USD
3005972           4 Ammo                      21   Lonoke, AR            12/15/2002    ADD'L DRAW PRESS #181                                            0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                        Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 247 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                               Acquis.val.        Accum.dep.       Book val.       Currency
3005976           0 Ammo                      21   Lonoke, AR              6/15/1996   D424-67 357 SIG 125 SJHP GAGE                           0                 0               0   USD
3005982           0 Ammo                      21   Lonoke, AR              6/15/1996   SALVAGE AREA FIRE EXTINGUISHER SYSTEM                   0                 0               0   USD
3005992           0 Ammo                      21   Lonoke, AR              7/15/1996   CAFETERIA KITCHEN EXHAUST                               0                 0               0   USD
3006014           0 Ammo                      21   Lonoke, AR              8/15/1996   #357 HIGH SPEED NATIONAL LEAD SWAGER                    0                 0               0   USD
3006015           1 Ammo                      21   Lonoke, AR              8/15/1997   ADDL-AIR FILTER SYSTEM                                  0                 0               0   USD
3006015           2 Ammo                      21   Lonoke, AR              4/15/2003   OUTLET COMPRESSOR FILTER                                0                 0               0   USD
3006015           3 Ammo                      21   Lonoke, AR              3/15/2005   ADD'L AIR COMPRESSOR MOTOR                              0                 0               0   USD
3006017           0 Ammo                      21   Lonoke, AR              8/15/1996   SHEET METAL SHEAR                                       0                 0               0   USD
3006018           0 Ammo                      21   Lonoke, AR              8/15/1996   #220 304 BLISS DRAW PRESS                               0                 0               0   USD
3006018           1 Ammo                      21   Lonoke, AR              3/15/1998   ADD'L SCRAP RING CONVEYOR 2544/100376                   0                 0               0   USD
3006019           0 Ammo                      21   Lonoke, AR              8/15/1996   304 BLISS DRAW PRESS (SPARE)                            0                 0               0   USD
3006019           1 Ammo                      21   Lonoke, AR              4/15/2002   REBUILD CF DRAW PRESS                                   0                 0               0   USD
3006020           1 Ammo                      21   Lonoke, AR              8/15/2001   POWDER INSPECTION SYSTEM #6                             0                 0               0   USD
3006020           2 Ammo                      21   Lonoke, AR            12/15/2004    ADD'L POWDER DETECTS                                    0                 0               0   USD
3006022           1 Ammo                      21   Lonoke, AR              1/15/1997   ADDL-LASER INSPECTION #58P                              0                 0               0   USD
3006024           0 Ammo                      21   Lonoke, AR              8/15/1996   #48P V&O PRIME                                          0                 0               0   USD
3006025           0 Ammo                      21   Lonoke, AR              8/15/1996   #49P V&O PRIME                                          0                 0               0   USD
3006026           0 Ammo                      21   Lonoke, AR              8/15/1996   #59P V&O PRIME                                          0                 0               0   USD
3006027           0 Ammo                      21   Lonoke, AR              8/15/1996   #375 TABLE ANNEALER                                     0                 0               0   USD
3006027           1 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L MOD ANNEALER #375                                 0                 0               0   USD
3006028           0 Ammo                      21   Lonoke, AR              8/15/1996   #376 TABLE ANNEALER                                     0                 0               0   USD
3006028           1 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L MOD ANNEALER #376                                 0                 0               0   USD
3006029           0 Ammo                      21   Lonoke, AR              8/15/1996   #377 TABLE ANNEALER                                     0                 0               0   USD
3006029           1 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L MOD ANNEALER #377                                 0                 0               0   USD
3006030           0 Ammo                      21   Lonoke, AR              8/15/1996   #787 HAND VIBRO PACK                                    0                 0               0   USD
3006030           2 Ammo                      21   Lonoke, AR              8/15/1996   ADDL - 9mm CONVERSION KIT #787 PACKER                   0                 0               0   USD
3006079           0 Ammo                      21   Lonoke, AR              9/15/1996   OKAMOTO SURFACE GRINDER                                 0                 0               0   USD
3006080           0 Ammo                      21   Lonoke, AR              9/15/1996   INDUSTRIAL SEWING MACHINE - LEAD SHOT                   0                 0               0   USD
3006105           0 Ammo                      21   Lonoke, AR            10/15/1996    ROTARY FURNACE CONVEYOR                                 0                 0               0   USD
3006106           0 Ammo                      21   Lonoke, AR            10/15/1996    WALKER STACKER - CROWN - #14                            0                 0               0   USD
3006107           0 Ammo                      21   Lonoke, AR            10/15/1996    WALKER PALLET TRUCK - CROWN - #69                       0                 0               0   USD
3006108           0 Ammo                      21   Lonoke, AR            10/15/1996    DELTRONIC COMPARATOR                                    0                 0               0   USD
3006110           0 Ammo                      21   Lonoke, AR            10/15/1996    #132 HEADER - #4 BLISS                                  0                 0               0   USD
3006110           1 Ammo                      21   Lonoke, AR              4/15/2006   OVERHAUL HEADER #132                                    0                 0               0   USD
3006111           0 Ammo                      21   Lonoke, AR            10/15/1996    RIDGID PIPE THREADER                                    0                 0               0   USD
3006146           0 Ammo                      21   Lonoke, AR            11/15/1996    BODY FLAME TREATMENT FOR #489                           0                 0               0   USD
3006148           0 Ammo                      21   Lonoke, AR            11/15/1996    LIFT TRUCK CHARGER - MAINTENANCE                        0                 0               0   USD
3006149           0 Ammo                      21   Lonoke, AR            11/15/1996    BOILER TUBE CLEANER                                     0                 0               0   USD
3006150           0 Ammo                      21   Lonoke, AR            11/15/1996    MICROSCOPE - TOOLROOM                                   0                 0               0   USD
3006151           0 Ammo                      21   Lonoke, AR            12/15/1996    #173 - 304 BLISS PINCH TRIM                             0                 0               0   USD
3006151           1 Ammo                      21   Lonoke, AR              1/15/1997   ADDL-#173 DRAW PRESS OVERHAUL                           0                 0               0   USD
3006151           2 Ammo                      21   Lonoke, AR            12/15/1996    ADDL-#173 PINCH TRIM DIE SET                            0                 0               0   USD
3006151           3 Ammo                      21   Lonoke, AR            12/15/1997    ADD'L SCRAP RING CONVEYOR                               0                 0               0   USD
3006154           0 Ammo                      21   Lonoke, AR            12/15/1996    QUALITY PROFILOMETER                                    0                 0               0   USD
3006165           0 Ammo                      21   Lonoke, AR              1/15/1997   D425-67 50 CALIBER GAGE                                 0                 0               0   USD
3006167           0 Ammo                      21   Lonoke, AR              1/15/1997   #599 ADJ HEIGHT CHARGING TABLE                          0                 0               0   USD
3006167           4 Ammo                      21   Lonoke, AR              12/3/2017   599 Charging Table Hollow Tubing 101932                 0                 0               0   USD
3006168           0 Ammo                      21   Lonoke, AR              1/15/1997   #565 ADJ HEIGHT CHARGING TABLE                          0                 0               0   USD
3006168           4 Ammo                      21   Lonoke, AR              12/3/2017   565 Charging Table Hollow Tubing 101932                 0                 0               0   USD
3006169           0 Ammo                      21   Lonoke, AR              1/15/1997   #574 ADJ HEIGHT CHARGING TABLE                          0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                               Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 248 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                          Acquis.val.        Accum.dep.       Book val.       Currency
3006169           4 Ammo                      21   Lonoke, AR              12/3/2017   574 Charging Table Hollow Tubing 101932                            0                 0               0   USD
3006170           0 Ammo                      21   Lonoke, AR              1/15/1997   LOMA CHECKWEIGHING SYSTEM                                          0                 0               0   USD
3006172           0 Ammo                      21   Lonoke, AR              1/15/1997   #217 304 BLISS DRAW PINCH TRIM/CONVEYOR                            0                 0               0   USD
3006172           1 Ammo                      21   Lonoke, AR              4/15/1997   ADDL-REBUILD #217 DRAW PRESS                                       0                 0               0   USD
3006172           2 Ammo                      21   Lonoke, AR              1/15/1997   ADDL-#217 PINCH TRIM DIE SET 2250/1000025                          0                 0               0   USD
3006172           3 Ammo                      21   Lonoke, AR              3/15/1998   ADD'L SCRAP RING CONVEYOR 2544/100376                              0                 0               0   USD
3006173           0 Ammo                      21   Lonoke, AR              1/15/1997   #233 WFF TRANSFER PRESS 2305/100060                                0                 0               0   USD
3006174           0 Ammo                      21   Lonoke, AR              1/15/1997   #232 WFF TRANSFER PRESS 2350/100060                                0                 0               0   USD
3006179           0 Ammo                      21   Lonoke, AR              1/15/1997   #125B BLACKROCK HEADTURN                                           0                 0               0   USD
3006180           0 Ammo                      21   Lonoke, AR              1/15/1997   #126A BLACK ROCK HEADTURN                                          0                 0               0   USD
3006181           0 Ammo                      21   Lonoke, AR              1/15/1997   #126B BLACKROCK HEADTURN                                           0                 0               0   USD
3006182           0 Ammo                      21   Lonoke, AR              1/15/1997   #394 HILGELAND COLD HEADER                                         0                 0               0   USD
3006183           0 Ammo                      21   Lonoke, AR              1/15/1997   #395 HILGELAND COLD HEADER                                         0                 0               0   USD
3006190           0 Ammo                      21   Lonoke, AR              1/15/1997   #374 TABLE ANNEAL MODIFICATION                                     0                 0               0   USD
3006195           0 Ammo                      21   Lonoke, AR              1/15/1997   BUGGY LIFT #702 TUMBLER                                            0                 0               0   USD
3006196           0 Ammo                      21   Lonoke, AR              1/15/1997   BUGGY LIFT #726 ANNEAL OVEN                                        0                 0               0   USD
3006201           0 Ammo                      21   Lonoke, AR              1/15/1997   PACKAGING COMPRESSION TESTER                                       0                 0               0   USD
3006277           0 Ammo                      21   Lonoke, AR              2/15/1997   PORTABLE SHELL CONVEYOR                                            0                 0               0   USD
3006278           0 Ammo                      21   Lonoke, AR              2/15/1997   PORTABLE SHELL CONVEYOR                                            0                 0               0   USD
3006279           0 Ammo                      21   Lonoke, AR              2/15/1997   PORTABLE SHELL CONVEYOR                                            0                 0               0   USD
3006281           0 Ammo                      21   Lonoke, AR              2/15/1997   EXHAUST HOOD - SS PACKING                                          0                 0               0   USD
3006283           0 Ammo                      21   Lonoke, AR              2/15/1997   SS INTERFLOOR COMMUNICATIONS                                       0                 0               0   USD
3006283           1 Ammo                      21   Lonoke, AR              9/15/2006   PHONE - BUCKSHOT LOADER                                            0                 0               0   USD
3006284           0 Ammo                      21   Lonoke, AR              2/15/1997   CUT-OFF SAW / CHEM LAB                                             0                 0               0   USD
3006388           0 Ammo                      21   Lonoke, AR              3/15/1997   BROWN & SHARPE CYLINDRICAL GRINDER                                 0                 0               0   USD
3006389           0 Ammo                      21   Lonoke, AR              3/15/1997   CLARK ELECTRIC FORK TRUCK - #46                                    0                 0               0   USD
3006391           0 Ammo                      21   Lonoke, AR              3/15/1997   Truck, Flat Bed orange del. truck-Taylor Dunn-#100                 0                 0               0   USD
3006392           0 Ammo                      21   Lonoke, AR              3/15/1997   PALLET POSITIONER                                                  0                 0               0   USD
3006393           0 Ammo                      21   Lonoke, AR              3/15/1997   OKAMOTO SURFACE GRINDER                                            0                 0               0   USD
3006395           0 Ammo                      21   Lonoke, AR              4/15/1997   ADJUSTABLE HEIGHT CHARGING TABLE #5                                0                 0               0   USD
3006395           1 Ammo                      21   Lonoke, AR              2/15/2009   ADD'L RF CHARGING TABLE                                            0                 0               0   USD
3006396           1 Ammo                      21   Lonoke, AR              3/15/2000   ADD'L PLS SYSTEM 100672                                            0                 0               0   USD
3006396           2 Ammo                      21   Lonoke, AR              3/15/2009   ADD'L DATA COMMUNICATIONS UPG                                      0                 0               0   USD
3006419           0 Ammo                      21   Lonoke, AR              5/15/1997   BODY FLAME EXHAUST - SS                                            0                 0               0   USD
3006420           0 Ammo                      21   Lonoke, AR              5/15/1997   BODY FLAME TREATMENT #477                                          0                 0               0   USD
3006421           0 Ammo                      21   Lonoke, AR              5/15/1997   BODY FLAME TREATMENT #478                                          0                 0               0   USD
3006422           0 Ammo                      21   Lonoke, AR              5/15/1997   BODY FLAME TREATMENT #486                                          0                 0               0   USD
3006423           0 Ammo                      21   Lonoke, AR              5/15/1997   BODY FLAME TREATMENT # 480                                         0                 0               0   USD
3006424           0 Ammo                      21   Lonoke, AR              5/15/1997   BODY FLAME TREATMENT #483                                          0                 0               0   USD
3006425           0 Ammo                      21   Lonoke, AR              5/15/1997   BODY FLAME TREATMENT #494, 495, 496                                0                 0               0   USD
3006426           0 Ammo                      21   Lonoke, AR              5/15/1997   BODY FLAME TREATMENT #497 - 498                                    0                 0               0   USD
3006429           0 Ammo                      21   Lonoke, AR              5/15/1997   PRINTER EXHAUST - SS BLDG                                          0                 0               0   USD
3006430           0 Ammo                      21   Lonoke, AR              5/15/1997   POWER WIRING - SS PRINT/INSP                                       0                 0               0   USD
3006458           0 Ammo                      21   Lonoke, AR              6/15/1997   #262 PERKINS 22 WIN MAG FEED O S S                                 0                 0               0   USD
3006460           0 Ammo                      21   Lonoke, AR              6/15/1997   #263 PERKINS 22 WIN MAG FEED O S S                                 0                 0               0   USD
3006473           0 Ammo                      21   Lonoke, AR              7/15/1997   PRE-MIX SCALE/BARCODE SCANNER/PRINTER                              0                 0               0   USD
3006493           0 Ammo                      21   Lonoke, AR              8/15/1997   PRIMER COMPONENET CLEANING EXHAUST                                 0                 0               0   USD
3006498           0 Ammo                      21   Lonoke, AR              9/15/1997   OKAMOTO SURFACE GRINDER                                            0                 0               0   USD
3006499           0 Ammo                      21   Lonoke, AR              9/15/1997   POTABLE WATER SYSTEM FILTER                                        0                 0               0   USD
3006500           0 Ammo                      21   Lonoke, AR              9/15/1997   FIRE DETECTION SYSTEM - BODY FLAME TREATMENT                       0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                          Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 249 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                   Acquis.val.        Accum.dep.       Book val.       Currency
3006501           0 Ammo                      21   Lonoke, AR              9/15/1997   Metal Banding Machine for Shipping-Signode                  0                 0               0   USD
3006554           0 Ammo                      21   Lonoke, AR            10/15/1997    MODIFY #372 BODY ANNEAL                                     0                 0               0   USD
3006555           0 Ammo                      21   Lonoke, AR            10/15/1997    MODIFY #373 BODY ANNEAL                                     0                 0               0   USD
3006558           0 Ammo                      21   Lonoke, AR            10/15/1997    NORTH BURN POT CONVEYOR                                     0                 0               0   USD
3006559           0 Ammo                      21   Lonoke, AR            10/15/1997    WASTEWATER SAMPLER REFRIGERATOR OUTFALL 004                 0                 0               0   USD
3006560           0 Ammo                      21   Lonoke, AR              7/15/1996   SOUTH BURNING POT CONVEYOR                                  0                 0               0   USD
3006564           0 Ammo                      21   Lonoke, AR              12/1/1993   STARRETT GAGE BLOCK SET RC88LM                              0                 0               0   USD
3006568           0 Ammo                      21   Lonoke, AR              12/1/1993   ADDITIONAL DRAINAGE IN PLATING AREA                         0                 0               0   USD
3006569           0 Ammo                      21   Lonoke, AR              12/1/1993   BULLET TRAPS - RANGES 9 & 10                                0                 0               0   USD
3006576           0 Ammo                      21   Lonoke, AR              12/1/1993   BULLET TRAPS - RANGE 5&6 - 120384                           0                 0               0   USD
3006578           0 Ammo                      21   Lonoke, AR              12/1/1993   DUCTWORK - BALLISTICS                                       0                 0               0   USD
3006579           0 Ammo                      21   Lonoke, AR              12/1/1993   SERVICE PIPING BALLISTICS                                   0                 0               0   USD
3006580           0 Ammo                      21   Lonoke, AR              12/1/1993   E 3756-67 COMBINATION GAGE                                  0                 0               0   USD
3006581           0 Ammo                      21   Lonoke, AR              12/1/1993   E 3756-67 COMBINATION GAGE                                  0                 0               0   USD
3006582           0 Ammo                      21   Lonoke, AR              12/1/1993   E3756-67 COMBINATION GAGE                                   0                 0               0   USD
3006583           0 Ammo                      21   Lonoke, AR              12/1/1993   D402-67 COMBINATION GAGE                                    0                 0               0   USD
3006584           0 Ammo                      21   Lonoke, AR              12/1/1993   D402-67 COMBINATION GAGE                                    0                 0               0   USD
3006585           0 Ammo                      21   Lonoke, AR              12/1/1993   E3384-67 COMBINATION GAGE                                   0                 0               0   USD
3006586           0 Ammo                      21   Lonoke, AR              12/1/1993   E3384-67 COMBINATION GAGE                                   0                 0               0   USD
3006590           0 Ammo                      21   Lonoke, AR              12/1/1993   E1734-66 10MM AUTO GAGE(2) 120336                           0                 0               0   USD
3006591           0 Ammo                      21   Lonoke, AR              12/1/1993   E1941-67 COMBINATION PROFILE GAGE 2                         0                 0               0   USD
3006592           0 Ammo                      21   Lonoke, AR              12/1/1993   E8021-67 PROF GA SECT 62-00067                              0                 0               0   USD
3006593           0 Ammo                      21   Lonoke, AR              12/1/1993   E8013-67 PROF GA SECT-2 62-00067                            0                 0               0   USD
3006594           0 Ammo                      21   Lonoke, AR              12/1/1993   E3500-67 PROF GA SECT-2 62-00067                            0                 0               0   USD
3006595           0 Ammo                      21   Lonoke, AR              12/1/1993   E2407-67 PROF GA SECT 2 62-00067                            0                 0               0   USD
3006596           0 Ammo                      21   Lonoke, AR              12/1/1993   E2380-67 PROF GA SECT-2                                     0                 0               0   USD
3006599           0 Ammo                      21   Lonoke, AR              12/1/1993   E475-67 COMB GAGE-2 62-00067                                0                 0               0   USD
3006601           0 Ammo                      21   Lonoke, AR              12/1/1993   E3420-67 COMB GA-2 62-00067                                 0                 0               0   USD
3006604           0 Ammo                      21   Lonoke, AR              12/1/1993   D405-67 COMB GAGE 62-00068                                  0                 0               0   USD
3006605           0 Ammo                      21   Lonoke, AR              12/1/1993   E8021-67 COMB GAGE-2 62-00068                               0                 0               0   USD
3006606           0 Ammo                      21   Lonoke, AR              12/1/1993   D403-67 COMB GAGE 62-00068                                  0                 0               0   USD
3006607           0 Ammo                      21   Lonoke, AR              12/1/1993   E720-66 OPEN HEX REC 62-00068                               0                 0               0   USD
3006608           0 Ammo                      21   Lonoke, AR              12/1/1993   D403-67 PROFILE GA SEC 62-00067                             0                 0               0   USD
3006609           0 Ammo                      21   Lonoke, AR              12/1/1993   E3620-67 PROF GA SEC-2 62-00067                             0                 0               0   USD
3006610           0 Ammo                      21   Lonoke, AR              12/1/1993   E2434-67 PROF GA SECT 62-00067                              0                 0               0   USD
3006611           0 Ammo                      21   Lonoke, AR              12/1/1993   E420-67 PROF GA SECT 62-00067                               0                 0               0   USD
3006612           0 Ammo                      21   Lonoke, AR              12/1/1993   E2258-67 OF GA SEC 62-00067                                 0                 0               0   USD
3006613           0 Ammo                      21   Lonoke, AR              12/1/1993   E3768-67 PROF GA SECT 62-00067                              0                 0               0   USD
3006614           0 Ammo                      21   Lonoke, AR              12/1/1993   E1596-67 COMB GA 62-00067                                   0                 0               0   USD
3006615           0 Ammo                      21   Lonoke, AR              12/1/1993   E1741-66 CLOSED HEX REC GA-2 7MM W/B 120522                 0                 0               0   USD
3006616           0 Ammo                      21   Lonoke, AR              12/1/1993   E1742-66 OPEN HEX REC GA-2 7MM W/B 120522                   0                 0               0   USD
3006617           0 Ammo                      21   Lonoke, AR              12/1/1993   E8060-67 COMBINATION GA 10MM/40SW 120530                    0                 0               0   USD
3006618           0 Ammo                      21   Lonoke, AR              12/1/1993   D258-66 OPEN HEX RECEIVING GAGE-2                           0                 0               0   USD
3006619           0 Ammo                      21   Lonoke, AR            12/15/1993    E338-63 BBL RECEIVER GA 375 H&H MAG 120069                  0                 0               0   USD
3006620           0 Ammo                      21   Lonoke, AR              12/1/1993   C140-63 BBL REC GAGE 7x64 BRENNEKE 120061                   0                 0               0   USD
3006621           0 Ammo                      21   Lonoke, AR              12/1/1993   D268-66 HEX REC GAGE 7x64 BRENEKE 120061                    0                 0               0   USD
3006622           0 Ammo                      21   Lonoke, AR              12/1/1993   D269-66 HEX REC GAGE 7x64 BRENNEKE 12061                    0                 0               0   USD
3006623           0 Ammo                      21   Lonoke, AR              12/1/1993   BUTTON RECEIVING GAGE C111-66                               0                 0               0   USD
3006624           0 Ammo                      21   Lonoke, AR              12/1/1993   E1723-66 OPEN HEX RECEIVER GAGE T                           0                 0               0   USD
3006625           0 Ammo                      21   Lonoke, AR              12/1/1993   E1722-67 CLOSED HEX RECEIVER GAGE T                         0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                   Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 250 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                        Acquis.val.        Accum.dep.       Book val.       Currency
3006626           0 Ammo                      21   Lonoke, AR              12/1/1993   E1721-66 CLOSED HEX RECEIVER GAGE T                              0                 0               0   USD
3006630           0 Ammo                      21   Lonoke, AR              12/1/1993   E8059-67 PROFILE GAGES-2 12064 38SPL130MC BULLET                 0                 0               0   USD
3006631           0 Ammo                      21   Lonoke, AR              12/1/1993   D264-66 OPEN HEX REC GA SWEDISH 6.5 TAPER                        0                 0               0   USD
3006632           0 Ammo                      21   Lonoke, AR              12/1/1993   D265-66 HEX REC GA SWEDISH 6.5 CF LOAD                           0                 0               0   USD
3006633           0 Ammo                      21   Lonoke, AR              12/1/1993   C138-63 RECEIVER GA SWEDISH 6.5 TAPER                            0                 0               0   USD
3006634           0 Ammo                      21   Lonoke, AR              12/1/1993   C-35 BLISS PRESS & DIE SET T                                     0                 0               0   USD
3006634           1 Ammo                      21   Lonoke, AR              1/15/2011   ADD'L MODIFY #240 DRAW PRESS 101687                              0                 0               0   USD
3006635           0 Ammo                      21   Lonoke, AR              12/1/1993   11B DIE SET - BLANK & CUP                                        0                 0               0   USD
3006636           0 Ammo                      21   Lonoke, AR              12/1/1993   DIE SET ASSEMBLY 23A CUP                                         0                 0               0   USD
3006637           0 Ammo                      21   Lonoke, AR              12/1/1993   DIE SET ASSEMBLY 13A CUP                                         0                 0               0   USD
3006638           0 Ammo                      21   Lonoke, AR              12/1/1993   DIE SET 15A CUPS                                                 0                 0               0   USD
3006639           0 Ammo                      21   Lonoke, AR              12/1/1993   DIE SET 28A - BLANK & CUP                                        0                 0               0   USD
3006640           0 Ammo                      21   Lonoke, AR              12/1/1993   DIE SET 23A BLANK & CUP                                          0                 0               0   USD
3006641           0 Ammo                      21   Lonoke, AR              12/1/1993   DIE SET 6A 20A 20B 39B CUPS T                                    0                 0               0   USD
3006642           0 Ammo                      21   Lonoke, AR              12/1/1993   CUPPINGDIE SET 5A-120273                                         0                 0               0   USD
3006643           0 Ammo                      21   Lonoke, AR              12/1/1993   CF 24A BULLET JKT DIE SET 120525                                 0                 0               0   USD
3006645           0 Ammo                      21   Lonoke, AR              12/1/1993   DIE SET CAP PRESS                                                0                 0               0   USD
3006647           0 Ammo                      21   Lonoke, AR              12/1/1993   FAI SINGLE STA BODY FORMER 11007                                 0                 0               0   USD
3006647           1 Ammo                      21   Lonoke, AR            11/15/2001    OVH SS #965 R/C BODY FORMER                                      0                 0               0   USD
3006647           2 Ammo                      21   Lonoke, AR              9/15/2010   ADD'L HYDRAULIC PUMP #965 101662                                 0                 0               0   USD
3006648           0 Ammo                      21   Lonoke, AR              12/1/1993   SINGLE STA BODY FORMER 11066                                     0                 0               0   USD
3006649           0 Ammo                      21   Lonoke, AR              12/1/1993   FAI SINGLE STA BODY FORMER 110066 #966                           0                 0               0   USD
3006649           1 Ammo                      21   Lonoke, AR            10/15/2008    ADD'L #966 BODY FORMER                                           0                 0               0   USD
3006650           0 Ammo                      21   Lonoke, AR              12/1/1993   SINGLE STA BODY FORMER 110066                                    0                 0               0   USD
3006651           0 Ammo                      21   Lonoke, AR              12/1/1993   FAI SINGLE STA BODY FORMER 110077                                0                 0               0   USD
3006652           0 Ammo                      21   Lonoke, AR              12/1/1993   SINGLE STA BODY FORMER 110066                                    0                 0               0   USD
3006653           0 Ammo                      21   Lonoke, AR              12/1/1993   FAI SINGLE STA BODY FORMER 110077                                0                 0               0   USD
3006653           1 Ammo                      21   Lonoke, AR            12/15/2004    ADD'L UPGRADE #963 BODY FORMER                                   0                 0               0   USD
3006655           0 Ammo                      21   Lonoke, AR              12/1/1993   FAI SINGLE STA BODY FORMER 110077 #969                           0                 0               0   USD
3006655           1 Ammo                      21   Lonoke, AR              9/15/2010   ADD'L HYDRAULIC PUMP #969 101662                                 0                 0               0   USD
3006656           0 Ammo                      21   Lonoke, AR              12/1/1993   SINGLE STA BODY FORMER 110066                                    0                 0               0   USD
3006656           2 Ammo                      21   Lonoke, AR            12/15/2009    ADD'L REBUILD #970 BODY FORMER 101490                            0                 0               0   USD
3006657           0 Ammo                      21   Lonoke, AR              12/1/1993   FAI SINGLE STA BODY FORMER 110077                                0                 0               0   USD
3006657           1 Ammo                      21   Lonoke, AR              3/15/2003   R/C HYDROSTATIC PUMP                                             0                 0               0   USD
3006752           0 Ammo                      21   Lonoke, AR              12/1/1993   DIE SET 12 GA HP-CAP PRESS O S S                                 0                 0               0   USD
3006753           0 Ammo                      21   Lonoke, AR              12/1/1993   DIE SET - 12 GA TARGET O S S                                     0                 0               0   USD
3006754           0 Ammo                      21   Lonoke, AR              12/1/1993   DIE SET CAP PRESS 16 GA 1B O S S                                 0                 0               0   USD
3006755           0 Ammo                      21   Lonoke, AR              12/1/1993   DIE SET CAP PRESS 20GA LB O S S                                  0                 0               0   USD
3006756           0 Ammo                      21   Lonoke, AR              12/1/1993   DIE SET CAP PRESS 12 GA LB O S S                                 0                 0               0   USD
3006757           0 Ammo                      21   Lonoke, AR              12/1/1993   DIE SET CAP PRESSS 12 GA LB O S S                                0                 0               0   USD
3006758           0 Ammo                      21   Lonoke, AR              12/1/1993   DIE SET CAP PRESS KGA 4B - 2 O S S                               0                 0               0   USD
3006759           0 Ammo                      21   Lonoke, AR              12/1/1993   DIE SET 8 GA O S S                                               0                 0               0   USD
3006760           0 Ammo                      21   Lonoke, AR              12/1/1993   DIE SET 20GA TARGET O S S                                        0                 0               0   USD
3006762           0 Ammo                      21   Lonoke, AR              12/1/1993   DIE SET 12 GA O S S                                              0                 0               0   USD
3006767           0 Ammo                      21   Lonoke, AR              12/1/1993   H WAD MOLD 9MM                                                   0                 0               0   USD
3006779           0 Ammo                      21   Lonoke, AR              12/1/1993   E8012-67 PROF GA SECT. 62-00067                                  0                 0               0   USD
3006782           0 Ammo                      21   Lonoke, AR              12/1/1993   RC GAGETALKER WORKSTATION 120528                                 0                 0               0   USD
3006782           1 Ammo                      21   Lonoke, AR              4/15/1999   ADD'L UPGRADE GAGETALKER                                         0                 0               0   USD
3006783           0 Ammo                      21   Lonoke, AR              12/1/1993   AHP GAGETALKER WORKSTATION 120528                                0                 0               0   USD
3006783           1 Ammo                      21   Lonoke, AR              4/15/1999   ADD'L UPGRADE GAGETALKER                                         0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                        Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 251 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                   Acquis.val.        Accum.dep.       Book val.       Currency
3006784           0 Ammo                      21   Lonoke, AR              12/1/1993   AHP GAGETALKER WORKSTATION 120528                           0                 0               0   USD
3006784           1 Ammo                      21   Lonoke, AR              4/15/1999   ADD'L UPGRADE GAGETALKER                                    0                 0               0   USD
3006785           0 Ammo                      21   Lonoke, AR              12/1/1993   AHP GAGETALKER WORKSTATION 120528                           0                 0               0   USD
3006785           1 Ammo                      21   Lonoke, AR              4/15/1999   ADD'L UPGRADE GAGETALKER                                    0                 0               0   USD
3006786           0 Ammo                      21   Lonoke, AR              12/1/1993   AHP GAGETALKER WORKSTATION 120528                           0                 0               0   USD
3006786           1 Ammo                      21   Lonoke, AR              4/15/1999   ADD'L UPGRADE GAGETALKER                                    0                 0               0   USD
3006787           0 Ammo                      21   Lonoke, AR              12/1/1993   AHP GAGETALKER WORKSTATION 120528                           0                 0               0   USD
3006787           1 Ammo                      21   Lonoke, AR              4/15/1999   ADD'L UPGRADE GAGETALKER                                    0                 0               0   USD
3006790           0 Ammo                      21   Lonoke, AR              2/15/1994   E1724-66 HEX REC GAGE 35 WHELM 120096                       0                 0               0   USD
3006791           0 Ammo                      21   Lonoke, AR              3/15/1994   D259-66 OPEN HEX REC GA-2 120587                            0                 0               0   USD
3006792           0 Ammo                      21   Lonoke, AR              3/15/1994   D261-66 OPEN HEX REC GA2 120587                             0                 0               0   USD
3006793           0 Ammo                      21   Lonoke, AR              3/15/1994   D260-66 OPEN HEX REC GA2 120587                             0                 0               0   USD
3006794           0 Ammo                      21   Lonoke, AR              3/15/1994   D262-66 OPEN HEX REC GA-2 120587                            0                 0               0   USD
3006795           0 Ammo                      21   Lonoke, AR              3/15/1994   E340-63 RECEIVING GAGE 2-120587                             0                 0               0   USD
3006796           0 Ammo                      21   Lonoke, AR              3/15/1994   E1745-66 RECEIVING GAGE 2 -120587                           0                 0               0   USD
3006797           0 Ammo                      21   Lonoke, AR              3/15/1994   E339-63 RECEIVING GAGE 2 120587                             0                 0               0   USD
3006798           0 Ammo                      21   Lonoke, AR              3/15/1994   E-1746-66 RECEIVING GAGE 2 -120587                          0                 0               0   USD
3006799           0 Ammo                      21   Lonoke, AR              8/15/1994   D415-67 PROFILE SECT. 6.5 x 55 2277 SWED GA                 0                 0               0   USD
3006800           0 Ammo                      21   Lonoke, AR            10/15/1994    D415-67 6.5 x 55 SWEDISH RIFLE GA 2247                      0                 0               0   USD
3006801           0 Ammo                      21   Lonoke, AR            10/15/1994    CF LEAD BULLET LIFT 255Y 2244                               0                 0               0   USD
3006805           0 Ammo                      21   Lonoke, AR              2/15/1994   GAGETALKER WORKSTATION SS LD 120548                         0                 0               0   USD
3006805           1 Ammo                      21   Lonoke, AR              4/15/1999   ADD'L UPGRADE GAGETALKER                                    0                 0               0   USD
3006806           0 Ammo                      21   Lonoke, AR              2/15/1994   GAGETALKER WORKSTATION SS LD 120548                         0                 0               0   USD
3006806           1 Ammo                      21   Lonoke, AR              4/15/1999   ADD'L UPGRADE GAGETALKER                                    0                 0               0   USD
3006807           0 Ammo                      21   Lonoke, AR              2/15/1994   GAGETALKER WORKSTATION RF LD 120548                         0                 0               0   USD
3006807           1 Ammo                      21   Lonoke, AR              4/15/1999   ADD'L UPGRADE GAGETALKER                                    0                 0               0   USD
3007126           0 Ammo                      21   Lonoke, AR              8/14/1995   BULLET ASSEMBLY #322 WITH STRIPPER ASSY                     0                 0               0   USD
3007129           0 Ammo                      21   Lonoke, AR              8/14/1995   BULLET ASSEMBLY #323 WITH STRIPPER ASSY                     0                 0               0   USD
3007131           0 Ammo                      21   Lonoke, AR              8/14/1995   BULLET ASSEMBLY #325 WITH STRIPPER ASSY                     0                 0               0   USD
3007134           0 Ammo                      21   Lonoke, AR              8/14/1995   BULLET ASSEMBLY #326 WITH STRIPPER ASSY                     0                 0               0   USD
3007136           0 Ammo                      21   Lonoke, AR              8/14/1995   BULLET ASSEMBLY #327 WITH STRIPPER ASSY                     0                 0               0   USD
3007136           1 Ammo                      21   Lonoke, AR            10/15/2010    ADD'L #327 BLT ASSY FEEDERS 101658                          0                 0               0   USD
3007136           2 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #327 101869                                 0                 0               0   USD
3007139           0 Ammo                      21   Lonoke, AR              8/14/1995   BULLET ASSEMBLY #328 WITH STRIPPER ASSY                     0                 0               0   USD
3007139           1 Ammo                      21   Lonoke, AR            10/15/2010    ADD'L #328 BLT ASSY FEEDERS 101658                          0                 0               0   USD
3007140           0 Ammo                      21   Lonoke, AR              8/14/1995   BULLET ASSEMBLY #329 WITH STRIPPER ASSY                     0                 0               0   USD
3007141           0 Ammo                      21   Lonoke, AR              8/14/1995   BULLET ASSEMBLY #330 WITH STRIPPER ASSY                     0                 0               0   USD
3007143           0 Ammo                      21   Lonoke, AR              8/14/1995   BULLET ASSEMBLY #336 WITH STRIPPER ASSY                     0                 0               0   USD
3007145           0 Ammo                      21   Lonoke, AR              8/14/1995   BULLET ASSEMBLY #338 WITH STRIPPER ASSY                     0                 0               0   USD
3007148           0 Ammo                      21   Lonoke, AR              8/14/1995   BULLET ASSEMBLY #339 WITH STRIPPER ASSY                     0                 0               0   USD
3007148           1 Ammo                      21   Lonoke, AR              2/15/2005   ADD'L BOWL FEEDER                                           0                 0               0   USD
3007151           0 Ammo                      21   Lonoke, AR              8/14/1995   D420-67 COMBINATION GAGE                                    0                 0               0   USD
3007152           0 Ammo                      21   Lonoke, AR              8/14/1995   D420-67 COMBINATION GAGE                                    0                 0               0   USD
3007155           0 Ammo                      21   Lonoke, AR              8/14/1995   D416-67 COMBINATION GAGE                                    0                 0               0   USD
3007157           0 Ammo                      21   Lonoke, AR              8/14/1995   D419-67 COMBINATION GAGE                                    0                 0               0   USD
3007159           0 Ammo                      21   Lonoke, AR              8/14/1995   D423-67 COMBINATION GAGE                                    0                 0               0   USD
3007161           0 Ammo                      21   Lonoke, AR              8/14/1995   D423-67 COMBINATION GAGE                                    0                 0               0   USD
3007164           0 Ammo                      21   Lonoke, AR              9/15/1995   D422-67 COMBINATION GAGE                                    0                 0               0   USD
3007166           0 Ammo                      21   Lonoke, AR              9/15/1995   D422-67 COMBINATION GAGE                                    0                 0               0   USD
3007172           0 Ammo                      21   Lonoke, AR              8/14/1995   D416-67 PROFILE GAGE                                        0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                   Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 252 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                   Acquis.val.        Accum.dep.       Book val.       Currency
3007174           0 Ammo                      21   Lonoke, AR              8/14/1995   D416-67 PROFILE GAGE                                        0                 0               0   USD
3007175           0 Ammo                      21   Lonoke, AR              8/14/1995   D417-67 PROFILE GAGE                                        0                 0               0   USD
3007176           0 Ammo                      21   Lonoke, AR              8/14/1995   D417-67 PROFILE GAGE                                        0                 0               0   USD
3007178           0 Ammo                      21   Lonoke, AR              8/14/1995   C25-67 PROFILE GAGE                                         0                 0               0   USD
3007180           0 Ammo                      21   Lonoke, AR              8/14/1995   C25-67 PROFILE GAGE                                         0                 0               0   USD
3007182           0 Ammo                      21   Lonoke, AR              8/14/1995   D408-68 PROFILE GAGE                                        0                 0               0   USD
3007184           0 Ammo                      21   Lonoke, AR              8/14/1995   D408-67 PROFILE GAGE                                        0                 0               0   USD
3007188           0 Ammo                      21   Lonoke, AR              9/15/1995   C144-63 RECEIVER GAGE                                       0                 0               0   USD
3007191           0 Ammo                      21   Lonoke, AR              9/15/1995   E1748-66 CLOSED HEX RECEIVER GAGE                           0                 0               0   USD
3007193           0 Ammo                      21   Lonoke, AR              9/15/1995   E1748-66 CLOSED HEX RECEIVING GAGE                          0                 0               0   USD
3007196           0 Ammo                      21   Lonoke, AR              9/15/1995   E1747-66 OPEN HEX RECEIVING GAGE                            0                 0               0   USD
3007199           0 Ammo                      21   Lonoke, AR              9/15/1995   E1747-66 OPEN HEX RECEIVING GAGE                            0                 0               0   USD
3007201           0 Ammo                      21   Lonoke, AR              9/15/1995   E1750-66 CLOSED HEX RECEIVING GAGE                          0                 0               0   USD
3007218           0 Ammo                      21   Lonoke, AR              9/15/1995   E1750-66 CLOSED HEX RECEIVER GAGE                           0                 0               0   USD
3007220           0 Ammo                      21   Lonoke, AR              9/15/1995   E1749-66 OPEN HEX RECEIVER GAGE                             0                 0               0   USD
3007222           0 Ammo                      21   Lonoke, AR              9/15/1995   E1749-66 OPEN HEX RECEIVER GAGE                             0                 0               0   USD
3007449           0 Ammo                      21   Lonoke, AR            11/15/1997    #271 DRAW PRESS OVERHAUL                                    0                 0               0   USD
3007450           0 Ammo                      21   Lonoke, AR            11/15/1997    AUTO CASER CHECK WEIGHER                                    0                 0               0   USD
3007451           0 Ammo                      21   Lonoke, AR            11/15/1997    #1312 RF GAGING SHAKER                                      0                 0               0   USD
3007452           0 Ammo                      21   Lonoke, AR            11/15/1997    #1313 RF GAGING SHAKER                                      0                 0               0   USD
3007453           0 Ammo                      21   Lonoke, AR            11/15/1997    #140A #4 BLISS HEADER                                       0                 0               0   USD
3007454           0 Ammo                      21   Lonoke, AR            11/15/1997    #4 BLISS HEADER #148                                        0                 0               0   USD
3007477           0 Ammo                      21   Lonoke, AR              7/15/1997   BATTERY CUP DIE SET # 820                                   0                 0               0   USD
3007478           0 Ammo                      21   Lonoke, AR              7/15/1997   BATTERY CUP DIE ST #828                                     0                 0               0   USD
3007692           0 Ammo                      21   Lonoke, AR              12/1/1993   REMINGTON PLANT SIGN                                        0                 0               0   USD
3007711           0 Ammo                      21   Lonoke, AR              6/15/1996   D424-67 357 SIG 125 SJHP GAGE                               0                 0               0   USD
3007721           0 Ammo                      21   Lonoke, AR              3/15/1996   #286 BULLET ASSY - 162 BLISS                                0                 0               0   USD
3007721           1 Ammo                      21   Lonoke, AR               5/6/2014   UPG DISPLAY #286 101863                                     0                 0               0   USD
3007722           0 Ammo                      21   Lonoke, AR              3/15/1996   #290 BULLET ASSY - 162 BLISS                                0                 0               0   USD
3007722           1 Ammo                      21   Lonoke, AR              4/11/2014   UPGRADE DISPLAY #290 101869                                 0                 0               0   USD
3007724           0 Ammo                      21   Lonoke, AR              6/15/1996   ADDL-HALF HEAD DIE SET #404                                 0                 0               0   USD
3007725           0 Ammo                      21   Lonoke, AR              8/15/1996   ADDL-HALF HEAD DIE SET #406                                 0                 0               0   USD
3007728           0 Ammo                      21   Lonoke, AR              9/15/1996   OPEN HEX RECEIVER GAGE E1752-66                             0                 0               0   USD
3007729           0 Ammo                      21   Lonoke, AR              9/15/1996   OPEN HEX RECEIVER GAGE E1752-66                             0                 0               0   USD
3007731           0 Ammo                      21   Lonoke, AR              5/15/1996   #341 NATIONAL SINGLE DIE HEADER                             0                 0               0   USD
3007731           2 Ammo                      21   Lonoke, AR              3/15/2011   ADD'L WIRE FEED INDEXING #341 101684                        0                 0               0   USD
3007762           1 Ammo                      21   Lonoke, AR              6/15/2001   MODIFY SIGN                                                 0                 0               0   USD
3007813           0 Ammo                      21   Lonoke, AR              6/15/1997   D432-67 COMBINATION GAGE 22 WIN MAG                         0                 0               0   USD
3007815           0 Ammo                      21   Lonoke, AR              6/15/1997   EX1759-66 GAGE 22 WIN MAG                                   0                 0               0   USD
3008069           0 Ammo                      21   Lonoke, AR              12/1/1993   UNIVERSAL RECEIVER                                          0                 0               0   USD
3008072           0 Ammo                      21   Lonoke, AR              12/1/1993   SPECTROPHOTOMETER 120462                                    0                 0               0   USD
3008081           0 Ammo                      21   Lonoke, AR              12/1/1993   X-RAY EQUIPTMENT AND ACCESSORIES                            0                 0               0   USD
3008085           0 Ammo                      21   Lonoke, AR              12/1/1993   PORTABLE VACUUM EXPL PROOF                                  0                 0               0   USD
3008092           0 Ammo                      21   Lonoke, AR              12/1/1993   TEST BOMB INSTRUMNETATION R&D 120512                        0                 0               0   USD
3008111           0 Ammo                      21   Lonoke, AR              6/14/1995   SCBA UNIT WITH TANK                                         0                 0               0   USD
3008117           0 Ammo                      21   Lonoke, AR              8/15/1996   CF LOAD VACUUM CLEANER                                      0                 0               0   USD
3008118           0 Ammo                      21   Lonoke, AR              8/15/1997   BURDIX EKG MACHINE                                          0                 0               0   USD
3008119           0 Ammo                      21   Lonoke, AR              1/13/1995   LAMINATOR MACHINE                                           0                 0               0   USD
3008120           0 Ammo                      21   Lonoke, AR              8/14/1995   TOOL ORGANIZATION CABINET                                   0                 0               0   USD
3008772           0 Ammo                      21   Lonoke, AR               8/4/1995   ADDL BULLET ASSEMBLY #324 WITH STRIPER ASSY                 0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                   Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 253 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                      Acquis.val.        Accum.dep.       Book val.       Currency
3008805           0 Ammo                      21   Lonoke, AR              12/1/1993   DUCTWORK - RANGE EXHAUST - BALLISTICS                          0                 0               0   USD
3008806           0 Ammo                      21   Lonoke, AR              12/1/1993   DUCTWORK - BULLET TRAP EXHAUST - BALLISTICS                    0                 0               0   USD
3008814           0 Ammo                      21   Lonoke, AR              12/1/1993   PORTABLE VACUUM-EXPL. PROOF                                    0                 0               0   USD
3008821           0 Ammo                      21   Lonoke, AR              12/1/1993   MODUPURE SYSTEM 100068                                         0                 0               0   USD
3008840           0 Ammo                      21   Lonoke, AR            12/15/1997    ACOUSTIC TARGET                                                0                 0               0   USD
3008841           1 Ammo                      21   Lonoke, AR              1/15/1998   ADD'L COST AIR CONDITIONER                                     0                 0               0   USD
3008843           0 Ammo                      21   Lonoke, AR            12/15/1997    ADD'L TELEPHONE CABLING                                        0                 0               0   USD
3008847           0 Ammo                      21   Lonoke, AR            12/15/1997    BULLET LUBE CRANE SYSTEM                                       0                 0               0   USD
3008848           0 Ammo                      21   Lonoke, AR            12/15/1997    #189/190 #62 DRAW CONVEYOR                                     0                 0               0   USD
3008848           1 Ammo                      21   Lonoke, AR              3/15/2000   ADD'L REV #189 DRAW PRESS 100698                               0                 0               0   USD
3008849           0 Ammo                      21   Lonoke, AR            12/15/1997    RF DIA & LENGTH GAGING SHAKER                                  0                 0               0   USD
3008885           0 Ammo                      21   Lonoke, AR              1/15/1998   SHOT TOWER SCREEN DRIVE                                        0                 0               0   USD
3008886           0 Ammo                      21   Lonoke, AR              1/15/1998   PORTABLE TILTER                                                0                 0               0   USD
3008900           1 Ammo                      21   Lonoke, AR            12/15/2005    SS PRINTER UV SYSTEM                                           0                 0               0   USD
3008900           2 Ammo                      21   Lonoke, AR            10/15/2006    ADD'L FEED SYSTEM                                              0                 0               0   USD
3008903           0 Ammo                      21   Lonoke, AR              2/25/1998   SIEVES STORAGE RACKS                                           0                 0               0   USD
3008904           0 Ammo                      21   Lonoke, AR              2/25/1998   MUFFLE FURNACE/CHEM LAB                                        0                 0               0   USD
3008910           0 Ammo                      21   Lonoke, AR              3/15/1998   PRIMER COMPONENT WASH UNIT 2578/100405                         0                 0               0   USD
3008910           1 Ammo                      21   Lonoke, AR              2/15/2007   ADD'L WASH CONTROLS                                            0                 0               0   USD
3008911           0 Ammo                      21   Lonoke, AR              3/15/1998   PISTOL LOADER CONVERSION KIT 2607/100439                       0                 0               0   USD
3008928           0 Ammo                      21   Lonoke, AR              5/15/1998   EXHAUST FAN - SS SALVAGE                                       0                 0               0   USD
3008931           0 Ammo                      21   Lonoke, AR              6/15/1998   PRIMER CUP DIE SET                                             0                 0               0   USD
3008961           0 Ammo                      21   Lonoke, AR              8/15/1998   RF SCRAP POWDER EQUIPMENT                                      0                 0               0   USD
3008962           0 Ammo                      21   Lonoke, AR              8/15/1998   CF LEAD AREA SCALE                                             0                 0               0   USD
3008970           0 Ammo                      21   Lonoke, AR              9/15/1998   COMPACTION PRESS TOOLING                                       0                 0               0   USD
3008971           0 Ammo                      21   Lonoke, AR              9/15/1998   IMPREX MACHINE                                                 0                 0               0   USD
3008972           0 Ammo                      21   Lonoke, AR              9/15/1998   BRIDGE/CRANE HOIST                                             0                 0               0   USD
3008975           0 Ammo                      21   Lonoke, AR              9/15/1998   MILWAUKEE BASE DRILL PRESS                                     0                 0               0   USD
3008979           0 Ammo                      21   Lonoke, AR            10/15/1998    LEAD STYPHNATE PROCESS CONTROL SYSTEM                          0                 0               0   USD
3008979           1 Ammo                      21   Lonoke, AR              8/15/1999   UPDATE LEAD STYPHNATE CONTROLS                                 0                 0               0   USD
3008979           2 Ammo                      21   Lonoke, AR              6/15/2000   TETRAZENE PROCESS CONTROLS                                     0                 0               0   USD
3008980           2 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L MODIFY 9MM LOADER #10                                    0                 0               0   USD
3008980           3 Ammo                      21   Lonoke, AR              8/15/2001   POWDER INSPECTION SYSTEM                                       0                 0               0   USD
3008980           4 Ammo                      21   Lonoke, AR            12/15/2004    ADD'L POWDER DETECTS                                           0                 0               0   USD
3008982           0 Ammo                      21   Lonoke, AR            10/15/1998    PHOTOPOLYMER PLATEMAKER                                        0                 0               0   USD
3008983           0 Ammo                      21   Lonoke, AR            10/15/1998    MAINT SKILLS TEST UNIT                                         0                 0               0   USD
3008985           0 Ammo                      21   Lonoke, AR            10/15/1998    OKAMOTO SURFACE GRINDER                                        0                 0               0   USD
3008986           0 Ammo                      21   Lonoke, AR            10/15/1998    DELTRONIC OPTICAL COMPARATOR                                   0                 0               0   USD
3008987           0 Ammo                      21   Lonoke, AR            10/15/1998    WIRETAINER STAND                                               0                 0               0   USD
3008995           0 Ammo                      21   Lonoke, AR              1/15/1998   Printer, Inside Scale/Printer - Mettler Toledo                 0                 0               0   USD
3009007           0 Ammo                      21   Lonoke, AR            12/15/1998    YALE MPB040AC PALLET JACK - #62                                0                 0               0   USD
3009008           0 Ammo                      21   Lonoke, AR            12/15/1998    CHEM LAB WORK BENCH                                            0                 0               0   USD
3009019           0 Ammo                      21   Lonoke, AR              1/15/1999   COORDINATE MEASURING MACHINE                                   0                 0               0   USD
3009031           0 Ammo                      21   Lonoke, AR              2/15/1999   COMPACTING PRESS (LONOKE)                                      0                 0               0   USD
3009031           1 Ammo                      21   Lonoke, AR              8/15/2003   ADD'L BULLET PRESS                                             0                 0               0   USD
3009032           0 Ammo                      21   Lonoke, AR              2/15/1999   COMPACTING PRESS (from ETOWN) #236A                            0                 0               0   USD
3009038           0 Ammo                      21   Lonoke, AR              3/15/1999   VISION INSPECTION SYSTEM                                       0                 0               0   USD
3009039           0 Ammo                      21   Lonoke, AR              3/15/1999   VISION INSPECTION SYSTEM                                       0                 0               0   USD
3009040           0 Ammo                      21   Lonoke, AR              3/15/1999   VISION INSPECTION SYSTEM                                       0                 0               0   USD
3009043           0 Ammo                      21   Lonoke, AR              3/15/1999   D&A TRIPOD ANVIL DIE SET O S S                                 0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                      Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 254 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                 Acquis.val.        Accum.dep.       Book val.       Currency
3009044           0 Ammo                      21   Lonoke, AR              3/15/1999   PERCUSSION CAP DIE SET O S S                              0                 0               0   USD
3009047           0 Ammo                      21   Lonoke, AR              3/15/1999   PRINTER PLATFORM                                          0                 0               0   USD
3009048           0 Ammo                      21   Lonoke, AR              3/15/1999   PRINTER PLATFORM                                          0                 0               0   USD
3009049           0 Ammo                      21   Lonoke, AR              3/15/1999   PRINTER PLATFORM                                          0                 0               0   USD
3009053           0 Ammo                      21   Lonoke, AR              3/15/1999   SS CAP PRESS WATER LINE                                   0                 0               0   USD
3009053           1 Ammo                      21   Lonoke, AR              4/15/2005   ADD'L REVERSE OSMOSIS UNIT                                0                 0               0   USD
3009057           0 Ammo                      21   Lonoke, AR              4/15/1999   RF PRIMING DUCTWORK                                       0                 0               0   USD
3009059           0 Ammo                      21   Lonoke, AR              4/15/1999   RANDOM CASE SEAL MACHINE 2ND FLR                          0                 0               0   USD
3009061           0 Ammo                      21   Lonoke, AR              4/15/1999   SS LOAD GAGETALKER WORKSTATION                            0                 0               0   USD
3009062           0 Ammo                      21   Lonoke, AR              4/15/1999   SS LOAD GAGETALKER WORKSTATION                            0                 0               0   USD
3009063           0 Ammo                      21   Lonoke, AR              4/15/1999   SS LOAD GAGETALKER WORKSTATION                            0                 0               0   USD
3009075           0 Ammo                      21   Lonoke, AR              5/15/1999   SHOT TOWER SEWING MACHINE                                 0                 0               0   USD
3009086           1 Ammo                      21   Lonoke, AR            12/15/2004    ADD'L POWDER DETECTS                                      0                 0               0   USD
3009088           0 Ammo                      21   Lonoke, AR              6/15/1999   YORK CHILLER                                              0                 0               0   USD
3009088           1 Ammo                      21   Lonoke, AR              2/15/2007   ADD'L YORK CHILLER ROTARY CAM                             0                 0               0   USD
3009089           1 Ammo                      21   Lonoke, AR              5/15/2000   CF BONDED BULLET - RELOCATION                             0                 0               0   USD
3009089           2 Ammo                      21   Lonoke, AR            10/15/2001    ADD'L CORE LOCK                                           0                 0               0   USD
3009089           4 Ammo                      21   Lonoke, AR              1/15/2007   ADD'L FEED SYSTEM #368                                    0                 0               0   USD
3009105           0 Ammo                      21   Lonoke, AR              7/15/1999   SHOTSHELL HEAD PULL TEST UNIT 2724/100546                 0                 0               0   USD
3009110           0 Ammo                      21   Lonoke, AR              8/15/1999   CRANE SYSTEM/HOIST                                        0                 0               0   USD
3009111           0 Ammo                      21   Lonoke, AR              8/15/1999   CF LOAD DOCK LEVELER                                      0                 0               0   USD
3009113           0 Ammo                      21   Lonoke, AR              8/15/1999   WIRE WELDER                                               0                 0               0   USD
3009120           0 Ammo                      21   Lonoke, AR              9/15/1999   SABOT SLUG MOLD                                           0                 0               0   USD
3009121           0 Ammo                      21   Lonoke, AR              9/15/1999   MOSQUITO SPRAYING EQUIPMENT 100664                        0                 0               0   USD
3009148           0 Ammo                      21   Lonoke, AR            10/15/1999    BLDG 712 PROCESS CONTROLS                                 0                 0               0   USD
3009155           0 Ammo                      21   Lonoke, AR            11/15/1999    REBUILD HEADER #139                                       0                 0               0   USD
3009156           0 Ammo                      21   Lonoke, AR            11/15/1999    REBUILT HEADER #149                                       0                 0               0   USD
3009156           1 Ammo                      21   Lonoke, AR              5/15/2006   ADD'L CF #149 HEADER                                      0                 0               0   USD
3009157           0 Ammo                      21   Lonoke, AR            11/15/1999    PRIMER CUP MIST COLLECTOR                                 0                 0               0   USD
3009162           0 Ammo                      21   Lonoke, AR            12/15/1999    CF FURNACE DRYER #726                                     0                 0               0   USD
3009186           0 Ammo                      21   Lonoke, AR              2/15/2000   24A WFF CUPPING DIE SET 100676                            0                 0               0   USD
3009188           0 Ammo                      21   Lonoke, AR              2/15/2000   SCHAUER LATHE W/JAW CHUCKS 100708                         0                 0               0   USD
3009189           0 Ammo                      21   Lonoke, AR              2/15/2000   SCHAUER LATHE W/JAW CHUCKS 100708                         0                 0               0   USD
3009190           0 Ammo                      21   Lonoke, AR              2/15/2000   SCHAUER LATHE W/JAW CHUCKS 100708                         0                 0               0   USD
3009192           0 Ammo                      21   Lonoke, AR              2/15/2000   YALE MPB040AC PALLET JACK 100709 - #74                    0                 0               0   USD
3009215           0 Ammo                      21   Lonoke, AR              3/15/2000   PERKINS TOOL MODULE                                       0                 0               0   USD
3009216           0 Ammo                      21   Lonoke, AR              3/15/2000   PERKINS TOOL MODULE                                       0                 0               0   USD
3009217           0 Ammo                      21   Lonoke, AR              3/15/2000   LEAD BILLET EXTRACTOR                                     0                 0               0   USD
3009218           0 Ammo                      21   Lonoke, AR              3/15/2000   PREFILTER HOLD TANK PUMP BLDG 736 100652                  0                 0               0   USD
3009220           0 Ammo                      21   Lonoke, AR              3/15/2000   SS GRAPHITE COLLECTION SYS 100667                         0                 0               0   USD
3009222           0 Ammo                      21   Lonoke, AR              3/15/2000   YALE MLW060 HAND TRUCK 100684 - #82                       0                 0               0   USD
3009223           0 Ammo                      21   Lonoke, AR              3/15/2000   RF STEAM CONDENSATE RETURN 100687                         0                 0               0   USD
3009224           0 Ammo                      21   Lonoke, AR              3/15/2000   SS STEAM CONDENSATE RETURN                                0                 0               0   USD
3009225           0 Ammo                      21   Lonoke, AR              3/15/2000   BILLET CONVEYOR 2848/100699                               0                 0               0   USD
3009226           0 Ammo                      21   Lonoke, AR              3/15/2000   MODEL SB CONVEYOR-PEAN PLTG 100700                        0                 0               0   USD
3009227           0 Ammo                      21   Lonoke, AR              3/15/2000   PEEN PLATE VIBRA FEEDER                                   0                 0               0   USD
3009229           2 Ammo                      21   Lonoke, AR              2/15/2003   ADD'L AUTO TRAY FEED                                      0                 0               0   USD
3009229           3 Ammo                      21   Lonoke, AR            12/15/2004    ADD'L COOLING IPS                                         0                 0               0   USD
3009229           4 Ammo                      21   Lonoke, AR              8/15/2008   ADD'L RETURN CONVEYOR SYSTEM                              0                 0               0   USD
3009264           0 Ammo                      21   Lonoke, AR              4/15/2000   D437-67 1ST DRW OD GAGES-2 100519                         0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                 Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 255 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                        Acquis.val.        Accum.dep.       Book val.       Currency
3009265           0 Ammo                      21   Lonoke, AR              4/15/2000   D435-67 2ND DRW, OD GAGES-2                                      0                 0               0   USD
3009266           0 Ammo                      21   Lonoke, AR              4/15/2000   D436-67 FINAL DRW OD GAGES-2 100519                              0                 0               0   USD
3009267           0 Ammo                      21   Lonoke, AR              4/15/2000   D305-63A DRW WALL VARI GAGE-2 100519                             0                 0               0   USD
3009268           0 Ammo                      21   Lonoke, AR              4/15/2000   D-438-67 HEADING COMBO GAGE-2                                    0                 0               0   USD
3009269           0 Ammo                      21   Lonoke, AR              4/15/2000   D439-67 HT COMBO GAGES-2                                         0                 0               0   USD
3009271           0 Ammo                      21   Lonoke, AR              4/15/2000   D276-66 OPEN HEX REC GAGE-2                                      0                 0               0   USD
3009272           0 Ammo                      21   Lonoke, AR              4/15/2000   D275-66 CLOSED HEX REC GAGE-2                                    0                 0               0   USD
3009273           0 Ammo                      21   Lonoke, AR              4/15/2000   PAI GENERATOR                                                    0                 0               0   USD
3009274           0 Ammo                      21   Lonoke, AR              4/15/2000   PLANT AIR COMPRESSOR - SHOTSHELL                                 0                 0               0   USD
3009275           0 Ammo                      21   Lonoke, AR              4/15/2000   SURFACE GRINDER-CF KITTING                                       0                 0               0   USD
3009276           0 Ammo                      21   Lonoke, AR              4/15/2000   RF CUP-WATER SOFTENER                                            0                 0               0   USD
3009277           0 Ammo                      21   Lonoke, AR              4/15/2000   MILLING MACHINE-ENGINEERING 100710                               0                 0               0   USD
3009278           0 Ammo                      21   Lonoke, AR              4/15/2000   PR MOISTURE ANALYZER                                             0                 0               0   USD
3009279           0 Ammo                      21   Lonoke, AR               7/1/1998   ELECTRIC PRIMER ASSEMBLY PRESS                                   0                 0               0   USD
3009279           1 Ammo                      21   Lonoke, AR               6/1/1998   ADD'L ELECTRIC PRIMER PRESS                                      0                 0               0   USD
3009279           2 Ammo                      21   Lonoke, AR              2/28/1999   ADD'L COST ELECTRIC PRIMER PRESS                                 0                 0               0   USD
3009279           3 Ammo                      21   Lonoke, AR              2/15/2007   ADD'L UPGRADE #840                                               0                 0               0   USD
3009333           0 Ammo                      21   Lonoke, AR              6/15/2000   STORES PAPER CUTTER- In the store as of Dec 2011                 0                 0               0   USD
3009356           0 Ammo                      21   Lonoke, AR              7/15/2000   CF PLT TEMPERATURE CONTROL SYSTEM                                0                 0               0   USD
3009357           0 Ammo                      21   Lonoke, AR              7/15/2000   CF #150 HEADING PRESS                                            0                 0               0   USD
3009542           0 Ammo                      21   Lonoke, AR              3/15/2001   BULLET ASSEMBLY WFF #237A 100854                                 0                 0               0   USD
3009560           1 Ammo                      21   Lonoke, AR              6/15/2002   SLURRY TANK CONTROLS                                             0                 0               0   USD
3009573           0 Ammo                      21   Lonoke, AR              7/15/2001   223 DISINTEGRATOR #321                                           0                 0               0   USD
3009575           0 Ammo                      21   Lonoke, AR              7/15/2001   LEAD REMELT JIB CRANE                                            0                 0               0   USD
3009744           0 Ammo                      21   Lonoke, AR              9/15/2001   PR WATER FILTER                                                  0                 0               0   USD
3010410           0 Ammo                      21   Lonoke, AR              5/31/2005   50 Yds Range Enhancements - 24' x 24' Cover #950                 0                 0               0   USD
3010410           1 Ammo                      21   Lonoke, AR              7/15/2005   300 YARD SHOOTING PLATFORM #952                                  0                 0               0   USD
3010410           2 Ammo                      21   Lonoke, AR              3/15/2008   500 YD SHOOTING POSITION                                         0                 0               0   USD
3010777           0 Ammo                      21   Lonoke, AR              2/15/2007   SPARE AIR CLUTCH/BRAKE                                           0                 0               0   USD
3010782           0 Ammo                      21   Lonoke, AR              2/15/2007   UPGRADE #598 RIFLE T&F                                           0                 0               0   USD
3010784           0 Ammo                      21   Lonoke, AR              2/15/2007   PR COMP PACK CODE EMBOSSER                                       0                 0               0   USD
3010785           0 Ammo                      21   Lonoke, AR              2/15/2007   CF PLATING CARBON FILTER                                         0                 0               0   USD
3010789           0 Ammo                      21   Lonoke, AR              2/15/2007   MAINTENANCE SCISSOR LIFT                                         0                 0               0   USD
3010810           0 Ammo                      21   Lonoke, AR              3/15/2007   BLISS HEADER #146-REBUILD                                        0                 0               0   USD
3010811           0 Ammo                      21   Lonoke, AR              3/15/2007   CF #1309 PEEN PLATE DRYER                                        0                 0               0   USD
3010851           0 Ammo                      21   Lonoke, AR              6/15/2007   SP RF CUPPING DIE SET                                            0                 0               0   USD
3010853           0 Ammo                      21   Lonoke, AR              6/15/2007   SP ROTARY FURNACE DRUM                                           0                 0               0   USD
3010854           0 Ammo                      21   Lonoke, AR              6/15/2007   GENERATOR - SHOT TOWER                                           0                 0               0   USD
3010855           0 Ammo                      21   Lonoke, AR              6/15/2007   GENERATOR - MAINTENANCE                                          0                 0               0   USD
3010866           0 Ammo                      21   Lonoke, AR              8/15/2007   BALLISTICS PEAK PRESSURE SYS 101319                              0                 0               0   USD
3010867           0 Ammo                      21   Lonoke, AR              8/15/2007   BALLISTICS PEAK PRESSURE SYS                                     0                 0               0   USD
3010868           0 Ammo                      21   Lonoke, AR              8/15/2007   BALLISTICS PEAK PRESSURE SYS                                     0                 0               0   USD
3010869           0 Ammo                      21   Lonoke, AR              8/15/2007   BALLISTICS PEAK PRESSURE SYS 101319                              0                 0               0   USD
3010870           0 Ammo                      21   Lonoke, AR              8/15/2007   BALLISTICS PEAK PRESSURE SYS 101319                              0                 0               0   USD
3010872           1 Ammo                      21   Lonoke, AR              4/15/2008   ADD'L TOOL CHANGER & HEIGHT GAGE                                 0                 0               0   USD
3010898           0 Ammo                      21   Lonoke, AR            12/15/2007    TOOL INSP DIGITAL HEIGHT GAGE 101362                             0                 0               0   USD
3010899           0 Ammo                      21   Lonoke, AR            12/15/2007    JOHN DEERE HX15 ROT CUTTER                                       0                 0               0   USD
3010902           1 Ammo                      21   Lonoke, AR              3/15/2008   ADD'L JACKET DRAW 240A                                           0                 0               0   USD
3010903           0 Ammo                      21   Lonoke, AR            12/15/2007    CAPITAL SPARE MOTOR                                              0                 0               0   USD
3010918           0 Ammo                      21   Lonoke, AR              1/15/2008   CASE TAPE MACHINE                                                0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                        Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 256 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                       Acquis.val.        Accum.dep.       Book val.       Currency
3010919           0 Ammo                      21   Lonoke, AR              1/15/2008   CASE TAPE MACHINE                                               0                 0               0   USD
3010925           1 Ammo                      21   Lonoke, AR            11/15/2008    ADD'L INSULATE BOILER TANK                                      0                 0               0   USD
3010928           0 Ammo                      21   Lonoke, AR              2/15/2008   SHOT TOWER HOIST                                                0                 0               0   USD
3010931           0 Ammo                      21   Lonoke, AR              2/15/2008   CF PLATING CYANIDE TANK                                         0                 0               0   USD
3010932           0 Ammo                      21   Lonoke, AR              2/15/2008   MONOSET GRINDING MCH-USED                                       0                 0               0   USD
3010933           0 Ammo                      21   Lonoke, AR              2/15/2008   BRIDGEPORT MILLING MCH-USED                                     0                 0               0   USD
3010950           0 Ammo                      21   Lonoke, AR              3/15/2008   CNC ROTARY TABLE                                                0                 0               0   USD
3010951           0 Ammo                      21   Lonoke, AR              3/15/2008   WASTE TRMT PORTABLE PUMP                                        0                 0               0   USD
3010962           0 Ammo                      21   Lonoke, AR              4/15/2008   BALLISTICS PEAK MONITORING SYS 101371                           0                 0               0   USD
3010963           0 Ammo                      21   Lonoke, AR              4/15/2008   BALLISTICS PEAK MONITORING SYS 101371                           0                 0               0   USD
3010964           0 Ammo                      21   Lonoke, AR              4/15/2008   HAAS TL-2 TOOL ROOM LATHE                                       0                 0               0   USD
3010974           0 Ammo                      21   Lonoke, AR              5/15/2008   BALLISTICS AIR GAUGING EQUIP 101425                             0                 0               0   USD
3010975           0 Ammo                      21   Lonoke, AR              5/15/2008   SS REGRIND CONVEYOR                                             0                 0               0   USD
3010977           0 Ammo                      21   Lonoke, AR              5/15/2008   MACHINE SHOP DRILL PRESS                                        0                 0               0   USD
3010986           0 Ammo                      21   Lonoke, AR              6/15/2008   AH&P YALE PALLET TRUCK                                          0                 0               0   USD
3011000           0 Ammo                      21   Lonoke, AR              7/15/2008   EXP 10117/10157 ACCUTIP GAGES                                   0                 0               0   USD
3011005           0 Ammo                      21   Lonoke, AR              7/15/2008   WASHING MACHINE                                                 0                 0               0   USD
3011024           0 Ammo                      21   Lonoke, AR              8/15/2008   D491-67 GAGE 101457                                             0                 0               0   USD
3011025           0 Ammo                      21   Lonoke, AR              8/15/2008   D491-67 GAGE 101457                                             0                 0               0   USD
3011026           0 Ammo                      21   Lonoke, AR              8/15/2008   CART CADDY                                                      0                 0               0   USD
3011892           0 Ammo                      21   Lonoke, AR            11/15/2008    20GA HEAT SET DRUM REWORKED                                     0                 0               0   USD
3011896           0 Ammo                      21   Lonoke, AR            11/15/2008    METTLER TOLEDO SCALES (2)                                       0                 0               0   USD
3011993           0 Ammo                      21   Lonoke, AR              1/15/2009   EX70760 COMBINATION GAGE 101472                                 0                 0               0   USD
3011994           0 Ammo                      21   Lonoke, AR              1/15/2009   V&O PRIMING PRESS                                               0                 0               0   USD
3011995           0 Ammo                      21   Lonoke, AR              1/15/2009   YALE MPB040E PALLET TRUCK                                       0                 0               0   USD
3011999           0 Ammo                      21   Lonoke, AR              2/15/2009   JDP DRILL PRESS 101500                                          0                 0               0   USD
3012000           0 Ammo                      21   Lonoke, AR              2/15/2009   ZEBRA BARCODE PRINTER                                           0                 0               0   USD
3012001           0 Ammo                      21   Lonoke, AR              2/15/2009   ZEBRA BARCODE PRINTER                                           0                 0               0   USD
3012002           0 Ammo                      21   Lonoke, AR              2/15/2009   BUGGY HANDLING TRUCK                                            0                 0               0   USD
3012011           0 Ammo                      21   Lonoke, AR              3/15/2009   HYDRAULIC BARREL DUMPER                                         0                 0               0   USD
3012095           2 Ammo                      21   Lonoke, AR              9/15/2009   ADD'L SEPERATOR & MILL 101466                                   0                 0               0   USD
3012096           0 Ammo                      21   Lonoke, AR              8/15/2009   BALLISTIC SENSOR VACUUM OVEN 101536                             0                 0               0   USD
3012097           0 Ammo                      21   Lonoke, AR              8/15/2009   YALE MPB PALLET JACK # 81 101551                                0                 0               0   USD
3012175           0 Ammo                      21   Lonoke, AR              1/15/2010   PALLET TRUCK YALE MPB040-E 101575                               0                 0               0   USD
3012177           0 Ammo                      21   Lonoke, AR              1/15/2010   PALLET TRUCK YALE MPB040-E 101587                               0                 0               0   USD
3012179           0 Ammo                      21   Lonoke, AR              1/15/2010   GAUGE-308 MARLIN EXPRESS 101590                                 0                 0               0   USD
3012183           0 Ammo                      21   Lonoke, AR              1/15/2010   Printer, MRP label finished goods- Zebra 101604                 0                 0               0   USD
3012203           0 Ammo                      21   Lonoke, AR              2/15/2010   INDUSTRIAL LABEL PRINTER 101612                                 0                 0               0   USD
3012468           1 Ammo                      21   Lonoke, AR              12/3/2017   857 Charging Table Hollow Tubing 101932                         0                 0               0   USD
3012473           0 Ammo                      21   Lonoke, AR              5/15/2010   CF FLOOR SCRUBBER 101645                                        0                 0               0   USD
3012474           1 Ammo                      21   Lonoke, AR              12/3/2017   575 Charging Table Hollow Tubing 101932                         0                 0               0   USD
3012475           1 Ammo                      21   Lonoke, AR              12/3/2017   580 Charging Table Hollow Tubing 101932                         0                 0               0   USD
3012476           1 Ammo                      21   Lonoke, AR              12/3/2017   585 Charging Table Hollow Tubing 101932                         0                 0               0   USD
3012477           1 Ammo                      21   Lonoke, AR              12/3/2017   590 Charging Table Hollow Tubing 101932                         0                 0               0   USD
3012528           0 Ammo                      21   Lonoke, AR              8/15/2010   MEDICAL AUDIOMETER 101663                                       0                 0               0   USD
3012546           1 Ammo                      21   Lonoke, AR            11/15/2010    ADD'L CASE COMPUTER PRINTER 101600                              0                 0               0   USD
3012552           0 Ammo                      21   Lonoke, AR            10/15/2010    AMERICAN VAC EXPLOSIVE PROOF VAC 101610                         0                 0               0   USD
3012557           0 Ammo                      21   Lonoke, AR            10/15/2010    DIGITAL INDICATOR SCALE 101688                                  0                 0               0   USD
3012558           0 Ammo                      21   Lonoke, AR            10/15/2010    DIGITAL INDICATOR SCALE 101688                                  0                 0               0   USD
3012559           1 Ammo                      21   Lonoke, AR            12/15/2010    ADD'L BYPASS LINE 101695                                        0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                       Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 257 of 435
Asset   Subnumber    Segment   Business Area        Location - v2   Capitalized on      Description                                       Acquis.val.      Accum.dep.       Book val.      Currency
3012705            0 Ammo                      21   Lonoke, AR              1/15/2011   R&D EXPL PROOF VACUUM PUMP 101668                             0                 0              0   USD
3013160            0 Ammo                      21   Lonoke, AR              4/15/2011   CF HEADTURN SINGLE LINE FEEDER 101649                         0                 0              0   USD
3013203            0 Ammo                      21   Lonoke, AR              6/15/2011   #9 TRAY MOLD 101709                                           0                 0              0   USD
3013205            0 Ammo                      21   Lonoke, AR              6/15/2011   #10 TRAY MOLD 101709                                          0                 0              0   USD
3013240            0 Ammo                      21   Lonoke, AR              8/15/2011   20 RD #9 & #10 TRAY MOLD 101710                               0                 0              0   USD
3013248            0 Ammo                      21   Lonoke, AR              9/15/2011   PILOT PLANT SERVER 101721                                     0                 0              0   USD
3013250            0 Ammo                      21   Lonoke, AR              9/15/2011   EXPLOSIVE PROOF REFRIGERATOR 101732                           0                 0              0   USD
3013290            0 Ammo                      21   Lonoke, AR            12/15/2011    MITSIBISHI FX20K WIRE EDM 101743                         28,373            -8,640         19,733   USD
3013291            0 Ammo                      21   Lonoke, AR            12/15/2011    HVAC R&D WORKS AREA 101750                                    0                 0              0   USD
3013292            1 Ammo                      21   Lonoke, AR              5/15/2012   ADD'L INSTALLATION HEADER 101713                              0                 0              0   USD
3013442            0 Ammo                      21   Lonoke, AR              8/15/2012   FISHER GLASS DOOR REFRIGERATOR 101778                         0                 0              0   USD
3013539            2 Ammo                      21   Lonoke, AR              5/14/2013   ADD'L C-35 SHELL DRAW #255 101779                             0                 0              0   USD
3013540            2 Ammo                      21   Lonoke, AR              5/14/2013   ADD'L 62D SHELL DRAW #267 101779                              0                 0              0   USD
3013541            2 Ammo                      21   Lonoke, AR              5/14/2013   ADD'L 62D SHELL DRAW #269 101779                              0                 0              0   USD
3013727            0 Ammo                      21   Lonoke, AR            12/15/2012    MICRO AIR UNIT SS 2ND FL 101789                               0                 0              0   USD
3013728            3 Ammo                      21   Lonoke, AR              7/15/2013   REBUILD FEED #251 101783                                      0                 0              0   USD
3014036            0 Ammo                      21   Lonoke, AR              3/15/2013   RF FEED CONE/RING ASSY 101765                             9,086            -2,365          6,721   USD
3014448            1 Ammo                      21   Lonoke, AR              6/30/2017   Addt'l WF6600 Blt Assy Press 232A 101771                      0                 0              0   USD
3014449            1 Ammo                      21   Lonoke, AR              6/30/2017   Addt'l WF6600 Blt Assy Press 233A 101771                      0                 0              0   USD
3014451            1 Ammo                      21   Lonoke, AR               8/4/2014   ADD'L BONDED CORE CHECK WEIGHT 101854                         0                 0              0   USD
3014542            0 Ammo                      21   Lonoke, AR               5/6/2014   UPG DISPLAY #355 101863                                       0                 0              0   USD
3014543            0 Ammo                      21   Lonoke, AR               5/6/2014   UPG DISPLAY #292 101863                                       0                 0              0   USD
3014584            1 Ammo                      21   Lonoke, AR              7/21/2014   High Speed Loader                                             0                 0              0   USD
3014596            1 Ammo                      21   Lonoke, AR              7/21/2014   National Header Draw 101826                                   0                 0              0   USD
3014604            1 Ammo                      21   Lonoke, AR              7/21/2014   PRIMING MACHINE #1                                            0                 0              0   USD
3014605            1 Ammo                      21   Lonoke, AR              7/21/2014   PRIMING MACHINE #2                                            0                 0              0   USD
3014631            0 Ammo                      21   Lonoke, AR               8/4/2014   BULLET PULL MACHINE 2A 101888                                 0                 0              0   USD
3014632            0 Ammo                      21   Lonoke, AR              8/29/2014   BULLET PULL MACHINE 2B 101888                                 0                 0              0   USD
3014633            0 Ammo                      21   Lonoke, AR              8/29/2014   BULLET PULL MACHINE 2C 101888                                 0                 0              0   USD
3014637           11 Ammo                      21   Lonoke, AR              8/15/2014   Lead Conveyor $1350                                           0                 0              0   USD
3014637           12 Ammo                      21   Lonoke, AR              8/15/2014   Wire Winder System 101827                                     0                 0              0   USD
3014745            1 Ammo                      21   Lonoke, AR              9/21/2014   National Header Draw 101826                                   0                 0              0   USD
3014749            1 Ammo                      21   Lonoke, AR              7/21/2014   High Speed Loading 101829                                     0                 0              0   USD
3014762            1 Ammo                      21   Lonoke, AR              9/21/2014   PRIMING MACHINE #1 101844                                     0                 0              0   USD
3014763            1 Ammo                      21   Lonoke, AR              9/21/2014   PRIMING MACHINE #2                                            0                 0              0   USD
3015202            0 Ammo                      21   Lonoke, AR              7/21/2014   L2 Metal Cubbies-Primer Barricades                            0                 0              0   USD
3015385            0 Ammo                      21   Lonoke, AR            12/19/2014    VASINI TRAY FILL 101845                                       0                 0              0   USD
3016684            1 Ammo                      21   Lonoke, AR              3/31/2017   Addtl Explosion Proof Ultrasonic Cleaner 101929               0                 0              0   USD
3016755            0 Ammo                      21   Lonoke, AR              3/31/2017   Bullet Traps - Shotshell Wet Recovery 101974E                 0                 0              0   USD
3016756            0 Ammo                      21   Lonoke, AR              3/31/2017   Bullet Traps - Shotshell Wet Recovery 101974F                 0                 0              0   USD
3016837            0 Ammo                      21   Lonoke, AR               6/1/2017   Guarding for 1 Machine 102001                                 0                 0              0   USD
3016851            1 Ammo                      21   Lonoke, AR               6/1/2017   Starrett Surface Plate Rolling Stand 102013                   0                 0              0   USD
3016933            0 Ammo                      21   Lonoke, AR            10/31/2017    Mitutoyo Micrometer Set 102014/102004                         0                 0              0   USD
3016937            0 Ammo                      21   Lonoke, AR            10/31/2017    Water Purifier 102028                                         0                 0              0   USD
4000416            0 Ammo                      21   Lonoke, AR              4/15/1994   HUTRON TRACKER/640 2043                                       0                 0              0   USD
4000716            0 Ammo                      21   Lonoke, AR               6/1/1996   SAP PERSONAL COMPUTER SYSTEM-RF SHELL                         0                 0              0   USD
4000868            0 Ammo                      21   Lonoke, AR              1/15/1997   Printer, Warehouse office label - Zebra                       0                 0              0   USD
4000922            0 Ammo                      21   Lonoke, AR              7/15/1997   PRE-MIX CONTROL COMPUTER                                      0                 0              0   USD
4000990            0 Ammo                      21   Lonoke, AR            11/15/1997    Computers, Central Stores- Dell and HP                        0                 0              0   USD
4001014            0 Ammo                      21   Lonoke, AR              4/15/1997   AUTO CAD SOFTWARE                                             0                 0              0   USD




                               Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                     Desc
                                               Exhibit Ex. A - Vista Outdoor Inc. Page 258 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                         Acquis.val.        Accum.dep.       Book val.       Currency
4001014           1 Ammo                      21   Lonoke, AR              6/15/2008   ADD'L SOLID WORKS LICENSE                                         0                 0               0   USD
4001015           0 Ammo                      21   Lonoke, AR              4/15/1997   RSLOGIX SOFTWARE 2 EA                                             0                 0               0   USD
4001124           0 Ammo                      21   Lonoke, AR               4/1/1998   Printer, HP Laser - Purchasing                                    0                 0               0   USD
4001210           0 Ammo                      21   Lonoke, AR              5/15/1999   LADDER LOGISTICS SOFTWARE                                         0                 0               0   USD
4001225           0 Ammo                      21   Lonoke, AR              7/15/1999   HUMAN RESRCS ONLINE PERSONAL COMPUTER 2771/100651                 0                 0               0   USD
4001436           0 Ammo                      21   Lonoke, AR              1/15/2007   Software, Time Centre Software/License 101238                     0                 0               0   USD
4001437           0 Ammo                      21   Lonoke, AR              1/15/2007   Modem, Accutime Time Centre Data Clock 101238                     0                 0               0   USD
4001450           0 Ammo                      21   Lonoke, AR              7/15/2007   MAINT EDM SOFTWARE 101334                                         0                 0               0   USD
4001468           0 Ammo                      21   Lonoke, AR              1/15/2008   Cabling, Fiber Internet 101348                                    0                 0               0   USD
4001481           0 Ammo                      21   Lonoke, AR              5/15/2008   MAINTENANCE AREA PLOTTER                                          0                 0               0   USD
4001522           0 Ammo                      21   Lonoke, AR            11/15/2008    CF LOAD MONITORING SYS                                            0                 0               0   USD
4001523           0 Ammo                      21   Lonoke, AR            11/15/2008    TRASH COMPACTOR MONITOR                                           0                 0               0   USD
4001537           0 Ammo                      21   Lonoke, AR              1/15/2009   HP Z6100PS 42" PLOTTER                                            0                 0               0   USD
4001538           0 Ammo                      21   Lonoke, AR              1/15/2009   HP500 COLOR PLOTTER                                               0                 0               0   USD
4001575           0 Ammo                      21   Lonoke, AR            12/15/2009    Tracking, Wireless System-Aruba on wall 101552                    0                 0               0   USD
4001588           0 Ammo                      21   Lonoke, AR              1/15/2010   Server, HP Proliant Lonoke Network 101607                         0                 0               0   USD
4001589           0 Ammo                      21   Lonoke, AR              1/15/2010   BALLISTICS VELOCITY SCREENS (6) 101619                            0                 0               0   USD
4001595           0 Ammo                      21   Lonoke, AR              3/15/2010   BALLISTICS VELOCITY SCREENS (8) 101631                            0                 0               0   USD
4001600           0 Ammo                      21   Lonoke, AR              4/15/2010   PLANT ELECTRONIC MESSAGING SYS 101583                             0                 0               0   USD
4001809           0 Ammo                      21   Lonoke, AR            11/15/2010    QUALITY HEADTURN SPC INSP 101661                                  0                 0               0   USD
4001810           0 Ammo                      21   Lonoke, AR            11/15/2010    QUALITY HEADTURN SPC INSP 101661                                  0                 0               0   USD
4001824           0 Ammo                      21   Lonoke, AR               2/1/2011   Server, HP Proliant - Virtualization                              0                 0               0   USD
4002062           0 Ammo                      21   Lonoke, AR              6/21/2013   Server, Exchange-HP Proliant DL580G7-LNS08EX01                    0                 0               0   USD
4002072           0 Ammo                      21   Lonoke, AR            11/26/2013    Switch, Network & Transceiver- 101866                             0                 0               0   USD
4002072           1 Ammo                      21   Lonoke, AR              1/29/2014   Switch, Network & Transceiver- Addt'l - 101866                    0                 0               0   USD
4002122           0 Ammo                      21   Lonoke, AR            10/15/2014    Server, HP Proliant - Qlikview 2 Server - 101892                  0                 0               0   USD
5000001           0 Ammo                      21   Lonoke, AR              12/1/1993   CLARKLIFT ELECTRIC FORKLIFT TRUCK 7000# - #42                     0                 0               0   USD
5000001           2 Ammo                      21   Lonoke, AR              2/15/2008   FORKLIFT #42 BATTERY                                              0                 0               0   USD
5000004           0 Ammo                      21   Lonoke, AR              12/1/1993   Truck, Electric Fork 6000#-Yale-Whse-#30 120627                   0                 0               0   USD
5000005           0 Ammo                      21   Lonoke, AR              12/1/1993   PAYLOADER                          Y                              0                 0               0   USD
5000006           0 Ammo                      21   Lonoke, AR              12/1/1993   DIESEL TRACTOR MODEL 2440                                         0                 0               0   USD
5000007           0 Ammo                      21   Lonoke, AR              12/1/1993   DIESEL TRACTOR JOHN DEERE MOD 6400                                0                 0               0   USD
5000009           0 Ammo                      21   Lonoke, AR              12/1/1993   1988 FORD F250 PICKUP TRUCK                U                      0                 0               0   USD
5000010           1 Ammo                      21   Lonoke, AR              8/15/1996   ADDL - EXPLOSIVE BED BOX                                          0                 0               0   USD
5000011           0 Ammo                      21   Lonoke, AR              12/1/1993   1966 GMC FIRE TRUCK S/N V4001F31178E                              0                 0               0   USD
5000013           1 Ammo                      21   Lonoke, AR              12/1/1993   MODIFICATIONS/3000 GAL TANK 110076                                0                 0               0   USD
5000018           0 Ammo                      21   Lonoke, AR              12/1/1993   1989 FORD F6 POWDER TRUCK                                         0                 0               0   USD
5000018           1 Ammo                      21   Lonoke, AR              8/15/1996   ADDL - EXPLOSIVE BED BOX                                          0                 0               0   USD
5000020           1 Ammo                      21   Lonoke, AR              8/15/1996   ADDL - EXPLOSIVE BED BOX                                          0                 0               0   USD
5000022           0 Ammo                      21   Lonoke, AR            10/15/1994    CHEVROLET 1991 KODIAC TR 2239 1GBL7H1POMJ100560                   0                 0               0   USD
5000023           0 Ammo                      21   Lonoke, AR               2/1/1996   SAFETY MODIFICATIONS TO LEASED                                    0                 0               0   USD
5000032           0 Ammo                      21   Lonoke, AR              12/1/1993   Truck, Electric Lift 6000#-Yale- #37                              0                 0               0   USD
5000035           0 Ammo                      21   Lonoke, AR              12/1/1993   ELEC TELE TILING FORKLIFT WALKER - #4                             0                 0               0   USD
5000038           0 Ammo                      21   Lonoke, AR              12/1/1993   ELEC TELE TILTING FORK LIFT W/ BATTERY - #5                       0                 0               0   USD
5000064           0 Ammo                      21   Lonoke, AR              6/13/1995   YALE FORK LIFT TRUCK - #32                                        0                 0               0   USD
5000080           0 Ammo                      21   Lonoke, AR              6/15/1996   LINCOLN INDUSTRIAL SCRUBBER                                       0                 0               0   USD
5000081           0 Ammo                      21   Lonoke, AR              9/15/1996   Truck, Fork Lift-Yale-#45                                         0                 0               0   USD
5000082           0 Ammo                      21   Lonoke, AR              6/15/1997   Truck, Green Lift- Clark- #15                                     0                 0               0   USD
5000089           0 Ammo                      21   Lonoke, AR              12/1/1993   Truck, Electric Fork Lift 6000#- Yale- #31                        0                 0               0   USD
5000092           0 Ammo                      21   Lonoke, AR              12/1/1993   Truck, Yellow Gas Forklift 6000LB-Yale- #14                       0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                         Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 259 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                               Acquis.val.        Accum.dep.       Book val.       Currency
5000094           0 Ammo                      21   Lonoke, AR            12/15/1997    CLARK FORK TRUCK - #47                                  0                 0               0   USD
5000095           0 Ammo                      21   Lonoke, AR              8/15/1998   PRIMER DELIVERY TRUCK                                   0                 0               0   USD
5000095           1 Ammo                      21   Lonoke, AR            12/15/1998    ADD'L PRIMER DELIVERY TRUCK 2591/100427                 0                 0               0   USD
5000096           0 Ammo                      21   Lonoke, AR              8/15/1998   WASTE DELIVERY TRUCK                                    0                 0               0   USD
5000097           0 Ammo                      21   Lonoke, AR            10/15/1998    UTILITY TRAILER                                         0                 0               0   USD
5000098           0 Ammo                      21   Lonoke, AR              2/15/1999   Truck, Fork Lift- Yale- #50                             0                 0               0   USD
5000100           0 Ammo                      21   Lonoke, AR              1/15/2000   SHOT TOWER LIFT TRUCK - #85                             0                 0               0   USD
5000180           0 Ammo                      21   Lonoke, AR              5/15/2014   1971 FORD DUMP TRUCK F600                               0                 0               0   USD
5000181           0 Ammo                      21   Lonoke, AR              5/15/2014   1988 CHEV PICKUP TRUCK M-1500                           0                 0               0   USD
5000182           0 Ammo                      21   Lonoke, AR              5/15/2014   1988 CHEV PICKUP TRUCK M-1500                           0                 0               0   USD
5000183           0 Ammo                      21   Lonoke, AR              5/15/2014   1991 FORD TRUCK                                         0                 0               0   USD
6000152           2 Ammo                      21   Lonoke, AR              2/15/2000   SURVEILLANCE CAMERA - 2 100715                          0                 0               0   USD
6000156           0 Ammo                      21   Lonoke, AR              12/1/1993   MOVABLE PARTITIONS - GATE HOUSE                         0                 0               0   USD
6000157           0 Ammo                      21   Lonoke, AR              12/1/1993   MOVABLE PARTITIONS - WAREHOUSE                          0                 0               0   USD
6000157           1 Ammo                      21   Lonoke, AR              12/1/1993   MOVEABLE PARTITION-STORES OFFICE                        0                 0               0   USD
6000158           0 Ammo                      21   Lonoke, AR              12/1/1993   PARTITIONS-EPT TRAINING ROOMS      U                    0                 0               0   USD
6000159           0 Ammo                      21   Lonoke, AR              12/1/1993   PAI PARTITIONS-ACCOUNTING        U                      0                 0               0   USD
6000178           0 Ammo                      21   Lonoke, AR              12/1/1993   R&D LAB CASEWORK                                        0                 0               0   USD
6000186           0 Ammo                      21   Lonoke, AR              12/1/1993   MODULAR WORK STATION #610 100058                        0                 0               0   USD
6000187           0 Ammo                      21   Lonoke, AR              12/1/1993   MOVABLE PARTITIONS - ADMIN & CF                         0                 0               0   USD
6000188           0 Ammo                      21   Lonoke, AR              12/1/1993   MOVABLE PARTITIONS - SHOTSHELL                          0                 0               0   USD
6000189           0 Ammo                      21   Lonoke, AR              12/1/1993   MOVABLE PARTITIONS - PRIMER MFG.                        0                 0               0   USD
6000190           0 Ammo                      21   Lonoke, AR              12/1/1993   MOVEABLE PARTITIONS-DRAFTING AREA                       0                 0               0   USD
6000191           0 Ammo                      21   Lonoke, AR              12/1/1993   MOVEABLE PARTITION-ENGINEERING                          0                 0               0   USD
6000192           0 Ammo                      21   Lonoke, AR              12/1/1993   MOVEABLE PARTITION-C.F. LOAD                            0                 0               0   USD
6000193           0 Ammo                      21   Lonoke, AR              12/1/1993   MOVEABLE PARTITION-COMPUTER ROOM                        0                 0               0   USD
6000194           0 Ammo                      21   Lonoke, AR              12/1/1993   MOVEABLE PARTITION-C.F. OFFICE                          0                 0               0   USD
6000195           0 Ammo                      21   Lonoke, AR              12/1/1993   MOVEABLE PARTITION-SS. OFFICE                           0                 0               0   USD
6000196           0 Ammo                      21   Lonoke, AR              12/1/1993   OFFICE PARTITIONING          U                          0                 0               0   USD
6000197           0 Ammo                      21   Lonoke, AR              12/1/1993   ACCORDIAN PARTITION-LRG SS CONF      U                  0                 0               0   USD
6000198           0 Ammo                      21   Lonoke, AR              12/1/1993   PRIMER WHSE STORAGE FIXTURES-SS CON                     0                 0               0   USD
6000199           0 Ammo                      21   Lonoke, AR              12/1/1993   PARTITIONS - SS PACK OFFICE                             0                 0               0   USD
6001265           0 Ammo                      21   Lonoke, AR            11/15/1999    GAGE LAB STORAGE CABINET 100674                         0                 0               0   USD
6001284           0 Ammo                      21   Lonoke, AR              1/15/2008   HIGH SPEED DIGITAL CAMERA                               0                 0               0   USD
6001328           0 Ammo                      21   Lonoke, AR              4/15/2010   CAFETERIA SOUND SYSTEM 101618                           0                 0               0   USD
6001409           0 Ammo                      21   Lonoke, AR            10/15/2010    UNIMAC CLOTHES DRYER 101693                             0                 0               0   USD
7000045           0 Ammo                      21   Lonoke, AR              12/1/1993   OLD BULT WASH DRIVE LINE                                0                 0               0   USD
7000046           0 Ammo                      21   Lonoke, AR              12/1/1993   NEUTRALIZATION PIPING                                   0                 0               0   USD
7000047           0 Ammo                      21   Lonoke, AR              12/1/1993   NEUTRALIZATION PIPING                                   0                 0               0   USD
7000048           0 Ammo                      21   Lonoke, AR              12/1/1993   NEUTRALIZATION PIPING                                   0                 0               0   USD
7000049           0 Ammo                      21   Lonoke, AR              12/1/1993   CYANIDE DRAIN LINE                                      0                 0               0   USD
7000050           0 Ammo                      21   Lonoke, AR              12/1/1993   AERATION LAG VALVE STA                                  0                 0               0   USD
7000051           0 Ammo                      21   Lonoke, AR              12/1/1993   PLATING GATE BOX                                        0                 0               0   USD
7000052           0 Ammo                      21   Lonoke, AR              12/1/1993   PLAE WST LIFT STA                                       0                 0               0   USD
7000053           0 Ammo                      21   Lonoke, AR              12/1/1993   MAIN PROCESS LIFT STA                                   0                 0               0   USD
7000054           0 Ammo                      21   Lonoke, AR              12/1/1993   OUTSIDE BURIED TELEPHONE CABLE 120371                   0                 0               0   USD
7000055           0 Ammo                      21   Lonoke, AR              12/1/1993   SUPERNATANT PIPING                                      0                 0               0   USD
7000056           0 Ammo                      21   Lonoke, AR              12/1/1993   STAINLESS STL PIPE                                      0                 0               0   USD
7000057           0 Ammo                      21   Lonoke, AR              12/1/1993   STAINLESS STL PIPE                                      0                 0               0   USD
7000058           0 Ammo                      21   Lonoke, AR              12/1/1993   EMERGENCY STOR BASIN                                    0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                               Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 260 of 435
Asset   Subnumber   Segment          Business Area        Location - v2   Capitalized on      Description                                      Acquis.val.      Accum.dep.       Book val.     Currency
3007697           0 Ammo                             21   Lonoke, AR              6/15/1996   12 CAVITY 3 OZ 8GA ZINC SLUGMOLD                             0                 0             0   USD
3012043           0 Ammo                             99   Lonoke, AR              4/15/2009   PAT TRAP TRAP MACHINE                                    3,192            -1,946         1,246   USD
3012044           0 Ammo                             99   Lonoke, AR              4/15/2009   PAT TRAP TRAP MACHINE                                    3,192            -1,946         1,246   USD
3016959           0 Corporate/Shared                 99   Lonoke, AR            11/30/2017    338 Lapua Magnum in house Shell                         25,592            -3,886        21,706   USD
1000556           0 Ammo                             99   Lonoke, AR              8/15/2008   TRAP HOUSE                                               6,757            -2,059         4,698   USD
1000557           0 Ammo                             99   Lonoke, AR              8/15/2008   TRAP HOUSE                                               6,757            -2,059         4,698   USD
1000531           0 Ammo                             99   Lonoke, AR            12/15/2007    GUN CLUB SEPTIC SYSTEM                                   4,033            -1,230         2,803   USD
1000350           0 Corporate/Shared                 99   Lonoke, AR              12/1/1993   CLUB HOUSE-GUN CLUB 900                                  8,418            -5,128         3,290   USD
1000443           0 Corporate/Shared                 99   Lonoke, AR            11/15/1997    PISTOL SHOOTING RANGE STRUCTURE 940                      6,225            -2,845         3,380   USD
1000567           0 Corporate/Shared                 99   Lonoke, AR              7/15/2009   ADD'L REMODEL GUN CLUB                                   9,685            -2,951         6,734   USD
2000140           0 Corporate/Shared                 99   Lonoke, AR              12/1/1993   WALKWAYS - GUN CLUB                                      4,561            -2,779         1,782   USD
2000148           0 Corporate/Shared                 99   Lonoke, AR            11/15/1997    SHOOTING EARTHEN BERM                                    2,899            -1,325         1,574   USD
3015895           0 Ammo                             99   Lonoke, AR              8/21/2015   Ozone Generator                                          5,769            -1,168         4,601   USD
3015896           0 Ammo                             99   Lonoke, AR              8/21/2015   Ultra Cold Freezer                                       4,091              -829         3,262   USD
3016073           0 Ammo                             99   Lonoke, AR              12/4/2015   Lab Pellet Press                                         3,106              -567         2,539   USD
3017142           0 Ammo                             99   Lonoke, AR              11/4/2018   Subsonic Optimized 300 AAC 220 GR 102050                 3,187              -283         2,904   USD
5000170           0 Ammo                             99   Lonoke, AR               4/6/2012   2012 Dodge Caravan SE                                   10,027            -9,161           866   USD
5000136           0 Ammo                             99   Lonoke, AR              1/15/2010   GUN CLUB UTILITY VEHICLE                                 2,697            -2,465           232   USD
4002302           0 Ammo                             99   Lonoke, AR               8/5/2018   DCSI Upgrade - Lonoke                                  161,808           -84,945        76,863   USD
4002302           2 Ammo                             99   Lonoke, AR            12/31/2018    DCSI Upgrade - Lonoke                                   42,145           -16,430        25,715   USD
3006288           1 Ammo                             99   Lonoke, AR              6/15/2013   REBUILD TRAP MACHINE 101812                              3,059              -798         2,261   USD
3006289           1 Ammo                             99   Lonoke, AR              6/15/2013   REBUILD TRAP MACHINE 101812                              3,059              -798         2,261   USD
3006290           1 Ammo                             99   Lonoke, AR              6/15/2013   REBUILD TRAP MACHINE 101812                              3,059              -798         2,261   USD
3014544           0 Ammo                             99   Lonoke, AR              7/11/2014   PAT TRAP 101882                                          3,315              -757         2,558   USD
3014545           0 Ammo                             99   Lonoke, AR              7/11/2014   PAT TRAP 101882                                          3,315              -757         2,558   USD
3017157           0 Ammo                             99   Lonoke, AR            12/27/2018    Gun Club Crazy Quail Target Machine (2) 102062          14,459            -1,707        12,752   USD
7000038           0 Ammo                             99   Lonoke, AR              12/1/1993   REAL ESTATE GUN CLUB 38.64 ACRES                       229,761                 0       229,761   USD
7000038           1 Ammo                             99   Lonoke, AR              12/1/1993   REAL ESTATE GUN CLUB 1.16                               19,471                 0        19,471   USD
3009869           0 Ammo                             99   Lonoke, AR              2/15/2002   HVAC UNIT - GUN CLUB                                         0                 0             0   USD
3009967           0 Ammo                             99   Lonoke, AR              8/15/2002   GUN CLUB LAWN MOWER                                          0                 0             0   USD
1000346           0 Ammo                             99   Lonoke, AR              4/15/1994   SKEET HI HOUSE 120054 - 907                                  0                 0             0   USD
1000347           0 Ammo                             99   Lonoke, AR              4/15/1994   SKEET LO HOUSE 120054 - 908                                  0                 0             0   USD
1000348           0 Ammo                             99   Lonoke, AR              4/15/1994   TRAP HOUSE 120054 - 914                                      0                 0             0   USD
1000349           0 Ammo                             99   Lonoke, AR              4/15/1994   TRAP HOUSE 120054 - 915                                      0                 0             0   USD
1000350           1 Ammo                             99   Lonoke, AR              12/1/1993   ADDL-REPAIR CLUBHOUSE 120568                                 0                 0             0   USD
1000350           3 Ammo                             99   Lonoke, AR              7/15/2004   ADD'L GUN CLUB ROOF                                          0                 0             0   USD
1000353           0 Ammo                             99   Lonoke, AR              12/1/1993   PAVILION 18' X 36' 120537 #901                               0                 0             0   USD
1000354           0 Ammo                             99   Lonoke, AR              12/1/1993   SKEET HOUSE - GUN CLUB 902                                   0                 0             0   USD
1000355           0 Ammo                             99   Lonoke, AR              12/1/1993   SKEET HOUSE - GUN CLUB 903                                   0                 0             0   USD
1000356           0 Ammo                             99   Lonoke, AR              12/1/1993   SKEET HOUSE - GUN CLUB 904                                   0                 0             0   USD
1000357           0 Ammo                             99   Lonoke, AR              12/1/1993   SKEET HOUSE - GUN CLUB 905                                   0                 0             0   USD
1000358           0 Ammo                             99   Lonoke, AR              12/1/1993   TRAP HOUSE - GUN CLUB 909                                    0                 0             0   USD
1000359           0 Ammo                             99   Lonoke, AR              12/1/1993   TRAP HOUSE - GUN CLUB 910                                    0                 0             0   USD
1000360           0 Ammo                             99   Lonoke, AR              12/1/1993   TRAP HOUSE - GUN CLUB 911                                    0                 0             0   USD
1000361           0 Ammo                             99   Lonoke, AR              12/1/1993   TRAP HOUSE - GUN CLUB 912                                    0                 0             0   USD
1000362           0 Ammo                             99   Lonoke, AR              12/1/1993   TRAP HOUSE - GUN CLUB 913                                    0                 0             0   USD
1000363           0 Ammo                             99   Lonoke, AR              12/1/1993   STORAGE HOUSE - GUN CLUB 916                                 0                 0             0   USD
1000364           0 Ammo                             99   Lonoke, AR              12/1/1993   STORAGE HOUSE - GUN CLUB 917                                 0                 0             0   USD
1000365           0 Ammo                             99   Lonoke, AR              12/1/1993   STORAGE HOUSE - GUN CLUB 918                                 0                 0             0   USD
1000366           0 Ammo                             99   Lonoke, AR              12/1/1993   LO HOUSE FIELD #15 - 906                                     0                 0             0   USD




                                     Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                    Desc
                                                     Exhibit Ex. A - Vista Outdoor Inc. Page 261 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                      Acquis.val.        Accum.dep.       Book val.       Currency
1000461           0 Ammo                      99   Lonoke, AR              1/15/1999   SPORTING CLAY CONCRETE PAD                                     0                 0               0   USD
1000523           0 Ammo                      99   Lonoke, AR              3/12/2007   Type 2 Storage Magazine                                        0                 0               0   USD
2000137           0 Ammo                      99   Lonoke, AR              12/1/1993   SKEET & TRAP FIELDS - GUN CLUB                                 0                 0               0   USD
2000138           0 Ammo                      99   Lonoke, AR              12/1/1993   ROAD & PARKING AREA - GUN CLUB                                 0                 0               0   USD
2000138           1 Ammo                      99   Lonoke, AR              12/1/1993   ASPHALT OVERLAY ROAD & LOT 120595                              0                 0               0   USD
2000141           0 Ammo                      99   Lonoke, AR              12/1/1993   INSTALL SIDEWALKS                                              0                 0               0   USD
2000142           0 Ammo                      99   Lonoke, AR              4/15/1994   CONCRETE SHOOTING STATIONS 120054                              0                 0               0   USD
2000143           0 Ammo                      99   Lonoke, AR              12/1/1993   SECURITY FENCE - GUN CLUB                                      0                 0               0   USD
2000144           0 Ammo                      99   Lonoke, AR              12/1/1993   OUTSIDE ELECTRICS - GUN CLUB                                   0                 0               0   USD
2000145           0 Ammo                      99   Lonoke, AR              12/1/1993   REPLACE SCOREBOARD 120568                                      0                 0               0   USD
3005537           0 Ammo                      99   Lonoke, AR              12/1/1993   RV HOOKUPS-10 120537                                           0                 0               0   USD
3005541           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #81 TYPE 401S                                    0                 0               0   USD
3005542           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #405 - TYPE 401                                  0                 0               0   USD
3005546           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #419 - TYPE 401S                                 0                 0               0   USD
3005547           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #420 - TYPE 401S                                 0                 0               0   USD
3005548           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #421 - TYPE 401S                                 0                 0               0   USD
3005549           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #15 TYPE 401S                                    0                 0               0   USD
3005551           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #115 TYPE 401                                    0                 0               0   USD
3005552           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #124 TYPE 401S                                   0                 0               0   USD
3005553           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #434 - TYPE 401S                                 0                 0               0   USD
3005555           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #465 - TYPE 401                                  0                 0               0   USD
3005560           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #104 - TYPE 401                                  0                 0               0   USD
3005563           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #12 TYPE 401                                     0                 0               0   USD
3005564           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #106 TYPE 401                                    0                 0               0   USD
3005569           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #16 TYPE 401                                     0                 0               0   USD
3005573           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #18 TYPE 401                                     0                 0               0   USD
3005574           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #574 - TYPE 401S                                 0                 0               0   USD
3005576           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #576 - TYPE 401                                  0                 0               0   USD
3005577           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #579 - TYPE 401                                  0                 0               0   USD
3005578           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #19 TYPE 401                                     0                 0               0   USD
3005579           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #20 TYPE 401                                     0                 0               0   USD
3005580           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #590 - TYPE 401S                                 0                 0               0   USD
3005581           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #596 - TYPE 401S                                 0                 0               0   USD
3005585           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #133 TYPE 401S                                   0                 0               0   USD
3005586           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #524 TYPE 401 (BALLISTICS SPARE)                 0                 0               0   USD
3005587           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #587 TYPE 401S                                   0                 0               0   USD
3005588           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #615 - TYPE 401S                                 0                 0               0   USD
3005589           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1176 - TYPE 401S                                0                 0               0   USD
3005591           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #467 - TYPE 401S                                 0                 0               0   USD
3005593           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #633 - TYPE 401                                  0                 0               0   USD
3005595           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #471 - TYPE 401S                                 0                 0               0   USD
3005596           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #551 TYPE 401                                    0                 0               0   USD
3005598           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #675 TYPE 401                                    0                 0               0   USD
3005599           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #651 BOILER GUN                                  0                 0               0   USD
3005601           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #715 TYPE 401                                    0                 0               0   USD
3005603           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #879 TYPE 401S                                   0                 0               0   USD
3005606           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #629 TYPE 401S                                   0                 0               0   USD
3005609           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1331 BOILER GUN                                 0                 0               0   USD
3005610           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1034 TYPE 401                                   0                 0               0   USD
3005611           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1065 TYPE 401                                   0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                      Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 262 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                      Acquis.val.        Accum.dep.       Book val.       Currency
3005612           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1069 TYPE 401S                                  0                 0               0   USD
3005615           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1082 TYPE 401S                                  0                 0               0   USD
3005616           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1094 TYPE 401                                   0                 0               0   USD
3005620           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1106 TYPE 401                                   0                 0               0   USD
3005627           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1132 TYPE 401                                   0                 0               0   USD
3005628           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #684 TYPE 401 (BALLISTICS)                       0                 0               0   USD
3005629           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1134 TYPE 401S                                  0                 0               0   USD
3005632           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1155 TYPE 401                                   0                 0               0   USD
3005633           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #801 TYPE 401                                    0                 0               0   USD
3005634           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1157 TYPE 401                                   0                 0               0   USD
3005635           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #615 TYPE 401S                                   0                 0               0   USD
3005637           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1164 TYPE 401S                                  0                 0               0   USD
3005639           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1172 TYPE 401                                   0                 0               0   USD
3005640           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #803 TYPE 401                                    0                 0               0   USD
3005643           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #875 TYPE 401 (DISPLAY)                          0                 0               0   USD
3005645           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1180 TYPE 401                                   0                 0               0   USD
3005647           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1182 TYPE 401S                                  0                 0               0   USD
3005650           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #956 TYPE 401                                    0                 0               0   USD
3005651           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1189 TYPE 401S                                  0                 0               0   USD
3005652           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1190 TYPE 401                                   0                 0               0   USD
3005654           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #801 TYPE 401S                                   0                 0               0   USD
3005656           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1197 TYPE 401                                   0                 0               0   USD
3005657           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1198 TYPE 401S                                  0                 0               0   USD
3005658           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #923 TYPE 401S                                   0                 0               0   USD
3005662           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1203 TYPE 401                                   0                 0               0   USD
3005664           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1128 TYPE 401S                                  0                 0               0   USD
3005666           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1244 TYPE 401S                                  0                 0               0   USD
3005667           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1247 TYPE 401S                                  0                 0               0   USD
3005668           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #939 TYPE 401S                                   0                 0               0   USD
3005669           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1256 TYPE 401S                                  0                 0               0   USD
3005670           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1257 TYPE 401                                   0                 0               0   USD
3005674           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1300 TYPE 401                                   0                 0               0   USD
3005676           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1104 TYPE 401S                                  0                 0               0   USD
3005677           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1309 TYPE 401                                   0                 0               0   USD
3005679           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1117 TYPE 401S                                  0                 0               0   USD
3005680           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1143 TYPE 401S                                  0                 0               0   USD
3005682           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1109 TYPE 401                                   0                 0               0   USD
3005683           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1319 TYPE 401                                   0                 0               0   USD
3005688           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1127 TYPE 401                                   0                 0               0   USD
3005689           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1326 TYPE 401                                   0                 0               0   USD
3005690           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1403 TYPE 401                                   0                 0               0   USD
3005692           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1179 TYPE 401S                                  0                 0               0   USD
3005697           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1322 - TYPE 401                                 0                 0               0   USD
3005698           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #105 - TYPE 401S                                 0                 0               0   USD
3005699           0 Ammo                      99   Lonoke, AR              12/1/1993   8 GA KILN GUN #1181- TYPE 401                                  0                 0               0   USD
3006042           0 Ammo                      99   Lonoke, AR               7/1/1996   SDC-50 Diff Scanning Calorimeter (45) serial #                 0                 0               0   USD
3006093           0 Ammo                      99   Lonoke, AR              9/15/1996   PAT-TRAP TRAP MACHINE                                          0                 0               0   USD
3006094           0 Ammo                      99   Lonoke, AR              9/15/1996   PAT-TRAP TRAP MACHINE                                          0                 0               0   USD
3006219           0 Ammo                      99   Lonoke, AR              1/31/1997   Hydraulic Assembly Press / Die                                 0                 0               0   USD
3006221           0 Ammo                      99   Lonoke, AR              1/31/1997   High Speed Optical Spectrometer                                0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                      Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 263 of 435
Asset   Subnumber   Segment   Business Area        Location - v2   Capitalized on      Description                                 Acquis.val.        Accum.dep.       Book val.       Currency
3006226           0 Ammo                      99   Lonoke, AR              1/31/1997   7mm STW Cart. Quality Assurance Gages.                    0                 0               0   USD
3006287           0 Ammo                      99   Lonoke, AR              2/15/1997   PAT-TRAP TRAP MACHINE                                     0                 0               0   USD
3006288           0 Ammo                      99   Lonoke, AR              2/15/1997   PAT-TRAP TRAP MACHINE                                     0                 0               0   USD
3006289           0 Ammo                      99   Lonoke, AR              2/15/1997   PAT-TRAP TRAP MACHINE                                     0                 0               0   USD
3006290           0 Ammo                      99   Lonoke, AR              2/15/1997   PAT-TRAP TRAP MACHINE                                     0                 0               0   USD
3008994           0 Ammo                      99   Lonoke, AR              6/15/1998   PAT-TRAP MACHINE                                          0                 0               0   USD
3009037           0 Ammo                      99   Lonoke, AR              3/16/1999   EK High Speed Video System 40975                          0                 0               0   USD
3009184           0 Ammo                      99   Lonoke, AR              1/15/2000   SUPER COLD FREEZER                                        0                 0               0   USD
3009393           0 Ammo                      99   Lonoke, AR            10/15/2000    GUNCLUB SKEET MCH (10)                                    0                 0               0   USD
3009545           0 Ammo                      99   Lonoke, AR              3/15/2001   PRIMER DROP TEST FIXTURE                                  0                 0               0   USD
3009588           0 Ammo                      99   Lonoke, AR              7/15/2001   Fourier Transform Infrared Spectrometer                   0                 0               0   USD
3009903           0 Ammo                      99   Lonoke, AR               5/1/2002   Oscilloscope - Tektronix - TDS3054B                       0                 0               0   USD
3009952           0 Ammo                      99   Lonoke, AR              7/16/2002   Rotary Evaporation System                                 0                 0               0   USD
3009953           0 Ammo                      99   Lonoke, AR              7/16/2002   Differential Scanning Calorimeter                         0                 0               0   USD
3010000           0 Ammo                      99   Lonoke, AR            12/15/2002    Environmental Oven                                        0                 0               0   USD
3010002           0 Ammo                      99   Lonoke, AR            12/15/2002    Universal Receiver                                        0                 0               0   USD
3010010           0 Ammo                      99   Lonoke, AR               2/1/2003   Digital Microscope System                                 0                 0               0   USD
3010010           1 Ammo                      99   Lonoke, AR               2/1/2003   Digital Microscope System Shipping                        0                 0               0   USD
3010349           0 Ammo                      99   Lonoke, AR            10/29/2004    Thermal Analysis System Upgrade                           0                 0               0   USD
4001217           0 Ammo                      99   Lonoke, AR              5/28/1999   TIGERWIN ANALYSIS SOFTWARE - IO 240180                    0                 0               0   USD
7100091           0 Ammo                      99   Lonoke, AR              12/1/1993   "UMC Plant Bridgeport" by C. Gebauer #321                 0                 0               0   USD




                              Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                 Desc
                                              Exhibit Ex. A - Vista Outdoor Inc. Page 264 of 435
                                    EXHIBIT 1

                   (See attached copy of Bidding Procedures Order)




Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 265 of 435
                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

    In re:
                                                              Chapter 11
    REMINGTON OUTDOOR COMPANY,
    INC., et al., 1                                           Case No. 20-81688-11

                        Debtors.                              Joint Administration Requested


                 ORDER ESTABLISHING BIDDING PROCEDURES RELATING
              TO THE SALES OF ALL OR A PORTION OF THE DEBTORS’ ASSETS

             This matter having come before the Court upon the motion (the “Motion”) 2 by Remington

Outdoor Company, Inc., (“Remington” or the “Company”), and its affiliated debtors and debtors

in possession (collectively the “Debtors”) in the above-captioned Chapter 11 cases (collectively,

the “Chapter 11 Cases”), seeking entry of this order (this “Bidding Procedures Order”) (i)

approving the proposed bidding procedures attached hereto as Exhibit 1 (the “Bidding

Procedures”) by which the Debtors will solicit and select the highest or otherwise best offer for

the sale of substantially all or a portion of their assets (the “Acquired Assets”) through one or

more sales of the Acquired Assets (each, a “Sale Transaction” or “Sale”); (ii) establishing

procedures for the assumption and assignment of executory contracts and unexpired leases,

including notice of proposed cure amounts (the “Assumption and Assignment Procedures”);




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI Operating
Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc. (3522);
RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters is located at 100 Electronics Blvd SW, Huntsville,
Alabama 35824.
2
  Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion or the
Bidding Procedures, as applicable.




OMM_US:78645958.8
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                        Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 266 of 435
(iii) approving the form and manner of notice with respect to certain procedures, protections,

schedules, and agreements described herein and attached hereto, including the procedures for the

Debtors’ selection of one or more stalking horse bidders (each, a “Stalking Horse Bidder”), if

any, and the provision of Bid Protections (as defined below) to such Stalking Horse Bidder, if

necessary; (iv) scheduling (a) an auction (the “Auction”) if the Debtors receive two (2) or more

timely and acceptable Qualified Bids (as defined below), and (b) a final hearing (the “Sale

Hearing”) to approve one or more Sales of the Acquired Assets; and (v) granting related relief;

and it appearing that the relief requested is in the best interests of the Debtors’ estates, their

creditors, and other parties-in-interest; and it appearing that this Court has jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that the Motion is a core proceeding

pursuant to 28 U.S.C. § 157; and adequate notice of the Motion and opportunity for objection

having been given, with no objections having been filed, or all objections having been resolved or

overruled, as the case may be; and it appearing that no other notice need be given; and after due

deliberation and sufficient cause therefor,

IT IS HEREBY FOUND AND DETERMINED THAT:

        A.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334,

and the General Order of Reference of the United States District Court for the Northern District

of Alabama dated July 16, 1984, as amended on July 17, 1984. This matter is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2). The predicates for the relief granted herein are Sections 105,

363, and 365 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, and 6006. Venue in this

Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        B.      The legal and factual bases set forth in the Motion establish just cause for the relief

granted herein. Entry of this Bidding Procedures Order is in the best interests of the Debtors and

their respective estates, creditors, and all other parties in interest.

                                                    2
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 267 of 435
           C.   The notice of the Motion, the Bidding Procedures Hearing, and the proposed entry

of this Bidding Procedures Order was adequate and sufficient under the circumstances of the

Chapter 11 Cases, and such notice complied with all applicable requirements of the Bankruptcy

Code, the Bankruptcy Rules, and the Local Rules. Accordingly, no further notice of the Motion,

the Bidding Procedures Hearing, or this Bidding Procedures Order is necessary or required.

           D.   The Debtors have demonstrated a compelling and sound business justification for

the Court to grant the relief requested in the Motion, including, without limitation, to (i) approve

the Bidding Procedures, including the procedures for selecting one or more Stalking Horse Bidders

and the provision of the Bid Protections to be determined, (ii) establish the Assumption and

Assignment Procedures, (iii) approve the form and manner of notice of all procedures, protections,

schedules, and agreements described in the Motion and attached hereto, (iv) schedule a date for

the (a) Auction and (b) Sale Hearing; and (v) grant related relief as set forth herein. Such

compelling and sound business justification, which was set forth in the Motion and on the record

at the Bidding Procedures Hearing, including the Declaration of Bradley C. Meyer in Support of

Debtors’ Cash Collateral Motion and Bidding Procedures Motion (the “Meyer Declaration”) and

the Declaration of Colin M. Adams in Support of Debtors’ Cash Collateral Motion and Bidding

Procedures Motion (the “Adams Declaration”) are incorporated herein by reference and, among

other things, form the basis for the findings of fact and conclusions of law set forth herein.

           E.   The Bidding Procedures, substantially in the form attached hereto as Exhibit 1 and

incorporated herein by reference as if fully set forth in this Bidding Procedures Order, are fair,

reasonable and appropriate and represent the best method for maximizing the value of the Debtors’

estates.




                                                  3
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 268 of 435
        F.      The Debtors are authorized to pay the break-up fee and expense reimbursement

comprising the Bid Protections. The Bid Protections, to the extent payable under any Stalking

Horse APA, (a)(x) are actual and necessary costs and expenses of preserving the Debtors’ estate

within the meaning of Section 503(b) of the Bankruptcy Code, and (y) shall be treated as allowed

administrative claims against the Debtors’ estates pursuant to Sections 105(a) and 364(c)(1) of the

Bankruptcy Code, are commensurate to the real and material benefits conferred upon the Debtors’

estates by the Stalking Horse Bidders, and (c) are fair, reasonable and appropriate, including in

light of the size and nature of the Sale Transaction, the necessity to announce a sale transaction for

the Acquired Assets, and the efforts that have been and will be expended by the Stalking Horse

Bidders. The Bid Protections are a material inducement for, and condition of, each Stalking Horse

Bidder’s execution of the applicable Stalking Horse APA. Unless it is assured that the Bid

Protections will be available, the Stalking Horse Bidders are unwilling to remain obligated to

consummate the Sale Transaction or otherwise be bound under its Stalking Horse APA (including

the obligations to maintain its committed offer while such offer is subject to higher or better offers

as contemplated by the Bidding Procedures).

        G.      The Sale Notice and the Publication Notice, substantially in the forms attached

hereto as Exhibit 2 and Exhibit 3, respectively, and incorporated herein by reference as if fully set

forth in this Bidding Procedures Order, are appropriate and reasonably calculated to provide all

interested parties with timely and proper notice of the sale of Acquired Assets, including the sale

of Acquired Assets free and clear of all liens, claims, and encumbrances, the Sale Transaction(s),

the Bidding Procedures, the Auction and the Sale Hearing, and no other or further notice is

required.




                                                  4
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 269 of 435
        H.       The Post-Auction Notice, substantially in the form attached hereto as Exhibit 4 and

incorporated herein by reference as if fully set forth in this Bidding Procedures Order, is

appropriate and reasonably calculated to provide all interested parties with timely and proper

notice of the Successful Bidder(s), and no other or further notice is required.

        I.       The Assumption and Assignment Notice, substantially in the form attached hereto

as Exhibit 5 and incorporated herein by reference as if fully set forth in this Bidding Procedures

Order, is appropriate and reasonably calculated to provide all interested parties with timely and

proper notice of the potential assumption and assignment of the Designated Contracts in

connection with the sale of the Acquired Assets and the related Cure Costs, and no other or further

notice is required.

        J.       The findings of fact and conclusions of law herein constitute the Court’s findings

of fact and conclusions of law for the purposes of Bankruptcy Rule 7052, made applicable pursuant

to Bankruptcy Rule 9014. To the extent any findings of facts are conclusions of law, they are

adopted as such. To the extent any conclusions of law are findings of fact, they are adopted as

such.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

        1.       The Motion is granted as set forth herein. 3

        2.       All objections to the relief requested in the Motion that have not been withdrawn,

waived, or settled as announced to the Court at the Bidding Procedures Hearing or by stipulation

filed with the Court are overruled except as otherwise set forth herein.




3
  Notwithstanding anything to the contrary herein, the consummation of any Sale Transaction(s) is subject to entry of
the Sale Order(s).


                                                         5
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                         Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 270 of 435
I.      The Timeline for the Sale

        3.      The Debtors are authorized to proceed with the Sale Transaction(s) in accordance

with the Bidding Procedures and are authorized to take any and all actions reasonably necessary

or appropriate to implement the Bidding Procedures in accordance with the following timeline:

        4.      Deadline                                                 Action

                                                        Hearing to consider approval of the
 August 18, 2020 at 10:00 a.m. (prevailing Central
                                                        Bidding Procedures and entry of the
 Time)
                                                        Bidding Procedures Order
 August 21, 2020                                        Sale Notice Mailing Date
                                                        Assumption and Assignment Service
 August 21, 2020
                                                        Date
                                                        Sale Objection Deadline (defined
                                                        below) excluding any objection based
                                                        on identity of Stalking Horse Bidders,
 September 1, 2020 at 4:00 p.m. (prevailing Central
                                                        Successful Bidder or Backup Bidder or
 Time)
                                                        the form or substance of the Stalking
                                                        Horse Bid, Successful Bid or Backup
                                                        Bid
 September 4, 2020 at 5:00 p.m. (prevailing Central
                                                        Bid Deadline
 Time)
 September 8, 2020 at 12:00 p.m. (prevailing Central
                                                        Reply Deadline (defined below)
 Time)
                                                        Assumption and Assignment
                                                        Objection Deadline (defined below)
 September 8, 2020 by 4:00 p.m. (prevailing Central     excluding any objection related to
 Time) or 14 days following service of the              adequate assurance of future
 Supplemental Notice of Assumption and Assignment       performance of any Stalking Horse
                                                        Bidder, Successful Bidder or Backup
                                                        Bidder
 September 17, 2020 at 10:00 a.m. (prevailing Central
                                                        Auction
 Time)
 September 21, 2020                                     Post-Auction Notice
 September 23, 2020 at 10:00 a.m. (prevailing Central
                                                        Sale Hearing
 Time)




                                                6
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                     Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 271 of 435
        5.      For the avoidance of doubt, the Debtors reserve the right, and are authorized to,

modify the above timeline and the Bidding Procedures (the “Modifications”) in accordance with

the provisions of the Bidding Procedures; provided, however, that the Debtors shall consult with

the Consultation Parties or, to the extent provided therein, the Bid Consultation Parties, with

respect to any Modifications. The Committee’s right to request an extension of the above timeline

for cause is expressly reserved.

II.     The Bidding Procedures

        6.      The Bidding Procedures are approved in their entirety. The Debtors are authorized

to take any and all actions reasonably necessary or appropriate to implement the Bidding

Procedures in accordance therewith. The failure to specifically include or reference a particular

provision of the Bidding Procedures in this Bidding Procedures Order shall not diminish or impair

the effectiveness of such provision.

        7.      The Debtors are authorized, in accordance with the Bidding Procedures, to require

Diligence Parties to submit written indications of interest specifying, among other things, the

Acquired Assets proposed to be acquired, the amount and type of consideration to be offered, and

any other material terms to be included in a bid by such party.

        8.      The process and requirements associated with submitting a Qualified Bid are

approved as fair, reasonable, appropriate and designed to maximize recoveries for the benefit of

the Debtors’ estates, creditors, and other parties in interest. As further described in the Bidding

Procedures, the Bid Deadline shall be September 4, 2020 at 5:00 p.m. (prevailing Central

Time). Any disputes or objections to the selection of Qualified Bid(s), Successful Bid(s), or

Backup Bid(s) (all as defined in the Bidding Procedures) shall be resolved by this Court at the Sale

Hearing as set forth herein.



                                                 7
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 272 of 435
        9.      The Debtors are authorized to conduct the Auction in accordance with the Bidding

Procedures. The Auction shall take place on September 17, 2020 at 10:00 a.m. (prevailing

Central Time) virtually via video conferencing technology, or at such other place and time as the

Debtors shall notify all Qualified Bidders and the Consultation Parties.

        10.     The Prepetition Secured Creditors shall have the right, subject in all respects to the

Bankruptcy Code and other applicable law and the satisfaction in cash or assumption of claims

secured by senior liens, to credit bid all or any portion of their allowed secured claims pursuant to

Section 363(k) of the Bankruptcy Code or other applicable law, in accordance with the applicable

provisions of the Prepetition Credit Documents and any such credit bid shall be deemed a Qualified

Bid subject to the Intercreditor Agreement (as defined in the D’Arcy Declaration); provided,

however, that nothing herein or in the Bidding Procedures shall affect or in any way limit the right

or ability of any party in interest, including the Committee, to object to the Prepetition Secured

Creditors’ right to credit bid, including the nature, amount, or scope of such credit bid, subject to

the (a) applicable provisions of the Court’s Interim Order Pursuant To 11 U.S.C. §§ 105, 361, 362,

363, 364, 503 and 507 (I) Authorizing Use Of Cash Collateral, (II) Granting Adequate Protection,

(III) Modifying Automatic Stay, (IV) Granting Related Relief, and (V) Scheduling A Final Hearing

Docket No. 90, including paragraph 20 and the Challenge Period (as defined therein), as the same

may be modified in accordance with its terms and (b) Sale Objection Deadline (as defined below).

III.    Stalking Horse Bidder and Bid Protections

        11.     In accordance with the Bidding Procedures, the Debtors may designate one or more

Stalking Horse Bidders for the various segments of their business and may enter into an asset

purchase agreement with each Stalking Horse Bidder (each, a “Stalking Horse APA”), subject to

higher or otherwise better offers at the Auction, which establishes a minimum Qualified Bid at the

Auction with respect to the assets that are the subject thereof.

                                                  8
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 273 of 435
        12.     Absent further order of the Court, the Stalking Horse APA shall (i) limit the break-

up fee in favor of the Stalking Horse Bidder in the amount of no more than 3.5% of the cash

consideration proposed to be paid at closing by the Stalking Horse Bidder under the applicable

Stalking Horse APA (the “Break-Up Fee”); (ii) limit any reimbursement for the Stalking Horse

Bidder’s and its attorneys’, accountants’, investment bankers’ and representatives’ documented

fees and expenses actually and reasonably incurred in negotiating and documenting the Stalking

Horse APA, and in preserving and protecting Stalking Horse Bidder’s rights and interests as buyer

and lender in connection with the Chapter 11 Cases to an amount not to exceed 1.0% of the cash

consideration proposed to be paid by at closing the Stalking Horse Bidder under the applicable

Stalking Horse APA (the “Expense Reimbursement”); and/or (iii) set the initial overbid

protection (the “Minimum Overbid Increment” and, together with the Break-Up Fee and the

Expense Reimbursement, the “Bid Protections”) in amounts to be determined by the Debtors in

accordance with the Bidding Procedures. In the event that the Debtors determine that the Bid

Protections must exceed the amounts set forth herein, the Court shall hold a hearing on the approval

of any such greater Bid Protections on an expedited basis, upon the request of the Debtors.

        13.     The Bid Protections, to the extent payable under the Stalking Horse APAs, shall (a)

constitute an allowed administrative expense claim against the Debtors pursuant to Sections 105(a)

and 364(c)(1) of the Bankruptcy Code. Subject to the foregoing, the Bid Protections shall be paid

(i) in cash from the proceeds of any approved Sale or (ii) credited against the purchase price if,

after an Auction, the Stalking Horse Bid, as enhanced at the Auction, is the Successful Bid and the

Sale contemplated by the Stalking Horse APA (as enhanced at the auction) is consummated.

        14.     In the event that the Debtors select one or more parties to serve as a Stalking Horse

Bidder, upon such selection, the Debtors shall provide, to all parties on the Rule 2002 List, all



                                                  9
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 274 of 435
parties expressing an interest in the Acquired Assets and all parties holding liens on such Acquired

Assets, three (3) business days’ notice and an opportunity to object to the determination of such

Stalking Horse Bidder and disclosure of the Bid Protections set forth in the Stalking Horse APA,

and absent objection, the Debtors selection of such Stalking Horse Bidder shall be deemed

designated without further order of the Court. To the extent necessary, the Debtors’ right to seek

this Court’s approval of one or more Stalking Horse Bidders, with notice and a hearing, is hereby

preserved.

IV.     Notice Procedures

        15.     The form of Sale Notice substantially in the form attached hereto as Exhibit 2 is

approved.

        16.     Within seven (7) days after the entry of this Bidding Procedures Order or as soon

as reasonably practicable thereafter, the Debtors shall serve the Sale Notice and this Bidding

Procedures Order, including the Bidding Procedures by first-class mail, postage prepaid, or, for

those parties who have consented to receive notice by the Electronic Case Files (“ECF”) system,

by ECF, upon (i) all entities reasonably known to have expressed an interest in a transaction with

respect to all or part of the Acquired Assets within the past two years; (ii) any parties identified by

AlixPartners as potential bidders; (iii) all entities known to have asserted any lien, claim, interest,

or encumbrance in or upon or with respect to any of the Acquired Assets; (iv) all federal, state,

and local regulatory or taxing authorities or recording offices which have a reasonably known

interest in the relief granted herein; (v) counsel for the Committee; (vi) counsel to Cantor

Fitzgerald Securities, as Priority Term Loan Agent under the Debtors’ prepetition Priority Term

Loan Credit Agreement; (vii) counsel to Ankura Trust Company, LLC, as FILO Agent under the

Debtors’ prepetition FILO Term Loan Agreement, and as Exit Term Loan Agent under the

Debtors’ prepetition Exit Term Loan Agreement; (viii) counsel to FILO Lenders; (ix) counsel to

                                                  10
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 275 of 435
the Stalking Horse Bidder, if any; (x) counsel to Whitebox Advisors LLC; (xi) counsel for the

Restructuring Committee; (xii) counsel to the Huntsville Note holder; (xiii) the Bankruptcy

Administrator; (xiv) the Securities and Exchange Commission; (xv) the Internal Revenue Service;

(xvi) counsel to the United Mine Workers of America; and (xvii) all known creditors of the

Debtors, including their contract counterparties; provided, however, that to the extent email

addresses are available, parties referenced in this paragraph 15 may be served by email.

        17.     Service of the Sale Notice as described above shall be sufficient and proper notice

of the Sale Transaction with respect to known interested parties.

        18.     The Publication Notice, substantially in the form attached hereto as Exhibit 3, is

approved. The Debtors are directed to publish the Sale Notice, as modified for publication, in the

New York Times, on one occasion on the Mailing Date or as soon as reasonably practicable

thereafter. In addition, the Debtors are authorized, but not directed, to (i) publish the Sale Notice

in additional publications as the Debtors deem appropriate and (ii) cause the Sale Notice to be

posted on their case information website at https://cases.primeclerk.com/RemingtonOutdoor.

        19.     Service of the Publication Notice as described above shall be sufficient and proper

notice of the Sale Transaction with respect to all unknown parties.

        20.     The form of the Post-Auction Notice, substantially in the form attached hereto as

Exhibit 4 is approved. As soon as reasonably practicable after the conclusion of the Auction, the

Debtors shall file on the docket, but not serve, the Post-Auction Notice identifying any Successful

Bidder(s).

V.      Assumption and Assignment Procedures

        21.     The Assumption and Assignment Procedures, as detailed in the Motion and

incorporated herein by reference as if fully set forth in this Bidding Procedures Order, are

approved.

                                                 11
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 276 of 435
        22.     The Notice of Assumption and Assignment, substantially in the form attached

hereto as Exhibit 5 is approved.

        23.     On or before August 21, 2020 (any such date, the “Assumption and Assignment

Service Date”), the Debtors shall file with the Court, and post on the Case Website at

https://cases.primeclerk.com/RemingtonOutdoor, the Notice of Assumption and Assignment and

Designated Contracts List. If no Cure Cost is listed on the Designated Contracts List, the Debtors

believe that there is no Cure Cost, as of the date of such notice. On the Assumption and

Assignment Service Date, the Debtors shall serve, via first-class mail, a customized version of the

Notice of Assumption and Assignment that contains the DCL Instructions and Necessary Notice

Information, but omits the Designated Contracts List, on all counterparties to the Designated

Contracts. In addition, the Debtors shall serve, via first-class mail, a modified version of the Notice

of Assumption and Assignment that contains the DCL Instructions and Necessary Notice

Information, but omits the Designated Contracts List on all parties on the Rule 2002 Notice List.

Service of such Notice of Assumption and Assignment as set forth herein shall be deemed proper,

due, timely, good and sufficient notice of, among other things, the proposed assumption and

assignment of the Designated Contracts and rights thereunder, the Cure Costs, and the procedures

for objecting thereto, and no other or further notice is necessary.

        24.     Any objection by a counterparty to a Designated Contract (which does not, for the

avoidance of doubt, include any objection regarding the adequate assurance of future performance

of any Stalking Horse Bidder, Successful Bidder or the Backup Bidder) (a “Designated Contract

Objection”) must (i) be to the proposed assumption and assignment of the applicable Designated

Contract or Cure Costs, if any; (ii) state, with specificity, the legal and factual basis thereof as well

as what Cure Costs such objecting party believes are required, if any; and (iii) include appropriate



                                                   12
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 277 of 435
documentation in support thereof. All Designated Contract Objections must be filed and served

on (i) counsel for the Debtors, O’Melveny & Myers LLP, 400 South Hope Street, 18th Floor, Los

Angeles, CA         90071, Attn:      Steve Warren (swarren@omm.com) and Jennifer Taylor

(jtaylor@omm.com); (ii) co-counsel for the Debtors, Burr & Forman LLP, 420 North 20th Street,

Suite 3400, Birmingham, Alabama 35203, Attn: Derek Meek (dmeek@burr.com) and Hanna Lahr

(hlahr@burr.com); (iii) counsel for the Restructuring Committee, Akin Gump Strauss Hauer &

Feld LLP, 2300 N. Field Street, Suite 1800, Dallas, TX 75201, Attn: Sarah Schultz

(sschultz@akingump.com); (iv) counsel for the Committee, Fox Rothschild LLP, 345 California

Street,   Suite     2200,   San    Francisco,   California   94104,   Attn:    Michael    A.   Sweet

(msweet@foxrothschild.com) and Baker Donelson Bearman Caldwell & Berkowitz, P.C., 420 20th

Street North, Birmingham, Alabama 35203, Attn: Matthew Cahill (mcahill@bakerdonelson.com)

and Rita Hullett (rhullett@bakerdonelson.com); (v) the Bankruptcy Administrator, 400 Well

Street, Decatur, Alabama 35602, Attn: Richard Blythe (richard_blythe@alnba.uscourts.gov); (vi)

counsel to the Stalking Horse Bidder, if any; (vii) counsel to the FILO Lenders, Pillsbury Winthrop

Shaw Pittman LLP, Four Embarcadero Center, 22nd Floor, San Francisco, CA 94111-5998,

Attn: Joshua D.       Morse   (joshua.morse@pillsburylaw.com)         and     Andrew     V.    Alfano

(andrew.alfano@pillsburylaw.com); (viii) counsel to Whitebox Advisors LLC, Brown Rudnick

LLP, One Financial Center, Boston, Massachusetts 02111, Attn: Andreas Andromalos

(aandromalos@brownrudnick.com) and Tia C. Wallach (twallach@brownrudnick.com); (ix) all

parties that have requested notice in the Chapter 11 Cases (collectively (i)–(ix), the “Objection

Recipients”); and (x) counsel to any Successful Bidder(s), if known on the Sale Objection

Deadline no later than 4:00 p.m. (prevailing Central Time) fourteen (14) days following the




                                                  13
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 278 of 435
Assumption and Assignment Service Date (the “Assumption and Assignment Objection

Deadline”).

        25.     If a Designated Contract Objection is not consensually resolved before the Sale

Hearing, the amount to be paid or reserved with respect to such objection shall be determined at

the Sale Hearing, such later hearing date that the Debtors determine in their discretion, or such

other date determined by this Court.

        26.     Any time after the Assumption and Assignment Service Date and before the closing

of a Sale Transaction, the Debtors reserve the right, and are authorized but not directed, to

(i) supplement the Designated Contracts List with previously omitted Designated Contracts in

accordance with the definitive agreement for a Sale Transaction, (ii) remove a Designated Contract

from the list of contracts that a Successful Bidder proposes be assumed and assigned to it in

connection with a Sale Transaction, or (iii) modify the previously stated Cure Cost associated with

any Designated Contract.

        27.     In the event the Debtors exercise any of the rights listed above, the Debtors shall

promptly serve the Supplemental Notice of Assumption and Assignment by electronic

transmission, hand delivery, or overnight mail on the counterparty (and its attorney, if known) to

each Designated Contract listed on the Supplemental Notice of Assumption and Assignment at the

last known address available to the Debtors. Each Supplemental Notice of Assumption and

Assignment shall set forth (i) the name and address of the counterparty to the Designated Contract

listed thereon; (ii) the proposed effective date of the assignment (subject to the right of the

applicable Successful Bidder, if any, to withdraw such request for assumption and assignment of

that Designated Contract prior to the closing of the applicable Sale Transaction); (iii) sufficient

information to identify the Designated Contract; (iv) the Cure Costs, if any; and (v) proposed



                                                14
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                        Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 279 of 435
adequate assurance, if known on the Assumption and Assignment Service Date. The Debtors are

authorized, but not directed, to modify the Supplemental Notice of Assumption and Assignment

as necessary and appropriate to provide customized individual notice to each Designated Contract

counterparty.       In addition, the Debtors are authorized, but not directed, to supplement the

Designated Contract List on the Case Website with any additional Designated Contracts as the

Debtors deem appropriate in their discretion. Service of such Supplemental Notice of Assumption

and Assignment as set forth herein shall be deemed proper, due, timely, good and sufficient notice

of, among other things, the proposed assumption and assignment of the Designated Contracts and

rights thereunder, the Cure Costs, and the procedures for objecting thereto, and no other or further

notice is necessary.

        28.     Any objection by a counterparty to a Designated Contract listed on a Supplemental

Notice of Assumption and Assignment (which does not, for the avoidance of doubt, include any

objection regarding the adequate assurance of future performance of any Stalking Horse Bidder,

Successful Bidder or the Backup Bidder) (a “Supplemental Designated Contract Objection”)

must (i) be to the proposed assumption and assignment of the applicable Designated Contract or

the proposed Cure Costs, if any; (ii) state, with specificity, the legal and factual basis thereof as

well as what Cure Costs such objecting party believes are required, if any; (iii) include appropriate

documentation in support of the objection; and (iv) be filed and served on the Objection Recipients

no later than fourteen (14) days from the date of service of such Supplemental Notice of

Assumption and Assignment.

        29.     If a Supplemental Designated Contract Objection is not consensually resolved by

the proposed effective date of assignment of the Designated Contract that is the subject of a

Supplemental Designated Contract Objection, the Debtors shall seek an expedited hearing before



                                                 15
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 280 of 435
the Court (a “Supplemental Designated Contract Hearing”) to determine the Cure Costs, if any,

and approve the assumption of the relevant Designated Contracts. If there is no such objection,

then the Debtors shall obtain an order of this Court, including by filing a certification of no

objection, (a “Supplemental Designated Contract Order”) fixing the Cure Costs and approving

the assumption of any Designated Contract listed on a Supplemental Notice of Assumption and

Assignment.

        30.        Absent the filing of a Designated Contract Objection or Supplemental Designated

Contract Objection and a subsequent order of the Court establishing an alternative Cure Cost, the

Cure Costs, if any, set forth in the Notice of Assumption and Assignment (or Supplemental Notice

of Assumption and Assignment) shall be controlling, notwithstanding anything to the contrary in

any Designated Contract or any other document, and the counterparty to the Designated Contract

will be deemed to have consented to the assumption, assignment, and sale of the Designated

Contract and the Cure Costs, if any, and will be forever barred from asserting any other claims

related to such Designated Contract against the Debtors or the applicable Successful Bidder, or the

property of any of them, except with respect to adequate assurance of future performance by such

Successful Bidder. For the avoidance of doubt, any objections to the proposed form of adequate

assurance of future performance of any Successful Bidder (other than a Stalking Horse Bidder)

must be raised at the Sale Hearing or Supplemental Designated Contract Hearing, as applicable,

and will be resolved at the hearing at which it is raised or, in the Debtors’ discretion, adjourned to

a later hearing.

        31.        The inclusion of a Designated Contract on the Notice of Assumption and

Assignment (or Supplemental Notice of Assumption and Assignment) will not (a) obligate the

Debtors to assume any Designated Contract listed thereon nor the Successful Bidder(s) to take



                                                  16
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 281 of 435
assignment of such Designated Contract or (b) constitute any admission or agreement of the

Debtors that such Designated Contract is an “executory” contract.           Only those Designated

Contracts that are included on a schedule of assumed and Acquired Contracts attached to the final

purchase agreement with the Successful Bidder(s) (each, an “Acquired Contract”) will be

assumed and assigned to the Successful Bidder(s).

        32.     Assignment by the Debtors to the Successful Bidder of a contract, lease or any other

liability assumed under Section 365 of the Bankruptcy Code or otherwise relieves the Debtors and

their estates from any such liability so assigned.

VI.     The Sale Hearing

        33.     A Sale Hearing to (i) approve a sale of a portion or substantially all of the Acquired

Assets to the Successful Bidder(s) and (ii) authorize the assumption and assignment of certain

executory contracts and unexpired leases shall be held on September 23, 2020 at 10:00 a.m.

(prevailing Central Time), and may be adjourned or rescheduled without notice, subject to

paragraph 4 of this Bidding Procedures Order. At the Sale Hearing, the Debtors will seek

Bankruptcy Court approval of the Successful Bid(s) and the Backup Bid(s) (if any). Unless the

Bankruptcy Court orders otherwise, the Sale Hearing shall be an evidentiary hearing on matters

relating to the Sale Transaction(s) and there will be no further bidding at the Sale Hearing. In the

event that the Successful Bidder(s) cannot or refuses to consummate the Sale(s) because of the

breach or failure on the part of such Successful Bidder, the Debtors may, in accordance with the

Bidding Procedures, designate the Backup Bid to be the new Successful Bid and the Backup Bidder

to be the new Successful Bidder, and the Debtors shall be authorized, but not required, to

consummate the applicable transaction with the Backup Bidder without further order of the

Bankruptcy Court.



                                                 17
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 282 of 435
        34.     Any and all objections, if any, to any Sale Transaction (but excluding any objection

based on the specific identity of any Stalking Horse Bidder, the form or substance of any Stalking

Horse APA, the specific identity of the Successful Bidder or the Backup Bidder, or the form or

substance of the Successful Bid or the Backup Bid) must be filed no later than September 1, 2020

at 4:00 p.m. (prevailing Central Time) (the “Sale Objection Deadline”). Any and all such

objections must be served on the Objection Recipients and counsel to any Successful Bidder(s), if

known on the Sale Objection Deadline. All replies to such objections must be filed by September

8, 2020 at 12:00 p.m. (prevailing Central Time) (the “Reply Deadline”).

        35.     Any party failing to timely file an objection to any Sale Transaction will be forever

barred from objecting and will be deemed to have consented to any Sale Transaction, including

the transfer of the Debtors’ right, title and interest in, to, and under the Debtors’ Acquired Assets

free and clear of any and all liens, claims, encumbrances and other interests in accordance with a

definitive agreement for any Sale Transaction.

        36.     Promptly following the Auction, the Debtors shall serve the Post-Auction Notice.

The Debtors propose that any objections regarding the adequate assurance of future performance

of the Successful Bidder or the Backup Bidder (other than the Stalking Horse Bidder) may be

raised at the Sale Hearing.

VII.    Other Provisions

        37.     Notwithstanding anything herein or in the Bidding Procedures to the contrary, the

Debtors shall not be permitted to modify the consultation rights of the Consultation Parties or the

Bid Consultation Parties in the Bidding Procedures absent further order of this Court or the consent

of any affected Consultation or Bid Consultation Parties.

        38.     Oneida’s rights and priority in connection with any security interests it held in any

assets of the Debtors pre-petition are hereby preserved and retained by Oneida to the extent they

                                                 18
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 283 of 435
existed pre-petition and any such security interests shall attach to proceeds of such assets with the

same priority, extent, validity, avoidability and enforceability. Nothing herein shall constitute a

finding or ruling by this Court that any such security interests are valid, senior, enforceable,

perfected or non-avoidable. Moreover, nothing shall prejudice the rights of any party in interest

including, but not limited to, the Debtors and any Committee to challenge the validity, priority,

enforceability, seniority, avoidability, perfection or extent of any such security interest.

         39.      The Debtors are authorized and empowered to take such action as may be necessary

to implement and effect the terms and requirements established under this Bidding Procedures

Order.

         40.      This Bidding Procedures Order shall be binding on and inure to the benefit of the

Debtors, including any Chapter 7 or Chapter 11 trustee or other fiduciary appointed for the estates

of the Debtors.

         41.      This Bidding Procedures Order shall constitute the findings of fact and conclusions

of law and shall take immediate effect upon execution hereof.

         42.      To the extent this Bidding Procedures Order is inconsistent with any prior order or

pleading with respect to the Motion in these cases, the terms of this Bidding Procedures Order

shall govern.

         43.      To the extent any of the deadlines set forth in this Bidding Procedures Order do not

comply with the Local Rules, such Local Rules are waived and the terms of this Bidding

Procedures Order shall govern.

         44.      Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 6006(d),

7062, 9014, or otherwise, this Court, for good cause shown, orders that the terms and conditions

of this Bidding Procedures Order shall be immediately effective and enforceable upon its entry.



                                                   19
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 284 of 435
        45.     This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation or interpretation of this Bidding Procedures Order, including, but not limited

to, any matter, claim, or dispute arising from or relating to the Bidding Procedures, any Stalking

Horse APA, and the implementation of this Bidding Procedures Order.



Dated: ___________________, 2020

                                       _______________________________________________
                                       UNITED STATES BANKRUPTCY JUDGE




                                                  20
OMM_US:78645958.8

Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 285 of 435
                                  Exhibit 1

                              Bidding Procedures




OMM_US:78645958.8
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 286 of 435
                                    EXHIBIT 2

                 (See attached Good Faith Deposit Escrow Agreement)




Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 287 of 435
                                                                                       EXHIBIT 2


                     GOOD FAITH DEPOSIT ESCROW AGREEMENT

       THIS GOOD FAITH DEPOSIT ESCROW AGREEMENT (this “Escrow Agreement”),
dated as of this [●] day of July, 2020, (the “Effective Date”), is entered into by and amsong Vista
Outdoor Inc., a Delaware corporation (“Buyer”), Remington Outdoor Company, Inc., a Delaware
corporation (“ROC”), and Delaware Trust Company, as escrow agent hereunder (the “Escrow
Agent”). Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Purchase Agreement (as defined below).

        WHEREAS, ROC, each of the subsidiaries of ROC set forth on the signature pages to
the Purchase Agreement (collectively with ROC, “Seller”) and Buyer, or a Buyer Acquisition
Vehicle as assignee in accordance with Section 12.2 of the Purchase Agreement, have entered
into that certain Asset Purchase Agreement (the “Purchase Agreement”), dated as of the
Effective Date, whereby Buyer has agreed to purchase certain assets and liabilities of Seller;

       WHEREAS, Section 2.2(a) of the Purchase Agreement requires Buyer, within one (1)
Business Day (as defined below) of the Effective Date, to deposit, or cause to be deposited, with
the Escrow Agent an amount equal to $[●] (the “Good Faith Deposit”) to a separate and distinct
account specified by the Escrow Agent (the “Good Faith Deposit Escrow Account”), which
Good Faith Deposit shall be held, safeguarded and released pursuant to the terms of this Escrow
Agreement and the Purchase Agreement; and

       WHEREAS, the parties desire to appoint the Escrow Agent to act as escrow agent
hereunder, and the Escrow Agent has agreed to so act upon the terms and subject to the
conditions hereinafter set forth.

       NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.      Appointment. Buyer and ROC hereby appoint the Escrow Agent as their escrow agent
for the purposes set forth herein, and the Escrow Agent hereby accepts such appointment under
the terms and conditions set forth herein.

2.       Escrow Fund. Within one (1) Business Day of the Effective Date, Buyer shall deposit or
shall cause to be deposited with the Escrow Agent an amount equal to the Good Faith Deposit in
immediately available funds, which shall be deposited in the Good Faith Deposit Escrow
Account. Promptly upon receipt of the Good Faith Deposit, the Escrow Agent will acknowledge
in writing to Buyer and Seller that (a) it has received the Good Faith Deposit and (b) has
deposited the Good Faith Deposit into the Good Faith Deposit Escrow Account. The Escrow
Agent (i) shall hold the Good Faith Deposit in the Good Faith Deposit Escrow Account and (ii)
subject to the terms and conditions hereof, may invest and reinvest the Good Faith Deposit and
the proceeds thereof (collectively with the Good Faith Deposit, the “Escrow Fund”) as directed
in Section 3. The Escrow Funds shall at all times remain available for distribution in accordance
with Section 4 of this Escrow Agreement. The Good Faith Deposit shall not be subject to any
lien, attachment, trustee process, or any other judicial process of any creditor of any Seller or
Buyer.



                                                                                    US_ACTIVE-154416097.8


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 288 of 435
3.     Investment of Escrow Fund.

       (i)     Unless otherwise instructed in a joint writing signed by both the Buyer and ROC,
               the Escrow Agent shall hold all Escrow Funds in a “noninterest-bearing deposit
               account” insured by the Federal Deposit Insurance Corporation (“FDIC”) to the
               applicable limits. The Escrow Funds shall at all times remain available for
               distribution in accordance with Section 4 below.

       (ii)    The Escrow Agent shall send an account statement to each of the Buyer and ROC
               on a monthly basis reflecting activity in the Escrow Accounts for the preceding
               month.

       (iii)   The Escrow Agent shall have no responsibility for any investment losses resulting
               from the investment, reinvestment or liquidation of the escrowed property, as
               applicable, provided that the Escrow Agent has made such investment,
               reinvestment or liquidation of the escrowed property in accordance with the
               terms, and subject to the conditions of this Escrow Agreement. The Escrow
               Agent does not have a duty nor will it undertake any duty to provide investment
               advice. The Escrow Agent may earn compensation in the form of short term
               interest on items like uncashed distribution checks (from the date issued until the
               date cashed), funds that the Escrow Agent is directed not to invest, deposits
               awaiting investment direction or received too late to be invested overnight in
               previously directed investments.

4.      Disposition of the Good Faith Deposit. The Escrow Agent agrees that it will not deliver
custody or possession of any of the Escrow Fund or of the Good Faith Deposit Escrow Account
to anyone except pursuant to the terms of this Escrow Agreement or a Final Determination
(defined below). The Escrow Fund shall be promptly released from the Good Faith Deposit
Escrow Account by the Escrow Agent and delivered to either Buyer or ROC, as applicable, in
accordance with the provisions of this Escrow Agreement and the Purchase Agreement as
follows (and Buyer and ROC shall deliver joint written instructions to the Escrow Agent (a
“Joint Instruction”), within three (3) Business Days, to effect such distributions as and when
required hereunder):

       (i)     if the Closing occurs, then the Escrow Fund shall be released from the Good Faith
               Deposit Escrow Account to ROC;

       (ii)    if the Purchase Agreement has been terminated by Seller pursuant to Section
               11.1(b) of the Purchase Agreement, then the Escrow Fund shall be released from
               the Good Faith Deposit Escrow Account to ROC; or

       (iii)   if the Purchase Agreement has been terminated by any party, other than as
               contemplated by Section 2.2(b)(ii) of the Purchase Agreement, then the Escrow
               Fund shall be released from the Good Faith Deposit Escrow Account to Buyer.

All payments of any part of the Escrow Funds shall be made by wire transfer of immediately
available funds to the account specified by the Buyer or ROC, as applicable.



                                                2
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                       Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 289 of 435
Upon delivery of the Escrow Fund by the Escrow Agent, this Escrow Agreement shall terminate,
subject to the provisions of Section 8.

5.       Escrow Agent. The Escrow Agent undertakes to perform only such duties as are
expressly set forth herein and no duties shall be implied. The Escrow Agent shall have no
liability under and no duty to inquire as to the provisions of any agreement other than this
Escrow Agreement and the definitions set forth in the Purchase Agreement. The Escrow Agent
may rely upon and shall not be liable for acting or refraining from acting upon any written
notice, Joint Instruction, Final Determination (as defined below) or request furnished to it
hereunder and believed by it to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall be under no duty to inquire into or investigate the
validity, accuracy or content of any such document, Joint Instruction or Final Determination. The
Escrow Agent shall have no duty to solicit any payments which may be due it or the Escrow
Fund. The Escrow Agent shall not be liable for any action taken or omitted by it in good faith
except to the extent that a court of competent jurisdiction determines that the Escrow Agent’s
fraud, gross negligence or willful misconduct was the primary cause of any loss to Buyer or
ROC. The Escrow Agent may execute any of its powers and perform any of its duties hereunder
directly or through agents or attorneys (and shall be liable only for the careful selection of any
such agent or attorney) and may consult with counsel, accountants and other skilled persons to be
selected and retained by it. The Escrow Agent shall not be liable for anything done, suffered or
omitted in good faith by it in accordance with the advice or opinion of any such counsel,
accountants or other skilled persons. In the event that the Escrow Agent shall be uncertain as to
its duties or rights hereunder or shall receive a Joint Instruction or other instructions, claims or
demands from any party hereto which, in its opinion, conflict with any of the provisions of this
Escrow Agreement, it shall be entitled to refrain from taking any action and its sole obligation
shall be to keep safely all property held in escrow until it shall be directed otherwise in writing
by all of the other parties hereto or by a final non-appealable order of any court of competent
jurisdiction which may be issued, together with (A) a certificate of the prevailing party to the
effect that such order is final and non-appealable and from a court of competent jurisdiction
having proper authority and (B) the written payment instructions of the prevailing party to
effectuate such order (a “Final Determination”). Upon receipt by the Escrow Agent of a copy of
a Final Determination from any party, the Escrow Agent shall (a) promptly inform all other
parties to this Escrow Agreement of such receipt (including providing a copy of such Final
Determination) and (b) within three (3) Business Days following receipt of such determination,
disburse as directed, part or all, as the case may be, of the Escrow Fund in accordance with such
Final Determination. Anything in this Escrow Agreement to the contrary notwithstanding, in no
event shall the Escrow Agent be liable for special, indirect or consequential loss or damage of
any kind whatsoever (including but not limited to lost profits), even if the Escrow Agent has
been advised of the likelihood of such loss or damage and regardless of the form of action.

6.      Succession. The Escrow Agent (a) may resign and be discharged from its duties or
obligations hereunder by giving thirty (30) days advance notice in writing of such resignation to
the other parties hereto specifying a date when such resignation shall take effect or (b) may be
removed, with or without cause, by ROC and Buyer acting jointly at any time by providing
written notice to the Escrow Agent. Upon such resignation or removal becoming effective,
Escrow Agent will deliver the remaining Escrow Funds to a successor escrow agent pursuant to a
Joint Instruction after deducting payment for all documented fees owed to it in accordance with


                                                 3
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 290 of 435
the terms of this Escrow Agreement.. Any corporation or association into which the Escrow
Agent may be merged or converted or with which it may be consolidated shall be the Escrow
Agent under this Escrow Agreement without further act.

7.      Fees. ROC and the Buyer each agree to pay one-half of any fees and expenses owed to
the Escrow Agent upon execution of this Escrow Agreement and from time to time thereafter
reasonable compensation for the services to be rendered hereunder in an aggregate amount not to
exceed $5,000, which unless otherwise agreed in writing shall be as described on schedule 1
hereto (“Schedule 1”).

8.      Indemnity. Buyer and ROC shall jointly and severally indemnify, defend and save
harmless the Escrow Agent and its directors, officers, agents and employees (the “indemnitees”)
from all loss, liability or expense (including the fees and expenses of outside counsel) arising out
of or in connection with the Escrow Agent’s (i) execution and performance of this Escrow
Agreement, except to the extent that such loss, liability or expense is due to the fraud, gross
negligence or willful misconduct of the Escrow Agent or another indemnitee, or (ii) following of
any Joint Instruction, Final Determination or other directions from Buyer or ROC except to the
extent that the Escrow Agent’s following of any such Joint Instruction, Final Determination or
direction is expressly forbidden by the terms hereof. Notwithstanding anything to the contrary
herein, Buyer and ROC agree, solely as between themselves, that (x) any obligation for
indemnification under this Section 8 (or for reasonable fees and expenses of the Escrow Agent
described in Section 7) shall be borne by the party or parties (as between the two of them)
determined by a court of competent jurisdiction to be most responsible for causing the loss,
damage, liability, cost or expense against which the Escrow Agent is entitled to indemnification
or, if no such determination is made, then one-half by Buyer and one-half by ROC, and (y) if
either Buyer or ROC pays any amounts to the Escrow Agent under this Section 8 or under
Section 7 for reimbursement, such Party shall have the right of contribution against the other
party (as between the two of them) for reimbursement of such other party’s share thereof in
accordance with the foregoing apportionment. The parties hereto acknowledge that the foregoing
indemnities shall survive the resignation or removal of the Escrow Agent or the termination of
this Escrow Agreement. The parties hereby grant the Escrow Agent a lien on, right of set-off
against and security interest in the Escrow Fund for the payment of any claim for
indemnification, compensation, expenses and amounts due hereunder.

9.      TINs. Buyer and ROC each represent that its correct Taxpayer Identification Number
(“TIN”) assigned by the Internal Revenue Service or any other taxing authority is set forth on
Schedule 1. All interest or other income earned under this Escrow Agreement shall be allocated
to ROC and reported, to the extent required by law, by the Escrow Agent to the IRS or any other
taxing authority, as applicable, on IRS form 1099-INT, 1099-DIV or 1042-S (or other
appropriate form) as income earned from the Escrow Fund by ROC whether or not said income
has been distributed during the year. Unless otherwise indicated in writing by the parties hereto,
no taxes or other withholdings are required to be made under applicable law or otherwise with
respect to any payment to be made by Escrow Agent. All documentation necessary to support a
claim of exemption or reduction in such taxes or other withholdings has been timely collected by
ROC and copies will be provided to Escrow Agent promptly upon a request therefor. Unless
otherwise agreed to in writing by Escrow Agent, all tax returns required to be filed with the IRS
and any other taxing authority as required by law with respect to payments made hereunder shall


                                                 4
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 291 of 435
be timely filed and prepared by ROC including but not limited to any applicable reporting or
withholding pursuant to the Foreign Account Tax Compliance Act (“FATCA”). The parties
hereto acknowledge and agree that the Escrow Agent shall have no responsibility for the
preparation and/or filing of any tax return or any applicable FATCA reporting with respect to the
Escrow Fund. The Escrow Agent shall withhold any taxes it deems appropriate, including but
not limited to required withholding in the absence of proper tax documentation, and shall remit
such taxes to the appropriate authorities as it determines may be required by any law or
regulation in effect at the time of the distribution.

10.    Notices. All communications hereunder shall be in writing and shall be deemed to be
duly given and received:

       (i)     upon delivery if delivered personally or upon confirmed transmittal if by
               facsimile;

       (ii)    on the next Business Day if sent by overnight courier; or

       (iii)   four (4) Business Days after mailing if mailed by prepaid registered mail, return
               receipt requested, to the appropriate notice address set forth on Schedule 1 or at
               such other address as any party hereto may have furnished to the other parties in
               writing by registered mail, return receipt requested.

Notwithstanding the above, in the case of communications delivered to the Escrow Agent
pursuant to (ii) and (iii) of this Section 10, such communications shall be deemed to have been
given on the date received by the Escrow Agent. In the event that the Escrow Agent, in its sole
discretion, shall determine that an emergency exists, the Escrow Agent may use such other
means of communication as the Escrow Agent deems appropriate. “Business Day” shall mean
any day other than Saturday, Sunday and any day that is a legal holiday or a day on which
banking institutions in Wilmington, Delaware, Anoka, Minnesota or [Huntsville, Alabama] are
authorized by applicable law or other governmental action to close.

11.     Security Procedures. In the event funds transfer instructions are given (other than in
writing at the time of execution of this Escrow Agreement), whether in writing, by telecopier or
otherwise, the Escrow Agent is authorized to seek confirmation of such instructions by telephone
call-back to the person or persons designated on schedule 2 hereto (“Schedule 2”), and the
Escrow Agent may rely upon the confirmation of anyone purporting to be the person or persons
so designated. The persons and telephone numbers for call-backs may be changed only in a
writing actually received and acknowledged by the Escrow Agent. The Escrow Agent and the
beneficiary’s bank in any funds transfer may rely solely upon any account numbers or similar
identifying numbers provided by Buyer or ROC to identify (i) the beneficiary, (ii) the
beneficiary’s bank, or (iii) an intermediary bank. The Escrow Agent may apply any of the
escrowed funds for any payment order it executes using any such identifying number, even
where its use may result in a person other than the beneficiary being paid, or the transfer of funds
to a bank other than the beneficiary’s bank or an intermediary bank designated. The parties to
this Escrow Agreement acknowledge that these security procedures are commercially
reasonable.




                                                 5
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 292 of 435
12.     Miscellaneous. The provisions of this Escrow Agreement may be waived, altered,
amended or supplemented, in whole or in part, only by a writing signed by all of the parties
hereto. Neither this Escrow Agreement nor any right or interest hereunder may be assigned in
whole or in part by any party, except as provided in Section 6, without the prior consent of the
other parties. This Escrow Agreement shall be governed by and construed under the laws of the
State of Delaware. Each party hereto irrevocably waives any objection on the grounds of venue,
forum non-conveniens or any similar grounds and irrevocably consents to service of process by
mail or in any other manner permitted by applicable law and consents to the jurisdiction of the
courts located in the State of Delaware. The parties further hereby waive any right to a trial by
jury with respect to any lawsuit or judicial proceeding arising or relating to this Escrow
Agreement. No party to this Escrow Agreement is liable to any other party for losses due to, or if
it is unable to perform its obligations under the terms of this Escrow Agreement because of, acts
of God, fire, floods, strikes, equipment or transmission failure, or other causes reasonably
beyond its control. This Escrow Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute one and the same
instrument.

13.     Patriot Act Compliance. In order to comply with laws, rules, regulations and executive
orders in effect from time to time applicable to banking institutions, including those relating to
the funding of terrorist activities and money laundering and the Customer Identification Program
(“CIP”) requirements under the USA PATRIOT Act and its implementing regulations, pursuant
to which the Escrow Agent must obtain, verify and record information that allows the Escrow
Agent to identify customers (“Applicable Law”), the Escrow Agent is required to obtain, verify
and record certain information relating to individuals and entities which maintain a business
relationship with the Escrow Agent. Accordingly, each of Buyer and ROC agrees to provide to
the Escrow Agent upon its request from time to time such identifying information and
documentation as may be available for such party in order to enable the Escrow Agent to comply
with Applicable Law, including, but not limited to, information as to name, physical address, tax
identification number and other information that will help the Escrow Agent to identify and
verify such party such as organizational documents, certificates of good standing (where
applicable), licenses to do business or other pertinent identifying information. Buyer and ROC
each understand and agree that the Escrow Agent cannot open the Escrow Account unless and
until the Escrow Agent verifies the identities of Buyer and ROC in accordance with its CIP.

                            [Signatures are on the following pages.]




                                                6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                       Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 293 of 435
      IN WITNESS WHEREOF, the parties hereto have executed and delivered this Escrow
Agreement as of the Effective Date.

                                            ESCROW AGENT:

                                            DELAWARE TRUST COMPANY

                                            By:
                                               Name:
                                               Title:




                [Signature Page to Good Faith Deposit Escrow Agreement]
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20         Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 294 of 435
      IN WITNESS WHEREOF, the parties hereto have executed and delivered this Escrow
Agreement as of the Effective Date.


                                            BUYER:

                                            VISTA OUTDOOR INC.

                                            By:
                                               Name:
                                               Title:




                [Signature Page to Good Faith Deposit Escrow Agreement]
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20         Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 295 of 435
      IN WITNESS WHEREOF, the parties hereto have executed and delivered this Escrow
Agreement as of the Effective Date.

                                            ROC:

                                            REMINGTON OUTDOOR COMPANY,
                                            INC.

                                            By:
                                               Name:
                                               Title:




                [Signature Page to Good Faith Deposit Escrow Agreement]
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20         Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 296 of 435
                                          Schedule 1

Effective Date:                      [●], 2020

Name of Buyer:                       Vista Outdoor Inc.
Buyer Notice Address:                c/o Vista Outdoor Inc.
                                     1 Vista Way
                                     Anoka, MN 55303
                                     Attention: Dylan S. Ramsey
                                     Email: Dylan.Ramsey@VistaOutdoor.com

Buyer TIN:                           XX-XXXXXXX

Name of ROC:                         Remington Outdoor Company, Inc.
ROC Notice Address:                  100 Electronics Blvd., SW
                                     Huntsville, Alabama 35824
                                     Attention: Ken D’Arcy
                                     Email: ken.darcy@remington.com

ROC TIN:                             XX-XXXXXXX

Name of Escrow Agent:                Delaware Trust Company
Escrow Agent Notice Address:         251 Little Falls Drive
                                     Wilmington, DE 19808
                                     Attn: Escrow Administration
                                     Telephone: 866-291-6119
                                     Facsimile: 302-636-8666

                                     Email: trustadmin@delawaretrust.com

Escrow Agent Fees:
$1,000 – set up fee payable in advance of the closing of the transaction
$2,500 – escrow agent fee payable in advance of the closing of the transaction
and upon each subsequent annual anniversary date.

TRANSACTION FEES:
Wire transfer of fund: $35.00/domestic wire initiated; $75.00/international payment
Checks Cut: $10.00/check cut
1099 Preparation: $12.00/1099 prepared
1042-S Preparation: $50.00/per 1042-S
Returned Check: $30.00/returned item

Good Faith Deposit: $[●]

Investment:           [select one]

              []      BlackRock FedFund Cash Management Class (the “Share Class”), an
                      institutional money market mutual fund for which the Escrow Agent


                                                                                  US_ACTIVE-154416097.8


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 297 of 435
                  serves as shareholder servicing agent and/or custodian or subcustodian.
                  The parties hereto: (i) acknowledge Escrow Agent’s disclosure of the
                  services the Escrow Agent is providing to and the fees it receives from
                  BlackRock; (ii) consent to the Escrow Agent’s receipt of these fees in
                  return for providing shareholder services for the Share Class; and (iii)
                  acknowledge that the Escrow Agent has provided on or before the date
                  hereof a BlackRock FedFund Cash Management Class prospectus which
                  discloses, among other things, the various expenses of the Share Class and
                  the fees to be received by the Escrow Agent.

            []    Such other investments as Buyer, ROC and Escrow Agent may from time
                  to time mutually agree upon in a writing executed and delivered by Buyer
                  and ROC and accepted by the Escrow Agent.

            [X]   The Good Faith Deposit shall be held in a non-interest bearing deposit
                  account insured by the Federal Deposit Insurance Corporation to the
                  applicable limits.




                                                                             US_ACTIVE-154416097.8


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                     Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 298 of 435
                                         Schedule 2

                           Telephone Number(s) for Call-Backs and
                 Person(s) Designated to Confirm Funds Transfer Instructions

If to Buyer:

   Name                                          Telephone Number

1. Dylan Ramsey                                  (m) 801-989-8972; (o) 801-447-3039

If to ROC:

   Name                                          Telephone Number

1. William Krogseng_______                       (336) 548-8506__________

2. Mark Little     __________                    (336) 508-1176__________

3. ______________________                        _______________________

Telephone call-backs may be made to both Buyer and ROC if joint instructions are required
pursuant to this Escrow Agreement.




                                                                               US_ACTIVE-154416097.8


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                       Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 299 of 435
                                    EXHIBIT 3

                         (See attached form of Bill of Sale)




Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 300 of 435
                                                                                       EXHIBIT 3


                                                  BILL OF SALE

         THIS BILL OF SALE (this “Bill of Sale”), dated as of this [●] day of [●], 2020, is
entered into by and among Remington Outdoor Company, Inc., Barnes Bullets, LLC, Remington
Arms Company, LLC, RA Brands, L.L.C. (each, an “Seller” and collectively, the “Seller”), and
[●] 1 (the “Buyer”). Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Purchase Agreement (as defined below).

        WHEREAS, the Sellers and the Buyer are parties to that certain Asset Purchase
Agreement, dated as of [●], 2020 (as amended from time to time in accordance with its terms,
the “Purchase Agreement”), pursuant to which, among other things, the Buyer will purchase and
assume from the Sellers certain assets, properties and rights and certain specified liabilities and
obligations of the Sellers;

       WHEREAS, the Sellers are the owners, collectively, of all right, title and interest in, to
and under the Acquired Assets;

         WHEREAS, pursuant to the Purchase Agreement, each Seller desires to assign to the
Buyer, and the Buyer desires to acquire from such Seller, all of such Seller’s respective right,
title, and interest in, to and under the applicable Acquired Assets; and

       WHEREAS, the United States Bankruptcy Court for the Northern District of Alabama
Northern Division presiding over Sellers’ bankruptcy cases entered that certain Order Approving
the Sale of the Debtors’ Assets free and clear of all Claims, Liens, and Interests on [___], 2020
approving and authorizing the sale of the Acquired Assets to the Buyer on the terms and
conditions set forth in the Purchase Agreement.

       NOW, THEREFORE, in consideration of the foregoing and in consideration of the
mutual agreements, provisions and covenants contained herein and in the Purchase Agreement,
and for other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Sellers and the Buyer hereby agree as follows:

         1.      Assignment. Effective as of the Closing, pursuant to the terms and subject to the
conditions of the Purchase Agreement, each Seller hereby sells, transfers, conveys, assigns and
delivers to the Buyer, and the Buyer hereby purchases and accepts, all of such Seller’s right, title
and interest in, to and under the Acquired Assets. For the avoidance of doubt, no Seller hereby
sells, transfers, conveys, assigns or delivers to the Buyer, and the Buyer does not accept, any of
the Excluded Assets.

        2.     Purchase Agreement Controls. This Bill of Sale is executed and delivered
pursuant to the Purchase Agreement and in all respects is subject to the representations,
warranties, agreements, covenants, terms, conditions, limitations and other provisions thereof
(including the Schedules attached thereto). No provision set forth in this Bill of Sale shall be
deemed to enlarge, alter or amend the terms or provisions of the Purchase Agreement or affect,
expand or limit the rights and obligations of the parties under the Purchase Agreement. In the
event of any conflict between this Bill of Sale and the Purchase Agreement, the Purchase

1
    RS Note to Draft: Name of final Buyer entity to be inserted.




Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 301 of 435
Agreement shall control. The Buyer acknowledges that the Sellers make no representation or
warranty with respect to the Acquired Assets being conveyed hereby except as specifically set
forth in the Purchase Agreement.

        3.      No Rights in Third Parties. Nothing expressed or implied in this Bill of Sale is
intended to confer upon any person or entity, other than the Sellers and the Buyer and their
respective successors and assigns, any rights, remedies, obligations or liabilities under or by
reason of this Bill of Sale.

        4.      Further Assurances and Miscellaneous. This Bill of Sale shall be subject to
Article 12 of the Purchase Agreement, which is hereby incorporated by reference herein, mutatis
mutandis.

                            [Signatures are on the following pages.]




                                             -2-
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                     Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 302 of 435
       IN WITNESS WHEREOF, the Sellers and the Buyer have caused this Bill of Sale to be
executed as of the date first above written.

                                              SELLERS:

                                              REMINGTON OUTDOOR COMPANY,
                                              INC.

                                              By:
                                                 Name:
                                                 Title:

                                              BARNES BULLETS, LLC

                                              By:
                                                 Name:
                                                 Title:

                                              REMINGTON ARMS COMPANY, LLC

                                              By:
                                                 Name:
                                                 Title:

                                              RA BRANDS, L.L.C.

                                              By:
                                                 Name:
                                                 Title:




                             [Signature Page to Bill of Sale]              US_ACTIVE-154422547.6


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                  Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 303 of 435
       IN WITNESS WHEREOF, the Sellers and the Buyer have caused this Bill of Sale to be
executed as of the date first above written.

                                              BUYER:

                                              [●]

                                              By:
                                                 Name:
                                                 Title:




                             [Signature Page to Bill of Sale]              US_ACTIVE-154422547.6


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                  Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 304 of 435
                                    EXHIBIT 4

              (See attached form of Assignment and Assumption Agreement)




Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20     Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 305 of 435
                                                                                     EXHIBIT 4


                          ASSIGNMENT AND ASSUMPTION AGREEMENT

        THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated
as of this [●] day of [●], 2020, is entered into by and among Remington Outdoor Company, Inc.,
Barnes Bullets, LLC, Remington Arms Company, LLC, RA Brands, L.L.C. (each, an “Assignor”
and collectively, the “Assignors”), and [●] 1 (the “Assignee”). Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Purchase Agreement
(as defined below).

         WHEREAS, the Assignors and the Assignee are parties to that certain Asset Purchase
Agreement, dated as of [●], 2020 (as amended from time to time in accordance with its terms,
the “Purchase Agreement”), pursuant to which, among other things, the Assignee will purchase
and assume from the Assignors certain assets, properties and rights and certain specified
liabilities and obligations of the Assignors;

       WHEREAS, pursuant to the Purchase Agreement, each Assignor desires to assign to the
Assignee, and the Assignee desires to assume from such Assignor, the respective Assumed
Contracts and the Assumed Liabilities held by such Assignor; and

        WHEREAS, the United States Bankruptcy Court for the Northern District of Alabama
Northern Division presiding over Assignors’ bankruptcy cases entered that certain Order
Approving the Sale of the Debtors’ Assets free and clear of all Claims, Liens, and Interests on
[___], 2020 approving and authorizing the sale of the Acquired Assets to Assignee on the terms
and conditions set forth in the Purchase Agreement.

       NOW, THEREFORE, in consideration of the foregoing and in consideration of the
mutual agreements, provisions and covenants contained herein and in the Purchase Agreement,
and for other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Assignors and the Assignee hereby agree as follows:

       1.      Assignment. Effective as of the Closing, pursuant to the terms and subject to the
conditions of the Purchase Agreement, each Assignor hereby sells, transfers, conveys, assigns
and delivers to the Assignee all of the Assumed Contracts and the Assumed Liabilities held by
such Assignor. For the avoidance of doubt, no Assignor hereby sells, transfers, conveys, assigns
and delivers to the Assignee, and the Assignee does not accept, any of the Excluded Assets.

       2.      Assumption. Effective as of the Closing, pursuant to the terms and subject to the
conditions of the Purchase Agreement, the Assignee hereby assumes and agrees to pay, perform
and discharge all Assumed Liabilities. For the avoidance of doubt, the Assignee neither assumes
from the Assignors, nor shall the Assignee be liable or responsible for, any Excluded Liabilities.
Assignees acknowledge that Assignors make no representation or warranty with respect to the
Acquired Assets being conveyed hereby except as specifically set forth in the Purchase
Agreement.

       3.     Purchase Agreement Controls. This Agreement is executed and delivered
pursuant to the Purchase Agreement and in all respects is subject to the representations,

1
    RS Note to Draft: Name of final Buyer entity to be inserted.


                                                                                    US_ACTIVE-154425221.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 306 of 435
warranties, agreements, covenants, terms, conditions, limitations and other provisions thereof
(including the Schedules attached thereto). No provision set forth in this Agreement shall be
deemed to enlarge, alter or amend the terms or provisions of the Purchase Agreement or affect,
expand or limit the rights and obligations of the parties under the Purchase Agreement. In the
event of any conflict between this Agreement and the Purchase Agreement, the Purchase
Agreement shall control.

        4.      No Rights in Third Parties. Nothing expressed or implied in this Agreement is
intended to confer upon any person or entity, other than the Assignors and the Assignee and their
respective successors and assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

       5.    Further Assurances and Miscellaneous. This Agreement shall be subject to Article
12 of the Purchase Agreement, which are hereby incorporated by reference herein, mutatis
mutandis.

                            [Signatures are on the following pages.]




                                              -2-
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                      Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 307 of 435
        IN WITNESS WHEREOF, the Assignors and the Assignee have caused this Agreement
to be executed as of the date first above written.

                                            ASSIGNORS:

                                            REMINGTON OUTDOOR COMPANY,
                                            INC.

                                            By:
                                               Name:
                                               Title:

                                            BARNES BULLETS, LLC

                                            By:
                                               Name:
                                               Title:

                                            REMINGTON ARMS COMPANY, LLC

                                            By:
                                               Name:
                                               Title:

                                            RA BRANDS, L.L.C.

                                            By:
                                               Name:
                                               Title:




                [Signature Page to Assignment and Assumption Agreement]   US_ACTIVE-154425221.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 308 of 435
        IN WITNESS WHEREOF, the Assignors and the Assignee have caused this Agreement
to be executed as of the date first above written.

                                            ASSIGNEE:

                                            [●]

                                            By:
                                               Name:
                                               Title:




                [Signature Page to Assignment and Assumption Agreement]   US_ACTIVE-154425221.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 309 of 435
                                 EXHIBIT 5

                                  [Reserved]




Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 310 of 435
                                      EXHIBIT 6

            (See attached form of Intellectual Property Assignment Agreement)




Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 311 of 435
                                                                                         EXHIBIT 6


                              INTELLECTUAL PROPERTY ASSIGNMENT

         This Intellectual Property Assignment (this “Assignment”) dated as of [●], 2020, is entered
into by and by and among, on the one hand, , REMINGTON OUTDOOR COMPANY, INC., a
Delaware corporation (the “ROC”), REMINGTON ARMS COMPANY, LLC, a Delaware limited
liability company (“Remington”), BARNES BULLETS, LLC, a Delaware limited liability
company (“Barnes”), and RA BRANDS, L.L.C., a Delaware limited liability company (“Brands”,
and together with ROC, Remington and Barnes, each individually an “Assignor” and collectively,
“Assignors”), and on the other hand, [●] 1 (“Assignee”). Assignors and Assignee are each
sometimes referred to herein individually as a “Party” and collectively as the “Parties.”

                                                     RECITALS

        WHEREAS, Assignors desire to sell, assign, transfer, convey and deliver to Assignee, and
Assignee desires to purchase and assume from Assignor, the Purchased Assets and the Assumed
Liabilities pursuant to that certain Asset Purchase Agreement (the “Purchase Agreement”;
capitalized terms used herein without definition shall have the meanings assigned to such terms in
the Purchase Agreement), dated as of [●], 2020, by and among Assignors and Assignee; and

       WHEREAS, this Assignment is being executed and delivered by the Parties in connection
with the consummation of the transactions contemplated by the Purchase Agreement.

           NOW, THEREFORE, IT IS AGREED THAT:

           1.  Assignment. Each Assignor shall and hereby does irrevocably assign, convey and
transfer to Assignee all of Assignor’s right, title and interest in all of the Acquired Intellectual
Property, including, without limitation, all of the registered Intellectual Property set forth below
included in the Acquired Intellectual Property:

                    (a) the patents and patent applications set forth on Schedule 1 of Exhibit A
hereto (if any), the rights to file for patent protection for the inventions described therein, and all
issuances, divisions, continuations, continuations-in-part, reissues, extensions, reexaminations,
and renewals thereof, including all priority rights, and the right to claim priority rights and the
privileges and benefits thereof, including those under the Patent Cooperation Treaty, and all other
conventions, and the worldwide right to file applications for said inventions in Assignor’s own
name (collectively, the “Patents”);

                    (b)the trademark registrations and applications set forth on Schedule 1 of
Exhibit B hereto (if any), together with the goodwill connected with the use thereof and symbolized
thereby, and all issuances, extensions, and renewals thereof (collectively, the “Trademarks”);

              (c)      the copyright registrations and applications set forth on Schedule 1 of
Exhibit C hereto (if any), and all issuances, extensions, and renewals thereof (the ”Copyrights”);
and



1
    RS Note to Draft: Name of final Buyer entity to be inserted.


                                                                                       US_ACTIVE-154447764.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                               Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 312 of 435
               (d)    the internet domain names set forth on Exhibit D hereto (if any)
(collectively, the ”Domain Names”).

       2.        Maintenance, Prosecution, and Enforcement. After the closing of the transactions
contemplated under the Purchase Agreement, Assignee shall be solely responsible for maintaining
and prosecuting any registrations of Intellectual Property associated with the Acquired Intellectual
Property, including the filing and prosecution of all necessary applications, and the payment of all
necessary fees relating to the Acquired Intellectual Property that constitutes registered Intellectual
Property. The following short form assignment agreements shall be executed by the Parties and
recorded by Assignee with the relevant Government authority: (i) the Patent Assignment attached
hereto as Exhibit A, (ii) the Trademark Assignment attached hereto as Exhibit B (except that any
U.S. intent-to-use trademark application for which a statement of use has not been filed with and
duly accepted by the United States Patent and Trademark Office shall not be assigned until after
such statement is accepted by the United States Patent and Trademark Office), and (iii) the
Copyright Assignment attached hereto as Exhibit C. The assignment in Section 1 above includes
all rights to enforce rights in the Acquired Intellectual Property (including, without limitation, any
rights to sue and collect damages, payments or other consideration resulting from any past or future
claim or action against any third person for infringing upon any Acquired Intellectual Property).

        3.     Unassignable Intellectual Property. To the extent that any of the Acquired
Intellectual Property is not assignable or otherwise transferable by Assignors to Assignee
(“Unassignable IP”), a non-inclusive list of which is set forth on Exhibit E hereto (if any),
Assignors shall, in descending order based on the rights to such Unassignable IP held by
Assignors:

                       (i)    use commercially reasonable efforts to obtain any necessary waiver,
approval, or consent from any required third party to assign such Unassignable IP to Assignee, and
upon obtaining such waiver, approval, or consent, such Unassignable IP shall be deemed to have
been automatically sold, assigned, transferred, conveyed, and delivered by Assignors to Assignee
as Acquired Intellectual Property;

                       (ii)    grant to Assignee an exclusive, even as to Assignors, royalty free,
irrevocable, perpetual, transferrable, fully paid-up, worldwide license (with rights to sublicense
through multiple tiers of sublicenses) to make, have made, modify, use, create derivative works
from, import, export, and sell such Unassignable IP and products or services based on such
Unassignable IP;

                       (iii) grant to Assignee a non-exclusive license that shall be, to the fullest
extent possible, royalty free, irrevocable, perpetual, transferrable, fully paid-up and worldwide
(with rights to sublicense through multiple tiers of sublicenses) to make, have made, modify, use,
create derivative works from, import, export, and sell such Unassignable IP and products or
services based on such Unassignable IP; and

                       (iv)   covenant to never assert against Assignee, its affiliates, successors,
assigns, or their respective customers, agents, or representatives any such Unassignable IP in
which Assignors cannot grant the licenses listed above.




Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 313 of 435
        4.       Cooperation; Power of Attorney. Each Assignor hereby irrevocably designates and
appoints each officer of Assignee as such Assignor’s agent and attorney-in-fact to execute any
papers on such Assignor’s behalf, and to take any and all actions as Assignee may deem necessary
or desirable, in order to effectuate the assignment to Assignee of the Acquired Intellectual Property
that is the subject of any registration or application for registration in any jurisdiction and to record
or otherwise perfect such assignment with any applicable authority in any applicable jurisdiction.
This power of attorney is coupled with an interest and shall be irrevocable.

        5.     Moral Rights. To the fullest extent allowed under applicable Law, each Assignor
irrevocably assigns, conveys, and transfers to Assignee any moral rights in or with respect to the
Acquired Intellectual Property that may exist anywhere in the world, together with all claims for
damages and other remedies asserted on the basis of moral rights, and irrevocably waives and
agrees never to assert any moral rights in or with respect to any and all of the Acquired Intellectual
Property that may exist anywhere in the world.

        6.      Notices.   Notices hereunder shall be given in accordance with the Purchase
Agreement.

       7.     Successors and Assigns. This Assignment shall be binding on the Parties and their
successors and assigns.

        8.      Terms of Purchase Agreement. Nothing contained in this Assignment shall be
deemed to modify, limit, expand, supersede, or amend any rights or obligations of Assignors or
Assignee under the Purchase Agreement. Assignee acknowledges that Assignors make no
representation or warranty with respect to the assets being conveyed hereby except as specifically
set forth in the Purchase Agreement. To the extent any conflict or inconsistency arises between
any of the terms and provisions of this Assignment and the Purchase Agreement, the terms and
provisions of the Purchase Agreement shall govern and control.

        9.     Severability. If any term or provision of this Assignment is invalid, illegal, or
unenforceable in any jurisdiction, such invalidity, illegality, or unenforceability shall not affect
any other term or provision of this Assignment or invalidate or render unenforceable such term or
provision in any other jurisdiction.

       10.     Entire Agreement; Amendment. This Assignment constitutes the Parties’ entire
agreement with respect to the subject matter hereof and supersedes all prior or contemporaneous
negotiations, communications, discussions and correspondence concerning such subject matter.
This Assignment may be amended or modified only with the prior written consent of the Parties.

       11.    Headings. The section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or effect of this
Assignment.

       12.      Counterparts. This Assignment may be executed in counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same agreement. If any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format date file, such signature shall create a valid




Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 314 of 435
and binding obligation of the executing Party (or on whose behalf such signature is executed) with
the same force and effect as if such facsimile or “.pdf” signature page were an original thereof.

       13.   Governing Law; Dispute Resolution. Section 12.3 and Section 12.4 of the Purchase
Agreement are incorporated herein.

                               [SIGNATURE PAGE FOLLOWS]




Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                       Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 315 of 435
        IN WITNESS WHEREOF, the Parties have executed this Assignment as of the date first
written above.

                                              ASSIGNORS:


                                              REMINGTON ARMS COMPANY, LLC



                                              By:
                                              Name:
                                              Title:


                                              BARNES BULLETS, LLC



                                              By:
                                              Name:
                                              Title:


                                              RA BRANDS, L.L.C.



                                              By:
                                              Name:
                                              Title:


                                              REMINGTON OUTDOOR COMPANY,
                                              INC.



                                              By:
                                              Name:
                                              Title:




               [SIGNATURE PAGE TO ASSIGNMENT OF INTELLECTUAL PROPERTY]
                                                                     US_ACTIVE-154447764.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                       Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 316 of 435
                                                ASSIGNEE:

                                                [●]



                                                By:
                                                Name:
                                                Title:




             [SIGNATURE PAGE TO ASSIGNMENT OF INTELLECTUAL PROPERTY]
                                                                 US_ACTIVE-154447764.7
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20          08:34:20          Desc
                 Exhibit Ex. A - Vista Outdoor Inc. Page 317 of 435
                                                     EXHIBIT A

                                            PATENT ASSIGNMENT

        This Patent Assignment (this “Patent Assignment”), dated as of [●], 2020 (the “Effective Date”),
is made by and by and by and among, on the one hand, REMINGTON OUTDOOR COMPANY,
INC., a Delaware corporation (the “ROC”), REMINGTON ARMS COMPANY, LLC, a Delaware
limited liability company (“Remington”), BARNES BULLETS, LLC, a Delaware limited liability
company (“Barnes”), and RA BRANDS, L.L.C., a Delaware limited liability company
(“Brands”, and together with ROC, Remington and Barnes, each individually an “Assignor” and
collectively, “Assignors”), and on the other hand, [●] 2 (“Assignee”). Assignors and Assignee are
each sometimes referred to herein individually as a “Party” and collectively as the “Parties.”
      WHEREAS, Assignors are the owners of the patents and patent applications described on
Schedule 1 (the “Patents”); and

       WHEREAS, pursuant to the terms of that certain Asset Purchase Agreement, by and among
Assignors and Assignee, dated as of [●], 2020 (the “Purchase Agreement”), Assignors have
agreed to assign to Assignee all of Assignors’ right, title, and interest in and to the Patents.
Capitalized terms used herein and not otherwise defined herein shall have the respective meanings
assigned to such terms in the Purchase Agreement.

        NOW THEREFORE, for the consideration set forth in the Purchase Agreement and other
good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
as of the Effective Date, Assignors shall and hereby do sell, transfer, and assign to Assignee, and
its successors and assigns, Assignors’ entire right, title, and interest in the Patents, including all
reissues, divisions, reexaminations, renewals, extensions, provisionals, substitutions,
continuations and continuations-in-part thereof, and all equivalent or similar rights anywhere in
the world in inventions and discoveries first disclosed in such Patents therefor, together with all
causes of action (whether known or unknown or whether currently pending, filed, or otherwise)
and other enforcement rights with respect to the Patents, including causes of action and other
enforcement rights for (a) damages, (b) injunctive relief, and (c) any other remedies of any kind,
and in each case for past, current, and future infringement of any such Patents, including royalties
and other payments.

        Assignors hereby authorize the respective patent office (e.g., US Patent and Trademark
Office) or Government authority in each applicable jurisdiction to issue any and all patents,
certificates of invention or other similar governmental grants or issuances that may be granted for
any of the Patents in the name of Assignee, as the assignee.

         This Patent Assignment is governed by and construed in accordance with the internal laws
of the State of Delaware without giving effect to any choice or conflict of law provision or rule
that would require or permit the application of the laws of any jurisdiction other than those of the
State of Delaware. Any legal suit, action, or proceeding arising out of or related to this Agreement
or the licenses granted hereunder may be instituted in the federal courts of the United States or the

2
    RS Note to Draft: Name of final Buyer entity to be inserted.


                                                                                        US_ACTIVE-154447764.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 318 of 435
courts of the State of Delaware in each case located in New Castle County, Delaware, and each
Party irrevocably submits to the jurisdiction of such courts in any such suit, action, or proceeding.
The parties hereto agree that irreparable damage would occur if any provision of this Patent
Assignment were not performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

        This Patent Assignment shall inure to the benefit of and be binding upon Assignee and
Assignors and their respective successors and assigns. This Patent Assignment may be executed
in counterparts, each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Patent Assignment delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Patent Assignment.

                                [SIGNATURE PAGE FOLLOWS]




                                                                                     US_ACTIVE-154447764.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 319 of 435
       IN WITNESS WHEREOF, each of the undersigned has caused this Patent Assignment to be
executed and delivered by its duly authorized representative as of the Effective Date.

                                                ASSIGNORS:


                                                REMINGTON ARMS COMPANY, LLC



                                                By:
                                                Name:
                                                Title:


                                                BARNES BULLETS, LLC



                                                By:
                                                Name:
                                                Title:


                                                RA BRANDS, L.L.C.



                                                By:
                                                Name:
                                                Title:


                                                REMINGTON OUTDOOR COMPANY,
                                                INC.



                                                By:
                                                Name:
                                                Title:




                            [Signature Page to Patent Assignment]
                                                                         US_ACTIVE-154447764.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 320 of 435
                                          ASSIGNEE:

                                          [●]



                                          By:
                                          Name:
                                          Title:




                       [Signature Page to Patent Assignment]
                                                               US_ACTIVE-154447764.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 321 of 435
                         SCHEDULE 1 OF EXHIBIT A

                   PATENTS AND PATENT APPLICATIONS


                               [To be provided]




                                                                US_ACTIVE-154447764.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20        Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 322 of 435
                                                     EXHIBIT B

                                        TRADEMARK ASSIGNMENT


         This Trademark Assignment (this “Trademark Assignment”), dated as of [●], 2020 (the
“Effective Date”), is made by and among, on the one hand, REMINGTON OUTDOOR
COMPANY, INC., a Delaware corporation (the “ROC”), REMINGTON ARMS COMPANY,
LLC, a Delaware limited liability company (“Remington”), BARNES BULLETS, LLC, a
Delaware limited liability company (“Barnes”), and RA BRANDS, L.L.C., a Delaware limited
liability company (“Brands”, and together with ROC, Remington and Barnes, each individually
an “Assignor” and collectively, “Assignors”), and on the other hand, [●] 3 (“Assignee”).
Assignors and Assignee are each sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”
       WHEREAS, Assignors are the owners of the trademarks and trademark applications
described on Schedule 1 (the “Trademarks”); and

       WHEREAS, pursuant to the terms of that certain Asset Purchase Agreement, by and among
Assignors and Assignee, dated as of [●], 2020 (the “Purchase Agreement”), Assignors have
agreed to assign to Assignee all of Assignors’ right, title, and interest in and to the Trademarks,
together with the goodwill associated therewith. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings assigned to such terms in the Purchase
Agreement.

        NOW THEREFORE, for the consideration set forth in the Purchase Agreement and other
good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
as of the Effective Date, Assignors shall and hereby do sell, transfer, and assign to Assignee, and
its successors and assigns, Assignor’s entire right, title, and interest in the Trademarks (except that
any U.S. intent-to-use trademark application for which a statement of use has not been filed with
and duly accepted by the United States Patent and Trademark Office shall not be assigned until
after such statement is accepted by the United States Patent and Trademark Office) including,
without limitation, all registrations and applications therefor and the right to apply for and register
the Trademarks, in the United States of America and all foreign countries, together with the
goodwill of Assignors’ business in which the Trademarks are used and symbolized by the
Trademarks, all common law and statutory rights related thereto, all rights of renewal and
extension, together with all causes of action (whether known or unknown or whether currently
pending, filed, or otherwise) and other enforcement rights with respect to the Trademarks,
including causes of action and other enforcement rights for (a) damages, (b) injunctive relief, and
(c) any other remedies of any kind, and in each case for past, current, and future infringement of
any such Trademarks, including royalties and other payments.

       Assignor hereby authorizes the respective trademark office (e.g., US Patent and Trademark
Office) or Government authority in each applicable jurisdiction to issue any and all trade and


3
    RS Note to Draft: Name of final Buyer entity to be inserted.


                                                                                       US_ACTIVE-154447764.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                               Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 323 of 435
service marks or other similar governmental grants, registrations, or issuances that may be granted
for any of the Trademarks in the name of Assignee, as the assignee.

        This Trademark Assignment is governed by and construed in accordance with the internal
laws of the State of Delaware without giving effect to any choice or conflict of law provision or
rule that would require or permit the application of the laws of any jurisdiction other than those of
the State of Delaware. Any legal suit, action, or proceeding arising out of or related to this
Agreement or the licenses granted hereunder may be instituted in the federal courts of the United
States or the courts of the State of Delaware in each case located in New Castle County, Delaware,
and each Party irrevocably submits to the jurisdiction of such courts in any such suit, action, or
proceeding. The parties hereto agree that irreparable damage would occur if any provision of this
Trademark Assignment were not performed in accordance with the terms hereof and that the
parties shall be entitled to specific performance of the terms hereof, in addition to any other remedy
to which they are entitled at law or in equity.

       This Trademark Assignment shall inure to the benefit of and be binding upon Assignee and
Assignors and their respective successors and assigns. This Trademark Assignment may be
executed in counterparts, each of which shall be deemed an original, but all of which together shall
be deemed to be one and the same agreement. A signed copy of this Trademark Assignment
delivered by facsimile, e-mail or other means of electronic transmission shall be deemed to have
the same legal effect as delivery of an original signed copy of this Trademark Assignment.

                                [SIGNATURE PAGE FOLLOWS]




                                                                                      US_ACTIVE-154447764.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                              Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 324 of 435
       IN WITNESS WHEREOF, each of the undersigned has caused this Trademark Assignment to be
executed and delivered by its duly authorized representative as of the Effective Date.



                                                ASSIGNORS:


                                                REMINGTON ARMS COMPANY, LLC



                                                By:
                                                Name:
                                                Title:


                                                BARNES BULLETS, LLC


                                                By:
                                                Name:
                                                Title:


                                                RA BRANDS, L.L.C.



                                                By:
                                                Name:
                                                Title:



                                                REMINGTON OUTDOOR COMPANY,
                                                INC.



                                                By:
                                                Name:
                                                Title:




                          [Signature Page to Trademark Assignment]
                                                                        US_ACTIVE-154447764.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 325 of 435
                                          ASSIGNEE:

                                          [●]



                                          By:
                                          Name:
                                          Title:




                     [Signature Page to Trademark Assignment]
                                                                US_ACTIVE-154447764.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                  Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 326 of 435
                         SCHEDULE 1 OF EXHIBIT B

              TRADEMARKS AND TRADEMARK APPLICATIONS

                               [To be provided]




                                                                US_ACTIVE-154447764.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20        Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 327 of 435
                                                     EXHIBIT C

                                         COPYRIGHT ASSIGNMENT

        This Copyright Assignment (this “Copyright Assignment”), dated as of [●], 2020 (the “Effective
Date”), is made by and among, on the one hand, REMINGTON OUTDOOR COMPANY, INC.,
a Delaware corporation (the “ROC”), REMINGTON ARMS COMPANY, LLC, a Delaware
limited liability company (“Remington”), BARNES BULLETS, LLC, a Delaware limited liability
company (“Barnes”), and RA BRANDS, L.L.C., a Delaware limited liability company
(“Brands”, and together with ROC, Remington and Barnes, each individually an “Assignor” and
collectively, “Assignors”) and on the other hand, [●] 4 (“Assignee”). Assignors and Assignee are
each sometimes referred to herein individually as a “Party” and collectively as the “Parties.”
        WHEREAS, Assignors are the owner of the registered copyrights and applications for
registered copyrights described on Schedule 1 (the “Copyrights”); and

       WHEREAS, pursuant to the terms of that certain Asset Purchase Agreement, by and among
Assignors and Assignee, dated as of [●], 2020 (the “Purchase Agreement”), Assignors have
agreed to assign to Assignee all of Assignor’s right, title, and interest in and to the Copyrights.
Capitalized terms used herein and not otherwise defined herein shall have the respective meanings
assigned to such terms in the Purchase Agreement.

        NOW THEREFORE, for the consideration set forth in the Purchase Agreement and other
good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged,
as of the Effective Date, Assignors shall and hereby do sell, transfer, and assign to Assignee, and
its successors and assigns, Assignors’ entire right, title, and interest in the Copyrights, without
condition, limitation, or reservation, including, but not limited to: (a) all common law and statutory
rights related to the Copyrights, all rights of renewal and extension; (b) the right to apply for
registration in the United States of America and all foreign countries; (c) the right to sue for, settle
and release past, present and future infringement of the Copyrights, and in each case for past,
current, and future infringement of any such Copyrights, including royalties and other payments.
Not limiting the foregoing, Assignee may use, sell, license, translate, copy, duplicate, record,
broadcast, distribute, perform, display, add to, subtract from, arrange, rearrange, revise, modify,
change, adapt and otherwise exploit the Copyrights and any derivative works thereof in its sole
and absolute discretion.

        If Assignors have any rights, including without limitation “artist’s rights” or “moral rights,”
in the Copyrights that cannot be assigned, Assignors agree to waive and hereby waive enforcement
worldwide of such rights against Assignee. In the event that Assignors have any such rights, that
cannot be assigned or waived, Assignors hereby grant to Assignee an exclusive, worldwide,
irrevocable, perpetual license to use, reproduce, distribute, create derivative works of, publicly
perform and publicly display the Copyrights in any medium or format, whether now known or
later developed.



4
    RS Note to Draft: Name of final Buyer entity to be inserted.


                                                                                        US_ACTIVE-154447764.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 328 of 435
        Assignors hereby authorize the respective copyright office (e.g., US Copyright Office) or
Government authority in each applicable jurisdiction to issue any and all copyrights or other
similar governmental grants or registrations that may be granted for any of the Copyrights in the
name of Assignee, as the assignee.

        This Copyright Assignment is governed by and construed in accordance with the internal
laws of the State of Delaware without giving effect to any choice or conflict of law provision or
rule that would require or permit the application of the laws of any jurisdiction other than those of
the State of Delaware. Any legal suit, action, or proceeding arising out of or related to this
Agreement or the licenses granted hereunder may be instituted in the federal courts of the United
States or the courts of the State of Delaware in each case located in New Castle County, Delaware,
and each Party irrevocably submits to the jurisdiction of such courts in any such suit, action, or
proceeding. The parties hereto agree that irreparable damage would occur if any provision of this
Copyright Assignment were not performed in accordance with the terms hereof and that the parties
shall be entitled to specific performance of the terms hereof, in addition to any other remedy to
which they are entitled at law or in equity.

       This Copyright Assignment shall inure to the benefit of and be binding upon Assignee and
Assignors and their respective successors and assigns. This Copyright Assignment may be
executed in counterparts, each of which shall be deemed an original, but all of which together shall
be deemed to be one and the same agreement. A signed copy of this Copyright Assignment
delivered by facsimile, e-mail or other means of electronic transmission shall be deemed to have
the same legal effect as delivery of an original signed copy of this Copyright Assignment.

                                [SIGNATURE PAGE FOLLOWS]




                                                                                     US_ACTIVE-154447764.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 329 of 435
      IN WITNESS WHEREOF, each of the undersigned has caused this Copyright
Assignment to be executed and delivered by its duly authorized representative as of the Effective
Date.


                                                 ASSIGNORS:


                                                 REMINGTON ARMS COMPANY, LLC



                                                 By:
                                                 Name:
                                                 Title:


                                                 BARNES BULLETS, LLC


                                                 By:
                                                 Name:
                                                 Title:


                                                 RA BRANDS, L.L.C.



                                                 By:
                                                 Name:
                                                 Title:


                                                 REMINGTON OUTDOOR COMPANY,
                                                 INC.



                                                 By:
                                                 Name:
                                                 Title:




                           [Signature Page to Copyright Assignment]
                                                                           US_ACTIVE-154447764.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 330 of 435
                                          ASSIGNEE:

                                          [●]



                                          By:
                                          Name:
                                          Title:




                     [Signature Page to Copyright Assignment]
                                                                US_ACTIVE-154447764.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                  Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 331 of 435
                         SCHEDULE 1 OF EXHIBIT C

               COPYRIGHTS AND COPYRIGHT APPLICATIONS

                               [To be provided]




                                                                US_ACTIVE-154447764.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20        Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 332 of 435
                                 EXHIBIT D

                              DOMAIN NAMES

                               [To be provided]




                                                          US_ACTIVE-154447764.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20            Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 333 of 435
                                 EXHIBIT E

                 UNASSIGNABLE INTELLECTUAL PROPERTY

                               [To be provided]




                                                          US_ACTIVE-154447764.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20            Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 334 of 435
                                    EXHIBIT 7

                 (See attached form of Transition Services Agreement)




Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 335 of 435
                                                                                       EXHIBIT 7


                          TRANSITION SERVICES AGREEMENT

       THIS TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of this
[●] day of [●], 2020, is entered into by and among Remington Outdoor Company, Inc. (“ROC”,
and together with the subsidiaries of ROC set forth on the signature pages hereto, “Seller”), and
Vista Outdoor Inc., a Delaware corporation (“Buyer”, and together with Seller, the “Parties” and
each a “Party”). Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Purchase Agreement (as defined below).

                                           RECITALS

               WHEREAS, Seller and Buyer are parties to that certain Asset Purchase
Agreement, dated as of September [●], 2020 (as amended from time to time in accordance with its
terms, the “Purchase Agreement”), pursuant to which, among other things, Buyer will purchase
and assume from Seller certain assets, properties and rights and certain specified liabilities and
obligations of Seller;

              WHEREAS, to facilitate the transactions contemplated by the Purchase
Agreement, Seller and Buyer have agreed to provide each other certain Transition Services (as
defined below); and

              WHEREAS, the Parties are willing to provide such respective services upon the
terms and subject to the conditions set forth in this Agreement.

               NOW, THEREFORE, in consideration of the covenants, promises,
representations, and warranties set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby agree as follows:

                                            ARTICLE 1

                                     SERVICES PROVIDED

        1.1.    During the Term (as defined below), Seller will provide, or cause to be provided,
to Buyer those specific services as described and for up to the length of time specified on Schedule
1 to this Agreement, upon the terms and subject to the conditions set forth in this Agreement (the
“Seller Transition Services”); provided, that Seller may delegate all or any portion of its
obligations to perform Seller Transition Services hereunder to M-III Partners, LP or its affiliates,
to former employees of Seller re-engaged as contractors for the benefit of the Seller's bankruptcy
estate, or other third-party firms; and provided, further that no such assignment or delegation shall
release the applicable Seller of its obligations hereunder.

        1.2.   During the Term, Buyer will provide, or cause to be provided, to Seller those
specific services as described and for up to the length of time specified on Schedule 2 to this
Agreement, upon the terms and subject to the conditions set forth in this Agreement (the “Buyer
Transition Services” and, together with Seller Transition Services, the “Transition Services”).

        1.3.   During the Term, a Party may request that the other Party (i) provide additional
Transition Services that are not currently described on Schedule 1 or Schedule 2 and/or (ii) make

                                                 1
                                                                                 US_ACTIVE-154426196.9

Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 336 of 435
modifications to existing Transition Services. Seller or Buyer, as applicable, will use commercially
reasonable efforts to accommodate any such reasonable requests. The requesting Party shall submit
a request in writing to the other Party specifying the nature of the additional or modified Transition
Services; the Parties shall negotiate as to any such applicable changes, including, without
limitation, pricing, scope and term; and Schedule 1 or Schedule 2, as applicable, shall be amended
to incorporate such changes that are finally agreed upon pursuant to a written instrument signed
by Seller and Buyer.

                                               ARTICLE 2

                                   TERM AND TERMINATION

        2.1.   Schedule 1 and Schedule 2 sets forth the length of the contemplated Transition
Services, the term of this Agreement (the “Term”) will commence on the Closing Date and
continue until the date no Transition Services are being provided hereunder by any Party (such
date, the “Termination Date”).

                (a)     Upon transition of a Seller Transition Service to Buyer or upon Buyer’s
determination, prior to the Termination Date, that it otherwise no longer requires one or more
Seller Transition Services, Buyer may terminate one or more Seller Transition Service(s) (the
“Seller Terminated Transition Services”) by providing thirty (30) days advance written notice
thereof to ROC (or such other notice period as specified on Schedule 1 for the particular Seller
Transition Service). Upon expiration of the applicable notice period, Seller’s obligation under this
Agreement to provide such Seller Terminated Transition Services shall terminate, and Buyer shall
no longer be obligated to make payment for such Seller Terminated Transition Services (except
with respect to any amounts due and owing for any Seller Transition Service performed prior to
such termination). For the avoidance of doubt, other than Seller Terminated Transition Services,
all other Seller Transition Services shall continue in accordance with the terms hereof.

               (b)     Upon transition of a Buyer Transition Service to Seller or upon Seller’s
determination, prior to the Termination Date, that it otherwise no longer requires one or more
Buyer Transition Services, Seller may terminate one or more Buyer Transition Service(s) (the
“Buyer Terminated Transition Services”) by providing thirty (30) days advance written notice
thereof to Buyer (or such other notice period as specified on Schedule 2 for the particular Buyer
Transition Service). Upon expiration of the applicable notice period, Buyer’s obligation under this
Agreement to provide such Buyer Terminated Transition Services shall terminate, and Seller shall
no longer be obligated to make payment for such Buyer Terminated Transition Services (except
with respect to any amounts due and owing for any Buyer Transition Service performed prior to
such termination). For the avoidance of doubt, other than Buyer Terminated Transition Services,
all other Buyer Transition Services shall continue in accordance with the terms hereof.

           2.2.   This Agreement shall terminate on the Termination Date, but may be terminated
earlier:

                  (a)    Upon the written mutual agreement of Buyer and ROC; or

                  (b)    By Seller or Buyer:



                                                  2
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 337 of 435
                       (i)    if the other Party defaults in the payment when due of any invoiced
       amount payable pursuant to Article 3 and such default continues unremedied for fifteen
       (15) days after written notice of such default is delivered to the defaulting Party; or

                      (ii)     if the other Party materially breaches of any of its obligations under
       this Agreement (other than with respect to any failure to make payments for invoiced
       amounts) and such breach is not cured within thirty (30) days after written notice of such
       breach is delivered to the breaching Party.

                (c)    Notwithstanding any provision herein to the contrary, this Section 2.2,
ARTICLE 3, ARTICLE 5, ARTICLE 8 and ARTICLE 10 shall survive the termination of this
Agreement and no such termination shall relieve either Party for any liability arising prior to the
date of such termination, including with respect to any payment obligations.

                                            ARTICLE 3

                                   CHARGES FOR SERVICES

        3.1.    Seller will provide Seller Transition Services to Buyer and Buyer will pay the fee(s)
set forth for each such Seller Transition Service in Schedule 1 to this Agreement. In addition to
such amount, in the event that Seller incurs reasonable and documented out-of-pocket expenses in
the provision of any Seller Transition Services, Buyer shall reimburse Seller for all such out-of-
pocket expenses. Seller shall invoice Buyer at the end of each month for the amounts owed in
connection with Seller Transition Services and any other amounts that may be due hereunder. With
respect to any amounts owed in connection with any Seller Terminated Transition Service, Buyer
shall only be obligated to pay a pro rata portion of the applicable monthly fee for such Seller
Terminated Transition Service, based on the number of days elapsed in the applicable month up
to, and including, the effective termination date.

        3.2.    Buyer will provide Buyer Transition Services to Seller and Seller will pay the fee(s)
set forth for each such Buyer Transition Services in Schedule 2 to this Agreement. In addition to
such amount, in the event that Buyer or any of its Affiliates incurs reasonable and documented
out-of-pocket expenses in the provision of any Buyer Transition Services, Seller shall reimburse
Buyer for all such out-of-pocket expenses. Buyer shall invoice Seller at the end of each month for
the amounts owed in connection with Buyer Transition Services and any other amounts that may
be due hereunder. With respect to any amounts owed in connection with any Buyer Terminated
Transition Service, Seller shall only be obligated to pay a pro rata portion of the applicable
monthly fee for such Buyer Terminated Transition Service, based on the number of days elapsed
in the applicable month up to, and including, the effective termination date.

        3.3.    Each Party acknowledges and agrees that the other Party, at its reasonable
discretion, may employ third party service providers to perform or provide any of the Transition
Services or any secretarial, administrative, telephone, e-mail or other services necessary or
ancillary to the Transition Services, all of which may be contracted for separately by the Party
providing such Transition Services through a third party. The Party providing such subcontracted
Transition Services shall cause each such third party service provider to comply with the terms of
this Agreement as if it was an original party hereto and to provide the Transition Services or


                                                 3
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 338 of 435
ancillary services, as applicable, in the same manner and with the same level and quality of service
and degree of care as the Party responsible for providing such Transition Services is obligated to
provide under this Agreement. The Party subcontracting such Transition Services shall be liable
to the other Party for any breach by such third party service provider of the terms and conditions
of this Agreement. Any fees charged by such third party service providers shall be included in the
invoiced amounts sent to Buyer or Seller, as applicable

        3.4.    All consideration under this Agreement is exclusive of any sales, transfer, goods or
services taxes or similar gross receipts based tax (including any such taxes that are required to be
withheld, but excluding all other taxes including taxes based upon or calculated by reference to
income, receipts or capital) imposed against or on services and other amounts due under this
Agreement (“Sales Taxes”) and such Sales Taxes will be added to the consideration payable by
the Party receiving the Transition Services, where applicable. Such Sales Taxes shall be separately
stated on the relevant invoice.

        3.5.    All amounts due to Buyer or Seller, as applicable, under this Agreement will be due
and payable by wire transfer of immediately available funds within fifteen (15) calendar days of
Seller’s receipt or Buyer’s receipt, respectively, of the invoice therefor, in each case, except as
otherwise set forth on Schedule 1 or Schedule 2, as applicable. Such invoice will set forth in
reasonable detail the amounts due and owing in respect of the Transition Services provided during
the period since the immediately preceding invoice was submitted to the applicable Party,
including fees for the Transition Services, any out-of-pocket expenses, third party costs and any
applicable Sales Taxes thereon.

        3.6.   In connection with the performance of the Transition Services, no Party shall have
any obligation to (a) purchase, renew, upgrade, enhance or otherwise modify any computer
hardware, software, or network environment currently used, (b) provide any support or
maintenance services for any computer hardware, software, or network environment that has been
upgraded, enhanced or otherwise materially modified such that the cost of performing, or ability
to perform, such services is materially increased from the computer hardware, software, or network
environment that is currently used or (c) convert from one format to another any business data for
use by any Party or any other Person in connection with the Transition Services or otherwise.

                                            ARTICLE 4

                                  PERFORMANCE STANDARD

        4.1.    Buyer acknowledges that Seller is not in the business of providing Seller Transition
Services (or services of a like nature) to third parties, and that Seller Transition Services are being
provided to Buyer by Seller as an accommodation to facilitate the transactions contemplated by
the Purchase Agreement. As such, nothing in this Agreement will require or be interpreted to
require Seller or its Affiliates to provide a Seller Transition Service to Buyer beyond the scope,
manner, content and quality standard of such Seller Transition Service as performed by Seller as
of immediately prior to the Closing Date. Seller will perform, or cause to be performed, each Seller
Transition Service in good faith, in accordance with applicable Legal Requirements and in
substantially the same manner and with substantially the same level and quality of service and
degree of care as Seller provides the same or similar services to its operations during the Term.


                                                  4
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 339 of 435
        4.2.    Seller acknowledges that Buyer is not in the business of providing Buyer Transition
Services (or services of a like nature) to third parties, and that Buyer Transition Services are being
provided to Seller by Buyer as an accommodation to facilitate the transactions contemplated by
the Purchase Agreement. As such, nothing in this Agreement will require or be interpreted to
require Buyer or its Affiliates to provide a Buyer Transition Services to Seller beyond the scope,
manner, content and quality standard of such Buyer Transition Services as performed by Seller or
its Affiliates as of immediately prior to the Closing Date. Buyer will perform, or cause to be
performed, each Buyer Transition Services in good faith, in accordance with applicable Legal
Requirements, and in substantially the same manner and with substantially the same level and
quality of service and degree of care as Buyer provides the same or similar services to its operations
during the Term; provided, however, to the extent that Buyer is not transferred all or any of the
necessary assets to perform any of the Buyer Transition Services (for any reason), including any
of the Business Data, and Buyer, in good faith, is unable to perform any of the Buyer Transition
Services as a result thereof, then Buyer shall not be required to perform any such Buyer Transition
Services. For the avoidance of doubt, this inability to perform any such Buyer Transition Service
shall not constitute a breach of this Agreement.

        4.3.   Seller and Buyer acknowledge that any Other Buyer (as defined below) shall be a
third party beneficiary of, with rights to enforce, this Agreement.

                                            ARTICLE 5

                         NO WARRANTIES; MAXIMUM LIABILITY

      5.1. NONE OF SELLER, BUYER OR THEIR RESPECTIVE SUBSIDIARIES OR
AFFILIATES MAKES ANY WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO
THE TRANSITION SERVICES TO BE PROVIDED HEREUNDER. NONE OF SELLER,
BUYER OR THEIR RESPECTIVE SUBSIDIARIES OR AFFILIATES SHALL HAVE ANY
LIABILITY TO ANY OTHER PARTY HERETO, OTHER THAN IN THE CASE OF
INTENTIONAL MISCONDUCT OR FRAUD ON THE PART OF SUCH PARTY WITH
RESPECT TO THE TRANSITION SERVICES TO BE PROVIDED HEREUNDER, AND IN
SUCH CASE, THE MAXIMUM LIABILITY OF THE PARTIES AND THEIR RESPECTIVE
SUBSIDIARIES AND AFFILIATES UNDER, IN CONNECTION WITH OR RELATING TO
THIS AGREEMENT AND/OR THE TRANSITION SERVICES PROVIDED BY OR ON
BEHALF OF SUCH PARTY, AND THE SOLE REMEDY OF THE OTHER PARTY UNDER,
IN CONNECTION WITH OR RELATING TO THIS AGREEMENT AND/OR THE SERVICES,
SHALL BE A REFUND OF THE PRICE PAID FOR THE PARTICULAR TRANSITION
SERVICE OR A RE-DELIVERY (OR DELIVERY) OF SUCH TRANSITION SERVICE. IN NO
EVENT SHALL EITHER PARTY OR ITS RESPECTIVE SUBSIDIARIES OR AFFILIATES
BE LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL, SPECULATIVE,
REMOTE, PUNITIVE OR EXEMPLARY DAMAGES ARISING OUT OF THIS
AGREEMENT, WHETHER RESULTING FROM NEGLIGENCE OF SUCH PARTY OR ITS
SUBSIDIARIES OR AFFILIATES, OR OTHERWISE. EXCEPT AS MAY BE SPECIFICALLY
PROVIDED HEREIN, ALL TRANSITION SERVICES ARE PROVIDED ON AN “AS IS”
BASIS WITHOUT ANY WARRANTY, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF



                                                 5
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 340 of 435
MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR
PURPOSE.

                                            ARTICLE 6

                                        ACCESS RIGHTS

       6.1.    Buyer’s Facility Access. During the Term, Buyer and its employees and
representatives shall be provided reasonable access, during regular business hours and upon
reasonable prior request, to, and office space within, Seller’s facilities set forth on Schedule 1 for
the purpose of providing Buyer Transition Services.

       6.2.    Seller’s Facility Access. During the Term, Seller and its employees and
representatives shall be provided reasonable access, during regular business hours and upon
reasonable prior request, to, and office space within, Buyer’s facilities set forth on Schedule 2 for
the purpose of providing Seller Transition Services.

        6.3.    Compliance with Rules and Regulations. Each Party will instruct its personnel,
agents, subcontractors, and other representatives to comply with the safety standards, security
regulations and other published policies of the other Party while on the other Party’s premises for
purposes related to the Transition Services. Each Party shall ensure that when entering or within
the other Party’s premises, all such Party’s personnel, agents, subcontractors, and other
representatives must establish their identity to the satisfaction of security personnel and comply
with all directions given by them, including directions to display any identification cards provided
by such other Party.

                                            ARTICLE 7

                               RELATIONSHIP MANAGEMENT

        7.1.   Seller and Buyer will each appoint one (1) individual to have primary responsibility
and oversight for the provision of all services under this Agreement and to be each Party’s primary
point of contact (each a “TSA Coordinator”). The initial TSA Coordinator on behalf of Seller will
be [●]. The initial TSA Coordinator on behalf of Buyer will be Peter Mark. Each of ROC and
Buyer may replace its respective TSA Coordinator by providing written notice to the other Party
in accordance with Section 10.4.

        7.2.    The TSA Coordinators will hold meetings, from time to time, to discuss the
performance of this Agreement and seek in good faith to resolve any disputes that may arise
pertaining to this Agreement.

        7.3.    In the event that either Seller or Buyer, in good faith, disputes any charge set forth
on an invoice provided to it by the other Party (a “Dispute”), Buyer or Seller, as applicable, shall
deliver a written statement to such other Party no later than ten (10) calendar days prior to the date
payment is due on such invoice providing a reasonably detailed description of each disputed item.
Amounts not so disputed shall be deemed accepted and shall be paid in accordance with Section
3.5. The Parties shall work in good faith to resolve all Disputes within thirty (30) days following
the delivery of a written statement to either Party, and the applicable Party’s obligation to pay such


                                                 6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 341 of 435
disputed amounts shall be tolled during the pendency of such Dispute. In the event that Buyer and
Seller are unable to resolve any Dispute involving amounts that exceed One Hundred Thousand
Dollars ($100,000), in the aggregate, during such thirty (30) day period, the Parties shall submit
such Dispute at the earliest possible date to mediation conducted in accordance with the
Commercial Mediation Procedures of the American Arbitration Association, which shall be held
in New York, New York or such other place as the Parties may mutually agree. Each Party shall
bear its own costs and expenses in connection with such mediation and the Parties shall equally
bear the costs of the mediation. The Parties agree to participate in good faith in the mediation and
negotiations related thereto for a period of thirty (30) days or such longer period as they may
mutually agree following the initial mediation session. Buyer and Seller shall continue performing
the Transition Services in accordance with this Agreement during the pendency of any Dispute;
provided, however, that such Transition Services shall not extend beyond the Term.

                                            ARTICLE 8

                                       CONFIDENTIALITY

        8.1.    During the Term and for a period of three (3) years thereafter, each Party shall, and
shall cause its personnel, agents and subcontractors or any other Persons providing Transition
Services on its behalf to, keep confidential and not make available or disclose any non-public
information or material of the other Party that is or has been (a) disclosed or made available to
such Persons under or in connection with this Agreement, whether orally, electronically, in writing
or otherwise, including copies, or (b) learned, acquired, or generated by such Persons in connection
with this Agreement (collectively, “Confidential Material”), without the prior written consent of
the other Party. Each Party shall use the same degree of care, but no less than reasonable care, to
protect the other Party’s Confidential Material as it uses to protect its own Confidential Material
of like nature. Notwithstanding the foregoing, Confidential Material may be disclosed on an as
needed basis to personnel, subcontractors, agents or advisors of the receiving Party as necessary
for the purpose of fulfilling the receiving Party’s obligations under this Agreement; provided that
(i) the receiving Party takes all reasonable steps to ensure that any such Confidential Material
disclosed to any of its Affiliates, personnel, subcontractors, agents or any other Persons providing
Transition Services on its behalf pursuant to this Section 8.1 is treated as confidential by such
Persons and (ii) the receiving Party remains liable for any breach of this ARTICLE 8 by such
Persons.

        8.2.    The provisions of this ARTICLE 8 shall not apply to any Confidential Material
which: (a) is or becomes commonly known within the public domain other than by breach of this
Agreement or by breach of another agreement; (b) is obtained from a third party who is lawfully
authorized to disclose such information free from any obligation of confidentiality; (c) is
independently developed without reference to any Confidential Material; (d) is disclosed or used
with the prior written approval of the disclosing Party; or (e) is disclosed by the receiving Party in
response to a legal mandate (e.g., a subpoena or court order), after the receiving Party promptly
notifies the disclosing Party (to the extent permitted by applicable law) and provides a reasonable
opportunity to oppose such mandate (to the extent permitted by applicable law).




                                                 7
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 342 of 435
                                            ARTICLE 9

                                        SYSTEM ACCESS

        9.1.     If a Party is given access to the other Party’s computer systems or software
(collectively, the “Systems”) in connection with the Transition Services, the Party given access
shall, and shall cause its personnel, agents and subcontractors to, comply with all of the other
Party’s commercially reasonable system security policies, procedures and requirements that have
been provided to it in writing (collectively, “Security Policies”), and not tamper with, compromise
or circumvent any security or audit measures employed by such other Party. The Party given access
shall, and shall cause its personnel, agents and subcontractors to, access and use only those Systems
of the other Party for which it has been granted the right to access and use.

       9.2.    Each Party is responsible for performing commercially reasonable checks on its
personnel, agents, subcontractors or any other Persons providing Transition Services on its behalf,
before granting such Persons access to use the other Party’s Systems.

        9.3.    Each Party shall use commercially reasonable efforts to ensure that only those of
its personnel, agents, or subcontractors who are specifically authorized to have access to the
Systems of the other Party gain such access, and prevent unauthorized access, use, destruction,
alteration or loss of information contained therein, including notifying its personnel, agents, or
subcontractors of the restrictions set forth in this Agreement and of the Security Policies.

        9.4.    If, at any time, a Party given access to the other Party’s Systems determines that
any of its personnel, agents, or subcontractors has sought to circumvent, or has circumvented, the
Security Policies, gained unauthorized access, or has engaged in activities that may lead to the
unauthorized access, use, destruction, alteration or loss of data, information or software of the other
Party, the Party given access shall promptly terminate any such Person’s access to the Systems and
immediately notify the other Party. The Parties shall use commercially reasonable efforts to
cooperate with each other in investigating any apparent unauthorized access to the other Party’s
Systems.

                                            ARTICLE 10

                                        MISCELLANEOUS

        10.1. Entire Agreement; Assignment. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all other prior
agreements and understandings, both written and oral, between the Parties with respect to the
subject matter hereof. The rights and obligations under this Agreement may not be assigned by
either Party without the prior written consent of the other Party which shall not be unreasonably
withheld, conditioned or delayed; provided, however, that (a) either Party may assign its rights and
obligations hereunder without such consent to a Subsidiary or Affiliate of such Party and (b) Seller
shall have the right to assign its rights and obligations hereunder pursuant to the last sentence of
this Section 10.1. This Agreement will be binding upon, inure to the benefit of, and be enforceable
by the successors and permitted assigns of the Parties and the name of a Party appearing herein
will be deemed to include the names of such Party’s successors and permitted assigns to the extent


                                                  8
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 343 of 435
necessary to carry out the intent of this Agreement. Notwithstanding anything to the contrary
herein, in the event that Seller sells, assigns or conveys a significant part of those of its assets that
are not purchased and assumed by Buyer, including in connection with the Bankruptcy Case or
otherwise, to one Person or a group of affiliated Persons (other than to Buyer) (an “Other Buyer”),
then Seller (i) shall require the Other Buyer to assume all obligations and liabilities of Seller related
to the relevant Transition Services being provided by Seller under this Agreement as if the Other
Buyer was an original party to this Agreement and (ii) may, without the consent of Buyer, freely
assign this Agreement in whole and all of its rights under this Agreement, to the Other Buyer and,
with respect to each applicable Transition Service under this Agreement, the term “Seller” shall
be deemed to include the Other Buyer to the extent that the Other Buyer is an obligee of such
applicable Transition Service.

         10.2. Relationship between the Parties. Each Party’s relationship with the other
hereunder shall be solely that of an independent contractor, and there is no agency, joint venture,
partnership, or any other relationship between the Parties. Each Party shall be solely responsible
for all salary, employment, payroll and other benefits of and liabilities owed to, and compliance
with immigration and visa laws and requirements in respect of, its personnel assigned to perform
services. In performing their respective duties hereunder, all personnel engaged in providing
Transition Services shall be under the direction, control and supervision of the providing Party;
and the providing Party shall have the sole right to exercise all authority with respect to the
employment (including termination of employment), assignment and compensation of such
personnel. The employees of the providing Party engaged in providing Transition Services to the
receiving Party shall not, by virtue thereof, become employees of the receiving Party.

         10.3. Data Ownership. Financial and accounting data newly created pursuant to a
Transition Service provided hereunder and on behalf of the Party receiving such Transition Service
shall be owned by such receiving Party. The Parties hereby acknowledge and agree that, as
between the Parties, any and all intellectual property and other properties and assets owned or
licensed by any Party hereunder shall remain at all times the sole and exclusive property and assets
of such Party; provided that nothing herein shall create, grant or imply to any Party providing
Transition Services any licenses under any trademark, patent or copyright or any other intellectual
property right in respect of any intellectual property of the Party receiving Transition Services or
its Affiliates. No Party or any of its Affiliates will otherwise gain, by virtue of this Agreement, any
rights of ownership or use for any patents, copyrights, trade secrets, trademarks or any other
intellectual property rights owned by the other Party or its Affiliates.

        10.4.   Notices.

                (a)     All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given: (i) on the date of
service, if served personally on the Party to whom notice is to be given; (ii) when transmitted via
electronic mail to the applicable electronic mail address set forth below if confirmation of receipt
is obtained promptly after completion of transmission; (iii) on the day after delivery to Federal
Express or similar overnight courier or the Express Mail service maintained by the United States
Postal Service; or (iv) on the fifth (5th) day after mailing, if mailed to the Party to whom notice is
to be given, by first class mail, registered or certified, postage prepaid and properly addressed, to
the Party as follows:


                                                   9
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 344 of 435
       If to Seller:

               Remington Outdoor Company, Inc.
               100 Electronics Blvd., SW
               Huntsville, Alabama 35824
               Attention: Ken D’Arcy
               Email: ken.darcy@remington.com

       With a copy in either case to (which copy alone shall not constitute notice):

               O’Melveny & Myers LLP
               400 South Hope Street
               Los Angeles, California 90071
               Attention: John-Paul Motley, Esq., and Stephen H. Warren, Esq.
               Phone: (213) 430-6100 and (213) 430-7875, respectively
               Email: jpmotley@omm.com and swarren@omm.com, respectively

       If to Buyer:

               Vista Outdoor Inc.
               1 Vista Way
               Anoka, MN 55303
               Attention: Dylan S. Ramsey
               Email: Dylan.Ramsey@VistaOutdoor.com

               With a copy to (which copy alone shall not constitute notice):

               Reed Smith LLP
               599 Lexington Avenue
               New York, NY 10022
               Attention: Christopher M. Sheaffer
               Email: CSheaffer@ReedSmith.com

               (b)     Any Party may change its address for the purpose of this Section 10.4 by
giving the other Party written notice of its new address in the manner set forth above

         10.5. Cooperation. The Parties will reasonably cooperate with each other in all matters
relating to the provision and receipt of Transition Services hereunder and to mitigate problems
should they arise. Either Party may substitute any of their controlled Affiliates to provide a service;
provided, in each case, any additional cost to the receiving Party for a service caused by, relating
to or arising out of any such substitution shall be borne by the providing Party for that service and,
the performance and quality of the services provided by such controlled Affiliate shall ultimately
be the responsibility of the original Party to this Agreement. To the extent that any service is
provided or received by an controlled Affiliate of a Party, such Party shall cause (and be liable for)
its respective controlled Affiliates to comply with the terms and conditions of this Agreement
relating to the provision and receipt of services, and the performance and quality thereof, including



                                                  10
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 345 of 435
providing necessary information and documentation, as if such controlled Affiliate or successor
were a “Party” under this Agreement.

        10.6. Governing Law; Jurisdiction. This Agreement shall be construed, performed and
enforced in accordance with, and governed by, the Laws of the State of Delaware (without giving
effect to the principles of conflicts of Laws thereof), except to the extent that the Laws of such
State are superseded by the Bankruptcy Code. For so long as Seller is subject to the jurisdiction of
the Bankruptcy Court, the Parties irrevocably elect as the sole judicial forum for the adjudication
of any matters arising under or in connection with the Agreement, and consent to the exclusive
jurisdiction of, the Bankruptcy Court. After Seller is no longer subject to the jurisdiction of the
Bankruptcy Court, the Parties irrevocably elect as the sole judicial forum for the adjudication of
any matters arising under or in connection with this Agreement, and consent to the jurisdiction of,
any state or federal court having competent jurisdiction over the Northern District of Alabama.

      10.7. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
SUCH WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS
OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY, AND (D) IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.7.

       10.8. Construction. The article and section headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this Agreement. The Parties
have jointly participated in the negotiation and drafting of this Agreement. In the event of an
ambiguity or question of intent or interpretation arises, this Agreement shall be construed as if
drafted jointly by the Parties and no presumptions or burdens of proof shall arise favoring any
Party by virtue of the authorship of any of the provisions of this Agreement.

      10.9. Schedules. All Schedules to this Agreement are hereby incorporated into this
Agreement and are hereby made a part hereof as if set out in full in this Agreement.

       10.10. Severability. If any term, provision, agreement, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, agreements, covenants and restrictions of this Agreement shall
remain in full force and effect and shall in no way be affected, impaired or invalidated so long as
the economic or legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any Party. Upon such a determination, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the Parties as closely as
possible in a reasonably acceptable manner so that the transactions contemplated hereby may be
consummated as originally contemplated to the fullest extent possible.



                                                11
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 346 of 435
        10.11. Amendments; Waiver. This Agreement may be amended or modified, and any of
the terms, covenants, representations, warranties or conditions hereof may be waived, only by a
written instrument executed by the Parties, or in the case of a waiver, by the Party waiving
compliance. Any waiver by any Party of any condition, or of the breach of any provision, term,
covenant, representation or warranty contained in this Agreement, in any one or more instances,
shall not be deemed to be or construed as a furthering or continuing waiver of any such condition,
or of the breach of any other provision, term, covenant, representation or warranty of this
Agreement.

        10.12. Force Majeure. No Party shall be responsible for failure to perform its respective
obligations hereunder during the pendency of a force majeure which shall include, but not be
limited to: fires; floods; riots; strikes; labor disputes; freight embargoes or transportation delays
(not caused by such Party); inability or delay attributable to acts of third parties to secure fuel,
material, supplies, equipment, or power at reasonable prices or on account of shortages thereof;
acts of God or of the public enemy; any existing or future laws, rules, regulations, or acts of any
federal, state, or local government (including specifically, but not exclusively, any orders, rules,
or regulations issued by any official or agency of any such government, including those relating to
any declared pandemic) that would prohibit under applicable law, or otherwise render impossible,
performance hereunder; or any other cause beyond the reasonable control of a Party. The Party
claiming that its failure to perform is caused by force majeure shall give written notice to the Party
receiving the affected Transition Services as soon as reasonably practicable, stating the date and
the anticipated impact of such event. During the pendency of such force majeure, the Party whose
performance is prevented shall use commercially reasonable efforts to fulfill its obligations
hereunder by other means, shall perform all other obligations under this Agreement that are not
subject to a force majeure and, in any event, shall upon termination of such force majeure, promptly
cure the failure to perform as soon as possible. If performance has not been cured within ten (10)
days, the other Party may arrange for such performance from a third party (and deduct any
reasonable out-of-pocket costs payable to the third party in connection therewith from the amounts
due hereunder for the applicable affected services) or terminate this Agreement with respect to the
affected Transition Service(s).

        10.13. Counterparts and Facsimiles. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which shall constitute the same instrument.
Executed signature pages to this Agreement may be delivered by electronic mail and such
electronic copies will be deemed as sufficient as if actual signature pages had been delivered.



                             [Signatures are on the following pages.]




                                                 12
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 347 of 435
        IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first above written.

                                              SELLER:

                                              REMINGTON OUTDOOR COMPANY,
                                              INC.

                                              By:
                                                 Name: Ken D’Arcy
                                                 Title: Chief Executive Officer

                                              FGI OPERATING COMPANY, LLC

                                              By:
                                                    Name: Ken D’Arcy
                                                    Title: Chief Executive Officer

                                              FGI HOLDING COMPANY, LLC

                                              By:
                                                    Name: Ken D’Arcy
                                                    Title: Chief Executive Officer

                                              BARNES BULLETS, LLC

                                              By:
                                                    Name: Ken D’Arcy
                                                    Title: Chief Executive Officer

                                              REMINGTON ARMS COMPANY, LLC

                                              By:
                                                    Name: Ken D’Arcy
                                                    Title: Chief Executive Officer

                                              RA BRANDS, L.L.C.

                                              By:
                                                    Name: Ken D’Arcy
                                                    Title: Chief Executive Officer

                                              OUTDOOR SERVICES, LLC

                                              By:
                                                    Name: Ken D’Arcy
                                                    Title: Chief Executive Officer


                    [Signature page to Transition Services Agreement]
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20               Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 348 of 435
                                            FGI FINANCE INC.

                                            By:
                                                  Name: Ken D’Arcy
                                                  Title: Chief Executive Officer

                                            HUNTSVILLE HOLDINGS LLC

                                            By:
                                                  Name: Ken D’Arcy
                                                  Title: Chief Executive Officer

                                            TMRI, INC.

                                            By:
                                                  Name: Ken D’Arcy
                                                  Title: Chief Executive Officer

                                            REMINGTON ARMS DISTRIBUTION
                                            COMPANY, LLC

                                            By:
                                                  Name: Ken D’Arcy
                                                  Title: Chief Executive Officer

                                            32E PRODUCTIONS, LLC

                                            By:
                                                  Name: Ken D’Arcy
                                                  Title: Chief Executive Officer

                                            GREAT OUTDOORS HOLDCO, LLC

                                            By:
                                                  Name: Ken D’Arcy
                                                  Title: Chief Executive Officer




                  [Signature page to Transition Services Agreement]
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20             Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 349 of 435
        IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first above written.

                                              BUYER:

                                              VISTA OUTDOOR INC.

                                              By:
                                                    Name:
                                                    Title:




                    [Signature page to Transition Services Agreement]
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20             Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 350 of 435
                                SCHEDULE 1

                           Seller Transition Services

                                (See Attached)




Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 351 of 435
                                       SCHEDULE 1


FORWARD (SELLER / REMAINCO TO PROVIDE TO BUYER) TRANSITION SERVICES AGREEMENT




                   Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                                   Exhibit Ex. A - Vista Outdoor Inc. Page 352 of 435
     Service Level                                                            Services to be provided and administered consistent with past practices at Remington Outdoor Company pre-bankruptcy filing
                                                                                                             i) Madison, NC Facility (870 Remington Dr., Madison, NC 27025)
     Facility Access                                                                                   ii) Huntsville, AL Facility (1816 Remington Circle SW, Huntsville, AL 35824)
                                                                                                                 iii) Mona, UT Facility (38 Frontage Rd, Mona, UT 84645)
                                         Payment
       Function         Service Name                           Monthly Cost Metric                        Term                      Remington Contact                  Contact Info               VSTO Contact              Contact Info
                                          Terms
Finance / HR           Payroll / ADP    Direct ACH Actual cost of the Buyer’s employees,      The later of: 45 calendar Melissa Briggs                      [TBD] 1                       Laura Burgess          laura.burgess@vistaoutdoor.com
                       Contract /       from Buyer plus applicable fees, surcharges or        days or the Wind-Up                                                                                                763-712-6210
                       Timekeeping                 headcount hours of Seller FTE’s required Date
                       Software                    to administer payroll; plus actual cost of
                                                   timekeeping software applicable to the
                                                   Business
HR                     Benefits         Direct ACH Actual cost of the Buyer’s employees plus The later of: 45 calendar Oralia Johnson                       [TBD]1                        Christine Roth         christine.roth@vistaoutdoor.com
                       Administration   from Buyer applicable fees, surcharges or headcount days or the Wind-Up                                                                                                  571-343-7008
                                                   hours of Seller FTE’s required to         Date
                                                   administer benefits
IT                     Backup Server    N15          Actual cost to keep server operational     The later of: 45 calendar [TBD]1                            [TBD]1                        Aimee Martin           aimee.martin@vistaoutdoor.com
                                                                                                days or the Wind-Up                                                                                              763-433-1008
                                                                                                Date
Facilities             Office Space     N15          Number of Buyer’s employees on‐            The later of: 45 calendar [TBD]1                            [TBD]1                        Doug Larson            douglas.larson@vistaoutdoor.com
                       (Madison and                  site divided by total number of            days or the Wind-Up                                                                                              763-323-3876
                       Huntsville                    employees onsite in each applicable        Date
                       Offices)                      month, multiplied by actual lease
                                                     costs for that month for each facility
Warehouse /            Geodis Contract N15           Any freight and management fees             The later of: 45 calendar [TBD]1                           [TBD]1                        Greg Butler            greg.butler@vistaoutdoor.com
Logistics /                                          specifically identifiable to the Business   days or the Wind-Up                                                                                             763-323-2534
Distribution                                         (as defined in the APA); plus average       Date
                                                     inventory at facility for the Business
                                                     divided by total average inventory for the
                                                     Firearms, Ammunition, Barnes and
                                                     Consumer businesses at the facility,
                                                     multiplied by any rent or additional costs
                                                     (to exclude costs specifically identifiable
                                                     to the Firearms, Barnes or Consumer
                                                     businesses)
Supply Chain           Corp. Ammo     N15            Actual cost of one FTE                     30 calendar days          [TBD]1                            [TBD]1                        Tyson Schmidtke        tyson.schmidtke@vistaoutdoor.com
                       Supply Chain                                                                                                                                                                              763-323-3701
                       Oversight (One
                       FTE)
General                Business Data    N15          No charge (so long as no custom reports    The later of: 45 calendar [TBD]1                            [TBD]1                        Peter Mark             peter.mark@vistaoutdoor.com
                                                     are requested)                             days or the Wind-Up                                                                                              612-240-7993
                                                                                                Date




1
    Seller to Provide                                             Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                Desc
                                                                                  Exhibit Ex. A - Vista Outdoor Inc. Page 353 of 435
                                SCHEDULE 2

                           Buyer Transition Services

                                (See Attached)




Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 354 of 435
                                                             SCHEDULE 2


REVERSE (BUYER TO PROVIDE TO SELLER / REMAINCO / REMINGTON FIREARMS ACQUIROR /
           BARNES BULLETS ACQUIROR) TRANSITION SERVICES AGREEMENT




Error! Unknown document property name.
                                         Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                                                         Exhibit Ex. A - Vista Outdoor Inc. Page 355 of 435
     Service Level                                                     Services to be provided and administered consistent with past practices at Remington Outdoor Company pre-bankruptcy filing
    Facility Access                                                                                                      i) Lonoke, AR Facility (2592 AR 15 N, Lonoke, AR 72086)
                                                Payment
       Function           Service Name                         Monthly Cost Metric                    Term                      Remington Contact                Contact Info               VSTO Contact             Contact Info
                                                 Terms
Finance               Finance Services (to   N15          At cost, including an allocation    Earlier of 12 months or [TBD] 2                          [TBD]2                       Mark Kowalski          mark.kowalski@vistaoutdoor.com
                      exclude AR, Tax and                 for FTEs and services based on      transition of functions                                                                                      763-712-6244
                      any services currently              estimated time spent providing      by Seller / Remington                                                                 Al Kerfeld             allan.kerfeld@vistaoutdoor.com
                      provided by employees               services                            Firearms Acquiror /                                                                                          763-323-3761
                      not retained by Vista                                                   Barnes Bullets Acquiror
                      Outdoor) – provided on
                      Vista Outdoor’s
                      financial reporting
                      cadence
IT & HR               SAP and Other            N15        At cost (non-software /             Earlier of 12 months or [TBD]2                           [TBD]2                       Aimee Martin           aimee.martin@vistaoutdoor.com
                      Software Platform                   platform related IT services will   transition of functions                                                                                      763-433-1008
                      Access (Vista Outdoor               be categorized as Separation        by Seller / Remington
                      will not support the                Support)                            Firearms Acquiror /
                      SAP S4 Hana update                                                      Barnes Bullets Acquiror
                      nor will it maintain the
                      firearms A&D book)
General               Business Data           N/A         No charge (so long as no custom Earlier of 12 months or [TBD]2                               [TBD]2                       Peter Mark             peter.mark@vistaoutdoor.com
                                                          reports are requested)          transition of functions                                                                                          612-240-7993
                                                                                          by Seller / Remington
                                                                                          Firearms Acquiror /
                                                                                          Barnes Bullets Acquiror
General               Separation Support      N15         At cost (including charge for FTE Earlier of 12 months or [TBD]2                             [TBD]2                       Peter Mark             peter.mark@vistaoutdoor.com
                                                          time spent)                       transition of functions                                                                                        612-240-7993
                                                                                            by Seller / Remington
                                                                                            Firearms Acquiror /
                                                                                            Barnes Bullets Acquiror




2
    Seller to Provide                                       Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                 Desc
                                                                            Exhibit Ex. A - Vista Outdoor Inc. Page 356 of 435
                                    EXHIBIT 8

                 (See attached form of Trademark License Agreement)




Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 357 of 435
                                                                                     EXHIBIT 8

                           TRADEMARK LICENSE AGREEMENT

       This Trademark License Agreement (“Agreement”), dated as of September __, 2020, (the
“Effective Date”), is entered into by and between Vista Outdoor Inc., a Delaware corporation
located at 1 Vista Way, Anoka, MN 55303 (“Licensor”), and the Roundhill Group, LLC
(“Licensee”). Licensor and Licensee are sometimes referred to herein individually as a “Party” and
together as the “Parties”.

                                          RECITALS

        WHEREAS, Licensor and Remington Outdoor Company, Inc., (“ROC”) a Delaware
corporation located at 100 Electronics Blvd., SW Huntsville, AL 35824 are, among others, parties
to that certain Asset Purchase Agreement, dated September [●], 2020 (the “Ammunition APA”),
pursuant to which Licensor, among other things, has acquired certain assets related to the
ammunition business operated by ROC and certain of its Affiliates; and

        WHEREAS, Licensee and ROC are, among others, parties to that certain Asset Purchase
Agreement, dated September [●], 2020 (the “Firearms APA”), pursuant to which Licensee, among
other things, has acquired certain assets (the “Firearms Assets”) related to the firearms business
operated by ROC and certain of its Affiliates; and

       WHEREAS, in connection with the transactions contemplated by the Firearms APA,
Licensee paid an aggregate purchase price of $12,500,000 to ROC in order to acquire the Firearms
Assets; and

       WHEREAS, following the Effective Date, Licensee has agreed to continue to invest in and
otherwise develop the value of the brand and other intellectual property right included in the
Licensed Trademarks; and

       WHEREAS, Licensee’s willingness to purchase the Firearms Assets and willingness to
continue to invest in the Licensed Trademarks will have a direct and material benefit to Licensor,
without which, Licensor would not have been willing to consummate the transactions
contemplated by the Ammunition APA; and

        WHEREAS, in connection with the transactions contemplated by the Ammunition APA
and Firearms APA, Licensor has agreed, as of the Effective Date, to enter into this Agreement to
enable use of the Licensed Trademarks (as defined below) in connection with Licensee’s operation
of the Firearms Business (as defined herein); and

        WHEREAS, subject to the terms and conditions set forth herein, Licensor desires to
exclusively license use of the Licensed Trademarks to License to manufacture, sell and/or
distribute the Licensed Products;

       WHEREAS, Licensee has the capability to perform such duties and desires to become an
exclusive licensee of the Licensed Trademarks for said purpose; and




                                                                                  US_ACTIVE-154476691.21


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 358 of 435
        WHEREAS, Licensor is willing to grant an exclusive trademark license for this purpose to
use the Licensed Trademarks on the terms set forth in this Agreement and the Appendices attached
to and forming part of this Agreement.

       NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties agree as follows:

                                             DEFINITIONS

        Capitalized terms used but not defined in this list herein shall have the meaning given them
in the body of this Agreement.

        “Affiliate” means, with respect to any Person, any other Person who, as of the Effective
Date or subsequent thereto, controls, is controlled by, or is under common control with such
Person, but any such other Person shall be deemed to be an Affiliate only as long as such control
exists.

       “Field of Use” means manufacture, distribution, advertising, promotion, offer for sale, sale,
import, export, servicing, and support of Licensed Products.

        “Firearms Business” means Licensee’s business related to the manufacture, distribution,
advertising, promotion, offer for sale, sale, servicing, and support of Licensed Products under the
Licensed Trademarks, which business, for the avoidance of doubt, excludes any business related
to the manufacturing, distribution and sale of ammunition and any products not listed on Appendix
A.

       “Licensed Products” means the products listed on Appendix A.

        “Licensed Trademarks” means the trademarks used in the Firearms Business including
those listed in Appendix B, as such Appendix may be updated by mutual written agreement of the
Parties from time to time.

       “Person” means any individual, corporation, partnership, joint venture, association, joint-
stock company, trust, unincorporated organization or government.

       “Restricted Product” means: (a) any semi-automatic rifles; (b) any rifle-caliber pistols; (c)
receivers and partial receivers of the foregoing, and (d) pistols with arm braces.

        “Subsidiary” means, with respect to any Person, any other Person who, as of the Effective
Date or subsequent thereto, is controlled by such Person, but any such other Person shall be deemed
to be a Subsidiary only as long as such control exists.

        “Third Party” means any Person other than Licensor, Licensee, and their respective
Affiliates and Subsidiaries.




                                             2
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 359 of 435
1.     LICENSE GRANT

        A.      Trademark License. Licensor hereby grants to Licensee a non-transferable,
exclusive (even as to Licensor), sublicensable (subject to Section 1.F herein), worldwide, royalty
free, fully paid-up, right and license during the Term in the Field of Use to utilize the Licensed
Trademarks solely (i) on all Licensed Products, (ii) the packaging accompanying Licensed
Products, (iii) marketing materials and web site content relating to Licensed Products, and (iv)
within a domain name (but, except as otherwise set forth herein) only in conjunction with the word
“firearm”, “firearms”, “arms” or another word of similar meaning). For avoidance of doubt, neither
the license in this Section 1.A herein nor any other provision of this Agreement shall restrict (or is
intended to restrict) the right of Licensor to license the Licensed Trademarks to any other entity
relating to any products or services outside the Field of Use. Licensee shall place on all packaging
and marketing materials for Licensed Products appropriate trademark notices for the Licensed
Trademarks and a notice indicating that the Licensed Trademarks are owned by Licensor and are
used under license, and that Licensor is not a manufacturer, endorser, or seller of the Licensed
Products.

       B.     Limitation on Licensee. Notwithstanding anything to the contrary set forth herein,
Licensee shall not (i) use the Licensed Trademarks on any Restricted Products (other than in
connection with sales of Restricted Products to the military or a law enforcement agency), or (ii)
otherwise market or sell Restricted Products under any other trademark on any web site or within
any marketing materials that also include or reference the Licensed Trademarks or the Licensed
Products marketed or sold using the Licensed Trademarks.

        C.     Exclusivity; Reservation of Rights. The license granted hereunder is exclusive,
except as otherwise contemplated hereby, even as to Licensor. Accordingly, during the Term, ,
Licensor shall not use or permit any Third Party to use any of the Licensed Trademarks on or in
connection with the manufacture, distribution, advertising, promotion, offer for sale, sale, import,
export, servicing, or support of Licensed Products, anywhere in the world. With the exception of
the license specifically granted in this Agreement to the Licensed Trademarks, no license or rights
beyond the scope set forth herein or under any other trademark, service mark, trade name, trade
dress, domain name or any other intellectual property or other proprietary right of Licensor is granted
by this Agreement. All rights not expressly granted by Licensor hereunder are expressly reserved
by Licensor.

       D.       Trademark Usage Guidelines. Licensee agrees to use the Licensed Trademarks in
accordance with the Trademark Usage Guidelines included as Appendix C (“Trademark Usage
Guidelines”). However, Licensee’s continued use of the Licensed Trademarks in connection with
the Licensed Products in the same or substantially the same manner as such Licensed Trademarks
were previously used or are currently used shall be deemed to comply with the Trademark Usage
Guidelines. If Licensee wishes to use the Licensed Trademarks in a manner that is not in
accordance with the Trademark Usage Guidelines or in a manner that is not the same or
substantially the same manner as such Licensed Trademarks were previously used or are currently
used, Licensee must request Licensor’s approval prior to such use. Requests for such approvals
from Licensor in relation to the Licensed Trademarks under this Agreement are to be submitted in
writing to the Licensor’s authorized brand licensing representative designated to review and
approve such uses; Licensor shall not unreasonably withhold its approval for any such use. Should


                                              3
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 360 of 435
Licensor update or modify the Trademark Usage Guidelines, which must be reasonable and may
not occur more than once per calendar year, such updates or modifications shall take effect ninety
(90) days after written notice thereof is provided to Licensee, and Licensee shall implement any
applicable changes within such timeframe or a commercially reasonable timeframe agreed by the
Parties in writing; provided, however, that in no event may Licensor modify the Trademark Usage
Guidelines in a manner that limits, eliminates or otherwise modifies the scope of the license
granted to Licensee under Section 1.D or prohibits use of the Licensed Trademarks on and in
connection with Licensed Products as used on the date hereof. For the avoidance of doubt,
Licensee shall not be required to modify any Licensed Products or other materials and collateral
existing prior to such effective date that were in compliance with the Trademark Usage Guidelines
applicable as of their release. Licensee shall ensure that all Licensed Products sold by Licensee
and all related quotations, specifications, and descriptive literature, and all other materials carrying
the Licensed Trademarks, be marked with the appropriate trademark notices in accordance with
the Trademark Usage Guidelines.

        E.     No Assignment. Nothing in Section 1.A or Section 1.C of this Agreement is to be
construed as an assignment or grant to Licensee of any right, title, or interest in the Licensed
Trademarks or in any copyright, design, trademark, trade dress, domain name or other property
right of Licensor beyond the license expressly granted.

        F.      Sublicense Rights. Licensee shall be permitted to freely sublicense the Licensed
Trademarks in the Field of Use, provided that all sublicensees shall be bound to the terms and
conditions herein and shall be required to fully comply with the terms of this Agreement (including
the confidentiality provisions and all Licensee restrictions). Licensee shall be strictly liable for any
breach of the terms of this Agreement by a sublicensee, and shall be responsible for enforcing the
usage restrictions set forth in this Agreement with regard to the Licensed Trademarks against all
of its sublicensees. Any Affiliate sublicensee shall be jointly and severally liable with Licensee
under this Agreement. Licensee shall provide Licensor with an updated list of all active sublicense
agreements including the scope of and parties to the relevant sublicenses at least once per calendar
year and additionally upon Licensor’s reasonable request.

        G.      Remington Domain Name. Notwithstanding anything to the contrary set forth
herein, promptly following the Effective Date, the Parties shall cooperate in good faith and take
all commercially reasonable measures to ensure that the “Remington.com” domain name (as well
as any other domain names mutually agreed to by the Parties) link or otherwise provide access to
separate websites for (i) the business of Licensor and its Affiliates (which, subject to the terms
hereof, will be managed by Licensor) and (ii) the Firearms Business (which, subject to the terms
hereof, will be managed by Licensee).

2.     QUALITY STANDARDS, QUALITY CONTROL AND INSPECTION

        A.     Suppliers. Licensee will manufacture, or cause, direct, and supervise the
manufacture of Licensed Products and will provide, or cause, direct and supervise, the provision
of related services by the supplier(s) used by Licensee (or any other entity that controlled the
Firearms Business) as of the Effective Date and such new suppliers as may be added from time to
time by Licensee (“Suppliers”). Licensor and Licensee agree that such new Suppliers shall be of



                                               4
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 361 of 435
at least comparable quality in terms of the products or services supplied as the Suppliers used by
or on behalf of Licensor as of the Effective Date.

        B.     Product Standards. Licensee shall make, label, distribute, offer, provide and sell
Licensed Products in accordance with the Trademark Usage Guidelines and the general
product/service quality standards established used in the Firearms Business as of the Effective
Date (“Existing Standards”). Quality standards for Licensed Products not in existence as of the
Effective Date shall be at least of a level comparable with the Existing Standards to the extent
applicable to such Licensed Product (“Comparable Standards”). Licensee will distribute and sell
only Licensed Products that meet the Existing Standards or Comparable Standards. Each Party
acknowledges that it is in the Parties’ mutual interest that Licensee market, promote, and sell
Licensed Products branded with the Licensed Trademarks at prices and on terms that reflect the
high value and quality associated with the Licensed Trademarks to preserve and enhance the
goodwill and reputation associated with the Licensed Trademarks for premium quality products.
Each Party covenants that it shall not take any actions that would be reasonably likely to result in
a diminution in value to the value of the brands or the quality of the products associated with the
Licensed Trademarks.

        C.     Quality Verification. Licensee will assure testing, inspection and auditing of the
products sufficient to minimize the likelihood of defective products entering the stream of
commerce and, (1) before first sale or distribution of any Licensed Products manufactured and
launched after the Effective Date and (2) during the Term as reasonably required by Licensor from
time to time but no more than once per calendar year, furnish to Licensor without charge a copy
of Licensee’s and, if applicable, its Suppliers’, quality verification, auditing and testing data for
Licensor’s review.

        D.     Quality Control Records. If requested in writing by Licensor, Licensee shall
reasonably make available and provide to Licensor, for Licensor’s review, inspection and
retention, such reasonable reports or data relating to quality control systems or processes for the
Licensed Products. Should Licensor provide written notice outlining a reasonable basis upon
which it believes that one or more Licensed Products does not conform to the applicable Existing
Standards or Comparable Standards in accordance with this Agreement, Licensee will carry out
appropriate quality control tests reasonably requested in writing by Licensor to determine whether
such Licensed Products conform to the Existing Standards or Comparable Standards and will make
commercially reasonable modifications and correction to Licensed Products to conform them to
the Existing Standard or Comparable Standard and promptly provide to Licensor confirmation of
such compliance activities and results. Licensee will keep, and request its Suppliers and Affiliates
to keep, reasonable testing and quality control records for up to three (3) years from creation which
records shall be open to inspection, during regular business hours of Licensee or its Suppliers, as
applicable, by Licensor, upon at least ten (10) business days’ prior written notice by Licensor.

       E.      Audits. Upon Licensor’s written request, Licensee shall permit Licensor’s
authorized representatives to inspect and audit during any operational hours the facilities,
operations, and procedures of Licensee once per calendar year at a mutually agreed date for the
sole purposes of determining whether the Licensed Products conform to the terms of this
Agreement (the “Annual Inspection”). Licensee shall make available to Licensor for its review
during such Annual Inspection, any requested information for evaluation of Licensee’s compliance


                                              5
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 362 of 435
hereunder, the Licensed Products, including information related to the manufacturing, handling,
processing, offering, sale, marketing and distribution of the Licensed Products to the extent
necessary to confirm compliance with this Agreement. During the Annual Inspection, Licensee
will provide access to quality verification and testing data and any requested samples of Licensed
Products including packaging, tags, labels, marketing and advertising materials and collateral and
claims substantiation data for the Licensed Products that is specifically requested by Licensor at
least two (2) weeks in advance for Licensor to determine and ensure compliance with this
Agreement. Licensee, its Affiliates and Suppliers will make commercially reasonable
modifications or corrections to their operations, processes and procedures, brand uses, corporate
identification practices, the Licensed Products that Licensor deems necessary to ensure the
Licensed Products and Licensee’s operations, processes and procedures, brand uses, corporate
identification practices, meet and maintain the requirements of this Agreement provided that a
formal request for any such modifications is submitted in writing to Licensee.

        F.      Customer Service. Licensee shall also include with Licensed Products appropriate
contact information for customer service and support in each country where the Licensed Products
are distributed and sold. If requested in writing by Licensor, Licensee shall provide to Licensor a
general outline of Licensee’s warranty and service processes.

       G.       Confidentiality. All of the products, information and materials provided or made
available by Licensee or its Suppliers pursuant to this Section 2 will be deemed Licensee’s
confidential information, are for Licensor’s internal purposes, and shall be used only by Licensor
for confirming Licensee’s compliance with this Agreement; in no event shall any such materials
be disclosed to any other Person or used for any other purpose without Licensee’s prior written
consent.

        H.      Compliance with Laws. Licensee shall use the Licensed Trademarks only in such
manner as will comply with the provisions of applicable laws relating to the Licensed Products.
Licensee shall affix to all Licensed Products and all materials that bear a Licensed Trademark,
including, but not limited to all labels, packaging, advertising, and promotional materials, invoices,
and other printed materials (i) notices, warnings, instructions and safety information in compliance
with applicable law (including trademark law), and (ii) a conspicuous statement, and such other
legend as Licensor may from time to time require on the packaging of the Licensed Products
indicating that the Licensed Products are sold, distributed, or manufactured under license from
Licensor.

3.     LICENSOR BANKRUPTCY AND COMMERCIAL LENDING TRANSACTIONS

        A.      Licensor acknowledges that Licensee’s rights hereunder are preserved
notwithstanding any putative rejection thereof under Section 365 of the Bankruptcy Code pursuant
to Mission Product Holdings, Inc. v. Tempnology LLC, 139 S.Ct. 165 (2019). In the event any
repudiation, disclaimer, rejection, proposed repudiation, proposed disclaimer or proposed rejection
of this Agreement by Licensor in any bankruptcy proceeding or liquidation whether compulsory
or voluntary or compounds with its creditors or takes or suffers any similar action in consequence
(“Bankruptcy Event”), Licensee shall have the right to retain and fully exercise all of its rights
hereunder. Without limiting the generality of the foregoing, no putative rejection of this Agreement
or other Bankruptcy Event shall terminate or rescind any right granted to the Licensee.


                                              6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 363 of 435
        B.       In the event of a Bankruptcy Event, Licensee further reserves all rights to assert
that Section 365(n) of the Bankruptcy Code or similar laws of another jurisdiction, shall be
implicated. The Parties intend that the Licensed Trademarks shall constitute and have the
protections afforded “intellectual property” as the term is defined in 11 U.S.C. Section 101(35A)
of the United States Code or similar laws of another jurisdiction. All of the rights granted to
Licensee under this Agreement shall be deemed to exist immediately before the occurrence of any
Bankruptcy Event in which Licensor is a debtor. The Parties wish for the protections of Section
365(n) of the Bankruptcy Code to apply fully if Licensor commences or has commenced against
it a bankruptcy case under the Bankruptcy Code and for the protections of similar laws in other
jurisdictions to apply in a Bankruptcy Event of Licensor or its property. Licensor acknowledges
that the rights and licenses granted to Licensee pursuant to this Agreement shall not be affected by
the rejection or repudiation of this Agreement. Licensor waives all rights to object to the
application of Section 365(n) of the Bankruptcy Code or similar laws of another jurisdiction or
any request for relief pursuant to Section 365(n) or similar laws of another jurisdiction by or on
behalf of Licensee.

        C.      In the event Licensor enters into a commercial lending transaction through which
its lender requires assignment of the Licensed Trademarks be pledged as collateral, Licensor shall
request that such lender shall acknowledge the rights of licensee hereunder, in writing, and accord
Licensee protections substantially similar, but in no event less than, to those set forth in sections
(a) and (b); provided, however, that if such lender is not willing to grant such consent, Licensor
shall cooperate with Licensee in good faith in an effort to ensure that Licensee obtains such
protections (provided, that, in no event shall Licensor be required to engage in any litigation or
incur any out of pocket expenses in connection therewith). For the avoidance of doubt, it is the
intent of the Parties for the license granted pursuant to this Agreement to extend and survive
notwithstanding the exercise of any rights of foreclosure and/or sale by a lender pursuant to Article
IX of the Uniform Commercial Code, as made applicable by state law.

       D.      Promptly following the Effective Date, the Parties shall record a summary of this
Agreement, in form and substance substantially similar to that attached hereto as Appendix D,
with the United States Patent and Trademark Office.

4.     PACKAGING, ADVERTISING MATERIALS AND SAMPLES

       A.      All packaging and related materials shall conform to the Existing Standards or
Comparable Standards and the Trademark Usage Guidelines. If Licensee wishes to use any
packaging or related materials that do not conform to the Existing Standards or Comparable
Standards and the Trademark Usage Guidelines, such uses must be previewed with Licensor prior
to Licensee’s use.

       B.      Except as otherwise contemplated hereby, Licensee will have sole responsibility
for advertising and marketing expenses relating to Licensed Products. Licensee will reimburse
Licensor for Licensor’s reasonable out-of-pocket costs of producing any artwork and related
materials requested by Licensee that Licensor chooses to create on Licensee’s request, upon the
submission of appropriate documentation as to Licensor’s out-of-pocket costs. Licensor
acknowledges that it will receive a direct economic benefit from Licensee’s investment in the
Licensed Trademarks and Licensed Products, including through Licensee’s marketing efforts to


                                              7
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 364 of 435
promote the shared brands. In furtherance of the foregoing, following the Effective Date, upon
the written request of Licensee, Licensor shall promptly reimburse Licensee for up to Seven
Million Five Hundred Thousand ($7,500,000) of its expenses incurred in connection with (i) the
marketing, promotion or sale of the Licensed Products and/or (ii) Licensee’s hiring of employees
in connection with the operation of the Firearms Business and/or (iii) Licensee’s reorganizing or
modernizing the facilities used in the Firearms Business, which will be paid Licensor by wire
transfer to an account designated by Licensee.

       C.      Licensee shall not make any false claims or material misrepresentations about
Licensed Products and agrees to include appropriate disclaimers or informational statements on
packaging and in promotional materials for Licensed Products. Licensor assumes no liability to
Licensee, its Affiliates, its customers, or any other Third Party, with respect to the performance of
Licensed Products.

5.     OWNERSHIP AND PROTECTION OF RIGHTS

        A.      Ownership. Licensee acknowledges that the Licensed Trademarks are inherently
distinctive, that Licensor (and/or its Affiliates) is the owner of and has acquired a substantial and
valuable goodwill in the Licensed Trademarks, and that all use thereof by Licensee and its
Affiliates and Suppliers inures solely to the benefit of Licensor (and/or its Affiliates). Licensee
agrees to put reasonable notice of such ownership that Licensor shall require on the tags or labels
or packaging and/or advertising materials for the Licensed Products, including a trademark notice
as applicable and in accordance with the Trademark Usage Guidelines.

         B.      No Impairment; Undertakings. Licensee will not and will not permit its Affiliates
or authorize its Suppliers or sublicensees to do anything that is intended to impair Licensor’s
proprietary rights in and to the Licensed Trademarks. Neither Licensee nor any of its Affiliates
will claim any right or interest in the Licensed Trademarks, except such right as is expressly
granted by this Agreement. Licensee and its Affiliates further agree not to dispute, or assist in
disputing, directly or indirectly Licensor’s right and title in the Licensed Trademarks. If, as a result
of Licensee’s use of the Licensed Trademarks, Licensee or any of its Affiliates are deemed by
operation of law or otherwise to have acquired any title or other rights to any of the Licensed
Trademarks or any of their components, Licensee agrees to and hereby does assign (and shall have
its Affiliate(s) assign in writing, if applicable) the same to Licensor without the requirement of any
further consideration. In furtherance of the above, Licensee shall ensure the concepts in Appendix
E, to the extent reasonably practicable, are included in the relevant agreements between the
Licensee and its Suppliers or sublicensees.

       C.      Product Materials. Licensor acknowledges that Licensee owns all rights in all
graphic designs and other creative works containing the Licensed Trademarks including in
packaging, promotional materials, advertising, collateral materials and other merchandising
materials prepared by or for Licensee for use in connection with the distribution of Licensed
Products (apart from the Licensed Trademarks themselves).

        D.     Obligation to Notify. Licensee shall promptly notify Licensor of any suspected
infringement or misuse of any of the Licensed Trademarks that is brought to the attention of
Licensee, and shall cooperate with Licensor, as Licensor shall reasonably require and at Licensor’s


                                               8
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 365 of 435
expense, in any action taken against such suspected infringement or misuse. Licensor agrees to
keep Licensee reasonably informed of actual or suspected infringement or misuse of the Licensed
Trademarks of which it is aware, upon Licensee’s reasonable request.

        E.      Prosecution. Licensee shall take reasonable steps that are necessary and prudent to
maintain and protect Licensor’s proprietary rights in the Licensed Trademarks during the Term.
Accordingly, Licensee shall perform all reasonable actions and bear all costs and expenses
incurred by Licensor associated with the prosecution and maintenance of the registrations for the
Licensed Trademarks that are solely within the Field of Use, and shall promptly reimburse
Licensor for any such costs and expenses within thirty (30) days of receiving Licensor’s invoice
therefore. For the avoidance of doubt, Licensor shall bear all costs and expenses associated with
the prosecution and maintenance of the registrations for all trademarks acquired by Licensor under
the Ammunition APA that are solely outside the Field of Use. With respect to registrations for
Licensed Trademarks that are used both within and outside the Field of Use, Licensee and Licensor
shall each pay one-half of all costs and expenses associated with the prosecution and maintenance
of such registrations. Upon Licensee’s reasonable request, Licensor shall cooperate with Licensee
with respect to the filing and prosecution, and upon registration, maintenance, of any new
trademarks that are the same or that are or could be deemed confusingly similar to any of the
Licensed Trademarks in the existing territories or in new territories in order to further protect
and/or expand existing trademark coverage relating to the Licensed Trademarks. In all such cases,
Licensee shall be solely responsible for all of the costs and expenses related to such filing,
prosecution, and maintenance, including Licensor’s reasonable costs in relation thereto. All such
applications and registrations shall be solely owned by Licensor and shall be deemed part of the
Licensed Trademarks. In addition, Licensee shall cooperate with Licensor and execute any
documents reasonably required by Licensor to protect the Licensed Trademarks.

        F.      License Enforcement. Prior to bringing any claim or action against a Third Party
under this Section 5.F, Licensee shall notify Licensor of the discovered suspected infringement or
misuse that is the basis of such claim or action, and Licensor shall have the first right to elect to
bring an enforcement action against such Third Party subject to Section 5.G. In the event that
Licensor elects not to bring an action, or has not brought such action within sixty (60) days of
receiving Licensee's notice, Licensee shall have the right to prosecute any such claims against such
Third Party for infringement of the Licensed Trademarks within the Field of Use in Licensee’s
own name. Any such enforcement actions shall be brought against such Third Parties at Licensee’s
sole cost and expense. Licensee shall retain any recovery obtained from any such enforcement
proceedings. If Licensor is required to be joined to any such proceeding (e.g., to establish
standing), Licensor agrees to join such proceeding and Licensee agrees to reimburse Licensor for
all of Licensor’s reasonable costs and expenses associated with such proceedings (including
attorney’s fees). Licensor further agrees to provide documents and otherwise assist in such
proceedings as may be reasonably requested by Licensee.

        G.      Licensor may, in its sole discretion, take such steps to bring and/or prosecute such
claims for infringement, misappropriation, or dilution of the Licensed Trademarks as Licensor
may deem necessary both within and outside of the Field of Use. In the event Licensor elects to
take such steps, Licensee shall cooperate fully with Licensor in such actions. Licensor shall have
full control over any such enforcement action that it initiates or prosecutes, including, without
limitation, the right to select counsel, to settle on any terms it deems advisable, to appeal any


                                              9
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 366 of 435
adverse decision rendered in court, to discontinue any action taken by it, and to otherwise make
any decision in respect thereto as Licensor deems advisable in its sole discretion. Licensor shall
bear all expenses associated with any such actions brought by Licensor, provided, however, that
Licensor shall also retain any recovery or settlement resulting from such enforcement actions.
Licensor does not represent, warrant, or covenant that it will bring any enforcement action against
any Third Party, and will bring such actions in Licensor’s sole discretion. Licensor agrees to keep
Licensee reasonably informed of any litigation brought by Licensor to enforce its rights in the
Licensed Trademarks. For purpose of clarity, the entirety of this Section 5.G is subject Section 5.F
above.

6.     INDEMNIFICATION

        A.      Licensor agrees to defend, indemnify and hold harmless Licensee against all loss,
expense and damage incurred and occasioned by any claim or action asserted by any Third Party
(including any governmental agency) based on allegations that the Licensed Trademarks
themselves (and not their uses) violate the intellectual property rights of any Third Party, provided
that Licensor is reasonably notified of and tendered the defense to such claims solely with counsel
of Licensor’s own choosing, and no settlement is made without Licensor’s prior written consent;
and provided further that such indemnification obligation will not apply to third-party claims based
on the use of the Licensed Trademark by Licensee in material violation of the terms and conditions
of this Agreement. Licensee shall cooperate with Licensor in any such defense as Licensor shall
request and at Licensor’s expense. Except as expressly set forth in this Agreement, Licensor makes
no warranties under this Agreement, either express or implied.

        B.      Licensee agrees to defend, indemnify, and hold harmless Licensor and its Affiliates
(including subsidiaries) and their parents, officers, directors, insurers, and agents against all loss,
expense and damage incurred and occasioned by any claim or action asserted by any Third Party
(including any governmental agency) arising out of or in any way related to the use, manufacture,
distribution, offering, provision, marketing, or sale of the Licensed Products bearing or under the
Licensed Trademarks (including product liability claims) and related marketing materials
(including as described in Section 4 herein) by Licensee or its Affiliates or its sublicensees
(including, without limitation, any misuse of the Licensed Trademarks by such sublicensees),
provided that Licensee is reasonably notified of and tendered the defense to such claims solely
with counsel of the Licensee’s own choosing and no settlement is made without the Licensee’s
prior written consent, not to be unreasonably withheld. Failure of Licensor to give prompt notice
will not relieve Licensee of its obligations hereunder except to the extent such delayed notice
materially prejudices Licensee. Licensor shall reasonably cooperate with Licensee in any such
defense as Licensee shall request, at Licensee’s expense.

        C.      Licensor assumes no liability with respect to the Licensed Products. Licensee
agrees to defend, indemnify and hold Licensor, its officers, agents, employees, successors or
assigns harmless against any and all claims, demands, causes of action including, but not limited
to, those relating to product liability, patent infringement and environmental law, and associated
judgments, costs and expenses, including reasonable attorney’s fees, arising out of (i) Licensee’s
manufacture, distribution, shipment, disposal, advertising, promotion or sale of the Licensed
Products or (ii) any grossly negligent or willful act or omission by Licensee, agents or employees,



                                              10
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                           Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 367 of 435
provided that Licensee receives prompt notice of such claim, demand or cause of action and is
permitted to deal with it in Licensee’s sole discretion.

        D.      Licensee hereby agrees, and shall ensure that its Affiliates and sublicensees agree,
to comply with all laws and regulations applicable to the manufacture, sale, marketing and
distribution of Licensed Products bearing the Licensed Trademarks. Licensee shall provide a
warranty to its end customers of the Licensed Products bearing the Licensed Trademarks against
defects in design, materials, and workmanship that reflects the high quality of the Licensed
Products bearing the Licensed Trademarks.

        E.     Licensee will acquire and maintain at Licensee’s sole expense throughout the Term
and five (5) years thereafter, a policy of standard non-cancelable Commercial General Liability
Insurance including coverage for Contractual Liability, Products Liability and Completed
Operations on an occurrence basis. The limits of liability shall be $10,000,000 per occurrence,
which may be satisfied through any combination of primary and excess or umbrella liability
insurance. Licensor shall be named as an additional insured, and Licensee’s insurance shall be
primary and non-contributory to any insurance that may be carried by Licensor. Licensee’s
insurers shall be reasonably acceptable to Licensor. Licensee will direct the insurance
company(ies) to furnish Licensor with a Certificate of Insurance evidencing such coverage on the
Effective Date (or if not practicable, promptly thereafter), and to provide Licensor with at least
thirty (30) days written notice prior to termination of coverage. For the avoidance of doubt, each
Party’s indemnification obligations under this Section 6 herein include the obligation to defend
the other indemnified Party against each applicable third-party claim, to pay all costs and expenses,
including, without limitation, attorneys’ fees, associated with such defense, and to pay all damages
awarded (or settlement amounts agreed to) in connection with each such claim.

      F.       The undertakings of this Section 6 shall survive expiration or termination of this
Agreement.

7.     TERM AND TERMINATION

        A.     This Agreement will begin on the Effective Date and will continue in perpetuity
unless terminated earlier in accordance with the terms hereof (the “Term”).

       B.      This Agreement may be terminated by Licensor upon written notice to Licensee
under the following conditions:

               1) if Licensee or its Affiliates or any its other sublicensees fails to comply with
                  any of the material terms and conditions of this Agreement and, if curable, fails
                  to cure or otherwise remedy such breach within one hundred twenty sixty (120)
                  days after the Licensor provides written notice to Licensee thereof; or

               2) if the Licensee enters into a bankruptcy proceeding or liquidation whether
                  compulsory or voluntary (other than for the purpose of reorganization) or
                  compounds with its creditors or takes or suffers any similar action in
                  consequence and fails to operate the Firearms Business for a period of at least




                                             11
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 368 of 435
                   twenty four (24) months following the date of such bankruptcy, liquidation or
                   composition.

        C.       All licenses and permissions granted by Licensor herein cease upon termination of
this Agreement for any reason. After termination, Licensee shall and will continue thereafter to be
obligated to assign to Licensor any rights Licensee may acquire in the Licensed Trademarks, if
any, and to hold Licensor (and its Affiliates) harmless, and to defend and indemnify Licensor (and
its Affiliates) as provided under Section 6 of this Agreement. Licensee will promptly discontinue
all use of and sale of Licensed Products incorporating the Licensed Trademarks and any materials
using the Licensed Trademarks.

8.     MISCELLANEOUS

       A.       Independent Entities. The Parties are independent and distinct entities. Licensee
may not incur any obligation in Licensor’s name or on its behalf. This Agreement will not be
construed as constituting any joint venture, partnership, franchise or principal/agent relationship,
nor will either Party do or permit any act that will be regarded as such.

        B.     Severability. The declaration of any provision of this Agreement as invalid or not
enforceable will not affect the remaining terms. The failure by either Party to enforce any provision
of this Agreement will not affect that Party’s right to enforce the same or any other provision of
this Agreement.

        C.    Governing Law. This Agreement is to be construed according to the laws of the
State of Delaware without giving effect to any choice of law or conflict of law provision or rule
that would cause the application of the law any other jurisdiction.

      D.    LIMITATION OF LIABILITY. EXCEPT FOR DAMAGES ARISING FROM
THE INDEMNIFICATION AND INSURANCE OBLIGATIONS PURSUANT TO SECTION 6
HEREIN, IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR INDIRECT DAMAGES
ARISING OUT OF THIS AGREEMENT, WHETHER UNDER THEORY OF CONTRACT,
TORT (INCLUDING NEGLIGENCE), PRODUCT LIABILITY OR OTHERWISE, EVEN IF
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

     E.    LIMIT ON WARRANTY. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY OF
ANY KIND, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING, BUT NOT
LIMITED TO, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, OR NON-INFRINGEMENT.

         F.      Force Majeure. Notwithstanding anything to the contrary, neither Party will be
liable (for any failure to perform or otherwise) under this Agreement in accordance with its terms
if failure arises out of causes beyond the control of the Parties. Such causes may include, but are
not limited to, acts of God or the public enemy, acts of civil or military authority, fires, floods,
earthquakes, water disasters, strikes, sabotage, insurrection, epidemic, pandemic, nuclear incident,
unavailability of energy or communications sources, materials or equipment not caused by the
Parties, increase in component costs, riots, war or priorities resulting from the foregoing.


                                             12
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 369 of 435
        G.      Delivery. A written notice by either Party to the other will be deemed delivered if
personally delivered or sent by an overnight international courier, or if sent registered or certified
mail, return receipt requested, to the other Party at its address given in Section 8.H, or at the address
specified by the other Party in the last notice of change of address, or otherwise provided under
the terms of Section 8.C herein.

        H.      Notices. Notices under this Agreement are to be addressed as follows:

        If to Licensee:

                Attention: Scott Soura
                888 SE 3 Avenue, Suite 500
                Fort Lauderdale, FL 33316
                Email: soura@roundhillgroup.com

                With a copy to (which copy alone shall not constitute notice):

                Shulman Bastian Friedman & Bui, LLP
                100 Spectrum Center Drive, Suite 600
                Irvine, California 92618
                Attention: James C. Bastian, Jr., Esq.
                Email: jbastian@shulmanbastian.com

        If to Licensor:

                Vista Outdoor Inc.
                1 Vista Way
                Anoka, MN 55303
                Attention: Dylan S. Ramsey
                Email: Dylan.Ramsey@VistaOutdoor.com

                With a copy to (which copy alone shall not constitute notice):

                Reed Smith LLP
                599 Lexington Avenue
                New York, NY 10022
                Attention: Christopher M. Sheaffer
                Email: Csheaffer@ReedSmith.com


Any such demand, notice, communication or report shall be deemed to have been given pursuant
to this Agreement when delivered personally, when confirmed if by facsimile transmission, or on
the second calendar day after deposit with a reputable overnight courier service, as applicable.

        I.     Execution. This Agreement may be executed by facsimile or PDF (electronic mail)
copies in counterparts, each of which will be deemed an original and all of which together will
constitute one and the same Agreement. Notwithstanding the foregoing, the Parties will deliver


                                               13
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 370 of 435
original execution copies of this Agreement to one another as soon as practicable following
execution thereof.

        J.      Merger; Amendments. This Agreement, including all Appendices hereto,
constitutes the entire understanding of the Parties with respect to the subject matter hereof, and
will supersede any and all prior communications, negotiations, correspondence, course of dealings
and other agreements between the Parties regarding such subject matter. This Agreement may only
be amended or modified in a writing signed by both Parties. The terms and conditions of this
Agreement will prevail notwithstanding any conflict with the terms and conditions of any purchase
order, acknowledgment or other instrument submitted by Licensee.

         K.     Assignment. Licensee may not directly or indirectly assign this Agreement or
transfer any of its rights or obligations under this Agreement, in each case, operation of law or
otherwise, without the prior written consent of Licensor which shall not be unreasonably withheld;
provided, however, that Licensee shall have the right to assign, transfer, sell, or pledge its rights
hereunder without any required consent to: (i) any Affiliate of Licensee ; (ii) to a third-party as
part of a sale of substantially all of Licensee's business, whether through an asset purchase, stock
purchase, merger, consolidation, or the like; and (iii) to any lending institution, for security
purposes or as collateral, from which Licensee obtains financing, which right of assignment shall
include any rights of Licensee as a third-party beneficiary. Licensor may assign this Agreement,
any of the Licensed Trademarks (subject to the license granted to Licensee hereunder), and/or any
of its rights and obligations under this Agreement without restriction. Nothing in this Agreement,
express or implied, is intended to confer upon any Person or party other than Licensee or Licensor,
or their respective successors or permitted assigns, any rights or remedies under or by reason of
this Agreement.

      L.     Survival. The following Sections shall survive expiration or termination of this
Agreement: Section 5, Section 6, and Section 8.

        M.      Equitable Relief. Each Party acknowledges and agrees that a breach or threatened
breach by the other Party of its obligations under this Agreement shall give rise to irreparable harm
to such Party for which monetary damages shall not be an adequate remedy, and if such a breach
or threatened breach occurs such Party will, in addition to any and all other rights and remedies
that may be available to such Party under this Agreement, whether at law, at equity, or otherwise
in respect of such breach, be entitled to seek equitable relief, including a temporary restraining
order, an injunction, specific performance and any other equitable relief that may be available from
a court of competent jurisdiction, without any requirement to (i) post a bond or other security, or
(ii) prove that monetary damages will not afford an adequate remedy. Each Party agrees that it will
not oppose or otherwise challenge the appropriateness of reasonably requested equitable relief with
respect to a breach of this Agreement by such Party.

         N.     To the extent that Licensee acquires the artwork of the Remington Museum
(wherever located) pursuant to the terms of the Firearms APA, the Parties shall cooperate in good
faith to ensure that such assets are split equally between the Parties based on value.




                                             14
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 371 of 435
        O.      To the extent Licensee receives any inventory related to the Dakota Arms business
operated by ROC and its Affiliates, Licensee shall, following Licensor’s written request, promptly
transfer such inventory to Licensor.

                               [SIGNATURE PAGE FOLLOWS]




                                            15
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                       Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 372 of 435
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
   executed as of the as of the date first above written.


   LICENSOR


   __________________________________

   Name:
   Date:



   LICENSEE


   __________________________________

   Name:
   Date:




                   [Signature Page to Trademark License Agreement]
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 373 of 435
                                    APPENDIX LIST

   Appendix A: Accessories Included in Field of Use

   Appendix B: Licensed Trademarks

   Appendix C: Trademark Guidelines (relating to the Licensed Trademarks)

   Appendix D: License Summary

   Appendix E: Undertaking by Suppliers




                                            17
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20      Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 374 of 435
                                         APPENDIX A
                                       Licensed Products

   •   Firearms
   •   Receivers
   •   Barrels
   •   Stocks
   •   Grips
   •   Rails
   •   Butts
   •   Triggers
   •   Safeties
   •   Iron Sights (excluding any electronic, or optical sights, and any scopes)
   •   Flash suppressors
   •   Recoil compensators
   •   Heatshields
   •   Silencers
   •   Sight adjustment tools
   •   Gunsmithing tools and kits
   •   Books and manuals (firearms related)
   •   Magazines
   •   Air Guns
   •   Paintball Guns
   •   Gun Cases; and
   •   Any other part or item not listed above that that can be affixed to or installed within a
       firearm and that was manufactured by ROC and sold under the Remington brand as
       part of a completed firearm as of the date of this Agreement.




                                                18
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                         Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 375 of 435
                                                APPENDIX B
                                            Licensed Trademarks 1


   AIRMASTER (*for airguns and paintball guns only)
   EXPRESS (*for airguns and paintball guns only)
   TYRANT (*for airguns and paintball guns only)
   R (Stylized)
   R DEFENSE Logo
   REMINGTON
   REMINGTON & Ball Device
   REMINGTON (Ball Design)
   REMINGTON (Script)
   REMINGTON (Stylized and Underlined)
   REMINGTON (Stylized)
   REMINGTON HTP HIGH TERMINAL PERFORMANCE
   REMINGTON HYPERSONIC
   REMINGTON in Circle & Underlined
   REMINGTON UMC
   REMINGTON UMC and Design
   REMINGTON UMC and Red Ball Design




   1
       RS Note to Draft: Parties to agree on any additional trademarks.


                                                19US_ACTIVE-154476691.21
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20     Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 376 of 435
                                       APPENDIX C

          Trademark Usage Guidelines (Relating to the Licensed Trademarks)

      1. Use of the Licensed Trademarks should include the appropriate trademark symbol,
         the ® or ™, in superscript following the most prominent occurrence in the relevant
         branding context. Every instance of use of a mark in running copy or otherwise
         must be capitalized, italicized, bolded, or otherwise treated with prominence.

      2. Licensee shall clearly indicate on product packaging and advertising and
         promotional materials, that the Licensed Trademarks are used under license, and
         that Licensor is not a manufacturer, seller, distributor, or endorser of such
         products.

      3. Licensee shall ensure that the Licensed Trademarks are displayed according to any
         specifications and/or brand standards which Licensor may provide or amend from
         time to time. It is Licensee’s obligation to understand these restrictions and
         limitations.

      4. Licensee shall not do anything inconsistent with Licensor’s ownership of the
         Licensed Trademarks.

      5. The Licensed Trademarks must be reproduced exactly as provided by Licensor.
         The Licensed Trademarks may not be altered, amended, distorted, or combined
         with any other symbols, words, images, or designs, and may not be incorporated
         into a tagline or slogan.

      6. Any use of a Licensed Trademark which is not addressed in the guidelines set forth
         herein, must be approved by Licensor prior to its use. Submittals for approval
         should be faxed/emailed to the attention of the Licensor representative.

      7. Usage of the Licensed Trademarks shall be in strict compliance with those
         restrictions set forth in that certain Trademark Settlement Agreement by and
         between Remington Arms Company, Inc. and Remington Products, Inc. dated
         December 5, 1986.




                                      20US_ACTIVE-154476691.21
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                    Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 377 of 435
                                       APPENDIX D

                                     License Summary

                                   NOTICE OF LICENSE

   This document provides notice of a License Agreement (the “License Agreement”) by and
   between [Vista Outdoor Inc.] (“Licensor”) and Roundhill Group, LLC (“Licensee”), dated
   October __, 2020.

   The material terms of the License Agreement are set forth below. Any owner of the
   Licensed Trademarks (as defined below) takes such ownership subject to the rights granted
   under the License Agreement.

      1) Licensor has granted Licensee a non-transferable, exclusive (even as to Licensor),
         sublicensable, worldwide, royalty free, fully paid-up, right and license to use the
         trademarks attached hereto as Exhibit A (the “Licensed Trademarks”).

      2) Licensee has the exclusive right (even as to Licensor) to use the Licensed
         Trademarks in connection with the manufacture, distribution, advertising,
         promotion, offer for sale, sale, import, export, servicing, and support of firearms
         products.

      3) The license granted to Licensee pursuant to the terms of the License Agreement
         does not include the right to use the Licensed Trademarks in connection with the
         manufacturing, distribution and sale of ammunition products, as well as certain
         other product categories mutually agreed to by Licensor and Licensee.

      4) The license granted under the License Agreement is perpetual unless terminated in
         accordance with the terms of the License Agreement.




                                              21
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                    Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 378 of 435
                                       APPENDIX E

                    UNDERTAKING BY LICENSEE’S SUPPLIER(S)


          Licensee shall ensure that its suppliers and sublicensees agree to the following
   provisions:

        1.    SUPPLIER ACKNOWLEDGES THAT THE TRADEMARKS (THE
   “PROPERTY RIGHTS”) SPECIFIED BY LICENSEE AND/OR LICENSOR FOR USE
   ON ______________ (THE “LICENSED PRODUCTS”) ARE THE EXCLUSIVE
   PROPERTY OF LICENSOR AND ITS AFFILIATES AND THE LICENSED
   PRODUCTS ARE MADE BY US EXCLUSIVELY FOR LICENSEE AND FOR THE
   BENEFIT OF LICENSOR AND ITS AFFILIATES.

        2.    SUPPLIER WILL NOT AT ANY TIME CLAIM ANY RIGHT, TITLE OR
   INTEREST OR IMPAIR THE RIGHTS OF LICENSOR OR ITS AFFILIATES OR
   LICENSEE IN THE PROPERTY RIGHTS. SUPPLIER AGREES TO EXECUTE SUCH
   ADDITIONAL UNDERTAKINGS OR OTHER DOCUMENTS AS LICENSOR MAY
   DEEM APPROPRIATE IN THIS RESPECT.

       3.    SUPPLIER AGREES TO COMPLY WITH ALL LAWS AND
   REGULATIONS APPLICABLE TO THE MANUFACTURE OF LICENSED
   PRODUCTS.

         4.   SUPPLIER WILL CARRY OUT ALL QUALITY CONTROL
   PROCEDURES DESIGNATED BY LICENSEE TO DETERMINE THAT THE
   LICENSED PRODUCTS CONFORM TO THE QUALITY CONTROL
   SPECIFICATIONS SPECIFIED BY LICENSOR. SUPPLIER WILL COMPLY WITH
   ANY GUIDELINES PROVIDED BY LICENSEE OR LICENSOR WITH RESPECT TO
   THE LICENSED PRODUCTS. ANY PRODUCT NOT MEETING THE PRESCRIBED
   QUALITY STANDARDS WILL NOT BE SOLD UNDER ANY OF THE PROPERTY
   RIGHTS.

        5.   SUPPLIER WILL NOT SUBCONTRACT ANY ORDER OR PART
   THEREOF PLACED BY LICENSEE WITHOUT LICENSEE’S EXPRESS WRITTEN
   CONSENT.

        6.   UPON NOTICE TO SUPPLIER BY LICENSEE, SUPPLIER WILL
   PROMPTLY DELIVER OR DESTROY ALL MATERIALS IN SUPPLIER’S
   POSSESSION BEARING ANY OF THE PROPERTY RIGHTS.

         7.   WITHOUT LICENSOR’S EXPRESS WRITTEN CONSENT, SUPPLIER
   WILL NOT USE OR AUTHORIZE OTHERS TO USE LICENSOR’S OR ANY OF ITS
   AFFILIATES’ NAMES OR ANY OF THE PROPERTY RIGHTS IN ADVERTISING
   OR PROMOTING ANY OF SUPPLIER’S ACTIVITIES, PRODUCTS OR SERVICES.
   NOTWITHSTANDING THE FOREGOING, SUPPLIER SHALL ENSURE THAT A


                                             22
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                  Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 379 of 435
   NOTICE INDICATING THAT THE PROPERTY RIGHTS ARE OWNED BY
   LICENSOR AND ARE USED UNDER LICENSE, AND THAT LICENSOR IS NOT A
   MANUFACTURER, ENDORSER, OR SELLER OF THE LICENSED PRODUCTS.

        8.   SUPPLIER AGREES AND CONFIRMS THAT LICENSOR HAS THE
   RIGHT TO ENFORCE THIS UNDERTAKING AGAINST SUPPLIER IN ANY
   APPROPRIATE LEGAL FORUM INDEPENDENTLY OF LICENSEE.

         9.   SUPPLIER’S AGREEMENT WITH LICENSEE SHALL BE
   CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF DELAWARE,
   U.S.A. AS APPLIED TO INSTRUMENTS EXECUTED AND PERFORMED IN
   DELAWARE.




                                     23
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 380 of 435
                                    EXHIBIT 9

                 (See attached form of Adjustment Escrow Agreement)




Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 381 of 435
                                                                                       EXHIBIT 9


                          ADJUSTMENT ESCROW AGREEMENT

        THIS ADJUSTMENT ESCROW AGREEMENT (this “Escrow Agreement”), dated as of
this [●] day of [●], 2020, (the “Effective Date”), is entered into by and among Vista Outdoor Inc.,
a Delaware corporation (“Buyer”), Remington Outdoor Company, Inc., a Delaware corporation
(“ROC”), and Delaware Trust Company, as escrow agent hereunder (the “Escrow Agent”).
Capitalized terms used but not otherwise defined herein shall have the meanings assigned to them
in the Purchase Agreement (as defined below).

        WHEREAS, ROC, each of the subsidiaries of ROC set forth on the signature pages to the
Purchase Agreement (collectively with ROC, “Seller”) and Buyer, or a Buyer Acquisition Vehicle
as assignee in accordance with Section 12.2 of the Purchase Agreement, have entered into that
certain Asset Purchase Agreement (the “Purchase Agreement”), dated as of [●], 2020, whereby
Buyer has agreed to purchase certain assets and liabilities of Seller;

        WHEREAS, Section 3.3(a)(ii) of the Purchase Agreement requires Buyer, at the Closing,
to deliver or cause to be delivered to the Escrow Agent, an amount equal to $[●] (the “Adjustment
Escrow Amount”), by wire transfer of immediately available funds, to a separate and distinct
account specified by the Escrow Agent (the “Adjustment Escrow Account”), which Adjustment
Escrow Amount shall be held, safeguarded and released pursuant to the terms of this Escrow
Agreement and the Purchase Agreement; and

       WHEREAS, the parties desire to appoint the Escrow Agent to act as escrow agent
hereunder, and the Escrow Agent has agreed to so act upon the terms and subject to the conditions
hereinafter set forth.

       NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.     Appointment. Buyer and ROC hereby appoint the Escrow Agent as their escrow agent for
the purposes set forth herein, and the Escrow Agent hereby accepts such appointment under the
terms and conditions set forth herein.

2.      Escrow Fund. On the Effective Date, Buyer shall deposit or shall cause to be deposited
with the Escrow Agent, an amount equal to the Adjustment Escrow Amount, by wire transfer of
immediately available funds, which shall be deposited in the Adjustment Escrow Account.
Promptly upon receipt of the Adjustment Escrow Amount, the Escrow Agent will acknowledge in
writing to Buyer and Seller that (a) it has received the Adjustment Escrow Amount and (b) has
deposited the Adjustment Escrow Amount into the Adjustment Escrow Account. The Escrow
Agent (i) shall hold the Adjustment Escrow Amount in the Adjustment Escrow Account and, (ii)
subject to the terms and conditions hereof, may invest and reinvest the Adjustment Escrow Amount
and the proceeds thereof (collectively with the Adjustment Escrow Amount, the “Escrow Fund”)
as directed in Section 3. The Escrow Funds shall at all times remain available for distribution in
accordance with Section 4 of this Escrow Agreement. The Adjustment Escrow Amount shall not
be subject to any lien, attachment, trustee process, or any other judicial process of any creditor of
any Seller or Buyer.



                                                                                     US_ACTIVE-154425292.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 382 of 435
3.     Investment of Escrow Fund.

       (a)     Unless otherwise instructed in a joint writing signed by both the Buyer and ROC,
               the Escrow Agent shall hold all Escrow Funds in a “noninterest-bearing deposit
               account” insured by the Federal Deposit Insurance Corporation (“FDIC”) to the
               applicable limits. The Escrow Funds shall at all times remain available for
               distribution in accordance with Section 4 below.

       (b)     The Escrow Agent shall send an account statement to each of the Buyer and ROC
               on a monthly basis reflecting activity in the Escrow Accounts for the preceding
               month.

       (c)     The Escrow Agent shall have no responsibility for any investment losses resulting
               from the investment, reinvestment or liquidation of the escrowed property, as
               applicable, provided that the Escrow Agent has made such investment,
               reinvestment or liquidation of the escrowed property in accordance with the terms,
               and subject to the conditions of this Escrow Agreement. The Escrow Agent does
               not have a duty nor will it undertake any duty to provide investment advice. The
               Escrow Agent may earn compensation in the form of short term interest on items
               like uncashed distribution checks (from the date issued until the date cashed), funds
               that the Escrow Agent is directed not to invest, deposits awaiting investment
               direction or received too late to be invested overnight in previously directed
               investments.

4.      Disposition of the Adjustment Escrow Amount. The Escrow Agent agrees that it will
not deliver custody or possession of any of the Escrow Fund or of the Adjustment Escrow Account
to anyone except pursuant to the terms of this Escrow Agreement or a Final Determination (defined
below). Within five (5) Business Days (as defined below) after the final determination of the Final
Working Capital, and the resulting Purchase Price, the following payments shall be made, as
applicable:

       (a)     If the Purchase Price is greater than the Estimated Purchase Price calculated at the
               Closing, then Buyer and ROC shall execute and deliver a joint written instruction
               to the Escrow Agent (a “Joint Instruction”) directing the Escrow Agent to release
               the Escrow Fund, to ROC (on behalf of itself and, if and to the extent applicable,
               Seller); and

       (b)     If the Purchase Price is less than the Estimated Purchase Price calculated at the
               Closing (such amount, expressed as a positive number, the “Adjustment Deficit
               Amount”), then Buyer and ROC shall execute and deliver a Joint Instruction to the
               Escrow Agent directing the Escrow Agent to release from the Adjustment Escrow
               Account and pay to Buyer an amount equal to such Adjustment Deficit Amount,
               and in the event that such Adjustment Deficit Amount is less than the Escrow Fund,
               Buyer and ROC shall execute and deliver a Joint Instruction to the Escrow Agent
               directing the Escrow Agent to release from the Adjustment Escrow Account any
               remaining amounts in the Adjustment Escrow Account (after payment of such



                                                 2
                                                                                    US_ACTIVE-154425292.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 383 of 435
               Adjustment Deficit Amount from the Adjustment Escrow Account to Buyer), to
               ROC (on behalf of itself and, if and to the extent applicable, Seller).

All payments of any part of the Escrow Funds shall be made by wire transfer of immediately
available funds to the account specified by the Buyer or ROC, as applicable.

Upon delivery of the Escrow Fund by the Escrow Agent, this Escrow Agreement shall terminate,
subject to the provisions of Section 8.

5.      Escrow Agent. The Escrow Agent undertakes to perform only such duties as are expressly
set forth herein and no duties shall be implied. The Escrow Agent shall have no liability under and
no duty to inquire as to the provisions of any agreement other than this Escrow Agreement and the
definitions set forth in the Purchase Agreement. The Escrow Agent may rely upon and shall not
be liable for acting or refraining from acting upon any written notice, Joint Instruction, Final
Determination (as defined below) or request furnished to it hereunder and believed by it to be
genuine and to have been signed or presented by the proper party or parties. The Escrow Agent
shall be under no duty to inquire into or investigate the validity, accuracy or content of any such
document, Joint Instruction or Final Determination. The Escrow Agent shall have no duty to solicit
any payments which may be due it or the Escrow Fund. The Escrow Agent shall not be liable for
any action taken or omitted by it in good faith except to the extent that a court of competent
jurisdiction determines that the Escrow Agent’s fraud, gross negligence or willful misconduct was
the primary cause of any loss to Buyer or ROC. The Escrow Agent may execute any of its powers
and perform any of its duties hereunder directly or through agents or attorneys (and shall be liable
only for the careful selection of any such agent or attorney) and may consult with counsel,
accountants and other skilled persons to be selected and retained by it. The Escrow Agent shall not
be liable for anything done, suffered or omitted in good faith by it in accordance with the advice
or opinion of any such counsel, accountants or other skilled persons. In the event that the Escrow
Agent shall be uncertain as to its duties or rights hereunder or shall receive a Joint Instruction or
other instructions, claims or demands from any party hereto which, in its opinion, conflict with
any of the provisions of this Escrow Agreement, it shall be entitled to refrain from taking any
action and its sole obligation shall be to keep safely all property held in escrow until it shall be
directed otherwise in writing by all of the other parties hereto or by a final non-appealable order
of any court of competent jurisdiction which may be issued, together with (A) a certificate of the
prevailing party to the effect that such order is final and non-appealable and from a court of
competent jurisdiction having proper authority and (B) the written payment instructions of the
prevailing party to effectuate such order (a “Final Determination”). Upon receipt by the Escrow
Agent of a copy of a Final Determination from any party, the Escrow Agent shall (a) promptly
inform all other parties to this Escrow Agreement of such receipt (including providing a copy of
such Final Determination) and (b) within three (3) Business Days following receipt of such
determination, disburse as directed, part or all, as the case may be, of the Escrow Fund in
accordance with such Final Determination. Anything in this Escrow Agreement to the contrary
notwithstanding, in no event shall the Escrow Agent be liable for special, indirect or consequential
loss or damage of any kind whatsoever (including but not limited to lost profits), even if the Escrow
Agent has been advised of the likelihood of such loss or damage and regardless of the form of
action.




                                                 3
                                                                                     US_ACTIVE-154425292.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 384 of 435
6.      Succession. The Escrow Agent (a) may resign and be discharged from its duties or
obligations hereunder by giving thirty (30) days advance notice in writing of such resignation to
the other parties hereto specifying a date when such resignation shall take effect or (b) may be
removed, with or without cause, by ROC and Buyer acting jointly at any time by providing written
notice to the Escrow Agent. Upon such resignation or removal becoming effective, Escrow Agent
will deliver the remaining Escrow Funds to a successor escrow agent pursuant to a Joint Instruction
after deducting payment for all documented fees owed to it in accordance with the terms of this
Escrow Agreement.. Any corporation or association into which the Escrow Agent may be merged
or converted or with which it may be consolidated shall be the Escrow Agent under this Escrow
Agreement without further act.

7.     Fees. ROC and the Buyer each agree to pay one-half of any fees and expenses owed to the
Escrow Agent upon execution of this Escrow Agreement and from time to time thereafter
reasonable compensation for the services to be rendered hereunder in an aggregate amount not to
exceed $5,000, which unless otherwise agreed in writing shall be as described on Schedule 1
attached hereto.

8.       Indemnity. Buyer and ROC shall jointly and severally indemnify, defend and save
harmless the Escrow Agent and its directors, officers, agents and employees (the “indemnitees”)
from all loss, liability or expense (including the fees and expenses of outside counsel) arising out
of or in connection with the Escrow Agent’s (i) execution and performance of this Escrow
Agreement, except to the extent that such loss, liability or expense is due to the fraud, gross
negligence or willful misconduct of the Escrow Agent or another indemnitee, or (ii) following of
any Joint Instruction, Final Determination or other directions from Buyer or ROC except to the
extent that the Escrow Agent’s following of any such Joint Instruction, Final Determination or
direction is expressly forbidden by the terms hereof. Notwithstanding anything to the contrary
herein, Buyer and ROC agree, solely as between themselves, that (x) any obligation for
indemnification under this Section 8 (or for reasonable fees and expenses of the Escrow Agent
described in Section 7) shall be borne by the party or parties (as between the two of them)
determined by a court of competent jurisdiction to be most responsible for causing the loss,
damage, liability, cost or expense against which the Escrow Agent is entitled to indemnification
or, if no such determination is made, then one-half by Buyer and one-half by ROC, and (y) if either
Buyer or ROC pays any amounts to the Escrow Agent under this Section 8 or under Section 7 for
reimbursement, such Party shall have the right of contribution against the other party (as between
the two of them) for reimbursement of such other party’s share thereof in accordance with the
foregoing apportionment. The parties hereto acknowledge that the foregoing indemnities shall
survive the resignation or removal of the Escrow Agent or the termination of this Escrow
Agreement. The parties hereby grant the Escrow Agent a lien on, right of set-off against and
security interest in the Escrow Fund for the payment of any claim for indemnification,
compensation, expenses and amounts due hereunder.

9.      TINs. Buyer and ROC each represent that its correct Taxpayer Identification Number
(“TIN”) assigned by the Internal Revenue Service or any other taxing authority is set forth on
Schedule 1. All interest or other income earned under this Escrow Agreement shall be allocated to
ROC and reported, to the extent required by law, by the Escrow Agent to the IRS or any other
taxing authority, as applicable, on IRS form 1099-INT, 1099-DIV or 1042-S (or other appropriate


                                                 4
                                                                                    US_ACTIVE-154425292.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                            Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 385 of 435
form) as income earned from the Escrow Fund by ROC whether or not said income has been
distributed during the year. Unless otherwise indicated in writing by the parties hereto, no taxes or
other withholdings are required to be made under applicable law or otherwise with respect to any
payment to be made by Escrow Agent. All documentation necessary to support a claim of
exemption or reduction in such taxes or other withholdings has been timely collected by ROC and
copies will be provided to Escrow Agent promptly upon a request therefor. Unless otherwise
agreed to in writing by Escrow Agent, all tax returns required to be filed with the IRS and any
other taxing authority as required by law with respect to payments made hereunder shall be timely
filed and prepared by ROC including but not limited to any applicable reporting or withholding
pursuant to the Foreign Account Tax Compliance Act (“FATCA”). The parties hereto
acknowledge and agree that the Escrow Agent shall have no responsibility for the preparation
and/or filing of any tax return or any applicable FATCA reporting with respect to the Escrow Fund.
The Escrow Agent shall withhold any taxes it deems appropriate, including but not limited to
required withholding in the absence of proper tax documentation, and shall remit such taxes to the
appropriate authorities as it determines may be required by any law or regulation in effect at the
time of the distribution.

10.    Notices. All communications hereunder shall be in writing and shall be deemed to be duly
given and received:

       (a)     upon delivery if delivered personally or upon confirmed transmittal if by facsimile;

       (b)     on the next Business Day if sent by overnight courier; or

       (c)     four (4) Business Days after mailing if mailed by prepaid registered mail, return
               receipt requested, to the appropriate notice address set forth on Schedule 1 or at
               such other address as any party hereto may have furnished to the other parties in
               writing by registered mail, return receipt requested.

Notwithstanding the above, in the case of communications delivered to the Escrow Agent pursuant
to (ii) and (iii) of this Section 10, such communications shall be deemed to have been given on the
date received by the Escrow Agent. In the event that the Escrow Agent, in its sole discretion, shall
determine that an emergency exists, the Escrow Agent may use such other means of
communication as the Escrow Agent deems appropriate. “Business Day” shall mean any day other
than Saturday, Sunday and any day that is a legal holiday or a day on which banking institutions
in Wilmington, Delaware, Anoka, Minnesota or Huntsville, Alabama are authorized by applicable
law or other governmental action to close.

11.     Security Procedures. In the event funds transfer instructions are given (other than in
writing at the time of execution of this Escrow Agreement), whether in writing, by telecopier or
otherwise, the Escrow Agent is authorized to seek confirmation of such instructions by telephone
call-back to the person or persons designated on schedule 2 hereto (“Schedule 2”), and the Escrow
Agent may rely upon the confirmation of anyone purporting to be the person or persons so
designated. The persons and telephone numbers for call-backs may be changed only in a writing
actually received and acknowledged by the Escrow Agent. The Escrow Agent and the
beneficiary’s bank in any funds transfer may rely solely upon any account numbers or similar
identifying numbers provided by Buyer or ROC to identify (i) the beneficiary, (ii) the beneficiary’s


                                                 5
                                                                                     US_ACTIVE-154425292.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                             Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 386 of 435
bank, or (iii) an intermediary bank. The Escrow Agent may apply any of the escrowed funds for
any payment order it executes using any such identifying number, even where its use may result
in a person other than the beneficiary being paid, or the transfer of funds to a bank other than the
beneficiary’s bank or an intermediary bank designated. The parties to this Escrow Agreement
acknowledge that these security procedures are commercially reasonable.

12.     Miscellaneous. The provisions of this Escrow Agreement may be waived, altered,
amended or supplemented, in whole or in part, only by a writing signed by all of the parties hereto.
Neither this Escrow Agreement nor any right or interest hereunder may be assigned in whole or in
part by any party, except as provided in Section 6, without the prior consent of the other parties.
This Escrow Agreement shall be governed by and construed under the laws of the State of
Delaware. Each party hereto irrevocably waives any objection on the grounds of venue, forum
non-conveniens or any similar grounds and irrevocably consents to service of process by mail or
in any other manner permitted by applicable law and consents to the jurisdiction of the courts
located in the State of Delaware. The parties further hereby waive any right to a trial by jury with
respect to any lawsuit or judicial proceeding arising or relating to this Escrow Agreement. No party
to this Escrow Agreement is liable to any other party for losses due to, or if it is unable to perform
its obligations under the terms of this Escrow Agreement because of, acts of God, fire, floods,
strikes, equipment or transmission failure, or other causes reasonably beyond its control. This
Escrow Agreement may be executed in one or more counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same instrument.

13.     Patriot Act Compliance. In order to comply with laws, rules, regulations and executive
orders in effect from time to time applicable to banking institutions, including those relating to the
funding of terrorist activities and money laundering and the Customer Identification Program
(“CIP”) requirements under the USA PATRIOT Act and its implementing regulations, pursuant to
which the Escrow Agent must obtain, verify and record information that allows the Escrow Agent
to identify customers (“Applicable Law”), the Escrow Agent is required to obtain, verify and
record certain information relating to individuals and entities which maintain a business
relationship with the Escrow Agent. Accordingly, each of Buyer and ROC agrees to provide to the
Escrow Agent upon its request from time to time such identifying information and documentation
as may be available for such party in order to enable the Escrow Agent to comply with Applicable
Law, including, but not limited to, information as to name, physical address, tax identification
number and other information that will help the Escrow Agent to identify and verify such party
such as organizational documents, certificates of good standing (where applicable), licenses to do
business or other pertinent identifying information. Buyer and ROC each understand and agree
that the Escrow Agent cannot open the Escrow Account unless and until the Escrow Agent verifies
the identities of Buyer and ROC in accordance with its CIP.

                             [Signatures are on the following pages.]




                                                  6
                                                                                      US_ACTIVE-154425292.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                              Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 387 of 435
      IN WITNESS WHEREOF, the parties hereto have executed and delivered this Escrow
Agreement as of the Effective Date.

                                            ESCROW AGENT:

                                            DELAWARE TRUST COMPANY

                                            By:
                                               Name:
                                               Title:




                   [Signature Page to Adjustment Escrow Agreement]
                                                    US_ACTIVE-154425292.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20         Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 388 of 435
      IN WITNESS WHEREOF, the parties hereto have executed and delivered this Escrow
Agreement as of the Effective Date.


                                            BUYER:

                                            VISTA OUTDOOR INC.

                                            By:
                                               Name:
                                               Title:




                   [Signature Page to Adjustment Escrow Agreement]
                                                    US_ACTIVE-154425292.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20         Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 389 of 435
      IN WITNESS WHEREOF, the parties hereto have executed and delivered this Escrow
Agreement as of the Effective Date.

                                            ROC:

                                            REMINGTON OUTDOOR COMPANY,
                                            INC.

                                            By:
                                               Name:
                                               Title:




                   [Signature Page to Adjustment Escrow Agreement]
                                                    US_ACTIVE-154425292.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20         Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 390 of 435
                                          Schedule 1

Effective Date:                      [●], 2020

Name of Buyer:                       Vista Outdoor Inc.
Buyer Notice Address:                c/o Vista Outdoor Inc.
                                     1 Vista Way
                                     Anoka, MN 55303
                                     Attention: Dylan S. Ramsey
                                     Email: Dylan.Ramsey@VistaOutdoor.com


Buyer TIN:                           XX-XXXXXXX

Name of ROC:                         Remington Outdoor Company, Inc.
ROC Notice Address:                  100 Electronics Blvd., SW
                                     Huntsville, Alabama 35824
                                     Attention: Ken D’Arcy
                                     Email: ken.darcy@remington.com

ROC TIN:                             XX-XXXXXXX

Name of Escrow Agent:                Delaware Trust Company
Escrow Agent Notice Address:         251 Little Falls Drive
                                     Wilmington, DE 19808
                                     Attn: Escrow Administration
                                     Telephone: 866-291-6119
                                     Facsimile: 302-636-8666
                                     Email: trustadmin@delawaretrust.com

Escrow Agent Fees:
$1,000 - set up fee payable in advance of the closing of the transaction
$2,500 – escrow agent fee payable in advance of the closing of the transaction
and upon each subsequent annual anniversary date.

TRANSACTION FEES:
Wire transfer of fund: $35.00/domestic wire initiated; $75.00/international payment
Checks Cut: $10.00/check cut
1099 Preparation: $12.00/1099 prepared
1042-S Preparation: $50.00/per 1042-S
Returned Check: $30.00/returned item

Adjustment Escrow Amount: $[●]

Investment:           [select one]

              []      BlackRock FedFund Cash Management Class (the “Share Class”), an
                      institutional money market mutual fund for which the Escrow Agent serves


                                                                                  US_ACTIVE-154425292.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 391 of 435
                  as shareholder servicing agent and/or custodian or subcustodian. The parties
                  hereto: (i) acknowledge Escrow Agent’s disclosure of the services the
                  Escrow Agent is providing to and the fees it receives from BlackRock; (ii)
                  consent to the Escrow Agent’s receipt of these fees in return for providing
                  shareholder services for the Share Class; and (iii) acknowledge that the
                  Escrow Agent has provided on or before the date hereof a BlackRock
                  FedFund Cash Management Class prospectus which discloses, among other
                  things, the various expenses of the Share Class and the fees to be received
                  by the Escrow Agent.

            []    Such other investments as Buyer, ROC and Escrow Agent may from time
                  to time mutually agree upon in a writing executed and delivered by Buyer
                  and ROC and accepted by the Escrow Agent.

            [X]   The Adjustment Escrow Amount shall be held in a non-interest bearing
                  deposit account insured by the Federal Deposit Insurance Corporation to the
                  applicable limits.




                                                                               US_ACTIVE-154425292.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                       Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 392 of 435
                                         Schedule 2

                           Telephone Number(s) for Call-Backs and
                 Person(s) Designated to Confirm Funds Transfer Instructions

If to Buyer:

   Name                                          Telephone Number

1. Dylan Ramsey                                  (m) 801-989-8972; (o) 801-447-3039


If to ROC:

   Name                                          Telephone Number

1. William Krogseng                              (336) 548-8506

2. Mark Little                                   (336) 508-1176


Telephone call-backs may be made to both Buyer and ROC if joint instructions are required
pursuant to this Escrow Agreement.




                                                                               US_ACTIVE-154425292.7


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                       Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 393 of 435
                                  EXHIBIT 10

                         (See attached form of Sale Order)




Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20   Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 394 of 435
                                                                                                   EXHIBIT 10




                         IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

    In re:
                                                              Chapter 11
    REMINGTON OUTDOOR COMPANY,
    INC., et al., 1                                           Case No. 20-81688-CRJ11

                        Debtors.                              Joint Administration Requested


      ORDER APPROVING THE SALE OF THE DEBTORS’ LONOKE AMMUNITION
       BUSINESS AND CERTAIN OF THE DEBTORS’ INTELLECTUAL PROPERTY
         ASSETS FREE AND CLEAR OF ALL CLAIMS, LIENS, AND INTERESTS

             This matter having come before the Court upon the motion (the “Motion”) 2 by Remington

Outdoor Company, Inc., (“Remington” or the “Company”), and its affiliated debtors and debtors

in possession (collectively the “Debtors”) in the above-captioned Chapter 11 cases seeking entry

of this order (this “Sale Order”) (a) authorizing the sale of the Acquired Assets (as defined in the

Asset Purchase Agreement (as defined below)) free and clear of all Interests (as defined below),

pursuant to that certain Asset Purchase Agreement, dated as of September [__], 2020, attached

hereto as Exhibit A (the “Asset Purchase Agreement”), by and among the Debtors and Vista

Outdoor, Inc. (the “Buyer”), and all other transaction documents related thereto; (b) authorizing

the assumption and assignment of certain executory contracts and unexpired leases; and (c)

granting the related relief contemplated therein; and the Court having found that (i) the Court has


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI Operating
Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI, Inc. (3522);
RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC (4655);
Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and Outdoor
Services, LLC (2405). The Debtors’ corporate headquarters is located at 100 Electronics Blvd SW, Huntsville,
Alabama 35824.
2
 Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion or the Asset
Purchase Agreement, as applicable.




                                                                                                  US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                          Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 395 of 435
jurisdiction over this matter; (ii) venue is proper in this District; (iii) this is a core proceeding; (iv)

the notice of the Motion and the Sale Hearing (as defined below) was sufficient under the

circumstances; and (v) there is good cause to waive the stay of Bankruptcy Rule 6004(h); and

based on the statements of counsel and the evidence presented in support of the relief requested by

the Debtors in the Motion at a hearing before this Court on September 29 [and 30], 2020 (the “Sale

Hearing”); and it appearing that no other notice need be given; and it further appearing that the

legal and factual bases set forth in the Motion and at the Sale Hearing establish just cause for the

relief granted herein; and after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY FOUND AND DETERMINED THAT:

        A.      Jurisdiction, Core Proceeding, Statutory Predicates, and Venue. This Court

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, and the General Order of

Reference of the United States District Court for the Northern District of Alabama dated July 16,

1984 as amended July 17, 1984. This matter is a core proceeding pursuant to 28 U.S.C. §

157(b)(2). The predicates for the relief granted herein are Bankruptcy Code Sections 105, 363,

and 365 and Bankruptcy Rules 2002, 6004, and 6006. Venue in this Court is proper pursuant to

28 U.S.C. §§ 1408 and 1409.

        B.      Just Cause. The legal and factual bases set forth in the Motion establish just cause

for the relief granted herein. Entry of this Sale Order is in the best interests of the Debtors and

their respective estates, creditors, and all other parties in interest.

        C.      Notice. The notice of the Motion, the Sale Hearing, the Asset Purchase Agreement,

the transactions contemplated therein or in connection therewith and corresponding transactions

documents (the “Transactions”), and the proposed entry of this Sale Order was adequate and

sufficient under the circumstances of the Chapter 11 Cases, and such notice complied with all

applicable requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules. A


                                          2
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 396 of 435
reasonable opportunity to object or be heard regarding the relief granted by this Sale Order has

been afforded to those parties entitled to notice pursuant to the Bankruptcy Code, the Bankruptcy

Rules, and the Local Rules. Accordingly, no further notice of the Motion, the Sale Hearing, or

this Sale Order is necessary or required.

        D.      Actual written notice of the Motion, the Bidding Procedures, the Bidding

Procedures Hearing, the Auction, the Sale Hearing, the Assumption and Assignment Procedures,

the proposed Cure Costs, the Sale and all Transactions, and all deadlines related thereto has been

given to all interested persons and entities, including, without limitation: (i) all entities reasonably

known to have expressed an interest in a transaction with respect to all or part of the Acquired

Assets within the past two years; (ii) all parties identified by AlixPartners as potential bidders; (iii)

all entities known to have asserted any lien, claim, interest, or encumbrance in or upon any of the

Acquired Assets; (iv) all federal, state, and local regulatory or taxing authorities or recording

offices which have a reasonably known interest in the relief granted herein; (v) counsel for the

Committee; (vi) counsel to Cantor Fitzgerald Securities, as Priority Term Loan Agent under the

Debtors’ prepetition Priority Term Loan Credit Agreement; (vii) counsel to Ankura Trust

Company, LLC, as FILO Agent under the Debtors’ prepetition FILO Term Loan Agreement, and

as Exit Term Loan Agent under the Debtors’ prepetition Exit Term Loan Agreement; (viii) counsel

to the FILO Lenders; (ix) counsel to the Stalking Horse Bidder; (x) counsel to Whitebox Advisors

LLC; (xi) counsel for the Restructuring Committee; (xii) counsel to the Huntsville Note holder;

(xiii) the Bankruptcy Administrator; (xiv) the Securities and Exchange Commission; (xv) the

Internal Revenue Service; (xvi) counsel to the United Mine Workers of America; (xvii) all

counterparties to the Designated Contracts; and (xviii) all known creditors of the Debtors,

including their contract counterparties. The foregoing constitutes proper, timely, adequate, and




                                          3
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 397 of 435
sufficient notice under the particular circumstances of these Chapter 11 Cases, and no further

notice need be provided.

       E.      The Publication Notice was published in the New York Times on August 24, 2020.

Such Publication Notice was compliant with the Bidding Procedures Order, and was sufficient and

proper notice to any other interested parties, including those whose identities are unknown to the

Debtors.

       F.       Extensive Efforts by Debtors. Since before the commencement of the Chapter

11 Cases, the Debtors worked with their counsel and financial advisors to implement a viable

transaction that would allow them to maximize the value of the Acquired Assets. The Sale

Transaction that is the subject of this Sale Order is the result of the Debtors’ extensive efforts

seeking to maximize recoveries to the Debtors’ estates for the benefit of the Debtors’ creditors.

       G.      Business Justification. The Debtors have demonstrated compelling circumstances

and a good, sufficient, and sound business justification for the Court to grant the relief requested

in the Motion, including, without limitation, to (i) authorize the sale of the Acquired Assets free

and clear of Interests other than Permitted Liens (as defined in the Asset Purchase Agreement) and

Assumed Liabilities (as defined in the Asset Purchase Agreement); (ii) authorize the assumption

and assignment of certain executory contracts and unexpired leases; and (iii) grant related relief as

set forth herein. Such compelling and sound business justification, which was set forth in the

Motion and on the record at the Sale Hearing, are incorporated herein by reference and, among

other things, form the basis for the findings of fact and conclusions of law set forth herein.

       H.      Bidding Procedures Order. The Bidding Procedures Order [Docket No. 411] was

entered by the Court on August 20, 2020, which, among other things (i) approved the Bidding

Procedures; (ii) established the Assumption and Assignment Procedures; (iii) approved the form




                                          4
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 398 of 435
and manner of notice with respect to all procedures, protections, schedules, and agreements

described in the Motion and attached thereto; and (iv) scheduled a date for the Auction and Sale

Hearing. The Bidding Procedures provided a full, fair, and reasonable opportunity for any entity

to make an offer to purchase the Acquired Assets.

       I.      Auction; Successful Bidder. The sale process was properly conducted by the

Debtors in accordance with the Bidding Procedures Order and in a manner designed to result in

the highest or otherwise best offer for the Acquired Assets. At the Auction, the Debtors agreed in

a reasonable exercise of their business judgment, in consultation with their management, the

Restructuring Committee, advisors and the Bid Consultation Parties, to enter into and consummate

the Asset Purchase Agreement with the Buyer. At the conclusion of the Auction, the Buyer was

determined to be the Successful Bidder.

       J.      Asset Purchase Agreement. The consummation of the Transactions contemplated

by the Asset Purchase Agreement, the Motion, and this Sale Order is legal, valid, and properly

authorized under all applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, and the

Local Rules, and all of the applicable requirements of such sections and rules have been complied

with in respect of such transactions.

       K.      Sale Hearing. The Sale Hearing occurred on September 29 [and 30], 2020 in

accordance with the Bidding Procedures Order.

       L.      Adequate Marketing; Highest or Otherwise Best Offer. As demonstrated by (i)

the testimony and other evidence proffered or adduced at the Sale Hearing, including the

Declaration of Ken D’Arcy in Support of Chapter 11 Petitions and First Day Pleadings of

Remington Outdoor Company, Inc. and Its Affiliated Debtors and Debtors-Possession [Docket

No. 6 and the Declaration of Bradley C. Meyer in Support of Debtors’ Cash Collateral Motion




                                          5
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 399 of 435
and Bidding Procedures Motion [Docket No. 355]; and (ii) the representations of counsel made

on the record at the Bidding Procedures Hearing and the Sale Hearing, (a) the Debtors have

adequately marketed the Acquired Assets and conducted a sale process in a non-collusive, fair and

good faith manner in compliance with the Bidding Procedures Order; (b) the process set forth in

the Bidding Procedures Order afforded a full, fair and reasonable opportunity for any interested

party to make the highest or otherwise best offer to purchase the Acquired Assets and assume the

Assumed Liabilities; (c) the consideration provided by the Buyer in the Asset Purchase Agreement

constitutes the highest or otherwise best offer to purchase the Acquired Assets and assume the

Assumed Liabilities; (d) the consideration provided by the Buyer in the Asset Purchase Agreement

provides fair and reasonable consideration for the Acquired Assets and the assumption of the

Assumed Liabilities and constitutes reasonably equivalent value, fair value and reasonable market

value under the Bankruptcy Code and under the laws of the United States, any state, territory,

possession, the District of Columbia, or other applicable law; (e) the Sale will provide a greater

recovery for the Debtors’ creditors with respect to the Acquired Assets than would be provided by

any other practically available alternative; (f) taking into consideration all relevant factors and

circumstances, and after taking account of the Bid Protections, no other entity has offered to

purchase the Acquired Assets for greater economic value to the Debtors or their estates; and (g)

the Debtors’ determination that the Asset Purchase Agreement constitutes the highest or otherwise

best offer for the Acquired Assets constitutes a valid and sound exercise of the Debtors’ business

judgment.

       M.      No Successor Liability. Neither the Buyer nor any of its affiliates, officers,

directors, shareholders, members, partners, principals or any of their respective representatives,

successors, or assigns is an “insider or “affiliate” of the Debtors, as those terms are defined in the




                                          6
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 400 of 435
Bankruptcy Code, and no common identity of incorporators, directors, or stockholders existed or

exists between the Buyer and the Debtors. The transfer of the Acquired Assets to and the

assumption of the Assumed Liabilities by the Buyer, except as otherwise set forth in the Asset

Purchase Agreement, does not, and will not, subject the Buyer to any liability whatsoever, with

respect to the operation of the Debtors’ businesses prior to the closing of the Sale or by reason of

such transfer under the laws of the United States, any state, territory, or possession thereof, or the

District of Columbia, based, in whole or in part, directly or indirectly, in any theory of law or

equity including, without limitation, any laws affecting antitrust, successor, transferee, or vicarious

liability. Pursuant to the Asset Purchase Agreement, the Buyer is not purchasing all of the Debtors’

assets in that the Buyer is not purchasing any of the Excluded Assets or assuming the Excluded

Liabilities, and the Buyer is not holding itself out to the public as an alter ego or a continuation of

the Debtors. The Sale does not amount to a consolidation, merger, or de facto merger of the Buyer

and the Debtors. There is no substantial continuity between the Buyer and the Debtors, and there

is no continuity of enterprise between the Debtors and the Buyer. The Buyer is not a mere

continuation of the Debtors or the Debtors’ estates, and the Buyer does not constitute a successor

to the Debtors or the Debtors’ estates. None of the Transactions, including, without limitation, the

Sale or the assumption and assignment of the Assigned Contracts, is being undertaken for the

purpose of escaping liability for any of the Debtors’ debts or hindering, delaying, or defrauding

creditors under the Bankruptcy Code or for any other purpose that would give rise to statutory or

common law fraudulent conveyance or fraudulent transfer claims, whether under the Bankruptcy

Code or under the laws of the United States, any state, territory, possession thereof, the District of

Columbia, or any other applicable jurisdiction with laws substantially similar to the foregoing.




                                          7
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 401 of 435
       N.      Acquired Assets Property of the Estate. The Acquired Assets are property of the

Debtors’ estates and title thereto is vested in the Debtors’ estates.

       O.      Sale in Best Interest/Fiduciary Duties.          The Debtors have demonstrated a

sufficient basis and compelling circumstances requiring them to enter into the Asset Purchase

Agreement and sell the Acquired Assets and such actions are appropriate under the circumstances

of these Chapter 11 Cases, are in the best interests of the Debtors, their estates and creditors, and

other parties in interest, and represent a reasonable exercise of business judgment by the Debtors

and the Restructuring Committee and their fulfillment of their fiduciary duties under applicable

law. Approval of the Asset Purchase Agreement, the Sale, and the Transactions at this time is in

the best interests of the Debtors, their creditors, their estates, and all other parties in interest.

Unless the sale is concluded expeditiously, the recoveries of all of the Debtors’ estates and

constituencies are likely to be adversely affected.

       P.      Not a Sub Rosa Plan. The consummation of the Sale outside of a plan of

reorganization pursuant to the Asset Purchase Agreement neither impermissibly restructures the

rights of the Debtors’ creditors nor impermissibly dictates the terms of a plan of reorganization or

liquidation for the Debtors. The Asset Purchase Agreement, the Sale and the transactions

contemplated therein and associated therewith do not constitute an impermissible sub rosa

Chapter 11 plan for which approval has been sought without the protections that a disclosure

statement would afford.

       Q.      Arm’s-Length Sale.         The Asset Purchase Agreement, the Sale, and the

Transactions were negotiated, proposed, and entered into by the Debtors and the Buyer without

collusion, in good faith, and from arm’s-length bargaining positions. Neither the Debtors, their

insiders and affiliates, nor the Buyer have engaged in any conduct that would cause or permit the




                                          8
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 402 of 435
Asset Purchase Agreement, the Sale, or any part of the transactions thereby to be avoided under

Bankruptcy Code Section 363(n).

       R.      Good Faith Buyer. The Buyer is a good faith purchaser under Bankruptcy Code

Section 363(m) and, as such, is entitled to all of the protections afforded thereby. Specifically:

(i) the Buyer recognized that the Debtors were free to deal with any other party interested in

acquiring the Acquired Assets; (ii) the Buyer complied in all respects with the provisions of the

Bidding Procedures Order; (iii) the Buyer agreed to subject its bid to the competitive bid

procedures set forth in the Bidding Procedures Order; (iv) all payments to be made by the Buyer

in connection with the Sale have been disclosed; (v) no common identity of directors, officers or

controlling stockholders exists among the Buyer and the Debtors; (vi) the negotiations and

execution of the Asset Purchase Agreement was at arm’s-length and in good faith, and at all times

each of the Buyer and the Debtors were represented by competent counsel of their choosing; (vii)

the Buyer did not in any way induce or cause the Chapter 11 filing of the Debtors; and (viii) the

Buyer has not acted in a collusive manner with any person. The Buyer will be acting in good faith

within the meaning of Bankruptcy Code Section 363(m) in closing the transactions contemplated

by the Asset Purchase Agreement.

       S.      Corporate Authority. Each Debtor (i) has full corporate power and authority to

execute the Asset Purchase Agreement and all other documents contemplated thereby, and the Sale

of the Acquired Assets has been duly and validly authorized by all necessary corporate actions of

each of the Debtors; (ii) has all of the corporate power and authority necessary to consummate the

transactions contemplated by the Asset Purchase Agreement; (iii) has taken all corporate action

necessary to authorize and approve the Asset Purchase Agreement and the consummation by the

Debtors of the transactions contemplated thereby; and (iv) needs no consents or approvals, other




                                          9
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 403 of 435
than those expressly provided for in the Asset Purchase Agreement, which may be waived in

accordance with the terms therewith.

       T.      Free and Clear Findings Required by the Buyer. The Buyer would not have

entered into the Asset Purchase Agreement and would not consummate the Sale Transaction, thus

adversely affecting the Debtors, their estates, and their creditors, if the Sale of the Acquired Assets

to the Buyer and the assumption and assignment of Acquired Contracts, were not, pursuant to

Bankruptcy Code Section 363(f), free and clear (except for Permitted Liens and Assumed

Liabilities) of (i) all liens (statutory or otherwise), claims, mortgages, deeds of trust, pledges,

charges, security interests, rights of first refusal, hypothecations, encumbrances, easements,

servitudes, leases or subleases, rights-of-way, encroachments, restrictive covenants, restrictions on

transferability or other similar restrictions, rights of offset or recoupment, right of use or

possession, licenses, indentures, instruments, conditional sale arrangements, (ii) all claims as

defined in Bankruptcy Code Section 101(5), including all rights or causes of action (whether in

law or in equity), proceedings, warranties, guarantees, indemnities, rights of recovery, setoff,

recoupment, indemnity or contribution, obligations, demands, restrictions, indemnification claims,

or liabilities relating to any act or omission of the Debtors or any other person prior to the Closing,

consent rights, options, contract rights, covenants, and interests of any kind or nature whatsoever

(known or unknown, matured or unmatured, accrued, or contingent and regardless of whether

currently exercisable), whether arising prior to or subsequent to the commencement of the above-

captioned cases, and whether imposed by agreement, understanding, law, equity or otherwise, and

(iii) all debts, liabilities, obligations, contractual rights and claims and labor, employment and

pension claims, in each case, whether known or unknown, choate or inchoate, filed or unfiled,

scheduled or unscheduled, noticed or unnoticed, recorded or unrecorded, perfected or unperfected,




                                          10
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 404 of 435
allowed or disallowed, contingent or non-contingent, liquidated or unliquidated, matured or un-

matured, material or non-material, disputed or undisputed, whether arising prior to or subsequent

to the commencement of these Chapter 11 Cases, and whether imposed by agreement,

understanding, law, equity or otherwise (excluding Permitted Liens and Assumed Liabilities, (i),

(ii), and (iii) collectively, the “Interests”). Except as expressly provided in the Asset Purchase

Agreement, the Sale shall be free and clear of, and the Buyer shall not be responsible for, any

Interests, including, without limitation, in respect of the following: (i) any rights or Interests based

on any successor or transferee liability, (ii) any Interests that purport to give any party a right or

option to effect any forfeiture, modification, right of first offer or first refusal, or termination of

the Debtors’ or the Buyer’s interest in the Acquired Assets, or any similar rights; (iii) any labor or

employment agreements; (iv) mortgages, deeds of trust, and security interests; (v) intercompany

loans and receivables between the Debtors and any non-Debtor subsidiary; (vi) any pension,

multiemployer plan (as such term is defined in Section 3(37) or Section 4001(a)(3) of ERISA),

health or welfare, compensation or other employee benefit plans, agreements, practices, and

programs, including, without limitation, any pension plans of the Debtors or any multiemployer

plan to which the Debtors have at any time contributed to or had any liability or potential liability;

(vii) any other employee, worker’s compensation, occupational disease, or unemployment or

temporary disability related claim, including, without limitation, claims that might otherwise arise

under or pursuant to (a) the Employee Retirement Income Security Act of 1974, as amended

(“ERISA”), (b) the Fair Labor Standards Act, (c) Title VII of the Civil Rights Act of 1964, (d) the

Federal Rehabilitation Act of 1973, (e) the National Labor Relations Act, (f) the Age

Discrimination and Employment Act of 1967 and Age Discrimination in Employment Act, as

amended, (g) the Americans with Disabilities Act of 1990, (h) the Consolidated Omnibus Budget




                                          11
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 405 of 435
Reconciliation Act of 1985, as amended, including, without limitation, the requirements of Part 6

of Subtitle B of Title I of ERISA and Section 4980B of the Code and of any similar state law

(collectively, “COBRA”), (i) state discrimination laws, (j) state unemployment compensation

laws or any other similar state laws, (k) any other state or federal benefits or claims relating to any

employment with the Debtors or any of their predecessors, or (1) the WARN Act (29 U.S.C.

§§2101 et seq.); (viii) any bulk sales or similar law; (ix) any tax statutes or ordinances, including,

without limitation, the Internal Revenue Code of 1986, as amended; (xii) any unexpired and

executory contract or unexpired lease to which a Debtor is a party that is not an Assigned Contract

that will be assumed and assigned pursuant to this Sale Order and the Asset Purchase Agreement;

(xiii) any other Excluded Liabilities as provided in the Asset Purchase Agreement. A sale of the

Acquired Assets other than one free and clear of all Interests would yield substantially less value

for the Debtors’ estates, with less certainty, than the Sale as contemplated. Therefore, the Sale

contemplated by the Asset Purchase Agreement and approved herein free and clear of all Interests,

except for Permitted Liens and Assumed Liabilities, is in the best interests of the Debtors, their

estates and creditors, and all other parties in interest.

        U.      Valid and Binding Transfer. The transfer of the Acquired Assets to the Buyer

will be a legal, valid, and effective transfer of the Acquired Assets and, except for the Permitted

Liens and Assumed Liabilities, will vest the Buyer with all right, title, and interest of the Debtors

to the Acquired Assets free and clear of all Interests and any liabilities of the Debtors.

        V.      Satisfaction of Section 363(f) Standards. The transfer of the Acquired Assets to

the Buyer under the Asset Purchase Agreement shall be a legal, valid, and effective transfer of all

the legal, equitable, and beneficial right, title and interest in and to the Acquired Assets free and

clear of all Interests, other than the Assumed Liabilities and Permitted Liens. The Debtors may




                                          12
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 406 of 435
sell the Acquired Assets free and clear of all Interests, except for the Permitted Liens and the

Assumed Liabilities, because, in each case, one or more of the standards set forth in Bankruptcy

Code Section 363(f)(1) through (5) has been satisfied, with all such Liens and Interests to attach

to the proceeds of the Sale Transaction to be received by the Debtors with the same validity, force,

priority and effect that they had as against the Acquired Assets, and any claims and defenses the

Debtors and their estates may possess with respect thereto. Those holders of Interests, and non-

debtor parties to the Assigned Contracts who did not object, or who withdrew their objections, to

the Motion are, without limitation, deemed to have consented pursuant to Bankruptcy Code

Section 363(f)(2). In all cases, each such person with Interests in the Acquired Assets is enjoined

from taking any action against the Buyer, the Buyer’s affiliates, or any agent of the foregoing to

recover any such Interest.

        W.      Necessity of Order. The Buyer would not have entered into the Asset Purchase

Agreement and would not consummate the Sale Transaction without all of the relief provided for

in this Sale Order (including, but not limited to, that the transfer of the Acquired Assets to the

Buyer be free and clear of all Interests (other than Permitted Liens and the Assumed Liabilities)).

The consummation of the Sale Transaction pursuant to this Sale Order and the Asset Purchase

Agreement is necessary for the Debtors to maximize the value of their estates for the benefit of all

creditors and other parties in interest.

        X.      Time of the Essence. The sale of the Acquired Assets must be approved and

consummated promptly in order to preserve the value of the Acquired Assets. Therefore, time is

of the essence in consummating the Sale, and the Debtors and the Buyer intend to close the Sale

as soon as reasonably practicable.




                                          13
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 407 of 435
       Y.      Assigned Contracts. The Debtors have demonstrated that it is their sound business

judgment to sell, assume, and assign the “Assumed Contracts” and “Assumed Leases” (as such

terms are defined in the Asset Purchase Agreement), including, without limitation, the unexpired

leases and executory contracts designated on Schedule 1.1(j) of the Asset Purchase Agreement

(collectively, the “Assigned Contracts” and, individually, an “Assigned Contract”) to the Buyer

in connection with the consummation of the Sale, and the assumption and assignment of the

Assigned Contracts is in the best interests of the Debtors, their estates and creditors, and other

parties in interest. The Assigned Contracts being assigned to the Buyer are an integral part of the

Acquired Assets being purchased by the Buyer, and, accordingly, such assumption and assignment

of the Assigned Contracts and the liabilities associated therewith are reasonable and enhance the

value of the Debtors’ estates. No section of any Assigned Contract that purports to prohibit,

restrict, impose any penalty or fee on, or condition the use, consideration, or assignment of any

such Assigned Contract in connection with the Transactions shall have any force or effect.

       Z.      Cure and Adequate Assurance. Through Buyer’s commitment to pay the Buyer

Cure Amount (or, in the case of the Backup Bidder (as defined below), the Cure Amount) related

to the Assigned Contracts and upon the payment of the Buyer Cure Amount (or, in the case of the

Backup Bidder, the Cure Amount) by the Buyer and the Seller Cure Amount, if any, pursuant to

the terms of the Asset Purchase Agreement, the Debtors (solely in connection with closing of the

Successful Bid and not in connection with the Backup Bid) and the Buyer, as applicable, have

cured or otherwise have demonstrated their ability to cure any default with respect to any act or

omission that occurred prior to the Closing (as defined in the Asset Purchase Agreement) under

any of the Assigned Contracts, within the meaning of Bankruptcy Code Section 365(b)(l)(A). The

proposed Cure Costs or any other cure amount reached by agreement after any objection by a




                                          14
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 408 of 435
counterparty to an Assigned Contract (an “Assigned Contract Objection”) or otherwise are

deemed the amounts necessary to “cure” all “defaults,” each within the meaning of Bankruptcy

Code Section 365(b), under such Assigned Contracts. The Buyer’s promise to perform the

obligations under the Assigned Contracts shall constitute adequate assurance of its future

performance of and under the Assigned Contracts, within the meaning of Bankruptcy Code

Sections 365(b)(l) and 365(f)(2). Subject to the Bidding Procedures Order, all counterparties to

the Assigned Contracts who did not file an Assigned Contract Objection or an objection to the

assumption and assignment of the Assigned Contracts prior to the Sale Hearing, are deemed to

consent to the assumption by the Debtors of their respective Assigned Contract and the assignment

thereof to the Buyer. The filed objections of all counterparties to the Assigned Contracts that were

heard at the Sale Hearing (to the extent not withdrawn or adjourned), were considered by the Court,

and are overruled on the merits with prejudice. The Court finds that, with respect to all such

Assigned Contracts, the payment of the proposed Cure Costs by the Buyer or, solely in connection

with Successful Bid and not in connection with the Backup Bid, the Seller, as applicable, in

accordance with the terms of the Asset Purchase Agreement is appropriate and is deemed to fully

satisfy the Debtors’ obligations under Bankruptcy Code Section 365(b). Accordingly, and without

limitation of the Buyer’s rights under Sections 1.5(b) and 1.5(d) of the Asset Purchase Agreement

(or Sections 1.5(a) and 1.5(d) of the Backup Bid Agreement (as defined below)), all of the

requirements of Bankruptcy Code Section 365(b) have been satisfied for the assumption and the

assignment by the Debtors to the Buyer of each of the Assigned Contracts. To the extent any

Assigned Contract is not an executory contract within the meaning of Bankruptcy Code Section

365, it shall be transferred to the Buyer in accordance with the terms of this Sale Order that are

applicable to the Acquired Assets. In addition, for the avoidance of doubt, to the extent the Backup




                                          15
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 409 of 435
Bidder becomes the Successful Bidder as set forth in this Sale Order, the provisions herein with

respect to the Assigned Contracts shall apply likewise to the Backup Bidder as Buyer, in

accordance with the terms of the Backup Bid Agreement.

        AA.     Unenforceability of Anti-Assignment Provisions.           Any provisions in any

Assigned Contract that restrict, limit, prohibit or condition the assumption, assignment, and sale

of the Assigned Contracts or that allow the counterparty so such Assigned Contract to terminate,

recapture, impose any penalty or fee, accelerate, increase any rate, condition on renewal or

extension, or modify any term or condition upon the assignment of such Assigned Contract, should

be deemed and found to be unenforceable anti-assignment provisions that are void and of no force

and effect within the meaning of Bankruptcy Code Section 365(f).

        BB.     Objections are Overruled. All objections to the relief requested in the Motion

that have not been withdrawn, waived, adjourned or settled as announced to the Court at the Sale

Hearing or by stipulations filed with the Court are overruled except as otherwise set forth herein.

        CC.     Final Order. This Sale Order constitutes a final order within the meaning of 20

U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), the Court expressly

finds that there is no just reason for delay in the implementation of this Sale Order and expressly

directs entry of judgment as set forth herein.

        DD.     Best Interest. Entry of this Sale Order is in the best interests of the Debtors, the

Debtors’ estates, their creditors, and other parties in interest.

        EE.     Findings and Conclusions. The findings of fact and conclusions of law herein

constitute the Court’s findings of fact and conclusions of law for the purposes of Bankruptcy Rule

7052, made applicable pursuant to Bankruptcy Rule 9014. To the extent any findings of facts are




                                          16
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 410 of 435
conclusions of law, they are adopted as such. To the extent any conclusions of law are findings of

fact, they are adopted as such.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

General Provisions

       1.      The Motion is granted and the relief requested therein with respect to the Sale is

granted and approved in its entirety, as set forth herein.

       2.      Any objections to the entry of this Sale Order or to the relief granted herein or the

relief requested in the Motion, including any objections to the proposed Cure Costs or the

assumption and assignment of any Assigned Contracts, that have not been adjourned, withdrawn,

waived, or settled, or not otherwise addressed or resolved pursuant to the terms hereof, if any,

hereby are denied and overruled on the merits with prejudice.

Approval of the Sale of the Acquired Assets

       3.      The Debtors are authorized to enter into the Asset Purchase Agreement (and all

ancillary documents) and all the terms and conditions thereof, and all of the Transactions

contemplated therein are approved in all respects. The transfer of the Acquired Assets by the

Debtors to the Buyer shall be a legal, valid and effective transfer of the Acquired Assets.

       4.      Pursuant to Bankruptcy Code Section 363(b), the sale of the Acquired Assets to the

Buyer free and clear of all Interests (other than the Permitted Liens and the Assumed Liabilities),

and the transactions contemplated thereby is approved in all respects.

Sale and Transfer of the Acquired Assets

       5.      Pursuant to Bankruptcy Code Sections 105, 363, and 365, the Debtors are

authorized to (a) take any and all actions necessary or appropriate to perform their obligations

under, and comply with the terms of, the Asset Purchase Agreement and consummate the Sale and

the Transactions pursuant to, and in accordance with, the terms and conditions of the Asset


                                          17
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 411 of 435
Purchase Agreement and this Sale Order, including, without limitation (i) executing,

acknowledging, and delivering such deeds, assignments, conveyances and other assurances,

documents, and instruments of transfer and taking any action for purposes of assigning,

transferring, granting, conveying, and conferring to the Buyer, or reducing to possession, any or

all of the Acquired Assets and (ii) entering into the Ancillary Agreements, any transition services

or operations support agreements with the Buyer and any other agreements related to implementing

the Transactions and (b) take any and all further actions as may be necessary or appropriate to the

performance of their obligations as contemplated by the Asset Purchase Agreement or this Sale

Order. The Debtors are further authorized to pay, without further order of this Court, whether

before, at, or after the Closing, any reasonable expenses or costs that are required to be paid to

consummate the Transactions or perform their obligations under the Asset Purchase Agreement.

       6.      Following the Closing, the Debtors or the Buyer and/or their respective designees

are authorized to execute and file a certified copy of this Sale Order, which, once filed, registered

or otherwise recorded, shall constitute conclusive evidence of the release of all obligations,

liabilities, and Interests in the Acquired Assets of any kind or nature whatsoever (other than the

Permitted Liens and Assumed Liabilities). Upon the Closing and the Debtors’ receipt of the

Purchase Price, this Sale Order shall be construed and shall constitute for any and all purposes a

full and complete general assignment, conveyance, and transfer of the Debtors’ interests in the

Acquired Assets and a bill of sale transferring good and marketable title in the Acquired Assets to

the Buyer free and clear of all Interests, except for the Permitted Liens and Assumed Liabilities.

Each and every federal, state, and local governmental agency, quasi-agency, or department is

hereby authorized to accept any and all documents and instruments necessary and appropriate to

consummate the transactions.




                                          18
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 412 of 435
       7.      Except for the Permitted Liens, Assumed Liabilities or as expressly provided in the

Asset Purchase Agreement, pursuant to Bankruptcy Code Sections 105(a) and 363(f), upon the

Closing and the Debtors’ receipt of the Purchase Price, the Acquired Assets shall be transferred to

the Buyer as required under the Asset Purchase Agreement, and such transfer shall be free and

clear of all Interests of any person, including, without limitation, all such Interests specifically

enumerated in this Sale Order, whether arising by agreement, by statute, or otherwise and whether

occurring or arising before, on, or after the Petition Date, whether known or unknown, occurring,

or arising prior to such transfer, with all such Interests to attach to the proceeds of the Sale

ultimately attributable to the property against or in which the holder of an Interest claims or may

claim an Interest, in the order of their priority, with the same validity, force, and effect which they

now have, subject to any claims and defenses the Debtors may possess with respect thereto.

Without limiting the generality of the foregoing, the Acquired Assets shall be transferred to the

Buyer free and clear of the following: (i) satisfy and release of record, Mortgage, Assignment of

Leases and Rents, Security Agreement and Fixture Filing, dated June 15, 2018, and filed for record

June 19, 2018, in/as Instrument No. 2018-05836 of the Records of Lonoke County, AR, executed

by Remington Arms Company, LLC, in favor of Ankura Trust Company, LLC, securing the

original principal amount of $55,000000; (ii) satisfy and release of record, Mortgage, Assignment

of Leases and Rents, Security Agreement and Fixture Filing, dated June 15, 2018, and filed for

record June 19, 2020, in/as Instrument No. 2018-05387, of the records of Lonoke County, AR,

executed by Remington Arms Company, LLC, in favor of Ankura Trust Company, LLC, securing

the original principal amount of $100,000,000; (iii) satisfy and release of record, Mortgage,

Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated April 18, 2019,

and filed for record April 22, 2019, in/as Instrument No. 2019-03652, of the Records of Lonoke




                                          19
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 413 of 435
County, AR, executed by Remington Arms Company, LLC, in favor of Cantor Fitzgerald

Securities, securing the original principal amount of $90,500,000; and (iv) satisfy and release of

record, Lien Subordination Agreement by and between Remington Arms Company, LLC, Cantor

Fitzgerald Securities, and Ankura Trust Company, LLC, dated February 21, 2020, and filed for

record February 28, 2020, in/as Instrument No. 2020-02102, records of Lonoke County, Arkansas.

        8.      The transfer of the Acquired Assets to the Buyer pursuant to the Asset Purchase

Agreement constitutes a legal, valid, and effective transfer of the Acquired Assets and shall vest

the Buyer with all right, title, and interest of the Debtors in and to the Acquired Assets free and

clear of all Interests of any kind or nature whatsoever, except for the Permitted Liens and Assumed

Liabilities, with all such Interests to attach to the proceeds of the Sale ultimately attributable to the

property against or in which the holder of an Interest claims or may claim an Interest, in the order

of their priority, with the same validity, force, and effect which they now have, subject to any

claims and defenses the Debtors may possess with respect thereto.

        9.      All persons and entities are prohibited and enjoined from taking any action to

adversely affect or interfere with the ability of the Debtors to transfer the Acquired Assets to the

Buyer in accordance with the Asset Purchase Agreement and this Sale Order; provided that the

foregoing restriction shall not prevent any party from appealing this Sale Order in accordance with

applicable law or opposing any appeal of this Sale Order, or from enforcing its rights under

Bankruptcy Code Section 365 or relieve the Buyer of any Assumed Liability.

        10.     Except as expressly permitted by the Asset Purchase Agreement or this Sale Order,

all persons and entities, including, but not limited to, all debt security holders, equity security

holders, governmental, tax, and regulatory authorities, lenders, trade creditors, dealers, employees,

litigation claimants, contract counterparties and other creditors, holding liens, claims




                                          20
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 414 of 435
encumbrances, and other interests of any kind or nature whatsoever, including, without limitation,

rights or claims based on any taxes or successor or transferee liability, against or in a Debtor or

the Acquired Assets (whether legal or equitable, secured or unsecured, matured or unmatured,

contingent or non-contingent, senior or subordinated), arising under or out of, in connection with,

or in any way relating to, the Debtors, the Acquired Assets or the operation of the Acquired Assets

before the Closing, or the transactions contemplated by the Asset Purchase Agreement, including,

without limitation, the Sale and the assumption and assignment of the Assigned Contracts, are

forever barred, estopped, and permanently enjoined from asserting against the Buyer, its respective

successors and assigns, its respective property and the Acquired Assets, such persons’ or entities’

liens, claims, encumbrances, or other Interests, including, without limitation, rights or claims based

on any taxes or successor or transferee liability, provided that nothing herein shall impair or

otherwise affect any right under Bankruptcy Code Section 365 of a lease or contract counterparty

to an Assigned Contract under its respective Assigned Contract(s), or relieve the Buyer of any

Assumed Liability.

       11.     Upon the Closing, each of the Debtors’ creditors and any other holder of an Interest

is authorized and directed, without cost to the Debtors, to execute such documents and take all

other actions as may be necessary to release its Interest in the Acquired Assets, if any, as such

Interest may have been recorded or may otherwise exist. If any person or entity that has filed

financing statements or other documents or agreements evidencing an Interest in the Debtors or

the Acquired Assets shall not have delivered to the Debtors prior to the Closing, in proper form

for filing and executed by the appropriate parties, termination statements, instruments of

satisfaction, releases of all Interests, which the person or entity has with respect to the Debtors or

the Acquired Assets or otherwise, then the Buyer and its designees are authorized to execute and




                                          21
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 415 of 435
file such statements, instruments, releases, and other documents on behalf of the person or entity

with respect to the Debtors or the Acquired Assets and to file, register, or otherwise record a

certified copy of this Sale Order, which shall constitute conclusive evidence of the release of all

Interests of any kind or nature whatsoever in the Debtors or the Acquired Assets (other than the

Permitted Liens and Assumed Liabilities). Each and every federal, state, and local governmental

agency or department is hereby authorized to accept any and all documents and instruments

necessary and appropriate to consummate the transactions contemplated by the Asset Purchase

Agreement, including, without limitation, recordation of this Sale Order.

       12.     Upon the Closing and the Debtors’ receipt of the Purchase Price, all entities that

are currently, or on the Closing may be, in possession of some or all of the Acquired Assets are

hereby directed to surrender possession of the Acquired Assets to the Buyer, unless the Buyer

otherwise agrees.

       13.     This Sale Order is self-executing, and neither the Debtors nor the Buyer shall be

required to execute or file releases, termination statements, assignments, consents, or other

instruments to effectuate, consummate, and implement the provisions of this Sale Order.

       14.     To the maximum extent permitted by applicable non-bankruptcy law, (a) the Buyer

shall be authorized, as of the Closing Date, to operate under any license, permit, registration and

governmental authorization or approval (collectively, the “Permits”) of the Debtors with respect

to and included in the Acquired Assets, and (b) all Permits that are included in the Acquired Assets

are deemed to have been, and hereby are directed to be, transferred to the Buyer as of the Closing

Date. Nothing in this Sale Order, and nothing in the foregoing sentence, authorizes the transfer or

assignment of any governmental Permit or the discontinuation of any obligation thereunder

without compliance with all applicable legal requirements and approvals under police or regulatory




                                          22
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 416 of 435
law. To the extent any Permit cannot be transferred to the Buyer in accordance with this paragraph,

the Buyer, with such assistance from the Debtors as is required under the Asset Purchase

Agreement, will work promptly and diligently to apply for and secure all necessary government

approvals for the transfer or new issuance of the Permit(s) to the Buyer, and the Debtors shall

maintain the Permits to the extent required under and subject to the terms of the Asset Purchase

Agreement. For the avoidance of doubt, while nothing in this Sale Order or the Asset Purchase

Agreement releases, nullifies, limits, waives, precludes, or enjoins the enforcement of any police

or regulatory authority of a governmental unit, Buyer shall be entitled to operate under each state

Permit currently held by or on behalf of the Debtors in relation to the Acquired Assets until such

time as each such Permit is transferred to the Buyer and/or an equivalent Permit is issued to the

Buyer.

         15.   To the extent provided by Bankruptcy Code Section 525, no governmental unit may

deny, revoke, suspend, or refuse to renew any permit, license, or similar grant relating to the

operation of the Acquired Assets sold, transferred, or conveyed to the Buyer on account of the

filing or pendency of these Chapter 11 Cases or the consummation of the transactions

contemplated by the Asset Purchase Agreement and this Sale Order.

Implementation of the Sale

         16.   On Closing, the Buyer shall (a) pay the Purchase Price to the Debtors; (b) pay the

Cure Costs as more fully described in paragraph 30 of this Sale Order and the Asset Purchase

Agreement; (c) assume the Assumed Liabilities; and (d) perform any other obligations required to

be performed by Buyer on the Closing. Each and every federal, state, and local governmental

agency or department is hereby authorized to accept any and all documents and instruments




                                          23
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 417 of 435
necessary and appropriate to consummate the transactions contemplated by the Asset Purchase

Agreement, including, without limitation, recordation of this Sale Order.

       17.     Within three (3) business days of the Debtors’ receipt of the Net Sale Proceeds (as

defined in the Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503 and 507 (I)

Authorizing Use of Cash Collateral, (II) Granting Adequate Protection, (III) Modifying Automatic

Stay, and (IV) Granting Related Relief [Docket No. 410] (as it may be modified from time to time,

the “Cash Collateral Order”)) from the sale of the Acquired Assets, the Debtors shall pay the

Net Sale Proceeds of the Acquired Assets to the Priority Term Loan Agent, for the account of the

Priority Term Loan Secured Creditors, to the extent required under and in accordance with the

terms of the Cash Collateral Order or such other order of the Court. Upon the Priority Term Loan

Agent’s timely receipt of such payment, (a) the Priority Term Loan Obligations shall be paid and

satisfied to the extent of the payment and (b) all liens and security interests against the Acquired

Assets securing the Priority Term Loan Obligations shall be automatically released and discharged

without further action by any person. Upon the payment in full in cash of the Priority Term Loan

Obligations and the occurrence of the Challenge Period Termination Date (as defined in the Cash

Collateral Order), (w) the Debtors shall have no further indebtedness, liabilities or obligations

owing under the Priority Term Loan Credit Agreement or the other “Financing Agreements” (as

defined in the Priority Term Loan Agreement, the “Priority Term Loan Documents”), (x) other

than any provisions thereof that survive pursuant to the terms thereof, the Priority Term Loan

Credit Agreement and all other Priority Term Loan Documents (including, without limitation, any

mortgages, guaranties and security agreements) and all of the Debtors’ obligations thereunder shall

terminate and be of no further force and effect, (y) all liens and security interests against the

property and assets of the Debtors securing the Priority Term Loan Obligations shall be




                                          24
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 418 of 435
automatically fully released and discharged without further action by any person, and (z) each

deposit account control agreement in respect of or other sweeps or blocks of any Debtor’s deposit

accounts or lockboxes in favor of any of the Priority Term Loan Secured Parties shall terminate.

        18.     The Debtors shall pay the Net Sale Proceeds from the sale of the Acquired Assets

to the FILO Agent, for the account of the FILO Term Loan Secured Creditors, to the extent

required under and in accordance with the terms of the Cash Collateral Order or such other order

of the Court. For the avoidance of doubt, any further payment to the FILO Agent shall be subject

to orders previously entered by this Court and any further orders of this Court or provided under

the Debtors’ Chapter 11 plan.

        19.     All parties in interest in these Chapter 11 Cases expressly reserve their rights with

respect to any allocation of the Purchase Price or value among the purchased Acquired Assets, and

any allocation of the Purchase Price or value among the purchased Acquired Assets as determined

by the Buyer shall not be determinative or binding on any party in interest in these Chapter 11

Cases except as ordered by the Court after notice and a hearing.

No Successor Liability

        20.     Other than as expressly set forth in the Asset Purchase Agreement, the Buyer shall

not have any successor, transferee, derivative, or vicarious liabilities of any kind or character for

any Interests, including under any theory of successor or transferee liability, de facto merger or

continuity, whether known or unknown as of the Closing, now existing or hereafter arising,

whether fixed or contingent, asserted or unasserted, liquidated or unliquidated, including without

limitation, with respect to any of the following: (i) any foreign, federal, state, or local revenue law,

pension law, ERISA, COBRA, tax law, labor law, employment law, the WARN Act, antitrust law,

CERCLA, and any other environmental, health and safety laws, or other law, rule, or regulation




                                          25
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 419 of 435
(including, without limitation, filing requirements under any such laws, rules or regulations); (ii)

under any products liability law, rule, regulation, or doctrine with respect to the Debtors’ liability

under such law, rule, regulation, or doctrine, or under any product warranty liability law or

doctrine; (iii) under any unfair trade practices law, rule, regulation or doctrine with respect to the

Debtors’ liability under such law, rule, regulation or doctrine, or under any unfair trade practices

liability law or doctrine; (iv) any employment or labor agreements, consulting agreements,

severance arrangements, change-in-control agreements, or other similar agreement to which the

Debtors are a party; (v) any welfare, compensation, or other employee benefit plans, agreements,

practices, and programs, including, without limitation, any pension plan of the Debtors; (vi) the

cessation of the Debtors’ operations, dismissal of employees, or termination of employment or

labor agreements or pension, welfare, compensation, or other employee benefit plans, agreements,

practices and programs, obligations that might otherwise arise from or pursuant to (a) ERISA, (b)

the Fair Labor Standards Act, (c) Title VII of the Civil Rights Act of 1964, (d) the Federal

Rehabilitation Act of 1973, (e) the National Labor Relations Act, (f) the Age Discrimination and

Employment Act of 1967, (g) the Americans with Disabilities Act of 1990, or (h) COBRA; (vii)

any liabilities, debts, or obligations of or required to be paid by the Debtors for any taxes of any

kind for any period; (viii) any environmental liabilities, debts, claims fines, penalties, or

obligations arising from conditions, facts or circumstances first existing or occurring on or prior

to the Closing (including, without limitation, the presence of or exposure to chemical, hazardous,

toxic, polluting, or contaminating substances or wastes), which may be asserted on any basis and

at any time, including, without limitation, any liabilities, debts, claims, fines, penalties or

obligations arising under CERCLA, or any other environmental, health, and safety laws; (viii) any

liabilities, debts, claims, fines, penalties, or obligations of or required to be paid by the Debtors for




                                          26
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 420 of 435
any taxes of any kind for any period; (ix) any liabilities, debts, claims, fines, penalties, or

obligations of or required to be paid by the Debtors under any labor, employment, or other law,

rule, or regulation (including, without limitation, filing requirements under any such laws, rules,

or regulations); (x) any bulk sale law; and (xi) any litigation. The Buyer shall have no liability or

obligation under the WARN Act simply by virtue of its purchase of assets from the Debtors.

          21.   The Buyer has given substantial consideration under the Asset Purchase

Agreement, which consideration shall constitute valid and valuable consideration for the releases

of any potential claims of successor liability of the Buyer and which shall be deemed to have been

given in favor of the Buyer by all holders of Interests and liabilities (except for Permitted Liens

and the Assumed Liabilities) in or against the Debtors, or the Acquired Assets. Without limiting

the Buyer’s obligation to pay and satisfy the Assumed Liabilities, upon consummation of the Sale,

the Buyer shall not be deemed to (a) be the successor to the Debtors or their estates, (b) have, de

facto or otherwise, merged with or into the Debtors, or (c) be a mere continuation, alter ego or

substantial continuation of the Debtors under any theory of law or equity as a result of any action

taken in connection with the Asset Purchase Agreement or any of the transactions or documents

ancillary thereto or contemplated thereby or in connection with the acquisition of the Acquired

Assets.

          22.   Effective upon the Closing, except with respect to Assumed Liabilities and

Permitted Liens, all persons and entities are forever prohibited and enjoined from commencing or

continuing in any matter any action or other proceeding, whether in law or equity, in any judicial,

administrative, arbitral, or other proceeding against the Buyer or its assets (including the Acquired

Assets) with respect to any (a) Claim or Lien or (b) successor or transferee liability, including,

without limitation, the following actions with respect to clauses (a) and (b): (i) commencing or




                                          27
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 421 of 435
continuing any action or other proceeding pending or threatened; (ii) enforcing, attaching,

collecting, or recovering in any manner any judgment, award, decree, or order; (iii) creating,

perfecting, or enforcing any Lien or Claim; (iv) asserting any setoff, right of subrogation, or

recoupment of any kind; (v) commencing or continuing any action, in any manner or place, that

does not comply with, or is inconsistent with, the provisions of this Sale Order or other orders of

this Court, or the agreements or actions contemplated or taken in respect hereof; or (vi) revoking,

terminating, or failing or refusing to renew any License, permit, or authorization to operate any of

the Acquired Assets or conduct any of the businesses operated with such assets.

Good Faith

       23.     The transactions contemplated by the Asset Purchase Agreement are undertaken by

the Buyer without collusion and in good faith, as that term is used in Bankruptcy Code Section

363(m), and, accordingly, the reversal or modification on appeal of the authorization provided in

this Sale Order to consummate the Sale and the Transactions shall not affect the validity of the

transactions (including the assumption and assignment of any of the Assigned Contracts). The

Buyer is a purchaser in good faith of the Acquired Assets and is entitled to all the protections

afforded by Bankruptcy Code Section 363(m).

       24.     As a good faith purchaser of the Acquired Assets, the Buyer has not entered into an

agreement with any other potential bidders at the Auction (other than its agreement with the

Firearms Buyer as was fully disclosed to all participants at the Auction), and has not colluded with

any of the other bidders, potential bidders or any other parties interested in the Acquired Assets,

and, therefore, neither the Debtors nor any successor in interest to the Debtors’ estates shall be

entitled to bring an action against the Buyer, and the Sale may not be avoided pursuant to Section

363(n) of the Bankruptcy Code.




                                          28
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 422 of 435
        25.     The consideration provided by the Buyer for the Acquired Assets under the Asset

Purchase Agreement constitutes reasonably equivalent value, fair value, reasonable market value

and fair consideration under the Bankruptcy Code and under the laws of the United States, any

state, territory, possession, or the District of Columbia. The Sale may not be avoided under

Bankruptcy Code Section 363(n). The Asset Purchase Agreement was not entered into, and the

Sale is not being consummated, for the purpose of hindering, delaying, or defrauding creditors of

the Debtors under the Bankruptcy Code or for any other purpose that would give rise to statutory

or common law fraudulent conveyance or fraudulent transfer claims, whether under the

Bankruptcy Code or under the laws of the United States, any state, territory, possession thereof, or

the District of Columbia, or any other applicable jurisdiction with laws substantially similar to the

foregoing. Neither the Debtors nor the Buyer have entered into the Asset Purchase Agreement or

any agreement contemplated thereby or are consummating the Sale with any fraudulent or

otherwise improper purpose, including, without limitation, to evade any pension liabilities. No

other person or entity or group of persons or entities has offered to purchase the Acquired Assets

for an amount that would provide greater value to the Debtors and their estates than the value

provided by the Buyer. The Court’s approval of the Motion and the Asset Purchase Agreement

are in the best interests of the Debtors, the Debtors’ estates, their creditors, and all other parties in

interest.

        26.     The Buyer is not an “insider” as that term is defined in Section 101(31) of the

Bankruptcy Code.

Assumption and Assignment of Assigned Contracts; Assumed Liabilities

        27.     Pursuant to Bankruptcy Code Sections 105(a), 363, and 365, the Bidding

Procedures Order, and subject to and conditioned upon the Closing of the Sale, the Debtors’ sale,




                                          29
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 423 of 435
assumption and assignment to the Buyer of the Assigned Contracts is approved, and the

requirements of Bankruptcy Code Section 365(b)(1) with respect thereto are deemed satisfied.

       28.     The Debtors are authorized in accordance with Bankruptcy Code Sections 105(a)

and 365 to (i) assume and assign to the Buyer, effective as of the Closing and at such other times

as may be specified in accordance with the terms and conditions of the Asset Purchase Agreement,

as provided by, and in accordance with, the Bidding Procedures Order and the Asset Purchase

Agreement, the Assigned Contracts free and clear of all Interests of any kind or nature whatsoever,

other than the Permitted Liens and Assumed Liabilities, and (ii) execute and deliver to the Buyer

such documents or other instruments as the Buyer reasonably deems necessary to assign and

transfer the Assigned Contracts to the Buyer.

       29.     The Assigned Contracts shall be transferred and assigned to, pursuant to the

Bidding Procedures Order and the Asset Purchase Agreement, and thereafter remain in full force

and effect for the benefit of, the Buyer, notwithstanding any provision in any such Assigned

Contract (including, but not limited to, those of the type described in Bankruptcy Code Sections

365(b)(2), (e)(1), and (f)) that prohibits, restricts, or conditions such assignment or transfer. The

Debtors shall be relieved from any further liability with respect to the Assigned Contracts after

such assumption and assignment to the Buyer. The Debtors may assign each Assigned Contract

in accordance with Bankruptcy Code Sections 363 and 365, and any provisions in any Assigned

Contracts that prohibit or condition the assignment of such Assigned Contracts or terminate,

recapture, impose any penalty, condition, renewal, or extension, or modify any term or condition

upon the assignment of such Assigned Contracts, constitute unenforceable anti-assignment

provisions which are void and of no force and effect. All other requirements and conditions under




                                          30
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 424 of 435
Bankruptcy Code Sections 363 and 365 for the assumption by the Debtors and assignment to the

Buyer of each Assigned Contract have been satisfied.

       30.     All defaults and all other obligations or liabilities under any Assigned Contract

occurring, arising, or accruing prior to the date of the assignment or transfer to the Buyer shall be

deemed cured or satisfied upon payment by the Buyer and/or the Debtors (in each case in

accordance with Section 1.5 of the Asset Purchase Agreement) of the proposed Cure Cost, as set

forth in the Notice of Assumption and Assignment, any Supplemental Notice of Assumption and

Assignment, or any other cure amount reached by agreement after an Assigned Contract Objection

or otherwise, and, without limiting the foregoing, no effect shall be given to any default of the type

set forth in Bankruptcy Code Section 365(b)(2), or the type of default concerning an unexpired

lease of real property described in Bankruptcy Code Section 365(b)(1) whether or not such

Assigned Contract is an executory contract within the meaning of Bankruptcy Code Section 365.

       31.     Each non-Debtor counterparty to the Assigned Contracts shall be forever barred,

estopped, and permanently enjoined from (a) asserting against the Debtors, the Buyer, or their

respective property (including the Acquired Assets) any fee, acceleration, default, breach, Claim

(including any counterclaim, defense, or setoff capable of being asserted against the Debtors),

pecuniary loss, or condition to assignment existing, arising, or accruing as of the Closing Date, or

arising by reason of the Closing, including any breach related to or arising out of any change-in-

control provision in such Assigned Contracts, or any purported written or oral modification to the

Assigned Contracts, and (b) asserting against the Buyer (or its property, including the Acquired

Assets) any Claim or Lien, counterclaim, breach, condition or setoff asserted or capable of being

asserted against the Debtors existing as of the Closing Date or arising by reason of the Closing

except for the Assumed Liabilities and Permitted Liens.




                                          31
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 425 of 435
       32.     The Cure Costs amounts listed on the Notice of Assumption and Assignment, any

Supplemental Notice of Assumption and Assignment, or any other cure amount reached by

agreement after an Assigned Contract Objection or otherwise, reflect the sole amounts necessary

under Bankruptcy Code Section 365(b) to cure all monetary defaults under the Assigned Contracts,

and no other amounts are or shall be due to the non-debtor parties in connection with the

assumption by the Debtors and assignment to the Buyer of the Assigned Contracts.

Notwithstanding anything to the contrary herein, if the Cure Costs for an Assigned Contract is

determined to be greater than the proposed Cure Costs asserted in the Notice of Assumption and

Assignment or Supplemental Notice of Assumption and Assignment, the Buyer may decide, in its

discretion, not to assume that Assigned Contract. Notwithstanding anything to the contrary herein,

in each case in accordance with Bidding Procedures Order and the terms and conditions of the

Asset Purchase Agreement, the Buyer may decide (i) not to assume one or more unexpired leases

and executory contracts designated on Schedule 1.1(h) of the Asset Purchase Agreement (or

Schedule 1.1(g) of the Backup Bid Agreement), and (ii) to supplement Schedule 1.1(h) of the Asset

Purchase Agreement (or Schedule 1.1(g) of the Backup Bid Agreement) by including any

previously omitted unexpired lease or executory contract.

       33.     The failure of the Debtors or the Buyer to enforce at any time one or more terms or

conditions of any Assigned Contract shall not be a waiver of such terms or conditions, or of the

Debtors’ and the Buyer’s rights to enforce every term and condition of the Assigned Contracts.

       34.     Notwithstanding anything in the Asset Purchase Agreement or this Sale Order to

the contrary and for the avoidance of doubt, the Acquired Assets shall not include any of the

Excluded Assets as set forth in Section 1.2 of the Asset Purchase Agreement.




                                          32
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 426 of 435
        35.      The Buyer shall be responsible for the satisfaction of the Assumed Liabilities under

the Asset Purchase Agreement, including without limitation the Buyer Cure Amount (or in the

case of the Backup Bid Agreement, the Cure Amount) arising under the Assigned Contracts.

Except as provided in the Asset Purchase Agreement or this Sale Order, after the Closing, the

Debtors and their estates shall have no further liability or obligations with respect to any Assumed

Liability, including those arising under the Assigned Contracts, and all holders of such claims are

forever barred and estopped from asserting any claims under any Assumed Liability (including

those arising under the Assigned Contracts) against the Debtors, their successors or assigns, and

their estates.

Backup Bidder

        36.      SIG Sauer, Inc. (the “Backup Bidder”) is hereby approved as the “Backup Bidder”

under the Bidding Procedures Order, and pursuant to Bankruptcy Code Sections 105, 363, and

365, the Asset Purchase Agreement attached hereto as Exhibit B (the “Backup Bid Agreement”)

submitted by the Backup Bidder, the sale of the Acquired Assets (as defined in the Backup Bid

Agreement), and consummation of the Sale to the Backup Bidder are hereby approved as the

Backup Bid under the Bidding Procedures Order. The Backup Bid on the terms set forth in the

Backup Bid Agreement is hereby approved and authorized as a Backup Bid and shall remain open

as a Backup Bid pursuant to the terms of the Bidding Procedures Order and the bid terms submitted

at the Auction. In the event that the Successful Bidder cannot or refuses to consummate the Sale

because of a breach or failure on the part of the Successful Bidder, the Backup Bidder will be

deemed the new Successful Bidder and the Debtors shall be authorized, but not directed, to close,

and take all actions necessary to close, with the Backup Bidder on the Backup Bid Agreement

without further order of the Court, and in such case, all findings and other provisions of this Sale




                                          33
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 427 of 435
Order shall apply to the Backup Bidder and the Backup Bid Agreement to the same extent they do

with respect to the Buyer and the Asset Purchase Agreement.

Other Provisions

       37.     Nothing in this Sale Order or in the Asset Purchase Agreement entered into

pursuant to this Sale Order releases, nullifies, precludes, or enjoins the enforcement of any police

or regulatory authority of a governmental unit.

       38.     This Sale Order and the Asset Purchase Agreement shall be binding in all respects

upon all known and unknown creditors of, and holders of equity security interests in, any Debtor,

including any holders of Interests, all counterparties to the Assigned Contracts, all counterparties

to contracts that are not assumed or assigned, all successors and assigns of the Buyer, each Debtor

and their affiliates and subsidiaries, the Acquired Assets, and any trustees appointed in the Chapter

11 Cases or upon a conversion to cases under Chapter 7 of the Bankruptcy Code, and this Sale

Order shall not be subject to amendment or modification and the Asset Purchase Agreement shall

not be subject to rejection. Nothing contained in any Chapter 11 plan confirmed in any Debtor’s

bankruptcy case, any order confirming any such Chapter 11 plan, or any other order in the Chapter

11 Cases shall alter, conflict with, or derogate from, the provisions of the Asset Purchase

Agreement or this Sale Order.

       39.     To the extent applicable, the automatic stay pursuant to Section 362 of the

Bankruptcy Code is hereby lifted with respect to the Debtors to the extent necessary, without

further order of the Court (a) to allow the Buyer to give the Debtors any notice provided for in the

Asset Purchase Agreement, and (b) to allow the Buyer to take any and all actions permitted by the

Asset Purchase Agreement.




                                          34
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 428 of 435
       40.     No bulk sales law or similar law shall apply in any way to the transactions

contemplated by the Sale, the Asset Purchase Agreement, the Motion, and this Sale Order.

       41.     This Court retains jurisdiction, pursuant to its statutory powers under 28 U.S.C.

§ 157(b)(2), to, among other things, interpret, implement, and enforce the terms and provisions of

this Sale Order and the Asset Purchase Agreement, all amendments thereto, and any waivers and

consents thereunder, including, but not limited to, retaining jurisdiction to (i) enforce the terms of

the Asset Purchase Agreement; (ii) compel delivery of the Acquired Assets to the Buyer; (iii)

interpret, implement, and enforce the provisions of this Sale Order; (iii) protect the Buyer, any of

the Buyer’s affiliates, or any agent of the foregoing, against any Interests against the Debtors or

the Acquired Assets of any kind or nature whatsoever, except for the Permitted Liens and Assumed

Liabilities, and (iv) enter any order under Bankruptcy Code Sections 363 and 365.

       42.     No brokers were involved in consummation of the Sale, and no brokers’

commissions are due to any person in connection with the Sale; provided, however, that this

provision does not impact any transaction or other fees due to investment bankers or financial

advisors employed (a) by the Debtors, including, but not limited to Ducera Partners LLC, or certain

of their creditors for which the Debtors may be obligated to pay in accordance with an engagement

letter with such professional(s), or (b) by the Buyers.

       43.     To the extent there is any inconsistency between the terms of this Sale Order and

the terms of the Asset Purchase Agreement (including all ancillary documents executed in

connection therewith), the terms of this Sale Order shall govern.

       44.     The failure to specifically include any particular provision of the Asset Purchase

Agreement in this Sale Order shall not diminish or impair the effectiveness of such provision, it




                                          35
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 429 of 435
being the intent of the Court that the Asset Purchase Agreement be authorized and approved in its

entirety.

        45.    The Asset Purchase Agreement and any related agreements, documents, or other

instruments may be modified, amended, or supplemented by the parties thereto and in accordance

with the terms thereof, without further order of the Court, provided that the Debtors shall provide

the Bid Consultation Parties with three (3) business days’ notice thereof and provided further that

any such modification, amendment, or supplement does not, based on the Debtors’ judgment, have

a material adverse effect on the Debtors’ estates.

        46.    Notwithstanding the provisions of Bankruptcy Rules 6004(h) and 6006(d), this Sale

Order shall not be stayed for fourteen (14) days after its entry and shall be effective immediately

upon entry, and the Debtors and the Buyer are authorized to close the transaction immediately

upon entry of this Sale Order. Time is of the essence in closing the transactions referenced herein,

and the Debtors and the Buyer intend to close the transactions as soon as practicable. This Sale

Order is a final, appealable order and the period in which an appeal must be filed shall commence

upon the entry of this Sale Order.

        47.    The provisions of the Asset Purchase Agreement and this Sale Order may be

specifically enforced in accordance with the Asset Purchase Agreement notwithstanding the

appointment of any Chapter 7 or Chapter 11 trustee after the Closing.

        48.    Headings utilized in this Sale Order are for convenience of reference only, and do

not constitute a part of this Sale Order for any other purpose.

        49.    All time periods set forth in this Sale Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

        50.    The provisions of this Sale Order are non-severable and mutually dependent.




                                          36
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 430 of 435
       51.    All issues raised by Oracle America, Inc. (“Oracle”) in Oracle’s Limited Objection

and Reservation of Rights Regarding (a) Debtors’ Motion for (a) an Order Establishing Bidding

Procedures and Granting Related Relief and (ii) an Order or Orders Approving the Sale of the

Debtors’ Assets; and (b) Notice of Executory Contracts and Unexpired Leases that May Be

Assumed and Assigned in Connection with the Sale of the Debtors’ Assets and the Proposed Cure

Cost with Respect Thereto (the “Oracle Objection”) [Docket No. 529] are expressly

reserved. The Oracle Objection may be set for hearing on an expedited basis upon the request of

Oracle and/or the Debtors.




Dated: ___________________, 2020

                                    _______________________________________________
                                    UNITED STATES BANKRUPTCY JUDGE




                                          37
                                                                   US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20 Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 431 of 435
                                  Exhibit A

                           Asset Purchase Agreement




                                                                US_ACTIVE-154466812.6
Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20        Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 432 of 435
                                      EXHIBIT 11

       (See attached Balance Sheet Rules and Inventory Amount Illustrative Example)




Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 433 of 435
                                                                                    EXHIBIT 11


                                      Balance Sheet Rules

Capitalized terms used but not defined in this Exhibit shall have the meanings given to them in the
Agreement or if not defined in the Agreement, the meaning given to them under “GAAP”, which
means generally accepted accounting principles in effect from time to time.

“Balance Sheet Rules” means GAAP, as applied using the same accounting methods, practices,
principles, policies and procedures, with consistent classifications, judgments and valuation and
estimation methodologies that were used in the preparation of the Financial Statements. For
purposes of the Pre-Closing Statement, Post-Closing Statement, Estimated Inventory Amount,
Closing Inventory Amount, and Final Inventory Amount, in the event of a difference between
GAAP and past practice, all amounts shall be recorded in accordance with GAAP.
Notwithstanding the foregoing, the value of Inventory set forth on the Pre-Closing Statement and
Estimated Inventory Amount may not be increased by way of a new account or change in
accounting methodology as compared to past practice.
For purposes of determining Estimated Inventory Amount and Closing Inventory Amount,
Inventory shall mean means the merchantable, quality inventory of the Business, (calculated in the
same manner as the balances set forth in data-room file 1.1.1.2.46, including reserves), that is
saleable in the ordinary course of business, recorded in accordance with GAAP (for avoidance of
doubt, Inventory will include sufficient reserves for damaged, slow-moving, shrink, spoilage, and
obsolete inventory, and will be adjusted for the results of inventory counts performed as required
for closing)
Any purchase accounting adjustments required under ASC 805 (the former Statement of Financial
Accounting Standards No. 141R, Business Combinations) that result from the transactions
contemplated by the Asset Purchase Agreement will be excluded.




Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                        Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 434 of 435
                           Inventory Amount Illustrative Example

               Account description                            Account number             08/31/20201
               Inventory, net:
                  Raw materials, net:
                    Raw materials                                  A1010301A                9,457,939
                    Raw materials reserves                         A1010301B              (1,333,242)
                    Raw materials, net                                                      8,124,698
                  Work in process, net:
                    Work in process                                A1010302A                5,239,874
                                                                   A1010302C
                      WIP reserves                                 A1010302B                (251,932)
                      Work in process, net                                                  4,987,942
                   Finished goods, net:

                    Finished goods                                 A1010303A                5,900,097
                    Finished goods reserves                        A1010303B                (831,670)
                    Finished goods, net                                                     5,068,427
               Total Inventory (Net) 2                                                   $18,181,067
               Inventory Amount Target                                                   $17,100,000

                   Sample Calculation
                   Sample Final Inventory Amount: $18,181,067
                   Inventory Amount Target: $17,100,000
                   Sample Inventory Amount Overage: $1,081,067

                   Inventory Collar Amount: +/- $2,000,000

                   Sample Purchase Price Adjustment: $0 (Sample Inventory Amount
                   Overage is less than or equal to the Inventory Collar Amount, resulting in
                   no Sample Purchase Price Adjustment)


              1)   Based on dataroom file 1.1.1.2.56 (period end-date not specified – refers to
                   2020.AUG period).
              2)   For the avoidance of doubt, Estimated Inventory Amount and Closing Inventory
                   Amount balances exclude impacts from unallocated Corporate amounts and should
                   be calculated on a consistent basis with data-room files referenced in this exhibit.




                                                                                                          US_ACTIVE-154489535.8


Case 20-81688-CRJ11 Doc 821-1 Filed 09/27/20 Entered 09/27/20 08:34:20                                                  Desc
                Exhibit Ex. A - Vista Outdoor Inc. Page 435 of 435
